 
EXHIBIT 10.1


SEQUOIA RESIDENTIAL FUNDING, INC.
Depositor


WELLS FARGO BANK, N.A.
 Master Servicer and Securities Administrator


and


U.S. BANK NATIONAL ASSOCIATION
 Trustee
 

--------------------------------------------------------------------------------

 
POOLING AND SERVICING AGREEMENT


dated as of September 1, 2011
 

--------------------------------------------------------------------------------

 
SEQUOIA MORTGAGE TRUST 2011-2

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS


ARTICLE I DEFINITIONS
 
7
       
Section 1.01
Definitions
 
7
Section 1.02
Calculations Respecting Mortgage Loans
 
29
       
ARTICLE II DECLARATION OF TRUST; ISSUANCE OF CERTIFICATES
 
30
       
Section 2.01
Creation and Declaration of Trust Fund; Conveyance of Mortgage Loans
 
30
Section 2.02
Acceptance of Trust Fund by Trustee; Review of Documentation for Trust Fund
 
30
Section 2.03
Representations and Warranties of the Depositor
 
31
Section 2.04
Discovery of Seller Breach; Repurchase of Mortgage Loans
 
32
Section 2.05
Obligations in Respect of Alleged Breach of Originator Representations and
Warranties
 
34
Section 2.06
Intention of Parties
 
35
Section 2.07
Controlling Holder Purchase Right and Assumption of Servicing Agreement Rights
 
36
       
ARTICLE III THE CERTIFICATES
 
37
       
Section 3.01
The Certificates
 
37
Section 3.02
Registration
 
37
Section 3.03
Transfer and Exchange of Certificates
 
38
Section 3.04
Cancellation of Certificates
 
41
Section 3.05
Replacement of Certificates
 
41
Section 3.06
Persons Deemed Owners
 
42
Section 3.07
Temporary Certificates
 
42
Section 3.08
Appointment of Paying Agent
 
42
Section 3.09
Book-Entry Certificates
 
42
       
ARTICLE IV ADMINISTRATION OF THE TRUST FUND
 
44
       
Section 4.01
Custodial Accounts; Distribution Account
 
44
Section 4.02
Reports to Trustee and Certificateholders
 
45
Section 4.03
Rule 17g-5 Compliance
 
47
Section 4.04
Rule 15Ga-1 Compliance
 
49
       
ARTICLE V DISTRIBUTIONS TO HOLDERS OF CERTIFICATES
 
49
       
Section 5.01
Distributions Generally
 
49
Section 5.02
Distributions From the Distribution Account
 
49
Section 5.03
Allocation of Losses
 
51
Section 5.04
Servicer Obligations
 
52
Section 5.05
Advances by Master Servicer
 
52
Section 5.06
Master Servicer Compensating Interest Payments
 
52
       
ARTICLE VI CONCERNING THE TRUSTEE AND THE SECURITIES ADMINISTRATOR; EVENTS OF
DEFAULT
 
52
       
Section 6.01
Duties of Trustee and the Securities Administrator
 
52
Section 6.02
Certain Matters Affecting the Trustee and the Securities Administrator
 
55
Section 6.03
Trustee and Securities Administrator Not Liable for Certificates
 
56
Section 6.04
Trustee and Securities Administrator May Own Certificates
 
57
Section 6.05
Eligibility Requirements for Trustee and Securities Administrator
 
57
Section 6.06
Resignation and Removal of Trustee and the Securities Administrator
 
57
Section 6.07
Successor Trustee and Successor Securities Administrator
 
59
Section 6.08
Merger or Consolidation of Trustee or Securities Administrator
 
59
Section 6.09
Appointment of Co-Trustee, Separate Trustee or Custodian
 
59
Section 6.10
Authenticating Agents
 
61


 
2

--------------------------------------------------------------------------------

 


Section 6.11
Indemnification of the Trustee, the Securities Administrator and the Master
Servicer
 
61
Section 6.12
Fees and Expenses of the Securities Administrator, the Certificate Registrar,
the Paying Agent, Authenticating Agent, the Trustee and the Custodian
 
62
Section 6.13
Collection of Monies
 
63
Section 6.14
Events of Default; Trustee to Act; Appointment of Successor
 
63
Section 6.15
Additional Remedies of Trustee Upon Event of Default
 
66
Section 6.16
Waiver of Defaults
 
67
Section 6.17
Notification to Holders
 
67
Section 6.18
Directions by Certificateholders and Duties of Trustee During Event of Defaul
 
67
Section 6.19
Action Upon Certain Failures of the Master Servicer and Upon Event of Default
 
67
Section 6.20
Preparation of Tax Returns and Other Reports
 
68
Section 6.21
Reporting to the Commission
 
68
Section 6.22
Annual Statements of Compliance
 
73
Section 6.23
Annual Assessments of Compliance
 
73
Section 6.24
Accountant’s Attestation
 
75
Section 6.25
Intention of the Parties and Interpretation; Indemnification
 
75
       
ARTICLE VII PURCHASE OF MORTGAGE LOANS AND TERMINATION OF THE TRUST FUND
 
76
       
Section 7.01
Purchase of Mortgage Loans; Termination of Trust Fund Upon Purchase or
Liquidation of All Mortgage Loans
 
76
Section 7.02
Procedure Upon Redemption and Termination of Trust Fund
 
77
Section 7.03
Additional Trust Fund Termination Requirements
 
78
       
ARTICLE VIII RIGHTS OF CERTIFICATEHOLDERS
 
78
       
Section 8.01
Limitation on Rights of Holders
 
78
Section 8.02
Access to List of Holders
 
79
Section 8.03
Acts of Holders of Certificates
 
80
       
ARTICLE IX  ADMINISTRATION AND SERVICING OF MORTGAGE LOANS BY THE MASTER
SERVICER
 
80
       
Section 9.01
Duties of the Master Servicer; Enforcement of Servicer’s and Master Servicer’s
Obligations
 
80
Section 9.02
Assumption of Master Servicing by Trustee
 
82
Section 9.03
Representations, Warranties and Covenants of the Master Servicer
 
83
Section 9.04
Compensation to the Master Servicer
 
85
Section 9.05
Merger or Consolidation
 
85
Section 9.06
Resignation of Master Servicer
 
85
Section 9.07
Assignment or Delegation of Duties by the Master Servicer
 
86
Section 9.08
Limitation on Liability of the Master Servicer and Others
 
86
Section 9.09
Indemnification; Third-Party Claims
 
86
Section 9.10
Master Servicer Fidelity Bond and Master Servicer Errors and Omissions Insurance
Policy
 
87
       
ARTICLE X REMIC ADMINISTRATION
 
87
       
Section 10.01
REMIC Administration
 
87
Section 10.02
Prohibited Transactions and Activities
 
89
Section 10.03
Indemnification With Respect to Prohibited Transactions or Loss of REMIC Status
 
89
Section 10.04
REO Property
 
89


 
3

--------------------------------------------------------------------------------

 
 
ARTICLE XI MISCELLANEOUS PROVISIONS
 
90
       
Section 11.01
Binding Nature of Agreement; Assignment
 
90
Section 11.02
Entire Agreement
 
90
Section 11.03
Amendment
 
90
Section 11.04
Voting Rights
 
91
Section 11.05
Provision of Information
 
92
Section 11.06
Governing Law
 
92
Section 11.07
Notices
 
92
Section 11.08
Severability of Provisions
 
94
Section 11.09
Indulgences; No Waivers
 
94
Section 11.10
Headings Not to Affect Interpretation
 
94
Section 11.11
Benefits of Agreement
 
94
Section 11.12
Special Notices to the Rating Agency
 
94
Section 11.13
Conflicts
 
95
Section 11.14
Counterparts
 
95
Section 11.15
No Petitions
 
95



ATTACHMENTS


Exhibit A
Forms of Certificates
Exhibit B
Form of Residual Certificate Transfer Affidavit (Transferee)
Exhibit C
Residual Certificate Transfer Affidavit (Transferor)
Exhibit D
Form of Custodial Agreement
Exhibit E-1
Form of Rule 144A Transfer Certificate
Exhibit E-2
Form of Purchaser’s Letter for Qualified Institutional Buyers
Exhibit F
Form of Purchaser’s Letter for Institutional Accredited Investor
Exhibit G
Form of ERISA Transfer Affidavit
Exhibit H-1  
List of Purchase Agreements
Exhibit H-2
List of Servicing Agreements
Exhibit I
Additional Disclosure Notification
Exhibit J
Back-up Certificate to Form 10-K Certificate
Exhibit K
Servicing Criteria to Be Addressed in Assessment of Compliance
Exhibit L
Additional Form 10-D Disclosure
Exhibit M
Additional Form 10-K Disclosure
Exhibit N
Additional Form 8-K Disclosure
Exhibit O
Form of NRSRO Certification
   
Schedule A
Mortgage Loan Schedule


 
4

--------------------------------------------------------------------------------

 

This POOLING AND SERVICING AGREEMENT, dated as of September 1, 2011 (the
“Agreement”), by and among SEQUOIA RESIDENTIAL FUNDING, INC., a Delaware
corporation, as depositor (the “Depositor”), U.S. BANK NATIONAL ASSOCIATION, a
national banking association, as trustee (the “Trustee”), and WELLS FARGO BANK,
N.A., a national banking association, in its dual capacities as master servicer
(the “Master Servicer”) and securities administrator (the “Securities
Administrator”).
 
PRELIMINARY STATEMENT
 
The Depositor has acquired the Mortgage Loans from the Seller and at the Closing
Date is the owner of the Mortgage Loans and related property being conveyed by
the Depositor to the Trustee hereunder for inclusion in the Trust Fund.  On the
Closing Date, the Depositor will acquire the Certificates from the Trustee as
consideration for the Depositor’s transfer to the Trust Fund of the Mortgage
Loans, and the other property constituting the Trust Fund.  The Depositor has
duly authorized the execution and delivery of this Agreement to provide for the
conveyance to the Trustee of the Mortgage Loans and the related property
constituting the Trust Fund.  All covenants and agreements made by the Seller in
the Mortgage Loan Purchase and Sale Agreement, each Purchase Agreement, each
Servicing Agreement and in this Agreement and by the Depositor, the Master
Servicer, the Securities Administrator and the Trustee herein, with respect to
the Mortgage Loans and the other property constituting the Trust Fund, are for
the benefit of the Holders from time to time of the Certificates.  The
Depositor, the Master Servicer, the Securities Administrator and the Trustee are
entering into this Agreement, and the Trustee is accepting the Trust Fund
created hereby, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged.
 
As provided herein, the Trustee, at the direction of the Securities
Administrator, shall elect that the Trust Fund be treated for federal income tax
purposes as comprising two real estate mortgage investment conduits (each, a
“REMIC” or, in the alternative, the “Lower-Tier REMIC” and the “Upper-Tier
REMIC,” respectively).  Each Certificate, other than the Class R Certificate and
the Class LT-R Certificate, is hereby designated as a regular interest in the
Upper-Tier REMIC, as described herein.  The Class R Certificate represents and
is hereby designated as the sole class of residual interest in the Upper-Tier
REMIC.
 
The Class LT-R Certificate evidences ownership of the sole class of residual
interest in the Lower-Tier REMIC (the “LT-R Interest”).  The Lower-Tier REMIC
shall hold as its assets all property of the Trust Fund, other than the
interests in any REMIC formed hereby.  Each Lower-Tier Interest other than the
LT-R Interest shall be uncertificated and is hereby designated as a regular
interest in the Lower-Tier REMIC and the LT-R Interest is hereby designated as
the sole Class of residual interest in the Lower-Tier REMIC.  The Upper-Tier
REMIC shall hold as its assets the Lower-Tier Interests other than the LT-R
Interest.  
 
The Lower-Tier REMIC Interests
 
The following table sets forth (or describes) the Class designation, interest
rate, and initial Class Principal Amount for each Class of Lower-Tier Interests:
 
Lower-Tier
REMIC Interest
Designation
 
Interest Rate
 
Initial Class
Principal
Amount
 
Corresponding
Class of
Certificate(s)
LT-A1
 
(1)
 
(2)
 
A-1, A-IO
LT-B1
 
(1)
 
(2)
 
B-1
LT-B2
 
(1)
 
(2)
 
B-2
LT-B3
 
(1)
 
(2)
 
B-3
LT-B4
 
(1)
 
(2)
 
B-4
LT-B5
 
(1)
 
(2)
 
B-5
LT-R
 
(1)
 
(3)
 
N/A


 
5

--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------

(1)
The interest rate with respect to any Distribution Date (and the related Accrual
Period) for this Lower-Tier Interest will be a per annum rate equal to the Net
WAC Rate for such Distribution Date.



(2)
This interest shall have an initial class principal amount equal to the
aggregate Initial Class Principal Amount of its Corresponding Class(es) of
Certificates (other than any interest-only certificates).



(3)
The LT-R Interest is the sole class of residual interest in the Lower-Tier
REMIC.

 
On each Distribution Date, the Available Distribution Amount distributable as
interest shall be deemed to have been distributed as interest with respect to
the Lower-Tier Interests based on the interest rates described above.  On each
Distribution Date, Interest Shortfalls shall be allocated to each Lower-Tier
Interest to the same extent that such Interest Shortfalls are allocated to the
related Class of Upper-Tier Interests.
 
On each Distribution Date, the remaining Available Distribution Amount
distributable with respect to principal shall be deemed to have been distributed
to the Lower-Tier Interests as follows:
 
 
(i)
first, to the Lower-Tier Interest LT-A1, until its Class Principal Amount equals
the sum of the Class Principal Amount of the Class A-1 Certificate immediately
after taking account of the distributions to such Class of Certificates pursuant
to Section 5.02;



 
(ii)
second, to the LT-B1 Interest until its Class Principal Amount equals the Class
Principal Amount of the Class B-1 Certificate immediately after taking account
of the distributions to such Class of Certificates pursuant to Section 5.02;



 
(iii)
third, to the LT-B2 Interest until its Class Principal Amount equals the Class
Principal Amount of the Class B-2 Certificate immediately after taking account
of the distributions to such Class of Certificates pursuant to Section 5.02;



 
(iv)
fourth, to the LT-B3 Interest until its Class Principal Amount equals the Class
Principal Amount of the Class B-3 Certificate immediately after taking account
of the distributions to such Class of Certificates pursuant to Section 5.02;



 
(v)
fifth, to the LT-B4 Interest until its Class Principal Amount equals the Class
Principal Amount of the Class B-4 Certificate immediately after taking account
of the distributions to such Class of Certificates pursuant to Section 5.02;



 
(vi)
sixth, to the LT-B5 Interest until its Class Principal Amount equals the Class
Principal Amount of the Class B-5 Certificate immediately after taking account
of the distributions to such Class of Certificates pursuant to Section 5.02; and



 
(vii)
finally, to the LT-R Interest, any remaining amounts.

 
The Certificates and the Upper-Tier REMIC
 
The following table sets forth (or describes) the Class designation, Certificate
Interest Rate, initial Class Principal Amount (or initial Class Notional Amount)
and minimum denomination for each Class of Certificates comprising interests in
the Trust Fund created hereunder.  The Class A-1, Class A-IO, Class B-1, Class
B-2, Class B-3, Class B-4 and Class B-5 Certificates represent regular interests
in the Upper-Tier REMIC; the Class R Certificate represents the sole class of
residual interest in the Upper-Tier REMIC; and the Class LT-R Certificate
represents the sole class of residual interest in the Lower-Tier REMIC and does
not represent an interest in the Upper Tier REMIC.

 
6

--------------------------------------------------------------------------------

 


Class
Designation
 
Certificate
Interest Rate
 
Initial
Class Principal
Amount or
Class Notional
Amount
 
Minimum
Denominations
or Percentage
Interest
Class A-1
 
(1)
 
$347,460,000
 
$100,000
Class A-IO
 
(2)
 
(3)
 
100%
Class B-1
 
Net WAC Rate
 
$10,319,000
 
$100,000
Class B-2
 
Net WAC Rate
 
$4,878,000
 
$100,000
Class B-3
 
Net WAC Rate
 
$5,440,000
 
$100,000
Class B-4
 
Net WAC Rate
 
$3,002,000
 
$100,000
Class B-5
 
Net WAC Rate
 
$4,128,254
 
$100,000
Class R
 
Net WAC Rate
 
(4)
 
100%

 

--------------------------------------------------------------------------------

(1)
The Certificate Interest Rate of the Class A-1 Certificates will be an annual
rate equal to the lesser of (a) the Net WAC Rate and (b) 3.900%.



(2)
The Certificate Interest Rate of the Class A-IO Certificates will be an annual
rate equal to the excess, if any, of the Net WAC Rate over 3.900%.



(3)
The Class A-IO Certificate is an interest only Certificate and for any
Distribution Date the Class Notional Amount of the Class A-IO Certificates is
equal to the Class Principal Amount of the Class A-1 Certificates immediately
before such Distribution Date.  The initial Class Notional Amount of the Class
A-IO Certificates is $347,460,000.



(4)
Amounts allocated to the Class LT-R Certificate pursuant to Sections
5.02(a)(xiii) and 5.02(d) shall be excluded from the Available Distribution
Amount for the Upper-Tier REMIC.



As of the Cut-off Date, the Mortgage Loans had an Aggregate Stated Principal
Balance of $375,227,254.13.
 
In consideration of the mutual agreements herein contained, the Depositor, the
Master Servicer, the Securities Administrator and the Trustee hereby agree as
follows.


ARTICLE I


DEFINITIONS
 
Section 1.01              Definitions.  The following words and phrases, unless
the context otherwise requires, shall have the following meanings:
 
10-K Filing Deadline:  As defined in Section 6.21(b)(i) hereof.
  
Accepted Master Servicing Practices:  With respect to any Mortgage Loan, those
mortgage master servicing practices of prudent mortgage master servicing
institutions which master service mortgage loans of the same type as such
Mortgage Loan in the jurisdiction where the related Mortgaged Property is
located.

 
7

--------------------------------------------------------------------------------

 

Accountant:  A Person engaged in the practice of accounting who (except when
this Agreement provides that an Accountant must be Independent) may be employed
by or affiliated with the Depositor or an Affiliate of the Depositor.
 
Accountant’s Attestation:  As defined in Section 6.24.
 
Accrual Period:  With respect to any Distribution Date and for each Class of
Certificates, the calendar month preceding the month in which the Distribution
Date occurs.  Interest shall accrue on all Classes of Certificates and on all
Lower-Tier Interests on the basis of a 360-day year consisting of twelve 30-day
months.
 
Acknowledgements:  The Assignment of Representations and Warranties Agreements
and the Assignment, Assumption and Recognition Agreements, each dated September
27, 2011, assigning rights under the Purchase Agreements and the Servicing
Agreements, respectively, from the Seller to the Depositor and from the
Depositor to the Trustee, for the benefit of the Certificateholders,
acknowledged by the Master Servicer, and providing certain rights to the
Controlling Holder.
 
Additional Form 10-D Disclosure:  As defined in Section 6.21(a)(i).
 
Additional Form 10-K Disclosure:  As defined in Section 6.21(b)(i).
 
Additional Servicer: Each affiliate of a Servicer that services any of the
Mortgage Loans and each Person who is not an affiliate of the Depositor or a
Servicer, who services 10% or more of the Mortgage Loans (measured by aggregate
Stated Principal Balance of the Mortgage Loans annually at the commencement of
the calendar year prior to the year in which an Item 1123 Certificate is
required to be delivered).  For clarification purposes, the Master Servicer and
the Securities Administrator are Additional Servicers.


Advance:  The payments required to be made by the Master Servicer or the
applicable Servicer with respect to any Distribution Date pursuant to this
Agreement or the Servicing Agreements, as applicable, the amount of any such
payment being equal to the aggregate of the payments of principal and interest
(net of the Master Servicing Fee and/or the applicable Servicing Fee) on the
Mortgage Loans that were due on the related Due Date and not received as of the
close of business on the related Determination Date, less the aggregate amount
of any such delinquent payments that the Master Servicer or the Servicers have
determined would constitute Nonrecoverable Advances if advanced.
 
Adverse REMIC Event:  Either (i) loss of status as a REMIC, within the meaning
of Section 860D of the Code, for any group of assets identified as a REMIC in
the Preliminary Statement to this Agreement, or (ii) imposition of any tax,
including the tax imposed under Section 860F(a)(1) on prohibited transactions,
and the tax imposed under Section 860G(d) on certain contributions to a REMIC,
on any REMIC created hereunder to the extent such tax would be payable from
assets held as part of the Trust Fund.
 
Affiliate:  With respect to any specified Person, any other Person controlling
or controlled by or under common control with such specified Person.  For the
purposes of this definition, “control” when used with respect to any specified
Person means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise; and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.


 Aggregate Expense Rate:  The sum of the Master Servicing Fee Rate and the
applicable Servicing Fee Rate.

 
8

--------------------------------------------------------------------------------

 

Aggregate Stated Principal Balance:  As to any Distribution Date, the aggregate
of the Stated Principal Balances for all Mortgage Loans which were outstanding
on the Due Date in the month preceding the month of such Distribution Date.
 
Aggregate Voting Interests:  The aggregate of the Voting Interests of all the
Certificates under this Agreement.
 
Agreement:  This Pooling and Servicing Agreement and all amendments and
supplements hereto.
 
Applicable Credit Support Percentage:  As to any Class of Subordinate
Certificates and any Distribution Date, the sum of the Class Subordination
Percentage of such Class and the aggregate of the Class Subordination
Percentages of all other Classes (if any) of Subordinate Certificates having
higher numerical Class designations than such Class.
 
Appraised Value:  With respect to any Mortgage Loan, the Appraised Value of the
related Mortgaged Property shall be the lesser of:  (i) the value (or the
Reconciled Market Value if more than one appraisal is received) thereof as
determined by a Qualified Appraiser at the time of origination of the Mortgage
Loan, and (ii) the purchase price paid for the related Mortgaged Property by the
Mortgagor with the proceeds of the Mortgage Loan; provided, however, that in the
case of a Refinancing Mortgage Loan, such value (or the Reconciled Market Value
if more than one appraisal is received) of the Mortgaged Property is based
solely upon the value determined by an appraisal or appraisals made for the
originator of such Refinancing Mortgage Loan at the time of origination of such
Refinancing Mortgage Loan by a Qualified Appraiser.
 
Appraiser Independence Requirements: The Appraiser Independence Requirements
effective as of October 15, 2010, as amended and in effect from time to time.


Assessment of Compliance:  As defined in Section 6.23(a).
 
Authenticating Agent:  Any authenticating agent appointed by the Trustee
pursuant to Section 6.10 until any successor authenticating agent for the
Certificates is named, and thereafter  “Authenticating Agent” shall mean any
such successor.  The initial Authenticating Agent shall be the Securities
Administrator under this Agreement.
 
Authorized Officer:  Any Person who may execute an Officer’s Certificate on
behalf of the Depositor.
 
Available Distribution Amount:  With respect to any Distribution Date, the sum
of the following amounts: (i) all scheduled payments of interest (net of the
Servicing Fees and the Master Servicing Fee) and principal due during the
related Due Period, together with any Advances in respect thereof;
(ii) Insurance Proceeds received during the related Prepayment Period; (iii)
Liquidation Proceeds received during the related Prepayment Period (net of
unreimbursed expenses incurred in connection with a liquidation or foreclosure
and unreimbursed Advances and Servicing Advances, if any); (iv) Subsequent
Recoveries received during the related Prepayment Period; (v) all Principal
Prepayments, together with any accrued interest thereon, identified as having
been received on the Mortgage Loans during the related Prepayment Period, plus
any amounts received from the Servicers or the Master Servicer in respect of
Prepayment Interest Shortfalls on such Mortgage Loans; (vi) amounts received
with respect to such Distribution Date as the Substitution Amount and the
Repurchase Price in respect of a Deleted Mortgage Loan or a Mortgage Loan
purchased by an Originator or the Seller as of such Distribution Date as a
result of a breach of a representation or warranty or by the Controlling Holder
pursuant to Section 2.07; and (vii) the Clean-up Call Price paid by the party
exercising its right to purchase the Mortgage Loans and terminate the Trust
Fund, if applicable; minus

 
9

--------------------------------------------------------------------------------

 

(A) amounts applied to reimburse Advances and Servicing Advances previously made
and other amounts as to which the Servicers are entitled to be reimbursed
pursuant to the Servicing Agreements; (B) amounts applied to reimburse Advances
and Servicing Advances previously made as to which the Master Servicer is
entitled to be reimbursed pursuant to this Agreement; and (C) the sum of all
related fees, charges and other costs, including indemnification amounts and
costs of arbitration (other than the Master Servicing Fee and amounts required
to be paid by the Master Servicer from the Master Servicing Fee) payable or
reimbursable to the Master Servicer, the Securities Administrator and the
Trustee from the Trust Fund under this Agreement and the Custodian under the
Custodial Agreement, subject to an aggregate maximum amount of $300,000 annually
(per year from the Closing Date to the first anniversary of the Closing Date and
each subsequent anniversary year thereafter) to be paid to such parties
collectively, in the order claims for payment of such amounts are received by
the Securities Administrator; provided, however, that if a claim is presented
for an amount that, when combined with the amount of prior claims paid during
that year, would exceed $300,000, then only a portion of such claim will be paid
that will make the total amount paid during that year equal to $300,000 and the
excess remaining unpaid, together with any additional claims received during
that year, will be deferred until the following anniversary year and if the
total amount of such deferred claims exceeds $300,000 then payment in such
following anniversary year (and each subsequent anniversary year as may be
needed until such deferred claims are paid in full) shall be apportioned among
the Master Servicer, the Securities Administrator, the Custodian and the
Trustee, in proportion to the aggregate amount of deferred claims submitted by
such entity as of the last day of the prior year; provided that, in no event
will the aggregate amount reimbursable to the Trustee exceed $100,000 annually
(per year from the Closing Date to the first anniversary of the Closing Date and
each subsequent anniversary year thereafter).


Back-Up Certificate:  As defined in Section 6.21(e).
 
Bankruptcy:  As to any Person, the making of an assignment for the benefit of
creditors, the filing of a voluntary petition in bankruptcy, adjudication as a
bankrupt or insolvent, the entry of an order for relief in a bankruptcy or
insolvency proceeding, the seeking of reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief, or seeking, consenting
to or acquiescing in the appointment of a trustee, receiver or liquidator,
dissolution, or termination, as the case may be, of such Person pursuant to the
provisions of either the Bankruptcy Code or any other similar state laws.
 
Bankruptcy Code:  The United States Bankruptcy Code, as amended.
 
Benefit Plan Opinion:  An Opinion of Counsel satisfactory to the Certificate
Registrar, the Depositor and the Trustee to the effect that any proposed
transfer will not (i) cause the assets of the Trust Fund to be regarded as plan
assets for purposes of the Plan Asset Regulations or (ii) give rise to any
fiduciary duty on the part of the Depositor or the Trustee.
 
Book-Entry Certificates:  Beneficial interests in Certificates designated as
“Book-Entry Certificates” in this Agreement, ownership and transfers of which
shall be evidenced or made through book entries by a Clearing Agency as
described in Section 3.09; provided, that after the occurrence of a Book-Entry
Termination whereupon book-entry registration and transfer are no longer
permitted and Definitive Certificates are to be issued to Certificate Owners,
such Book-Entry Certificates shall no longer be “Book-Entry Certificates.”  As
of the Closing Date, the following Classes of Certificates constitute Book-Entry
Certificates:  Class A-1, Class A-IO, Class B-1, Class B-2 and Class B-3.


Book-Entry Termination:  As defined in Section 3.09(c).
 
Business Day:  Any day other than (i) a Saturday or a Sunday, (ii) a legal
holiday in the States of California, Maryland, Minnesota, Missouri or New York,
(iii) a day on which banking institutions in the States of California, Maryland,
Minnesota, Missouri or New York are authorized or obligated by law or executive
order to be closed or (iv) a day on which the New York Stock Exchange or the
Federal Reserve Bank of New York is closed.

 
10

--------------------------------------------------------------------------------

 

Certificate:  Any one of the certificates signed by the Trustee and
authenticated by the Securities Administrator as Authenticating Agent in
substantially the forms attached hereto as Exhibit A.
 
Certificate Interest Rate:  With respect to each Class of Certificates and any
Distribution Date, the applicable per annum rate described in the Preliminary
Statement to this Agreement.
 
Certificate Owner:  With respect to a Book-Entry Certificate, the Person who is
the owner of such Book-Entry Certificate, as reflected on the books of the
Clearing Agency, or on the books of a Person maintaining an account with such
Clearing Agency (directly or as an indirect participant, in accordance with the
rules of such Clearing Agency).
 
Certificate Principal Amount:  With respect to any Certificate (other than the
Class A-IO, Class R and Class LT-R Certificates), at the time of determination,
the maximum specified dollar amount of principal to which the Holder thereof is
then entitled hereunder, such amount being equal to the initial principal amount
set forth on the face of such Certificate, less (i) the amount of all principal
distributions previously made with respect to such Certificate; (ii) the
principal portion of all Realized Losses previously allocated to such
Certificate; and (iii) any Certificate Writedown Amount previously allocated to
such Certificate; provided, however, that on any Distribution Date on which a
Subsequent Recovery is distributed, the Certificate Principal Amount of any
Certificate then outstanding to which a Certificate Writedown Amount or Realized
Loss amount has been applied will be increased sequentially, in order of
seniority, by an amount equal to the lesser of (A) the principal portion of any
Certificate Writedown Amount or Realized Loss amount previously allocated to
that Certificate to the extent not previously recovered and (B) the principal
portion of any Subsequent Recovery allocable to such Certificate after
application (for this purpose) to more senior Classes of Certificates pursuant
to this Agreement; and provided further that on any Distribution Date on which
the Aggregate Stated Principal Balance of the Mortgage Loans exceeds the
aggregate Certificate Principal Amount, such excess will be allocated to
increase the Certificate Principal Amount of any Certificate then outstanding to
which a Certificate Writedown Amount or Realized Loss amount has previously been
allocated, sequentially in order of seniority, up to the principal amount of
such Certificate Writedown Amount or Realized Loss to the extent not previously
recovered.  The Class A-IO, Class R and Class LT-R Certificates are issued
without Certificate Principal Amounts.
 
Certificate Register and Certificate Registrar:  The register maintained and the
registrar appointed pursuant to Section 3.02.  The Securities Administrator will
act as the initial Certificate Registrar.


Certificate Writedown Amount:  The amount by which the aggregate Certificate
Principal Amount of all the Certificates (other than the Class A-IO, Class R and
Class LT-R Certificates) on any Distribution Date (after giving effect to
distributions of principal and allocations of Realized Losses on that
Distribution Date) exceeds the Aggregate Stated Principal Balance of the
Mortgage Loans for the Distribution Date.
 
Certificateholder:  The meaning provided in the definition of “Holder.”
 
Certification:  As defined in the Custodial Agreement.


Civil Relief Act:  The Servicemembers Civil Relief Act, as amended, or any
similar state or local law.
 
Class:  Collectively, Certificates bearing the same class designation.  In the
case of the Lower-Tier REMIC, the term “Class” refers to all Lower-Tier
Interests having the same alphanumeric designation.
 
Class LT-R Certificate:  The Class LT-R Certificate executed by the Trustee and
authenticated and delivered by the Authenticating Agent, substantially in the
form annexed as Exhibit A and evidencing ownership of the LT-R Interest.

 
11

--------------------------------------------------------------------------------

 

Class R Certificate:  The Class R Certificate executed by the Trustee, and
authenticated and delivered by the Authenticating Agent, substantially in the
form annexed hereto as Exhibit A, and evidencing the ownership of the sole
residual interest in the Upper-Tier REMIC.


Class Notional Amount:  With respect to the Interest-Only Certificates, the
applicable class notional amount calculated as provided in the Preliminary
Statement to this Agreement.
 
Class Principal Amount:  With respect to each Class of Certificates (other than
the Class A-IO, Class R and Class LT-R Certificates), the aggregate of the
Certificate Principal Amounts of all Certificates of such Class at the date of
determination.  With respect to any Lower-Tier Interest, the initial Class
Principal Amount as shown or described in the table set forth in the Preliminary
Statement to this Agreement for the Lower-Tier REMIC, as reduced by principal
distributed with respect to such Lower-Tier Interest and Realized Losses
allocated to such Lower-Tier Interest at the date of determination.
 
Class Subordination Percentage:  With respect to each Class of Subordinate
Certificates, for each Distribution Date, the percentage obtained by dividing
the Class Principal Amount of such Class prior to any distributions of principal
or allocations of Realized Losses on that Distribution Date by the aggregate of
the Class Principal Amounts of all Classes of Certificates (other than the Class
A-IO, Class R and Class LT-R Certificates) prior to any distributions of
principal or allocations of Realized Losses on that Distribution Date.
 
Clean-up Call:  The optional purchase of the Mortgage Loans and all property
acquired in respect of any Mortgage Loan remaining in the Trust Fund on any date
on which the Aggregate Stated Principal Balance is less than 20% or 5%, as
applicable, of the Aggregate Stated Principal Balance as of the Cut-off Date, in
accordance with Section 7.01(d) or (e) of this Agreement.


Clean-up Call Price:  The price paid by the party exercising the Clean-up Call
pursuant to Section 7.01(d) or (e) of this Agreement, which is equal to the sum
of (i) 100% of the aggregate outstanding principal balance of the Mortgage Loans
plus accrued interest thereon, to, but not including, the first day of the month
in which the Clean-up Call Price is to be distributed and (ii) the fair market
value of any REO Property; provided, however, that such purchase price may be
increased as is necessary, as determined by the Depositor, to avoid
disqualification of any REMIC created under this Agreement as a REMIC.


Clearing Agency:  An organization registered as a “clearing agency” pursuant to
Section 17A of the Exchange Act.  As of the Closing Date, the Clearing Agency
shall be The Depository Trust Company.
 
Clearing Agency Participant:  A broker, dealer, bank, other financial
institution or other Person for whom from time to time a Clearing Agency effects
book-entry transfers and pledges of securities deposited with the Clearing
Agency.
 
Closing Date:  September 27, 2011.
 
Code:  The Internal Revenue Code of 1986, as amended, and as it may be further
amended from time to time, any successor statutes thereto, and applicable U.S.
Department of Treasury regulations issued pursuant thereto in temporary or final
form.
 
Commission:  U.S. Securities and Exchange Commission.
  
Controlling Holder:  At any time, any Affiliate of the Depositor other than the
Seller, so long as such entity is the Holder of the majority of the Class
Principal Amount of the most subordinate Class of Certificates then outstanding
with a Class Principal Amount greater than zero; if an Affiliate of the
Depositor other than the Seller is no longer the Holder of such Certificates,
then no entity will have any rights under this Agreement as a Controlling
Holder.  Neither the Depositor nor the Seller shall be a Controlling Holder.

 
12

--------------------------------------------------------------------------------

 

Cooperative Corporation:  The entity that holds title (fee or an acceptable
leasehold estate) to the real property and improvements constituting the
Cooperative Property and which governs the Cooperative Property, which
Cooperative Corporation must qualify as a Cooperative Housing Corporation under
Section 216 of the Code.
 
Cooperative Loan:  Any Mortgage Loan secured by Cooperative Shares and a
Proprietary Lease.
 
Cooperative Property:  The real property and improvements owned by the
Cooperative Corporation, that includes the allocation of individual dwelling
units to the holders of the shares of the Cooperative Corporation.
 
Cooperative Shares:  Shares issued by a Cooperative Corporation.
 
Corporate Trust Office:  With respect to the Trustee, the corporate trust office
of the Trustee located at 60 Livingston Avenue, EP-MN-WS3D, St. Paul, Minnesota,
55107, Attention: Structured Finance/Sequoia Mortgage Loan Trust 2011-2, or at
such other address as the Trustee may designate from time to time by notice to
the Certificateholders, the Depositor, the Master Servicer and the Securities
Administrator or the principal corporate trust office of any successor
Trustee.  With respect to the Certificate Registrar and presentment of
Certificates for registration of transfer, exchange or final payment, Sixth
Street and Marquette Avenue, Minneapolis, Minnesota  55479,
Attention:  Corporate Trust Services Sequoia Mortgage Trust 2011-2.
 
Corresponding Class of Certificates:  With respect to each Lower-Tier Interest,
the Class or Classes of Certificates appearing opposite such Lower-Tier
Interest, as described in the Preliminary Statement to this Agreement.
 
Credit Support Depletion Date:  The first Distribution Date, if any, on which
the aggregate of the Class Principal Amounts of the Subordinate Certificates has
been reduced to zero.
 
Current Interest:  With respect to each Class of Certificates and any
Distribution Date, the aggregate amount of interest accrued at the applicable
Certificate Interest Rate during the related Accrual Period on the Class
Principal Amount or Class Notional Amount, as applicable, of such Class prior to
any distributions of principal or allocations of Realized Losses prior to such
Distribution Date.
 
Custodial Accounts:  Each Custodial Account (other than an Escrow Account)
established and maintained by a Servicer pursuant to a Servicing Agreement with
respect to the Mortgage Loans.


Custodial Agreement:  The Custodial Agreement, dated as of September 1, 2011,
among the Depositor, the Seller, the Trustee, Wells Fargo Bank, N.A., as
Custodian and Wells Fargo Bank, N.A., as Master Servicer, as amended from time
to time.  A copy of the Custodial Agreement is attached hereto as Exhibit D.
 
Custodian:  A Person who is at any time appointed by the Trustee as a custodian
of all or a portion of the Mortgage Documents and the Trustee Mortgage Files and
listed on the Mortgage Loan Schedule as the Custodian of such Mortgage Documents
and Trustee Mortgage Files.  The initial Custodian is Wells Fargo Bank, N.A.
 
Cut-off Date:  September 1, 2011.

 
13

--------------------------------------------------------------------------------

 

Debt Service Reduction:  With respect to any Mortgage Loan, a reduction in the
Scheduled Payment for such Mortgage Loan by a court of competent jurisdiction in
a proceeding under the Bankruptcy Code, which became final and non-appealable,
except such a reduction resulting from a Deficient Valuation or any reduction
that results in a permanent forgiveness of principal.
 
Defective Mortgage Loan:  The meaning specified in Section 2.04.
 
Deficient Valuation:  With respect to any Mortgage Loan, a valuation of the
related Mortgaged Property by a court of competent jurisdiction in an amount
less than the then outstanding indebtedness under the Mortgage Loan, or any
reduction in the amount of principal to be paid in connection with any Scheduled
Payment that results in a permanent forgiveness of principal, which valuation or
reduction results from an order of such court which is final and non-appealable
in a proceeding under the Bankruptcy Code.
 
Definitive Certificate:  A Certificate of any Class issued in definitive, fully
registered, certificated form, which shall initially be the Class B-4, Class
B-5, Class LT-R and Class R Certificates.
 
Deleted Mortgage Loan:  A Mortgage Loan replaced or to be replaced with a
Qualified Substitute Mortgage Loan in accordance with a Purchase Agreement or
Servicing Agreement.
 
Delinquent:  Any Mortgage Loan with respect to which the Scheduled Payment due
on a Due Date is not received, based on the Mortgage Bankers Association method
of calculating delinquency.
 
Demand:  As defined in Section 4.04(a).
 
Depositor:  Sequoia Residential Funding, Inc., a Delaware corporation having its
principal place of business in California, or its successors in interest.
 
Determination Date:  With respect to each Distribution Date, the 16th day of the
month in which such Distribution Date occurs, or, if such 16th day is not a
Business Day, the next succeeding Business Day; provided, however, that with
respect to a Servicer and such Servicer's Advance obligations pursuant to the
related Servicing Agreement, the Determination Date is the date set forth in the
related Servicing Agreement.
 
Disqualified Organization:  A “disqualified organization” as defined in Section
860E(e)(5) of the Code.
 
Distribution Account:  The separate Eligible Account created and maintained by
the Securities Administrator, on behalf of the Trustee, pursuant to Section
4.01.  Funds in the Distribution Account (exclusive of any earnings on
investments made with funds deposited in the Distribution Account) shall be held
in trust for the Certificateholders for the uses and purposes set forth in this
Agreement.
 
Distribution Date:  The 25th day of each month or, if such 25th day is not a
Business Day, the next succeeding Business Day, commencing in October 2011.
 
Distribution Date Statement:  As defined in Section 4.02.
 
Due Date:  With respect to any Mortgage Loan, the date on which a Scheduled
Payment is due under the related Mortgage Note as indicated in the applicable
Servicing Agreement, exclusive of any days of grace.
 
Due Period:  As to any Distribution Date, the period beginning on the second day
of the calendar month preceding the month in which such Distribution Date
occurs, and ending on the first day of the calendar month in which such
Distribution Date occurs.

 
14

--------------------------------------------------------------------------------

 

Eligible Account:  Any account or accounts maintained with a federal or state
chartered depository institution or trust company the short-term and long-term
unsecured debt obligations of which (or, in the case of a depository institution
or trust company that is the principal subsidiary of a holding company, the debt
obligations of such holding company) are rated in the highest rating category of
the Rating Agency with respect to short-term unsecured debt obligations and in
one of the two highest rating categories of the Rating Agency with respect to
long-term unsecured debt obligations at the time any amounts are held on deposit
therein. Eligible Accounts may bear interest, and may include, if otherwise
qualified under this definition, accounts maintained with the Trustee or the
Paying Agent.  If the rating of the short-term or long-term unsecured debt
obligations of the depository institution or trust company that maintains the
account or accounts is no longer in the highest rating category of the Rating
Agency with respect to short-term unsecured debt obligations or in one of the
two highest rating categories of the Rating Agency with respect to long-term
unsecured debt obligations, the funds on deposit therewith in connection with
this transaction shall be transferred to an Eligible Account within 30 days of
such downgrade.
 
Eligible Investments:  At any time, any one or more of the following obligations
and securities:
 
(i)           direct obligations of, and obligations fully guaranteed by the
United States of America or any agency or instrumentality of the United States
of America the obligations of which are backed by the full faith and credit of
the United States of America;


(ii)          (a) demand or time deposits, federal funds or bankers’ acceptances
issued by any depository institution or trust company incorporated under the
laws of the United States of America or any state thereof and subject to
supervision and examination by federal and/or state banking authorities,
provided that the commercial paper and/or the short-term deposit rating and/or
the long-term unsecured debt obligations or deposits of such depository
institution or trust company at the time of such investment or contractual
commitment providing for such investment are rated in the highest rating
category by the Rating Agency for long-term unsecured debt with a maturity of
more than one year or in the highest rating category with respect to short-term
obligations and (b) any other demand or time deposit or certificate of deposit
that is fully insured by the FDIC;


(iii)         repurchase obligations with a term not to exceed thirty (30) days
and with respect to any security described in clause (i)  above and entered into
with a depository institution or trust company (acting as principal) described
in clause (ii)(a) above;


(iv)         securities bearing interest or sold at a discount issued by any
corporation incorporated under the laws of the United States of America or any
state thereof that are rated in the highest rating category by the Rating Agency
for long-term unsecured debt with a maturity of more than one year or in the
highest rating category with respect to short-term obligations, in each case at
the time of such investment or contractual commitment providing for such
investment; provided, however, that securities issued by any particular
corporation will not be Eligible Investments to the extent that investments
therein will cause the then outstanding principal amount of securities issued by
such corporation and held as Eligible Investments to exceed 10% of the aggregate
outstanding principal balances of all of the Mortgage Loans and Eligible
Investments;


(v)          commercial paper (including both non-interest-bearing discount
obligations and interest-bearing obligations payable on demand or on a specified
date not more than one year after the date of issuance thereof) that is rated in
the highest rating category by the Rating Agency at the time of such investment;
and


(vi)         any money market funds rated in one of the two highest rating
categories by the Rating Agency for long-term unsecured debt with a maturity of
more than one year or in the highest rating category with respect to short-term
obligations, including any such fund managed or advised by the Trustee or any of
its Affiliates;

 
15

--------------------------------------------------------------------------------

 

provided, however, that no instrument or security shall be a Eligible Investment
if such instrument or security evidences a right to receive only interest
payments with respect to the obligations underlying such instrument or if such
security provides for payment of both principal and interest with a yield to
maturity in excess of 120% of the yield to maturity at par or if such instrument
or security is purchased at a price greater than par.


ERISA:  The Employee Retirement Income Security Act of 1974, as amended.
 
ERISA-Qualifying Underwriting:  A best efforts or firm commitment underwriting
or private placement that meets the requirements of an Underwriter’s Exemption.
 
ERISA-Restricted Certificate:  The Class R, Class LT-R, Class B-2, Class B-3,
Class B-4 or Class B-5 Certificates and any Certificate that does not satisfy
the applicable rating requirement under the Underwriter’s Exemption.
 
Escrow Account:  As defined in Section 1.01 of each Servicing Agreement.
 
Event of Default:  Any one of the conditions or circumstances enumerated in
Section 6.14.
 
Exception Report:  As defined in the Custodial Agreement.


Exchange Act:  The Securities Exchange Act of 1934, as amended, and the rules
and regulations thereunder.
 
Fannie Mae:  Fannie Mae or any successor thereto.
 
FDIC:  The Federal Deposit Insurance Corporation or any successor thereto.
 
FIRREA:  The Financial Institutions Reform, Recovery, and Enforcement Act of
1989, as amended and in effect from time to time.


Fitch:  Fitch, Inc., or any successor in interest.


Form 8-K Disclosure Information:  As defined in Section 6.21(c)(i).
 
Freddie Mac:  Freddie Mac, or any successor thereto.


Holder or Certificateholder:  The registered owner of any Certificate as
recorded on the books of the Certificate Registrar except that, solely for the
purposes of taking any action or giving any consent pursuant to this Agreement,
any Certificate registered in the name of the Trustee, the Master Servicer, the
Securities Administrator or either Servicer, or any Affiliate thereof shall be
deemed not to be outstanding in determining whether the requisite percentage
necessary to take such action or effect such consent has been obtained, and, in
determining whether the Trustee shall be protected in taking such action or in
relying upon such consent, only Certificates which a Responsible Officer of the
Trustee actually knows to be so owned shall be disregarded.  The Trustee, the
Certificate Registrar and the Securities Administrator may request and
conclusively rely on certifications by the Master Servicer, the Securities
Administrator  or either Servicer in determining whether any Certificates are
registered to an Affiliate of the Master Servicer, the Securities
Administrator  or either Servicer.
 
HUD:  The United States Department of Housing and Urban Development, or any
successor thereto.

 
16

--------------------------------------------------------------------------------

 

Independent:  When used with respect to any Accountants, a Person who is
“independent” within the meaning of Rule 2-01(b) of the Securities and Exchange
Commission’s Regulation S-X.  When used with respect to any other Person, a
Person who (a) is in fact independent of another specified Person and any
Affiliate of such other Person, (b) does not have any material direct financial
interest in such other Person or any Affiliate of such other Person, and (c) is
not connected with such other Person or any Affiliate of such other Person as an
officer, employee, promoter, underwriter, trustee, partner, director or Person
performing similar functions.
 
Insurance Policy:  With respect to any Mortgage Loan, any insurance policy,
including all names and endorsements thereto in effect, including any
replacement policy or policies for any Insurance Policies.
 
Insurance Proceeds:  Proceeds paid by any Insurance Policy (excluding proceeds
required to be applied to the restoration and repair of the related Mortgaged
Property or released to the Mortgagor), in each case other than any amount
included in such Insurance Proceeds in respect of Insured Expenses.
 
Insured Expenses:  Expenses covered by an Insurance Policy or any other
insurance policy with respect to the Mortgage Loans.
 
Interest Distribution Amount:  For each Class of Certificates on any
Distribution Date, the Current Interest for such Class as reduced by such
Class’s share of Net Prepayment Interest Shortfalls and Relief Act Shortfalls,
which shall be allocated to each Class on a pro rata basis based on the amount
of Current Interest payable to each such Class.  
 
Interest-Only Certificates:  The Class A-IO Certificates.
 
Interest Shortfall:  As to any Class of Certificates and any Distribution Date,
the amount by which (i) the Interest Distribution Amount for such Class on all
prior Distribution Dates exceeds (ii) amounts distributed in respect of interest
to such Class on prior Distribution Dates.
  
Item 1123 Certificate:  As defined in Section 6.22.


Latest Possible Maturity Date:  The Distribution Date occurring in September
2041.
 
Liquidated Mortgage Loan:  With respect to any Distribution Date, a defaulted
Mortgage Loan (including any REO Property) as to which, prior to the close of
business on the Business Day immediately preceding the Due Date, the applicable
Servicer has determined that all recoverable Liquidation Proceeds and Insurance
Proceeds have been received.
 
Liquidation Proceeds:  All cash amounts, including Insurance Proceeds, received
in connection with the partial or complete liquidation of defaulted Mortgage
Loans, whether through trustee’s sale, foreclosure sale or otherwise or amounts
received in connection with any condemnation or partial release of a Mortgaged
Property and any other net proceeds received in connection with the disposition
of an REO Property.
 
Loan-To-Value Ratio:  With respect to any Mortgage Loan and as to any date of
determination, the fraction (expressed as a percentage) the numerator of which
is the principal balance of the related Mortgage Loan at such date of
determination and the denominator of which is the Appraised Value of the related
Mortgaged Property.
 
Lower-Tier Interest:  Any one of the interests in the Lower-Tier REMIC as
described in the Preliminary Statement to this Agreement.
 
Lower-Tier REMIC:  As described in the Preliminary Statement to this Agreement.

 
17

--------------------------------------------------------------------------------

 

LT-R Interest:  The residual interest in the Lower-Tier REMIC, as described in
the Preliminary Statement to this Agreement.
 
Master Servicer:  Wells Fargo Bank, N.A., a national banking association
organized under the laws of the United States in its capacity as Master Servicer
and any successor in interest, or if any successor master servicer shall be
appointed as herein provided, then such successor master servicer.


Master Servicer Compensating Interest Payment:  As to any Distribution Date and
the Master Servicer, the lesser of (1) the Master Servicing Fee for such date
and (2) any Prepayment Interest Shortfalls for such date (to the extent such
Prepayment Interest Shortfalls are required to be paid but are not actually paid
by the Servicers as a Servicer Compensating Interest Payment).


Master Servicing Fee:  With respect to any Distribution Date, an amount equal to
the product of one-twelfth of the Master Servicing Fee Rate and the Stated
Principal Balance of each Mortgage Loan as of the first day of the related Due
Period.


Master Servicing Fee Rate:  0.0175% per annum.


Master Servicing Transfer Costs:  All reasonable costs and expenses incurred by
the Trustee in connection with the appointment of a successor master servicer
and the transfer of master servicing from a predecessor master servicer,
including, without limitation, any reasonable costs or expenses associated with
the identification and engagement of a successor master servicer, the
documentation of the assumption of master servicing by the successor master
servicer, the complete transfer of all master servicing data and the completion,
correction or manipulation of such master servicing data as may be required by
the Trustee or the successor master servicer to correct any errors or
insufficiencies in the master servicing data or otherwise to enable the Trustee
or other successor master servicer to master service the Mortgage Loans properly
and effectively.


Moody’s:  Moody’s Investors Service, Inc., or any successor in interest.


Mortgage:  A mortgage, deed of trust or other instrument creating a first lien
on, or first priority ownership interest in, an estate in fee simple in real
property securing a Mortgage Note, together with improvements thereto.
 
Mortgage Documents:  With respect to each Mortgage Loan, the mortgage documents
required to be delivered to the Custodian pursuant to the Custodial Agreement.
 
Mortgage Loan:  A Mortgage and the related Mortgage Note or other evidences of
indebtedness secured by each such Mortgage conveyed, transferred, sold, assigned
to or deposited with the Trustee pursuant to Section 2.01 (including any
Qualified Substitute Mortgage Loan and REO Property), including without
limitation, each Mortgage Loan listed on the Mortgage Loan Schedule, as amended
from time to time.
 
Mortgage Loan Purchase and Sale Agreement:  The mortgage loan purchase and sale
agreement, dated as of September 27, 2011, between the Seller and the Depositor.
 
Mortgage Loan Schedule:  The schedule attached hereto as Schedule A, which shall
identify each Mortgage Loan, as such schedule may be amended by the Depositor or
the Servicer from time to time to reflect the addition of Qualified Substitute
Mortgage Loans to, or the deletion of Deleted Mortgage Loans from, the Trust
Fund. 

 
18

--------------------------------------------------------------------------------

 

Mortgage Note:  The original executed note or other evidence of the indebtedness
of a Mortgagor secured by a Mortgage under a Mortgage Loan.
  
Mortgaged Property:  The underlying property securing a Mortgage Loan which,
with respect to a Cooperative Loan, is the related Cooperative Shares and
Proprietary Lease.
 
Mortgage Rate:  As to any Mortgage Loan and any Distribution Date, the annual
rate of interest borne by the related Mortgage Note as of the related Due Date,
taking into account any Servicing Modification or other amendments to the
Mortgage Note.
 
Mortgagor:  The obligor on a Mortgage Note.
 
Net Liquidation Proceeds:  With respect to any Liquidated Mortgage Loan or any
other disposition of related Mortgaged Property, the related Liquidation
Proceeds net of Advances, Servicing Advances, related Servicing Fees and/or
Master Servicing Fees and any other accrued and unpaid servicing fees received
and retained in connection with the liquidation of such Mortgage Loan or
Mortgaged Property.
 
Net Mortgage Rate:  With respect to any Mortgage Loan and any Distribution Date,
the related Mortgage Rate as of the Due Date in the month preceding the month of
such Distribution Date reduced by the Aggregate Expense Rate.
 
Net Prepayment Interest Shortfall:  With respect to any Mortgage Loan and any
Distribution Date, the amount by which any Prepayment Interest Shortfall for the
related Due Period exceeds the amount of Master Servicer Compensating Interest
Payment paid by the Master Servicer and Servicer Compensating Interest Payment
paid by the applicable Servicer in respect of such shortfall for such Due
Period.
  
Net WAC Rate:  With respect to any Distribution Date, the weighted average of
the Net Mortgage Rates for all the Mortgage Loans as of the first day of the
calendar month immediately preceding the calendar month of that Distribution
Date, weighted on the basis of their Stated Principal Balances.


Non-Book-Entry Certificate:  Any Certificate other than a Book-Entry
Certificate.
 
Non-permitted Foreign Holder:  As defined in Section 3.03(f).
 
Nonrecoverable Advance:  Any portion of an Advance or Servicing Advance
previously made or proposed to be made by the Master Servicer and/or a Servicer
(as certified in an Officer’s Certificate of the Master Servicer and/or
Servicer, as applicable), which in the good faith judgment of such party, shall
not be ultimately recoverable by such party from the related Mortgagor, related
Liquidation Proceeds or otherwise.
 
Non-Upper-Tier REMIC:  As defined in Section 10.01(d).
 
Non-U.S. Person:  Any person other than a “United States person” within the
meaning of Section 7701(a)(30) of the Code.
 
Notional Amount:  With respect to an Interest-Only Certificate and any
Distribution Date, such Certificate’s Percentage Interest of the Class Notional
Amount of such Class of Certificates for such Distribution Date.
 
NRSRO:  Any nationally recognized statistical rating organization for purposes
of Rule 17g-5 under the Exchange Act.
 
NRSRO Certification:  A certification in the form of Exhibit O hereto.

 
19

--------------------------------------------------------------------------------

 

Officer’s Certificate:  (a) With respect to the Depositor, a certificate signed
by two Authorized Officers of the Depositor, (b) with respect to the Master
Servicer or the Securities Administrator, a certificate signed by the Chairman
of the Board, any Vice Chairman, the President, any Vice President or any
Assistant Vice President of the Master Servicer or the Securities Administrator,
(c) with respect to a Servicer, a certificate signed by the Chairman of the
Board, the Vice Chairman of the Board, the President, a Managing Director, a
Vice President (however denominated), an Assistant Vice President, the
Treasurer, the Secretary, one of the Assistant Treasurers or Assistant
Secretaries of a Servicer, or any other duly authorized officers or agents of a
Servicer, and in each case delivered to the Trustee, the Securities
Administrator or the Master Servicer, as required hereby.
 
Opinion of Counsel:  A written opinion of counsel, reasonably acceptable in form
and substance to the Trustee, the Securities Administrator or the Master
Servicer, as required hereby, and who may be in-house or outside counsel to the
Depositor, the Master Servicer, the Securities Administrator or the Trustee but
which must be Independent outside counsel with respect to any such opinion of
counsel concerning the transfer of any Residual Certificate or concerning
certain matters with respect to ERISA or the taxation, or the federal income tax
status, of each REMIC.


Original Applicable Credit Support Percentage:  With respect to each Class of
Subordinate Certificates, the related Applicable Credit Support Percentage as of
the Closing Date, which shall be equal to the corresponding approximate
percentage set forth in the table below opposite its Class designation:


Class B-1
7.40%
Class B-2
4.65%
Class B-3
3.35%
Class B-4
1.90%
Class B-5
1.10%

 
Original Subordinate Class Principal Amount:  The aggregate of the Class
Principal Amounts of the Classes of Subordinate Certificates as of the Closing
Date.
 
Originator:  Each of First Republic Bank, PHH Mortgage Corporation, Wells Fargo
Bank, N.A., SunTrust Mortgage, Inc., PrimeLending, a PlainsCapital Company, and
Sterling Savings Bank, each as seller under the related Purchase Agreement, and
any successor thereto.


Paying Agent:  Any paying agent appointed pursuant to Section 3.08.  The initial
Paying Agent shall be the Securities Administrator under this Agreement.
 
Percentage Interest:  With respect to any Certificate, its percentage interest
in the undivided beneficial ownership interest in the Trust Fund evidenced by
all Certificates of the same Class as such Certificate.  With respect to any
Certificate, other than an Interest-Only Certificate, if applicable, or the
Class R Certificates and the Class LT-R Certificates, the Percentage Interest
evidenced thereby shall equal the initial Certificate Principal Amount thereof
divided by the initial Class Principal Amount of all Certificates of the same
Class.  With respect to each of the Class R Certificates and the Class LT-R
Certificates, the Percentage Interest evidenced thereby shall be as specified on
the face thereof, or otherwise, be equal to 100%.  With respect to an
Interest-Only Certificate, the Percentage Interest evidenced thereby shall equal
its initial Notional Amount as set forth on the face thereof divided by the
initial Class Notional Amount of such Class.
 
Person:  Any individual, corporation, partnership, joint venture, association,
joint-stock company, limited liability company, trust, unincorporated
organization or government or any agency or political subdivision thereof.

 
20

--------------------------------------------------------------------------------

 

Plan:  An employee benefit plan or other retirement arrangement which is subject
to Section 406 of ERISA and/or Section 4975 of the Code or any entity whose
underlying assets include “plan assets” of such plan or arrangement under the
Plan Asset Regulations by reason of their investment in the entity.
 
Plan Asset Regulations:  The U.S. Department of Labor regulations set forth in
29 C.F.R. Section 2510.3-101, as modified by Section 3(42) of ERISA.
 
Prepayment Interest Shortfall:  With respect to a Mortgage Loan and any
Distribution Date, the amount by which interest paid by the related Mortgagor in
connection with a Principal Prepayment on the Mortgage Loan is less than one
month’s interest at the related Mortgage Rate on the Stated Principal Balance of
that Mortgage Loan as of the preceding Distribution Date.
 
Prepayment Period:  With respect to each Distribution Date, the calendar month
immediately preceding the month in which the Distribution Date occurs.
 
Primary Mortgage Insurance Policy:  Each policy of primary mortgage guaranty
insurance or any replacement policy therefor with respect to any Mortgage Loan.
 
Principal Distribution Amount:  With respect to any Distribution Date, the sum
of (a) the principal portion of each Scheduled Payment (before taking into
account any Deficient Valuations or Debt Service Reductions) due on the related
Due Date, whether or not received, (b) the principal portion of each Principal
Prepayment made by a Mortgagor during the related Prepayment Period; (c) the
principal portion of each other unscheduled collection, including any Subsequent
Recoveries, Insurance Proceeds and Net Liquidation Proceeds (other than with
respect to any Mortgage Loan that became a Liquidated Mortgage Loan during the
related Prepayment Period) received during the related Prepayment Period;
(d) that portion of the Repurchase Price representing principal of any Mortgage
Loans repurchased by an Originator or the Seller in accordance with a Purchase
Agreement, by the Seller in accordance with Section 2.04 herein or by the
Controlling Holder in accordance with Section 2.07 herein, in each case to the
extent received during the related Prepayment Period; (e) the principal portion
of any related Substitution Amount received during the related Prepayment
Period; and (f) on the Distribution Date on which the Trust Fund is to be
terminated pursuant to Article VII hereof, that portion of the Clean-up Call
Price in respect of principal.
 
Principal Forbearance Amount:  With respect to a Mortgage Loan that was the
subject of a Servicing Modification, the amount of principal of the Mortgage
Loan, if any, that has been deferred and that does not accrue interest.


Principal Prepayment:  Any full or partial payment or other recovery of
principal on a Mortgage Loan that is received in advance of its scheduled Due
Date and that is not accompanied by an amount of interest representing scheduled
interest due on any date or dates in any month or months subsequent to the month
of prepayment.
 
Proceeding:  Any suit in equity, action at law or other judicial or
administrative proceeding.
 
Proprietary Lease:  With respect to any Cooperative Property, a lease or
occupancy agreement between a Cooperative Corporation and a holder of related
Cooperative Shares.
 
Prospectus:  The prospectus supplement dated September  23, 2011 and the
accompanying prospectus dated February 16, 2011, relating to the Class A-1,
Class B-1, Class B-2 and Class B-3 Certificates, together with any supplement
thereto.
 
Purchase Agreement: Each agreement listed on Exhibit H-1, as amended or
supplemented from time to time as permitted thereunder and as modified by the
related Acknowledgment.

 
21

--------------------------------------------------------------------------------

 

Qualified Appraiser:  With respect to each Mortgage Loan, an appraiser, duly
appointed by the originator, who had no interest, direct or indirect in the
Mortgaged Property or in any loan made on the security thereof, and whose
compensation is not affected by the approval or disapproval of the Mortgage
Loan, and such appraiser and the appraisal made by such appraiser both satisfy
the requirements of Fannie Mae or Freddie Mac (including but not limited to the
Appraiser Independence Requirements) and Title XI of FIRREA and the regulations
promulgated thereunder, all as in effect on the date the Mortgage Loan was
originated.


Qualified Substitute Mortgage Loan:  A mortgage loan substituted by the
Originator or the Seller, as applicable, for a Deleted Mortgage Loan in
accordance with the applicable Purchase Agreement or the Mortgage Loan Purchase
and Sale Agreement, as applicable, which must, on the date of such substitution,
(a) have an outstanding principal balance, after deduction of all scheduled
payments due in the month of substitution (or in the case of a substitution of
more than one mortgage loan for a Deleted Mortgage Loan, an aggregate principal
balance), not in excess of the Stated Principal Balance of the Deleted Mortgage
Loan (the amount of any shortfall will be paid by the Originator or the Seller,
as applicable, and distributed to Trust Fund in the month of substitution), (b)
have a Mortgage Rate not less than, and not more than one percentage point
greater than, the Mortgage Rate of the Deleted Mortgage Loan, (c) have a
remaining term to maturity not greater than (and not more than one year less
than) that of the Deleted Mortgage Loan, (d) have a Loan-to-Value Ratio at
origination no greater than that of the Deleted Mortgage Loan and (e) comply as
of the date of substitution with each representation and warranty relating to
the Mortgage Loans set forth in the applicable Purchase Agreement.


Rating Agency:  Fitch.


Rating Agency Information:  The notices, information, reports, certifications
and oral and written statements required to be provided to the Rating Agency
pursuant to this Agreement or Rule 17g-5 under the Exchange Act.


Realized Loss:  (a) With respect to each Liquidated Mortgage Loan, an amount
(not less than zero or more than the Stated Principal Balance of the Mortgage
Loan plus accrued interest) as of the date of such liquidation, equal to (i) the
unpaid principal balance of the Liquidated Mortgage Loan as of the date of such
liquidation, plus (ii) interest at the Net Mortgage Rate from the Due Date as to
which interest was last paid by the borrower to Certificateholders up to the Due
Date in the month in which Liquidation Proceeds are required to be distributed
on the Stated Principal Balance of such Liquidated Mortgage Loan from time to
time, minus (iii) the Net Liquidation Proceeds received during the month in
which such liquidation occurred, to the extent not previously applied as
recoveries of interest at the Net Mortgage Rate and to principal of the
Liquidated Mortgage Loan;


(b) with respect to each Mortgage Loan that has become the subject of a
Deficient Valuation, if the principal amount due under the related Mortgage Note
has been reduced, the difference between the principal balance of the Mortgage
Loan outstanding immediately prior to such Deficient Valuation and the principal
balance of the Mortgage Loan as reduced by the Deficient Valuation;


(c) with respect to each Mortgage Loan that has been the subject of a Servicing
Modification, any principal due on the Mortgage Loan that has been written off
by a Servicer and any Principal Forbearance Amount; and


(d)  with respect to each Class of Certificates, the amount by which the Class
Principal Amount is reduced as a result of clauses (a), (b) or (c) above.
 
Reconciled Market Value:  The estimated market value of a Mortgaged Property or
REO Property as reasonably determined by the applicable Servicer based on
different results obtained from different permitted valuation methods or at
different time periods, all in accordance with such Servicer's customary
servicing procedures.

 
22

--------------------------------------------------------------------------------

 

Record Date:  As to any Distribution Date, the last Business Day of the month
preceding the month of such Distribution Date (or the Closing Date, in the case
of the first Distribution Date).
 
Refinancing Mortgage Loan:  Any Mortgage Loan originated in connection with the
refinancing of an existing mortgage loan.
 
Regulation AB:  Subpart 229.1100 – Asset Backed Securities (Regulation AB), 17
C.F.R. §§229.1100-229.1123, as such may be amended from time to time, and
subject to such clarifications and interpretations as have been provided by the
Commission in the adopting release (Asset-Backed Securities, Securities Act
Release No. 33-8518, 70 Fed. Reg. 1,506, 1,531 (Jan. 7, 2005)) or by the staff
of the Commission, or as may be provided by the Commission or its staff from
time to time.
 
Relevant Servicing Criteria:  The Servicing Criteria applicable to each party,
as set forth on an exhibit to each Servicing Agreement and Exhibit K
hereto.  Multiple parties can have responsibility for the same Relevant
Servicing Criteria.  With respect to a Servicing Function Participant engaged by
the Master Servicer, the Securities Administrator  or any Servicer, the term
“Relevant Servicing Criteria” may refer to a portion of the Relevant Servicing
Criteria applicable to such parties.
 
Relief Act Shortfalls:  With respect to any Distribution Date and any Mortgage
Loan as to which there has been a reduction in the amount of interest
collectible thereon for the most recently ended calendar month as a result of
the application of the Civil Relief Act, the amount, if any, by which (i)
interest collectible on such Mortgage Loan for the most recently ended calendar
month is less than (ii) interest accrued thereon for such month pursuant to the
Mortgage Note.
 
REMIC:  Each pool of assets in the Trust Fund designated as a REMIC as described
in the Preliminary Statement to this Agreement.
 
REMIC Provisions:  The provisions of the federal income tax law relating to real
estate mortgage investment conduits, which appear at sections 860A through 860G
of the Code, and related provisions, and regulations, including proposed
regulations and rulings, and administrative pronouncements promulgated
thereunder, as the foregoing may be in effect from time to time.
 
REO Property:  A Mortgaged Property acquired by the Trust Fund through
foreclosure or deed-in-lieu of foreclosure in connection with a defaulted
Mortgage Loan or otherwise treated as having been acquired pursuant to the REMIC
Provisions.
 
Reportable Event:  As defined in Section 6.21(c)(i).
 
Reporting Servicer:  As defined in Section 6.21(b)(i).
 
Repurchase Price: With respect to any Mortgage Loan and the applicable
Originator, the “Repurchase Price” as defined in the applicable Purchase
Agreement or Servicing Agreement or in the case of the Seller, the “Repurchase
Price” as defined in the Mortgage Loan Purchase and Sale Agreement.
 
Residual Certificate:  The Class LT-R Certificates and the Class R Certificates.
 
Responsible Officer:  With respect to any party, any officer in the corporate
trust, servicing or master servicing department or similar group of such party
with direct responsibility for the administration of this Agreement and also,
with respect to a particular matter related to this transaction, any other
officer to whom such matter is referred because of his or her knowledge of and
familiarity with the particular subject.
 
Restricted Certificate:   Any Class A-IO, Class B-4, Class B-5, Class R or Class
LT-R Certificate.
 
Rule 15Ga-1 Information:  As defined in Section 4.04(a).

 
23

--------------------------------------------------------------------------------

 

Rule 17g-5 Information Provider:  The Securities Administrator.


Rule 17g-5 Website:  The website maintained by the Securities Administrator
pursuant to Section 4.03.


S&P:  Standard & Poor’s Ratings Services, a Standard & Poor’s Financial Services
LLC business, or any successor in interest.


Scheduled Payment:  The scheduled monthly payment on a Mortgage Loan due on any
Due Date allocable to principal and/or interest on such Mortgage Loan which,
unless otherwise specified in the Servicing Agreements, shall give effect to any
related Debt Service Reduction, any Deficient Valuation and any Servicing
Modification that affects the amount of the monthly payment due on such Mortgage
Loan.
 
Securities Act:  The Securities Act of 1933, as amended, and the rules and
regulations thereunder.
 
Securities Administrator:  Wells Fargo Bank, N.A., not in its individual
capacity but solely as Securities Administrator, or any successor in interest,
or if any successor Securities Administrator shall be appointed as herein
provided, then such successor Securities Administrator.  Wells Fargo Bank, N.A.
shall act as Securities Administrator for so long as it is Master Servicer under
this Agreement.


Seller:  Redwood Residential Acquisition Corporation, a Delaware corporation.
 
Senior Certificate:  Any one of the Class A-1 and Class A-IO Certificates, as
applicable.
 
Senior Percentage:  With respect to each Distribution Date, the percentage
equivalent of a fraction, the numerator of which is the Class Principal Amount
of the Class A-1 Certificates prior any distributions of principal or
allocations of Realized Losses on such Distribution Date, and the denominator of
which is the Aggregate Stated Principal Balance of all of the Mortgage Loans as
of the preceding Distribution Date.
 
Senior Prepayment Percentage:  With respect to any Distribution Date occurring
before the Distribution Date in October 2016, 100%.  Except as provided herein,
the Senior Prepayment Percentage for any Distribution Date occurring in or after
October 2016 shall be as follows:


(i) in or after October 2016 to and including September 2017, the Senior
Percentage plus 70% of the Subordinate Percentage for that Distribution Date;


(ii) in or after October 2017 to and including September 2018, the Senior
Percentage plus 60% of the Subordinate Percentage for that Distribution Date;


(iii) in or after October 2018 to and including September 2019, the Senior
Percentage plus 40% of the Subordinate Percentage for that Distribution Date;


(iv) in or after October 2019 to and including September 2020, the Senior
Percentage plus 20% of the Subordinate Percentage for that Distribution Date;
and


(v) in or after October 2020, the Senior Percentage for that Distribution Date;


provided, however, that there shall be no reduction in the Senior Prepayment
Percentage unless the Step-Down Test is satisfied; and provided, further, that
if on any such Distribution Date on or after the Distribution Date in October
2016, the Senior Percentage exceeds the initial Senior Percentage, the Senior
Prepayment Percentage for that Distribution Date shall again equal 100%.

 
24

--------------------------------------------------------------------------------

 

If on any Distribution Date the allocation to the Senior Certificates then
entitled to distributions of principal of Principal Prepayments and other
amounts in the percentage required above would reduce the aggregate of the Class
Principal Amounts of those Certificates to below zero, the Senior Prepayment
Percentage of those amounts for such Distribution Date shall be limited to the
percentage necessary to reduce that Class Principal Amount to zero.
 
Senior Principal Distribution Amount:  With respect to the Mortgage Loans and
any Distribution Date, the sum of:
 
(1)          the Senior Percentage of all amounts described in clause (a) of the
definition of “Principal Distribution Amount” for that Distribution Date;
 
(2)          the Senior Prepayment Percentage of the amounts described in
clauses (b), (c), (d), (e) and (f) of the definition of “Principal Distribution
Amount”;
 
(3)          with respect to each Mortgage Loan that became a Liquidated
Mortgage Loan during the related Prepayment Period, the lesser of:


(x)           Net Liquidation Proceeds allocable to principal received with
respect to that Mortgage Loan; and


(y)           the Senior Prepayment Percentage of the Stated Principal Balance
of that Mortgage Loan; and
 
(4)          any amounts described in clauses (1) through (3) that remain unpaid
with respect to the Senior Certificates from prior Distribution Dates;


provided, however, that


 
(A)
if on any Distribution Date the allocation to the Class A-1 Certificates then
entitled to distributions of principal of Principal Prepayments and other
amounts in the percentage required above would reduce the Class Principal Amount
of those Certificates to below zero, the distribution to the Class of
Certificates of the Senior Prepayment Percentage of those amounts  for such
Distribution Date shall be limited to the percentage necessary to reduce that
Class Principal Amount to zero;



 
(B)
if on any Distribution Date the aggregate of the Class Principal Amounts of the
Subordinate Certificates has been reduced to less than or equal to 0.85% of the
Stated Principal Balance of the Mortgage Loans as of the Closing Date, the
Senior Principal Distribution Amount for each succeeding Distribution Date will
include all principal collections on the Mortgage Loans distributable on that
Distribution Date, and the Subordinate Principal Distribution Amount will  be
zero, until the aggregate of the Class Principal Amount of the Class A-1
Certificates is reduced to zero; and



 
(C)
until the Class Principal Amount of the Class A-1 Certificates is reduced to
zero, if on any Distribution Date, the Subordinate Percentage for such
Distribution Date is less than 7.40%, the Senior Principal Distribution Amount
for such Distribution Date will include all principal collections on the
Mortgage Loans distributable on that Distribution Date, and the Subordinate
Principal Distribution Amount will be zero.

 
Servicer:  Each Servicer under a Servicing Agreement.

 
25

--------------------------------------------------------------------------------

 

Servicer Compensating Interest Payment:  As to any Distribution Date and either
Servicer, the lesser of (1) the Servicing Fee for such Servicer for such date
and (2) any Prepayment Interest Shortfalls with respect to any Mortgage Loans
serviced by such Servicer for such date.


Servicer Remittance Date:  The 18th day of each calendar month or, if such 18th
day is not a Business Day, the next succeeding Business Day, commencing in
October 2011.


Servicing Advances:  As defined in the applicable Servicing Agreement.
 
Servicing Agreement:  Each agreement listed on Exhibit H-2, as amended or
supplemented from time to time as permitted thereunder and as modified by the
related Acknowledgment.


Servicing Criteria:  The criteria set forth in paragraph (d) of Item 1122 of
Regulation AB, as such may be amended from time to time.
 
Servicing Fee:  As to any Distribution Date and each Mortgage Loan, an amount
equal to the product of (a) one-twelfth of the Servicing Fee Rate and (b) the
Stated Principal Balance of such Mortgage Loan as of the first day of the
related Due Period.
 
Servicing Fee Rate:   A per annum rate equal to 0.25%, or such other rate as may
be agreed to by the Master Servicer pursuant to Section 9.01(b) of this
Agreement and the related Servicing Agreement.
 
Servicing Function Participant:  Any Subservicer or Subcontractor, other than
each Servicer, the Master Servicer, the Securities Administrator or the Trustee,
that is participating in the servicing function within the meaning of Regulation
AB, unless such Person’s activities relate only to 5% or less of the Mortgage
Loans.
 
Servicing Modification:  Any reduction of the Mortgage Rate on or the
outstanding principal balance of a Mortgage Loan, any extension of the final
maturity date of a Mortgage Loan, any increase to the Stated Principal Balance
of a Mortgage Loan by adding to the Stated Principal Balance unpaid principal
and interest and other amounts owing under the Mortgage Loan, any Principal
Forbearance Amount and any other modification, in each case pursuant to a
modification of a Mortgage Loan that is in default or for which, in the judgment
of the Servicer of such Mortgage Loan, default is reasonably foreseeable in
accordance with the related Servicing Agreement.


Servicing Officer:  Any officer of a Servicer involved in, or responsible for,
the administration and servicing of the Mortgage Loans whose name and facsimile
signature appear on a list of servicing officers furnished to the Master
Servicer by the Servicers on the Closing Date pursuant to the Servicing
Agreements, as such list may from time to time be amended.


Sponsor:  RWT Holdings, Inc., a Delaware corporation.


Startup Day:  The day designated as such pursuant to Section 10.01(b) hereof.
 
Stated Principal Balance:  As to any Mortgage Loan and date of determination,
the unpaid principal balance of such Mortgage Loan as of the most recent Due
Date as determined by the amortization schedule for the Mortgage Loan at the
time relating thereto (before any adjustment to such amortization schedule by
reason of any moratorium or similar waiver or grace period) after giving effect
to any previous Servicing Modification, Principal Prepayments and related
Liquidation Proceeds allocable to principal and to the payment of principal due
on such Due Date (but not unscheduled Principal Prepayments received on such Due
Date) and irrespective of any delinquency in payment by the related Mortgagor.

 
26

--------------------------------------------------------------------------------

 

Step-Down Test:  As to any Distribution Date, the test will be satisfied if both
of the following conditions are met:


First, the aggregate outstanding principal balance of all Mortgage Loans 60 days
or more Delinquent (including Mortgage Loans in foreclosure, REO or bankruptcy
status), Mortgage Loans subject to a Servicing Modification within the twelve
months prior to that Distribution Date and any Mortgage Loans 120 or more days
Delinquent that were purchased by the Controlling Holder within the 12 months
prior to that Distribution Date, averaged over the preceding six month period,
as a percentage of the aggregate Class Principal Amount of the Subordinate
Certificates on such Distribution Date (without giving effect to any payments on
such Distribution Date), does not equal or exceed 50%; and


Second, cumulative Realized Losses with respect to the Mortgage Loans do not
exceed (a) with respect to each Distribution Date occurring in the period from
October 2016 to and including September 2017, 30% of the Original Subordinate
Class Principal Amount, (b) with respect to each Distribution Date occurring in
the period from October 2017 to and including September 2018, 35% of the
Original Subordinate Class Principal Amount, (c) with respect to each
Distribution Date occurring in the period from October 2018 to and including
September 2019, 40% of the Original Subordinate Class Principal Amount, (d) with
respect to each Distribution Date in the period from October 2019 to and
including September 2020, 45% of the Original Subordinate Class Principal Amount
and (e) with respect to the Distribution Date occurring in October 2020 and
thereafter, 50% of the Original Subordinate Class Principal Amount.
  
Subcontractor:  Any vendor, subcontractor or other Person that is not
responsible for the overall servicing of Mortgage Loans but performs one or more
discrete functions identified in Item 1122(d) of Regulation AB with respect to
Mortgage Loans under the direction or authority of any Servicer (or a
Subservicer of any Servicer), the Master Servicer or the Securities
Administrator.
 
Subordinate Certificate:  Any of the Class B-1, Class B-2, Class B-3, Class B-4
or Class B-5 Certificates.
 
Subordinate Class Percentage:  As to any Distribution Date and any Class of
Subordinate Certificates, a fraction, expressed as a percentage, the numerator
of which is the Class Principal Amount of such Class on such date, and the
denominator of which is the aggregate of the Class Principal Amounts of all
Classes of Subordinate Certificates on such date.


Subordinate Percentage:  With respect to any Distribution Date, the difference
between 100% and the Senior Percentage for such Distribution Date.  The initial
Subordinate Percentage is 7.40%.
  
Subordinate Prepayment Percentage:  With respect to any Distribution Date, the
difference between 100% and the Senior Prepayment Percentage for that
Distribution Date.
 
Subordinate Principal Distribution Amount:  With respect to any Distribution
Date and the Mortgage Loans, an amount equal to the sum of:
 
(1)           the Subordinate Percentage of all amounts described in clause (a)
of the definition of “Principal Distribution Amount” for that Distribution Date;
 
(2)           the Subordinate Prepayment Percentage of all amounts described in
clauses (b), (c), (d), (e) and (f) of the definition of “Principal Distribution
Amount” for that Distribution Date; and
 
(3)           with respect to each Mortgage Loan that became a Liquidated
Mortgage Loan during the related Prepayment Period, the amount of the Net
Liquidation Proceeds allocated to principal received with respect thereto
remaining after application thereof pursuant to clause (3) of the definition of
“Senior Principal Distribution Amount” for that Distribution Date; and

 
27

--------------------------------------------------------------------------------

 

(4)           any amounts described in clauses (1) through (3) for any previous
Distribution Date that remain unpaid.


Notwithstanding the above, with respect to any Class of Subordinate Certificates
(other than the Class B-1 Certificates), if on any Distribution Date the sum of
the Class Subordination Percentage of such Class and the aggregate Class
Subordinate Percentages of all Classes of Subordinate Certificates which have
higher numerical Class designations than that Class is less than the  Original
Applicable Credit Support Percentage for that Class, no distribution of
principal will be made to any such Classes on that Distribution Date.  Instead,
the Subordinate Principal Distribution Amount on that Distribution Date will be
allocated among the more senior Classes of Subordinate Certificates, pro rata,
based on their respective Class Principal Amounts.


Notwithstanding the above, with respect to each Class of Subordinate
Certificates other than the Class B-1 Certificates, if on any Distribution Date
the Class Principal Amount of that Class and the aggregate of the Class
Principal Amount of all Classes of Subordinate Certificates that have a lower
payment priority than that Class was reduced to less than or equal to 0.85% of
the Stated Principal Balance of the Mortgage Loans as of the Closing Date, the
portion of the Subordinate Principal Distribution Amount otherwise distributable
to such Class or Classes on each succeeding Distribution Date will be allocated
among the Subordinate Certificates with a higher payment priority, pro rata,
based on their respective Class Principal Amounts and the excess, if any, will
be included in the Senior Principal Distribution Amount for such Distribution
Date.


In addition, until the Class Principal Amount of the Class A-1 Certificates is
reduced to zero, if on any Distribution Date, the Subordinate Percentage for
such Distribution Date is less than 7.40%, the Senior Principal Distribution
Amount for such Distribution Date will include all principal collections on the
Mortgage Loans distributable on that Distribution Date, and the Subordinate
Principal Distribution Amount will be zero.


If on any Distribution Date the aggregate of the Class Principal Amounts of the
Subordinate Certificates was reduced to less than or equal to 0.85% of the
Stated Principal Balance of the Mortgage Loans as of the Closing Date, the
Senior Principal Distribution Amount on each succeeding Distribution Date will
include all principal collections on the Mortgage Loans on that Distribution
Date, and the Subordinate Principal Distribution Amount will  be zero, until the
aggregate of the Class Principal Amounts of the Senior Certificates is reduced
to zero, then all principal collections on the Mortgage Loans distributable on
that Distribution Date will be paid  to the Subordinate Certificates then
outstanding, sequentially in order of payment priority, until the Class
Principal Amount of each such Certificate is reduced to zero.
 
Subsequent Recovery:  Any amount recovered by a Servicer (i) with respect to a
Liquidated Mortgage Loan (after reimbursement of any unreimbursed Advances or
expenses relating to such Liquidated Mortgage Loan as well as any other
previously Liquidated Mortgage Loans) with respect to which a Realized Loss was
incurred after the liquidation or disposition of such Mortgage Loan or (ii) as a
Principal Forbearance Amount.
 
Subservicer:  Any Person that (i) services Mortgage Loans on behalf of any
Servicer, and (ii) is responsible for the performance (whether directly or
through sub-servicers or Subcontractors) of Servicing functions that are
identified in Item 1122(d) of Regulation AB required to be performed under this
Agreement, any related Servicing Agreement or any sub-servicing agreement.
 
Substitution Amount:  For any month in which an Originator or the Seller
substitutes one or more Qualified Substitute Mortgage Loans for one or more
Deleted Mortgage Loans pursuant to a Purchase Agreement or the Mortgage Loan
Purchase and Sale Agreement, as applicable, the amount by which the aggregate
Repurchase Price of all such Deleted Mortgage Loans exceeds the aggregate Stated
Principal Balance of the Qualified Substitute Mortgage Loans, together with one
month's interest at the applicable Net Mortgage Rate.

 
28

--------------------------------------------------------------------------------

 

Tax Matters Person:  With respect to each of the Lower Tier REMIC and the Upper
Tier REMIC, the “tax matters person” as specified in the REMIC Provisions which
shall initially be the party described as such in Section 10.01(k).
 
Trust Fund:  As defined in Section 2.01 herein.
 
Trustee:  U.S. Bank National Association, not in its individual capacity but
solely as Trustee, or any successor in interest, or if any successor trustee or
any co-trustee shall be appointed as herein provided, then such successor
trustee and such co-trustee, as the case may be.
 
Trustee Mortgage Files:  With respect to each Mortgage Loan, the Mortgage
Documents to be retained in the custody and possession of the Trustee or the
Custodian on behalf of the Trustee pursuant to the Custodial Agreement.
 
UCC:  The Uniform Commercial Code as enacted in any applicable jurisdiction from
time to time.
  
Underwriter:  Each of Credit Suisse Securities (USA) LLC and Wells Fargo
Securities, LLC.
 
Underwriter’s Exemption:  Prohibited Transaction Exemption (“PTE”) 89-90 (58
Fed. Reg. 52899 (1990)), as most recently amended and restated by PTE 2007-5 (72
Fed. Reg. 13130 (March 20, 2007)) or any substantially similar administrative
exemption granted by the U.S. Department of Labor to the Underwriters.
 
Underwriting Agreement:  The Underwriting Agreement, dated September 16, 2011,
among the Seller, the Depositor, Redwood Trust, Inc. and the Underwriters.
 
Upper-Tier REMIC:  As described in the Preliminary Statement to this Agreement.
 
Voting Interests:  The portion of the voting rights of all the Certificates that
is allocated to any Certificate for purposes of the voting provisions of this
Agreement.  At all times during the term of this Agreement, 99.00% of all Voting
Interests shall be allocated to the Class A-1, Class B-1, Class B-2, Class B-3,
Class B-4 and Class B-5 Certificates in proportion to their respective
Certificate Principal Amounts.  At all times during the term of this Agreement,
1.00% of all Voting Interests shall be allocated to the Class A-IO
Certificates.  Voting Interests shall be allocated among the Certificates of
each Class based on their Percentage Interests and no Certificate with a
principal amount equal to zero will have any voting rights.  The Class R
Certificates and Class LT-R Certificate shall not have any voting rights.
 
Section 1.02                    Calculations Respecting Mortgage Loans.
 
Calculations required to be made pursuant to this Agreement with respect to any
Mortgage Loan in the Trust Fund shall be made based upon current information as
to the terms of the Mortgage Loans and reports of payments received from the
Mortgagor on such Mortgage Loans and payments to be made to the Securities
Administrator as supplied to the Securities Administrator by the Master
Servicer.  The Securities Administrator shall not be required to recompute,
verify or recalculate the information supplied to it by the Master Servicer or
any Servicer.

 
29

--------------------------------------------------------------------------------

 

ARTICLE II


DECLARATION OF TRUST; ISSUANCE OF CERTIFICATES
 
Section 2.01                    Creation and Declaration of Trust Fund;
Conveyance of Mortgage Loans.
 
Concurrently with the execution and delivery of this Agreement, the Depositor
does hereby sell, transfer, assign, set over, deposit with and otherwise convey
to the Trustee, without recourse, subject to Sections 2.02 and 2.04, in trust,
all right, title and interest of the Depositor in and to the Trust Fund
consisting of: (i) the Mortgage Loans, including the Mortgage Notes, the
Mortgages, and the right to all payments of principal and interest received on
or with respect to the Mortgage Loans after the Cut-off Date (other than
Scheduled Payments due on or before such date), and all such payments due after
such date but received on or prior to such date and intended by the related
Mortgagors to be applied after such date; (ii) all of the Depositor’s right,
title and interest, if any, in and to all amounts from time to time credited to
and the proceeds of the Distribution Account, any Custodial Accounts or any
Escrow Account established with respect to the Mortgage Loans; (iii) with
respect to the Mortgage Loans, to the extent set forth in the Acknowledgements,
the Depositor’s rights under the Purchase Agreements and the Servicing
Agreements and all of the Depositor’s rights under the Mortgage Loan Purchase
and Sale Agreement; (iv) all of the Depositor’s right, title and interest, if
any, in REO Property and the proceeds thereof; (v) all of the Depositor’s rights
under any Insurance Policies related to the Mortgage Loans; and (vi) the
Depositor’s security interest in any collateral pledged to secure the Mortgage
Loans, including the Mortgaged Properties (collectively, the “Trust Fund”); and
the Trustee declares that, subject to the Custodian's review provided for in
Section 2.02, it has received and shall hold the Trust Fund, as trustee, in
trust, for the benefit and use of the Holders of the Certificates and for the
purposes and subject to the terms and conditions set forth in this Agreement,
and, concurrently with such receipt, has caused to be executed, authenticated
and delivered to or upon the order of the Depositor, in exchange for the Trust
Fund, all of the Certificates in the authorized denominations specified by the
Depositor pursuant to Section 3.01(b).
 
The foregoing sale, transfer, assignment, set-over, deposit and conveyance does
not and is not intended to result in the creation or assumption by the Trustee
of any obligation of the Depositor, the Seller or any other Person in connection
with the Mortgage Loans or any other agreement or instrument relating thereto
except as specifically set forth therein.


Notwithstanding anything to the contrary contained herein, the parties hereto
acknowledge that the functions of the Trustee with respect to the custody,
acceptance and inspection of the Trustee Mortgage Files and release of Mortgage
Documents, and preparation and delivery of the certifications relating to the
Trustee Mortgage Files shall be performed by the Custodian pursuant to the terms
and conditions of the Custodial Agreement.  In addition, the Trustee is hereby
directed to execute, not in its individual capacity but solely as Trustee
hereunder, and deliver the Acknowledgements and the Custodial Agreement.  The
Master Servicer, the Depositor, the Securities Administrator and the
Certificateholders (by their acceptance of such Certificates) acknowledge and
agree that the Trustee is executing and delivering the Custodial Agreement and
the Acknowledgements solely in its capacity as Trustee and not in its individual
capacity.


In connection with such sale, transfer and assignment of the Mortgage Loans, the
Depositor does hereby deliver to, and deposit with, or cause to be delivered to
and deposited with, the Custodian acting on the Trustee's behalf, the Trustee
Mortgage Files.


Section 2.02                    Acceptance of Trust Fund by Trustee; Review of
Documentation for Trust Fund. 
 
(a)           The Trustee, by execution and delivery hereof and the
below-referenced delivery to the Trustee of the Certification and Exception
Report, acknowledges receipt by it (or by the Custodian on its behalf) of the
Trustee Mortgage Files pertaining to the Mortgage Loans listed on the Mortgage
Loan Schedule, subject to review thereof by the Custodian on behalf of the
Trustee in accordance with Section 3.2 of the Custodial Agreement and the
exceptions set forth on the Exception Report.  The Custodian, on behalf of the
Trustee, will execute and deliver to the Trustee and the Depositor a
Certification and Exception Report on the Closing Date in the forms required by
the Custodial Agreement.

 
30

--------------------------------------------------------------------------------

 

(b)           Within 270 days after the Closing Date, the Custodian, on behalf
of the Trustee, will, for the benefit of Holders of the Certificates, review
each related Trustee Mortgage File to ascertain that all required documents set
forth in the Custodial Agreement have been received and appear on their face to
conform with the requirements set forth in Sections 3.2 and 3.3 of the Custodial
Agreement.
 
(c)           Nothing in this Agreement shall be construed to constitute an
assumption by the Trust Fund, the Trustee, the Custodian or the
Certificateholders of any unsatisfied duty, claim or other liability on any
Mortgage Loan or to any Mortgagor.
 
(d)           Each of the parties hereto acknowledges that the Custodian shall
perform the applicable review of the related Mortgage Loans and respective
certifications as provided in the Custodial Agreement.
 
(e)           Upon execution of this Agreement, the Depositor hereby delivers to
the Trustee and the Trustee acknowledges receipt of the Acknowledgements,
together with the Purchase Agreements, the Servicing Agreements and the Mortgage
Loan Purchase and Sale Agreement.
 
Section 2.03                    Representations and Warranties of the Depositor.
 
 
(a)           The Depositor hereby represents and warrants to the Trustee, for
the benefit of the Certificateholders, and to the Master Servicer and the
Securities Administrator, as of the Closing Date or such other date as is
specified, that:
 
(i)           the Depositor is a corporation duly organized, validly existing
and in good standing under the laws governing its creation and existence and has
full corporate power and authority to own its property, to carry on its business
as presently conducted, to enter into and perform its obligations under this
Agreement, and to create the trust pursuant hereto;
 
(ii)           the execution and delivery by the Depositor of this Agreement
have been duly authorized by all necessary corporate action on the part of the
Depositor; neither the execution and delivery of this Agreement, nor the
consummation of the transactions herein contemplated, nor compliance with the
provisions hereof, will conflict with or result in a breach of, or constitute a
default under, any of the provisions of any law, governmental rule, regulation,
judgment, decree or order binding on the Depositor or its properties or the
certificate of incorporation or bylaws of the Depositor;
 
(iii)           the execution, delivery and performance by the Depositor of this
Agreement and the consummation of the transactions contemplated hereby do not
require the consent or approval of, the giving of notice to, the registration
with, or the taking of any other action in respect of, any state, federal or
other governmental authority or agency, except such as has been obtained, given,
effected or taken prior to the date hereof;
 
(iv)           this Agreement has been duly executed and delivered by the
Depositor and, assuming due authorization, execution and delivery by the
Trustee, the Master Servicer and the Securities Administrator, constitutes a
valid and binding obligation of the Depositor enforceable against it in
accordance with its terms except as such enforceability may be subject to (A)
applicable bankruptcy and insolvency laws and other similar laws affecting the
enforcement of the rights of creditors generally and (B) general principles of
equity regardless of whether such enforcement is considered in a proceeding in
equity or at law;
 
(v)           there are no actions, suits or proceedings pending or, to the
knowledge of the Depositor, threatened or likely to be asserted, against or
affecting the Depositor, before or by any court, administrative agency,
arbitrator or governmental body (A) with respect to any of the transactions
contemplated by this Agreement or (B) with respect to any other matter which in
the judgment of the Depositor will be determined adversely to the Depositor and
will if determined adversely to the Depositor materially and adversely affect it
or its business, assets, operations or condition, financial or otherwise, or
adversely affect its ability to perform its obligations under this Agreement;

 
31

--------------------------------------------------------------------------------

 

(vi)           immediately prior to the transfer and assignment of the Mortgage
Loans to the Trustee, the Depositor was the sole owner and holder of each
Mortgage Loan, and the Depositor had good and marketable title thereto, and had
full right to transfer and sell each Mortgage Loan to the Trustee free and
clear, subject only to (1) liens of current real property taxes and assessments
not yet due and payable and, if the related Mortgaged Property is a condominium
unit, any lien for common charges permitted by statute, (2) covenants,
conditions and restrictions, rights of way, easements and other matters of
public record as of the date of recording of such Mortgage acceptable to
mortgage lending institutions in the area in which the related Mortgaged
Property is located and specifically referred to in the lender’s title insurance
policy or attorney’s opinion of title and abstract of title delivered to the
originator of such Mortgage Loan, and (3) such other matters to which like
properties are commonly subject which do not, individually or in the aggregate,
materially interfere with the benefits of the security intended to be provided
by the Mortgage, of any encumbrance, equity, participation interest, lien,
pledge, charge, claim or security interest, and had full right and authority,
subject to no interest or participation of, or agreement with, any other party,
to sell and assign each Mortgage Loan pursuant to this Agreement;
 
(vii)           This Agreement creates either a sale or a valid and continuing
security interest (as defined in the UCC), in the Mortgage Loans in favor of the
Trustee, which security interest is prior to all other liens, and is enforceable
as such against creditors of and purchasers from the Depositor;
 
(viii)          The Mortgage Notes constitute “instruments” within the meaning
of the applicable UCC;
 
(ix)           Other than the security interest granted to the Trustee pursuant
to this Agreement, the Depositor has not pledged, assigned, sold, granted a
security interest in, or otherwise conveyed any of the Mortgage Loans.  The
Depositor has not authorized the filing of and is not aware of any financing
statement against the Depositor that includes a description of the collateral
covering the Mortgage Loans other than a financing statement relating to the
security interest granted to the Trustee hereunder or that has been
terminated.  The Depositor is not aware of any judgment or tax lien filings
against the Depositor;
 
(x)           None of the Mortgage Loans have any marks or notations indicating
that such Mortgage Loans have been pledged, assigned or otherwise conveyed to
any Person other than the Trustee; and
 
(xi)           The Depositor has received all consents and approvals required by
the terms of the Mortgage Loans to convey the Mortgage Loans hereunder to the
Trustee.
 
The foregoing representations made in this Section 2.03 shall survive the
termination of this Agreement and shall not be waived by any party hereto.
 
Section 2.04                    Discovery of Seller Breach; Repurchase of
Mortgage Loans.
 
(a)           Pursuant to Section 2 of the Mortgage Loan Purchase and Sale
Agreement, the Seller has (i)  represented and warranted as of the Closing Date
that, immediately prior to its transfer of Mortgage Loans under the Mortgage
Loan Purchase and Sale Agreement, the Seller owned and had good, valid and
marketable title to the Mortgage Loans free and clear of any Lien, claim or
encumbrance of any Person and (ii) made certain other representations and
warranties with respect to the Mortgage Loans, and each of the Depositor and the
Trustee intend that the Mortgage Loans (including any Qualified Substitute
Mortgage Loans) included in the Trust Fund satisfy such representations and
warranties.  The Depositor, for the benefit of the Trustee and the
Certificateholders, hereby assigns any rights it has against the Seller with
respect to such representations and warranties to the Trustee, and the Seller
acknowledges that it has agreed to comply with the provisions of this Section
2.04 in respect of a breach of any of such representations and warranties.

 
32

--------------------------------------------------------------------------------

 

It is understood and agreed that the representations and warranties set forth in
Section 2 of the Mortgage Loan Purchase and Sale Agreement shall survive
delivery of the Trustee Mortgage Files and the sale and assignment of each
Mortgage Loan to the Trustee and shall continue throughout the term of this
Agreement.  Upon discovery by the Depositor or the Seller of the breach by the
Seller of any representation or warranty under the Mortgage Loan Purchase and
Sale Agreement in respect of any Mortgage Loan, which materially adversely
affects the value of that Mortgage Loan or the interest therein of the
Certificateholders (a “Defective Mortgage Loan”) (each of such parties hereby
agreeing to give written notice thereof to the Trustee and the other of such
parties), the Trustee, or its designee, shall promptly notify the Depositor in
writing of such breach and request that the Depositor cure or cause the cure of
such breach within 90 days from the earlier of the date that the Depositor
discovered or was notified of such breach, and if the Depositor does not cure or
cause the cure of such breach in all material respects during such period, the
Trustee shall enforce the Seller’s obligation under the Mortgage Loan Purchase
and Sale Agreement to repurchase at the Repurchase Price or substitute that
Mortgage Loan from the Trust Fund on or prior to the Determination Date
following the expiration of such 90-day period; provided, however, that, in
connection with any such breach that could not reasonably have been cured within
such 90-day period, the Seller shall be required to repurchase or substitute the
Mortgage Loan no later than 120 days after its discovery or notice of such
breach, and provided further, that, if such breach would cause the Mortgage Loan
to be other than a “qualified mortgage” (as defined in the Code), then
notwithstanding the previous provisions of this paragraph, the Seller shall be
required to repurchase or substitute  the Defective Mortgage Loan within 60 days
from the date the defect was discovered.  The Repurchase Price for the
repurchased Mortgage Loan shall be deposited in the Distribution Account, and
the Trustee, or its designee, upon receipt of written certification of such
deposit, shall release to the Seller, the related Trustee Mortgage File and
shall execute and deliver such instruments of transfer or assignment, in each
case without recourse, representation or warranties, as either party shall
furnish to the Trustee and as shall be necessary to vest in such party any
Mortgage Loan released pursuant hereto and the Trustee, or its designee, shall
have no further responsibility with regard to such Trustee Mortgage File (it
being understood that the Trustee shall have no responsibility for determining
the sufficiency of such assignment for its intended purpose).  It is understood
and agreed that the obligation of the Seller to cure, to cause the cure of or to
repurchase or substitute any Mortgage Loan as to which such a breach has
occurred and is continuing shall constitute the sole remedy against the such
party respecting such omission, defect or breach available to the Trustee on
behalf of the Certificateholders. Costs and expenses incurred by the Trustee
pursuant to this Section 2.04, to the extent not reimbursed by the Seller, shall
be reimbursed by the Trust Fund, subject to the limitation in clause (C) of the
definition of Available Distribution Amount.  The Trustee hereby directs the
Master Servicer, and the Master Servicer hereby accepts such direction, to
pursue any such claim in accordance with this Section 2.04(a) on behalf of the
Trustee.
 
(b)          The Seller indemnifies and holds the Trust Fund, the Trustee, the
Master Servicer, the Securities Administrator, the Depositor and each
Certificateholder harmless against any and all taxes, claims, losses, penalties,
fines, forfeitures, reasonable legal fees and related costs, judgments, and any
other costs, fees and expenses that the Trust Fund, the Trustee, the Master
Servicer, the Securities Administrator, the Depositor and any Certificateholder
may sustain in connection with any actions of the Seller relating to a
repurchase of a Mortgage Loan other than in compliance with the terms of this
Section 2.04 and the Mortgage Loan Purchase and Sale Agreement, to the extent
that any such action causes an Adverse REMIC Event.

 
33

--------------------------------------------------------------------------------

 

Section 2.05                    Obligations in Respect of Alleged Breach of
Originator Representations and Warranties.


(a)           For so long as there is a Controlling Holder under this Agreement,
the Trustee may pursue an action against an Originator, or may direct the Master
Servicer to pursue an action against an Originator (other than an action against
Wells Fargo Bank, N.A., as Originator) in respect of any alleged breach of a
representation and warranty set forth in the applicable Purchase Agreement only
upon its receipt of (i) written direction to do so by the Holders of 66 2/3% of
the aggregate Voting Interests of the Class A-1 and Class A-IO Certificates and
(ii) an agreement by Holders directing the Trustee to take such action to
provide in advance to the Trustee funds to pay for any costs and expenses
incurred by the Trustee or the Master Servicer, and to provide any
indemnification reasonably requested by the Trustee and the Master
Servicer.  The Trustee shall provide notice to the Controlling Holder prior to
taking any such action.  However, Certificateholders shall not have the right to
require the Trustee to pursue any action with respect to any Mortgage Loan as to
which a final and binding decision by an arbitrator has already been issued,
regardless of the particular claims made.  In connection with any such action,
the Master Servicer shall seek reimbursement for the Master Servicer's costs and
expenses from the applicable Originator under the terms of the related Purchase
Agreement.  If the Master Servicer recovers any such costs and expenses from the
Originator, the Master Servicer will pay such amounts to the Certificateholders
that provided funds to the Trustee pursuant to the agreement described in clause
(ii) above.  Costs and expenses incurred by the Trustee and the Master Servicer
pursuant to this Section 2.05(a) shall not be reimbursed by the Trust Fund.  The
Trustee hereby directs the Master Servicer, and the Master Servicer hereby
accepts such direction, to pursue any such claim in accordance with this Section
2.05(a) on behalf of the Trustee.


(b)           If there is no Controlling Holder under this Agreement, the Master
Servicer shall review or cause to be reviewed each Mortgage Loan that has been
Delinquent for more than 120 days, other than any such Mortgage Loan that was
the subject of a previous arbitration proceeding under the related Purchase
Agreement, to review whether there is evidence of the occurrence of any breaches
of the representations and warranties given by an Originator under the related
Purchase Agreement or if the Seller has a related repurchase obligation in the
case of such breach that existed only as of the Closing Date.  The Master
Servicer may engage a third party to perform, or may itself perform, such review
and report its findings to the Master Servicer; provided, however that with
respect to any Mortgage Loan originated by Wells Fargo Bank, N.A., the Master
Servicer will engage a third party to provide such review.  Any such review
shall include, at a minimum, a review as to whether the Mortgage Loan was
underwritten in accordance with the Originator's underwriting standards in
effect at the time of origination, whether the Mortgage Loan was originated in
accordance with all applicable laws and regulations, and whether any fraud may
have occurred in connection with the origination of the Mortgage Loan.   If as a
result of such review, there is evidence that a breach of representation or
warranty may have occurred requiring the Originator or the Seller to repurchase
the related Mortgage Loan, then the Master Servicer will enforce such repurchase
obligation, including participating in an arbitration proceeding pursuant to the
related Purchase Agreement, if necessary.  Any fees, costs and expenses incurred
by the Master Servicer pursuant to this Section 2.05(b), to the extent not
reimbursed by the Originator within ninety days of written request from the
Master Servicer, shall be reimbursed by the Trust Fund, subject to the
limitation in clause (C) of the definition of Available Distribution Amount.  In
connection with any such action against an Originator, the Master Servicer shall
pursue reimbursement for the fees, costs and expenses of the Master Servicer
from such Originator under the terms of the related Purchase Agreement.  If the
Master Servicer recovers any such fees, costs and expenses from the Originator,
the Master Servicer will pay such amounts to the Trust Fund.


(c)           Furthermore, if there is no Controlling Holder under this
Agreement, the Trustee may pursue an action against an Originator, or may direct
the Master Servicer to pursue an action against an Originator (other than an
action against Wells Fargo Bank, N.A., as originator), in respect of any alleged
breach by an Originator of a representation and warranty set forth in the
applicable Purchase Agreement, or against the Seller in the case of a
circumstance where the Seller has an obligation to cure a breach, or repurchase
or substitute for a Mortgage Loan, relating to the characteristics of the
Mortgage Loans only upon its receipt of  (i) written direction to do so by the
Holders of more than 50% of the Aggregate Voting Interests of the Certificates
and (ii) an agreement by Holders directing the Trustee to take such action to
provide in advance to the Trustee funds to pay for any costs and expenses
incurred by the Trustee and the Master Servicer, and to provide any
indemnification reasonably requested by the Trustee and the Master Servicer.  In
connection with any such action, the Master Servicer shall seek reimbursement
for the Master Servicer’s costs and expenses from such Originator under the
terms of the applicable Purchase Agreement.  If the Master Servicer recovers any
such costs and expenses from the Originator, the Master Servicer will pay such
amounts to the Certificateholders that provided funds to the Trustee pursuant to
the agreement described in clause (ii) above.  Costs and expenses incurred by
the Trustee and the Master Servicer pursuant to this Section 2.05(c), to the
extent not reimbursed by the Originator or the applicable Certificateholders,
shall be reimbursed by the Trust Fund, subject to the limitation in clause (C)
of the definition of Available Distribution Amount.  The Trustee hereby directs
the Master Servicer, and the Master Servicer hereby accepts such direction, to
pursue any such claim in accordance with this Section 2.05(c) on behalf of the
Trustee.

 
34

--------------------------------------------------------------------------------

 

(d)           If an Originator has breached a representation under the related
Purchase Agreement stating that a Mortgage Loan is a “qualified mortgage” (as
defined in the REMIC Provisions) and the Originator fails to repurchase such
non-qualified Mortgage Loan within ninety days from the date the defect was
discovered, the Depositor shall use commercially reasonable efforts to sell such
Mortgage Loan for its fair market value, as determined by the Depositor and
which may be less than its outstanding principal balance, within ninety days
from the date the defect was discovered.  The Trustee will release the
applicable Mortgage Loan upon receipt of the sale price in accordance with the
procedures set forth in Section 2.04(a) hereof.


Section 2.06                    Intention of Parties.
 
(a)           Notwithstanding any other provision of this Agreement, it is
intended by each of the parties hereto that the conveyance of the Depositor’s
right, title and interest in and to property constituting the Trust Fund
pursuant to this Agreement shall constitute, and shall be construed as, a sale
of such property and not a grant of a security interest to secure a loan or
other obligation, so that the Trustee shall be the owner of the Trust Fund for
the benefit of the holders of the Certificates.
 
However, in the event that, notwithstanding the intent of the parties, the Trust
Fund is held to be the property of the Depositor, or if for any other reason
this Agreement is held or deemed to create a security interest in the Trust
Fund, then (a) this Agreement shall constitute a security agreement, and (b) the
conveyance provided for in Section 2.01 shall be deemed to be a grant by the
Depositor to the Trustee of, and the Depositor hereby grants to the Trustee, to
secure all of the Depositor’s obligations hereunder, a security interest in all
of the Depositor’s right, title, and interest, whether now owned or hereafter
acquired, in and to (i) the Mortgage Loans, (ii) all other property in the Trust
Fund, (iii) all accounts, chattel paper, deposit accounts, documents, general
intangibles, goods, instruments, investment property, letter of credit rights,
letters of credit, money, and oil, gas, and other minerals, consisting of,
arising from, or relating to, any of the foregoing, and (iv) all proceeds of the
foregoing.
 
(b)           The Depositor shall, to the extent consistent with this Agreement,
take such reasonable actions as may be necessary to ensure that, if this
Agreement were deemed to create a security interest in the Trust Fund, such
security interest would be a perfected security interest of first priority under
applicable law and will be maintained as such throughout the term of this
Agreement.  The Depositor will, at its own expense, make all initial filings on
or about the Closing Date and shall forward a copy of such filing or filings to
the Trustee.  Without limiting the generality of the foregoing, the Depositor
shall prepare and forward for filing, or shall cause to be forwarded for filing,
at the expense of the Depositor, all filings necessary to maintain the
effectiveness of any original filings necessary under the relevant UCC to
perfect the Trustee’s security interest in the Trust Fund, including without
limitation (i) continuation statements, and (ii) such other statements as may be
occasioned by (A) any change of name of the Seller, the Depositor or the
Trustee, (B) any change of location of the Seller or the Depositor, or (C) any
change under the relevant UCC or other applicable laws.  Neither of the Seller
nor the Depositor shall organize under the law of any jurisdiction other than
the State under which each is organized as of the Closing Date (whether changing
its jurisdiction of organization or organizing under the laws of an additional
jurisdiction) without giving 30 days prior written notice of such action to its
immediate and intermediate transferee, including the Trustee.  Before effecting
such change, the Seller or the Depositor proposing to change its jurisdiction of
organization shall prepare and file in the appropriate filing office any
financing statements or other statements necessary to continue the perfection of
the interests of its immediate and mediate transferees, including the Trustee,
in the Mortgage Loans.  In connection with the transactions contemplated by this
Agreement, each of the Seller and the Depositor authorizes its immediate or
mediate transferee to file in any filing office any initial financing
statements, any amendments to financing statements, any continuation statements,
or any other statements or filings described in this paragraph (b).

 
35

--------------------------------------------------------------------------------

 

Section 2.07                    Controlling Holder Purchase Right and Assumption
of Purchase Agreement and Servicing Agreement Rights.
 
(a)           The Controlling Holder may, at its option, purchase from the Trust
Fund any Mortgage Loan that is 120 days or more Delinquent for a purchase price,
determined in accordance with guidelines adopted by the Controlling Holder, to
be the then fair market value of such Mortgage Loan at the time of purchase,
provided that at the time of repurchase the Mortgage Loan remains
Delinquent.  Upon receipt of such purchase price from the Controlling Holder,
the Trustee shall release the applicable Mortgage Loan to the Controlling Holder
in accordance with the procedures set forth in Section 2.04(a)
hereof.   Pursuant to each Servicing Agreement, any purchase under this Section
2.07 shall be subject to the prior consent of the applicable Servicer, which
consent shall be governed by the “Servicing Standard” section of the
applicable  Acknowledgement.


(b)           By its purchase of the applicable Class of Subordinate
Certificates, the Controlling Holder assumes the rights and all related
responsibilities of the Trustee as “Purchaser” under each Purchase Agreement and
Servicing Agreement as set forth in the “Controlling Holder Rights” section of
each applicable Acknowledgement, and shall be entitled to exercise such rights
in its sole discretion.  The Depositor, the Controlling Holder and each other
Certificateholder, by its acceptance of any Certificate or any beneficial
ownership interest therein, each acknowledges and agrees that (i) the
Controlling Holder may exercise such rights in such a manner that may not be in
the best interests of all of the Certificateholders, (ii) none of the Master
Servicer, the Securities Administrator or the Trustee shall have any liability
with respect to any acts or omissions of the Controlling Holder in the exercise
of such rights, and (iii) none of the Master Servicer, the Securities
Administrator or the Trustee shall have any duty or obligation to exercise any
such rights in the place or stead of the Controlling Holder (so long as there is
a Controlling Holder) or to monitor or oversee the exercise of any such rights
by the Controlling Holder.  The Controlling Holder agrees that it shall exercise
its rights in such a manner as will maximize returns to all Classes of
Certificateholders taken as a whole.


(c)           Each of the Master Servicer, the Securities Administrator and the
Trustee shall cooperate with the Controlling Holder as may be reasonably
necessary for the Controlling Holder to exercise its rights hereunder and under
the Purchase Agreements and the Servicing Agreements; provided, however, that,
except as otherwise provided in Section 2.05, neither the Master Servicer nor
the Trustee shall be required to take any legal action or participate in or
facilitate any arbitration proceeding or other litigation relating to the
Mortgage Loans or the obligations of the Originators or Servicers with respect
thereto unless and until it is directed in writing by the Controlling Holder and
it is assured of the recovery of its expenses from the Controlling Holder.


(d)           The Controlling Holder shall indemnify each of the Master
Servicer, the Securities Administrator and the Trustee and hold it harmless from
and against any claim, loss, liability, damage, cost or expense (including,
without limitation, reasonable legal fees and expenses) incurred or expended by
the Master Servicer, the Securities Administrator or the Trustee (without
negligence or willful misconduct on the part of the Master Servicer, the
Securities Administrator or the Trustee) with respect to claims of a third party
arising from any act or omission of the Controlling Holder in the exercise of
its rights as Controlling Holder hereunder and under the Purchase Agreements and
the Servicing Agreements.


(e)           If  the Controlling Holder transfers its ownership interest in any
Class of Certificates in a manner resulting in there being no Controlling Holder
under this Agreement or a change in the Controlling Holder, it shall so notify
the Master Servicer, the Securities Administrator and the Trustee.   If the
Depositor has actual knowledge of a change in Controlling Holder or that there
is no Controlling Holder under this Agreement, it shall so notify the Master
Servicer, the Securities Administrator and the Trustee.

 
36

--------------------------------------------------------------------------------

 

ARTICLE III


THE CERTIFICATES
 
Section 3.01                    The Certificates. 
 
(a)           The Certificates shall be issuable in registered form only and
shall be securities governed by Article 8 of the New York UCC.  The Certificates
will be evidenced by one or more certificates, ownership of which will be held
in the minimum denominations in Certificate Principal Amount or Notional Amount
specified in the Preliminary Statement to this Agreement and in integral
multiples of $1 in excess thereof, or in the Percentage Interests specified in
the Preliminary Statement to this Agreement, as applicable.
 
(b)           The Certificates shall be executed by manual or facsimile
signature on behalf of the Trustee by an authorized officer of the
Trustee.  Each Certificate shall, on original issue, be authenticated by the
Authenticating Agent upon the order of the Depositor upon the sale of the
Mortgage Loans to the Trustee  as described in Section 2.01.  No Certificate
shall be entitled to any benefit under this Agreement, or be valid for any
purpose, unless there appears on such Certificate a certificate of
authentication substantially in the form provided for herein, executed by an
authorized officer of the Authenticating Agent, by manual signature, and such
certification upon any Certificate shall be conclusive evidence, and the only
evidence, that such Certificate has been duly authenticated and delivered
hereunder.  All Certificates shall be dated the date of their authentication.  


(c)           The Class A-IO, Class B-4, Class B-5, Class R and Class LT-R
Certificates are offered and sold in reliance on the exemption from registration
under Rule 144A under the Securities Act and shall be issued with the applicable
legends set forth in Exhibit A.  The Class B-4 and Class B-5 Certificates shall
be issued initially as Definitive Certificates and the Class R and Class LT-R
Certificates shall be issued only as Definitive Certificates.  


Section 3.02                    Registration. 
 
The Securities Administrator is hereby appointed, and the Securities
Administrator hereby accepts its appointment as, initial Certificate Registrar
in respect of the Certificates and shall maintain books for the registration and
for the transfer of Certificates (the “Certificate Register”).  A registration
book shall be maintained for the Certificates collectively.  The Certificate
Registrar may at any time resign by giving at least 30 days' advance written
notice of resignation to the Trustee, the Depositor and the Master
Servicer.  The Trustee may at any time remove the Certificate Registrar by
giving written notice of such removal to such Certificate Registrar, the
Depositor and the Master Servicer.  Upon receiving a notice of resignation or
upon such a removal, the Trustee may appoint a bank or trust company to act as
successor certificate registrar, shall give written notice of such appointment
to the Depositor and the Master Servicer and shall mail notice of such
appointment to all Holders of Certificates.  Any successor certificate registrar
upon acceptance of its appointment hereunder shall become vested with all the
rights, powers, duties and responsibilities of its predecessor hereunder, with
like effect as if originally named as Certificate Registrar. The Certificate
Registrar may appoint, by a written instrument delivered to the Holders and the
Master Servicer, any bank or trust company to act as co-registrar under such
conditions as the Certificate Registrar may prescribe; provided, however, that
the Certificate Registrar shall not be relieved of any of its duties or
responsibilities hereunder by reason of such appointment.

 
37

--------------------------------------------------------------------------------

 

Section 3.03                    Transfer and Exchange of Certificates. 
 
(a)           A Certificate (other than Book-Entry Certificates which shall be
subject to Section 3.09 hereof) may be transferred by the Holder thereof only
upon presentation and surrender of such Certificate at the office of the
Certificate Registrar duly endorsed or accompanied by an assignment duly
executed by such Holder or his duly authorized attorney in such form as shall be
satisfactory to the Certificate Registrar.  Upon the transfer of any Certificate
in accordance with the preceding sentence, the Trustee shall execute, and the
Authenticating Agent shall authenticate and deliver to the transferee, one or
more new Certificates of the same Class and evidencing, in the aggregate, the
same aggregate Certificate Principal Amount (or Notional Amount) as the
Certificate being transferred.  No service charge shall be made to a
Certificateholder for any registration of transfer of Certificates, but the
Certificate Registrar may require payment of a sum sufficient to cover any tax
or governmental charge that may be imposed in connection with any registration
of transfer of Certificates.
 
(b)           A Certificate may be exchanged by the Holder thereof for any
number of new Certificates of the same Class, in authorized denominations,
representing in the aggregate the same Certificate Principal Amount (or Notional
Amount) as the Certificate surrendered, upon surrender of the Certificate to be
exchanged at the office of the Certificate Registrar duly endorsed or
accompanied by a written instrument of transfer duly executed by such Holder or
his duly authorized attorney in such form as is satisfactory to the Certificate
Registrar.  Certificates delivered upon any such exchange will evidence the same
obligations, and will be entitled to the same rights and privileges, as the
Certificates surrendered.  No service charge shall be made to a
Certificateholder for any exchange of Certificates, but the Certificate
Registrar may require payment of a sum sufficient to cover any tax or
governmental charge that may be imposed in connection with any exchange of
Certificates.  Whenever any Certificates are so surrendered for exchange, the
Trustee shall execute, and the Authenticating Agent shall authenticate, date and
deliver the Certificates which the Certificateholder making the exchange is
entitled to receive.
 
(c)           By acceptance of a Restricted Certificate, whether upon original
issuance or subsequent transfer, each Holder of such a Certificate acknowledges
the restrictions on the transfer of such Certificate set forth thereon and
agrees that it will transfer such a Certificate only as provided herein.  The
Class A-IO Certificates may be purchased by and transferred only to QIBs (as
defined in clause (i) below).


The following restrictions shall apply with respect to the transfer and
registration of transfer of a Restricted Certificate to a transferee that takes
delivery in the form of a Definitive Certificate:
 
(i)           The Certificate Registrar shall register the transfer of a
Restricted Certificate if the requested transfer is (x) to the Depositor or an
affiliate (as defined in Rule 405 under the Securities Act) of the Depositor or
(y) being made to a “qualified institutional buyer” (a “QIB”) as defined in Rule
144A under the Securities Act by a transferor that has provided the Certificate
Registrar with a certificate in the form of Exhibit E-1 hereto and has furnished
to the Certificate Registrar a certificate of the transferee in the form of
Exhibit E-2 hereto; and
 
(ii)           The Certificate Registrar shall register the transfer of a
Restricted Certificate, other than a Class A-IO Certificate, if the requested
transfer is being made to an “accredited investor” under Rule 501(a)(1), (2),
(3) or (7) under the Securities Act, or to any Person all of the equity owners
in which are such accredited investors, by a transferor who furnishes to the
Certificate Registrar a letter of the transferee substantially in the form of
Exhibit F hereto.
 
(d)    (i) No transfer of an ERISA-Restricted Certificate in the form of a
Definitive Certificate shall be made to any Person or shall be effective unless
the Certificate Registrar, on behalf of the Securities Administrator, has
received (A) a certificate substantially in the form of Exhibit G hereto (or
Exhibit B, in the case of a Residual Certificate) from such transferee or (B) an
Opinion of Counsel satisfactory to the Certificate Registrar to the effect that
the purchase and holding of such a Certificate will not constitute or result in
prohibited transactions under Title I of ERISA or Section 4975 of the Code and
will not subject the Certificate Registrar, the Trustee, the Master Servicer,
the Depositor or the Securities Administrator to any obligation in addition to
those undertaken in this Agreement; provided, however, that the Certificate
Registrar will not require such certificate or opinion in the event that, as a
result of a change of law or otherwise, counsel satisfactory to the Certificate
Registrar has rendered an opinion to the effect that the purchase and holding of
an ERISA-Restricted Certificate by a Plan or a Person that is purchasing or
holding such a Certificate with the assets of a Plan will not constitute or
result in a prohibited transaction under Title I of ERISA or Section 4975 of the
Code.  Each Transferee of an ERISA-Restricted Certificate or a Certificate that
is not an ERISA-Restricted Certificate but is not subject to an ERISA-Qualifying
Underwriting that is a Book-Entry Certificate shall be deemed to have made the
representations set forth in Exhibit G.  The preparation and delivery of the
certificate and opinions referred to above shall not be an expense of the Trust
Fund, the Certificate Registrar, the Trustee, the Master Servicer, the Depositor
or the Securities Administrator.

 
38

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, no opinion or certificate shall be required for
the initial issuance of the ERISA-Restricted Certificates.  The Certificate
Registrar shall have no obligation to monitor transfers of Book-Entry
Certificates that are ERISA-Restricted Certificates and shall have no liability
for transfers of such Certificates in violation of the transfer
restrictions.  The Certificate Registrar shall be under no liability to any
Person for any registration of transfer of any ERISA-Restricted Certificate that
is in fact not permitted by this Section 3.03(d) and none of the Securities
Administrator, the Trustee or the Paying Agent shall have any liability for
making any payments due on such Certificate to the Holder thereof or taking any
other action with respect to such Holder under the provisions of this Agreement
so long as the transfer was registered by the Certificate Registrar in
accordance with the foregoing requirements.  The Securities Administrator, on
behalf of the Trustee, shall be entitled, but not obligated, to recover from any
Holder of any ERISA-Restricted Certificate that was in fact a Plan or a Person
acting on behalf of, or an entity holding “plan assets” of, a Plan any payments
made on such ERISA-Restricted Certificate at and after either such time.  Any
such payments so recovered by the Securities Administrator shall be paid and
delivered by the Securities Administrator to the last preceding Holder of such
Certificate that is not such a Plan or Person acting on behalf of, or an entity
holding “plan assets” of, a Plan.
 
(ii) If any ERISA-Restricted Certificate, or any interest therein, is acquired
or held in violation of the provisions of the preceding two paragraphs, then
upon receipt by the Certificate Registrar of written notice that the
registration of transfer of such ERISA-Restricted Certificate was not permitted
by this Section 3.03(d), the next preceding permitted beneficial owner will be
treated as the beneficial owner of that ERISA-Restricted Certificate,
retroactive to the date of transfer to the purported beneficial owner.  Any
purported beneficial owner whose acquisition or holding of an ERISA-Restricted
Certificate, or interest therein, was effected in violation of the provisions of
the preceding paragraph shall indemnify to the extent permitted by law and hold
harmless the Depositor and the Certificate Registrar from and against any and
all liabilities, claims, costs or expenses incurred by such parties as a result
of such acquisition or holding.
 
(e)           As a condition of the registration of transfer or exchange of any
Certificate, the Certificate Registrar may require the certified taxpayer
identification number of the owner of the Certificate and the payment of a sum
sufficient to cover any tax or other governmental charge imposed in connection
therewith; provided, however, that the Certificate Registrar shall have no
obligation to require such payment or to determine whether or not any such tax
or charge may be applicable.  No service charge shall be made to the
Certificateholder for any registration, transfer or exchange of a Certificate.
 
(f)           Notwithstanding anything to the contrary contained herein, no
Residual Certificate may be owned, pledged or transferred, directly or
indirectly, by or to (i) a Disqualified Organization or (ii) an individual,
corporation or partnership or other person unless such person is (A) not a
Non-U.S. Person or (B) is a Non-U.S. Person that holds a Residual Certificate in
connection with the conduct of a trade or business within the United States and
has furnished the transferor and the Certificate Registrar with an effective
Internal Revenue Service Form W-8ECI or successor form at the time and in the
manner required by the Code (any such person who is not covered by clause (A) or
(B) above is referred to herein as a “Non-permitted Foreign Holder”).

 
39

--------------------------------------------------------------------------------

 

Prior to and as a condition of the registration of any transfer, sale or other
disposition of a Residual Certificate, the proposed transferee shall deliver to
the Certificate Registrar, on behalf of the Trustee, an affidavit in
substantially the form attached hereto as Exhibit B representing and warranting,
among other things, that such transferee is neither a Disqualified Organization,
an agent or nominee acting on behalf of a Disqualified Organization, nor a
Non-permitted Foreign Holder (any such transferee, a “Permitted Transferee”),
and the proposed transferor shall deliver to the Certificate Registrar an
affidavit in substantially the form attached hereto as Exhibit C.  In addition,
the Certificate Registrar may (but shall have no obligation to) require, prior
to and as a condition of any such transfer, the delivery by the proposed
transferee of an Opinion of Counsel, addressed to the Certificate Registrar and
the Depositor, that such proposed transferee or, if the proposed transferee is
an agent or nominee, the proposed beneficial owner, is not a Disqualified
Organization, agent or nominee thereof, or a Non-permitted Foreign
Holder.  Notwithstanding the registration in the Certificate Register of any
transfer, sale, or other disposition of a Residual Certificate to a Disqualified
Organization, an agent or nominee thereof, or Non-permitted Foreign Holder, such
registration shall be deemed to be of no legal force or effect whatsoever and
such Disqualified Organization, agent or nominee thereof, or Non-permitted
Foreign Holder shall not be deemed to be a Certificateholder for any purpose
hereunder, including, but not limited to, the receipt of distributions on such
Residual Certificate.  The Depositor, the Certificate Registrar, the Trustee,
the Securities Administrator and the Paying Agent shall be under no liability to
any Person for any registration or transfer of a Residual Certificate to a
Disqualified Organization, agent or nominee thereof or Non-permitted Foreign
Holder or for the Paying Agent making any payments due on such Residual
Certificate to the Holder thereof or for taking any other action with respect to
such Holder under the provisions of this Agreement, so long as the transfer was
effected in accordance with this Section 3.03(f), unless a Responsible Officer
of the Certificate Registrar shall have actual knowledge at the time of such
transfer or the time of such payment or other action that the transferee is a
Disqualified Organization, or an agent or nominee thereof, or Non-permitted
Foreign Holder.  The Certificate Registrar shall be entitled, but not obligated,
to recover from any Holder of a Residual Certificate that was a Disqualified
Organization, agent or nominee thereof, or Non-permitted Foreign Holder at the
time it became a Holder or any subsequent time it became a Disqualified
Organization, agent or nominee thereof, or Non-permitted Foreign Holder, all
payments made on such Residual Certificate at and after either such times (and
all costs and expenses, including but not limited to attorneys’ fees, incurred
in connection therewith).  Any payment (not including any such costs and
expenses) so recovered by the Certificate Registrar shall be paid and delivered
to the last preceding Holder of such Residual Certificate.
 
If any purported transferee shall become a registered Holder of a Residual
Certificate in violation of the provisions of this Section 3.03(f), then upon
receipt by the Certificate Registrar of written notice that the registration of
transfer of such Residual Certificate was not in fact permitted by this Section
3.03(f), the last preceding Permitted Transferee shall be restored to all rights
as Holder thereof retroactive to the date of such registration of transfer of
such Residual Certificate.  The Depositor, the Certificate Registrar, the
Securities Administrator, the Trustee and the Paying Agent shall be under no
liability to any Person for any registration of transfer of a Residual
Certificate that is in fact not permitted by this Section 3.03(f), or for the
Paying Agent making any payment due on such Certificate to the registered Holder
thereof or for taking any other action with respect to such Holder under the
provisions of this Agreement so long as the transfer was registered upon receipt
of the affidavit described in the preceding paragraph of this Section 3.03(f).


The following legend shall appear on all Residual Certificates:


ANY RESALE, TRANSFER OR OTHER DISPOSITION OF THIS CERTIFICATE MAY BE MADE ONLY
IF THE PROPOSED TRANSFEREE PROVIDES A TRANSFER AFFIDAVIT TO THE DEPOSITOR AND
THE CERTIFICATE REGISTRAR, ON BEHALF OF THE TRUSTEE THAT (1) SUCH TRANSFEREE IS
NOT EITHER (A) THE UNITED STATES, ANY STATE OR POLITICAL SUBDIVISION THEREOF,
ANY FOREIGN GOVERNMENT, ANY INTERNATIONAL ORGANIZATION, OR ANY AGENCY OR
INSTRUMENTALITY OF ANY OF THE FOREGOING, (B) ANY ORGANIZATION (OTHER THAN A
COOPERATIVE DESCRIBED IN SECTION 521 OF THE CODE) WHICH IS EXEMPT FROM THE TAX
IMPOSED BY CHAPTER 1 OF THE CODE UNLESS SUCH ORGANIZATION IS SUBJECT TO THE TAX
IMPOSED BY SECTION 511 OF THE CODE, (C) ANY ORGANIZATION DESCRIBED IN SECTION
1381(a)(2)(C) OF THE CODE, (D) AN ELECTING LARGE-PARTNERSHIP WITHIN THE MEANING
OF SECTION 775 OF THE CODE (ANY SUCH PERSON DESCRIBED IN THE FOREGOING CLAUSES
(A), (B), (C) OR (D) BEING HEREINAFTER REFERRED TO AS A “DISQUALIFIED
ORGANIZATION”), OR (E) AN AGENT OF A DISQUALIFIED ORGANIZATION AND (2) NO
PURPOSE OF SUCH TRANSFER IS TO ENABLE THE TRANSFEROR TO IMPEDE THE ASSESSMENT OR
COLLECTION OF TAX.  SUCH AFFIDAVIT SHALL INCLUDE CERTAIN REPRESENTATIONS AS TO
THE FINANCIAL CONDITION OF THE PROPOSED TRANSFEREE AND ITS STATUS AS A NON-US
PERSON (IF APPLICABLE). NOTWITHSTANDING THE REGISTRATION IN THE CERTIFICATE
REGISTER OF ANY TRANSFER, SALE OR OTHER DISPOSITION OF THIS CLASS [R] [LT-R]
CERTIFICATE TO A DISQUALIFIED ORGANIZATION OR AN AGENT OF A DISQUALIFIED
ORGANIZATION, SUCH REGISTRATION SHALL BE DEEMED TO BE OF NO LEGAL FORCE OR
EFFECT WHATSOEVER AND SUCH PERSON SHALL NOT BE DEEMED TO BE A CERTIFICATEHOLDER
FOR ANY PURPOSE HEREUNDER, INCLUDING, BUT NOT LIMITED TO, THE RECEIPT OF
DISTRIBUTIONS ON THIS CERTIFICATE. EACH HOLDER OF THE CLASS [R] [LT-R]
CERTIFICATE BY ACCEPTANCE OF THIS CERTIFICATE SHALL BE DEEMED TO HAVE CONSENTED
TO THE PROVISIONS OF THIS PARAGRAPH.

 
40

--------------------------------------------------------------------------------

 

(g)           Each Holder or Certificate Owner of a Restricted Certificate,
ERISA-Restricted Certificate or Residual Certificate, or an interest therein, by
such Holder’s or Owner’s acceptance thereof, shall be deemed for all purposes to
have consented to the provisions of this section.


(h)  Neither the Seller nor the Depositor shall be the Holder of any Subordinate
Certificates.
 
Section 3.04                    Cancellation of Certificates. 
 
Any Certificate surrendered for registration of transfer or exchange shall be
cancelled and retained in accordance with normal retention policies with respect
to cancelled certificates maintained by the Trustee or the Certificate
Registrar.
 
Section 3.05                    Replacement of Certificates. 
 
If (i) any Certificate is mutilated and is surrendered to the Certificate
Registrar or (ii) the Certificate Registrar receives evidence to its
satisfaction of the destruction, loss or theft of any Certificate, and there is
delivered to the Certificate Registrar such security or indemnity as may be
required by them to save each of them harmless, then, in the absence of written
notice to the Certificate Registrar that such destroyed, lost or stolen
Certificate has been acquired by a protected purchaser, the Trustee shall
execute and the Authenticating Agent shall authenticate and deliver, in exchange
for or in lieu of any such mutilated, destroyed, lost or stolen Certificate, a
new Certificate of like tenor and Certificate Principal Amount.  Upon the
issuance of any new Certificate under this Section 3.05, the Depositor or the
Certificate Registrar may require the payment of a sum sufficient to cover any
tax or other governmental charge that may be imposed in relation thereto and any
other expenses (including the fees and expenses of the Trustee, the Depositor,
the Certificate Registrar or the Securities Administrator) connected
therewith.  Any replacement Certificate issued pursuant to this Section 3.05
shall constitute complete and indefeasible evidence of ownership in the
applicable Trust Fund, as if originally issued, whether or not the lost, stolen
or destroyed Certificate shall be found at any time.
 
If after the delivery of such new Certificate, a protected purchaser of the
original Certificate in lieu of which such new Certificate was issued presents
for payment such original Certificate, the Depositor, the Securities
Administrator, the Certificate Registrar, the Paying Agent and the Trustee or
any agent shall be entitled to recover such new Certificate from the Person to
whom it was delivered or any Person taking therefrom, except a protected
purchaser, and shall be entitled to recover upon the security or indemnity
provided therefor to the extent of any loss, damage, cost or expenses incurred
by the Depositor, the Securities Administrator, the Certificate Registrar, the
Paying Agent, the Trustee or any agent in connection therewith.

 
41

--------------------------------------------------------------------------------

 

Section 3.06                    Persons Deemed Owners. 
 
Subject to the provisions of Section 3.09 with respect to Book-Entry
Certificates, the Depositor, the Securities Administrator, the Master Servicer,
the Trustee, the Certificate Registrar, the Paying Agent and any agent of any of
them shall treat the Person in whose name any Certificate is registered upon the
books of the Certificate Registrar as the owner of such Certificate for the
purpose of receiving distributions pursuant to Sections 5.01 and 5.02 and for
all other purposes whatsoever, and none of the Depositor, the Securities
Administrator, the Master Servicer, the Trustee, the Certificate Registrar, the
Paying Agent or any agent of any of them shall be affected by notice to the
contrary.
 
Section 3.07                    Temporary Certificates. 
 
(a)           Pending the preparation of definitive Certificates, upon the order
of the Depositor, the Trustee shall execute and the Authenticating Agent shall
authenticate and deliver temporary Certificates that are printed, lithographed,
typewritten, mimeographed or otherwise produced, in any authorized denomination,
substantially of the tenor of the definitive Certificates in lieu of which they
are issued and with such variations as the authorized officers executing such
Certificates may determine, as evidenced by their execution of such
Certificates.
 
(b)           If temporary Certificates are issued, the Depositor will cause
definitive Certificates to be prepared without unreasonable delay.  After the
preparation of definitive Certificates, the temporary Certificates shall be
exchangeable for definitive Certificates upon surrender of the temporary
Certificates at the office or agency of the Certificate Registrar without charge
to the Holder.  Upon surrender for cancellation of any one or more temporary
Certificates, the Trustee shall execute and the Authenticating Agent shall
authenticate and deliver in exchange therefor a like aggregate Certificate
Principal Amount of definitive Certificates of the same Class in the authorized
denominations.  Until so exchanged, the temporary Certificates shall in all
respects be entitled to the same benefits under this Agreement as definitive
Certificates of the same Class.
 
Section 3.08                    Appointment of Paying Agent. 
 
The Trustee may appoint a Paying Agent (which may be the Trustee) for the
purpose of making distributions to the Certificateholders hereunder.  The
Trustee hereby appoints the Securities Administrator as the initial Paying
Agent.  The Trustee shall cause any Paying Agent, other than the Securities
Administrator or itself, to execute and deliver to the Trustee an instrument in
which such Paying Agent shall agree with the Trustee and the Securities
Administrator, and the Securities Administrator as initial Paying Agent hereby
agrees with the Trustee, that such Paying Agent will hold all sums held by it
for the payment to the Certificateholders in an Eligible Account (which shall be
the Distribution Account) in trust for the benefit of the Certificateholders
entitled thereto until such sums shall be paid to the Certificateholders.  All
funds remitted by the Securities Administrator to any such Paying Agent for the
purpose of making distributions shall be paid to the Certificateholders on each
Distribution Date and any amounts not so paid shall be returned on such
Distribution Date to the Securities Administrator.  If the Paying Agent is not
the Securities Administrator, the Securities Administrator shall cause to be
remitted to the Paying Agent on or before the Business Day prior to each
Distribution Date, by wire transfer in immediately available funds, the funds to
be distributed on such Distribution Date.  Any Paying Agent shall be either a
bank or trust company or otherwise authorized under law to exercise corporate
trust powers.
 
Section 3.09                    Book-Entry Certificates. 
 
(a)           Each Class of Book-Entry Certificates, upon original issuance,
shall be issued in the form of one or more typewritten Certificates representing
the Book-Entry Certificates.  The Book-Entry Certificates shall initially be
registered on the Certificate Register in the name of the nominee of the
Clearing Agency, and no Certificate Owner will receive a definitive certificate
representing such Certificate Owner’s interest in the Book-Entry Certificates,
except as provided in Section 3.09(c).  Unless Definitive Certificates have been
issued to Certificate Owners of Book-Entry Certificates pursuant to Section
3.09(c):

 
42

--------------------------------------------------------------------------------

 

(i)           the provisions of this Section 3.09 shall be in full force and
effect;
 
(ii)          the Certificate Registrar, the Securities Administrator, the
Paying Agent and the Trustee shall deal with the Clearing Agency for all
purposes (including the making of distributions on the Book-Entry Certificates)
as the authorized representatives of the Certificate Owners and the Clearing
Agency and shall be responsible for crediting the amount of such distributions
to the accounts of such Persons entitled thereto, in accordance with the
Clearing Agency’s normal procedures;
 
(iii)         to the extent that the provisions of this Section 3.09 conflict
with any other provisions of this Agreement, the provisions of this Section 3.09
shall control; and
 
(iv)         the rights of Certificate Owners shall be exercised only through
the Clearing Agency and the Clearing Agency Participants and shall be limited to
those established by law and agreements between such Certificate Owners and the
Clearing Agency and/or the Clearing Agency Participants.  Unless and until
Definitive Certificates are issued pursuant to Section 3.09(c), the initial
Clearing Agency will make book-entry transfers among the Clearing Agency
Participants and receive and transmit distributions of principal of and interest
on the Book-Entry Certificates to such Clearing Agency Participants.
 
(b)          Whenever notice or other communication to the Certificateholders is
required under this Agreement, unless and until Definitive Certificates shall
have been issued to Certificate Owners pursuant to Section 3.09(c), the
Securities Administrator or the Trustee, as the case may be, shall give all such
notices and communications specified herein to be given to Holders of the
Book-Entry Certificates to the Clearing Agency.
 
(c)           If (i) (A) the Clearing Agency or the Depositor advises the Paying
Agent in writing that the Clearing Agency is no longer willing or able to
discharge properly its responsibilities with respect to the Book-Entry
Certificates, and (B) the Depositor is unable to locate a qualified successor
satisfactory to the Depositor and the Paying Agent or (ii) after the occurrence
of an Event of Default, Certificate Owners representing beneficial interests
aggregating not less than 50% of the Class Principal Amount of a Class of
Book-Entry Certificates advise the Paying Agent and the Clearing Agency through
the Clearing Agency Participants in writing that the continuation of a
book-entry system through the Clearing Agency is no longer in the best interests
of the Certificate Owners of a Class of Book-Entry Certificates (each such
event, a “Book-Entry Termination”), the Certificate Registrar shall notify the
Clearing Agency to effect notification to all Certificate Owners, through the
Clearing Agency, of the occurrence of any such event and of the availability of
Definitive Certificates to Certificate Owners.  Upon surrender to the
Certificate Registrar of the Book-Entry Certificates by the Clearing Agency,
accompanied by registration instructions from the Clearing Agency for
registration, the Certificate Registrar shall issue the Definitive
Certificates.  None of the Depositor, the Certificate Registrar, the Securities
Administrator, the Paying Agent or the Trustee shall be liable for any delay in
delivery of such instructions and may conclusively rely on, and shall be
protected in relying on, such instructions.  Upon the issuance of Definitive
Certificates all references herein to obligations imposed upon or to be
performed by the Clearing Agency shall be deemed to be imposed upon and
performed by the Certificate Registrar, to the extent applicable, with respect
to such Definitive Certificates and the Certificate Registrar shall recognize
the holders of the Definitive Certificates as Certificateholders hereunder.  

 
43

--------------------------------------------------------------------------------

 

ARTICLE IV


ADMINISTRATION OF THE TRUST FUND
 
Section 4.01                    Custodial Accounts; Distribution Account. 
 
(a)           On or prior to the Closing Date, each Servicer will be required to
establish and maintain one or more Custodial Accounts, as provided in the
related Servicing Agreements, into which all Scheduled Payments and unscheduled
payments with respect to the Mortgage Loans, net of any deductions or
reimbursements permitted under the related Servicing Agreement, shall be
deposited.  On each Servicer Remittance Date, the Servicers will remit to the
Securities Administrator, for deposit into the Distribution Account, all amounts
so required to be deposited into such account in accordance with the terms of
the related Servicing Agreement.
 
(b)           The Securities Administrator, as Paying Agent for the Trustee,
shall establish and maintain an Eligible Account entitled “Distribution Account
of U.S. Bank National Association, as Trustee for the benefit of Sequoia
Mortgage Trust 2011-2 Holders of Mortgage Pass-Through Certificates.”  The
Securities Administrator shall hold the Distribution Account and all money and
other property therein in trust for the benefit of the Certificateholders.  The
Securities Administrator shall, promptly upon receipt from the Servicers on each
Servicer Remittance Date, deposit into the Distribution Account and retain on
deposit until the related Distribution Date the following amounts:
 
(i)           the aggregate of collections with respect to the Mortgage Loans
remitted by the Servicers from the related Custodial Accounts in accordance with
the Servicing Agreements;


(ii)           any amounts required to be deposited by the Master Servicer with
respect to the Mortgage Loans for the related Due Period pursuant to this
Agreement, including the amount of any Advances or Master Servicer Compensating
Interest Payments with respect to the Mortgage Loans not paid by the Servicers;
and
 
(iii)          any other amounts so required to be deposited in the Distribution
Account in the related Due Period pursuant to this Agreement.
 
(c)           In the event the Master Servicer or a Servicer has remitted in
error to the Distribution Account any amount not required to be remitted in
accordance with the definition of Available Distribution Amount, it may at any
time direct the Securities Administrator to withdraw such amount from the
Distribution Account for repayment to the Master Servicer or Servicer, as
applicable, by delivery of an Officer’s Certificate to the Securities
Administrator and the Trustee which describes the amount deposited in error.
 
(d)           On each Distribution Date and the final Distribution Date of the
Certificates in accordance with Section 7.01, the Securities Administrator, as
Paying Agent, shall distribute the Available Distribution Amount to the
Certificateholders and any other parties entitled thereto in the amounts and
priorities set forth in Section 5.02.  The Securities Administrator may, with
the consent of the Depositor,  from time to time withdraw from the Distribution
Account and pay to itself, the Master Servicer, the Trustee, the Custodian or
the Servicers any amounts permitted to be paid or reimbursed to such Person from
funds in the Distribution Account pursuant to clauses (A) and (B) of the
definition of Available Distribution Amount.
 
(e)          Funds in the Distribution Account for the period from each Servicer
Remittance Date to the related Distribution Date shall, if invested, be invested
in Eligible Investments selected by the Securities Administrator, which shall
mature not later than the Distribution Date and any such Eligible Investment
shall not be sold or disposed of prior to its maturity.  All such Eligible
Investments shall be made in the name of the Trustee in trust for the benefit of
the Trustee and Holders of the Sequoia Mortgage Trust 2011-2 Certificates.  All
income and gain realized from any Eligible Investment in the Distribution
Account shall be compensation to the Securities Administrator.  The Securities
Administrator shall deposit the amount of any losses incurred in respect of any
such investments out of its own funds, without any right of reimbursement
therefor, immediately as realized.

 
44

--------------------------------------------------------------------------------

 

Section 4.02                    Reports to Trustee and Certificateholders. 
 
On each Distribution Date, the Securities Administrator shall have prepared and
shall make available to the Trustee and each Certificateholder a written report
setting forth the following information (on the basis of Mortgage Loan level
information obtained from the Master Servicer and the Servicers) (the
“Distribution Date Statement”):
 
(a)           the amount of the distributions, separately identified, with
respect to each Class of Certificates;
 
(b)           the amount of the distributions set forth in clause (a) allocable
to principal, separately identifying the aggregate amount of any Principal
Prepayments or other unscheduled recoveries of principal included in that
amount;
 
(c)           the amount of the distributions set forth in clause (a) allocable
to interest;
 
(d)           the amount of any unpaid Interest Shortfall, Net Prepayment
Interest Shortfalls and Relief Act Shortfalls with respect to each Class of
Certificates;
 
(e)           the Class Principal Amount of each Class of Certificates (other
than the Interest-Only Certificates) and the Class Notional Amount of the
Interest-Only Certificates, in each case after giving effect to the distribution
of principal on that Distribution Date;
 
(f)           the Aggregate Stated Principal Balance of the Mortgage Loans, the
Mortgage Rates (in incremental ranges) and the weighted average remaining term
of the Mortgage Loans, at the beginning and at the end of the related Prepayment
Period;
 
(g)           the aggregate Substitution Amount and the aggregate Repurchase
Price deposited into the Distribution Account with respect to the Mortgage Loans
and, to the extent set forth in a written notice from the Depositor, the
purchase price deposited into the Distribution Account with respect to each
Mortgage Loan purchased by the Controlling Holder pursuant to Section 2.07,
which information may be presented in a footnote;
 
(h)           the Senior Percentage and the Subordinate Percentage for the
following Distribution Date;
 
(i)            the Senior Prepayment Percentage and the Subordinate Prepayment
Percentage for the following Distribution Date;
 
(j)            the amount of the Master Servicing Fee and the Servicing Fee paid
to or retained by the Master Servicer and by each Servicer, respectively, and
the amount of any fees paid to the Securities Administrator, the Custodian and
the Trustee;
 
(k)           the aggregate amount of Advances for the related Due Period;
 
(l)            the number and Stated Principal Balance of the Mortgage Loans
that were (A) Delinquent (exclusive of Mortgage Loans in foreclosure) (1) 30 to
59 days, (2) 60 to 89 days and (3) 90 or more days, (B) in foreclosure and
Delinquent (1) 30 to 59 days, (2) 60 to 89 days and (3) 90 or more days and (C)
in bankruptcy as of the close of business on the last day of the calendar month
preceding that Distribution Date;

 
45

--------------------------------------------------------------------------------

 

(m)          the amount of cash flow received for such Distribution Date, and
the sources thereof;
 
(n)           for any Mortgage Loan as to which the related Mortgaged Property
was an REO Property during the preceding calendar month, the principal balance
of such Mortgage Loan as of the close of business on the last day of the related
Due Period;
 
(o)           the aggregate number and principal balance of any REO Properties
as of the close of business on the last day of the preceding Due Period;
 
(p)           the amount of Realized Losses incurred during the preceding
calendar month;
 
(q)           the cumulative amount of Realized Losses incurred since the
Closing Date;
 
(r)           the Realized Losses, if any, allocated to each Class of
Certificates on that Distribution Date;
 
(s)           the Certificate Interest Rate for each Class of Certificates for
that Distribution Date;
 
(t)           any Servicing Modifications with respect to any Mortgage Loan
during the related Due Period;
 
(u)          the applicable Record Date, Accrual Period and calculation date for
each Class of Certificates and such Distribution Date;
 
(v)          the amount on deposit in the Distribution Account as of such
Distribution Date (after giving effect to distributions on such date) and as of
the prior Distribution Date;


(w)          the nature of any material breach of a representation and warranty
relating to the characteristics of the Mortgage Loans or any transaction
covenants;


(x)           the amount of Advances and Servicing Advances reimbursed during
the related Due Period;


(y)          the amount of any Subsequent Recoveries;


(z)           the amount of any fees, charges and costs paid or reimbursed to
the Master Servicer and the Custodian from the Distribution Account pursuant to
this Agreement or the Custodial Agreement;


(aa)         the amounts of any Master Servicer Compensating Interest Payments
and Servicer Compensating Interest Payments for such Distribution Date; and


(bb)        whether the Step-Down Test has been satisfied for such Distribution
Date.
 
On each Distribution Date, the Securities Administrator shall provide Bloomberg
Financial Markets, L.P. (“Bloomberg”) CUSIP level factors for each Class of
Offered Certificates as of such Distribution Date, using a format and media
mutually acceptable to the Securities Administrator and Bloomberg.

 
46

--------------------------------------------------------------------------------

 

In addition to the information listed above, such Distribution Date Statement
shall also include such other information as is required to be reported on Form
10-D by Item 1121(a) and (b) (§229.1121) of Regulation AB.
 
The Securities Administrator shall make such reports, any Form 10-K's and Form
10-D's relating to the Certificates filed under the Exchange Act and such other
loan level information as the Depositor and the Securities Administrator shall
agree available each month via the Securities Administrator’s website at
http://www.ctslink.com. Assistance in using the website may be obtained by
calling the Securities Administrator’s customer service desk at 1-866-846-4526.
Certificateholders and other parties that are unable to use the website are
entitled to have a paper copy mailed to them via first class mail by contacting
the Securities Administrator and indicating such. In preparing or furnishing the
foregoing information to the Certificateholders, the Securities Administrator
shall be entitled to rely conclusively on the accuracy of the information or
data regarding the Mortgage Loans and the related REO Properties that has been
provided to the Securities Administrator by the Master Servicer and the
Servicers, and the Securities Administrator shall not be obligated to verify,
recompute, reconcile or recalculate any such information or data.
 
Upon request, within a reasonable period of time after the end of each calendar
year, the Securities Administrator shall cause to be furnished to each Person
who at any time during the calendar year was a Certificateholder, a statement
containing the information listed above aggregated for such calendar year or
applicable portion thereof during which such Person was a
Certificateholder.  Such obligation of the Securities Administrator shall be
deemed to have been satisfied to the extent that substantially comparable
information shall be provided by the Securities Administrator pursuant to any
requirements of the Code as from time to time in effect.
 
Upon the reasonable advance written request of any Certificateholder that is a
savings and loan, bank or insurance company (which request, if received by the
Trustee or the Certificate Registrar, shall be promptly forwarded to the
Securities Administrator), the Securities Administrator shall provide, or cause
to be provided (or, to the extent that such information or documentation is not
required to be provided by a Servicer under the applicable Servicing Agreement,
shall use reasonable efforts to obtain such information and documentation from
such Servicer, and provide) to such Certificateholders such reports and access
to information and documentation regarding the Mortgage Loans as such
Certificateholders may reasonably deem necessary to comply with applicable
regulations of the Office of Thrift Supervision or its successor or other
regulatory authorities with respect to an investment in the Certificates;
provided, however, that (i) such Certificateholders shall pay in advance for the
Securities Administrator’s actual expenses incurred in providing such reports
and access and such expenses shall not be paid by the Trust Fund and (ii) the
Securities Administrator shall provide such information and documentation only
to the extent that the Securities Administrator would not be in violation of any
applicable privacy laws.
 
Section 4.03              Rule 17g-5 Compliance.


(a)           The Rule 17g-5 Information Provider shall, upon receipt of an
NRSRO certification in the form of Exhibit O, make available on its Rule 17g-5
Website solely to the Depositor, the Rating Agency and to any NRSRO the
following items, but only to the extent such items are delivered to it by
electronic mail to rmbs17g5informationprovider@wellsfargo.com, specifically with
a subject reference of “SEMT 2011-2” and an identification of the type of
information being provided in the body of such notice, or any other delivery
method established or approved by the Rule 17g-5 Information Provider if or as
may be necessary or beneficial, :


 
(i)
any Rating Agency Information provided to the Rule 17g-5 Information Provider in
accordance with Sections 6.06, 6.07, 6.14, 9.01, 9.02, 11.03 and 11.12 of this
Agreement, as well as reports prepared in accordance with Sections 6.21, 6.22,
6.23 and 6.24 (provided that the Rule 17g-5 Information Provider shall not be
required to post to its Rule 17g-5 Website any such information previously
posted to and available on the Securities Administrator’s website);


 
47

--------------------------------------------------------------------------------

 

 
(ii)
any notice of any amendment that modifies the procedures herein relating to
Exchange Act Rule 17g-5 pursuant to this Agreement; and



 
(iii)
a summary of any oral conversation with the Rating Agency regarding any Mortgage
Loan, any Mortgaged Property or any REO Property, to the extent required to be
provided pursuant to Rule 17g-5.



The foregoing information shall be made available by the Rule 17g-5 Information
Provider on its Rule 17g-5 Website.   Such information shall be posted to the
Rule 17g-5 Website on the same Business Day as it is received, provided that
such information is received by 12:00 p.m. (eastern time) or, if received after
12:00 p.m., on the next Business Day.  The Rule 17g-5 Information Provider shall
have no obligation or duty to verify, confirm or otherwise determine whether the
information being delivered is accurate, complete, conforms to the requirements
of this Agreement, or otherwise is or is not anything other than what it
purports to be.  The Rule 17g-5 Information Provider shall not be deemed to have
obtained actual knowledge of any information by virtue of the receipt and
posting of such information to the Rule 17g-5 Website.  Further, notwithstanding
anything to the contrary herein, in the event the Depositor determines that any
information previously posted to the Rule 17g-5 Website should not have been
posted thereto pursuant to the terms of this Agreement, the Depositor shall
direct the Rule 17g-5 Information Provider in writing to remove such information
from the Rule 17g-5 Website, such written notice to specify the information to
be so removed.  The Rule 17g-5 Information Provider (i) shall have no obligation
or duty to verify, confirm or otherwise determine the accuracy of the
information contained in such written direction, (ii) shall be entitled to rely
fully upon such written direction and (iii) shall not be held liable in
connection with removing any such information from the Rule 17g-5 Website upon
the receipt of such written direction.


The Rule 17g-5 Information Provider shall provide a mechanism to notify any
party that has submitted an NRSRO Certification each time the Rule 17g-5
Information Provider posts an additional document to the Rule 17g-5 Website.


In connection with providing access to the Rule 17g-5 Website, the Rule 17g-5
Information Provider may require registration and the acceptance of a
disclaimer.  The Rule 17g-5 Information Provider shall not be liable for the
dissemination of information in accordance with the terms of this Agreement,
makes no representations or warranties as to the accuracy or completeness of
such information being made available, has no obligation to review such
information, and assumes no responsibility for such information.  The Rule 17g-5
Information Provider shall not be liable for its failure to make any information
available to the Rating Agency or NRSROs unless such information was delivered
to the Rule 17g-5 Information Provider at the email address specified in writing
to the Depositor, with a subject heading of “SEMT 2011-2” and sufficient detail
to indicate that such information is required to be posted on the Rule 17g-5
Website.


If any NRSRO that has previously submitted an NRSRO Certification and whose
NRSRO Certification has been accepted, notifies the Rule 17g-5 Information
Provider that it is unable to access information posted to the Rule 17g-5
Website and such access issue is determined to be the result of a problem with
the Rule 17g-5 Website, if such access issue is not resolved within one Business
Day of such determination, the Rule 17g-5 Information Provider shall so notify
the Depositor.


(b)           Each of the Master Servicer and the Trustee hereby agrees that,
except as otherwise expressly permitted herein, it shall not communicate with
(including verbally) or provide information to the Rating Agency without the
prior consent of and consultation with the Depositor, and that any permitted
communication by it to the Rating Agency will be made by it only in the manner
prescribed by the procedures established by the Depositor to ensure compliance
with Rule 17g-5 under the Exchange Act, including to the extent set forth
herein, providing any such communications to the Depositor for posting on the
Rule 17g-5 Website pursuant to this Section 4.03 prior to communicating with
such Rating Agency.

 
48

--------------------------------------------------------------------------------

 

Section 4.04                    Rule 15Ga-1 Compliance. 
 
(a)           To the extent a Responsible Officer of the Master Servicer
receives a demand for the repurchase or substitution of a Mortgage Loan based on
a breach of a representation or warranty made by the Seller or the Originator of
such Mortgage Loan (each, a “Demand”), the Master Servicer agrees (i) if such
Demand is in writing, promptly to forward such Demand to the Trustee, and (ii)
if such Demand is oral, to instruct the requesting party to submit such Demand
in writing to the Trustee.  To the extent a Responsible Officer of the Trustee
receives a Demand, it shall provide the Depositor with prompt written notice of
such Demand.


(b)           In connection with the repurchase or substitution of a Mortgage
Loan pursuant to a Demand, any dispute with respect to a Demand, or the
withdrawal or final rejection of a Demand (i) the Master Servicer agrees, to the
extent a Responsible Officer of the Master Servicer has actual knowledge
thereof, promptly to notify the Trustee in writing, and (ii) the Trustee agrees,
to the extent a Responsible Officer of the Trustee has actual knowledge thereof,
promptly to notify the Depositor in writing.


(c)           To the extent in its possession, the Trustee shall provide the
Depositor with any applicable information required under Rule 15Ga-1 of the
Exchange Act (the “Rule 15Ga-1 Information”) in a timely manner so as to enable
the Depositor to meet its reporting obligations under Rule 15Ga-1.  The
Depositor shall be entitled conclusively to rely on the Rule 15Ga-1 Information
provided to it by the Trustee in connection with the compilation by the
Depositor of the Rule 15Ga-1 Information required to be reported on Form
10-D.  For the avoidance of doubt, the Depositor shall have sole responsibility
for compiling the Rule 15Ga-1 Information required to be reported on Form 10-D,
and the Securities Administrator shall be entitled conclusively to rely on any
Rule 15Ga-1 Information provided to it by the Depositor for inclusion on each
Form 10-D.

ARTICLE V


DISTRIBUTIONS TO HOLDERS OF CERTIFICATES
 
Section 5.01                    Distributions Generally. 
 
(a)           Subject to Section 7.01 respecting the final distribution on the
Certificates, on each Distribution Date the Paying Agent on behalf of the
Trustee shall make distributions to holders of Certificates as of the related
Record Date in accordance with this Article V.  Such distributions shall be made
by check mailed to each Certificateholder’s address as it appears on the
Certificate Register of the Certificate Registrar or, upon written request made
to the Securities Administrator at least five Business Days prior to the related
Record Date by any Certificateholder owning an aggregate initial Certificate
Principal Amount of at least $1,000,000, or in the case of the Class A-IO
Certificates or any Residual Certificate, a Percentage Interest of not less than
100%, by wire transfer in immediately available funds to an account specified in
the request and at the expense of such Certificateholder; provided, however,
that the final distribution in respect of any Certificate shall be made only
upon presentation and surrender of such Certificate at the Certificate
Registrar’s Corporate Trust Office; provided, further, that the foregoing
provisions shall not apply to any Class of Certificates as long as such
Certificate remains a Book-Entry Certificate in which case all payments made
shall be made through the Clearing Agency and its Clearing Agency
Participants.  Wire transfers will be made at the expense of the Holder
requesting such wire transfer by deducting a wire transfer fee from the related
distribution.  Notwithstanding such final payment of principal of any of the
Certificates, each Certificate will remain outstanding until the termination of
each REMIC and the payment in full of all other amounts due with respect to the
Certificates and at such time such final payment in retirement of any
Certificate will be made only upon presentation and surrender of such
Certificate at the Certificate Registrar’s Corporate Trust Office.  If any
payment required to be made on the Certificates is to be made on a day that is
not a Business Day, then such payment will be made on the next succeeding
Business Day.
 
(b)           All distributions or allocations made with respect to the
Certificateholders within each Class on each Distribution Date shall be
allocated among the outstanding Certificates in such Class equally in proportion
to their respective initial Class Principal Amounts or initial Class Notional
Amounts (or Percentage Interests).


Section 5.02                    Distributions From the Distribution Account.
 
(a)           Subject to Sections 5.02(b) and (c), on each Distribution Date,
the Available Distribution Amount, to the extent received by the Securities
Administrator, shall be withdrawn by the Paying Agent from funds in the
Distribution Account and allocated among the Classes of Senior Certificates and
Subordinate Certificates in the following order of priority:

 
49

--------------------------------------------------------------------------------

 

(i)           to the payment of the Interest Distribution Amount and any accrued
but unpaid Interest Shortfalls on the Class A-1 Certificates, and then to the
Class A-IO Certificates, the Interest Distribution Amount for such Class on such
date and any accrued but unpaid Interest Shortfalls for such date and Class;
 
(ii)           to the Class A-1 Certificates, the Senior Principal Distribution
Amount, until its Class Principal Amount has been reduced to zero;
  
(iii)          to the Class B-1 Certificates, the Interest Distribution Amount
and any accrued but unpaid Interest Shortfalls, in each case, for such Class on
such date;
 
(iv)         to the Class B-1 Certificates, such Class’ Subordinate Class
Percentage of the aggregate Subordinate Principal Distribution Amount, until its
Class Principal Amount has been reduced to zero;
 
(v)           to the Class B-2 Certificates, the Interest Distribution Amount
and any accrued but unpaid Interest Shortfalls, in each case, for such Class on
such date;
 
(vi)         to the Class B-2 Certificates, such Class’ Subordinate Class
Percentage of the aggregate Subordinate Principal Distribution Amount, until its
Class Principal Amount has been reduced to zero;
 
(vii)        to the Class B-3 Certificates, the Interest Distribution Amount and
any accrued but unpaid Interest Shortfalls, in each case, for such Class on such
date;
 
(viii)       to the Class B-3 Certificates, such Class’ Subordinate Class
Percentage of the aggregate Subordinate Principal Distribution Amount, until its
Class Principal Amount has been reduced to zero;
 
(ix)          to the Class B-4 Certificates, the Interest Distribution Amount
and any accrued but unpaid Interest Shortfalls, in each case, for such Class on
such date;
 
(x)           to the Class B-4 Certificates, such Class’ Subordinate Class
Percentage of the aggregate Subordinate Principal Distribution Amount, until its
Class Principal Amount has been reduced to zero;


(xi)          to the Class B-5 Certificates, the Interest Distribution Amount
and any accrued but unpaid Interest Shortfalls, in each case, for such Class on
such date;
 
(xii)         to the Class B-5 Certificates, such Class’ Subordinate Class
Percentage of the aggregate Subordinate Principal Distribution Amount, until its
Class Principal Amount has been reduced to zero; and
 
(xiii)        To the Class LT-R Certificates and the Class R Certificates, any
remaining amount of the Available Distribution Amount allocated as provided in
Section 5.02(d).
  
(b)           On each Distribution Date on and after the Credit Support
Depletion Date, the Available Distribution Amount shall be distributed to the
remaining Senior Certificates, first, to pay the Interest Distribution Amount
and any accrued but unpaid Interest Shortfalls on a pro rata basis in accordance
with any such amounts due, and second, to pay principal to the Class A-1
Certificates.
 
(c)           Notwithstanding the priority and allocation set forth in Section
5.02(a), if with respect to any Class of Subordinate Certificates other than the
Class B-1 Certificates on any Distribution Date the sum of the Class
Subordination Percentages of such Class and of all other Classes of Subordinate
Certificates which have a higher numerical Class designation than such Class is
less than the Original Applicable Credit Support Percentage for such Class, no
distribution of principal shall be made to any such Classes.  The Subordinate
Principal Distribution Amount shall be allocated among the Classes of
Subordinate Certificates having lower numerical Class designations than such
Class, pro rata, based on the Class Principal Amounts of the respective Classes
immediately prior to such Distribution Date and shall be distributed in the
sequential order provided in Section 5.02(a) above.

 
50

--------------------------------------------------------------------------------

 

(d)           Amounts distributed to the Residual Certificates pursuant to
Section 5.02(a)(xiii) on any Distribution Date shall be allocated among the
REMIC residual interests represented thereby such that each such interest is
allocated the excess of funds available to the related REMIC over required
distributions to the regular interests in such REMIC on such Distribution Date;
provided, however, that the Class LT-R Certificate shall be entitled to any
amounts representing net gain resulting from the sale of any REO Properties or
other Liquidation Proceeds due to the Residual Certificates with respect to the
Mortgage Loans.
 
(e)           For purposes of distributions of interest in Section 5.02(a) such
distributions to a Class of Certificates on any Distribution Date shall be made
first, in respect of Current Interest; and second, in respect of Interest
Shortfalls.


(f)           Amounts distributed to the Certificates (other than the Class LT-R
Certificate) pursuant to this Section shall be deemed to have first been
distributed from the Lower Tier REMIC to the Upper Tier REMIC in respect of the
Lower Tier REMIC regular interests in accord with the distribution provisions
for the Lower Tier REMIC set forth in the Preliminary Statement.


Section 5.03                    Allocation of Losses.
 
(a)           On or prior to each Distribution Date, the Master Servicer shall
calculate the aggregate Realized Losses for such Distribution Date based on the
information with respect to losses as reported to it by each Servicer.
 
(b)           On each Distribution Date, the Securities Administrator shall
allocate the principal portion of Realized Losses as follows:
 
first, to the Classes of Subordinate Certificates in reverse order of their
respective numerical Class designations (beginning with the Class B-5
Certificates and ending with the Class B-1 Certificates) until the Class
Principal Amount of each such Class is reduced to zero; and
 
second, to the Class A-1 Certificates, until the Class Principal Amount of the
Class A-1 Certificates is reduced to zero.
 
(c)           On each Distribution Date, the Class Principal Amount of the Class
of Subordinate Certificates then outstanding with the highest numerical Class
designation shall be reduced on each Distribution Date by the Certificate
Writedown Amount and if no Subordinate Certificates are then outstanding the
Class Principal Amount of the Class A-1 Certificates shall be reduced by the
Certificate Writedown Amount.
 
(d)           Any allocation of a loss pursuant to this section to a Class of
Certificates shall be achieved by reducing the Class Principal Amount thereof by
the amount of such loss.
 
(e)           Subsequent Recoveries in respect of the Mortgage Loans shall be
distributed to the Certificates still outstanding, in accordance with Section
5.02, and the Class Principal Amount of each Class of Certificates then
outstanding that has been reduced due to application of a Certificate Writedown
Amount or Realized Loss will be increased, in order of seniority, by the amount
of such Subsequent Recovery.

 
51

--------------------------------------------------------------------------------

 

(f)           Realized Losses and the amount of any Certificate Writedown Amount
allocated by this Section to a Class of Certificates shall be allocated to the
corresponding Lower Tier REMIC Interest and shall reduce the Class Principal
Amount of such Lower Tier REMIC Interest to the same extent that the Class
Principal Amount of such Class of Certificates is reduced pursuant to the
provisions of this Section.  Subsequent Recoveries distributed to a Class of
Certificates pursuant to the provisions of subsection 5.03(e) shall be deemed to
have been distributed to the corresponding  Lower Tier REMIC Interest.  To the
extent that the Class Principal Amount of any Class of Certificates has been
increased on account of Subsequent Recoveries pursuant to the provisions of
subsection 5.03(e), the principal balance of the corresponding Lower Tier REMIC
Interest shall be increased by the same amount.


(g)           Any Class of Certificates whose Class Principal Amount has been
reduced to zero due to the allocation of Realized Losses will nonetheless remain
outstanding under this Agreement and will continue to be entitled to receive
Subsequent Recoveries until the termination of the Trust Fund; provided,
however, that any such Class of Certificates will not have any voting rights
with respect to matters under this Agreement requiring or permitting actions to
be taken by any Certificateholders.


Section 5.04                    Servicer Obligations.


In the event of any inconsistency between this Agreement and a Servicing
Agreement with respect to obligations of a Servicer, the provisions of the
applicable Servicing Agreement shall govern such obligations.


Section 5.05                    Advances by Master Servicer.


If any Servicer fails to remit any Advance required to be made under the
applicable Servicing Agreement, the Master Servicer shall itself make, or shall
cause the successor Servicer to make, such Advance. If the Master Servicer
determines that an Advance is required, it shall on the Business Day preceding
the related Distribution Date immediately following such Determination Date
remit to the Securities Administrator from its own funds (or funds advanced by
the applicable Servicer) for deposit in the Distribution Account immediately
available funds in an amount equal to such Advance. The Master Servicer and each
Servicer shall be entitled to be reimbursed for all Advances made by it.
Notwithstanding anything to the contrary herein, in the event the Master
Servicer determines in its reasonable judgment that an Advance is
nonrecoverable, the Master Servicer shall be under no obligation to make such
Advance. If the Master Servicer determines that an Advance is nonrecoverable, it
shall, on or prior to the related Distribution Date, deliver an Officer’s
Certificate to the Trustee to such effect.


Section 5.06                    Master Servicer Compensating Interest Payments.


The amount of the aggregate Master Servicing Fees payable to the Master Servicer
in respect of any Distribution Date shall be reduced (but not below zero) by the
amount of any Master Servicer Compensating Interest Payment for such
Distribution Date. Such amount shall not be treated as an Advance and shall not
be reimbursable to the Master Servicer.


ARTICLE VI


CONCERNING THE TRUSTEE AND THE SECURITIES ADMINISTRATOR; EVENTS OF DEFAULT
 
Section 6.01                    Duties of Trustee and the Securities
Administrator. 
 
(a)           The Trustee, except during the continuance of an Event of Default,
and the Securities Administrator each undertake to perform their respective
duties and only such duties as are specifically set forth in this
Agreement.  Any permissive right of the Trustee and the Securities Administrator
provided for in this Agreement shall not be construed as a duty of the Trustee
or the Securities Administrator, as the case may be. If an Event of Default has
occurred and has not otherwise been cured or waived, the Trustee shall exercise
such of the rights and powers vested in it by this Agreement and use the same
degree of care and skill in their exercise as a prudent Person would exercise or
use under the circumstances in the conduct of such Person’s own affairs.

 
52

--------------------------------------------------------------------------------

 


(b)           Each of the Trustee and the Securities Administrator, upon receipt
of all resolutions, certificates, statements, opinions, reports, documents,
orders or other instruments furnished to the Trustee or the Securities
Administrator, as applicable, which are specifically required to be furnished
pursuant to any provision of this Agreement, shall examine them to determine
whether they are in the form required by this Agreement; provided, however, that
neither the Trustee nor the Securities Administrator shall be responsible for
the accuracy or content of any such resolution, certificate, statement, opinion,
report, document, order or other instrument furnished to the Trustee or the
Securities Administrator pursuant to this Agreement and shall not be required to
recalculate or verify any numerical information furnished to the Trustee or the
Securities Administrator pursuant this Agreement.  Subject to the immediately
preceding sentence, if any such resolution, certificate, statement, opinion,
report, document, order or other instrument is found not to conform to the form
required by this Agreement in a material manner the Trustee or the Securities
Administrator, as applicable, shall take such action as it deems appropriate to
cause the instrument to be corrected, and if the instrument is not corrected to
the Trustee’s or the Securities Administrator’s satisfaction, the Trustee or the
Securities Administrator, as applicable, will provide notice thereof to the
Certificateholders and take such further action as directed by the
Certificateholders pursuant to Sections 6.02(d) and 6.02(f).
 
(c)           None of the Trustee, the Securities Administrator, the Paying
Agent or the Certificate Registrar shall have any liability arising out of or in
connection with this Agreement, except for its negligence or willful
misconduct.   No provision of this Agreement shall be construed to relieve the
Trustee, the Securities Administrator, the Paying Agent or the Certificate
Registrar from liability for its own negligent action, its own negligent failure
to act or its own willful misconduct; provided, however, that:
 
(i)            The Trustee shall not be personally liable with respect to any
action taken, suffered or omitted to be taken by it in good faith in accordance
with the direction of Holders of Certificates as provided in Section 6.18
hereof;
 
(ii)           For all purposes under this Agreement, the Trustee shall not be
deemed to have notice of any Event of Default unless a Responsible Officer of
the Trustee has actual knowledge thereof or unless written notice of any event
which is in fact such a default is received by the Trustee at the Corporate
Trust Office of the Trustee, and such notice references the Holders of the
Certificates and this Agreement;


(iii)          For all purposes under this Agreement, except when the Master
Servicer is the Securities Administrator, the Securities Administrator shall not
be deemed to have notice of any Event of Default (other than resulting from a
failure by the Master Servicer to furnish information to the Securities
Administrator or payment on a Distribution Date when required to do so) unless a
Responsible Officer of the Securities Administrator has actual knowledge thereof
or unless written notice of any event which is in fact such a default is
received by the Securities Administrator at the at the address provided in
Section 11.07, and such notice references the Holders of the Certificates and
this Agreement;
 
(iv)          No provision of this Agreement shall require the Trustee or the
Securities Administrator (regardless of the capacity in which it is acting) to
expend or risk its own funds or otherwise incur any financial liability in the
performance of any of its duties hereunder, or in the exercise of any of its
rights or powers, if it shall have reasonable grounds for believing that
repayment of such funds or adequate indemnity against such risk or liability is
not reasonably assured to it; and none of the provisions contained in this
Agreement shall in any event require the Trustee or the Securities Administrator
to perform, or be responsible for the manner of performance of, any of the
obligations of the Depositor, the Master Servicer or any other Person under this
Agreement, the Servicing Agreements or the Custodial Agreement; and


 
53

--------------------------------------------------------------------------------

 
 
(v)           None of the Trustee, the Securities Administrator, the Paying
Agent or the Certificate Registrar shall be responsible for any act or omission
of the Master Servicer (other than, in the case of the Securities Administrator,
as provided in the next sentence), the Depositor, the Seller, the Servicers, the
Custodian or the Controlling Holder.  If the Master Servicer is the Securities
Administrator, the Securities Administrator shall be responsible for any act or
omission of the Master Servicer.
 
(d)           The Trustee shall have no duty hereunder with respect to any
complaint, claim, demand, notice or other document it may receive or which may
be alleged to have been delivered to or served upon it by the parties as a
consequence of the assignment of any Mortgage Loan hereunder; provided, however,
that the Trustee shall promptly remit to the applicable Servicer (with a copy to
the Master Servicer) upon receipt any such complaint, claim, demand, notice or
other document (i) which is delivered to the Corporate Trust Office of the
Trustee, (ii) of which a Responsible Officer has actual knowledge, and (iii)
which contains information sufficient to permit the Trustee to make a
determination that the real property to which such document relates is a
Mortgaged Property.
 
(e)           None of the Trustee, the Securities Administrator or the Master
Servicer shall be personally liable with respect to any action taken, suffered
or omitted to be taken by it in good faith in accordance with the direction of
the Certificateholders of any Class holding Certificates which evidence, as to
such Class, Percentage Interests aggregating not less than 25% as to the time,
method and place of conducting any proceeding for any remedy available to the
Trustee, the Securities Administrator or the Master Servicer or exercising any
trust or power conferred upon the Trustee, the Securities Administrator or the
Master Servicer under this Agreement.
 
(f)            Neither the Trustee nor the Securities Administrator shall be
required to perform services under this Agreement, or to expend or risk its own
funds or otherwise incur financial liability for the performance of any of its
duties hereunder or the exercise of any of its rights or powers if there is
reasonable ground for believing that the timely payment of its fees and expenses
or the repayment of such funds or adequate indemnity against such risk or
liability is not reasonably assured to it, and none of the provisions contained
in this Agreement shall in any event require the Trustee or the Securities
Administrator to perform, or be responsible for the manner of performance of,
any of the obligations of the Master Servicer or any Servicer under this
Agreement or any Servicing Agreement except, with respect to the Master
Servicer, during such time, if any, as the Trustee shall be the successor to,
and be vested with the rights, duties, powers and privileges of, the Master
Servicer in accordance with the terms of this Agreement.
 
(g)           Except as otherwise provided herein, neither the Trustee nor the
Securities Administrator shall have any duty (A) to see to any recording,
filing, or depositing of this Agreement or any agreement referred to herein or
any financing statement or continuation statement evidencing a security
interest, or to see to the maintenance of any such recording or filing or
depositing or to any rerecording, refiling or redepositing of any thereof, (B)
to see to any insurance, (C) to see to the payment or discharge of any tax,
assessment, or other governmental charge or any lien or encumbrance of any kind
owing with respect to, assessed or levied against, any part of the Trust Fund
other than from funds available in the Distribution Account, or (D) to confirm
or verify the contents of any reports or certificates of the Master Servicer or
any Servicer delivered to the Trustee or the Securities Administrator pursuant
to this Agreement or any Servicing Agreement believed by the Trustee or the
Securities Administrator, as applicable, to be genuine and to have been signed
or presented by the proper party or parties.
 
(h)           None of the Trustee, the Securities Administrator, the Paying
Agent or the Certificate Registrar shall be liable in its individual capacity
for an error of judgment made in good faith by a Responsible Officer or other
officers of the Trustee, the Securities Administrator, the Paying Agent or the
Certificate Registrar, as applicable, unless it shall be proved that the
Trustee, the Securities Administrator, the Paying Agent or the Certificate
Registrar, as applicable, was negligent in ascertaining the pertinent facts.

 
54

--------------------------------------------------------------------------------

 


(i)            Notwithstanding anything in this Agreement to the contrary, none
of the Trustee, the Securities Administrator, the Paying Agent or the
Certificate Registrar shall be liable for special, indirect or consequential
losses or damages of any kind whatsoever (including, but not limited to, lost
profits), even if the Trustee, the Securities Administrator, the Paying Agent or
the Certificate Registrar, as applicable, has been advised of the likelihood of
such loss or damage and regardless of the form of action.


(j)            Neither the Trustee nor the Securities Administrator (regardless
of the capacity in which it is acting) shall be responsible for the acts or
omissions of the other, it being understood that this Agreement shall not be
construed to render them agents of one another.


(k)           The duties and obligations of the Trustee, the Securities
Administrator, the Paying Agent and the Certificate Registrar shall be
determined solely by the express provisions of this Agreement, none of the
Trustee, the Securities Administrator, the Paying Agent or the Certificate
Registrar shall be liable except for the performance of its duties and
obligations as are specifically set forth in this Agreement, no implied
covenants or obligations shall be read into this Agreement against the Trustee,
the Securities Administrator, the Paying Agent or the Certificate Registrar and,
in the absence of bad faith on the part of the Trustee, the Securities
Administrator, the Paying Agent or the Certificate Registrar, the Trustee, the
Securities Administrator, the Paying Agent or the Certificate Registrar, as
applicable, may conclusively rely, as to the truth of the statements and the
correctness of the opinions expressed therein, upon any certificates or opinions
furnished to such party that conform to the requirements of this Agreement.
  
Section 6.02                    Certain Matters Affecting the Trustee and the
Securities Administrator. 
 
Except as otherwise provided in Section 6.01:
 
(a)           Before taking or refraining from taking any actions hereunder,
each of the Trustee and the Securities Administrator may request, and may rely
and shall be protected in acting or refraining from acting upon, any resolution,
Officer’s Certificate, certificate of auditors or any other certificate,
statement, instrument, opinion, report, notice, request, consent, order,
approval, bond or other paper or document believed by it to be genuine and to
have been signed or presented by the proper party or parties;
 
(b)           Each of the Trustee and the Securities Administrator may consult
with counsel and any advice of its counsel or Opinion of Counsel shall be full
and complete authorization and protection in respect of any action taken or
suffered or omitted by it hereunder in good faith and in accordance with such
advice or Opinion of Counsel;
 
(c)           Neither the Trustee nor the Securities Administrator shall be
personally liable for any action taken, suffered or omitted by it in good faith
and reasonably believed by it to be authorized or within the discretion or
rights or powers conferred upon it by this Agreement;
 
(d)           Unless an Event of Default shall have occurred and be continuing,
the Trustee shall not be bound to make any investigation into the facts or
matters stated in any resolution, certificate, statement, instrument, opinion,
report, notice, request, consent, order, approval, bond or other paper or
document (provided the same appears regular on its face), unless requested in
writing to do so by the Holders of at least a majority in Class Principal Amount
(or Percentage Interest) of each Class of Certificates or such other percentage
specified in Section 2.05 with respect to actions described in Section 2.05;
provided, however, that, if the payment within a reasonable time to the Trustee
of the costs, expenses or liabilities likely to be incurred by it in the making
of such investigation is, in the opinion of the Trustee, not reasonably assured
to the Trustee by the security afforded to it by the terms of this Agreement,
the Trustee may require reasonable indemnity against such expense or liability
or payment of such estimated expenses from the Certificateholders as a condition
to proceeding.  Except as otherwise provided in Section 2.05, the reasonable
expense thereof shall be paid by the party requesting such investigation and
shall not be paid by the Trust Fund; and, provided further, that in the case of
an alleged breach of an Originator's representations and warranties, the
provisions of Section 2.05 must be satisfied.

 
55

--------------------------------------------------------------------------------

 
 
(e)           Each of the Trustee and the Securities Administrator may execute
any of the trusts or powers hereunder or perform any duties hereunder either
directly or by or through agents, custodians or attorneys, which agents,
custodians or attorneys shall have any and all of the rights, powers, duties and
obligations of the Trustee and the Securities Administrator conferred on them by
such appointment; provided that each of the Trustee and the Securities
Administrator shall continue to be responsible for its duties and obligations
hereunder to the extent provided herein; provided further that the Trustee shall
not be responsible for the duties and obligations of Wells Fargo Bank, N.A. in
its capacity as any of the Custodian, the Paying Agent, the Authenticating
Agent, the Securities Administrator or the Certificate Registrar under this
Agreement or the Custodial Agreement, as applicable;
 
(f)            Neither the Trustee nor the Securities Administrator shall be
under any obligation to exercise any of the trusts or powers vested in it by
this Agreement, and the Trustee shall not be under any obligation to institute,
conduct or defend any litigation hereunder or in relation hereto, in each case
at the request, order or direction of any of the Certificateholders pursuant to
the provisions of this Agreement, unless such Certificateholders shall have
offered to the Trustee or the Securities Administrator, as applicable, security
or indemnity reasonably satisfactory to the Trustee or the Securities
Administrator against the costs, expenses and liabilities which may be incurred
therein or thereby;
 
(g)           The right of the Trustee and the Securities Administrator to
perform any discretionary act enumerated in this Agreement shall not be
construed as a duty, and neither the Trustee nor the Securities Administrator
shall be answerable for other than its negligence or willful misconduct in the
performance of such act;
 
(h)           Neither the Trustee nor the Securities Administrator shall be
required to give any bond or surety in respect of the execution of the Trust
Fund created hereby or the powers granted hereunder; and
 
(i)            Neither the Trustee nor the Securities Administrator shall have
any duty to conduct any affirmative investigation (including, but not limited
to, reviewing any reports delivered to the Trustee in connection with the review
of the Trustee Mortgage Files) as to the occurrence of any condition requiring
the repurchase of any Mortgage Loan pursuant to this Agreement, the Mortgage
Loan Purchase and Sale Agreement, the Purchase Agreements or the Servicing
Agreements, as applicable, or the eligibility of any Mortgage Loan for purposes
of this Agreement including, without limitation, whether any mortgage loan is a
Qualified Substitute Mortgage Loan, except as set forth in Section 2.05 with
respect to the Trustee.  In the event that the Trustee receives written
direction from the requisite percentage of Certificateholders in accordance with
Section 2.05 to make such investigation, then the Trustee shall direct the
Master Servicer to engage a third party or Wells Fargo Bank, N.A. to perform
such investigation and report its findings, the expense of which shall be
included in the costs and expenses for which the Master Servicer is entitled to
be reimbursed in accordance with Section 2.05.
 
In the event either the Trustee or the Securities Administrator deems the nature
of any action required on its part to be unclear, the Trustee or the Securities
Administrator, as applicable, may require prior to such action that it be
provided by the Depositor with reasonable further written instructions.
 
Section 6.03                    Trustee and Securities Administrator Not Liable
for Certificates.
 
The Trustee and the Securities Administrator make no representations as to the
validity or sufficiency of this Agreement, the Custodial Agreement, the Purchase
Agreements, the Servicing Agreements, the Mortgage Loan Purchase and Sale
Agreement or the Certificates (other than the certificate of authentication on
the Certificates) or of any Mortgage Loan or related document, save that the
Trustee and the Securities Administrator represent that, assuming due execution
and delivery by the other parties hereto, this Agreement has been duly
authorized, executed and delivered by it and constitutes its valid and binding
obligation, enforceable against it in accordance with its terms except that such
enforceability may be subject to (A) applicable bankruptcy and insolvency laws
and other similar laws affecting the enforcement of the rights of creditors
generally, and (B) general principles of equity regardless of whether such
enforcement is considered in a proceeding in equity or at law.   The recitals
contained herein and in the Certificates (other than the signature of the
Trustee on the Certificates and the acknowledgements of the Trustee contained in
Article II) shall not be taken as the statements of the Trustee and the Trustee
does not assume any responsibility for their correctness.  Neither the Trustee
nor the Securities Administrator shall be accountable for the use or application
by the Depositor of any of the Certificates or of the proceeds of such
Certificates, or of funds paid to the Depositor in consideration of the sale of
the Mortgage Loans to the Trustee by the Depositor or for the use or application
of any funds deposited into the Distribution Account or any other fund or
account maintained with respect to the Certificates.  Neither the Trustee nor
the Securities Administrator shall be responsible for the legality or validity
of this Agreement or the validity, priority, perfection or sufficiency of the
security for the Certificates issued or intended to be issued
hereunder.  Neither the Trustee nor the Securities Administrator shall have any
responsibility for filing any financing or continuation statement in any public
office at any time or to otherwise perfect or maintain the perfection of any
security interest or lien granted to it hereunder or to record this Agreement.

 
56

--------------------------------------------------------------------------------

 


Section 6.04                    Trustee and Securities Administrator May Own
Certificates. 
 
Each of the Trustee and the Securities Administrator (and any Affiliate or agent
of either of them) in its individual or any other capacity may become the owner
or pledgee of Certificates and may transact banking and trust business with the
other parties hereto and their Affiliates with the same rights it would have if
it were not Trustee, Securities Administrator or such Affiliate or agent, as
applicable.
 
Section 6.05                    Eligibility Requirements for Trustee and
Securities Administrator. 
 
The Trustee hereunder shall at all times (i) be an institution insured by the
FDIC, (ii) be a corporation or national banking association, organized and doing
business under the laws of any State or the United States of America, authorized
under such laws to exercise corporate trust powers, having a combined capital
and surplus of not less than $50,000,000 and subject to supervision or
examination by federal or state authority and (iii) not be an Affiliate of the
Master Servicer or any Servicer.  If such corporation or national banking
association publishes reports of condition at least annually, pursuant to law or
to the requirements of the aforesaid supervising or examining authority, then,
for the purposes of this Section, the combined capital and surplus of such
corporation or national banking association shall be deemed to be its combined
capital and surplus as set forth in its most recent report of condition so
published.  In case at any time the Trustee shall cease to be eligible in
accordance with provisions of this Section, the Trustee shall resign immediately
in the manner and with the effect specified in Section 6.06.


The Securities Administrator hereunder shall at all times (i) be an institution
authorized to exercise corporate trust powers under the laws of its jurisdiction
of organization, (ii) be rated at least “A/F1” by Fitch, or if not rated by
Fitch, the equivalent rating by Moody’s or S&P, and (iii) not be the originator
of any of the Mortgage Loans, a Servicer, the Depositor or an Affiliate of the
Depositor.
     
Section 6.06                    Resignation and Removal of Trustee and the
Securities Administrator. 
 
(a)           Each of the Trustee and the Securities Administrator may at any
time resign and be discharged from the trust hereby created by giving 60 days’
written notice thereof to the Trustee or the Securities Administrator, as
applicable, the Depositor and the Master Servicer.  Upon receiving such notice
of resignation, the Depositor will promptly appoint a successor trustee or a
successor securities administrator, as applicable, by written instrument, one
copy of which instrument shall be delivered to the resigning Trustee or
resigning Securities Administrator, as applicable, one copy to the successor
trustee or successor securities administrator, as applicable, and one copy to
the Master Servicer.  If no successor trustee or successor securities
administrator shall have been so appointed and shall have accepted appointment
within 30 days after the giving of such notice of resignation, the resigning
Trustee or resigning Securities Administrator, as applicable, may petition any
court of competent jurisdiction for the appointment of a successor trustee or
successor securities administrator, as applicable.  In the case of any such
resignation by the Securities Administrator, if no successor securities
administrator shall have been appointed and shall have accepted appointment
within 60 days after the Securities Administrator ceases to be the Securities
Administrator pursuant to this Section 6.06, then the Trustee shall perform the
duties of the Securities Administrator pursuant to this Agreement and shall be
entitled to the fees of the Securities Administrator for so long as the Trustee
performs such duties; provided, however, that the Trustee may engage a qualified
entity to perform the duties of the Securities Administrator under
Sections 6.21, 6.22, 6.23, 6.24 and 11.16 of this Agreement.  The successor
trustee shall notify the Rating Agency through the Rule 17g-5 Information
Provider, the Servicers and the Master Servicer of any change of Trustee and the
successor securities administrator shall notify the Rating Agency through the
Rule 17g-5 Information Provider, the Servicers and the Master Servicer of any
change of Securities Administrator.

 
57

--------------------------------------------------------------------------------

 


(b)           If at any time any of the following events shall occur: (i) the
Trustee or the Securities Administrator ceases to be eligible in accordance with
the provisions of Section 6.05 and fails to resign after written request
therefor by the Depositor, (ii) the Securities Administrator fails to perform
its obligations pursuant to Section 5.02 to make distributions to
Certificateholders, which failure continues unremedied for a period of one
Business Day after the date upon which written notice of such failure shall have
been given to the Securities Administrator by the Trustee or the Depositor,
(iii) the Securities Administrator fails to provide a Back-up Certificate,
Assessment of Compliance or an Accountant’s Attestation required under Sections
6.20, 6.21 and 6.22, respectively, by March 15 of each year in which Exchange
Act reports are required, (iv) the Trustee or the Securities Administrator
becomes incapable of acting, or is adjudged a bankrupt or insolvent, or a
receiver of the Trustee or the Securities Administrator of its property is
appointed, or any public officer takes charge or control of the Trustee or the
Securities Administrator or of the property or affairs of either for the purpose
of rehabilitation, conservation or liquidation, (v) a tax is imposed or
threatened with respect to the Trust Fund by any state in which the Trustee or
the Trust Fund held by the Trustee is located, or (vi) the continued use of the
Trustee or the Securities Administrator would result in a downgrading of the
rating by the Rating Agency of any Class of Certificates with a rating; then, in
each such case, the Depositor shall remove the Trustee or the Securities
Administrator, as applicable, and the Depositor shall appoint a successor
trustee or successor securities administrator, as applicable, by written
instrument, one copy of which instrument shall be delivered to the Trustee or
Securities Administrator so removed, one copy to the successor trustee or
successor securities administrator, as applicable, and one copy to the Master
Servicer.  If the same Person is acting as both the Securities Administrator and
the Master Servicer, then the Depositor shall direct the Trustee to remove the
Master Servicer in accordance with the provisions of Section 6.14, and the
Trustee promptly upon such direction shall remove the Master Servicer in
accordance therewith.
 
(c)           The Holders of more than 50% of the Class Principal Amount (or
Percentage Interest) of each Class of Certificates may at any time upon 30 days’
written notice to the Trustee or the Securities Administrator, as applicable,
and to the Depositor remove the Trustee or the Securities Administrator, as
applicable, by such written instrument, signed by such Holders or their
attorney-in-fact duly authorized, one copy of which instrument shall be
delivered to the Depositor, one copy to the Trustee or Securities Administrator,
as applicable, and one copy to the Master Servicer.  The Depositor shall
thereupon appoint a successor trustee or successor securities administrator, as
applicable, in accordance with this Section.
 
(d)           Any resignation or removal of the Trustee or the Securities
Administrator, as applicable, and appointment of a successor trustee or
successor securities administrator pursuant to any of the provisions of this
Section shall only become effective upon acceptance of appointment by the
successor trustee or the successor securities administrator, as applicable, as
provided in Section 6.07.

 
58

--------------------------------------------------------------------------------

 


Section 6.07                    Successor Trustee and Successor Securities
Administrator. 
 
(a)           Any successor trustee or successor securities administrator
appointed as provided in Section 6.06 shall execute, acknowledge and deliver to
the Depositor and to its predecessor trustee or predecessor securities
administrator, as applicable, an instrument accepting such appointment
hereunder, and thereupon the resignation or removal of the predecessor trustee
or predecessor securities administrator, as applicable, shall become effective
and such successor trustee or successor securities administrator, as applicable,
without any further act, deed or conveyance, shall become fully vested with all
the rights, powers, duties and obligations of its predecessor hereunder, with
like effect as if originally named as trustee or securities administrator, as
applicable, herein.  The predecessor trustee shall deliver to the successor
trustee (or assign to the Trustee its interest under the Custodial Agreement, to
the extent permitted thereunder), all Trustee Mortgage Files and documents and
statements related to each Trustee Mortgage File held by it hereunder, the
predecessor trustee shall duly assign, transfer, deliver and pay over to the
successor trustee the entire Trust Fund, together with all necessary instruments
of transfer and assignment or other documents properly executed necessary to
effect such transfer and the predecessor trustee or the predecessor securities
administrator, as applicable, shall deliver such of the records or copies
thereof maintained by the predecessor trustee or predecessor securities
administrator, as applicable, in the administration hereof as may be requested
by the successor trustee and shall thereupon be discharged from all duties and
responsibilities under this Agreement.  In addition, the Depositor and the
predecessor trustee or predecessor securities administrator, as applicable,
shall execute and deliver such other instruments and do such other things as may
reasonably be required to more fully and certainly vest and confirm in the
successor trustee or successor securities administrator, as applicable, all such
rights, powers, duties and obligations.  The predecessor securities
administrator shall also deliver to the Depositor the Back-up Certificate with
respect to the portion of the calendar year in which the predecessor securities
administrator acted as Securities Administrator hereunder.
 
(b)           No successor trustee or successor securities administrator shall
accept appointment as provided in this Section unless at the time of such
appointment such successor trustee or successor securities administrator, as
applicable, shall be eligible under the provisions of Section 6.05.
 
(c)           Upon acceptance of appointment by a successor trustee or successor
securities administrator, as applicable, as provided in this Section 6.07, the
predecessor trustee or predecessor securities administrator, as applicable,
shall mail notice of the succession of such trustee or securities administrator,
as applicable, hereunder to all Holders of Certificates at their addresses as
shown in the Certificate Register and to the Rating Agency through the Rule
17g-5 Information Provider.  The expenses of such mailing shall be borne by the
Master Servicer.
 
Section 6.08                    Merger or Consolidation of Trustee or Securities
Administrator. 
 
Any Person into which the Trustee or Securities Administrator may be merged or
with which it may be consolidated, or any Person resulting from any merger,
conversion or consolidation to which the Trustee or Securities Administrator
shall be a party, or any Persons succeeding to the corporate trust business of
the Trustee or Securities Administrator, shall be the successor to the Trustee
or Securities Administrator hereunder, without the execution or filing of any
paper or any further act on the part of any of the parties hereto, anything
herein to the contrary notwithstanding, provided that such Person shall be
eligible under the applicable provisions of Section 6.05.
 
Section 6.09                    Appointment of Co-Trustee, Separate Trustee or
Custodian. 


(a)           Notwithstanding any other provisions hereof, at any time, the
Trustee, the Depositor or the Certificateholders evidencing more than 50% of the
Class Principal Amount (or Percentage Interest) of every Class of
Certificates shall have the power from time to time to appoint one or more
Persons, approved by the Trustee, to act either as co-trustees jointly with the
Trustee, or as separate trustees, or as custodians, for the purpose of holding
title to, foreclosing or otherwise taking action with respect to any Mortgage
Loan outside the state where the Trustee has its principal place of business
where such separate trustee or co-trustee is necessary or advisable (or the
Trustee has been advised by the Master Servicer that such separate trustee or
co-trustee is necessary or advisable) under the laws of any state in which a
property securing a Mortgage Loan is located or for the purpose of otherwise
conforming to any legal requirement, restriction or condition in any state in
which a property securing a Mortgage Loan is located or in any state in which
any portion of the Trust Fund is located.  The separate trustees, co-trustees,
or custodians so appointed shall be trustees or custodians for the benefit of
all the Certificateholders and shall have such powers, rights and remedies as
shall be specified in the instrument of appointment; provided, however, that no
such appointment shall, or shall be deemed to, constitute the appointee an agent
of the Trustee.  The obligation of the Master Servicer to make Advances pursuant
to Section 5.05 hereof shall not be affected or assigned by the appointment of a
co-trustee.

 
59

--------------------------------------------------------------------------------

 
 
(b)           Every separate trustee, co-trustee, and custodian shall, to the
extent permitted by law, be appointed and act subject to the following
provisions and conditions:
 
(i)            all powers, duties, obligations and rights conferred upon the
Trustee in respect of the receipt, custody and payment of moneys shall be
exercised solely by the Trustee;
 
(ii)           all other rights, powers, duties and obligations conferred or
imposed upon the Trustee shall be conferred or imposed upon and exercised or
performed by the Trustee and such separate trustee, co-trustee, or custodian
jointly, except to the extent that under any law of any jurisdiction in which
any particular act or acts are to be performed the Trustee shall be incompetent
or unqualified to perform such act or acts, in which event such rights, powers,
duties and obligations, including the holding of title to the Trust Fund or any
portion thereof in any such jurisdiction, shall be exercised and performed by
such separate trustee, co-trustee, or custodian;
 
(iii)          no trustee or custodian hereunder shall be personally liable by
reason of any act or omission of any other trustee or custodian hereunder; and
 
(iv)          the Trustee may at any time, by an instrument in writing executed
by it, with the concurrence of the Depositor, accept the resignation of or
remove any separate trustee, co-trustee or custodian, so appointed by it or
them, if such resignation or removal does not violate the other terms of this
Agreement.
 
(c)           Any notice, request or other writing given to the Trustee shall be
deemed to have been given to each of the then separate trustees and co-trustees,
as effectively as if given to each of them.  Every instrument appointing any
separate trustee, co-trustee or custodian shall refer to this Agreement and the
conditions of this Article VI.  Each separate trustee and co-trustee, upon its
acceptance of the trusts conferred, shall be vested with the estates or property
specified in its instrument of appointment, either jointly with the Trustee or
separately, as may be provided therein, subject to all the provisions of this
Agreement, specifically including every provision of this Agreement relating to
the conduct of, affecting the liability of, or affording protection to, the
Trustee.  Every such instrument shall be filed with the Trustee and a copy given
to the Master Servicer.
 
(d)           Any separate trustee, co-trustee or custodian may, at any time,
constitute the Trustee, its agent or attorney-in-fact with full power and
authority, to the extent not prohibited by law, to do any lawful act under or in
respect of this Agreement on its behalf and in its name.  If any separate
trustee, co-trustee or custodian shall die, become incapable of acting, resign
or be removed, all of its estates, properties, rights, remedies and trusts shall
vest in and be exercised by the Trustee, to the extent permitted by law, without
the appointment of a new or successor trustee.
 
(e)           No separate trustee, co-trustee or custodian hereunder shall be
required to meet the terms of eligibility as a successor trustee under Section
6.05 hereunder and no notice to the Certificateholders of the appointment shall
be required under Section 6.07 hereof.
 
(f)            The Trustee agrees to instruct the co-trustees, if any, to the
extent necessary to fulfill the Trustee’s obligations hereunder.
 
(g)           The Trust Fund shall pay the reasonable compensation of the
co-trustees (which compensation shall not reduce any compensation payable to the
Trustee).

 
60

--------------------------------------------------------------------------------

 

Section 6.10                    Authenticating Agents. 
 
(a)           The Trustee may appoint one or more Authenticating Agents which
shall be authorized to act on behalf of the Trustee in authenticating
Certificates.  The Trustee hereby appoints the Securities Administrator as
initial Authenticating Agent, and the Securities Administrator hereby accepts
such appointment.  Wherever reference is made in this Agreement to the
authentication of Certificates by the Trustee or the Trustee’s certificate of
authentication, such reference shall be deemed to include authentication on
behalf of the Trustee by an Authenticating Agent and a certificate of
authentication executed on behalf of the Trustee by an Authenticating
Agent.  Each Authenticating Agent must be a national banking association or a
corporation organized and doing business under the laws of the United States of
America or of any state, having a combined capital and surplus of at least
$15,000,000, authorized under such laws to exercise corporate trust powers and
subject to supervision or examination by federal or state authorities.
 
(b)           Any Person into which any Authenticating Agent may be merged or
converted or with which it may be consolidated, or any Person resulting from any
merger, conversion or consolidation to which any Authenticating Agent shall be a
party, or any Person succeeding to the corporate agency business of any
Authenticating Agent, shall continue to be the Authenticating Agent without the
execution or filing of any paper or any further act on the part of the Trustee
or the Authenticating Agent.
 
(c)           Any Authenticating Agent may at any time resign by giving at least
30 days’ advance written notice of resignation to the Trustee and the
Depositor.  The Trustee may at any time terminate the agency of any
Authenticating Agent by giving written notice of termination to such
Authenticating Agent and the Depositor.  Upon receiving a notice of resignation
or upon such a termination, or in case at any time any Authenticating Agent
shall cease to be eligible in accordance with the provisions of this Section
6.10, the Trustee may appoint a successor authenticating agent, shall give
written notice of such appointment to the Depositor and shall mail notice of
such appointment to all Holders of Certificates.  Any successor authenticating
agent upon acceptance of its appointment hereunder shall become vested with all
the rights, powers, duties and responsibilities of its predecessor hereunder,
with like effect as if originally named as Authenticating Agent.  No successor
authenticating agent shall be appointed unless eligible under the provisions of
this Section 6.10.  No Authenticating Agent shall have responsibility or
liability for any action taken by it as such at the direction of the Trustee or
in accordance with the provisions of this Agreement.
 
Section 6.11                    Indemnification of the Trustee, the Securities
Administrator and the Master Servicer. 
 
Subject to the limitations described in clause (C) of  the definition of
Available Distribution Amount, U.S. Bank National Association, both in its
individual capacity and in its capacity as Trustee hereunder, and Wells Fargo
Bank, N.A., both in its individual capacity and in its capacities as Securities
Administrator, Certificate Registrar, Paying Agent, Authenticating Agent and
Master Servicer hereunder, and each of their respective directors, officers,
employees and agents shall be indemnified and held harmless by, and entitled to
reimbursement from, the Trust Fund for any claim, loss, liability, damage, cost
or expense, including without limitation any reasonable legal fees and expenses
and any extraordinary or unanticipated expense, incurred or expended (without
negligence or willful misconduct on its or their part) in connection with,
(a) investigating, preparing for, defending itself or themselves against, or
prosecuting for itself or themselves or for the sake of the Trust Fund any legal
proceeding, whether pending or threatened, that is related directly or
indirectly in any way to the Trust Fund, this Agreement, the Purchase
Agreements, the Servicing Agreements, the Mortgage Loan Purchase and Sale
Agreement, the Custodial Agreement, the Mortgage Loans or other assets of the
Trust Fund, or  the Certificates (including without limitation the initial
offering, any secondary trading and any transfer and exchange of the
Certificates), (b) the acceptance or administration of the trusts created
hereunder, (c) the performance or exercise or the lack of performance or
exercise of any or all of its or their powers, duties, rights, responsibilities,
or privileges hereunder, including without limitation (i) complying with any new
or updated laws or regulations directly related to the performance by the
Trustee, the Securities Administrator, the Certificate Registrar, the Paying
Agent, the Authenticating Agent or the Master Servicer as applicable, of its
obligations under this Agreement and (ii) addressing any bankruptcy in any way
related to or affecting this Agreement, the Purchase Agreements, the Servicing
Agreements, the Custodial Agreement, the Mortgage Loan Purchase and Sale
Agreement or any party to such agreements, including, as applicable, all costs
incurred in connection with the use of default specialists within or outside
U.S. Bank National Association (in the case of U.S. Bank National Association
personnel, such costs to be calculated using standard market rates), in the case
of the Trustee, or Wells Fargo Bank, N.A. (in the case of Wells Fargo Bank, N.A.
personnel, such costs to be calculated using standard market rates), in the case
of the Securities Administrator.

 
61

--------------------------------------------------------------------------------

 


In connection with any claim as to which indemnification is to be sought
hereunder:


(i)            the Trustee, the Securities Administrator, the Certificate
Registrar, the Paying Agent, the Authenticating Agent or the Master Servicer as
applicable, shall give the Depositor written notice thereof promptly after the
Trustee, the Securities Administrator, the Certificate Registrar, the Paying
Agent, the Authenticating Agent or the Master Servicer as applicable, shall have
knowledge thereof; provided that failure of the Trustee, the Securities
Administrator, the Certificate Registrar, the Paying Agent, the Authenticating
Agent or the Master Servicer, as applicable, to provide such written notice
shall not relieve the Trust Fund of the obligation to indemnify the Trustee, the
Securities Administrator, the Certificate Registrar, the Paying Agent, the
Authenticating Agent or the Master Servicer as applicable, under this Section
6.11;
 
(ii)           while maintaining control over its own defense, the Trustee, the
Securities Administrator, the Certificate Registrar, the Paying Agent, the
Authenticating Agent or the Master Servicer as applicable, shall cooperate and
consult fully with the Depositor in preparing such defense; and
 
(iii)          notwithstanding anything to the contrary in this Section 6.11,
the Trust Fund shall not be liable for settlement of any such claim by the
Trustee, the Securities Administrator, the Certificate Registrar, the Paying
Agent, the Authenticating Agent or the Master Servicer, as applicable, entered
into without the prior consent of the Depositor, which consent shall not be
unreasonably withheld.
 
The indemnification obligations set forth in this Section shall survive the
discharge of this Agreement and the termination or resignation of the Trustee,
the Securities Administrator, the Certificate Registrar, the Paying Agent, the
Authenticating Agent or the Master Servicer, as applicable.


Section 6.12                    Fees and Expenses of the Securities
Administrator, the Certificate Registrar, the Paying Agent, Authenticating
Agent, the Trustee and the Custodian. 
 
(a)           Compensation for the services of the Securities Administrator, the
Certificate Registrar, the Paying Agent and the Authenticating Agent hereunder
shall be paid from the Master Servicing Fee. The Securities Administrator shall
be entitled to all disbursements and advancements incurred or made by the
Securities Administrator in accordance with this Agreement (including fees and
expenses of its counsel and all persons not regularly in its employment), except
any such expenses arising from its negligence, bad faith or willful misconduct.
Wells Fargo Bank, N.A. shall act as Securities Administrator for so long as it
is Master Servicer under this Agreement.


(b)           As compensation for its services hereunder, the Trustee shall be
entitled to receive a Trustee fee equal to $3,500  per annum, which shall be
paid by the Master Servicer pursuant to a separate agreement between the Trustee
and the Master Servicer.  Each successor master servicer and each successor
trustee hereby agree to be bound by the terms of such agreement.  Any costs and
expenses incurred by the Trustee shall be reimbursed in accordance with Section
6.11.

 
62

--------------------------------------------------------------------------------

 


(c)           The Master Servicer shall pay, from the Master Servicing Fee, the
fees and expenses of the Custodian as specified in the Custodial Agreement, and
if the Custodial Agreement is terminated, the Master Servicer shall pay such
fees and expenses of any successor custodian pursuant to a new custodial
agreement to be entered into among the Depositor, the Seller, the Trustee, the
successor custodian and the Master Servicer.


Section 6.13                    Collection of Monies. 
 
Except as otherwise expressly provided in this Agreement, the Trustee and the
Securities Administrator may demand payment or delivery of, and shall receive
and collect, all money and other property payable to or receivable by it
pursuant to this Agreement.  The Trustee or the Securities Administrator, as
applicable, shall hold all such money and property received by it as part of the
Trust Fund and shall distribute it as provided in this Agreement.
 
Section 6.14                    Events of Default; Trustee to Act; Appointment
of Successor. 
 
(a)           The occurrence of any one or more of the following events shall
constitute an “Event of Default”:


(i)            Any failure by the Master Servicer to furnish the Securities
Administrator the Mortgage Loan data sufficient to prepare the reports described
in Section 4.02 which continues unremedied for a period of one Business Day
after the date upon which written notice of such failure shall have been given
to the Master Servicer by the Trustee or the Securities Administrator or to the
Master Servicer, the Securities Administrator and the Trustee by the Holders of
not less than 25% of the Class Principal Amount (or Class Notional Amount) of
each Class of Certificates affected thereby;
 
(ii)           Any failure on the part of the Master Servicer duly to observe or
perform in any material respect any other of the covenants or agreements (other
than those referred to in (vii) and (viii) below) on the part of the Master
Servicer contained in this Agreement which continues unremedied for a period of
30 days after the date on which written notice of such failure, requiring the
same to be remedied, shall have been given to the Master Servicer by the Trustee
or the Securities Administrator, or to the Master Servicer, the Securities
Administrator and the Trustee by the Holders of more than 50% of the Aggregate
Voting Interests of the Certificates (or in the case of a breach of its
obligation to provide an Item 1123 Certificate, an Assessment of Compliance or
an Accountant’s Attestation pursuant to Sections 6.22, 6.23 and 6.24,
immediately without a cure period);


(iii)          A decree or order of a court or agency or supervisory authority
having jurisdiction for the appointment of a conservator or receiver or
liquidator in any insolvency, readjustment of debt, marshalling of assets and
liabilities or similar proceedings, or for the winding-up or liquidation of its
affairs, shall have been entered against the Master Servicer, and such decree or
order shall have remained in force undischarged or unstayed for a period of
60 days or the Rating Agency reduces or withdraws or threatens to reduce or
withdraw the rating of the Certificates because of the financial condition or
loan servicing capability of such Master Servicer;


(iv)          The Master Servicer shall consent to the appointment of a
conservator or receiver or liquidator in any insolvency, readjustment of debt,
marshalling of assets and liabilities, voluntary liquidation or similar
proceedings of or relating to the Master Servicer or of or relating to all or
substantially all of its property;


(v)           The Master Servicer shall admit in writing its inability to pay
its debts generally as they become due, file a petition to take advantage of any
applicable insolvency or reorganization statute, make an assignment for the
benefit of its creditors or voluntarily suspend payment of its obligations;


(vi)          The Master Servicer shall be dissolved, or shall dispose of all or
substantially all of its assets, or consolidate with or merge into another
entity or shall permit another entity to consolidate or merge into it, such that
the resulting entity does not meet the criteria for a successor servicer as
specified in Section 9.05 hereof;

 
63

--------------------------------------------------------------------------------

 


(vii)         If a representation or warranty set forth in Section 9.03 hereof
shall prove to be incorrect as of the time made in any respect that materially
and adversely affects the interests of the Certificateholders, and the
circumstance or condition in respect of which such representation or warranty
was incorrect shall not have been eliminated or cured within 30 days after the
date on which written notice of such incorrect representation or warranty shall
have been given to the Master Servicer by the Trustee or the Securities
Administrator, or to the Master Servicer, the Securities Administrator and the
Trustee by the Holders of more than 50% of the Aggregate Voting Interests of the
Certificates;


(viii)        A sale or pledge of any of the rights of the Master Servicer
hereunder or an assignment of this Agreement by the Master Servicer or a
delegation of the rights or duties of the Master Servicer hereunder shall have
occurred in any manner not otherwise permitted hereunder and without the prior
written consent of the Trustee and Certificateholders holding more than 50% of
the Aggregate Voting Interests of the Certificates;


(ix)           The purchase or holding of any Certificates by the Master
Servicer or any master servicer transferee that is an insured depository
institution (as such term is defined in the Federal Deposit Insurance Act) such
that the Master Servicer or such master servicer transferee is required to
consolidate any assets of the issuing entity on its financial statements under
U.S. generally accepted accounting principles;


(x)            Any failure of the Master Servicer to make any Advances when such
Advances are due, which failure continues unremedied for a period of one
Business Day.


If an Event of Default described in clauses (i) through (ix) of this Section
shall occur, then, in each and every case, subject to applicable law, so long as
any such Event of Default shall not have been remedied within any period of time
as prescribed by this Section, the Trustee, by notice in writing to the Master
Servicer may, and, if so directed in writing by Certificateholders evidencing
either (i) more than 50% of the Class Principal Amount (or Class Notional
Amount) of each Class of Certificates, or (ii) 50% of the aggregate Class
Principal Amount of the Subordinate Certificates, or upon the occurrence of an
Event of Default described in clause (x) of this Section, shall, terminate all
of the rights and obligations of the Master Servicer hereunder and in and to the
Mortgage Loans and the proceeds thereof; provided, however, that in the case of
the preceding clause (ii), the Trustee shall provide written notice to all of
the Certificateholders within two Business Days of receiving such direction and
shall not terminate the Master Servicer if, within 30 days of sending such
written notice, the Trustee has received contrary instructions from
Certificateholders evidencing more than 50% of the Aggregate Voting Interests of
the Certificateholders.  On or after the receipt by the Master Servicer of such
written notice, all authority and power of the Master Servicer, and only in its
capacity as Master Servicer under this Agreement, whether with respect to the
Mortgage Loans or otherwise, shall pass to and be vested in the Trustee; and the
Trustee is hereby authorized and empowered to execute and deliver, on behalf of
the defaulting Master Servicer as attorney-in-fact or otherwise, any and all
documents and other instruments, and to do or accomplish all other acts or
things necessary or appropriate to effect the purposes of such notice of
termination, whether to complete the transfer and endorsement or assignment of
the Mortgage Loans and related documents or otherwise. The defaulting Master
Servicer agrees to cooperate with the Trustee and the Securities Administrator
in effecting the termination of the defaulting Master Servicer’s
responsibilities and rights hereunder as Master Servicer including, without
limitation, notifying Servicers of the assignment of the master servicing
function and providing the Trustee or its designee all documents and records in
electronic or other form reasonably requested by it to enable the Trustee or its
designee to assume the defaulting Master Servicer’s functions hereunder and the
transfer to the Trustee for administration by it of all amounts which shall at
the time be or should have been deposited by the defaulting Master Servicer in
the Distribution Account and any other account or fund maintained with respect
to the Certificates or thereafter received with respect to the Mortgage Loans.
The Master Servicer being terminated pursuant to this Section 6.14 shall bear
all costs of a master servicing transfer, including but not limited to those of
the Trustee or Securities Administrator reasonably allocable to specific
employees and overhead, legal fees and expenses, accounting and financial
consulting fees and expenses, and costs of amending this Agreement, if
necessary.  If the same Person is acting as both the Securities Administrator
and the Master Servicer, then the Trustee shall direct the Depositor to remove
the Securities Administrator in accordance with the provisions of Section
6.06(b), and the Depositor promptly upon such direction shall remove the
Securities Administrator in accordance therewith.

 
64

--------------------------------------------------------------------------------

 


Notwithstanding the termination of its activities as Master Servicer, each
terminated Master Servicer shall continue to be entitled to reimbursement under
this Agreement to the extent such reimbursement relates to the period prior to
such Master Servicer’s termination.  The successor master servicer shall not be
required to purchase or reimburse the terminated Master Servicer's Advance
receivables.  For the avoidance of doubt, to the extent that the terminated
Master Servicer and a successor master servicer have each made Advances in
respect of the same Mortgage Loan, recovered amounts shall be used to reimburse
the terminated Master Servicer and a successor master servicer in the order in
which such Advances were made.
     
When a Responsible Officer of the Trustee has actual knowledge of the occurrence
of an Event of Default, the Trustee shall promptly notify the Securities
Administrator and the Rating Agency through the  Rule 17g-5 Information Provider
of the nature and extent of such Event of Default. The Trustee or the Securities
Administrator shall promptly give written notice to the Master Servicer upon the
Master Servicer’s failure to make Advances as required under this Agreement.
     
(b)           On and after the time the Master Servicer receives a notice of
termination from the Trustee pursuant to Section 6.14(a) or the Trustee receives
the written resignation of the Master Servicer pursuant to Section 9.06, the
Trustee, unless, in either case,  another master servicer shall have been
appointed by the Trustee, shall be the successor in all respects to the Master
Servicer in its capacity as such under this Agreement and with respect to the
transactions set forth or provided for herein and shall have all the rights and
powers and be subject to all the responsibilities, duties and liabilities
relating thereto and arising thereafter placed on the Master Servicer hereunder,
including the obligation to make Advances in accordance with Section 5.04;
provided, however, that any failure to perform such duties or responsibilities
caused by the Master Servicer’s failure to provide information required by this
Agreement shall not be considered a default by the Trustee hereunder. The
Trustee shall have no responsibility for any act or omission of the Master
Servicer other than any act or omission performed by the Trustee in its capacity
as a successor master servicer. In addition, the Trustee shall have no liability
relating to the representations and warranties of the Master Servicer set forth
in Section 9.03. In the Trustee’s capacity as successor master servicer, the
Trustee shall have the same limitations on liability herein granted to the
Master Servicer. As compensation for acting as successor master servicer
hereunder, the Trustee shall be entitled to receive all compensation payable to
the Master Servicer under this Agreement, including the Master Servicing Fee,
subject to Section 6.14(d).


(c)           Notwithstanding the above, the Trustee may, if it shall be
unwilling to continue to so act, or shall, if it is unable to so act, petition a
court of competent jurisdiction to appoint, or appoint on its own behalf any
established housing and home finance institution servicer, master servicer,
servicing or mortgage servicing institution having a net worth of not less than
$15,000,000, which is a Fannie Mae or Freddie Mac-approved master servicer, and
meeting such other standards for a successor master servicer as are set forth in
this Agreement, as the successor to such Master Servicer in the assumption of
all of the responsibilities, duties and liabilities of a master servicer, like
the Master Servicer. Any entity designated by the Trustee as a successor master
servicer may be an Affiliate of the Trustee; provided, however, that, unless
such Affiliate meets the net worth requirements and other standards set forth
herein for a successor master servicer, the Trustee, in its individual capacity,
shall agree, at the time of such designation, to be and remain liable to the
Trust Fund for such Affiliate’s actions and omissions in performing its duties
hereunder.

 
65

--------------------------------------------------------------------------------

 

The Trustee and such successor shall take such actions, consistent with this
Agreement, as shall be necessary to effectuate any such succession and may make
other arrangements with respect to the master servicing to be conducted
hereunder which are not inconsistent herewith. The Master Servicer shall
cooperate with the Trustee and any successor master servicer in effecting the
termination of the Master Servicer’s responsibilities and rights hereunder
including, without limitation, notifying Mortgagors of the assignment of the
master servicing functions and providing the Trustee and successor master
servicer, as applicable, all documents and records in electronic or other form
reasonably requested by it to enable it to assume the Master Servicer’s
functions hereunder and transferring to the Trustee or such successor master
servicer, as applicable, all amounts which shall at the time be or which should
have been deposited by the Master Servicer in the Distribution Account and any
other account or fund maintained with respect to the Certificates or thereafter
be received with respect to the Mortgage Loans. Neither the Trustee nor any
other successor master servicer shall be deemed to be in default hereunder by
reason of any failure to make, or any delay in making, any distribution
hereunder or any portion thereof caused by (i) the failure of the predecessor
master servicer to deliver, or any delay in delivering, cash, documents or
records to it, (ii) the failure of the predecessor master servicer to cooperate
as required by this Agreement, (iii) the failure of the predecessor master
servicer to deliver the Mortgage Loan data to the Securities Administrator as
required by this Agreement or (iv) restrictions imposed by any regulatory
authority having jurisdiction over the predecessor master servicer. No successor
master servicer (other than the Trustee, with respect to the failure of the
Trustee to cooperate as set forth in subclause (ii) below) shall be deemed to be
in default hereunder by reason of any failure to make, or any delay in making,
any distribution hereunder or any portion thereof caused by (i) the failure of
the Securities Administrator to deliver, or any delay in delivering cash,
documents or records to it related to such distribution, or (ii) the failure of
Trustee or the Securities Administrator to cooperate as required by this
Agreement.


Any successor master servicer shall execute and deliver to the Depositor, the
Seller and the predecessor master servicer the certification required pursuant
to the first sentence of Section 6.20(e).


(d)           In connection with such appointment and assumption of a successor
master servicer, the Trustee may make such arrangements for the compensation of
such successor out of payments on Mortgage Loans as it and such successor shall
agree; provided, however, that no such compensation shall be in excess of that
permitted to the Master Servicer hereunder. 


(e)           To the extent that the costs and expenses incurred by the Trustee
in connection with any alleged or actual default by the Master Servicer, the
termination of the Master Servicer, any appointment of a successor master
servicer and/or any transfer and assumption of master servicing by the Trustee
or any successor master servicer (including, without limitation, (i) all legal
costs and expenses and all due diligence costs and expenses associated with the
investigation of any alleged or actual default by the Master Servicer, the
evaluation of the potential termination and/or the actual termination of the
Master Servicer and the appointment of a successor master servicer and (ii) all
Master Servicing Transfer Costs) are not fully and timely reimbursed by the
terminated master servicer, then (a) the successor master servicer shall deduct
such amounts from any amounts that it otherwise would have paid to the
predecessor master servicer in reimbursement of outstanding Advances, and the
successor master servicer shall reimburse itself and the Trustee for any
unreimbursed costs and expenses, and (b) if the Trustee is not required to be
reimbursed by the Master Servicer or if such costs and expenses are not
satisfied pursuant to clause (a) within 90 days, then the Trustee and the
successor master servicer shall be entitled to reimbursement of such costs and
expenses from the Distribution Account, subject to the limitations described in
clause (C) of the definition of Available Distribution Amount.


Section 6.15                    Additional Remedies of Trustee Upon Event of
Default. 
 
During the continuance of any Event of Default, so long as such Event of Default
shall not have been remedied, the Trustee, in addition to the rights specified
in Section 6.14, shall have the right, in its own name and as trustee of the
Trust Fund, to take all actions now or hereafter existing at law, in equity or
by statute to enforce its rights and remedies and to protect the interests, and
enforce the rights and remedies, of the Certificateholders (including the
institution and prosecution of all judicial, administrative and other
proceedings and the filing of proofs of claim and debt in connection therewith).
Except as otherwise expressly provided in this Agreement, no remedy provided for
by this Agreement shall be exclusive of any other remedy, and each and every
remedy shall be cumulative and in addition to any other remedy, and no delay or
omission to exercise any right or remedy shall impair any such right or remedy
or shall be deemed to be a waiver of any Event of Default.

 
66

--------------------------------------------------------------------------------

 
 
Section 6.16                    Waiver of Defaults. 
 
More than 50% of the Aggregate Voting Interests of the Certificateholders may
waive any event of default of a Servicer under the related Servicing Agreement
or Event of Default by the Master Servicer in the performance of its obligations
hereunder, except that a default in the making of any Advances or any required
deposit to the Distribution Account that would result in a failure of the Paying
Agent to make any required payment of principal of or interest on the
Certificates may only be waived with the consent of 100% of the
Certificateholders.  Upon any such waiver of a past default, such default shall
cease to exist, and any event of default under a Servicing Agreement or Event of
Default hereunder arising therefrom shall be deemed to have been remedied for
every purpose of the related Servicing Agreement and/or this Agreement, as
applicable.  No such waiver shall extend to any subsequent or other default or
impair any right consequent thereon except to the extent expressly so waived. 
 
Section 6.17                    Notification to Holders. 
 
Upon termination of the Master Servicer or appointment of a successor to the
Master Servicer, in each case as provided herein, the Trustee (i) so long as the
Master Servicer and the Securities Administrator are not the same Person, shall
promptly notify the Securities Administrator in writing, and (ii) shall promptly
mail notice thereof by first class mail to the Certificateholders at their
respective addresses appearing on the Certificate Register.  The Trustee shall
also, within 45 days after the date when a Responsible Officer of the Trustee
has actual knowledge of the occurrence of any Event of Default, give written
notice thereof to the Securities Administrator and the Certificateholders,
unless such Event of Default shall have been cured or waived prior to the
issuance of such notice and within such 45-day period.
  
Section 6.18                    Directions by Certificateholders and Duties of
Trustee During Event of Default. 
 
Subject to the provisions of Sections 6.16 and 8.01 hereof, during the
continuance of any Event of Default, Holders of Certificates evidencing not less
than 25% of the Class Principal Amount (or Percentage Interest) of each Class of
Certificates affected thereby may direct the time, method and place of
conducting any proceeding for any remedy available to the Trustee, or exercising
any trust or power conferred upon the Trustee, under this Agreement; provided,
however, that the Trustee shall be under no obligation to pursue any such
remedy, or to exercise any of the trusts or powers vested in it by this
Agreement (including, without limitation, (i) the conducting or defending of any
administrative action or litigation hereunder or in relation hereto and (ii) the
terminating of the Master Servicer or any successor master servicer from its
rights and duties as Master Servicer hereunder) at the request, order or
direction of any of the Certificateholders, unless such Certificateholders shall
have offered to the Trustee reasonable security or indemnity against the cost,
expenses and liabilities which may be incurred therein or thereby; and, provided
further, that, subject to the provisions of Section 8.01, the Trustee shall have
the right to decline to follow any such direction if the Trustee, in accordance
with an Opinion of Counsel, (a) determines that the action or proceeding so
directed may not lawfully be taken or (b) in good faith determines that the
action or proceeding so directed would involve it in personal liability for
which it is not indemnified to its satisfaction or be unjustly prejudicial to
the non-assenting Certificateholders. 
 
Section 6.19                    Action Upon Certain Failures of the Master
Servicer and Upon Event of Default.


In the event that a Responsible Officer of the Trustee shall have actual
knowledge of any action or inaction of the Master Servicer that would become an
Event of Default upon the Master Servicer’s failure to remedy the same after
notice, the Trustee shall give prompt written notice thereof to the Master
Servicer.

 
67

--------------------------------------------------------------------------------

 


Section 6.20                    Preparation of Tax Returns and Other Reports.
 
(a)           The Securities Administrator shall prepare or cause to be prepared
on behalf of the Trust Fund, based upon information calculated in accordance
with this Agreement pursuant to instructions given by the Depositor, and the
Securities Administrator shall file federal tax returns, all in accordance with
Article X hereof.  If the Securities Administrator is notified in writing that a
state tax return or other return is required, then, at the sole expense of the
Trust Fund, the Securities Administrator shall prepare and file such state
income tax returns and such other returns as may be required by applicable law
relating to the Trust Fund, and, if required by state law, and shall file any
other documents to the extent required by applicable state tax law (to the
extent such documents are in the Securities Administrator’s possession).  The
Securities Administrator shall forward copies to the Depositor of all such
returns and Form 1099 supplemental tax information and such other information
within the control of the Securities Administrator as the Depositor may
reasonably request in writing, and shall distribute to each Certificateholder
such forms and furnish such information within the control of the Securities
Administrator as are required by the Code and the REMIC Provisions to be
furnished to them, and will prepare and distribute to Certificateholders Form
1099 (supplemental tax information) (or otherwise furnish information within the
control of the Securities Administrator) to the extent required by applicable
law.  The Master Servicer will indemnify the Securities Administrator and the
Trustee for any liability of or assessment against the Securities Administrator
and the Trustee, as applicable, resulting from any error in any of such tax or
information returns directly resulting from errors in the information provided
by such Master Servicer.  
 
(b)           The Securities Administrator shall prepare and file with the
Internal Revenue Service (“IRS”), on behalf of the Trust Fund and each REMIC
created hereunder, an application for an employer identification number on IRS
Form SS-4 or by any other acceptable method.  The Securities Administrator shall
also file a Form 8811 as required.  The Securities Administrator, upon receipt
from the IRS of the Notice of Taxpayer Identification Number Assigned, shall
upon request promptly forward a copy of such notice to the Depositor.  The
Securities Administrator shall furnish any other information that is required by
the Code and regulations thereunder to be made available to the
Certificateholders.  The Master Servicer shall cause each Servicer to provide
the Securities Administrator with such information as is necessary for the
Securities Administrator to prepare such reports.
 
Section 6.21                    Reporting to the Commission.
 
Each of Form 10-D and Form 10-K requires the registrant to indicate (by checking
“yes” or “no”) that it “(1) has filed all reports required to be filed by
Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for
such shorter period that the registrant was required to file such reports), and
(2) has been subject to such filing requirements for the past 90 days.”  The
Depositor hereby represents to the Securities Administrator that the Depositor
has filed all such required reports during the preceding 12 months and that it
has been subject to such filing requirement for the past 90 days.  The Depositor
shall notify the Securities Administrator in writing, no later than the fifth
calendar day after the related Distribution Date with respect to the filing of a
report on Form 10-D and no later than March 15th with respect to the filing of a
report on Form 10-K, if the answer to the questions should be “no.”  The
Securities Administrator shall be entitled to rely on such representations in
preparing and/or filing any such report.
 
(a)           Reports Filed on Form 10-D.
 
(i)            Within 15 days after each Distribution Date (subject to permitted
extensions under the Exchange Act), the Securities Administrator shall prepare
and file on behalf of the Trust Fund any Form 10-D required by the Exchange Act,
in form and substance as required by the Exchange Act.  The Securities
Administrator shall file each Form 10-D with a copy of the related Distribution
Date Statement attached thereto.  Any disclosure in addition to the Distribution
Date Statement that is required to be included on Form 10-D (“Additional Form
10-D Disclosure”) shall be reported by the parties set forth on Exhibit L hereto
to the Depositor and the Securities Administrator and reviewed and approved or
disapproved by the Depositor pursuant to the following paragraph and the
Securities Administrator will have no duty or liability for any failure
hereunder to determine or prepare any Additional Form 10-D Disclosure, except as
set forth in the next paragraph.

 
68

--------------------------------------------------------------------------------

 
 
(ii)           As set forth on Exhibit L hereto, within 5 calendar days after
the related Distribution Date, (1) the parties set forth thereon shall be
required to provide to the Securities Administrator (at
cts.sec.notifications@wellsfargo.com, with a copy by facsimile to 410-715-2380)
and the Depositor, to the extent known by a Responsible Officer thereof, in
EDGAR-compatible form, or in such other form as otherwise agreed upon by the
Securities Administrator and such party, the form and substance of any
Additional Form 10-D Disclosure, if applicable together with an additional
disclosure notification in the form of Exhibit I hereto (an “Additional
Disclosure Notification”) and (2) the Depositor will approve, as to form and
substance, or disapprove, as the case may be, the inclusion of the Additional
Form 10-D Disclosure on Form 10-D.  The Depositor will be responsible for any
reasonable fees and expenses assessed or incurred by the Securities
Administrator in connection with including any Additional Form 10-D Disclosure
on Form 10-D pursuant to this paragraph.


(iii)          After preparing the Form 10-D, the Securities Administrator shall
forward electronically a copy of the Form 10-D to the Depositor for review.  The
Securities Administrator will provide a copy of the Form 10-D to the Depositor
by the 11th calendar day after the related Distribution Date. On the 12th
calendar day after the related Distribution Date, the Depositor will provide any
changes or approval to the Securities Administrator (which may be furnished
electronically).  In the absence of receipt of any written changes or approval,
the Securities Administrator shall be entitled to assume that such Form 10-D is
in final form and the Securities Administrator may proceed with the filing of
the Form 10-D.  No later than the 13th calendar day after the related
Distribution Date, a duly authorized representative of the Depositor shall sign
the Form 10-D and return an electronic or fax copy of such signed Form 10-D
(with an original executed hard copy to follow by overnight mail) to the
Securities Administrator.  If a Form 10-D cannot be filed on time or if a
previously filed Form 10-D needs to be amended, the Securities Administrator
will follow the procedures set forth in subsection (d)(ii) of this Section
6.21.  Promptly (but no later than 1 Business Day) after filing with the
Commission, the Securities Administrator will make available on its internet
website a final executed copy of each Form 10-D prepared and filed by the
Securities Administrator.  Each party to this Agreement acknowledges that the
performance by the Securities Administrator of its duties under this Section
6.21(a) related to the timely preparation and filing of Form 10-D is contingent
upon such parties strictly observing all applicable deadlines in the performance
of their duties.  The Securities Administrator shall not have any liability for
any loss, expense, damage or claim arising out of or with respect to any failure
to properly prepare, execute and/or timely file such Form 10-D, where such
failure results from the Securities Administrator’s inability or failure to
obtain or receive, on a timely basis, any information from any other party
needed to prepare, arrange for execution or file such Form 10-D, not resulting
from its own negligence, bad faith or willful misconduct.


(b)           Reports Filed on Form 10-K.
 
(i)            On or prior to the 90th day after the end of each fiscal year of
the Trust Fund or such earlier date as may be required by the Exchange Act (the
“10-K Filing Deadline”) (it being understood that the fiscal year for the Trust
Fund ends on December 31st of each year), commencing in March 2012, the
Securities Administrator shall prepare and file on behalf of the Trust Fund any
Form 10-K required by the Exchange Act, in form and substance as required by the
Exchange Act.  Each such Form 10-K shall include the following items, in each
case to the extent they have been delivered to the Securities Administrator
within the applicable time frames set forth in this Agreement, the Custodial
Agreement and the related Servicing Agreement, (1) the Item 1123 Certificate for
each Servicer, each Additional Servicer, the Master Servicer and the Securities
Administrator as described under Section 6.22, (2)(A) the Assessment of
Compliance with servicing criteria for each Servicer, the Custodian, each
Servicing Function Participant, the Master Servicer, the Securities
Administrator and any Servicing Function Participant engaged by such parties
(each, a “Reporting Servicer”), as described under Section 6.23 and the
Custodial Agreement and (B) if any Reporting Servicer’s Assessment of Compliance
identifies any material instance of noncompliance, disclosure identifying such
instance of noncompliance, or if any Reporting Servicer’s Assessment of
Compliance is not included as an exhibit to such Form 10-K, disclosure that such
report is not included and an explanation why such report is not included,
(3)(A) the Accountant’s Attestation for each Reporting Servicer, as described
under Section 6.24 and (B) if any Accountant’s Attestation identifies any
material instance of noncompliance, disclosure identifying such instance of
noncompliance, or if any such Accountant’s Attestation is not included as an
exhibit to such Form 10-K, disclosure that such report is not included and an
explanation why such report is not included, and (4) the certification required
under Rule 13a-14(d) and 15d-14(d) under the Exchange Act executed by the
Depositor (provided, however, that the Securities Administrator, at its
discretion, may omit from the Form 10-K any annual compliance statement,
Assessment of Compliance or Accountant’s Attestation that is not required to be
filed with such Form 10-K pursuant to Regulation AB). Any disclosure or
information in addition to (1) through (4) above that is required to be included
on Form 10-K (“Additional Form 10-K Disclosure”) shall be reported by the
parties set forth on Exhibit M hereto to the Depositor and the Securities
Administrator and reviewed and approved or disapproved by the Depositor pursuant
to the following paragraph and the Securities Administrator will have no duty or
liability for any failure hereunder to determine or prepare any Additional Form
10-K Disclosure, except as set forth in the next paragraph.

 
69

--------------------------------------------------------------------------------

 
 
(ii)           As set forth on Exhibit M hereto, no later than March 15
following each fiscal year that the Trust Fund is subject to the Exchange Act
reporting requirements, commencing in March 2012, (1) the parties set forth on
Exhibit M shall be required to provide to the Securities Administrator (at
cts.sec.notifications@wellsfargo.com with a copy by facsimile to 410-715-2380)
and the Depositor, to the extent known by a Responsible Officer thereof, a
notice in the form of Exhibit I hereto, along with, in EDGAR-compatible form, or
in such other form as otherwise agreed upon by the Securities Administrator and
such party, the form and substance of any Additional Form 10-K Disclosure, if
applicable, together with any applicable Additional Disclosure Notification and
(2) the Depositor will approve, as to form and substance, or disapprove, as the
case may be, the inclusion of the Additional Form 10-K Disclosure or information
in the Additional Disclosure Notification on Form 10-K.  The Depositor will be
responsible for any reasonable fees and expenses assessed or incurred by the
Securities Administrator in connection with including any Additional Form 10-K
Disclosure or information from the Additional Disclosure Notification in  Form
10-K pursuant to this paragraph.


(iii)          After preparing the Form 10-K, the Securities Administrator shall
forward electronically a copy of the Form 10-K to the Depositor for review.
Within three (3) business days of receipt, but in no event later than March 25,
the Depositor shall notify the Securities Administrator in writing (which may be
furnished electronically) of any changes to or approval of such Form 10-K.  In
the absence of any written changes or approval, the Securities Administrator
shall be entitled to assume that such Form 10-K is in final form.  No later than
the close of business on the 4th Business Day prior to the 10-K Filing Deadline,
a senior officer in charge of securitization of the Depositor shall sign the
Form 10-K and related certifications required under the Exchange Act and return
an electronic or fax copy of such documents  (with an original executed hard
copy to follow by overnight mail) to the Securities Administrator.  If a Form
10-K cannot be filed on time or if a previously filed Form 10-K needs to be
amended, the Securities Administrator will follow the procedures set forth in
Section 6.21(d).  Promptly (but no later than 1 Business Day) after filing with
the Commission, the Securities Administrator will make available on its internet
website a final executed copy of each Form 10-K prepared and filed by the
Securities Administrator.  The parties to this Agreement acknowledge that the
performance by the Securities Administrator of its duties under this Section
6.21(b) related to the timely preparation and filing of Form 10-K is contingent
upon such parties (and the Custodian, the Servicers and any Additional Servicer
or Servicing Function Participant) strictly observing all applicable deadlines
in the performance of their duties.  The Securities Administrator shall not have
any liability for any loss, expense, damage or claim arising out of or with
respect to any failure to properly prepare and/or timely file such Form 10-K,
where such failure results from the Securities Administrator’s inability or
failure to obtain or receive, on a timely basis, any information from any other
party needed to prepare, arrange for execution or file such Form 10-K, not
resulting from its own negligence, bad faith or willful misconduct.

 
70

--------------------------------------------------------------------------------

 


(c)           Reports Filed on Form 8-K.
 
(i)            Within four (4) Business Days after the occurrence of an event
requiring disclosure on Form 8-K (each such event, a “Reportable Event”), and if
requested by the Depositor, the Securities Administrator shall prepare and file
on behalf of the Trust Fund any Form 8-K, as required by the Exchange Act,
provided that the Depositor shall file the initial Form 8-K in connection with
the issuance of the Certificates.  Any disclosure or information related to a
Reportable Event or that is otherwise required to be included on Form 8-K (“Form
8-K Disclosure Information”) shall be reported by the parties set forth on
Exhibit N hereto to the Depositor and the Securities Administrator and reviewed
and approved or disapproved by the Depositor pursuant to the following paragraph
and the Securities Administrator will have no duty or liability for any failure
hereunder to determine or prepare any Form 8-K Disclosure Information or any
Form 8-K, except as set forth in the next paragraph.


(ii)           As set forth on Exhibit N hereto, for so long as the Trust Fund
is subject to the Exchange Act reporting requirements, no later than the end of
business (New York City time) on the 2nd Business Day after the occurrence of a
Reportable Event (1) the parties to this transaction shall be required to
provide to the Securities Administrator (at cts.sec.notifications@wellsfargo.com
with a copy by facsimile to 410-715-2380) and the Depositor, to the extent known
by a Responsible Officer thereof, a notice in the form of Exhibit I attached
hereto, along with, in EDGAR-compatible form, or in such other form as otherwise
agreed upon by the Securities Administrator and such party, the form and
substance of any Form 8-K Disclosure Information, if applicable, together with
an Additional Disclosure Notification and (2) the Depositor will approve, as to
form and substance, or disapprove, as the case may be, the inclusion of the Form
8-K Disclosure Information.  The Depositor will be responsible for any
reasonable fees and expenses assessed or incurred by the Securities
Administrator in connection with including any Form 8-K Disclosure Information
on Form 8-K pursuant to this paragraph.  The Securities Administrator has no
duty under this Agreement to monitor or enforce the performance by the parties
listed in Exhibit N of their duties under this paragraph and will not solicit
from such parties any Form 8-K Disclosure Notification.
 
(iii)          After preparing the Form 8-K, the Securities Administrator shall
forward electronically a copy of the Form 8-K to the Depositor for review.
Promptly, but no later than the close of business on the 3rd Business Day after
the Reportable Event, the Depositor shall notify the Securities Administrator in
writing (which may be furnished electronically) of any changes to or approval of
such Form 8-K. In the absence of receipt of any written changes or approval, the
Securities Administrator shall be entitled to assume that such Form 8-K is in
final form and the Securities Administrator may proceed with the filing of the
Form 8-K. No later than noon (New York City time) on the 4th Business Day after
the Reportable Event, a duly authorized officer of the Depositor shall sign the
Form 8-K and return an electronic or fax copy of such signed Form 8-K (with an
original executed hard copy to follow by overnight mail) to the Securities
Administrator. If a Form 8-K cannot be filed on time or if a previously filed
Form 8-K needs to be amended, the Securities Administrator will follow the
procedures set forth in Section 6.21(d). Promptly (but no later than 1 Business
Day) after filing with the Commission, the Securities Administrator will make
available on its internet website a final executed copy of each Form 8-K
prepared and filed by the Securities Administrator. The parties to this
Agreement acknowledge that the performance by the Securities Administrator of
its duties under this Section 6.21(c) related to the timely preparation and
filing of Form 8-K is contingent upon such parties strictly observing all
applicable deadlines in the performance of their duties. The Securities
Administrator shall not have any liability for any loss, expense, damage or
claim arising out of or with respect to any failure to properly prepare and/or
timely file such Form 8-K, where such failure results from the Securities
Administrator’s inability or failure to obtain or receive, on a timely basis,
any information from any other party hereto needed to prepare, arrange for
execution or file such Form 8-K, not resulting from its own negligence, bad
faith or willful misconduct.


(d)           Delisting; Amendments; Late Filings.
 
(i)            If the Depositor determines that the requirements for suspension
of  the Trust Fund’s Exchange Act reporting requirements set forth in Rule
15d-22(b) of the Exchange Act and  any other applicable regulation are
satisfied, it shall so notify the Securities Administrator.  Following receipt
of such notice, the Securities Administrator shall prepare and file a Form 15
Suspension Notification with respect to the Trust Fund under the Exchange Act (a
“Form 15”).  Subsequent to the filing of a Form 15, if the Depositor determines
that the Trust Fund has once again become subject to the Exchange Act reporting
requirements, then it shall promptly notify the Securities Administrator, and
the Securities Administrator shall recommence preparing and filing required
Exchange Act reports.  Prior to January 30 of the following calendar year, the
Securities Administrator shall, if directed to do so by the Depositor, in
accordance with industry standards, prepare and file a Form 15.

 
71

--------------------------------------------------------------------------------

 
 
In connection with any direct offering of Certificates by the Depositor, in an
offering registered with the Commission, subsequent to the filing of a Form 15
pursuant to the preceding paragraph: (1) the Depositor shall notify the
Securities Administrator in writing not less than 10 days prior to the date on
which such offering will be made; (2) the Depositor shall cause to be prepared
and filed the initial current report on Form 8-K required to be filed in
connection with such offering; (3) the Securities Administrator, as directed by
the Depositor, shall file a report on Form 10-D for the Distribution Date
following the month in which such offering occurs and, thereafter, any reports
on forms 8-K, 10-K and 10-D in respect of the Trust Fund as and to the extent
required under the Exchange Act, as set forth in this Section (other than the
report referred to in clause (2) above); (4) the Depositor shall be responsible
for notifying the other parties to the transaction of such offering and that the
obligations of such parties to provide information in connection with the
Depositor’s  Exchange Act reporting requirements have been reinstated; and (5)
the Depositor shall be responsible for all reasonable fees and expenses incurred
by the Securities Administrator in connection with such offering, including its
review and approval of any offering document and any amendment to any
transaction document made in connection with such offering.


(ii)           In the event that the Securities Administrator is unable to
timely file with the Commission all or any required portion of any Form 8-K,
10-D or 10-K required to be filed by this Agreement because required disclosure
information was either not delivered to it or delivered to it after the delivery
deadlines set forth in this Agreement or for any other reason, the Securities
Administrator will promptly, but no later than within one Business Day, notify
electronically the Depositor.  In the case of Form 10-D and 10-K, the parties to
this Agreement will cooperate to prepare and file a Form 12b-25 and a 10-D/A or
10-K/A, as applicable, pursuant to Rule 12b-25 of the Exchange Act.  In the case
of Form 8-K, the Securities Administrator will, upon receipt of all required
Form 8-K Disclosure Information and upon the approval and direction of the
Depositor, include such disclosure information on the next Form 10-D.  In the
event that any previously filed Form 8-K, 10-D or 10-K needs to be amended to
include additional disclosure in connection with any additional Form 10-D
disclosure (other than for the purpose of restating any Distribution Date
Statement), additional Form 10-K or Form 8-K disclosure information, the
Securities Administrator will electronically notify the Depositor and the
affected parties and the Securities Administrator shall prepare and file, and
such parties will cooperate in the preparation and filing of any necessary Form
8-K/A, 10-D/A or 10-K/A.  Any Form 15, Form 12b-25 or any amendment to Form 8-K,
10-D or 10-K shall be signed by a senior officer in charge of securitization of
the Depositor.  The parties to this Agreement acknowledge that the performance
by the Securities Administrator of its duties under this Section 6.21(d) related
to the timely preparation and filing of a Form 12b-25 or any amendment to
Form 8-K, 10-D or 10-K is contingent upon each such party performing its duties
under this Section.  The Securities Administrator shall have no liability for
any loss, expense, damage or claim arising out of or with respect to any failure
to properly prepare and/or timely file any such Form 15, Form 12b-25 or any
amendments to Forms 8-K, 10-D or 10-K, where such failure results from the
Securities Administrator’s inability or failure to obtain or receive, on a
timely basis, any information from any other party needed to prepare, arrange
for execution or file such Form 15, Form 12b-25 or any amendments to Forms 8-K,
10-D or 10-K, not resulting from its own negligence, bad faith or willful
misconduct.
 
Notwithstanding anything to the contrary herein, the Securities Administrator
shall not file any Form 8-K, Form 10-D or Form 10-K as to which it has received
from the Depositor a notice to the effect that, upon review of the proposed
filing, the Depositor does not approve of such filing.

 
72

--------------------------------------------------------------------------------

 


(e)           Sarbanes-Oxley Certification Back-up.


In connection with the annual certification to be delivered by the Depositor
pursuant to Rules 13a-14d and 15d-14(d) of the Exchange Act, each Servicer,
pursuant to the applicable Servicing Agreement, the Master Servicer and the
Securities Administrator shall provide, and each Servicer, pursuant to the
applicable Servicing Agreement, the Master Servicer and the Securities
Administrator shall cause any Servicing Function Participant engaged by it to
provide, to the Depositor, by March 15 following each year in which the Trust
Fund is subject to the reporting requirements of the Exchange Act and otherwise
within a reasonable period of time upon request, a certification (each, a
“Back-Up Certificate”), in the form attached hereto as Exhibit J (or in such
other form attached to the applicable Servicing Agreement), upon which the
Depositor and its officers, directors and Affiliates can reasonably rely.  In
the event that a Servicer, the Master Servicer, the Securities Administrator or
any Servicing Function Participant engaged by any such party is terminated or
resigns pursuant to the terms of this Agreement, the applicable Servicing
Agreement or any applicable sub-servicing agreement, as the case may be, such
party shall provide a Back-Up Certificate to the Depositor pursuant to this
Section 6.21(e) with respect to the period of time it was subject to this
Agreement, the applicable Servicing Agreement or any applicable sub-servicing
agreement, as the case may be.


The Master Servicer shall enforce any obligation of the Servicers, to the extent
set forth in the related Servicing Agreement, to deliver to the Master Servicer
the Back-Up Certificate as may be required pursuant to the related Servicing
Agreement.
 
Section 6.22                    Annual Statements of Compliance.
 
(a)           The Master Servicer, the Securities Administrator and each
Servicer shall deliver or otherwise make available (and the Master Servicer, the
Securities Administrator and each Servicer shall cause any Additional Servicer
engaged by it to deliver or otherwise make available) to the Depositor, the
Trustee and the Securities Administrator on or before March 1 of each year,
commencing in March 2012, an Officer’s Certificate (an “Item 1123 Certificate”)
stating, as to the signer thereof, that (A) a review of such party’s activities
during the preceding calendar year or portion thereof and of such party’s
performance under this Agreement, or such other applicable agreement in the case
of an Additional Servicer, has been made under such officer’s supervision and
(B) to the best of such officer’s knowledge, based on such review, such party
has fulfilled all its obligations under this Agreement, the Servicing Agreement
or such other applicable agreement in the case of an Additional Servicer, in all
material respects throughout such year or portion thereof, or, if there has been
a failure to fulfill any such obligation in any material respect, specifying
each such failure known to such officer and the nature and status
thereof.  Promptly after receipt of each such Item 1123 Certificate, the
Depositor shall review such Item 1123 Certificate and, if applicable, consult
with each such party, as applicable, as to the nature of any failures by such
party, in the fulfillment of any of such party’s obligations hereunder or, in
the case of an Additional Servicer, under such other applicable agreement.


(b)           In the event the Master Servicer, the Securities Administrator or
any Additional Servicer engaged by any such party is terminated or resigns
pursuant to the terms of this Agreement, or any applicable agreement in the case
of an Additional Servicer, as the case may be, such party shall provide an
Item 1123 Certificate pursuant to this Section 6.22 or as required under such
other applicable agreement, as the case may be, notwithstanding any such
termination, assignment or resignation.


(c)           The Master Servicer shall enforce any obligation of any Servicer,
to the extent set forth in the related Servicing Agreement, to deliver to the
Master Servicer an Item 1123 Certificate as may be required pursuant to the
related Servicing Agreement. The Master Servicer shall include such Item 1123
Certificate with its own Item 1123 Certificate to be submitted to the Securities
Administrator, the Depositor and the Trustee pursuant to this Section.


Section 6.23                    Annual Assessments of Compliance.


(a)         On or before March 1 of each calendar year, commencing in March
2012, the Master Servicer and the Securities Administrator and each Servicer,
each at its own expense, shall furnish or otherwise make available, and each
such party shall cause any Servicing Function Participant engaged by it to
furnish or otherwise make available, each at its own expense, to the Securities
Administrator, the Trustee and the Depositor, a report on an assessment of
compliance with the Relevant Servicing Criteria (an “Assessment of Compliance”)
that contains (A) a statement by such party of its responsibility for assessing
compliance with the Relevant Servicing Criteria, (B) a statement that such party
used the Relevant Servicing Criteria to assess compliance with the Relevant
Servicing Criteria, (C) such party’s Assessment of Compliance with the Relevant
Servicing Criteria as of and for the fiscal year covered by the Form 10-K
required to be filed pursuant to Section 6.21(b), including, if there has been
any material instance of noncompliance with the Relevant Servicing Criteria, a
discussion of each such failure and the nature and status thereof, and (D) a
statement that a registered public accounting firm has issued an Accountant’s
Attestation on such party’s Assessment of Compliance with the Relevant Servicing
Criteria as of and for such period.

 
73

--------------------------------------------------------------------------------

 
 
(b)           No later than the end of each fiscal year for the Trust Fund for
which a 10-K is required to be filed, each Servicer and the Master Servicer
shall each forward to the Securities Administrator the name of each Servicing
Function Participant engaged by it and what Relevant Servicing Criteria will be
addressed in the Assessment of Compliance prepared by such Servicing Function
Participant (provided, however, that the Master Servicer need not provide such
information to the Securities Administrator so long as the Master Servicer and
the Securities Administrator are the same Person). When the Master Servicer and
each Servicer (or any Servicing Function Participant engaged by them) submit
their Assessments of Compliance to the Securities Administrator, such parties
will also at such time include the Assessments of Compliance (and Accountant’s
Attestation), pursuant to Sections 6.23 and 6.24, of each Servicing Function
Participant engaged by it.


(c)           Promptly after receipt of each Assessment of Compliance, (i) the
Depositor shall review each such report and, if applicable, consult with the
Master Servicer, the Securities Administrator, a Servicer, the Custodian and any
Servicing Function Participant engaged by such parties as to the nature of any
material instance of noncompliance with the Relevant Servicing Criteria by each
such party, and (ii) the Securities Administrator shall confirm that the
Assessments of Compliance, taken individually, address the Relevant Servicing
Criteria for each party as set forth on Exhibit K or the applicable exhibit to
each Servicing Agreement in respect of each Servicer and notify the Depositor of
any exceptions.  
 
(d)           In the event the Master Servicer, the Securities Administrator or
any Servicing Function Participant engaged by any such party is terminated,
assigns its rights and obligations under or resigns pursuant to, the terms of
this Agreement, or any other applicable agreement, as the case may be, such
party shall provide an Assessment of Compliance pursuant to this Section 6.23,
or to such other applicable agreement, notwithstanding any termination,
assignment or resignation.


(e)           The Master Servicer shall enforce any obligation of the Servicers
and the Custodian, to the extent set forth in the related Servicing Agreement or
the Custodial Agreement, as applicable, to deliver to the Master Servicer an
Assessment of Compliance within the time frame set forth in, and in such form
and substance as may be required pursuant to, the related Servicing Agreement or
the Custodial Agreement, as applicable.  The Master Servicer shall include all
Assessments of Compliance received by it from the Servicers and the Custodian
with its own Assessment of Compliance to be submitted to the Securities
Administrator pursuant to this Section.


(f)            The obligations of each party to provide assessments of
compliance and attestations under this Section 6.22 and Section 6.23 shall
terminate upon the filing of a Form 15 suspension notice on behalf of the Trust
Fund, but shall become effective after such a filing if the Trust Fund is
required to continue to file reports under the Exchange Act as contemplated in
Section 6.21(d)(i).

 
74

--------------------------------------------------------------------------------

 


Section 6.24                    Accountant’s Attestation.
 
(a)           On or before March 1 of each calendar year, commencing in 2012,
the Master Servicer, the Securities Administrator and each Servicer, each at its
own expense, shall cause, and each such party shall cause any Servicing Function
Participant engaged by it to cause, each at its own expense, a registered public
accounting firm (which may also render other services to the Master Servicer,
the Securities Administrator, a Servicer or such other Servicing Function
Participants, as the case may be) and that is a member of the American Institute
of Certified Public Accountants to furnish a report (the “Accountant’s
Attestation”) to the Securities Administrator and to the Depositor, to the
effect that (i) it has obtained a representation regarding certain matters from
the management of such party, which includes an assertion that such party has
complied with the Relevant Servicing Criteria, and (ii) on the basis of an
examination conducted by such firm in accordance with standards for attestation
engagements issued or adopted by the PCAOB, it is expressing an opinion as to
whether such party’s compliance with the Relevant Servicing Criteria was fairly
stated in all material respects, or it cannot express an overall opinion
regarding such party’s Assessment of Compliance with the Relevant Servicing
Criteria.  In the event that an overall opinion cannot be expressed, such
registered public accounting firm shall state in such report why it was unable
to express such an opinion.  Such report must be available for general use and
not contain restricted use language.
 
(b)           Promptly after receipt of each Accountant’s Attestation from the
Master Servicer, each Servicer, the Securities Administrator, the Custodian or
any Servicing Function Participant engaged by such parties, (i) the Depositor
shall review such reports and, if applicable, consult with such parties as to
the nature of any defaults by such parties, in the fulfillment of any of each
such party’s obligations hereunder or under any other applicable agreement, and
(ii) the Securities Administrator shall confirm that each Assessment of
Compliance is coupled with an Accountant’s Attestation meeting the requirements
of this Section and notify the Depositor of any exceptions.
 
(c)           The Master Servicer shall include each Accountant’s Attestation
furnished to it by the Servicers and the Custodian with its own Accountant’s
Attestation to be submitted to the Securities Administrator pursuant to this
Section.


(d)           In the event the Master Servicer, the Securities Administrator,
the Custodian, any Servicer or Servicing Function Participant engaged by any
such party, is terminated, assigns its rights and duties under, or resigns
pursuant to the terms of, this Agreement, the Custody Agreement or a Servicing
Agreement, as the case may be, such party shall at its own expense cause a
registered public accounting firm to provide an Accountant’s Attestation
pursuant to this Section 6.24, or other applicable agreement, notwithstanding
any such termination, assignment or resignation.


(e)           The Master Servicer shall enforce any obligation of the Servicers
and the Custodian, to the extent set forth in the related Servicing Agreement
and the Custodial Agreement, as applicable, to deliver to the Master Servicer an
Assessment of Compliance within the timeframe set forth in, and in such form and
substance as may be required pursuant to, the related Servicing Agreement or the
Custodial Agreement, as applicable.  
 
Section 6.25                    Intention of the Parties and Interpretation;
Indemnification.
 
Each of the parties acknowledges and agrees that the purpose of Sections 6.21,
6.22 and 6.23 of this Agreement is to facilitate compliance by the Depositor
with the provisions of Regulation AB promulgated by the Commission under the
Exchange Act (17 C.F.R. §§ 229.1100 - 229.1123), as such may be amended from
time to time and subject to such clarification and interpretive advice as may be
issued by the staff of the Commission from time to time.  Therefore, each of the
parties agrees that (a) the obligations of the parties hereunder shall be
interpreted in such a manner as to accomplish that purpose, (b) the parties’
obligations hereunder will be supplemented and modified as necessary to be
consistent with any such amendments, interpretive advice or guidance, convention
or consensus among active participants in the asset-backed securities markets,
advice of counsel, or otherwise in respect of the requirements of Regulation AB,
(c) each party shall comply with the reasonable requests made by the Depositor
for delivery of such additional or different information as the Depositor may
determine in good faith is necessary to comply with the provisions of Regulation
AB, which information is available to such party without unreasonable effort or
expense and within such timeframe as may be reasonably requested, and (d) no
amendment of this Agreement shall be required to effect any such changes in the
parties’ obligations as are necessary to accommodate evolving interpretations of
the provisions of Regulation AB.

 
75

--------------------------------------------------------------------------------

 


Each of the Master Servicer, the Securities Administrator, the Custodian and any
Servicing Function Participant engaged by any such party shall indemnify and
hold harmless the Depositor and its Affiliates and each of their directors,
officers, employees, agents, and affiliates from and against any and all claims,
losses, damages, penalties, fines, forfeitures, reasonable legal fees and
related costs, judgments and other costs and expenses arising out of or based
upon (a) any breach by such party of any of its obligations hereunder, including
particularly its obligations to provide any Statement of Compliance, Assessment
of Compliance or Accountant’s Attestation required under Sections 6.22, 6.23 and
6.24, respectively, or any information, data or materials required to be
included in any Exchange Act report or (b) any material misstatement or material
omission in any Statement of Compliance, Assessment of Compliance, Accountant’s
Attestation delivered by it or by any Servicing Function Participation engaged
by it pursuant to this Agreement or any Additional Form 10-D Disclosure,
Additional Form 10-K Disclosure or Form 8-K Disclosure concerning such
party.  If the indemnification provided for herein is unavailable or
insufficient to hold harmless the Depositor or its Affiliates, as the case may
be, then each such party agrees that it shall contribute to the amount paid or
payable by the Depositor and its Affiliates, as applicable, as a result of any
claims, losses, damages or liabilities incurred by such party, in such
proportion as is appropriate to reflect the relative fault of the indemnified
party on the one hand and the indemnifying party on the other.  This
indemnification shall survive the termination of this Agreement or the
termination of any party to this Agreement.


ARTICLE VII


PURCHASE OF MORTGAGE LOANS AND TERMINATION OF THE TRUST FUND
 
Section 7.01                    Purchase of Mortgage Loans; Termination of Trust
Fund Upon Purchase or Liquidation of All Mortgage Loans.
 
(a)           The respective obligations and responsibilities of the Trustee,
the Securities Administrator and the Master Servicer created hereby (other than
the obligation of the Securities Administrator to make payments to the
Certificateholders as set forth in Section 7.02), shall terminate on the
earliest of (i) the final payment or other liquidation of the last Mortgage Loan
remaining in the Trust Fund and the disposition of all REO Property, (ii) the
distribution of proceeds in connection with the exercise of the Clean-up Call
and (iii) the Distribution Date immediately following the Latest Possible
Maturity Date; provided, however, that in no event shall the Trust Fund created
hereby continue beyond the expiration of 21 years from the death of the last
survivor of the descendants of Joseph P. Kennedy, the late Ambassador of the
United States to the Court of St. James’s, living on the date hereof.  Any
termination of the Trust Fund shall be carried out in such a manner so that the
termination of each REMIC included therein shall qualify as a “qualified
liquidation” under the REMIC Provisions.
 
(b)           In connection with an exercise of the Clean-up Call, the Trustee,
at the direction of the Securities Administrator, shall cause each REMIC to
adopt a plan of complete liquidation by complying with the provisions of Section
7.03. 
 
(c)           The Depositor, the Master Servicer, each Servicer, the Securities
Administrator and the Custodian shall be reimbursed from the Clean-up Call Price
for any Advances, Servicing Advances, accrued and unpaid Servicing Fees and
Master Servicing Fees or other amounts with respect to the related Mortgage
Loans that are reimbursable to such parties under this Agreement, the related
Servicing Agreement or the Custodial Agreement prior to distributions to any
Certificateholder.

 
76

--------------------------------------------------------------------------------

 

(d)           On any date on which the Aggregate Stated Principal Balance is
less than twenty percent (20%) of the Aggregate Stated Principal Balance as of
the Cut-off Date, the Holder of the Class LT-R Certificate may terminate the
Trust Fund by purchasing all of the Mortgage Loans and all property acquired in
respect of any Mortgage Loan for the Clean-up Call Price.  The Holder of the
Class LT-R Certificate shall provide to the Securities Administrator not less
than thirty (30) days prior written notice of its intent to exercise its
purchase and termination right under this Section 7.01(d) and comply with the
requirements of this Article VII to effect a “qualified liquidation” under the
REMIC Provisions.  The Holder of the Class LT-R Certificate is an express third
party beneficiary of this Agreement, and shall have the same power and ability
to exercise and enforce the rights stated to be provided to it hereunder as if
it were a signatory hereto.  The Depositor, the Master Servicer, the Securities
Administrator and the Trustee hereby consent to any such exercise.


(e)           If the Holder of the Class LT-R Certificate has not exercised its
purchase and termination right pursuant to clause (d) above, then, on any date
on which the Aggregate Stated Principal Balance is less than five percent (5%)
of the Aggregate Stated Principal Balance as of the Cut-off Date, the Master
Servicer may terminate the Trust Fund by purchasing all of the Mortgage Loans
and all property acquired in respect of any Mortgage Loan for the Clean-up Call
Price.  The Master Servicer shall provide to the Securities Administrator not
less than thirty (30) days prior written notice of its intent to exercise its
purchase and termination right under this Section 7.01(e) and comply with the
requirements of this Article VII to effect a “qualified liquidation” under the
REMIC Provisions.  The Depositor, the Securities Administrator and the Trustee
hereby consent to any such exercise.


Section 7.02                    Procedure Upon Redemption and Termination of
Trust Fund. 
 
(a)           If on any Determination Date the Master Servicer determines that
there are no outstanding Mortgage Loans, and no other funds or assets in the
Trust Fund other than the funds in the Distribution Account, the Master Servicer
shall direct the Securities Administrator promptly to send a final distribution
notice to each Certificateholder.  Such notice shall specify (A) the
Distribution Date upon which final distribution on the Certificates of all
amounts required to be distributed to Certificateholders pursuant to Section
5.02 will be made upon presentation and surrender of the Certificates at the
Certificate Registrar’s Corporate Trust Office, and (B) that the Record Date
otherwise applicable to such Distribution Date is not applicable, distribution
being made only upon presentation and surrender of the Certificates at the
office or agency of the Certificate Registrar therein specified.  The Securities
Administrator shall give such notice to the Trustee, the Master Servicer and the
Certificate Registrar at the time such notice is given to Holders of the
Certificates.  Upon any such termination, the duties of the Certificate
Registrar with respect to the Certificates shall terminate.
 
Upon termination of the Trust Fund, the Securities Administrator shall
terminate, or request the Master Servicer to terminate, the Distribution Account
and any other account or fund maintained with respect to the Certificates,
subject to the Securities Administrator’s obligation hereunder to hold all
amounts payable to Certificateholders in trust without interest pending such
payment.
 
(b)           In the event that all of the Holders do not surrender their
Certificates for cancellation within three months after the time specified in
the termination notice, the Securities Administrator shall give a second written
notice to the remaining Certificateholders to surrender their Certificates for
cancellation and receive the final distribution with respect thereto.  If within
one year after the second notice any Certificates shall not have been
surrendered for cancellation, the Securities Administrator may take appropriate
steps to contact the remaining Certificateholders concerning surrender of such
Certificates, and the cost thereof shall be paid out of the amounts
distributable to such Holders.  If within two years after the second notice any
Certificates shall not have been surrendered for cancellation, the Securities
Administrator shall, subject to applicable state law relating to escheatment,
hold all amounts distributable to such Holders for the benefit of such
Holders.  No interest shall accrue on any amount held by the Securities
Administrator and not distributed to a Certificateholder due to such
Certificateholder’s failure to surrender its Certificate(s) for payment of the
final distribution thereon in accordance with this Section.
 
(c)           Any reasonable expenses incurred by the Securities Administrator
or the Trustee in connection with any redemption or termination or liquidation
of the Trust Fund shall be reimbursed from proceeds received from the
liquidation of the Trust Fund.

 
77

--------------------------------------------------------------------------------

 


Section 7.03                    Additional Trust Fund Termination Requirements. 
 
(a)           Any termination of the Trust Fund in connection with the Clean-up
Call or involving any other sale of assets of the Trust Fund prior to the final
payment or other liquidation of the last Mortgage Loan remaining in the Trust
Fund shall be effected in accordance with the following additional requirements,
unless the Securities Administrator and the Trustee receive an Opinion of
Counsel (at the expense of the party exercising any right of termination),
addressed to the Securities Administrator and the Trustee to the effect that the
failure of the Trust Fund to comply with the requirements of this Section 7.03
will not result in an Adverse REMIC Event:
 
(i)            Within 89 days prior to the time of the making of the final
payment on the Certificates, upon notification that a party intends to exercise
its option to cause the termination of the Trust Fund, the Trustee, at the
direction of the Securities Administrator, shall adopt a plan of complete
liquidation of the Trust Fund on behalf of each REMIC, meeting the requirements
of a qualified liquidation under the REMIC Provisions, in the form prepared and
provided by the party exercising its termination right in connection with a
Clean-up Call or by the Depositor in connection with any other termination of
the Trust Fund;
 
(ii)           Any sale of the Mortgage Loans upon the exercise of a Clean-up
Call shall be a sale for cash and shall occur at or after the time of adoption
of such a plan of complete liquidation and prior to the time of making of the
final payment on or credit to the Certificates, and upon the closing of such a
sale, the Trustee shall deliver or cause the Custodian to deliver the Mortgage
Loans to the purchaser thereof as instructed by the party exercising the
Clean-up Call;
 
(iii)          On the date specified for final payment of the Certificates, the
Securities Administrator shall make final distributions of principal and
interest on the Certificates in accordance with Section 5.02 and, after payment
of, or provision for payment of any outstanding expenses, distribute or credit,
or cause to be distributed or credited, to the Holders of the Residual
Certificates all cash on hand after such final payment (other than cash retained
to meet claims), and the Trust Fund (and each REMIC) shall terminate at that
time; and
 
(iv)          In no event may the final payment on or credit to the Certificates
or the final distribution or credit to the Holders of the Residual Certificates
be made after the 89th day from the date on which the plan of complete
liquidation is adopted.
 
(b)           By its acceptance of a Residual Certificate, each Holder thereof
hereby agrees to accept the plan of complete liquidation adopted by the Trustee
at the direction of the Securities Administrator under this Section and to take
such other action in connection therewith as may be reasonably requested by the
Securities Administrator or any Servicer.


ARTICLE VIII


RIGHTS OF CERTIFICATEHOLDERS
 
Section 8.01                    Limitation on Rights of Holders. 
 
(a)           The death or incapacity of any Certificateholder shall not operate
to terminate this Agreement or the Trust Fund, nor entitle such
Certificateholder’s legal representatives or heirs to claim an accounting or
take any action or proceeding in any court for a partition or winding up of this
Trust Fund, nor otherwise affect the rights, obligations and liabilities of the
parties hereto or any of them.  Except as otherwise expressly provided herein,
no Certificateholder, solely by virtue of its status as a Certificateholder,
shall have any right to vote or in any manner otherwise control the Trustee, the
Master Servicer or the operation and management of the Trust Fund, or the
obligations of the parties hereto, nor shall anything herein set forth, or
contained in the terms of the Certificates, be construed so as to constitute the
Certificateholders from time to time as partners or members of an association,
nor shall any Certificateholder be under any liability to any third person by
reason of any action taken by the parties to this Agreement pursuant to any
provision hereof.

 
78

--------------------------------------------------------------------------------

 



 
(b)           No Certificateholder, solely by virtue of its status as
Certificateholder, shall have any right by virtue of or by availing itself of
any provision of this Agreement to institute any suit, action or proceeding in
equity or at law upon or under or with respect to this Agreement, unless such
Holder previously shall have given to the Trustee a written notice of an Event
of Default and of the continuance thereof, as hereinbefore provided, and unless,
except as otherwise specified herein, the Holders of Certificates evidencing not
less than 25% of the Class Principal Amount or Class Notional Amount (or
Percentage Interest) of Certificates of each Class affected thereby shall have
made written request upon the Trustee to institute such action, suit or
proceeding in its own name as Trustee hereunder and shall have offered to the
Trustee such reasonable indemnity as it may require against the cost, expenses
and liabilities to be incurred therein or thereby, and the Trustee, for sixty
days after its receipt of such notice, request and offer of indemnity, shall
have neglected or refused to institute any such action, suit or proceeding and
no direction inconsistent with such written request has been given such Trustee
during such sixty-day period by such Certificateholders; it being understood and
intended, and being expressly covenanted by each Certificateholder with every
other Certificateholder, the Securities Administrator and the Trustee, that no
one or more Holders of Certificates shall have any right in any manner whatever
by virtue of or by availing itself of any provision of this Agreement to affect,
disturb or prejudice the rights of the Holders of any other of such
Certificates, or to obtain or seek to obtain priority over or preference to any
other such Holder, or to enforce any right under this Agreement, except in the
manner herein provided and for the benefit of all Certificateholders.  For the
protection and enforcement of the provisions of this Section, each and every
Certificateholder and the Trustee shall be entitled to such relief as can be
given either at law or in equity.
 
Section 8.02                    Access to List of Holders. 
 
(a)           If the Trustee is not acting as Certificate Registrar, the
Certificate Registrar will furnish or cause to be furnished to the Trustee,
within fifteen days after receipt by the Certificate Registrar of a request by
the Trustee in writing, a list, in such form as the Trustee may reasonably
require, of the names and addresses of the Certificateholders of each Class as
of the most recent Record Date.
 
(b)           If three or more Holders or Certificate Owners (hereinafter
referred to as “Applicants”) apply in writing to the Certificate Registrar, and
such application states that the Applicants desire to communicate with other
Holders with respect to their rights under this Agreement or under the
Certificates and is accompanied by a copy of the communication which such
Applicants propose to transmit, then the Certificate Registrar shall, within
five Business Days after the receipt of such application, afford such Applicants
reasonable access during the normal business hours of the Certificate Registrar
to the most recent list of Certificateholders held by the Certificate Registrar
or shall, as an alternative, send, at the Applicants’ expense, the written
communication proffered by the Applicants to all Certificateholders at their
addresses as they appear in the Certificate Register.
 
(c)           Every Holder or Certificate Owner, if the Holder is a Clearing
Agency, by receiving and holding a Certificate, agrees with the Depositor, the
Master Servicer, the Securities Administrator, the Certificate Registrar and the
Trustee that neither the Depositor, Master Servicer, the Securities
Administrator, the Certificate Registrar nor the Trustee shall be held
accountable by reason of the disclosure of any such information as to the names
and addresses of the Certificateholders hereunder, regardless of the source from
which such information was derived.

 
79

--------------------------------------------------------------------------------

 


Section 8.03                    Acts of Holders of Certificates. 
 
(a)           Any request, demand, authorization, direction, notice, consent,
waiver or other action provided by this Agreement to be given or taken by
Holders or Certificate Owners, if the Holder is a Clearing Agency, may be
embodied in and evidenced by one or more instruments of substantially similar
tenor signed by such Holders in person or by an agent duly appointed in writing;
and, except as herein otherwise expressly provided, such action shall become
effective when such instrument or instruments are delivered to the Trustee and
the Securities Administrator and, where expressly required herein, to the Master
Servicer.  Such instrument or instruments (as the action embodies therein and
evidenced thereby) are herein sometimes referred to as an “Act” of the Holders
signing such instrument or instruments.  Proof of execution of any such
instrument or of a writing appointing any such agents shall be sufficient for
any purpose of this Agreement and conclusive in favor of the Trustee, the
Securities Administrator and the Master Servicer, if made in the manner provided
in this Section.  Each of the Trustee, the Securities Administrator and the
Master Servicer shall promptly notify the others of receipt of any such
instrument by it, and shall promptly forward a copy of such instrument to the
others.
 
 (b)          The fact and date of the execution by any Person of any such
instrument or writing may be proved by the affidavit of a witness of such
execution or by the certificate of any notary public or other officer authorized
by law to take acknowledgments or deeds, certifying that the individual signing
such instrument or writing acknowledged to him the execution thereof.  Whenever
such execution is by an officer of a corporation or a member of a partnership on
behalf of such corporation or partnership, such certificate or affidavit shall
also constitute sufficient proof of his authority.  The fact and date of the
execution of any such instrument or writing, or the authority of the individual
executing the same, may also be proved in any other manner which the Trustee or
the Securities Administrator deems sufficient.
 
(c)           The ownership of Certificates (whether or not such Certificates
shall be overdue and notwithstanding any notation of ownership or other writing
thereon made by anyone other than the Trustee) shall be proved by the
Certificate Register, and none of the Trustee, the Securities Administrator, the
Master Servicer or the Depositor shall be affected by any notice to the
contrary.
 
(d)           Any request, demand, authorization, direction, notice, consent,
waiver or other action by the Holder of any Certificate shall bind every future
Holder of the same Certificate and the Holder of every Certificate issued upon
the registration of transfer thereof or in exchange therefor or in lieu thereof,
in respect of anything done, omitted or suffered to be done by the Trustee, the
Securities Administrator or the Master Servicer in reliance thereon, whether or
not notation of such action is made upon such Certificate.


ARTICLE IX


ADMINISTRATION AND SERVICING OF MORTGAGE LOANS BY THE MASTER SERVICER


Section 9.01                    Duties of the Master Servicer; Enforcement of
Servicer’s and Master Servicer’s Obligations.


(a)           The Master Servicer, on behalf of the Trustee and the
Certificateholders shall, from and after the Closing Date, monitor the
performance of the Servicers under the Servicing Agreements.  In performing its
obligations hereunder, the Master Servicer shall act in a manner consistent with
Accepted Master Servicing Practices. Furthermore, the Master Servicer shall
consult with each Servicer as necessary from time to time to carry out the
Master Servicer’s obligations hereunder, shall receive and review all reports,
information and other data provided to the Master Servicer by each Servicer and
shall enforce the obligation of each Servicer duly and punctually to perform and
observe the covenants, duties, obligations and conditions to be performed or
observed by such Servicer under the related Servicing Agreement.  The Master
Servicer shall independently and separately monitor each Servicer’s servicing
activities with respect to each related Mortgage Loan in respect of the
provisions of the applicable Servicing Agreement, reconcile the reports and
other data provided to the Master Servicer pursuant to the previous sentence on
a monthly basis based on the Mortgage Loan data provided to the Master Servicer
by or on behalf of the Depositor on the Closing Date (upon which data the Master
Servicer shall be entitled to rely and with respect to which the Master Servicer
shall have no obligation to confirm or verify) and coordinate corrective
adjustments to each Servicer’s and the Master Servicer’s records, and based on
such reconciled and corrected information, the Master Servicer shall provide
such information to the Securities Administrator as shall be necessary in order
for it to prepare the statements specified in Section 4.02, and prepare any
other information and statements required to be forwarded by the Master Servicer
hereunder. The Master Servicer shall reconcile the results of its Mortgage Loan
monitoring with the actual remittances of each Servicer to the Distribution
Account pursuant to the related Servicing Agreement.  In its review of the
activities of any Servicer, the Master Servicer may rely upon an Officer’s
Certificate of such Servicer (or similar document signed by an officer of such
Servicer), and such Servicer’s Assessment of Compliance and related Accountant’s
Attestation or other accountants’ report provided to the Master Servicer
pursuant to the related Servicing Agreement, with regard to such Servicer’s
compliance with the terms of its Servicing Agreement.  Subject to Section 9.08,
the Master Servicer shall not be responsible or liable for the day-to-day
servicing activities of any Servicer or for any unlawful act or omission,
breach, negligence, fraud, willful misconduct or bad faith of any
Servicer.  Notwithstanding any provision of this Agreement, the Master Servicer
shall have no duty to review any loss mitigation decisions of any Servicer
(including without limitation the calculation of realized losses and gains and
the management and disposition of any REO Properties) or any actions of the
Trustee or the Controlling Holder in connection therewith.

 
80

--------------------------------------------------------------------------------

 


Upon the occurrence of an event that, unless cured, would constitute grounds for
termination of a Servicer under the related Servicing Agreement, the Master
Servicer shall promptly notify the Trustee and the Depositor thereof, and shall
specify in such notice the action, if any, the Master Servicer is taking in
respect of such default.  So long as any such event of default shall be
continuing, the Master Servicer may, and shall, if it determines such action to
be in the best interests of Certificateholders, (i) terminate all of the rights
and powers of such Servicer pursuant to the applicable provisions of the
Servicing Agreement; (ii) exercise any rights it may have to enforce the
Servicing Agreement against such Servicer; and/or (iii) waive any such default
under the Servicing Agreement or take any other action with respect to such
default as is permitted thereunder.  Notwithstanding the immediately preceding
sentence, if the event of default is the failure of a Servicer to remit any
payment required to be made under the terms of the applicable Servicing
Agreement, and such failure continues unremedied for the duration of the
applicable grace period, then the Master Servicer shall terminate all of the
rights and powers of such Servicer pursuant to the applicable provisions of the
related Servicing Agreement, unless any waiver described under Section 6.16
shall have been obtained.


(b)           Upon any termination by the Master Servicer of a Servicer’s rights
and powers pursuant to the related Servicing Agreement, the rights and powers of
the Servicer with respect to the related Mortgage Loans shall vest in the Master
Servicer and the Master Servicer shall be the successor in all respects to such
Servicer in its capacity as Servicer with respect to such Mortgage Loans under
the related Servicing Agreement, unless or until the Master Servicer shall have
appointed, with the consent of the Trustee, such consent not to be unreasonably
withheld, and in accordance with the applicable provisions of the related
Servicing Agreement, a new Fannie Mae- or Freddie Mac-approved Person that is a
member in good standing of MERS to serve as successor to the Servicer; provided,
however, that no Trustee consent shall be required if the successor servicer is
a Person that was a Servicer on the Closing Date; provided, further, that it is
understood and agreed by the parties hereto that there will be a period of
transition (not to exceed 90 days) before the actual servicing functions can be
fully transferred to a successor servicer (including the Master Servicer). With
such consent, the Master Servicer may elect to continue to serve as successor
servicer under the Servicing Agreement. Upon appointment of a successor
servicer, as authorized under this Section 9.01(b), unless the successor
servicer shall have assumed the obligations of the terminated Servicer under
such Servicing Agreement, the Master Servicer, the Trustee and such successor
servicer shall enter into a servicing agreement in a form substantially similar
to the affected Servicing Agreement. In connection with any such appointment,
the Master Servicer may make such arrangements for the compensation of such
successor servicer as it and such successor shall agree.  The Master Servicer in
its sole discretion shall have the right to agree to compensation of a successor
servicer in excess of that permitted to a Servicer under the Servicing
Agreements if such increase is, in its good faith and judgment,  necessary or
advisable to engage a successor servicer.  Notwithstanding anything herein to
the contrary, in no event shall the Master Servicer be liable for any Servicing
Fee or for any differential between the amount of the Servicing Fee paid to the
original servicer and the amount necessary to induce any successor servicer to
act as successor servicer hereunder.  To the extent the successor servicer
assumes the obligations of the terminated Servicer under the applicable
Servicing Agreement, the Master Servicer may amend such Servicing Agreement to
effect such change to the Servicing Fee without the consent of the
Certificateholders.

 
81

--------------------------------------------------------------------------------

 


The Master Servicer shall pay the costs of such enforcement (including the
termination of any Servicer, the appointment of a successor servicer or the
transfer and assumption of the servicing by the Master Servicer) at its own
expense and shall be reimbursed therefor initially (i) by the terminated
Servicer, (ii) from a general recovery resulting from such enforcement only to
the extent, if any, that such recovery exceeds all amounts due in respect of the
related Mortgage Loans, (iii) from a specific recovery of costs, expenses or
attorney’s fees against the party against whom such enforcement is directed, or
(iv) to the extent that such amounts described in (i)-(iii) above are not
received by the Master Servicer within 30 days of the Master Servicer's request
for reimbursement therefor, from the Trust Fund, as provided in
Section 9.04.  To the extent the Master Servicer recovers amounts described in
(i)-(iii) above subsequent to its reimbursement from the Trust Fund pursuant to
(iv) above, then the Master Servicer promptly will reimburse such amounts to the
Trust Fund.


If the Master Servicer assumes the servicing with respect to any of the Mortgage
Loans, it will not assume liability for the representations and warranties of
any Servicer it replaces or for the errors or omissions of such Servicer.


(c)           Upon any termination of a Servicer’s rights and powers pursuant to
the applicable Servicing Agreement, the Master Servicer shall promptly notify
the Trustee, the Securities Administrator and the Rating Agency through the Rule
17g-5 Information Provider, specifying in such notice that the Master Servicer
or any successor servicer, as the case may be, has succeeded the Servicer under
the Servicing Agreement, which notice shall also specify the name and address of
any such successor servicer.


Section 9.02                    Assumption of Master Servicing by Trustee.


(a)           In the event the Master Servicer shall for any reason no longer be
the Master Servicer (including by reason of any Event of Default under this
Agreement), the Trustee shall thereupon, in accordance with the terms of
Section 6.14 hereof, assume all of the rights and obligations of such Master
Servicer hereunder and under each Servicing Agreement entered into with respect
to the Mortgage Loans or shall appoint as successor master servicer a Fannie-Mae
or Freddie Mac-approved servicer that is acceptable to the Depositor and the
Rating Agency. The Trustee, its designee or any successor master servicer
appointed by the Trustee shall be deemed to have assumed all of the replaced
Master Servicer’s interest herein and, with respect to each Servicing Agreement,
shall be deemed to have assumed all of the replaced Master Servicer's interest
therein to the same extent as if such Servicing Agreement had been assigned to
the assuming party; provided that the replaced Master Servicer shall not thereby
be relieved of any liability or obligations of such replaced Master Servicer
under such Servicing Agreement accruing prior to its replacement as Master
Servicer, and shall be liable to the Trustee or any successor master servicer
therefor, and hereby agrees to indemnify and hold harmless the Trustee or any
successor master servicer from and against all costs, damages, expenses and
liabilities (including reasonable attorneys’ fees) incurred by the Trustee or
any successor master servicer as a result of such liability or obligations of
the replaced Master Servicer and in connection with the Trustee’s or such
successor master servicer’s assumption (but not its performance, except to the
extent that costs or liability of the Trustee or any successor master servicer
are created or increased as a result of negligent or wrongful acts or omissions
of the replaced Master Servicer prior to its replacement as Master Servicer) of
the Master Servicer’s obligations, duties or responsibilities thereunder.


(b)           The replaced Master Servicer shall, upon request of the Trustee
but at the expense of such replaced Master Servicer, deliver to the assuming
party all documents and records relating to each Servicing Agreement and the
related Mortgage Loans and an accounting of amounts collected and held by it,
and otherwise use its best efforts to effect the orderly and efficient transfer
of each Servicing Agreement to the assuming party.

 
82

--------------------------------------------------------------------------------

 


Section 9.03                    Representations, Warranties and Covenants of the
Master Servicer.


(a)           The Master Servicer hereby represents and warrants to the
Depositor, the Securities Administrator (to the extent that the Master Servicer
and the Securities Administrator are not the same Person) and the Trustee, for
the benefit of the Certificateholders, as of the Closing Date that:
    
(i)            it is validly existing and in good standing under the laws of the
United States of America as a national banking association, and as Master
Servicer has full power and authority to transact any and all business
contemplated by this Agreement and to execute, deliver and comply with its
obligations under the terms of this Agreement, the execution, delivery and
performance of which have been duly authorized by all necessary corporate action
on the part of the Master Servicer;


(ii)           the execution and delivery of this Agreement by the Master
Servicer and its performance and compliance with the terms of this Agreement
will not (A) violate the Master Servicer’s charter or bylaws, (B) violate any
law or regulation or any administrative decree or order to which it is subject
or (C) constitute a default (or an event which, with notice or lapse of time, or
both, would constitute a default) under, or result in the breach of, any
material contract, agreement or other instrument to which the Master Servicer is
a party or by which it is bound or to which any of its assets are subject, which
violation, default or breach would materially and adversely affect the Master
Servicer’s ability to perform its obligations under this Agreement;


(iii)          this Agreement constitutes, assuming due authorization, execution
and delivery hereof by the other respective parties hereto, a legal, valid and
binding obligation of the Master Servicer, enforceable against it in accordance
with the terms hereof, except as such enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium and other laws affecting the enforcement
of creditors’ rights in general, and by general equity principles (regardless of
whether such enforcement is considered in a proceeding in equity or at law);


(iv)          the Master Servicer is not in default with respect to any order or
decree of any court or any order or regulation of any federal, state, municipal
or governmental agency to the extent that any such default would materially and
adversely affect its performance hereunder;


(v)           the Master Servicer is not a party to or bound by any agreement or
instrument or subject to any charter provision, bylaw or any other corporate
restriction or any judgment, order, writ, injunction, decree, law or regulation
that may materially and adversely affect its ability as Master Servicer to
perform its obligations under this Agreement or that requires the consent of any
third person to the execution of this Agreement or the performance by the Master
Servicer of its obligations under this Agreement;


(vi)          no litigation is pending or, to the best of the Master Servicer’s
knowledge, threatened against the Master Servicer which would prohibit its
entering into this Agreement or performing its obligations under this Agreement;


(vii)         the Master Servicer, or an affiliate thereof the primary business
of which is the servicing of conventional residential mortgage loans, is a
Fannie Mae- or Freddie Mac-approved seller/servicer;
  
(viii)        no consent, approval, authorization or order of any court or
governmental agency or body is required for the execution, delivery and
performance by the Master Servicer of or compliance by the Master Servicer with
this Agreement or the consummation of the transactions contemplated by this
Agreement, except such consents, approvals, authorizations and orders (if any)
as have been obtained; and


(ix)           the consummation of the transactions contemplated by this
Agreement are in the ordinary course of business of the Master Servicer.

 
83

--------------------------------------------------------------------------------

 

(b)           It is understood and agreed that the representations and
warranties set forth in this Section shall survive the execution and delivery of
this Agreement. In addition to any indemnity required pursuant to Section 6.25
hereof, the Master Servicer shall indemnify the Depositor, the Securities
Administrator (to the extent that the Master Servicer and the Securities
Administrator are not the same Person) and the Trustee and hold them harmless
against any loss, damages, penalties, fines, forfeitures, legal fees and related
costs, judgments, and other costs and expenses resulting from any claim, demand,
defense or assertion based on or grounded upon, or resulting from, a material
breach of the Master Servicer’s representations and warranties contained in
Section 9.03(a) or any failure by the Master Servicer to deliver any
information, report, certification, accountants’ letter or other material when
and as required under this Agreement. It is understood and agreed that the
enforcement of the obligation of the Master Servicer set forth in this Section
to indemnify the Depositor, the Securities Administrator and the Trustee as
provided in this Section 9.03(b) constitutes the sole remedy (other than as set
forth in Section 6.14) of the Depositor, the Securities Administrator and the
Trustee, respecting a breach of the foregoing representations and warranties.
Such indemnification shall survive any termination of the Master Servicer as
Master Servicer hereunder, and any termination of this Agreement.


Any cause of action against the Master Servicer relating to or arising out of
the breach of any representations and warranties made in this Section 9.03(b)
shall accrue upon discovery of such breach by either the Depositor, the Master
Servicer or the Trustee or written notice thereof by any one of such parties to
the other parties.


The Master Servicer shall not be responsible for the validity, priority,
perfection or sufficiency of the security of the Certificates issued or intended
to be issued hereunder.


(c)           The Master Servicer covenants and agrees that it shall not hold or
purchase any Certificate if its holding or purchase of such Certificate (or
interest therein) would cause the Master Servicer to be required to consolidate
any assets of the Trust Fund on its financial statements under U.S. generally
accepted accounting principles (“Consolidate” or “Consolidation”).  The Master
Servicer shall be deemed to have represented by virtue of its purchase or
holding of such Certificate (or interest therein) that its holding or purchase
of such Certificate (or interest therein) will not cause the Master Servicer to
be required to Consolidate any assets of the Trust on its financial statements.


If the Master Servicer's holding or purchase of a Certificate (or interest
therein) does in fact cause such Consolidation, then the last preceding
transferee that is not required to Consolidate shall be restored, to the extent
permitted by law, to all rights and obligations as owner of such Certificate
retroactive to the date of such transfer of such Certificate.  If the Master
Servicer holds or purchases a Certificate (or interest therein) in violation of
the restrictions in this Section 9.03(c) and to the extent that the retroactive
restoration of the rights of the owner of such Certificate as described in the
immediately preceding sentence shall be invalid, illegal or unenforceable, then
the Securities Administrator shall have the right, without notice to the owner
or any prior owner of such Certificate, to sell such Certificate to a purchaser
selected by the Securities Administrator on such terms as the Securities
Administrator may choose.  The Master Servicer shall promptly endorse and
deliver such Certificate in accordance with the instructions of the Securities
Administrator.  The proceeds of such sale, net of the commissions (which may
include commissions payable to the Securities Administrator or its affiliates),
expenses and taxes due, if any, shall be remitted by the Securities
Administrator to the Master Servicer.  The terms and conditions of any sale
under this Section 9.03(c) shall be determined in the sole discretion of the
Securities Administrator, and the Securities Administrator shall not be liable
to any owner of a Certificate as a result of its exercise of such
discretion.  The Master Servicer shall indemnify and hold harmless the Depositor
and the Trust Fund from and against any and all losses, liabilities, claims,
costs or expenses incurred by such parties as a result of such holding or
purchase by the Master Servicer resulting in a Consolidation.


(b)           The Master Servicer covenants and agrees that it shall not
transfer its master servicing rights and duties under this Agreement to an
insured depository institution, as such term is defined in the Federal Deposit
Insurance Act (an “insured depository institution”, and any such insured
depository institution in such capacity, a “master servicer transferee”) unless
the Master Servicer shall have received a representation from the master
servicer transferee that the acquisition of such master servicing rights and
duties will not cause the master servicer transferee to be required to
Consolidate any assets of the Trust Fund on its financial statements.  Any
master servicer transferee shall be deemed to have represented by virtue of its
acquisition of such master servicing rights and duties that such acquisition
will not cause Consolidation.  Any master servicer transferee whose acquisition
of such master servicing rights and duties was effected in violation of the
restrictions in this Section 9.03(b) shall indemnify and hold harmless the
Master Servicer, the Depositor and the Trust Fund from and against any and all
losses, liabilities, claims, costs or expenses incurred by such parties as a
result of such acquisition.

 
84

--------------------------------------------------------------------------------

 


Section 9.04                    Compensation to the Master Servicer.


The Master Servicer shall be entitled to be paid from the Trust Fund, and shall
either retain or withdraw from the Distribution Account, (i) its Master
Servicing Fee with respect to each Distribution Date, (ii) all amounts necessary
to reimburse itself for any previously unreimbursed Advances, Servicer Advances
and Nonrecoverable Advances in accordance with the definition of “Available
Distribution Amount” and (iii) in accordance with the second paragraph of
Section 9.01(b), the cost of any enforcement action taken by it under Section
9.01 hereof, including, without limitation, any costs incurred in connection
with the termination of a Servicer, the appointment of a successor servicer or
the transfer and assumption of the servicing by the Master Servicer.  The Master
Servicer shall be required to pay all expenses incurred by it in connection with
its activities hereunder and shall not be entitled to reimbursement therefor
except as provided in this Agreement.


In addition, the Depositor agrees, except as otherwise expressly provided
herein, to reimburse the Master Servicer, upon its request, for all reasonable
expenses, disbursements and advances incurred or made by the Master Servicer in
connection with the performance of its duties hereunder (including the
reasonable compensation and the expenses and disbursements of its agents and
counsel), to the extent not otherwise reimbursed pursuant to this Agreement,
except any such expense, disbursement or advance as may be attributable to its
willful misfeasance, bad faith or negligence.


Section 9.05                    Merger or Consolidation.


Any Person into which the Master Servicer may be merged or consolidated, or any
Person resulting from any merger, conversion, other change in form or
consolidation to which the Master Servicer shall be a party, or any Person
succeeding to the business of the Master Servicer, shall be the successor to the
Master Servicer hereunder, without the execution or filing of any paper or any
further act on the part of any of the parties hereto, anything herein to the
contrary notwithstanding; provided, however, that the successor or resulting
Person to the Master Servicer or any Affiliate thereof whose primary business is
the servicing of conventional residential mortgage loans shall be a Person that
shall be qualified and approved to service mortgage loans for Fannie Mae or
Freddie Mac and shall have a net worth of not less than $15,000,000.


Section 9.06                    Resignation of Master Servicer.


Except as otherwise provided in Sections 9.05 and 9.07 hereof, the Master
Servicer shall not resign from the obligations and duties hereby imposed on it
unless the Master Servicer’s duties hereunder are no longer permissible under
applicable law or are in material conflict by reason of applicable law with any
other activities carried on by it and such conflict cannot be cured. Any such
determination permitting the resignation of the Master Servicer shall be
evidenced by an Opinion of Counsel that shall be Independent to such effect
delivered to the Trustee. No such resignation shall become effective until the
Trustee shall have assumed, or a successor master servicer shall have been
appointed by the Trustee and until such successor shall have assumed, the Master
Servicer’s responsibilities and obligations under this Agreement. Notice of such
resignation shall be given promptly by the Master Servicer and the Depositor to
the Trustee.


If, at any time, the Master Servicer resigns under this Section 9.06, or
transfers or assigns its rights and obligations under Section 9.07, or is
removed as Master Servicer pursuant to Section 6.14, then at such time Wells
Fargo Bank, N.A. also shall resign (and shall be entitled to resign) as
Securities Administrator, Paying Agent, Authenticating Agent and Certificate
Registrar under this Agreement. In such event, the obligations of each such
party shall be assumed by the Trustee or such successor master servicer
appointed by the Trustee (subject to the provisions of Section 9.02(a)).

 
85

--------------------------------------------------------------------------------

 


Section 9.07                    Assignment or Delegation of Duties by the Master
Servicer.


Except as expressly provided herein, the Master Servicer shall not assign or
transfer any of its rights, benefits or privileges hereunder to any other
Person, or delegate to or subcontract with, or authorize or appoint any other
Person to perform any of the duties, covenants or obligations to be performed by
the Master Servicer hereunder; provided, however, that the Master Servicer shall
have the right with the prior written consent of the Trustee and the Depositor
(which consent shall not be unreasonably withheld), to delegate or assign to or
subcontract with or authorize or appoint any qualified Person to perform and
carry out any duties, covenants or obligations to be performed and carried out
by the Master Servicer hereunder.  Notice of such permitted assignment shall be
given promptly by the Master Servicer to the Depositor and the Trustee.  If,
pursuant to any provision hereof, the duties of the Master Servicer are
transferred to a successor master servicer, the entire amount of the Master
Servicing Fee and other compensation payable to the Master Servicer pursuant
hereto shall thereafter be payable to such successor master servicer. Such
successor master servicer shall also pay the fees of the Trustee and the
Securities Administrator, as provided herein, and of the Custodian, as provided
in the Custodial Agreement.


Section 9.08                    Limitation on Liability of the Master Servicer
and Others.


Neither the Master Servicer nor any of the directors, officers, employees or
agents of the Master Servicer shall be under any liability to the Trustee or the
Certificateholders for any action taken or for refraining from the taking of any
action in good faith pursuant to this Agreement, or for errors in judgment;
provided, however, that this provision shall not protect the Master Servicer or
any such person against any liability that would otherwise be imposed by reason
of willful misfeasance, bad faith or negligence in its performance of its duties
or by reason of reckless disregard for its obligations and duties under this
Agreement. The Master Servicer and any director, officer, employee or agent of
the Master Servicer may rely in good faith on any document of any kind prima
facie properly executed and submitted by any Person respecting any matters
arising hereunder. The Master Servicer shall be under no obligation to appear
in, prosecute or defend any legal action that is not incidental to its duties to
master service the Mortgage Loans in accordance with this Agreement and that in
its opinion may involve it in any expenses or liability; provided, however, that
the Master Servicer may in its sole discretion undertake any such action that it
may deem necessary or desirable in respect of this Agreement and the rights and
duties of the parties hereto and the interests of the Certificateholders
hereunder. In such event, the legal expenses and costs of such action and any
liability resulting therefrom shall be expenses, costs and liabilities of the
Trust Fund and the Master Servicer shall be entitled to be reimbursed therefor
out of the Distribution Account.


The Master Servicer shall not be liable for any acts or omissions of any
Servicer except to the extent that damages or expenses are incurred as a result
of such act or omissions and such damages and expenses would not have been
incurred but for the negligence, willful misfeasance, bad faith or recklessness
of the Master Servicer in supervising, monitoring and overseeing the obligations
of the Servicers under this Agreement.


Section 9.09                    Indemnification; Third-Party Claims.


In addition to any indemnity required pursuant to Section 6.25 hereof, the
Master Servicer agrees to indemnify the Depositor, the Securities Administrator
(to the extent that the Master Servicer and the Securities Administrator are not
the same Person) and the Trustee, and hold them harmless against any and all
claims, losses, penalties, fines, forfeitures, legal fees and related costs,
judgments, and any other costs, liability, fees and expenses that the Depositor,
the Securities Administrator or the Trustee may sustain as a result of the
Master Servicer’s willful misfeasance, bad faith or negligence in the
performance of its duties hereunder or by reason of its reckless disregard for
its obligations and duties under this Agreement. The Depositor, the Securities
Administrator (to the extent that the Master Servicer and the Securities
Administrator are not the same Person) and the Trustee shall immediately notify
the Master Servicer if a claim is made by a third party with respect to this
Agreement or the Mortgage Loans entitling the Depositor, the Securities
Administrator (to the extent that the Master Servicer and the Securities
Administrator are not the same Person) or the Trustee to indemnification under
this Section 9.09, whereupon the Master Servicer shall assume the defense of any
such claim and pay all expenses in connection therewith, including counsel fees,
and promptly pay, discharge and satisfy any judgment or decree which may be
entered against it or them in respect of such claim.

 
86

--------------------------------------------------------------------------------

 


Section 9.10                    Master Servicer Fidelity Bond and Master
Servicer Errors and Omissions Insurance Policy.


The Master Servicer, at its expense, shall maintain in effect a blanket fidelity
bond and an errors and omissions insurance policy, affording coverage with
respect to all directors, officers, employees and other Persons acting on such
Master Servicer’s behalf, and covering errors and omissions in the performance
of the Master Servicer’s obligations hereunder. The errors and omissions
insurance policy and the fidelity bond shall be in such form and amount
generally acceptable for entities serving as master servicers or trustees.


ARTICLE X


REMIC ADMINISTRATION
 
Section 10.01                  REMIC Administration. 
 
(a)           REMIC elections as set forth in the Preliminary Statement to this
Agreement shall be made by the Trustee at the direction of the Securities
Administrator on Forms 1066 or other appropriate federal tax or information
return for the taxable year ending on the last day of the calendar year in which
the Certificates are issued.  The regular interests and residual interest in
each REMIC shall be as designated in the Preliminary Statement to this
Agreement.
 
(b)           The Closing Date is hereby designated as the “Startup Day” of each
REMIC within the meaning of section 86OG(a)(9) of the Code.  The “latest
possible maturity date” for purposes of Treasury Regulation 1.86OG-1(a)(4) will
be the Latest Possible Maturity Date.
 
(c)           The Securities Administrator shall represent the Trust Fund in any
administrative or judicial proceeding relating to an examination or audit by any
governmental taxing authority with respect thereto.  The Securities
Administrator shall pay any and all tax-related expenses (not including taxes)
of each REMIC, including but not limited to any professional fees or expenses
related to audits or any administrative or judicial proceedings with respect to
such REMIC that involve the Internal Revenue Service or state tax authorities,
but only to the extent that (i) such expenses are ordinary or routine expenses,
including expenses of a routine audit but not expenses of litigation (except as
described in (ii)); or (ii) such expenses or liabilities (including taxes and
penalties) are attributable to the negligence or willful misconduct of the
Securities Administrator in fulfilling its duties hereunder (including its
duties as tax return preparer).  The Securities Administrator shall be entitled
to reimbursement of expenses to the extent provided in clause (i) above from the
Distribution Account; provided, however, the Securities Administrator shall not
be entitled to reimbursement for expenses incurred in connection with the
preparation of tax returns and other reports required under Section 6.20 and
this Section.
 
(d)           The Securities Administrator shall prepare and file, and the
Trustee shall sign, as instructed by the Securities Administrator, all of each
REMIC’s federal and appropriate state tax and information returns as such
REMIC’s direct representative.  The expenses of preparing and filing such
returns shall be borne by the Securities Administrator.  In preparing such
returns, the Securities Administrator shall, with respect to each REMIC created
hereunder other than the Upper-Tier REMIC (each such REMIC, a “Non-Upper-Tier
REMIC”):  (i) treat the accrual period for interests in such Non-Upper-Tier
REMIC as the calendar month; (ii) account for distributions made from such
Non-Upper-Tier REMIC as made on the first day of each succeeding calendar month;
(iii) use the aggregation method provided in Treasury Regulation section
1.1275-2(c); and (iv) account for income and expenses related to such
Non-Upper-Tier REMIC in the manner resulting in the lowest amount of excess
inclusion income possible accruing to the Holder of the residual interest in
such Non-Upper-Tier REMIC.

 
87

--------------------------------------------------------------------------------

 
 
(e)           The Securities Administrator or its designee shall perform on
behalf of each REMIC all reporting and other tax compliance duties that are the
responsibility of such REMIC under the Code, the REMIC Provisions, or other
compliance guidance issued by the Internal Revenue Service or any state or local
taxing authority.  Among its other duties, if required by the Code, the REMIC
Provisions, or other such guidance, the Securities Administrator shall provide
(i) to the Treasury or other governmental authority such information as is
necessary for the application of any tax relating to the transfer of a Residual
Certificate to any disqualified person or organization pursuant to Treasury
Regulation 1.860E-2(a)(5) and any person designated in Section 860E(e)(3) of the
Code and (ii) to the Trustee such information as is necessary for the Trustee to
provide to the Certificateholders such information or reports as are required by
the Code or REMIC Provisions.
 
(f)            The Trustee, the Securities Administrator, the Master Servicer
and the Holders of Certificates shall, to the extent within their knowledge and
control, take such actions as may be necessary to maintain the status of each
REMIC as a REMIC under the REMIC Provisions and shall assist each other as
necessary to maintain such status.  None of the Trustee, the Securities
Administrator, the Master Servicer or the Holder of any Residual Certificate
shall knowingly take any action, cause any REMIC to take any action or fail to
take (or fail to cause to be taken) any action that, under the REMIC Provisions,
if taken or not taken, as the case may be, could result in an Adverse REMIC
Event unless the Trustee, the Securities Administrator and the Master Servicer
have received an Opinion of Counsel (at the expense of the party seeking to take
such action or not to take such action) to the effect that the contemplated
action (or inaction, as the case may be) will not cause an Adverse REMIC
Event.  In addition, prior to taking any action with respect to any REMIC or the
assets therein, or causing any REMIC to take any action, which is not expressly
permitted under the terms of this Agreement, any Holder of a Residual
Certificate will consult with the Trustee, the Securities Administrator, the
Master Servicer or their respective designees, in writing, with respect to
whether such action could cause an Adverse REMIC Event to occur with respect to
any REMIC, and no such Person shall take any such action or cause any REMIC to
take any such action as to which the Trustee, the Securities Administrator or
the Master Servicer has advised it in writing that an Adverse REMIC Event could
occur; provided, however, that if no Adverse REMIC Event would occur but such
action could result in the imposition of additional taxes on the Residual
Certificateholders, no such Person shall take any such action, or cause any
REMIC to take any such action without the written consent of the other Residual
Certificateholders.  The Trustee, the Securities Administrator and the Master
Servicer may consult with counsel (and conclusively rely upon the advice of such
counsel) to make such written advice, and the cost of the same shall be borne by
the party seeking to take the action not expressly permitted by this Agreement,
but in no event shall such cost be an expense of the Trustee, Securities
Administrator or the Master Servicer.
 
(g)           Each Holder of a Residual Certificate shall pay when due any and
all taxes imposed on the related REMIC by federal or state governmental
authorities.  To the extent that such taxes are not paid by a Residual
Certificateholder, the Securities Administrator or the Paying Agent shall pay
any remaining REMIC taxes out of current or future amounts otherwise
distributable to the Holder of the Residual Certificate in any such REMIC or, if
no such amounts are available, out of other amounts held in the Distribution
Account, and shall reduce amounts otherwise payable to holders of regular
interests in any such REMIC, as the case may be.
 
(h)           The Securities Administrator shall, for federal income tax
purposes, maintain books and records with respect to each REMIC on a calendar
year and on an accrual basis.
 
(i)            No additional contributions of assets shall be made to any REMIC,
except as expressly provided in this Agreement.
 
(j)            None of the Trustee, the Securities Administrator nor the Master
Servicer shall enter into any arrangement by which any REMIC will receive a fee
or other compensation for services.

 
88

--------------------------------------------------------------------------------

 
 
(k)           The Holder (or, if there is more than one such Holder, the Holder
with the largest Percentage Interest) of the Class LT-R Certificate is hereby
designated as “tax matters person” with respect to the Lower-Tier REMIC and the
Holder of the Class R Certificate (or, if there is more than one such Holder,
the Holder with the largest Percentage Interest) is hereby designated as “tax
matters person” with respect to the Upper-Tier REMIC and each such Holder shall
be deemed by the acceptance of its Certificate to have appointed the Securities
Administrator to act as its agent to perform the duties of the “tax matters
person” for each such REMIC.
 
Section 10.02                  Prohibited Transactions and Activities.
 
None of the Depositor, the Master Servicer or the Trustee shall sell, dispose
of, or substitute for any of the Mortgage Loans, except in a disposition
pursuant to (i) the foreclosure of a Mortgage Loan, (ii) the bankruptcy of the
Trust Fund, (iii) the termination of each REMIC pursuant to Article VII of this
Agreement or (iv) a repurchase of Mortgage Loans pursuant to Article II of this
Agreement, nor acquire any assets for any REMIC, nor sell or dispose of any
investments in the Distribution Account for gain, nor accept any contributions
to any REMIC after the Closing Date, unless it has received an Opinion of
Counsel (at the expense of the party causing such sale, disposition, or
substitution) that such disposition, acquisition, substitution, or acceptance
will not (a) result in an Adverse REMIC Event, (b)  adversely affect the
distribution of interest or principal on the Certificates or (c) result in the
encumbrance of the assets transferred or assigned to the Trust Fund (except
pursuant to the provisions of this Agreement).
 
Section 10.03                  Indemnification With Respect to Prohibited
Transactions or Loss of REMIC Status.
 
Upon the occurrence of an Adverse REMIC Event due to the negligent performance
by either the Securities Administrator or the Master Servicer of its duties and
obligations set forth herein, the Securities Administrator or the Master
Servicer, as applicable, shall indemnify the Certificateholders of the related
Residual Certificate against any and all losses, claims, damages, liabilities or
expenses (“Losses”) resulting from such negligence; provided, however, that
neither the Securities Administrator nor the Master Servicer shall be liable for
any such Losses attributable to the action or inaction of the Depositor, the
Trustee or the Holder of the Residual Certificate, nor for any such Losses
resulting from misinformation provided by any of the foregoing parties on which
the Securities Administrator or the Master Servicer, as applicable, has
relied.  Notwithstanding the foregoing, however, in no event shall the
Securities Administrator or the Master Servicer have any liability (1) for any
action or omission that is taken in accordance with and in compliance with the
express terms of, or which is expressly permitted by the terms of, this
Agreement or under any Servicing Agreement, (2) for any Losses other than
arising out of malfeasance, willful misconduct or negligent performance by the
Securities Administrator or the Master Servicer, as applicable, of its duties
and obligations set forth herein, and (3) for any special or consequential
damages to Certificateholders of the related Residual Certificate (in addition
to payment of principal and interest on the Certificates).


Section 10.04                  REO Property.


(a)           Notwithstanding any other provision of this Agreement, the Master
Servicer, acting on behalf of the Trustee hereunder, shall not, except to the
extent provided in the applicable Servicing Agreement, knowingly permit any
Servicer to rent, lease, or otherwise earn income on behalf of any REMIC with
respect to any REO Property which might cause an Adverse REMIC Event unless the
applicable Servicer has provided to the Trustee and the Securities Administrator
an Opinion of Counsel concluding that, under the REMIC Provisions, such action
would not result in an Adverse REMIC Event.

 
89

--------------------------------------------------------------------------------

 

(b)           If there is no Controlling Holder under this Agreement, the
Depositor shall cause the applicable Servicer (to the extent provided in the
related Servicing Agreement) to make reasonable efforts to sell any REO Property
for its fair market value. In any event, however, the Depositor shall, or shall
cause the applicable Servicer (to the extent provided in the related Servicing
Agreement) to, dispose of any REO Property within three years of its acquisition
by the Trust Fund unless the Depositor or the applicable Servicer (on behalf of
the Trust Fund) has received an extension from the Internal Revenue Service to
the effect that, under the REMIC Provisions and any relevant proposed
legislation and under applicable state law, the REMIC may hold REO Property for
a longer period without causing an Adverse REMIC Event. If such an extension has
been received, then the Depositor, acting on behalf of the Trustee hereunder,
shall, or shall cause the applicable Servicer to, continue to attempt to sell
the REO Property for its fair market value for such period longer than three
years as such extension permits (the “Extended Period”). If such an extension
has not been received and the Depositor or the applicable Servicer, acting on
behalf of the Trust Fund hereunder, is unable to sell the REO Property within
33 months after its acquisition by the Trust Fund, or if such an extension has
been received and the Depositor or the applicable Servicer is unable to sell the
REO Property within the period ending three months before the close of the
Extended Period, the Depositor shall cause the applicable Servicer, before the
end of the three year period or the Extended Period, as applicable, to
(i) purchase such REO Property at a price equal to the REO Property’s fair
market value or (ii) auction the REO Property to the highest bidder (which may
be the applicable Servicer) in an auction reasonably designed to produce a fair
price prior to the expiration of the three-year period or the Extended Period,
as the case may be.
 
ARTICLE XI


MISCELLANEOUS PROVISIONS
 
Section 11.01                  Binding Nature of Agreement; Assignment. 
 
This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns.
 
Section 11.02                  Entire Agreement. 
 
This Agreement contains the entire agreement and understanding among the parties
hereto with respect to the subject matter hereof, and supersedes all prior and
contemporaneous agreements, understandings, inducements and conditions, express
or implied, oral or written, of any nature whatsoever with respect to the
subject matter hereof.  The express terms hereof control and supersede any
course of performance and/or usage of the trade inconsistent with any of the
terms hereof.
 
Section 11.03                  Amendment. 
 
(a)           This Agreement may be amended from time to time by written
agreement between the Depositor, the Master Servicer, the Securities
Administrator and the Trustee, without notice to or the consent of any of the
Holders, (i) to cure any ambiguity or mistake, (ii) to cause the provisions
herein to conform to or be consistent with or in furtherance of the statements
made with respect to the Certificates, the Trust Fund or this Agreement in the
Prospectus, or to correct or supplement any provision herein which may be
inconsistent with any other provisions herein or with the provisions of any
Servicing Agreement, (iii) to make any other provisions with respect to matters
or questions arising under this Agreement, (iv) to add, delete, or amend any
provisions to the extent necessary or desirable to comply with any requirements
imposed by the Code and the REMIC Provisions or (v) if necessary in order to
avoid a violation of any applicable law or regulation.  No such amendment
effected pursuant to the preceding sentence shall, as evidenced by an Opinion of
Counsel, result in an Adverse REMIC Event, nor shall such amendment effected
pursuant to clause (iii) of such sentence adversely affect in any material
respect the interests of any Holder.  Prior to entering into any amendment
without the consent of Holders pursuant to this paragraph, the Trustee shall be
provided with an Opinion of Counsel (at the expense of the party requesting such
amendment) to the effect that such amendment is permitted under this Agreement
and, with respect to an amendment effected pursuant to clause (v) above, to the
effect that such amendment is necessary in order to avoid a violation of such
applicable law. 

 
90

--------------------------------------------------------------------------------

 


(b)           This Agreement may also be amended from time to time by the
Depositor, the Master Servicer, the Securities Administrator and the Trustee,
with the consent of the Holders of not less than 66-2/3% of the Class Principal
Amount or Class Notional Amount (or Percentage Interest) of each Class of
Certificates affected thereby for the purpose of adding any provisions to or
changing in any manner or eliminating any of the provisions of this Agreement or
of modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event; and provided
further, that no such amendment may (i) reduce in any manner the amount of, or
delay the timing of, payments received on Mortgage Loans which are required to
be distributed on any Certificate, without the consent of the Holder of such
Certificate or (ii) reduce the aforesaid percentages of Class Principal Amount
or Class Notional Amount (or Percentage Interest) of Certificates of each Class,
the Holders of which are required to consent to any such amendment without the
consent of the Holders of 100% of the Class Principal Amount or Class Notional
Amount (or Percentage Interest) of each Class of Certificates affected
thereby.  For purposes of this paragraph, references to “Holder” or “Holders”
shall be deemed to include, in the case of any Class of Book-Entry Certificates,
the related Certificate Owners.
 
(c)           Promptly after the execution of any such amendment, the Trustee
shall furnish written notification of the substance of such amendment to each
Holder, the Depositor and the Rating Agency through the Rule 17g-5 Information
Provider.  The Securities Administrator and the Certificate Registrar shall
cooperate with the Trustee in connection with the Trustee's obligations under
this Section 11.03.
 
(d)           It shall not be necessary for the consent of Holders under this
Section 10.03 to approve the particular form of any proposed amendment, but it
shall be sufficient if such consent shall approve the substance thereof.  The
manner of obtaining such consents and of evidencing the authorization of the
execution thereof by Holders shall be subject to such reasonable regulations as
the Trustee may prescribe.
 
(e)           Notwithstanding anything to the contrary in any Servicing
Agreement, the Trustee shall not consent to any amendment of any Servicing
Agreement except pursuant to the standards provided in this Section with respect
to amendment of this Agreement.  In addition, none of the Trustee, the Master
Servicer, the Securities Administrator or the Depositor shall consent to any
amendment to any Servicing Agreement unless prior written notice of the
substance of such amendment has been delivered to the Rating Agency through the
Rule 17g-5 Information Provider.
 
(f)            Prior to the execution of any amendment to this Agreement, each
of the Trustee and the Securities Administrator shall be entitled to receive and
conclusively rely on an Opinion of Counsel (at the expense of the Person seeking
such amendment) stating that the execution of such amendment is authorized and
permitted by this Agreement.  The Trustee and the Securities Administrator may,
but shall not be obligated to, enter into any such amendment which affects the
Trustee’s or the Securities Administrator’s own rights, duties or immunities
under this Agreement.


Section 11.04                  Voting Rights. 
 
Except to the extent that the consent of all affected Certificateholders is
required pursuant to this Agreement, with respect to any provision of this
Agreement requiring the consent of Certificateholders representing specified
percentages of aggregate outstanding Certificate Principal Amount or Class
Notional Amount (or Percentage Interest), Certificates owned by the Depositor,
the Master Servicer, the Securities Administrator, the Trustee, any Servicer or
any Affiliate thereof are not to be counted so long as such Certificates are
owned by the Depositor, the Master Servicer, the Securities Administrator, the
Trustee, any Servicer or any Affiliate thereof.

 
91

--------------------------------------------------------------------------------

 


Section 11.05                  Provision of Information. 
 
(a)           For so long as any of the Certificates of any Class are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, each of the Depositor, the Master Servicer, the Securities
Administrator and the Trustee agree to cooperate with each other to provide to
any Certificateholders and to any prospective purchaser of Certificates
designated by such holder, upon the request of such holder or prospective
purchaser, any information required to be provided to such holder or prospective
purchaser to satisfy the condition set forth in Rule 144A(d)(4) under the
Securities Act.  Any reasonable, out-of-pocket expenses incurred by the Trustee,
the Master Servicer or the Securities Administrator in providing such
information shall be reimbursed by the Depositor.


(b)           The Securities Administrator shall provide to any person to whom a
Prospectus was delivered, upon the written request of such person specifying the
document or documents requested, (i) a copy (excluding exhibits) of any report
on Form 8-K, Form 10-D or Form 10-K (or other prescribed form) filed with the
Securities and Exchange Commission pursuant to Section 6.21 and (ii) a copy of
any other document incorporated by reference in the Prospectus.  Any reasonable
out-of-pocket expenses incurred by the Securities Administrator in providing
copies of such documents shall be reimbursed by the Depositor.
 
(c)           On each Distribution Date, the Securities Administrator shall
deliver or cause to be delivered by first class mail or make available on its
website to the Depositor, Attention:  Contract Finance, a copy of the report
delivered to Certificateholders pursuant to Section 4.02.
 
Section 11.06                  Governing Law. 
 
THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAWS PROVISIONS (OTHER THAN
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW), AND THE OBLIGATIONS, RIGHTS AND
REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH
LAWS.
 
Section 11.07                  Notices. 
 
(a)           All demands, notices and communications required to be delivered
to the Depositor, the Seller, the Trustee, the Master Servicer, the Securities
Administrator or the Certificate Registrar hereunder shall be in writing and
shall be deemed to have been duly given if (i) personally delivered, (ii) mailed
by registered mail, postage prepaid, (iii) delivered by overnight courier, or
(iv) transmitted via email, telegraph or facsimile, in each instance at the
address listed below, or such other address as may hereafter be furnished by any
party to the other parties in writing:


For posting by the Rule 17g-5 Information Provider:


rmbs17g5informationprovider@wellsfargo.com


In the case of the Depositor:


Sequoia Residential Funding, Inc.
One Belvedere Place, Suite 330
Mill Valley, CA 94941
Facsimile number (415) 381-1773
Electronic mail address: Sequoia.Notices@redwoodtrust.com
Attention:  Sequoia Mortgage Trust 2011-2

 
92

--------------------------------------------------------------------------------

 


In the case of the Seller:


Redwood Residential Acquisition Corporation
One Belvedere Place, Suite 330
Mill Valley, CA 94941
Facsimile number (415) 381-1773
Electronic mail address: Sequoia.Notices@redwoodtrust.com
Attention:  Sequoia Mortgage Trust 2011-2


In the case of the Master Servicer and the Securities Administrator:


Wells Fargo Bank, N.A.
P.O. Box 98
Columbia, Maryland  21046


(or, for overnight deliveries:
9062 Old Annapolis Road
Columbia, Maryland 21045)


Telephone number:  (410) 884-2000
Facsimile number: (410) 715-2380
Electronic mail address:  g=cts-spg-team-a-5@wellsfargo.com
Attention:  Client Manager — Sequoia Mortgage Trust 2011-2


In the case of the Certificate Registrar:


Wells Fargo Bank, N.A.
Sixth Street and Marquette Avenue
Minneapolis, Minnesota  55479
Facsimile number: 1-866-614-1273
Electronic mail address: g=cts-spg-team-a-5@wellsfargo.com
Attention: Corporate Trust Services — Sequoia Mortgage Trust 2011-2


In the case of the Trustee:


U.S. Bank National Association
Structured Finance
60 Livingston Avenue
EP-MN-WS3D
St. Paul, Minnesota, 55107
Attention: Sequoia Mortgage Loan Trust 2011-2


Any such demand, notice or communication shall be deemed to have been received
on the date delivered to the premises of the addressee and (A) if delivered by
registered mail, overnight courier, or facsimile, as evidenced by the date noted
on a return or confirmation of receipt and (B) if delivered by electronic mail,
when sent to the address specified above, provided no error or rejection message
has been received by the sender.


(b)           Notices to any Certificateholder shall be deemed to be duly given
by any party hereto (i) in the case of any holder of a Definitive Certificate,
on the date mailed, first class postage prepaid, to the address of such holder
as included on the certificate register, or (ii) in the case of any book-entry
certificate, on the date when such notice or communication is delivered to the
Clearing Agency, it being understood that the Clearing Agency shall give such
notices and communications to the related underlying participants in accordance
with its applicable rules, regulations and procedures.

 
93

--------------------------------------------------------------------------------

 


All notices or communications to Certificateholders shall also be posted and
made available to all Certificateholders, whether definitive or book-entry, as
well as the Depositor, the Master Servicer, the Securities Administrator and the
Trustee, by the Securities Administrator on the Securities Administrator website
located at www.ctslink.com.  Unless otherwise expressly provided for herein, all
notices and communications required to be delivered hereunder shall be delivered
to such parties and Certificateholders and posted by the Securities
Administrator on the Securities Administrator 's website, in each instance, as
soon as reasonably practicable.
 
Section 11.08                  Severability of Provisions. 
 
If any one or more of the covenants, agreements, provisions or terms of this
Agreement shall be for any reason whatsoever held invalid, then such covenants,
agreements, provisions or terms shall be deemed severable from the remaining
covenants, agreements, provisions or terms of this Agreement and shall in no way
affect the validity or enforceability of the other provisions of this Agreement
or of the Certificates or the rights of the Holders thereof.
 
Section 11.09                  Indulgences; No Waivers. 
 
Neither the failure nor any delay on the part of a party to exercise any right,
remedy, power or privilege under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, remedy, power or
privilege preclude any other or further exercise of the same or of any other
right, remedy, power or privilege, nor shall any waiver of any right, remedy,
power or privilege with respect to any occurrence be construed as a waiver of
such right, remedy, power or privilege with respect to any other occurrence.  No
waiver shall be effective unless it is in writing and is signed by the party
asserted to have granted such waiver.
 
Section 11.10                  Headings Not to Affect Interpretation. 
 
The headings contained in this Agreement are for convenience of reference only,
and they shall not be used in the interpretation hereof.
 
Section 11.11                  Benefits of Agreement. 
 
Nothing in this Agreement or in the Certificates, express or implied, shall give
to any Person, other than the parties to this Agreement and their successors
hereunder and the Holders of the Certificates, any benefit or any legal or
equitable right, power, remedy or claim under this Agreement.
 
Section 11.12                  Special Notices to the Rating Agency. 
 
(a)           The Depositor shall give prompt notice to the Rating Agency
through the Rule 17g-5 Information of the occurrence of any of the following
events of which it has notice:
 
(i)            any amendment to this Agreement pursuant to Section 11.03,
including prior advance written notice of any amendment to this Agreement
pursuant to Section 11.03(a);
 
(ii)           any assignment by the Master Servicer of its rights hereunder or
delegation of its duties hereunder;


(iii)          the occurrence of any Event of Default and any waiver of any
Event of Default pursuant to Section 6.14;

 
94

--------------------------------------------------------------------------------

 


(iv)          any notice of termination given to the Master Servicer pursuant to
Section 6.14 and any resignation of the Master Servicer hereunder;


(v)           the termination of any successor to any Master Servicer pursuant
to Section 6.14;
 
(vi)          the making of a final payment pursuant to Section 7.01; and
 
(vii)         any termination of the rights and obligations of a Servicer under
any Servicing Agreement and any transfer of servicing under any Servicing
Agreement.
 
(b)           All notices to the Rating Agency provided for in this Section
shall be in writing and sent first to the Rule 17g-5 Information Provider and
then by first class mail, telecopy, electronic mail or overnight courier, as
follows:


Fitch, Inc.
One State Street Plaza, 30th Floor
New York, NY  10004
Attn: SEMT 2011-2


(c)           The Securities Administrator shall provide or make available to
the Rating Agency through the Rule 17g-5 Information Provider reports prepared
pursuant to Section 4.02 and the reports filed on Form 10-K pursuant to Section
6.21(b)(i)(1) through (4).  In addition, the Securities Administrator shall, at
the expense of the Trust Fund, make available to the Rating Agency through the
Rule 17g-5 Information Provider such information as the Rating Agency may
reasonably request regarding the Certificates or the Trust Fund, to the extent
that such information is reasonably available to the Securities Administrator;
provided, the Securities Administrator shall not be required to post to the Rule
17g-5 Website any information previously posted to and available on the
Securities Administrator’s website.
 
Section 11.13                  Conflicts. 
 
To the extent that the terms of this Agreement conflict with the terms of any
Servicing Agreement, the related Servicing Agreement shall govern.
 
Section 11.14                  Counterparts. 
 
This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original, and all of which together shall constitute one and
the same instrument.
 
Section 11.15                  No Petitions.
 
The Trustee and the Master Servicer, by entering into this Agreement, and each
Certificateholder, by accepting a Certificate, hereby covenant and agree that
they shall not at any time institute against the Depositor, or join in any
institution against the Depositor of, any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings, or other proceedings under
any United States federal or state bankruptcy or similar law in connection with
any obligations relating to the Certificates, this Agreement or any of the
documents entered into by the Depositor in connection with the transactions
contemplated by this Agreement.

 
95

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused their names to be signed
hereto by their respective officers hereunto duly authorized as of the day and
year first above written.
 
SEQUOIA RESIDENTIAL FUNDING, INC.,
 
as Depositor
 
 
   
By:
   
Name:
 
Title:
 

 
U.S. BANK NATIONAL ASSOCIATION,
 
as Trustee
 
 
   
By:
   
Name:
 
Title:
 

 
WELLS FARGO BANK, N.A.,
 
as Master Servicer
 
 
   
By:
   
Name:
 
Title:
 



WELLS FARGO BANK, N.A.,
 
as Securities Administrator and Rule 17g-5 Information Provider
 
    
By:
   
Name:
 
Title:
 


 
96

--------------------------------------------------------------------------------

 


Solely for purposes of Section 2.04 and Section 2.06(b)
 
accepted and agreed to by:
       
REDWOOD RESIDENTIAL ACQUISITION CORPORATION,
as Seller
       
By:
     
Name:
   
Authorized Signatory
 



Solely for purposes of Section 2.07
 
accepted and agreed to by:
     
SEQUOIA MORTGAGE FUNDING CORPORATION,
as Controlling Holder
       
By:
     
Name:
   
Authorized Signatory
 


 
97

--------------------------------------------------------------------------------

 


EXHIBIT A


FORMS OF CERTIFICATES
 
 
THIS CERTIFICATE IS A REMIC REGULAR INTEREST CERTIFICATE. THIS CERTIFICATE DOES
NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST IN, AND IS NOT GUARANTEED BY, THE
DEPOSITOR, THE TRUSTEE, THE SECURITIES ADMINISTRATOR, THE MASTER SERVICER OR ANY
AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR GUARANTEED BY ANY GOVERNMENTAL
AGENCY OR PRIVATE INSURER.


DISTRIBUTIONS IN REDUCTION OF THE CERTIFICATE PRINCIPAL AMOUNT OF THIS
CERTIFICATE MAY BE MADE IN INSTALLMENTS AS SET FORTH HEREIN. ACCORDINGLY, THE
CERTIFICATE PRINCIPAL AMOUNT OF THIS CERTIFICATE AT ANY TIME MAY BE LESS THAN
THE AMOUNT SHOWN ON THE FACE HEREOF.


UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC AND ANY PAYMENT IS MADE TO CEDE
& CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC, ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL, INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS
AN INTEREST HEREIN.


THE HOLDER AND ANY TRANSFEREE OF THIS CERTIFICATE WILL BE DEEMED TO HAVE
REPRESENTED BY VIRTUE OF ITS PURCHASE OR HOLDING OF THIS CERTIFICATE (OR
INTEREST THEREIN) THAT EITHER (A) SUCH HOLDER OR TRANSFEREE IS NOT AN EMPLOYEE
BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO THE PROHIBITED TRANSACTION
PROVISIONS OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(“ERISA”), OR SECTION 4975 OF THE CODE OR A PERSON (INCLUDING AN INSURANCE
COMPANY INVESTING ITS GENERAL ACCOUNT, AN INVESTMENT MANAGER, A NAMED FIDUCIARY
OR A TRUSTEE OF ANY SUCH PLAN) WHO IS USING “PLAN ASSETS” OF ANY SUCH PLAN TO
EFFECT SUCH ACQUISITION (EACH OF THE FOREGOING, A “PLAN INVESTOR”), (B) IT HAS
ACQUIRED AND IS HOLDING THIS CERTIFICATE IN RELIANCE ON U.S. DEPARTMENT OF LABOR
PROHIBITED TRANSACTION EXEMPTION (“PTE”) 89-90, AS AMENDED, (THE “UNDERWRITER
EXEMPTION”), AND THAT IT UNDERSTANDS THAT THERE ARE CERTAIN CONDITIONS TO THE
AVAILABILITY OF THE UNDERWRITER EXEMPTION INCLUDING THAT THIS CERTIFICATE MUST
BE RATED, AT THE TIME OF PURCHASE, NOT LOWER THAN “BBB-” (OR ITS EQUIVALENT) BY
STANDARD & POOR’S, FITCH, MOODY’S, DBRS LIMITED OR DBRS, INC. OR (C) (I) THE
TRANSFEREE IS AN INSURANCE COMPANY, (II) THE SOURCE OF FUNDS USED TO PURCHASE OR
HOLD THIS CERTIFICATE IS AN “INSURANCE COMPANY GENERAL ACCOUNT” (AS DEFINED IN
U.S. DEPARTMENT OF LABOR PROHIBITED TRANSACTION CLASS EXEMPTION (“PTCE”) 95-60),
AND (III) THE CONDITIONS SET FORTH IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN
SATISFIED (EACH ENTITY
 
 
A-1

--------------------------------------------------------------------------------

 
 
THAT SATISFIES THIS CLAUSE (C), A “COMPLYING INSURANCE COMPANY”).


IF THIS CERTIFICATE (OR ANY INTEREST THEREIN) IS ACQUIRED OR HELD BY ANY PERSON
THAT DOES NOT SATISFY THE CONDITIONS DESCRIBED IN THE PRECEDING PARAGRAPH, THEN
THE LAST PRECEDING TRANSFEREE THAT EITHER (I) IS NOT A PLAN INVESTOR, (II)
ACQUIRED SUCH CERTIFICATE IN COMPLIANCE WITH THE UNDERWRITER EXEMPTION, OR (III)
IS A COMPLYING INSURANCE COMPANY SHALL BE RESTORED, TO THE EXTENT PERMITTED BY
LAW, TO ALL RIGHTS AND OBLIGATIONS AS CERTIFICATE OWNER THEREOF RETROACTIVE TO
THE DATE OF SUCH TRANSFER OF THIS CERTIFICATE. THE TRUSTEE SHALL BE UNDER NO
LIABILITY TO ANY PERSON FOR MAKING ANY PAYMENTS DUE ON THIS CERTIFICATE TO SUCH
PRECEDING TRANSFEREE.


ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE
REGISTRAR, THE DEPOSITOR, THE TRUSTEE AND THE TRUST FUND FROM AND AGAINST ANY
AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH PARTIES AS A
RESULT OF SUCH ACQUISITION OR HOLDING.




SEQUOIA MORTGAGE TRUST 2011-2
MORTGAGE PASS-THROUGH CERTIFICATES, CLASS A-l


Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by


SEQUOIA RESIDENTIAL FUNDING, INC.


Initial Class Principal
Amount of the Class A-1
Certificates: $347,460,000
 
 
Certificate Interest Rate: Adjustable
 
 
Final Scheduled Distribution
Date: September 2041
 
 
NUMBER 1
Initial Certificate
Principal Amount of this
Certificates: $347,460,000
 
 
Cut-off Date: September 1, 2011
 
 
 
 
 
 
CUSIP: 81744Q AA1




 
A-2

--------------------------------------------------------------------------------

 

THIS CERTIFIES THAT CEDE & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Principal Amount of this Certificate by the initial Class Principal
Amount of all Class A-1 Certificates, both as specified above) in a Trust Fund,
the assets of which consist of the Mortgage Loans and all interest and principal
received thereon after the Cut-off Date (other than Scheduled Payments due on or
prior to the Cut-off Date), the rights of the Seller and the Depositor assigned
to the Trustee under each Purchase Agreement, each Servicing Agreement, the
Mortgage Loan Purchase and Sale Agreement, the Insurance Policies relating to
the Mortgage Loans, all cash, instruments or property held or required to be
held in the Custodial Accounts and the Distribution Account and property that
secured a Mortgage Loan; and certain other assets, if any, as described in the
Pooling and Servicing Agreement (the foregoing assets hereinafter collectively
referred to as the “Trust Fund”).


Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in October 2011 (each, a “Distribution Date”), to the Person in whose
name this Certificate is registered at the close of business on the last
Business Day preceding such Distribution Date (the “Record Date”), in an amount
equal to the product of the Percentage Interest evidenced by this Certificate
and the amount, if any, required to be distributed to all Certificates of the
Class represented by this Certificate. All sums distributable on this
Certificate are payable in the coin or currency of the United States of America
which at the time of payment is legal tender for the payment of public and
private debts.


Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.


Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose.

 
A-3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, U.S. Bank National Association, as Trustee, has caused this
Certificate to be duly executed.


U.S. BANK NATIONAL ASSOCIATION,
as Trustee




By:                                                   
AUTHORIZED SIGNATORY


Dated:                                               






CERTIFICATE AUTHENTICATION


This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.


WELLS FARGO BANK, N.A.,
as Authenticating Agent




By:                                                   
AUTHORIZED SIGNATORY


Dated:                                               



 
A-4

--------------------------------------------------------------------------------

 

SEQUOIA MORTGAGE TRUST 2011-2
MORTGAGE PASS-THROUGH CERTIFICATE


This Certificate is one of a duly authorized issue of certificates designated as
Sequoia Mortgage Trust 2011-2 Mortgage Pass-Through Certificates (the
“Certificates”), representing all or part of a beneficial ownership interest in
a Trust Fund established pursuant to a Pooling and Servicing Agreement, dated as
of September 1, 2011 (the “Pooling and Servicing Agreement”), among Sequoia
Residential Funding, Inc., as depositor (the “Depositor”), Wells Fargo Bank,
N.A., as master servicer (in such capacity, the “Master Servicer”) and as
securities administrator (in such capacity, the “Securities Administrator”) and
U.S. Bank National Association, as trustee (the “Trustee”), to which terms,
provisions and conditions thereof the Holder of this Certificate by virtue of
the acceptance hereof assents, and by which such Holder is bound. Except as
otherwise defined herein, all capitalized terms used herein shall have the
meanings ascribed to them in the Pooling and Servicing Agreement. The
Certificates consist of the following Classes: Class A-1, Class R, Class LT-R,
Class A-IO, Class B-1, Class B-2, Class B-3, Class B-4, and Class B-5.


On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement.  All
distributions or allocations made with respect to each Class of Certificates on
each Distribution Date shall be allocated among the outstanding Certificates of
such Class based on the Certificate Principal Amount (or Notional Amount) of
each such Certificate.


Distributions on this Certificate will be made by check mailed to the Holder of
record of this Certificate on the immediately preceding Record Date at the
address of such Holder as its appears on the Certificate Register or, upon
written request made to the Securities Administrator at least five Business Days
prior to the related Record Date, by any Certificateholder owning an aggregate
initial Certificate Principal Amount of at least $1,000,000 or, in the case of
the Class of A-IO Certificates or any Residual Certificate, a Percentage
Interest of 100%, by wire transfer in immediately available funds to an account
specified in such request and at the expense of such Certificateholder
requesting such wire transfer by deducting a wire transfer fee from the related
distribution; provided, however, that the final distribution in respect of any
Certificate shall be made only upon presentation and surrender of such
Certificate at the Corporate Trust Office (as defined below); provided, further,
that the foregoing provisions shall not apply to any Certificate as long as such
Certificate remains a Book-Entry Certificate, in which case all payments made
shall be made through the Clearing Agency and its Clearing Agency
Participants.  Notwithstanding such final payment of principal of any of the
Certificates, each Residual Certificate will remain outstanding until the
termination of the related REMIC or REMICs and the payment in full of all other
amounts due with respects to the Residual Certificates and at such time such
final payment in retirement of any Residual Certificate will be made only upon
presentation and surrender of such Certificate at the Corporate Trust Office.


The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Sixth Street and Marquette Avenue, Minneapolis,
Minnesota 55479, Attention: Corporate Trust Services -- Sequoia Mortgage Trust
2011-2 or at such other address as the Securities Administrator may designate
from time to time.

 
A-5

--------------------------------------------------------------------------------

 



The Pooling and Servicing Agreement may be amended by the Trustee, the Master
Servicer, the Securities Administrator, and the Depositor with the consent of
the Holders of not less than 66-2/3% of the Class Principal Amount or Class
Notional Amount (or Percentage Interest) of each Class of Certificates affected
thereby for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event; and provided
further, that no such amendment may (i) reduce in any manner the amount of, or
delay the timing of, payments received on Mortgage Loans which are required to
be distributed on any Certificate, without the consent of the Holder of such
Certificate or (ii) reduce the aforesaid percentages of Class Principal Amount
or Class Notional Amount (or Percentage Interest) of Certificates of each Class,
the Holders of which are required to consent to any such amendment without the
consent of the Holders of 100% of the Class Principal Amount or Class Notional
Amount (or Percentage Interest) of each Class of Certificates affected
thereby.  For purposes of this paragraph, references to “Holder” or “Holders”
shall be deemed to include, in the case of any Class of Book-Entry Certificates,
the related Certificate Owners.  Any consent by the Holder of this Certificate
will be conclusive and binding upon all future Holders of this Certificate and
of any Certificate issued upon the transfer hereof or in exchange herefor or in
lieu hereof whether or not consent is made with respect to such
Certificate.  The Pooling and Servicing Agreement also permits the amendment
thereof in certain limited circumstances without the consent of the Holders.


As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to the Certificate Registrar
duly executed by the Holder thereof or such Holder’s attorney duly authorized in
writing, and thereupon one or more new Certificates of the same Class of
authorized denominations evidencing the same initial Certificate Principal
Amount (or Notional Amount) will be issued to the designated transferee or
transferees.  As provided in the Pooling and Servicing Agreement and subject to
certain limitations therein set forth, this Certificate is exchangeable for new
Certificates of the same Class evidencing the same aggregate initial Certificate
Principal Amount (or Notional Amount) as requested by the Holder surrendering
the same.  No service charge will be made for any such registration of transfer
or exchange, but the Certificate Registrar may require payment of a sum
sufficient to cover any tax or governmental charge that may be imposed in
connection with any exchange of Certificates.


The Class A-1, Class B-1, Class B-2, Class B-3, Class B-4, and Class B-5
Certificates are issuable only in registered form in minimum denominations of
$100,000 in initial Certificate Principal Amount and in integral multiples of $1
in excess thereof and, in the case of the A-1, Class B-1, Class B-2 and Class
B-3 Certificates, will be registered in the name of the nominee of the Clearing
Agency, which shall maintain such Certificates through its book-entry facilities
and, in the case of the Class B-4 and Class B-5 Certificates, will be maintained
in physical form.  The Class A-IO Certificate is issuable only in registered
form as a single Certificate representing the entire Percentage Interest in that
Class and will be registered in the name of the nominee of the Clearing Agency,
which shall maintain such Certificates through its book-entry facilities.  The
Class R, and Class LT-R Certificates will each be issued as a single Certificate
representing the entire Percentage Interest in that Class and will be maintained
in physical form. The Certificates shall remain outstanding until the final
Distribution Date for the Certificates.

 
A-6

--------------------------------------------------------------------------------

 

On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans has declined to less than 20% of the initial Aggregate Stated Principal
Balance of the Mortgage Loans as of the Cut-off Date, subject to satisfaction of
the conditions described in the Pooling and Servicing Agreement, the Holder of
the Class LT-R Certificate may purchase all of the Mortgage Loans from the Trust
Fund, thereby causing an early retirement of the Certificates.  If this right is
not exercised by the Holder of the Class LT-R Certificate, the Master Servicer
will have the option to purchase all of the Mortgage Loans from the Trust Fund
on any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans has declined to less than 5% of the initial Aggregate Stated Principal
Balance of the Mortgage Loans as of the Cut-off Date.


In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.


The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.


As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of New York without regard to the conflict of
laws principles applied in the State of New York.  In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.





 
A-7

--------------------------------------------------------------------------------

 

ASSIGNMENT
 
FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto

   

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)

 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint

 

to transfer such Certificate in such Certificate Register.
 
I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:

             
Dated:
         
Signature by or on behalf of Assignor
     
Authorized Officer
 
Signature Guaranteed
           
Name of Institution
 
NOTICE: The signature(s) of this assignment must correspond with the name(s) on
the face of this Certificate without alteration or any change whatsoever.  The
signature must be guaranteed by a participant in the Securities Transfer Agents
Medallion Program, the New York Stock Exchange Medallion Signature Program or
the Stock Exchanges Medallion Program.  Notarized or witnessed signatures are
not acceptable as guaranteed signatures.










 
A-8

--------------------------------------------------------------------------------

 

DISTRIBUTION INSTRUCTIONS
 
The assignee should include the following for the information of the Certificate
Registrar.  Distributions shall be made by wire transfer in immediately
available funds to
 
___________________________________________________________________________________________________________
 
for the account of ___________________________________  account
number ___________________________ or, if mailed by check,
 
to  ____________________________________
 
___________________________________________________________________________________________________________
 
Applicable reports and statements should be mailed
to  _________________________________________________________________
 
___________________________________________________________________________________________________________
 
This information is provided
by  ___________________________________________________________________________
 
the assignee named above, or ___________________________________________________
as its agent.
 



 
A-9

--------------------------------------------------------------------------------

 

THIS CERTIFICATE IS A REMIC REGULAR INTEREST CERTIFICATE. THIS CERTIFICATE DOES
NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST IN, AND IS NOT GUARANTEED BY, THE
DEPOSITOR, THE TRUSTEE, THE SECURITIES ADMINISTRATOR, THE MASTER SERVICER OR ANY
AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR GUARANTEED BY ANY GOVERNMENTAL
AGENCY OR PRIVATE INSURER.


THIS IS AN INTEREST-ONLY CERTIFICATE THAT IS NOT ENTITLED TO ANY DISTRIBUTIONS
WITH RESPECT TO PRINCIPAL.  THE CERTIFICATE NOTIONAL AMOUNT OF THIS CERTIFICATE
WILL BE REDUCED AS SET FORTH HEREIN. ACCORDINGLY, THE CERTIFICATE NOTIONAL
AMOUNT OF THIS CERTIFICATE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN ON THE
FACE HEREOF.


UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC AND ANY PAYMENT IS MADE TO CEDE
& CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC, ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL, INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS
AN INTEREST HEREIN.


THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "1933 ACT"), OR ANY STATE SECURITIES LAWS. NEITHER THIS CERTIFICATE
NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED, SOLD, ASSIGNED,
TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH
REGISTRATION, UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO,
REGISTRATION.


THE HOLDER OF THIS CERTIFICATE BY ITS ACCEPTANCE HEREOF AGREES TO OFFER, SELL OR
OTHERWISE TRANSFER SUCH CERTIFICATE ONLY TO PERSON IT REASONABLY BELIEVES IS A
"QUALIFIED INSTITUTIONAL BUYER" AS DEFINED IN RULE 144A UNDER THE 1933 ACT THAT
PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL
BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING MADE IN RELIANCE ON
RULE 144A, SUBJECT TO THE CERTIFICATE REGISTRAR'S RIGHT PRIOR TO ANY SUCH OFFER,
SALE OR TRANSFER TO REQUIRE THE DELIVERY OF A CERTIFICATE OF TRANSFER IN THE
FORM APPEARING IN THE POOLING AND SERVICING AGREEMENT.


THE HOLDER AND ANY TRANSFEREE OF THIS CERTIFICATE WILL BE DEEMED TO HAVE
REPRESENTED BY VIRTUE OF ITS PURCHASE OR HOLDING OF THIS CERTIFICATE (OR
INTEREST THEREIN) THAT EITHER (A) SUCH HOLDER OR TRANSFEREE IS NOT AN EMPLOYEE
BENEFIT PLAN OR OTHER PLAN OR

 
A-10

--------------------------------------------------------------------------------

 

ARRANGEMENT SUBJECT TO THE PROHIBITED TRANSACTION PROVISIONS OF THE EMPLOYEE
RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), OR SECTION 4975 OF
THE CODE OR A PERSON (INCLUDING AN INSURANCE COMPANY INVESTING ITS GENERAL
ACCOUNT, AN INVESTMENT MANAGER, A NAMED FIDUCIARY OR A TRUSTEE OF ANY SUCH PLAN)
WHO IS USING “PLAN ASSETS” OF ANY SUCH PLAN TO EFFECT SUCH ACQUISITION (EACH OF
THE FOREGOING, A “PLAN INVESTOR”), (B) IT HAS ACQUIRED AND IS HOLDING THIS
CERTIFICATE IN RELIANCE ON U.S. DEPARTMENT OF LABOR PROHIBITED TRANSACTION
EXEMPTION (“PTE”) 89-90, AS AMENDED, (THE “UNDERWRITER EXEMPTION”), AND THAT IT
UNDERSTANDS THAT THERE ARE CERTAIN CONDITIONS TO THE AVAILABILITY OF THE
UNDERWRITER EXEMPTION INCLUDING THAT THIS CERTIFICATE MUST BE RATED, AT THE TIME
OF PURCHASE, NOT LOWER THAN “BBB-” (OR ITS EQUIVALENT) BY STANDARD & POOR’S,
FITCH, MOODY’S, DBRS LIMITED OR DBRS, INC. OR (C) (I) THE TRANSFEREE IS AN
INSURANCE COMPANY, (II) THE SOURCE OF FUNDS USED TO PURCHASE OR HOLD THIS
CERTIFICATE IS AN “INSURANCE COMPANY GENERAL ACCOUNT” (AS DEFINED IN U.S.
DEPARTMENT OF LABOR PROHIBITED TRANSACTION CLASS EXEMPTION (“PTCE”) 95-60), AND
(III) THE CONDITIONS SET FORTH IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN
SATISFIED (EACH ENTITY THAT SATISFIES THIS CLAUSE (C), A “COMPLYING INSURANCE
COMPANY”).


IF THIS CERTIFICATE (OR ANY INTEREST THEREIN) IS ACQUIRED OR HELD BY ANY PERSON
THAT DOES NOT SATISFY THE CONDITIONS DESCRIBED IN THE PRECEDING PARAGRAPH, THEN
THE LAST PRECEDING TRANSFEREE THAT EITHER (I) IS NOT A PLAN INVESTOR, (II)
ACQUIRED SUCH CERTIFICATE IN COMPLIANCE WITH THE UNDERWRITER EXEMPTION, OR (III)
IS A COMPLYING INSURANCE COMPANY SHALL BE RESTORED, TO THE EXTENT PERMITTED BY
LAW, TO ALL RIGHTS AND OBLIGATIONS AS CERTIFICATE OWNER THEREOF RETROACTIVE TO
THE DATE OF SUCH TRANSFER OF THIS CERTIFICATE. THE TRUSTEE SHALL BE UNDER NO
LIABILITY TO ANY PERSON FOR MAKING ANY PAYMENTS DUE ON THIS CERTIFICATE TO SUCH
PRECEDING TRANSFEREE.


ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE
REGISTRAR, THE DEPOSITOR, THE TRUSTEE AND THE TRUST FUND FROM AND AGAINST ANY
AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH PARTIES AS A
RESULT OF SUCH ACQUISITION OR HOLDING.
 
 
A-11

--------------------------------------------------------------------------------

 

SEQUOIA MORTGAGE TRUST 2011-2
MORTGAGE PASS-THROUGH CERTIFICATES, CLASS A-IO


Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by


SEQUOIA RESIDENTIAL FUNDING, INC.


Initial Class Notional
Initial Certificate
Amount of the Class A-IO
Notional Amount of this
Certificates: $347,460,000
Certificates: $347,460,000
       
Certificate Interest Rate: Adjustable
Cut-off Date: September 1, 2011
       
Final Scheduled Distribution
 
Date: September 2041
         
NUMBER 1
CUSIP: 81744Q AE3




 
A-12

--------------------------------------------------------------------------------

 

THIS CERTIFIES THAT CEDE & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Notional Amount of this Certificate by the initial Class Notional
Amount of all Class A-IO Certificates, both as specified above) in a Trust Fund,
the assets of which consist of the Mortgage Loans and all interest and principal
received thereon after the Cut-off Date (other than Scheduled Payments due on or
prior to the Cut-off Date), the rights of the Seller and the Depositor assigned
to the Trustee under each Purchase Agreement, each Servicing Agreement, the
Mortgage Loan Purchase and Sale Agreement, the Insurance Policies relating to
the Mortgage Loans, all cash, instruments or property held or required to be
held in the Custodial Accounts and the Distribution Account and property that
secured a Mortgage Loan; and certain other assets, if any, as described in the
Pooling and Servicing Agreement (the foregoing assets hereinafter collectively
referred to as the “Trust Fund”).


Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in October 2011 (each, a “Distribution Date”), to the Person in whose
name this Certificate is registered at the close of business on the last
Business Day preceding such Distribution Date (the “Record Date”), in an amount
equal to the product of the Percentage Interest evidenced by this Certificate
and the amount, if any, required to be distributed to all Certificates of the
Class represented by this Certificate. All sums distributable on this
Certificate are payable in the coin or currency of the United States of America
which at the time of payment is legal tender for the payment of public and
private debts.


Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.


Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose.

 
A-13

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, U.S. Bank National Association, as Trustee, has caused this
Certificate to be duly executed.


U.S. BANK NATIONAL ASSOCIATION,
as Trustee




By:                                                   
AUTHORIZED SIGNATORY


Dated:                                               






CERTIFICATE AUTHENTICATION


This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.


WELLS FARGO BANK, N.A.,
as Authenticating Agent




By:                                                   
AUTHORIZED SIGNATORY


Dated:                                               



 
A-14

--------------------------------------------------------------------------------

 

SEQUOIA MORTGAGE TRUST 2011-2
MORTGAGE PASS-THROUGH CERTIFICATE


This Certificate is one of a duly authorized issue of certificates designated as
Sequoia Mortgage Trust 2011-2 Mortgage Pass-Through Certificates (the
“Certificates”), representing all or part of a beneficial ownership interest in
a Trust Fund established pursuant to a Pooling and Servicing Agreement, dated as
of September 1, 2011 (the “Pooling and Servicing Agreement”), among Sequoia
Residential Funding, Inc., as depositor (the “Depositor”), Wells Fargo Bank,
N.A., as master servicer (in such capacity, the “Master Servicer”) and as
securities administrator (in such capacity, the “Securities Administrator”) and
U.S. Bank National Association, as trustee (the “Trustee”), to which terms,
provisions and conditions thereof the Holder of this Certificate by virtue of
the acceptance hereof assents, and by which such Holder is bound. Except as
otherwise defined herein, all capitalized terms used herein shall have the
meanings ascribed to them in the Pooling and Servicing Agreement. The
Certificates consist of the following Classes: Class A-1, Class R, Class LT-R,
Class A-IO, Class B-1, Class B-2, Class B-3, Class B-4, and Class B-5.


On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement.  All
distributions or allocations made with respect to each Class of Certificates on
each Distribution Date shall be allocated among the outstanding Certificates of
such Class based on the Certificate Principal Amount (or Notional Amount) of
each such Certificate.


Distributions on this Certificate will be made by check mailed to the Holder of
record of this Certificate on the immediately preceding Record Date at the
address of such Holder as its appears on the Certificate Register or, upon
written request made to the Securities Administrator at least five Business Days
prior to the related Record Date, by any Certificateholder owning an aggregate
initial Certificate Principal Amount of at least $1,000,000 or, in the case of a
Class of Interest-Only Certificates and any Residual Certificate, a Percentage
Interest of 100%, by wire transfer in immediately available funds to an account
specified in such request and at the expense of such Certificateholder
requesting such wire transfer by deducting a wire transfer fee from the related
distribution; provided, however, that the final distribution in respect of any
Certificate shall be made only upon presentation and surrender of such
Certificate at the Corporate Trust Office (as defined below); provided, further,
that the foregoing provisions shall not apply to any Certificate as long as such
Certificate remains a Book-Entry Certificate, in which case all payments made
shall be made through the Clearing Agency and its Clearing Agency
Participants.  Notwithstanding such final payment of principal of any of the
Certificates, each Residual Certificate will remain outstanding until the
termination of the related REMIC or REMICs and the payment in full of all other
amounts due with respects to the Residual Certificates and at such time such
final payment in retirement of any Residual Certificate will be made only upon
presentation and surrender of such Certificate at the Corporate Trust Office.


The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Sixth Street and Marquette Avenue, Minneapolis,
Minnesota 55479, Attention: Corporate Trust Services -- Sequoia Mortgage Trust
2011-2 or at such other address as the Securities Administrator may designate
from time to time.

 
A-15

--------------------------------------------------------------------------------

 

The Pooling and Servicing Agreement may be amended by the Trustee, the Master
Servicer, the Securities Administrator, and the Depositor with the consent of
the Holders of not less than 66-2/3% of the Class Principal Amount or Class
Notional Amount (or Percentage Interest) of each Class of Certificates affected
thereby for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event; and provided
further, that no such amendment may (i) reduce in any manner the amount of, or
delay the timing of, payments received on Mortgage Loans which are required to
be distributed on any Certificate, without the consent of the Holder of such
Certificate or (ii) reduce the aforesaid percentages of Class Principal Amount
or Class Notional Amount (or Percentage Interest) of Certificates of each Class,
the Holders of which are required to consent to any such amendment without the
consent of the Holders of 100% of the Class Principal Amount or Class Notional
Amount (or Percentage Interest) of each Class of Certificates affected
thereby.  For purposes of this paragraph, references to “Holder” or “Holders”
shall be deemed to include, in the case of any Class of Book-Entry Certificates,
the related Certificate Owners.  Any consent by the Holder of this Certificate
will be conclusive and binding upon all future Holders of this Certificate and
of any Certificate issued upon the transfer hereof or in exchange herefor or in
lieu hereof whether or not consent is made with respect to such
Certificate.  The Pooling and Servicing Agreement also permits the amendment
thereof in certain limited circumstances without the consent of the Holders.


As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to the Certificate Registrar
duly executed by the Holder thereof or such Holder’s attorney duly authorized in
writing, and thereupon one or more new Certificates of the same Class of
authorized denominations evidencing the same initial Certificate Principal
Amount (or Notional Amount) will be issued to the designated transferee or
transferees.  As provided in the Pooling and Servicing Agreement and subject to
certain limitations therein set forth, this Certificate is exchangeable for new
Certificates of the same Class evidencing the same aggregate initial Certificate
Principal Amount (or Notional Amount) as requested by the Holder surrendering
the same.  No service charge will be made for any such registration of transfer
or exchange, but the Certificate Registrar may require payment of a sum
sufficient to cover any tax or governmental charge that may be imposed in
connection with any exchange of Certificates.


The Class A-1, Class B-1, Class B-2, Class B-3, Class B-4, and Class B-5
Certificates are issuable only in registered form in minimum denominations of
$100,000 in initial Certificate Principal Amount and in integral multiples of $1
in excess thereof and, in the case of the A-1, Class B-1, Class B-2 and Class
B-3 Certificates, will be registered in the name of the nominee of the Clearing
Agency, which shall maintain such Certificates through its book-entry facilities
and, in the case of the Class B-4 and Class B-5 Certificates, will be maintained
in physical form.  The Class A-IO Certificate is issuable only in registered
form as a single Certificate representing the entire Percentage Interest in that
Class and will be registered in the name of the nominee of the Clearing Agency,
which shall maintain such Certificates through its book-entry facilities.  The
Class R, and Class LT-R Certificates will each be issued as a single Certificate
representing the entire Percentage Interest in that Class and will be maintained
in physical form. The Certificates shall remain outstanding until the final
Distribution Date for the Certificates.

 
A-16

--------------------------------------------------------------------------------

 



On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans has declined to less than 20% of the initial Aggregate Stated Principal
Balance of the Mortgage Loans as of the Cut-off Date, subject to satisfaction of
the conditions described in the Pooling and Servicing Agreement, the Holder of
the Class LT-R Certificate may purchase all of the Mortgage Loans from the Trust
Fund, thereby causing an early retirement of the Certificates.  If this right is
not exercised by the Holder of the Class LT-R Certificate, the Master Servicer
will have the option to purchase all of the Mortgage Loans from the Trust Fund
on any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans has declined to less than 5% of the initial Aggregate Stated Principal
Balance of the Mortgage Loans as of the Cut-off Date.


In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.


The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.


As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of New York without regard to the conflict of
laws principles applied in the State of New York.  In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.





 
A-17

--------------------------------------------------------------------------------

 

ASSIGNMENT
 
FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto

   

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)

 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint

 

to transfer such Certificate in such Certificate Register.
 
I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:

             
Dated:
         
Signature by or on behalf of Assignor
     
Authorized Officer
 
Signature Guaranteed
           
Name of Institution
 
NOTICE: The signature(s) of this assignment must correspond with the name(s) on
the face of this Certificate without alteration or any change whatsoever.  The
signature must be guaranteed by a participant in the Securities Transfer Agents
Medallion Program, the New York Stock Exchange Medallion Signature Program or
the Stock Exchanges Medallion Program.  Notarized or witnessed signatures are
not acceptable as guaranteed signatures.










 
A-18

--------------------------------------------------------------------------------

 

DISTRIBUTION INSTRUCTIONS
 
The assignee should include the following for the information of the Certificate
Registrar.  Distributions shall be made by wire transfer in immediately
available funds to
 
___________________________________________________________________________________________________________
 
for the account of ___________________________________  account
number ___________________________ or, if mailed by check,
 
to  ____________________________________
 
___________________________________________________________________________________________________________
 
Applicable reports and statements should be mailed
to  _________________________________________________________________
 
___________________________________________________________________________________________________________
 
This information is provided
by  ___________________________________________________________________________
 
the assignee named above, or ___________________________________________________
as its agent.
 


 
A-19

--------------------------------------------------------------------------------

 

THIS CERTIFICATE IS A REMIC REGULAR INTEREST CERTIFICATE. THIS CERTIFICATE DOES
NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST IN, AND IS NOT GUARANTEED BY, THE
DEPOSITOR, THE TRUSTEE, THE SECURITIES ADMINISTRATOR, THE MASTER SERVICER OR ANY
AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR GUARANTEED BY ANY GOVERNMENTAL
AGENCY OR PRIVATE INSURER.


DISTRIBUTIONS IN REDUCTION OF THE CERTIFICATE PRINCIPAL AMOUNT OF THIS
CERTIFICATE MAY BE MADE IN INSTALLMENTS AS SET FORTH HEREIN. ACCORDINGLY, THE
CERTIFICATE PRINCIPAL AMOUNT OF THIS CERTIFICATE AT ANY TIME MAY BE LESS THAN
THE AMOUNT SHOWN ON THE FACE HEREOF.


THIS CERTIFICATE IS SUBORDINATE IN RIGHT OF PAYMENT AS DESCRIBED IN THE POOLING
AND SERVICING AGREEMENT REFERRED TO HEREIN.


UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC AND ANY PAYMENT IS MADE TO CEDE
& CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC, ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL, INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS
AN INTEREST HEREIN.


THE HOLDER AND ANY TRANSFEREE OF THIS CERTIFICATE WILL BE DEEMED TO HAVE
REPRESENTED BY VIRTUE OF ITS PURCHASE OR HOLDING OF THIS CERTIFICATE (OR
INTEREST THEREIN) THAT EITHER (A) SUCH HOLDER OR TRANSFEREE IS NOT AN EMPLOYEE
BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO THE PROHIBITED TRANSACTION
PROVISIONS OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(“ERISA”), OR SECTION 4975 OF THE CODE OR A PERSON (INCLUDING AN INSURANCE
COMPANY INVESTING ITS GENERAL ACCOUNT, AN INVESTMENT MANAGER, A NAMED FIDUCIARY
OR A TRUSTEE OF ANY SUCH PLAN) WHO IS USING “PLAN ASSETS” OF ANY SUCH PLAN TO
EFFECT SUCH ACQUISITION (EACH OF THE FOREGOING, A “PLAN INVESTOR”). (B)
IT HAS ACQUIRED AND IS HOLDING THIS CERTIFICATE IN RELIANCE ON U.S. DEPARTMENT
OF LABOR PROHIBITED TRANSACTION EXEMPTION (“PTE”) 89-90, AS AMENDED, (THE
“UNDERWRITER EXEMPTION”), AND THAT IT UNDERSTANDS THAT THERE ARE CERTAIN
CONDITIONS TO THE AVAILABILITY OF THE UNDERWRITER EXEMPTION INCLUDING THAT THIS
CERTIFICATE MUST BE RATED, AT THE TIME OF PURCHASE, NOT LOWER THAN “BBB-” (OR
ITS EQUIVALENT) BY STANDARD & POOR’S, FITCH, MOODY’S, DBRS LIMITED OR DBRS, INC.
OR (C) (I) THE TRANSFEREE IS AN INSURANCE COMPANY, (II) THE SOURCE OF FUNDS USED
TO PURCHASE OR HOLD THIS CERTIFICATE IS AN “INSURANCE COMPANY GENERAL ACCOUNT”
(AS DEFINED IN U.S. DEPARTMENT OF LABOR PROHIBITED TRANSACTION CLASS EXEMPTION
(“PTCE”) 95-60), AND (III) THE  CONDITIONS SET FORTH IN SECTIONS I AND III OF
PTCE 95-60 HAVE BEEN SATISFIED (EACH ENTITY THAT SATISFIES THIS CLAUSE (C), A
“COMPLYING INSURANCE COMPANY”).
 
 

 
A-20

--------------------------------------------------------------------------------

 



ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE
REGISTRAR, THE DEPOSITOR, THE TRUSTEE AND THE TRUST FUND FROM AND AGAINST ANY
AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH PARTIES AS A
RESULT OF SUCH ACQUISITION OR HOLDING.


SEQUOIA MORTGAGE TRUST 2011-2
MORTGAGE PASS-THROUGH CERTIFICATES, CLASS B-l


Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by


SEQUOIA RESIDENTIAL FUNDING, INC.


Initial Class Principal
Amount of the Class B-1
Certificates: $10,319,000
 
 
Certificate Interest Rate: Adjustable
 
 
Final Scheduled Distribution
Date: September 2041
 
NUMBER 1
Initial Certificate
Principal Amount of this
Certificates: $10,319,000
 
 
Cut-off Date: September 1, 2011
 
 
 
 
 
CUSIP: 81744Q AB9


 
A-21

--------------------------------------------------------------------------------

 

THIS CERTIFIES THAT CEDE & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Principal Amount of this Certificate by the initial Class Principal
Amount of all Class B-1 Certificates, both as specified above) in a Trust Fund,
the assets of which consist of the Mortgage Loans and all interest and principal
received thereon after the Cut-off Date (other than Scheduled Payments due on or
prior to the Cut-off Date), the rights of the Seller and the Depositor assigned
to the Trustee under each Purchase Agreement, each Servicing Agreement, the
Mortgage Loan Purchase and Sale Agreement, the Insurance Policies relating to
the Mortgage Loans, all cash, instruments or property held or required to be
held in the Custodial Accounts and the Distribution Account and property that
secured a Mortgage Loan; and certain other assets, if any, as described in the
Pooling and Servicing Agreement (the foregoing assets hereinafter collectively
referred to as the “Trust Fund”).


Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in October 2011 (each, a “Distribution Date”), to the Person in whose
name this Certificate is registered at the close of business on the last
Business Day preceding such Distribution Date (the “Record Date”), in an amount
equal to the product of the Percentage Interest evidenced by this Certificate
and the amount, if any, required to be distributed to all Certificates of the
Class represented by this Certificate. All sums distributable on this
Certificate are payable in the coin or currency of the United States of America
which at the time of payment is legal tender for the payment of public and
private debts.


Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.


Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose.

 
A-22

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, U.S. Bank National Association, as Trustee, has caused this
Certificate to be duly executed.


U.S. BANK NATIONAL ASSOCIATION,
as Trustee




By:                                                   
AUTHORIZED SIGNATORY


Dated:                                               








CERTIFICATE AUTHENTICATION


This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.


WELLS FARGO BANK, N.A.,
as Authenticating Agent




By:                                                   
AUTHORIZED SIGNATORY


Dated:                                               



 
A-23

--------------------------------------------------------------------------------

 

SEQUOIA MORTGAGE TRUST 2011-2
MORTGAGE PASS-THROUGH CERTIFICATE


This Certificate is one of a duly authorized issue of certificates designated as
Sequoia Mortgage Trust 2011-2 Mortgage Pass-Through Certificates (the
“Certificates”), representing all or part of a beneficial ownership interest in
a Trust Fund established pursuant to a Pooling and Servicing Agreement, dated as
of September 1, 2011 (the “Pooling and Servicing Agreement”), among Sequoia
Residential Funding, Inc., as depositor (the “Depositor”), Wells Fargo Bank,
N.A., as master servicer (in such capacity, the “Master Servicer”) and as
securities administrator (in such capacity, the “Securities Administrator”) and
U.S. Bank National Association, as trustee (the “Trustee”), to which terms,
provisions and conditions thereof the Holder of this Certificate by virtue of
the acceptance hereof assents, and by which such Holder is bound. Except as
otherwise defined herein, all capitalized terms used herein shall have the
meanings ascribed to them in the Pooling and Servicing Agreement. The
Certificates consist of the following Classes: Class A-1, Class R, Class LT-R,
Class A-IO, Class B-1, Class B-2, Class B-3, Class B-4, and Class B-5.


On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement.  All
distributions or allocations made with respect to each Class of Certificates on
each Distribution Date shall be allocated among the outstanding Certificates of
such Class based on the Certificate Principal Amount (or Notional Amount) of
each such Certificate.


Distributions on this Certificate will be made by check mailed to the Holder of
record of this Certificate on the immediately preceding Record Date at the
address of such Holder as its appears on the Certificate Register or, upon
written request made to the Securities Administrator at least five Business Days
prior to the related Record Date, by any Certificateholder owning an aggregate
initial Certificate Principal Amount of at least $1,000,000 or, in the case of a
Class of Interest-Only Certificates and any Residual Certificate, a Percentage
Interest of 100%, by wire transfer in immediately available funds to an account
specified in such request and at the expense of such Certificateholder
requesting such wire transfer by deducting a wire transfer fee from the related
distribution; provided, however, that the final distribution in respect of any
Certificate shall be made only upon presentation and surrender of such
Certificate at the Corporate Trust Office (as defined below); provided, further,
that the foregoing provisions shall not apply to any Certificate as long as such
Certificate remains a Book-Entry Certificate, in which case all payments made
shall be made through the Clearing Agency and its Clearing Agency
Participants.  Notwithstanding such final payment of principal of any of the
Certificates, each Residual Certificate will remain outstanding until the
termination of the related REMIC or REMICs and the payment in full of all other
amounts due with respects to the Residual Certificates and at such time such
final payment in retirement of any Residual Certificate will be made only upon
presentation and surrender of such Certificate at the Corporate Trust Office.


The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Sixth Street and Marquette Avenue, Minneapolis,
Minnesota 55479, Attention: Corporate Trust Services -- Sequoia Mortgage Trust
2011-2 or at such other address as the Securities Administrator may designate
from time to time.

 
A-24

--------------------------------------------------------------------------------

 



The Pooling and Servicing Agreement may be amended by the Trustee, the Master
Servicer, the Securities Administrator, and the Depositor with the consent of
the Holders of not less than 66-2/3% of the Class Principal Amount or Class
Notional Amount (or Percentage Interest) of each Class of Certificates affected
thereby for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event; and provided
further, that no such amendment may (i) reduce in any manner the amount of, or
delay the timing of, payments received on Mortgage Loans which are required to
be distributed on any Certificate, without the consent of the Holder of such
Certificate or (ii) reduce the aforesaid percentages of Class Principal Amount
or Class Notional Amount (or Percentage Interest) of Certificates of each Class,
the Holders of which are required to consent to any such amendment without the
consent of the Holders of 100% of the Class Principal Amount or Class Notional
Amount (or Percentage Interest) of each Class of Certificates affected
thereby.  For purposes of this paragraph, references to “Holder” or “Holders”
shall be deemed to include, in the case of any Class of Book-Entry Certificates,
the related Certificate Owners.  Any consent by the Holder of this Certificate
will be conclusive and binding upon all future Holders of this Certificate and
of any Certificate issued upon the transfer hereof or in exchange herefor or in
lieu hereof whether or not consent is made with respect to such
Certificate.  The Pooling and Servicing Agreement also permits the amendment
thereof in certain limited circumstances without the consent of the Holders.


As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to the Certificate Registrar
duly executed by the Holder thereof or such Holder’s attorney duly authorized in
writing, and thereupon one or more new Certificates of the same Class of
authorized denominations evidencing the same initial Certificate Principal
Amount (or Notional Amount) will be issued to the designated transferee or
transferees.  As provided in the Pooling and Servicing Agreement and subject to
certain limitations therein set forth, this Certificate is exchangeable for new
Certificates of the same Class evidencing the same aggregate initial Certificate
Principal Amount (or Notional Amount) as requested by the Holder surrendering
the same.  No service charge will be made for any such registration of transfer
or exchange, but the Certificate Registrar may require payment of a sum
sufficient to cover any tax or governmental charge that may be imposed in
connection with any exchange of Certificates.


The Class A-1, Class B-1, Class B-2, Class B-3, Class B-4, and Class B-5
Certificates are issuable only in registered form in minimum denominations of
$100,000 in initial Certificate Principal Amount and in integral multiples of $1
in excess thereof and, in the case of the A-1, Class B-1, Class B-2 and Class
B-3 Certificates, will be registered in the name of the nominee of the Clearing
Agency, which shall maintain such Certificates through its book-entry facilities
and, in the case of the Class B-4 and Class B-5 Certificates, will be maintained
in physical form.  The Class A-IO Certificate is issuable only in registered
form as a single Certificate representing the entire Percentage Interest in that
Class and will be registered in the name of the nominee of the Clearing Agency,
which shall maintain such Certificates through its book-entry facilities.  The
Class R, and Class LT-R Certificates will each be issued as a single Certificate
representing the entire Percentage Interest in that Class and will be maintained
in physical form. The Certificates shall remain outstanding until the final
Distribution Date for the Certificates.

 
A-25

--------------------------------------------------------------------------------

 



On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans has declined to less than 20% of the initial Aggregate Stated Principal
Balance of the Mortgage Loans as of the Cut-off Date, subject to satisfaction of
the conditions described in the Pooling and Servicing Agreement, the Holder of
the Class LT-R Certificate may purchase all of the Mortgage Loans from the Trust
Fund, thereby causing an early retirement of the Certificates.  If this right is
not exercised by the Holder of the Class LT-R Certificate, the Master Servicer
will have the option to purchase all of the Mortgage Loans from the Trust Fund
on any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans has declined to less than 5% of the initial Aggregate Stated Principal
Balance of the Mortgage Loans as of the Cut-off Date.


In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.


The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.


As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of New York without regard to the conflict of
laws principles applied in the State of New York.  In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.





 
A-26

--------------------------------------------------------------------------------

 

ASSIGNMENT
 
FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto

   

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)

 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint

 

to transfer such Certificate in such Certificate Register.
 
I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:

             
Dated:
         
Signature by or on behalf of Assignor
     
Authorized Officer
 
Signature Guaranteed
           
Name of Institution
 
NOTICE: The signature(s) of this assignment must correspond with the name(s) on
the face of this Certificate without alteration or any change whatsoever.  The
signature must be guaranteed by a participant in the Securities Transfer Agents
Medallion Program, the New York Stock Exchange Medallion Signature Program or
the Stock Exchanges Medallion Program.  Notarized or witnessed signatures are
not acceptable as guaranteed signatures.










 
A-27

--------------------------------------------------------------------------------

 
 
DISTRIBUTION INSTRUCTIONS
 
The assignee should include the following for the information of the Certificate
Registrar.  Distributions shall be made by wire transfer in immediately
available funds to
 
___________________________________________________________________________________________________________
 
for the account of ___________________________________  account
number ___________________________ or, if mailed by check,
 
to  ____________________________________
 
___________________________________________________________________________________________________________
 
Applicable reports and statements should be mailed
to  _________________________________________________________________
 
___________________________________________________________________________________________________________
 
This information is provided
by  ___________________________________________________________________________
 
the assignee named above, or ___________________________________________________
as its agent.
 



 
A-28

--------------------------------------------------------------------------------

 

THIS CERTIFICATE IS A REMIC REGULAR INTEREST CERTIFICATE. THIS CERTIFICATE DOES
NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST IN, AND IS NOT GUARANTEED BY, THE
DEPOSITOR, THE TRUSTEE, THE SECURITIES ADMINISTRATOR, THE MASTER SERVICER OR ANY
AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR GUARANTEED BY ANY GOVERNMENTAL
AGENCY OR PRIVATE INSURER.


DISTRIBUTIONS IN REDUCTION OF THE CERTIFICATE PRINCIPAL AMOUNT OF THIS
CERTIFICATE MAY BE MADE IN INSTALLMENTS AS SET FORTH HEREIN. ACCORDINGLY, THE
CERTIFICATE PRINCIPAL AMOUNT OF THIS CERTIFICATE AT ANY TIME MAY BE LESS THAN
THE AMOUNT SHOWN ON THE FACE HEREOF.


THIS CERTIFICATE IS SUBORDINATE IN RIGHT OF PAYMENT AS DESCRIBED IN THE POOLING
AND SERVICING AGREEMENT REFERRED TO HEREIN.


UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC AND ANY PAYMENT IS MADE TO CEDE
& CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC, ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL, INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS
AN INTEREST HEREIN.


NO TRANSFER OF THIS CERTIFICATE OR ANY INTEREST THEREIN SHALL BE MADE TO ANY
EMPLOYEE BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO THE PROHIBITED
TRANSACTION PROVISIONS OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974,
AS AMENDED (“ERISA”), OR SECTION 4975 OF THE CODE, OR ANY PERSON (INCLUDING AN
INSURANCE COMPANY INVESTING ITS GENERAL ACCOUNT, AN INVESTMENT MANAGER, A NAMED
FIDUCIARY OR A TRUSTEE OF ANY SUCH PLAN) WHO IS USING “PLAN ASSETS” OF ANY SUCH
PLAN TO EFFECT SUCH ACQUISITION (EACH OF THE FOREGOING, A “PLAN INVESTOR”)
UNLESS THE CERTIFICATE REGISTRAR IS PROVIDED WITH EITHER (I) A CERTIFICATION
PURSUANT TO SECTION 3.03(d)(i) OF THE AGREEMENT OR (II) AN OPINION OF COUNSEL
ACCEPTABLE TO AND IN FORM AND SUBSTANCE SATISFACTORY TO THE CERTIFICATE
REGISTRAR TO THE EFFECT THAT THE PURCHASE OR HOLDING OF THIS CERTIFICATE IS
PERMISSIBLE UNDER APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN ANY
NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF
THE CODE (OR COMPARABLE PROVISIONS OF ANY SUBSEQUENT ENACTMENTS), AND WILL NOT
SUBJECT THE CERTIFICATE REGISTRAR, THE TRUSTEE  OR THE DEPOSITOR  TO ANY
OBLIGATION OR LIABILITY (INCLUDING OBLIGATIONS OR LIABILITIES UNDER ERISA OR
SECTION 4975 OF THE CODE) IN ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT,

 
A-29

--------------------------------------------------------------------------------

 

WHICH OPINION OF COUNSEL SHALL NOT BE AN EXPENSE OF THE TRUST FUND, THE
CERTIFICATE REGISTRAR, THE TRUSTEE OR THE DEPOSITOR.  EACH INVESTOR IN THIS
CERTIFICATE WILL BE DEEMED TO REPRESENT THAT IT IS IN COMPLIANCE WITH THE
FOREGOING AND WILL BE FURTHER DEEMED TO REPRESENT, WARRANT AND COVENANT THAT IT
WILL NOT SELL, PLEDGE OR OTHERWISE TRANSFER SUCH ERISA-RESTRICTED CERTIFICATE IN
VIOLATION OF THE FOREGOING.


ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE
REGISTRAR, THE DEPOSITOR, THE TRUSTEE AND THE TRUST FUND FROM AND AGAINST ANY
AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH PARTIES AS A
RESULT OF SUCH ACQUISITION OR HOLDING.




SEQUOIA MORTGAGE TRUST 2011-2
MORTGAGE PASS-THROUGH CERTIFICATES, CLASS B-2


Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by


SEQUOIA RESIDENTIAL FUNDING, INC.


Initial Class Principal
Amount of the Class B-2
Certificates: $4,878,000
 
Certificate Interest Rate: Adjustable
 
 
Final Scheduled Distribution
Date: September 2041
 
 
NUMBER 1
Initial Certificate
Principal Amount of this
Certificates: $4,878,000
 
 
Cut-off Date: September 1, 2011
 
 
 
 
 
CUSIP: 81744Q AC7








 
A-30

--------------------------------------------------------------------------------

 

THIS CERTIFIES THAT CEDE & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Principal Amount of this Certificate by the initial Class Principal
Amount of all Class B-2 Certificates, both as specified above) in a Trust Fund,
the assets of which consist of the Mortgage Loans and all interest and principal
received thereon after the Cut-off Date (other than Scheduled Payments due on or
prior to the Cut-off Date), the rights of the Seller and the Depositor assigned
to the Trustee under each Purchase Agreement, each Servicing Agreement, the
Mortgage Loan Purchase and Sale Agreement, the Insurance Policies relating to
the Mortgage Loans, all cash, instruments or property held or required to be
held in the Custodial Accounts and the Distribution Account and property that
secured a Mortgage Loan; and certain other assets, if any, as described in the
Pooling and Servicing Agreement (the foregoing assets hereinafter collectively
referred to as the “Trust Fund”).


Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in October 2011 (each, a “Distribution Date”), to the Person in whose
name this Certificate is registered at the close of business on the last
Business Day preceding such Distribution Date (the “Record Date”), in an amount
equal to the product of the Percentage Interest evidenced by this Certificate
and the amount, if any, required to be distributed to all Certificates of the
Class represented by this Certificate. All sums distributable on this
Certificate are payable in the coin or currency of the United States of America
which at the time of payment is legal tender for the payment of public and
private debts.


Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.


Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose.

 
A-31

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, U.S. Bank National Association, as Trustee, has caused this
Certificate to be duly executed.


U.S. BANK NATIONAL ASSOCIATION,
as Trustee




By:                                                   
AUTHORIZED SIGNATORY


Dated:                                               






CERTIFICATE AUTHENTICATION


This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.


WELLS FARGO BANK, N.A.,
as Authenticating Agent




By:                                                   
AUTHORIZED SIGNATORY


Dated:                                               



 
A-32

--------------------------------------------------------------------------------

 

SEQUOIA MORTGAGE TRUST 2011-2
MORTGAGE PASS-THROUGH CERTIFICATE


This Certificate is one of a duly authorized issue of certificates designated as
Sequoia Mortgage Trust 2011-2 Mortgage Pass-Through Certificates (the
“Certificates”), representing all or part of a beneficial ownership interest in
a Trust Fund established pursuant to a Pooling and Servicing Agreement, dated as
of September 1, 2011 (the “Pooling and Servicing Agreement”), among Sequoia
Residential Funding, Inc., as depositor (the “Depositor”), Wells Fargo Bank,
N.A., as master servicer (in such capacity, the “Master Servicer”) and as
securities administrator (in such capacity, the “Securities Administrator”) and
U.S. Bank National Association, as trustee (the “Trustee”), to which terms,
provisions and conditions thereof the Holder of this Certificate by virtue of
the acceptance hereof assents, and by which such Holder is bound. Except as
otherwise defined herein, all capitalized terms used herein shall have the
meanings ascribed to them in the Pooling and Servicing Agreement. The
Certificates consist of the following Classes: Class A-1, Class R, Class LT-R,
Class A-IO, Class B-1, Class B-2, Class B-3, Class B-4, and Class B-5.


On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement.  All
distributions or allocations made with respect to each Class of Certificates on
each Distribution Date shall be allocated among the outstanding Certificates of
such Class based on the Certificate Principal Amount (or Notional Amount) of
each such Certificate.


Distributions on this Certificate will be made by check mailed to the Holder of
record of this Certificate on the immediately preceding Record Date at the
address of such Holder as its appears on the Certificate Register or, upon
written request, made to the Securities Administrator at least five Business
Days prior to the related Record Date, by any Certificateholder owning an
aggregate initial Certificate Principal Amount of at least $1,000,000 or, in the
case of a Class of Interest-Only Certificates and any Residual Certificate, a
Percentage Interest of 100%, by wire transfer in immediately available funds to
an account specified in the request and at the expense of such Certificateholder
requesting such wire transfer by deducting a wire transfer fee from the related
distribution; provided, however, that the final distribution in respect of any
Certificate shall be made only upon presentation and surrender of such
Certificate at the Corporate Trust Office (as defined below); provided, further,
that the foregoing provisions shall not apply to any Certificate as long as such
Certificate remains a Book-Entry Certificate, in which case all payments made
shall be made through the Clearing Agency and its Clearing Agency
Participants.  Notwithstanding such final payment of principal of any of the
Certificates, each Residual Certificate will remain outstanding until the
termination of the related REMIC or REMICs and the payment in full of all other
amounts due with respects to the Residual Certificates and at such time such
final payment in retirement of any Residual Certificate will be made only upon
presentation and surrender of such Certificate at the Corporate Trust Office.


The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Sixth Street and Marquette Avenue, Minneapolis,
Minnesota 55479, Attention: Corporate Trust Services -- Sequoia Mortgage Trust
2011-2 or at such other address as the Securities Administrator may designate
from time to time.

 
A-33

--------------------------------------------------------------------------------

 



The Pooling and Servicing Agreement may be amended by the Trustee, the Master
Servicer, the Securities Administrator, and the Depositor with the consent of
the Holders of not less than 66-2/3% of the Class Principal Amount or Class
Notional Amount (or Percentage Interest) of each Class of Certificates affected
thereby for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event; and provided
further, that no such amendment may (i) reduce in any manner the amount of, or
delay the timing of, payments received on Mortgage Loans which are required to
be distributed on any Certificate, without the consent of the Holder of such
Certificate or (ii) reduce the aforesaid percentages of Class Principal Amount
or Class Notional Amount (or Percentage Interest) of Certificates of each Class,
the Holders of which are required to consent to any such amendment without the
consent of the Holders of 100% of the Class Principal Amount or Class Notional
Amount (or Percentage Interest) of each Class of Certificates affected
thereby.  For purposes of this paragraph, references to “Holder” or “Holders”
shall be deemed to include, in the case of any Class of Book-Entry Certificates,
the related Certificate Owners.  Any consent by the Holder of this Certificate
will be conclusive and binding upon all future Holders of this Certificate and
of any Certificate issued upon the transfer hereof or in exchange herefor or in
lieu hereof whether or not consent is made with respect to such
Certificate.  The Pooling and Servicing Agreement also permits the amendment
thereof in certain limited circumstances without the consent of the Holders.


As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to the Certificate Registrar
duly executed by the Holder thereof or such Holder’s attorney duly authorized in
writing, and thereupon one or more new Certificates of the same Class of
authorized denominations evidencing the same initial Certificate Principal
Amount (or Notional Amount) will be issued to the designated transferee or
transferees.  As provided in the Pooling and Servicing Agreement and subject to
certain limitations therein set forth, this Certificate is exchangeable for new
Certificates of the same Class evidencing the same aggregate initial Certificate
Principal Amount (or Notional Amount) as requested by the Holder surrendering
the same.  No service charge will be made for any such registration of transfer
or exchange, but the Certificate Registrar may require payment of a sum
sufficient to cover any tax or governmental charge that may be imposed in
connection with any exchange of Certificates.


The Class A-1, Class B-1, Class B-2, Class B-3, Class B-4, and Class B-5
Certificates are issuable only in registered form in minimum denominations of
$100,000 in initial Certificate Principal Amount and in integral multiples of $1
in excess thereof and, in the case of the A-1, Class B-1, Class B-2 and Class
B-3 Certificates, will be registered in the name of the nominee of the Clearing
Agency, which shall maintain such Certificates through its book-entry facilities
and, in the case of the Class B-4 and Class B-5 Certificates, will be maintained
in physical form.  The Class A-IO Certificate is issuable only in registered
form as a single Certificate representing the entire Percentage Interest in that
Class and will be registered in the name of the nominee of the Clearing Agency,
which shall maintain such Certificates through its book-entry facilities.  The
Class R, and Class LT-R Certificates will each be issued as a single Certificate
representing the entire Percentage Interest in that Class and will be maintained
in physical form. The Certificates shall remain outstanding until the final
Distribution Date for the Certificates.

 
A-34

--------------------------------------------------------------------------------

 



On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans has declined to less than 20% of the initial Aggregate Stated Principal
Balance of the Mortgage Loans as of the Cut-off Date, subject to satisfaction of
the conditions described in the Pooling and Servicing Agreement, the Holder of
the Class LT-R Certificate may purchase all of the Mortgage Loans from the Trust
Fund, thereby causing an early retirement of the Certificates.  If this right is
not exercised by the Holder of the Class LT-R Certificate, the Master Servicer
will have the option to purchase all of the Mortgage Loans from the Trust Fund
on any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans has declined to less than 5% of the initial Aggregate Stated Principal
Balance of the Mortgage Loans as of the Cut-off Date.


In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.


The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.


As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of New York without regard to the conflict of
laws principles applied in the State of New York.  In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.





 
A-35

--------------------------------------------------------------------------------

 

ASSIGNMENT
 
FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto

   

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)

 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint

 

to transfer such Certificate in such Certificate Register.
 
I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:

             
Dated:
         
Signature by or on behalf of Assignor
     
Authorized Officer
 
Signature Guaranteed
           
Name of Institution
 
NOTICE: The signature(s) of this assignment must correspond with the name(s) on
the face of this Certificate without alteration or any change whatsoever.  The
signature must be guaranteed by a participant in the Securities Transfer Agents
Medallion Program, the New York Stock Exchange Medallion Signature Program or
the Stock Exchanges Medallion Program.  Notarized or witnessed signatures are
not acceptable as guaranteed signatures.










 
A-36

--------------------------------------------------------------------------------

 
 
DISTRIBUTION INSTRUCTIONS
 
The assignee should include the following for the information of the Certificate
Registrar.  Distributions shall be made by wire transfer in immediately
available funds to
 
___________________________________________________________________________________________________________
 
for the account of ___________________________________  account
number ___________________________ or, if mailed by check,
 
to  ____________________________________
 
___________________________________________________________________________________________________________
 
Applicable reports and statements should be mailed
to  _________________________________________________________________
 
___________________________________________________________________________________________________________
 
This information is provided
by  ___________________________________________________________________________
 
the assignee named above, or ___________________________________________________
as its agent.
 



 
A-37

--------------------------------------------------------------------------------

 

THIS CERTIFICATE IS A REMIC REGULAR INTEREST CERTIFICATE. THIS CERTIFICATE DOES
NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST IN, AND IS NOT GUARANTEED BY, THE
DEPOSITOR, THE TRUSTEE, THE SECURITIES ADMINISTRATOR, THE MASTER SERVICER OR ANY
AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR GUARANTEED BY ANY GOVERNMENTAL
AGENCY OR PRIVATE INSURER.


DISTRIBUTIONS IN REDUCTION OF THE CERTIFICATE PRINCIPAL AMOUNT OF THIS
CERTIFICATE MAY BE MADE IN INSTALLMENTS AS SET FORTH HEREIN. ACCORDINGLY, THE
CERTIFICATE PRINCIPAL AMOUNT OF THIS CERTIFICATE AT ANY TIME MAY BE LESS THAN
THE AMOUNT SHOWN ON THE FACE HEREOF.


THIS CERTIFICATE IS SUBORDINATE IN RIGHT OF PAYMENT AS DESCRIBED IN THE POOLING
AND SERVICING AGREEMENT REFERRED TO HEREIN.


UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC AND ANY PAYMENT IS MADE TO CEDE
& CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC, ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL, INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS
AN INTEREST HEREIN.


NO TRANSFER OF THIS CERTIFICATE OR ANY INTEREST THEREIN SHALL BE MADE TO ANY
EMPLOYEE BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO THE PROHIBITED
TRANSACTION PROVISIONS OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974,
AS AMENDED (“ERISA”), OR SECTION 4975 OF THE CODE, OR ANY PERSON (INCLUDING AN
INSURANCE COMPANY INVESTING ITS GENERAL ACCOUNT, AN INVESTMENT MANAGER, A NAMED
FIDUCIARY OR A TRUSTEE OF ANY SUCH PLAN) WHO IS USING “PLAN ASSETS” OF ANY SUCH
PLAN TO EFFECT SUCH ACQUISITION (EACH OF THE FOREGOING, A “PLAN INVESTOR”)
UNLESS THE CERTIFICATE REGISTRAR IS PROVIDED WITH EITHER (I) A CERTIFICATION
PURSUANT TO SECTION 3.03(d)(i) OF THE AGREEMENT OR (II) AN OPINION OF COUNSEL
ACCEPTABLE TO AND IN FORM AND SUBSTANCE SATISFACTORY TO THE CERTIFICATE
REGISTRAR TO THE EFFECT THAT THE PURCHASE OR HOLDING OF THIS CERTIFICATE IS
PERMISSIBLE UNDER APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN ANY
NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF
THE CODE (OR COMPARABLE PROVISIONS OF ANY SUBSEQUENT ENACTMENTS), AND WILL NOT
SUBJECT THE CERTIFICATE REGISTRAR, THE TRUSTEE  OR THE DEPOSITOR  TO ANY
OBLIGATION OR LIABILITY (INCLUDING OBLIGATIONS OR LIABILITIES UNDER ERISA OR
SECTION 4975 OF THE CODE) IN ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT,

 
A-38

--------------------------------------------------------------------------------

 

WHICH OPINION OF COUNSEL SHALL NOT BE AN EXPENSE OF THE TRUST FUND, THE
CERTIFICATE REGISTRAR, THE TRUSTEE OR THE DEPOSITOR.  EACH INVESTOR IN THIS
CERTIFICATE WILL BE DEEMED TO REPRESENT THAT IT IS IN COMPLIANCE WITH THE
FOREGOING AND WILL BE FURTHER DEEMED TO REPRESENT, WARRANT AND COVENANT THAT IT
WILL NOT SELL, PLEDGE OR OTHERWISE TRANSFER SUCH ERISA-RESTRICTED CERTIFICATE IN
VIOLATION OF THE FOREGOING.


ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE
REGISTRAR, THE DEPOSITOR, THE TRUSTEE AND THE TRUST FUND FROM AND AGAINST ANY
AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH PARTIES AS A
RESULT OF SUCH ACQUISITION OR HOLDING.





 
A-39

--------------------------------------------------------------------------------

 

SEQUOIA MORTGAGE TRUST 2011-2
MORTGAGE PASS-THROUGH CERTIFICATES, CLASS B-3


Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by


SEQUOIA RESIDENTIAL FUNDING, INC.


Initial Class Principal
Amount of the Class B-3
Certificates: $5,440,000
 
Certificate Interest Rate: Adjustable
 
 
Final Scheduled Distribution
Date: September 2041
 
 
NUMBER 1
Initial Certificate
Principal Amount of this
Certificates: $5,440,000
 
 
Cut-off Date: September 1, 2011
 
 
 
 
 
CUSIP: 81744Q AD5








 
A-40

--------------------------------------------------------------------------------

 

THIS CERTIFIES THAT CEDE & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Principal Amount of this Certificate by the initial Class Principal
Amount of all Class B-3 Certificates, both as specified above) in a Trust Fund,
the assets of which consist of the Mortgage Loans and all interest and principal
received thereon after the Cut-off Date (other than Scheduled Payments due on or
prior to the Cut-off Date), the rights of the Seller and the Depositor assigned
to the Trustee under each Purchase Agreement, each Servicing Agreement, the
Mortgage Loan Purchase and Sale Agreement, the Insurance Policies relating to
the Mortgage Loans, all cash, instruments or property held or required to be
held in the Custodial Accounts and the Distribution Account and property that
secured a Mortgage Loan; and certain other assets, if any, as described in the
Pooling and Servicing Agreement (the foregoing assets hereinafter collectively
referred to as the “Trust Fund”).


Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in October 2011 (each, a “Distribution Date”), to the Person in whose
name this Certificate is registered at the close of business on the last
Business Day preceding such Distribution Date (the “Record Date”), in an amount
equal to the product of the Percentage Interest evidenced by this Certificate
and the amount, if any, required to be distributed to all Certificates of the
Class represented by this Certificate. All sums distributable on this
Certificate are payable in the coin or currency of the United States of America
which at the time of payment is legal tender for the payment of public and
private debts.


Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.


Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose.

 
A-41

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, U.S. Bank National Association, as Trustee, has caused this
Certificate to be duly executed.


U.S. BANK NATIONAL ASSOCIATION,
as Trustee




By:                                                   
AUTHORIZED SIGNATORY


Dated:                                               






CERTIFICATE AUTHENTICATION


This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.


WELLS FARGO BANK, N.A.,
as Authenticating Agent




By:                                                   
AUTHORIZED SIGNATORY


Dated:                                               





 
A-42

--------------------------------------------------------------------------------

 

SEQUOIA MORTGAGE TRUST 2011-2
MORTGAGE PASS-THROUGH CERTIFICATE


This Certificate is one of a duly authorized issue of certificates designated as
Sequoia Mortgage Trust 2011-2 Mortgage Pass-Through Certificates (the
“Certificates”), representing all or part of a beneficial ownership interest in
a Trust Fund established pursuant to a Pooling and Servicing Agreement, dated as
of September 1, 2011 (the “Pooling and Servicing Agreement”), among Sequoia
Residential Funding, Inc., as depositor (the “Depositor”), Wells Fargo Bank,
N.A., as master servicer (in such capacity, the “Master Servicer”) and as
securities administrator (in such capacity, the “Securities Administrator”) and
U.S. Bank National Association, as trustee (the “Trustee”), to which terms,
provisions and conditions thereof the Holder of this Certificate by virtue of
the acceptance hereof assents, and by which such Holder is bound. Except as
otherwise defined herein, all capitalized terms used herein shall have the
meanings ascribed to them in the Pooling and Servicing Agreement. The
Certificates consist of the following Classes: Class A-1, Class R, Class LT-R,
Class A-IO, Class B-1, Class B-2, Class B-3, Class B-4, and Class B-5.


On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement.  All
distributions or allocations made with respect to each Class of Certificates on
each Distribution Date shall be allocated among the outstanding Certificates of
such Class based on the Certificate Principal Amount (or Notional Amount) of
each such Certificate.


Distributions on this Certificate will be made by check mailed to the Holder of
record of this Certificate on the immediately preceding Record Date at the
address of such Holder as its appears on the Certificate Register or, upon
written request made to the Securities Administrator at least five Business Days
prior to the related Record Date, by any Certificateholder owning an aggregate
initial Certificate Principal Amount of at least $1,000,000 or, in the case of a
Class of Interest-Only Certificates and any Residual Certificate, a Percentage
Interest of 100%, by wire transfer in immediately available funds to an account
specified in such request and at the expense of such Certificateholder
requesting such wire transfer by deducting a wire transfer fee from the related
distribution; provided, however, that the final distribution in respect of any
Certificate shall be made only upon presentation and surrender of such
Certificate at the Corporate Trust Office (as defined below); provided, further,
that the foregoing provisions shall not apply to any Certificate as long as such
Certificate remains a Book-Entry Certificate, in which case all payments made
shall be made through the Clearing Agency and its Clearing Agency
Participants.  Notwithstanding such final payment of principal of any of the
Certificates, each Residual Certificate will remain outstanding until the
termination of the related REMIC or REMICs and the payment in full of all other
amounts due with respects to the Residual Certificates and at such time such
final payment in retirement of any Residual Certificate will be made only upon
presentation and surrender of such Certificate at the Corporate Trust Office.


The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Sixth Street and Marquette Avenue, Minneapolis,
Minnesota 55479, Attention: Corporate Trust Services -- Sequoia Mortgage Trust
2011-2 or at such other address as the Securities Administrator may designate
from time to time.

 
A-43

--------------------------------------------------------------------------------

 



The Pooling and Servicing Agreement may be amended by the Trustee, the Master
Servicer, the Securities Administrator, and the Depositor with the consent of
the Holders of not less than 66-2/3% of the Class Principal Amount or Class
Notional Amount (or Percentage Interest) of each Class of Certificates affected
thereby for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event; and provided
further, that no such amendment may (i) reduce in any manner the amount of, or
delay the timing of, payments received on Mortgage Loans which are required to
be distributed on any Certificate, without the consent of the Holder of such
Certificate or (ii) reduce the aforesaid percentages of Class Principal Amount
or Class Notional Amount (or Percentage Interest) of Certificates of each Class,
the Holders of which are required to consent to any such amendment without the
consent of the Holders of 100% of the Class Principal Amount or Class Notional
Amount (or Percentage Interest) of each Class of Certificates affected
thereby.  For purposes of this paragraph, references to “Holder” or “Holders”
shall be deemed to include, in the case of any Class of Book-Entry Certificates,
the related Certificate Owners.  Any consent by the Holder of this Certificate
will be conclusive and binding upon all future Holders of this Certificate and
of any Certificate issued upon the transfer hereof or in exchange herefor or in
lieu hereof whether or not consent is made with respect to such
Certificate.  The Pooling and Servicing Agreement also permits the amendment
thereof in certain limited circumstances without the consent of the Holders.


As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to the Certificate Registrar
duly executed by the Holder thereof or such Holder’s attorney duly authorized in
writing, and thereupon one or more new Certificates of the same Class of
authorized denominations evidencing the same initial Certificate Principal
Amount (or Notional Amount) will be issued to the designated transferee or
transferees.  As provided in the Pooling and Servicing Agreement and subject to
certain limitations therein set forth, this Certificate is exchangeable for new
Certificates of the same Class evidencing the same aggregate initial Certificate
Principal Amount (or Notional Amount) as requested by the Holder surrendering
the same.  No service charge will be made for any such registration of transfer
or exchange, but the Certificate Registrar may require payment of a sum
sufficient to cover any tax or governmental charge that may be imposed in
connection with any exchange of Certificates.


The Class A-1, Class B-1, Class B-2, Class B-3, Class B-4, and Class B-5
Certificates are issuable only in registered form in minimum denominations of
$100,000 in initial Certificate Principal Amount and in integral multiples of $1
in excess thereof and, in the case of the A-1, Class B-1, Class B-2 and Class
B-3 Certificates, will be registered in the name of the nominee of the Clearing
Agency, which shall maintain such Certificates through its book-entry facilities
and, in the case of the Class B-4 and Class B-5 Certificates, will be maintained
in physical form.  The Class A-IO Certificate is issuable only in registered
form as a single Certificate representing the entire Percentage Interest in that
Class and will be registered in the name of the nominee of the Clearing Agency,
which shall maintain such Certificates through its book-entry facilities.  The
Class R, and Class LT-R Certificates will each be issued as a single Certificate
representing the entire Percentage Interest in that Class and will be maintained
in physical form. The Certificates shall remain outstanding until the final
Distribution Date for the Certificates.

 
A-44

--------------------------------------------------------------------------------

 



On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans has declined to less than 20% of the initial Aggregate Stated Principal
Balance of the Mortgage Loans as of the Cut-off Date, subject to satisfaction of
the conditions described in the Pooling and Servicing Agreement, the Holder of
the Class LT-R Certificate may purchase all of the Mortgage Loans from the Trust
Fund, thereby causing an early retirement of the Certificates.  If this right is
not exercised by the Holder of the Class LT-R Certificate, the Master Servicer
will have the option to purchase all of the Mortgage Loans from the Trust Fund
on any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans has declined to less than 5% of the initial Aggregate Stated Principal
Balance of the Mortgage Loans as of the Cut-off Date.


In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.


The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.


As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of New York without regard to the conflict of
laws principles applied in the State of New York.  In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.





 
A-45

--------------------------------------------------------------------------------

 

ASSIGNMENT
 
FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto

   

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)

 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint

 

to transfer such Certificate in such Certificate Register.
 
I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:

             
Dated:
         
Signature by or on behalf of Assignor
     
Authorized Officer
 
Signature Guaranteed
           
Name of Institution
 
NOTICE: The signature(s) of this assignment must correspond with the name(s) on
the face of this Certificate without alteration or any change whatsoever.  The
signature must be guaranteed by a participant in the Securities Transfer Agents
Medallion Program, the New York Stock Exchange Medallion Signature Program or
the Stock Exchanges Medallion Program.  Notarized or witnessed signatures are
not acceptable as guaranteed signatures.










 
A-46

--------------------------------------------------------------------------------

 

DISTRIBUTION INSTRUCTIONS
 
The assignee should include the following for the information of the Certificate
Registrar.  Distributions shall be made by wire transfer in immediately
available funds to
 
___________________________________________________________________________________________________________
 
for the account of ___________________________________  account
number ___________________________ or, if mailed by check,
 
to  ____________________________________
 
___________________________________________________________________________________________________________
 
Applicable reports and statements should be mailed
to  _________________________________________________________________
 
___________________________________________________________________________________________________________
 
This information is provided
by  ___________________________________________________________________________
 
the assignee named above, or ___________________________________________________
as its agent.
 





 
A-47

--------------------------------------------------------------------------------

 

THIS CERTIFICATE IS A REMIC REGULAR INTEREST CERTIFICATE. THIS CERTIFICATE DOES
NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST IN, AND IS NOT GUARANTEED BY, THE
DEPOSITOR, THE TRUSTEE, THE SECURITIES ADMINISTRATOR, THE MASTER SERVICER OR ANY
AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR GUARANTEED BY ANY GOVERNMENTAL
AGENCY OR PRIVATE INSURER.


DISTRIBUTIONS IN REDUCTION OF THE CERTIFICATE PRINCIPAL AMOUNT OF THIS
CERTIFICATE MAY BE MADE IN INSTALLMENTS AS SET FORTH HEREIN. ACCORDINGLY, THE
CERTIFICATE PRINCIPAL AMOUNT OF THIS CERTIFICATE AT ANY TIME MAY BE LESS THAN
THE AMOUNT SHOWN ON THE FACE HEREOF.


THIS CERTIFICATE IS SUBORDINATE IN RIGHT OF PAYMENT AS DESCRIBED IN THE POOLING
AND SERVICING AGREEMENT REFERRED TO HEREIN.


THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "1933 ACT"), OR ANY STATE SECURITIES LAWS. NEITHER THIS CERTIFICATE
NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED, SOLD, ASSIGNED,
TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH
REGISTRATION, UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO,
REGISTRATION.


THE HOLDER OF THIS CERTIFICATE BY ITS ACCEPTANCE HEREOF AGREES TO OFFER, SELL OR
OTHERWISE TRANSFER SUCH CERTIFICATE ONLY (A) PURSUANT TO A REGISTRATION
STATEMENT WHICH HAS BEEN DECLARED EFFECTIVE UNDER THE 1933 ACT, (B) TO PERSON IT
REASONABLY BELIEVES IS A "QUALIFIED INSTITUTIONAL BUYER" AS DEFINED IN RULE 144A
UNDER THE 1933 ACT THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A
QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING
MADE IN RELIANCE ON RULE 144A, OR (C) TO AN INSTITUTIONAL "ACCREDITED INVESTOR"
WITHIN THE MEANING OF SUBPARAGRAPH (A)(1), (2), (3) OR (7) OF RULE 501 UNDER THE
1933 ACT THAT IS ACQUIRING THE CERTIFICATE FOR ITS OWN ACCOUNT, OR FOR THE
ACCOUNT OF SUCH AN INSTITUTIONAL "ACCREDITED INVESTOR," FOR INVESTMENT PURPOSES
AND NOT WITH A VIEW TO, OR FOR OFFER OR SALE IN CONNECTION WITH, ANY
DISTRIBUTION VIOLATION OF THE 1933 ACT, SUBJECT TO THE CERTIFICATE REGISTRAR'S
RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER TO REQUIRE THE DELIVERY OF A
CERTIFICATE OF TRANSFER IN THE FORM APPEARING IN THE POOLING AND SERVICING
AGREEMENT.


NO TRANSFER OF THIS CERTIFICATE OR ANY INTEREST THEREIN SHALL BE MADE TO ANY
EMPLOYEE BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO THE PROHIBITED
TRANSACTION PROVISIONS OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974,
AS AMENDED (“ERISA”), OR SECTION 4975 OF THE CODE, OR ANY PERSON (INCLUDING AN
INSURANCE COMPANY INVESTING ITS GENERAL ACCOUNT, AN INVESTMENT MANAGER, A

 
A-48

--------------------------------------------------------------------------------

 

NAMED FIDUCIARY OR A TRUSTEE OF ANY SUCH PLAN) WHO IS USING “PLAN ASSETS” OF ANY
SUCH PLAN TO EFFECT SUCH ACQUISITION (EACH OF THE FOREGOING, A “PLAN INVESTOR”)
UNLESS THE CERTIFICATE REGISTRAR IS PROVIDED WITH EITHER (I) A CERTIFICATION
PURSUANT TO SECTION 3.03(d)(i) OF THE AGREEMENT OR (II) AN OPINION OF COUNSEL
ACCEPTABLE TO AND IN FORM AND SUBSTANCE SATISFACTORY TO THE CERTIFICATE
REGISTRAR TO THE EFFECT THAT THE PURCHASE OR HOLDING OF THIS CERTIFICATE IS
PERMISSIBLE UNDER APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN ANY
NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF
THE CODE (OR COMPARABLE PROVISIONS OF ANY SUBSEQUENT ENACTMENTS), AND WILL NOT
SUBJECT THE CERTIFICATE REGISTRAR, THE TRUSTEE  OR THE DEPOSITOR  TO ANY
OBLIGATION OR LIABILITY (INCLUDING OBLIGATIONS OR LIABILITIES UNDER ERISA OR
SECTION 4975 OF THE CODE) IN ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT,
WHICH OPINION OF COUNSEL SHALL NOT BE AN EXPENSE OF THE TRUST FUND, THE
CERTIFICATE REGISTRAR, THE TRUSTEE OR THE DEPOSITOR.  EACH INVESTOR IN THIS
CERTIFICATE WILL BE DEEMED TO REPRESENT THAT IT IS IN COMPLIANCE WITH THE
FOREGOING AND WILL BE FURTHER DEEMED TO REPRESENT, WARRANT AND COVENANT THAT IT
WILL NOT SELL, PLEDGE OR OTHERWISE TRANSFER SUCH ERISA-RESTRICTED CERTIFICATE IN
VIOLATION OF THE FOREGOING.


ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE
REGISTRAR, THE DEPOSITOR, THE TRUSTEE AND THE TRUST FUND FROM AND AGAINST ANY
AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH PARTIES AS A
RESULT OF SUCH ACQUISITION OR HOLDING.





 
A-49

--------------------------------------------------------------------------------

 

SEQUOIA MORTGAGE TRUST 2011-2
MORTGAGE PASS-THROUGH CERTIFICATES, CLASS B-4


Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by


SEQUOIA RESIDENTIAL FUNDING, INC.


Initial Class Principal
Amount of the Class B-4
Certificates: $3,002,000
 
Certificate Interest Rate: Adjustable
 
 
Final Scheduled Distribution
Date: September 2041
 
 
NUMBER 1
Initial Certificate
Principal Amount of this
Certificates: $3,002,000
 
 
Cut-off Date: September 1, 2011
 
 
 
 
 
CUSIP: 81744Q AF0








 
A-50

--------------------------------------------------------------------------------

 

THIS CERTIFIES THAT NIMER & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Principal Amount of this Certificate by the initial Class Principal
Amount of all Class B-4 Certificates, both as specified above) in a Trust Fund,
the assets of which consist of the Mortgage Loans and all interest and principal
received thereon after the Cut-off Date (other than Scheduled Payments due on or
prior to the Cut-off Date), the rights of the Seller and the Depositor assigned
to the Trustee under each Purchase Agreement, each Servicing Agreement, the
Mortgage Loan Purchase and Sale Agreement, the Insurance Policies relating to
the Mortgage Loans, all cash, instruments or property held or required to be
held in the Custodial Accounts and the Distribution Account and property that
secured a Mortgage Loan; and certain other assets, if any, as described in the
Pooling and Servicing Agreement (the foregoing assets hereinafter collectively
referred to as the “Trust Fund”).


Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in October 2011 (each, a “Distribution Date”), to the Person in whose
name this Certificate is registered at the close of business on the last
Business Day preceding such Distribution Date (the “Record Date”), in an amount
equal to the product of the Percentage Interest evidenced by this Certificate
and the amount, if any, required to be distributed to all Certificates of the
Class represented by this Certificate. All sums distributable on this
Certificate are payable in the coin or currency of the United States of America
which at the time of payment is legal tender for the payment of public and
private debts.


Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.


Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose.

 
A-51

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, U.S. Bank National Association, as Trustee, has caused this
Certificate to be duly executed.


U.S. BANK NATIONAL ASSOCIATION,
as Trustee




By:                                                   
AUTHORIZED SIGNATORY


Dated:                                               






CERTIFICATE AUTHENTICATION


This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.


WELLS FARGO BANK, N.A.,
as Authenticating Agent




By:                                                   
AUTHORIZED SIGNATORY


Dated:                                               



 
A-52

--------------------------------------------------------------------------------

 

SEQUOIA MORTGAGE TRUST 2011-2
MORTGAGE PASS-THROUGH CERTIFICATE


This Certificate is one of a duly authorized issue of certificates designated as
Sequoia Mortgage Trust 2011-2 Mortgage Pass-Through Certificates (the
“Certificates”), representing all or part of a beneficial ownership interest in
a Trust Fund established pursuant to a Pooling and Servicing Agreement, dated as
of September 1, 2011 (the “Pooling and Servicing Agreement”), among Sequoia
Residential Funding, Inc., as depositor (the “Depositor”), Wells Fargo Bank,
N.A., as master servicer (in such capacity, the “Master Servicer”) and as
securities administrator (in such capacity, the “Securities Administrator”) and
U.S. Bank National Association, as trustee (the “Trustee”), to which terms,
provisions and conditions thereof the Holder of this Certificate by virtue of
the acceptance hereof assents, and by which such Holder is bound. Except as
otherwise defined herein, all capitalized terms used herein shall have the
meanings ascribed to them in the Pooling and Servicing Agreement. The
Certificates consist of the following Classes: Class A-1, Class R, Class LT-R,
Class A-IO, Class B-1, Class B-2, Class B-3, Class B-4, and Class B-5.


On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement.  All
distributions or allocations made with respect to each Class of Certificates on
each Distribution Date shall be allocated among the outstanding Certificates of
such Class based on the Certificate Principal Amount (or Notional Amount) of
each such Certificate.


Distributions on this Certificate will be made by check mailed to the Holder of
record of this Certificate on the immediately preceding Record Date at the
address of such Holder as its appears on the Certificate Register or, upon
written request made to the Securities Administrator at least five Business Days
prior to the related Record Date, by any Certificateholder owning an aggregate
initial Certificate Principal Amount of at least $1,000,000 or, in the case of a
Class of Interest-Only Certificates and any Residual Certificate, a Percentage
Interest of 100%, by wire transfer in immediately available funds to an account
specified in such request and at the expense of such Certificateholder
requesting such wire transfer by deducting a wire transfer fee from the related
distribution; provided, however, that the final distribution in respect of any
Certificate shall be made only upon presentation and surrender of such
Certificate at the Corporate Trust Office (as defined below); provided, further,
that the foregoing provisions shall not apply to any Certificate as long as such
Certificate remains a Book-Entry Certificate, in which case all payments made
shall be made through the Clearing Agency and its Clearing Agency
Participants.  Notwithstanding such final payment of principal of any of the
Certificates, each Residual Certificate will remain outstanding until the
termination of the related REMIC or REMICs and the payment in full of all other
amounts due with respects to the Residual Certificates and at such time such
final payment in retirement of any Residual Certificate will be made only upon
presentation and surrender of such Certificate at the Corporate Trust Office.


The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Sixth Street and Marquette Avenue, Minneapolis,
Minnesota 55479, Attention: Corporate Trust Services -- Sequoia Mortgage Trust
2011-2 or at such other address as the Securities Administrator may designate
from time to time.

 
A-53

--------------------------------------------------------------------------------

 



The Pooling and Servicing Agreement may be amended by the Trustee, the Master
Servicer, the Securities Administrator, and the Depositor with the consent of
the Holders of not less than 66-2/3% of the Class Principal Amount or Class
Notional Amount (or Percentage Interest) of each Class of Certificates affected
thereby for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event; and provided
further, that no such amendment may (i) reduce in any manner the amount of, or
delay the timing of, payments received on Mortgage Loans which are required to
be distributed on any Certificate, without the consent of the Holder of such
Certificate or (ii) reduce the aforesaid percentages of Class Principal Amount
or Class Notional Amount (or Percentage Interest) of Certificates of each Class,
the Holders of which are required to consent to any such amendment without the
consent of the Holders of 100% of the Class Principal Amount or Class Notional
Amount (or Percentage Interest) of each Class of Certificates affected
thereby.  For purposes of this paragraph, references to “Holder” or “Holders”
shall be deemed to include, in the case of any Class of Book-Entry Certificates,
the related Certificate Owners.  Any consent by the Holder of this Certificate
will be conclusive and binding upon all future Holders of this Certificate and
of any Certificate issued upon the transfer hereof or in exchange herefor or in
lieu hereof whether or not consent is made with respect to such
Certificate.  The Pooling and Servicing Agreement also permits the amendment
thereof in certain limited circumstances without the consent of the Holders.


As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to the Certificate Registrar
duly executed by the Holder thereof or such Holder’s attorney duly authorized in
writing, and thereupon one or more new Certificates of the same Class of
authorized denominations evidencing the same initial Certificate Principal
Amount (or Notional Amount) will be issued to the designated transferee or
transferees.  As provided in the Pooling and Servicing Agreement and subject to
certain limitations therein set forth, this Certificate is exchangeable for new
Certificates of the same Class evidencing the same aggregate initial Certificate
Principal Amount (or Notional Amount) as requested by the Holder surrendering
the same.  No service charge will be made for any such registration of transfer
or exchange, but the Certificate Registrar may require payment of a sum
sufficient to cover any tax or governmental charge that may be imposed in
connection with any exchange of Certificates.


The Class A-1, Class B-1, Class B-2, Class B-3, Class B-4, and Class B-5
Certificates are issuable only in registered form in minimum denominations of
$100,000 in initial Certificate Principal Amount and in integral multiples of $1
in excess thereof and, in the case of the A-1, Class B-1, Class B-2 and Class
B-3 Certificates, will be registered in the name of the nominee of the Clearing
Agency, which shall maintain such Certificates through its book-entry facilities
and, in the case of the Class B-4 and Class B-5 Certificates, will be maintained
in physical form.  The Class A-IO Certificate is issuable only in registered
form as a single Certificate representing the entire Percentage Interest in that
Class and will be registered in the name of the nominee of the Clearing Agency,
which shall maintain such Certificates through its book-entry facilities.  The
Class R, and Class LT-R Certificates will each be issued as a single Certificate
representing the entire Percentage Interest in that Class and will be maintained
in physical form. The Certificates shall remain outstanding until the final
Distribution Date for the Certificates.

 
A-54

--------------------------------------------------------------------------------

 



On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans has declined to less than 20% of the initial Aggregate Stated Principal
Balance of the Mortgage Loans as of the Cut-off Date, subject to satisfaction of
the conditions described in the Pooling and Servicing Agreement, the Holder of
the Class LT-R Certificate may purchase all of the Mortgage Loans from the Trust
Fund, thereby causing an early retirement of the Certificates.  If this right is
not exercised by the Holder of the Class LT-R Certificate, the Master Servicer
will have the option to purchase all of the Mortgage Loans from the Trust Fund
on any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans has declined to less than 5% of the initial Aggregate Stated Principal
Balance of the Mortgage Loans as of the Cut-off Date.


In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.


The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.


As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of New York without regard to the conflict of
laws principles applied in the State of New York.  In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.





 
A-55

--------------------------------------------------------------------------------

 

ASSIGNMENT
 
FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto

   

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)

 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint

 

to transfer such Certificate in such Certificate Register.
 
I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:

             
Dated:
         
Signature by or on behalf of Assignor
     
Authorized Officer
 
Signature Guaranteed
           
Name of Institution
 
NOTICE: The signature(s) of this assignment must correspond with the name(s) on
the face of this Certificate without alteration or any change whatsoever.  The
signature must be guaranteed by a participant in the Securities Transfer Agents
Medallion Program, the New York Stock Exchange Medallion Signature Program or
the Stock Exchanges Medallion Program.  Notarized or witnessed signatures are
not acceptable as guaranteed signatures.










 
A-56

--------------------------------------------------------------------------------

 

DISTRIBUTION INSTRUCTIONS
 
The assignee should include the following for the information of the Certificate
Registrar.  Distributions shall be made by wire transfer in immediately
available funds to
 
___________________________________________________________________________________________________________
 
for the account of ___________________________________  account
number ___________________________ or, if mailed by check,
 
to  ____________________________________
 
___________________________________________________________________________________________________________
 
Applicable reports and statements should be mailed
to  _________________________________________________________________
 
___________________________________________________________________________________________________________
 
This information is provided
by  ___________________________________________________________________________
 
the assignee named above, or ___________________________________________________
as its agent.
 



 
A-57

--------------------------------------------------------------------------------

 

THIS CERTIFICATE IS A REMIC REGULAR INTEREST CERTIFICATE. THIS CERTIFICATE DOES
NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST IN, AND IS NOT GUARANTEED BY, THE
DEPOSITOR, THE TRUSTEE, THE SECURITIES ADMINISTRATOR, THE MASTER SERVICER OR ANY
AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR GUARANTEED BY ANY GOVERNMENTAL
AGENCY OR PRIVATE INSURER.


DISTRIBUTIONS IN REDUCTION OF THE CERTIFICATE PRINCIPAL AMOUNT OF THIS
CERTIFICATE MAY BE MADE IN INSTALLMENTS AS SET FORTH HEREIN. ACCORDINGLY, THE
CERTIFICATE PRINCIPAL AMOUNT OF THIS CERTIFICATE AT ANY TIME MAY BE LESS THAN
THE AMOUNT SHOWN ON THE FACE HEREOF.


THIS CERTIFICATE IS SUBORDINATE IN RIGHT OF PAYMENT AS DESCRIBED IN THE POOLING
AND SERVICING AGREEMENT REFERRED TO HEREIN.


THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "1933 ACT"), OR ANY STATE SECURITIES LAWS. NEITHER THIS CERTIFICATE
NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED, SOLD, ASSIGNED,
TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH
REGISTRATION, UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO,
REGISTRATION.


THE HOLDER OF THIS CERTIFICATE BY ITS ACCEPTANCE HEREOF AGREES TO OFFER, SELL OR
OTHERWISE TRANSFER SUCH CERTIFICATE ONLY (A) PURSUANT TO A REGISTRATION
STATEMENT WHICH HAS BEEN DECLARED EFFECTIVE UNDER THE 1933 ACT, (B) TO PERSON IT
REASONABLY BELIEVES IS A "QUALIFIED INSTITUTIONAL BUYER" AS DEFINED IN RULE 144A
UNDER THE 1933 ACT THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A
QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING
MADE IN RELIANCE ON RULE 144A, OR (C) TO AN INSTITUTIONAL "ACCREDITED INVESTOR"
WITHIN THE MEANING OF SUBPARAGRAPH (A)(1), (2), (3) OR (7) OF RULE 501 UNDER THE
1933 ACT THAT IS ACQUIRING THE CERTIFICATE FOR ITS OWN ACCOUNT, OR FOR THE
ACCOUNT OF SUCH AN INSTITUTIONAL "ACCREDITED INVESTOR," FOR INVESTMENT PURPOSES
AND NOT WITH A VIEW TO, OR FOR OFFER OR SALE IN CONNECTION WITH, ANY
DISTRIBUTION VIOLATION OF THE 1933 ACT, SUBJECT TO THE CERTIFICATE REGISTRAR'S
RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER TO REQUIRE THE DELIVERY OF A
CERTIFICATE OF TRANSFER IN THE FORM APPEARING IN THE POOLING AND SERVICING
AGREEMENT.


NO TRANSFER OF THIS CERTIFICATE OR ANY INTEREST THEREIN SHALL BE MADE TO ANY
EMPLOYEE BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO THE PROHIBITED
TRANSACTION PROVISIONS OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974,
AS AMENDED (“ERISA”), OR SECTION 4975 OF THE CODE, OR ANY PERSON (INCLUDING AN
INSURANCE COMPANY INVESTING ITS GENERAL ACCOUNT, AN INVESTMENT MANAGER, A

 
A-58

--------------------------------------------------------------------------------

 

NAMED FIDUCIARY OR A TRUSTEE OF ANY SUCH PLAN) WHO IS USING “PLAN ASSETS” OF ANY
SUCH PLAN TO EFFECT SUCH ACQUISITION (EACH OF THE FOREGOING, A “PLAN INVESTOR”)
UNLESS THE CERTIFICATE REGISTRAR IS PROVIDED WITH EITHER (I) A CERTIFICATION
PURSUANT TO SECTION 3.03(d)(i) OF THE AGREEMENT OR (II) AN OPINION OF COUNSEL
ACCEPTABLE TO AND IN FORM AND SUBSTANCE SATISFACTORY TO THE CERTIFICATE
REGISTRAR TO THE EFFECT THAT THE PURCHASE OR HOLDING OF THIS CERTIFICATE IS
PERMISSIBLE UNDER APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN ANY
NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF
THE CODE (OR COMPARABLE PROVISIONS OF ANY SUBSEQUENT ENACTMENTS), AND WILL NOT
SUBJECT THE CERTIFICATE REGISTRAR, THE TRUSTEE  OR THE DEPOSITOR  TO ANY
OBLIGATION OR LIABILITY (INCLUDING OBLIGATIONS OR LIABILITIES UNDER ERISA OR
SECTION 4975 OF THE CODE) IN ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT,
WHICH OPINION OF COUNSEL SHALL NOT BE AN EXPENSE OF THE TRUST FUND, THE
CERTIFICATE REGISTRAR, THE TRUSTEE OR THE DEPOSITOR.  EACH INVESTOR IN THIS
CERTIFICATE WILL BE DEEMED TO REPRESENT THAT IT IS IN COMPLIANCE WITH THE
FOREGOING AND WILL BE FURTHER DEEMED TO REPRESENT, WARRANT AND COVENANT THAT IT
WILL NOT SELL, PLEDGE OR OTHERWISE TRANSFER SUCH ERISA-RESTRICTED CERTIFICATE IN
VIOLATION OF THE FOREGOING.


ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE
REGISTRAR, THE DEPOSITOR, THE TRUSTEE AND THE TRUST FUND FROM AND AGAINST ANY
AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH PARTIES AS A
RESULT OF SUCH ACQUISITION OR HOLDING.





 
A-59

--------------------------------------------------------------------------------

 

SEQUOIA MORTGAGE TRUST 2011-2
MORTGAGE PASS-THROUGH CERTIFICATES, CLASS B-5


Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by


SEQUOIA RESIDENTIAL FUNDING, INC.


Initial Class Principal
Amount of the Class B-5
Certificates: $4,128,254
 
Certificate Interest Rate: Adjustable
 
 
Final Scheduled Distribution
Date: September 2041
 
 
NUMBER 1
Initial Certificate
Principal Amount of this
Certificates: $4,128,254
 
 
Cut-off Date: September 1, 2011
 
 
 
 
 
CUSIP: 81744Q AG8








 
A-60

--------------------------------------------------------------------------------

 

THIS CERTIFIES THAT NIMER & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Principal Amount of this Certificate by the initial Class Principal
Amount of all Class B-5 Certificates, both as specified above) in a Trust Fund,
the assets of which consist of the Mortgage Loans and all interest and principal
received thereon after the Cut-off Date (other than Scheduled Payments due on or
prior to the Cut-off Date), the rights of the Seller and the Depositor assigned
to the Trustee under each Purchase Agreement, each Servicing Agreement, the
Mortgage Loan Purchase and Sale Agreement, the Insurance Policies relating to
the Mortgage Loans, all cash, instruments or property held or required to be
held in the Custodial Accounts and the Distribution Account and property that
secured a Mortgage Loan; and certain other assets, if any, as described in the
Pooling and Servicing Agreement (the foregoing assets hereinafter collectively
referred to as the “Trust Fund”).


Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in October 2011 (each, a “Distribution Date”), to the Person in whose
name this Certificate is registered at the close of business on the last
Business Day preceding such Distribution Date (the “Record Date”), in an amount
equal to the product of the Percentage Interest evidenced by this Certificate
and the amount, if any, required to be distributed to all Certificates of the
Class represented by this Certificate. All sums distributable on this
Certificate are payable in the coin or currency of the United States of America
which at the time of payment is legal tender for the payment of public and
private debts.


Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.


Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose.

 
A-61

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, U.S. Bank National Association, as Trustee, has caused this
Certificate to be duly executed.


U.S. BANK NATIONAL ASSOCIATION,
as Trustee




By:                                                   
AUTHORIZED SIGNATORY


Dated:                                               






CERTIFICATE AUTHENTICATION


This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.


WELLS FARGO BANK, N.A.,
as Authenticating Agent




By:                                                   
AUTHORIZED SIGNATORY


Dated:                                               



 
A-62

--------------------------------------------------------------------------------

 

SEQUOIA MORTGAGE TRUST 2011-2
MORTGAGE PASS-THROUGH CERTIFICATE


This Certificate is one of a duly authorized issue of certificates designated as
Sequoia Mortgage Trust 2011-2 Mortgage Pass-Through Certificates (the
“Certificates”), representing all or part of a beneficial ownership interest in
a Trust Fund established pursuant to a Pooling and Servicing Agreement, dated as
of September 1, 2011 (the “Pooling and Servicing Agreement”), among Sequoia
Residential Funding, Inc., as depositor (the “Depositor”), Wells Fargo Bank,
N.A., as master servicer (in such capacity, the “Master Servicer”) and as
securities administrator (in such capacity, the “Securities Administrator”) and
U.S. Bank National Association, as trustee (the “Trustee”), to which terms,
provisions and conditions thereof the Holder of this Certificate by virtue of
the acceptance hereof assents, and by which such Holder is bound. Except as
otherwise defined herein, all capitalized terms used herein shall have the
meanings ascribed to them in the Pooling and Servicing Agreement. The
Certificates consist of the following Classes: Class A-1, Class R, Class LT-R,
Class A-IO, Class B-1, Class B-2, Class B-3, Class B-4, and Class B-5.


On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement.  All
distributions or allocations made with respect to each Class of Certificates on
each Distribution Date shall be allocated among the outstanding Certificates of
such Class based on the Certificate Principal Amount (or Notional Amount) of
each such Certificate.


Distributions on this Certificate will be made by check mailed to the Holder of
record of this Certificate on the immediately preceding Record Date at the
address of such Holder as its appears on the Certificate Register or, upon
written request made to the Securities Administrator at least five Business Days
prior to the related Record Date, by any Certificateholder owning an aggregate
initial Certificate Principal Amount of at least $1,000,000 or, in the case of a
Class of Interest-Only Certificates and any Residual Certificate, a Percentage
Interest of 100%, by wire transfer in immediately available funds to an account
specified in such request and at the expense of such Certificateholder
requesting such wire transfer by deducting a wire transfer fee from the related
distribution; provided, however, that the final distribution in respect of any
Certificate shall be made only upon presentation and surrender of such
Certificate at the Corporate Trust Office (as defined below); provided, further,
that the foregoing provisions shall not apply to any Certificate as long as such
Certificate remains a Book-Entry Certificate, in which case all payments made
shall be made through the Clearing Agency and its Clearing Agency
Participants.  Notwithstanding such final payment of principal of any of the
Certificates, each Residual Certificate will remain outstanding until the
termination of the related REMIC or REMICs and the payment in full of all other
amounts due with respects to the Residual Certificates and at such time such
final payment in retirement of any Residual Certificate will be made only upon
presentation and surrender of such Certificate at the Corporate Trust Office.


The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Sixth Street and Marquette Avenue, Minneapolis,
Minnesota 55479, Attention: Corporate Trust Services -- Sequoia Mortgage Trust
2011-2 or at such other address as the Securities Administrator may designate
from time to time.

 
A-63

--------------------------------------------------------------------------------

 



The Pooling and Servicing Agreement may be amended by the Trustee, the Master
Servicer, the Securities Administrator, and the Depositor with the consent of
the Holders of not less than 66-2/3% of the Class Principal Amount or Class
Notional Amount (or Percentage Interest) of each Class of Certificates affected
thereby for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event; and provided
further, that no such amendment may (i) reduce in any manner the amount of, or
delay the timing of, payments received on Mortgage Loans which are required to
be distributed on any Certificate, without the consent of the Holder of such
Certificate or (ii) reduce the aforesaid percentages of Class Principal Amount
or Class Notional Amount (or Percentage Interest) of Certificates of each Class,
the Holders of which are required to consent to any such amendment without the
consent of the Holders of 100% of the Class Principal Amount or Class Notional
Amount (or Percentage Interest) of each Class of Certificates affected
thereby.  For purposes of this paragraph, references to “Holder” or “Holders”
shall be deemed to include, in the case of any Class of Book-Entry Certificates,
the related Certificate Owners.  Any consent by the Holder of this Certificate
will be conclusive and binding upon all future Holders of this Certificate and
of any Certificate issued upon the transfer hereof or in exchange herefor or in
lieu hereof whether or not consent is made with respect to such
Certificate.  The Pooling and Servicing Agreement also permits the amendment
thereof in certain limited circumstances without the consent of the Holders.


As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to the Certificate Registrar
duly executed by the Holder thereof or such Holder’s attorney duly authorized in
writing, and thereupon one or more new Certificates of the same Class of
authorized denominations evidencing the same initial Certificate Principal
Amount (or Notional Amount) will be issued to the designated transferee or
transferees.  As provided in the Pooling and Servicing Agreement and subject to
certain limitations therein set forth, this Certificate is exchangeable for new
Certificates of the same Class evidencing the same aggregate initial Certificate
Principal Amount (or Notional Amount) as requested by the Holder surrendering
the same.  No service charge will be made for any such registration of transfer
or exchange, but the Certificate Registrar may require payment of a sum
sufficient to cover any tax or governmental charge that may be imposed in
connection with any exchange of Certificates.


The Class A-1, Class B-1, Class B-2, Class B-3, Class B-4, and Class B-5
Certificates are issuable only in registered form in minimum denominations of
$100,000 in initial Certificate Principal Amount and in integral multiples of $1
in excess thereof and, in the case of the A-1, Class B-1, Class B-2 and Class
B-3 Certificates, will be registered in the name of the nominee of the Clearing
Agency, which shall maintain such Certificates through its book-entry facilities
and, in the case of the Class B-4 and Class B-5 Certificates, will be maintained
in physical form.  The Class A-IO Certificate is issuable only in registered
form as a single Certificate representing the entire Percentage Interest in that
Class and will be registered in the name of the nominee of the Clearing Agency,
which shall maintain such Certificates through its book-entry facilities.  The
Class R, and Class LT-R Certificates will each be issued as a single Certificate
representing the entire Percentage Interest in that Class and will be maintained
in physical form. The Certificates shall remain outstanding until the final
Distribution Date for the Certificates.

 
A-64

--------------------------------------------------------------------------------

 



On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans has declined to less than 20% of the initial Aggregate Stated Principal
Balance of the Mortgage Loans as of the Cut-off Date, subject to satisfaction of
the conditions described in the Pooling and Servicing Agreement, the Holder of
the Class LT-R Certificate may purchase all of the Mortgage Loans from the Trust
Fund, thereby causing an early retirement of the Certificates.  If this right is
not exercised by the Holder of the Class LT-R Certificate, the Master Servicer
will have the option to purchase all of the Mortgage Loans from the Trust Fund
on any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans has declined to less than 5% of the initial Aggregate Stated Principal
Balance of the Mortgage Loans as of the Cut-off Date.


In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.


The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.


As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of New York without regard to the conflict of
laws principles applied in the State of New York.  In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.





 
A-65

--------------------------------------------------------------------------------

 

ASSIGNMENT
 
FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto

   

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)

 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint

 

to transfer such Certificate in such Certificate Register.
 
I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:

               
Dated:
         
Signature by or on behalf of Assignor
     
Authorized Officer
 
Signature Guaranteed
           
Name of Institution
 
NOTICE: The signature(s) of this assignment must correspond with the name(s) on
the face of this Certificate without alteration or any change whatsoever.  The
signature must be guaranteed by a participant in the Securities Transfer Agents
Medallion Program, the New York Stock Exchange Medallion Signature Program or
the Stock Exchanges Medallion Program.  Notarized or witnessed signatures are
not acceptable as guaranteed signatures.










 
A-66

--------------------------------------------------------------------------------

 

DISTRIBUTION INSTRUCTIONS
 
The assignee should include the following for the information of the Certificate
Registrar.  Distributions shall be made by wire transfer in immediately
available funds to
 
___________________________________________________________________________________________________________
 
for the account of ___________________________________  account
number ___________________________ or, if mailed by check,
 
to  ____________________________________
 
___________________________________________________________________________________________________________
 
Applicable reports and statements should be mailed
to  _________________________________________________________________
 
___________________________________________________________________________________________________________
 
This information is provided
by  ___________________________________________________________________________
 
the assignee named above, or ___________________________________________________
as its agent.
 

 
A-67

--------------------------------------------------------------------------------

 

THIS CERTIFICATE IS A REMIC RESIDUAL INTEREST CERTIFICATE. THIS CERTIFICATE DOES
NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST IN, AND IS NOT GUARANTEED BY, THE
DEPOSITOR, THE TRUSTEE, THE SECURITIES ADMINISTRATOR, THE MASTER SERVICER OR ANY
AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR GUARANTEED BY ANY GOVERNMENTAL
AGENCY OR PRIVATE INSURER.


THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "1933 ACT"), OR ANY STATE SECURITIES LAWS. NEITHER THIS CERTIFICATE
NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED, SOLD, ASSIGNED,
TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH
REGISTRATION, UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO,
REGISTRATION.


THE HOLDER OF THIS CERTIFICATE BY ITS ACCEPTANCE HEREOF AGREES TO OFFER, SELL OR
OTHERWISE TRANSFER SUCH CERTIFICATE ONLY (A) PURSUANT TO A REGISTRATION
STATEMENT WHICH HAS BEEN DECLARED EFFECTIVE UNDER THE 1933 ACT, (B) TO PERSON IT
REASONABLY BELIEVES IS A "QUALIFIED INSTITUTIONAL BUYER" AS DEFINED IN RULE 144A
UNDER THE 1933 ACT THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A
QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING
MADE IN RELIANCE ON RULE 144A, OR (C) TO AN INSTITUTIONAL "ACCREDITED INVESTOR"
WITHIN THE MEANING OF SUBPARAGRAPH (A)(1), (2), (3) OR (7) OF RULE 501 UNDER THE
1933 ACT THAT IS ACQUIRING THE CERTIFICATE FOR ITS OWN ACCOUNT, OR FOR THE
ACCOUNT OF SUCH AN INSTITUTIONAL "ACCREDITED INVESTOR," FOR INVESTMENT PURPOSES
AND NOT WITH A VIEW TO, OR FOR OFFER OR SALE IN CONNECTION WITH, ANY
DISTRIBUTION VIOLATION OF THE 1933 ACT, SUBJECT TO THE CERTIFICATE REGISTRAR'S
RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER TO REQUIRE THE DELIVERY OF A
CERTIFICATE OF TRANSFER IN THE FORM APPEARING IN THE POOLING AND SERVICING
AGREEMENT.


ANY RESALE, TRANSFER OR OTHER DISPOSITION OF THIS CERTIFICATE MAY BE MADE ONLY
IF THE PROPOSED TRANSFEREE PROVIDES A TRANSFER AFFIDAVIT TO THE DEPOSITOR AND
THE TRUSTEE THAT (1) SUCH TRANSFEREE IS NOT EITHER (A) THE UNITED STATES, ANY
STATE OR POLITICAL SUBDIVISION THEREOF, ANY FOREIGN GOVERNMENT, ANY
INTERNATIONAL ORGANIZATION, OR ANY AGENCY OR INSTRUMENTALITY OF ANY OF THE
FOREGOING, (B) ANY ORGANIZATION (OTHER THAN A COOPERATIVE DESCRIBED IN SECTION
521 OF THE CODE) WHICH IS EXEMPT FROM THE TAX IMPOSED BY CHAPTER 1 OF THE CODE
UNLESS SUCH ORGANIZATION IS SUBJECT TO THE TAX IMPOSED BY SECTION 511 OF THE
CODE, (C) ANY ORGANIZATION DESCRIBED IN SECTION 1381(a)(2)(C) OF THE CODE, (D)
AN ELECTING LARGE-PARTNERSHIP WITHIN THE MEANING OF SECTION 775 OF THE CODE (ANY
SUCH PERSON DESCRIBED IN THE FOREGOING CLAUSES (A), (B), (C) OR (D) BEING
HEREINAFTER REFERRED TO AS A “DISQUALIFIED ORGANIZATION”), OR (E) AN AGENT OF A
DISQUALIFIED

 
A-68

--------------------------------------------------------------------------------

 

ORGANIZATION AND (2) NO PURPOSE OF SUCH TRANSFER IS TO ENABLE THE TRANSFEROR TO
IMPEDE THE ASSESSMENT OR COLLECTION OF TAX. SUCH AFFIDAVIT SHALL INCLUDE CERTAIN
REPRESENTATIONS AS TO THE FINANCIAL CONDITION OF THE PROPOSED TRANSFEREE AND ITS
STATUS AS A NON-US PERSON (IF APPLICABLE). NOTWITHSTANDING THE REGISTRATION IN
THE CERTIFICATE REGISTER OF ANY TRANSFER, SALE OR OTHER DISPOSITION OF THIS
CLASS R CERTIFICATE TO A DISQUALIFIED ORGANIZATION OR AN AGENT OF A DISQUALIFIED
ORGANIZATION, SUCH REGISTRATION SHALL BE DEEMED TO BE OF NO LEGAL FORCE OR
EFFECT WHATSOEVER AND SUCH PERSON SHALL NOT BE DEEMED TO BE A CERTIFICATEHOLDER
FOR ANY PURPOSE HEREUNDER, INCLUDING, BUT NOT LIMITED TO, THE RECEIPT OF
DISTRIBUTIONS ON THIS CERTIFICATE. EACH HOLDER OF THE CLASS R CERTIFICATE BY
ACCEPTANCE OF THIS CERTIFICATE SHALL BE DEEMED TO HAVE CONSENTED TO THE
PROVISIONS OF THIS PARAGRAPH.


NO TRANSFER OF THIS CERTIFICATE OR ANY INTEREST THEREIN SHALL BE MADE TO ANY
EMPLOYEE BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO THE PROHIBITED
TRANSACTION PROVISIONS OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974,
AS AMENDED (“ERISA”), OR SECTION 4975 OF THE CODE, OR ANY PERSON (INCLUDING AN
INSURANCE COMPANY INVESTING ITS GENERAL ACCOUNT, AN INVESTMENT MANAGER, A NAMED
FIDUCIARY OR A TRUSTEE OF ANY SUCH PLAN) WHO IS USING “PLAN ASSETS” OF ANY SUCH
PLAN TO EFFECT SUCH ACQUISITION (EACH OF THE FOREGOING, A “PLAN INVESTOR”)
UNLESS THE CERTIFICATE REGISTRAR IS PROVIDED WITH EITHER (I) A CERTIFICATION
PURSUANT TO SECTION 3.03(d)(i) OF THE AGREEMENT OR (II) AN OPINION OF COUNSEL
ACCEPTABLE TO AND IN FORM AND SUBSTANCE SATISFACTORY TO THE CERTIFICATE
REGISTRAR TO THE EFFECT THAT THE PURCHASE OR HOLDING OF THIS CERTIFICATE IS
PERMISSIBLE UNDER APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN ANY
NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF
THE CODE (OR COMPARABLE PROVISIONS OF ANY SUBSEQUENT ENACTMENTS), AND WILL NOT
SUBJECT THE CERTIFICATE REGISTRAR, THE TRUSTEE  OR THE DEPOSITOR  TO ANY
OBLIGATION OR LIABILITY (INCLUDING OBLIGATIONS OR LIABILITIES UNDER ERISA OR
SECTION 4975 OF THE CODE) IN ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT,
WHICH OPINION OF COUNSEL SHALL NOT BE AN EXPENSE OF THE TRUST FUND, THE
CERTIFICATE REGISTRAR, THE TRUSTEE OR THE DEPOSITOR.  EACH INVESTOR IN THIS
CERTIFICATE WILL BE DEEMED TO REPRESENT THAT IT IS IN COMPLIANCE WITH THE
FOREGOING AND WILL BE FURTHER DEEMED TO REPRESENT, WARRANT AND COVENANT THAT IT
WILL NOT SELL, PLEDGE OR OTHERWISE TRANSFER SUCH ERISA-RESTRICTED CERTIFICATE IN
VIOLATION OF THE FOREGOING.


ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE AGREEMENT SHALL INDEMNIFY AND

 
A-69

--------------------------------------------------------------------------------

 

HOLD HARMLESS THE CERTIFICATE REGISTRAR, THE DEPOSITOR, THE TRUSTEE AND THE
TRUST FUND FROM AND AGAINST ANY AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES
INCURRED BY SUCH PARTIES AS A RESULT OF SUCH ACQUISITION OR HOLDING.




SEQUOIA MORTGAGE TRUST 2011-2
MORTGAGE PASS-THROUGH CERTIFICATES, CLASS R


Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by


SEQUOIA RESIDENTIAL FUNDING, INC.


Percentage Interest of this
Certificate: 100%
 
Certificate Interest Rate: Adjustable
 
 
Final Scheduled Distribution
Date: September 2041
 
 
NUMBER 1
 
 
Cut-off Date: September 1, 2011
 
 
 
 
 
CUSIP: 81744Q AH6








 
A-70

--------------------------------------------------------------------------------

 

THIS CERTIFIES THAT NIMER & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate in a Trust Fund, the assets of which
consist of the Mortgage Loans and all interest and principal received thereon
after the Cut-off Date (other than Scheduled Payments due on or prior to the
Cut-off Date), the rights of the Seller and the Depositor assigned to the
Trustee under each Purchase Agreement, each Servicing Agreement, the Mortgage
Loan Purchase and Sale Agreement, the Insurance Policies relating to the
Mortgage Loans, all cash, instruments or property held or required to be held in
the Custodial Accounts and the Distribution Account and property that secured a
Mortgage Loan; and certain other assets, if any, as described in the Pooling and
Servicing Agreement (the foregoing assets hereinafter collectively referred to
as the “Trust Fund”).


Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in October 2011 (each, a “Distribution Date”), to the Person in whose
name this Certificate is registered at the close of business on the last
Business Day preceding such Distribution Date (the “Record Date”), in an amount
equal to the product of the Percentage Interest evidenced by this Certificate
and the amount, if any, required to be distributed to all Certificates of the
Class represented by this Certificate. All sums distributable on this
Certificate are payable in the coin or currency of the United States of America
which at the time of payment is legal tender for the payment of public and
private debts.


Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.


Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose.

 
A-71

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, U.S. Bank National Association, as Trustee, has caused this
Certificate to be duly executed.


U.S. BANK NATIONAL ASSOCIATION,
as Trustee




By:                                                   
AUTHORIZED SIGNATORY


Dated:                                               






CERTIFICATE AUTHENTICATION


This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.


WELLS FARGO BANK, N.A.,
as Authenticating Agent




By:                                                   
AUTHORIZED SIGNATORY


Dated:                                               



 
A-72

--------------------------------------------------------------------------------

 

SEQUOIA MORTGAGE TRUST 2011-2
MORTGAGE PASS-THROUGH CERTIFICATE


This Certificate is one of a duly authorized issue of certificates designated as
Sequoia Mortgage Trust 2011-2 Mortgage Pass-Through Certificates (the
“Certificates”), representing all or part of a beneficial ownership interest in
a Trust Fund established pursuant to a Pooling and Servicing Agreement, dated as
of September 1, 2011 (the “Pooling and Servicing Agreement”), among Sequoia
Residential Funding, Inc., as depositor (the “Depositor”), Wells Fargo Bank,
N.A., as master servicer (in such capacity, the “Master Servicer”) and as
securities administrator (in such capacity, the “Securities Administrator”) and
U.S. Bank National Association, as trustee (the “Trustee”), to which terms,
provisions and conditions thereof the Holder of this Certificate by virtue of
the acceptance hereof assents, and by which such Holder is bound. Except as
otherwise defined herein, all capitalized terms used herein shall have the
meanings ascribed to them in the Pooling and Servicing Agreement. The
Certificates consist of the following Classes: Class A-1, Class R, Class LT-R,
Class A-IO, Class B-1, Class B-2, Class B-3, Class B-4, and Class B-5.


On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement.  All
distributions or allocations made with respect to each Class of Certificates on
each Distribution Date shall be allocated among the outstanding Certificates of
such Class based on the Certificate Principal Amount (or Notional Amount) of
each such Certificate.


Distributions on this Certificate will be made by check mailed to the Holder of
record of this Certificate on the immediately preceding Record Date at the
address of such Holder as its appears on the Certificate Register or, upon
written request made to the Securities Administrator at least five Business Days
prior to the related Record Date, by any Certificateholder owning an aggregate
initial Certificate Principal Amount of at least $1,000,000 or, in the case of a
Class of Interest-Only Certificates and any Residual Certificate, a Percentage
Interest of 100%, by wire transfer in immediately available funds to an account
specified in such request and at the expense of such Certificateholder
requesting such wire transfer by deducting a wire transfer fee from the related
distribution; provided, however, that the final distribution in respect of any
Certificate shall be made only upon presentation and surrender of such
Certificate at the Corporate Trust Office (as defined below); provided, further,
that the foregoing provisions shall not apply to any Certificate as long as such
Certificate remains a Book-Entry Certificate, in which case all payments made
shall be made through the Clearing Agency and its Clearing Agency
Participants.  Notwithstanding such final payment of principal of any of the
Certificates, each Residual Certificate will remain outstanding until the
termination of the related REMIC or REMICs and the payment in full of all other
amounts due with respects to the Residual Certificates and at such time such
final payment in retirement of any Residual Certificate will be made only upon
presentation and surrender of such Certificate at the Corporate Trust Office.


The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Sixth Street and Marquette Avenue, Minneapolis,
Minnesota 55479, Attention: Corporate Trust Services -- Sequoia Mortgage Trust
2011-2 or at such other address as the Securities Administrator may designate
from time to time.

 
A-73

--------------------------------------------------------------------------------

 



The Pooling and Servicing Agreement may be amended by the Trustee, the Master
Servicer, the Securities Administrator, and the Depositor with the consent of
the Holders of not less than 66-2/3% of the Class Principal Amount or Class
Notional Amount (or Percentage Interest) of each Class of Certificates affected
thereby for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event; and provided
further, that no such amendment may (i) reduce in any manner the amount of, or
delay the timing of, payments received on Mortgage Loans which are required to
be distributed on any Certificate, without the consent of the Holder of such
Certificate or (ii) reduce the aforesaid percentages of Class Principal Amount
or Class Notional Amount (or Percentage Interest) of Certificates of each Class,
the Holders of which are required to consent to any such amendment without the
consent of the Holders of 100% of the Class Principal Amount or Class Notional
Amount (or Percentage Interest) of each Class of Certificates affected
thereby.  For purposes of this paragraph, references to “Holder” or “Holders”
shall be deemed to include, in the case of any Class of Book-Entry Certificates,
the related Certificate Owners.  Any consent by the Holder of this Certificate
will be conclusive and binding upon all future Holders of this Certificate and
of any Certificate issued upon the transfer hereof or in exchange herefor or in
lieu hereof whether or not consent is made with respect to such
Certificate.  The Pooling and Servicing Agreement also permits the amendment
thereof in certain limited circumstances without the consent of the Holders.


As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to the Certificate Registrar
duly executed by the Holder thereof or such Holder’s attorney duly authorized in
writing, and thereupon one or more new Certificates of the same Class of
authorized denominations evidencing the same initial Certificate Principal
Amount (or Notional Amount) will be issued to the designated transferee or
transferees.  As provided in the Pooling and Servicing Agreement and subject to
certain limitations therein set forth, this Certificate is exchangeable for new
Certificates of the same Class evidencing the same aggregate initial Certificate
Principal Amount (or Notional Amount) as requested by the Holder surrendering
the same.  No service charge will be made for any such registration of transfer
or exchange, but the Certificate Registrar may require payment of a sum
sufficient to cover any tax or governmental charge that may be imposed in
connection with any exchange of Certificates.


The Class A-1, Class B-1, Class B-2, Class B-3, Class B-4, and Class B-5
Certificates are issuable only in registered form in minimum denominations of
$100,000 in initial Certificate Principal Amount and in integral multiples of $1
in excess thereof and, in the case of the A-1, Class B-1, Class B-2 and Class
B-3 Certificates, will be registered in the name of the nominee of the Clearing
Agency, which shall maintain such Certificates through its book-entry facilities
and, in the case of the Class B-4 and Class B-5 Certificates, will be maintained
in physical form.  The Class A-IO Certificate is issuable only in registered
form as a single Certificate representing the entire Percentage Interest in that
Class and will be registered in the name of the nominee of the Clearing Agency,
which shall maintain such Certificates through its book-entry facilities.  The
Class R, and Class LT-R Certificates will each be issued as a single Certificate
representing the entire Percentage Interest in that Class and will be maintained
in physical form. The Certificates shall remain outstanding until the final
Distribution Date for the Certificates.

 
A-74

--------------------------------------------------------------------------------

 



On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans has declined to less than 20% of the initial Aggregate Stated Principal
Balance of the Mortgage Loans as of the Cut-off Date, subject to satisfaction of
the conditions described in the Pooling and Servicing Agreement, the Holder of
the Class LT-R Certificate may purchase all of the Mortgage Loans from the Trust
Fund, thereby causing an early retirement of the Certificates.  If this right is
not exercised by the Holder of the Class LT-R Certificate, the Master Servicer
will have the option to purchase all of the Mortgage Loans from the Trust Fund
on any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans has declined to less than 5% of the initial Aggregate Stated Principal
Balance of the Mortgage Loans as of the Cut-off Date.


In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.


The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.


As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of New York without regard to the conflict of
laws principles applied in the State of New York.  In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.





 
A-75

--------------------------------------------------------------------------------

 

ASSIGNMENT
 
FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto

   

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)

 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint

 

to transfer such Certificate in such Certificate Register.
 
I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:

               
Dated:
         
Signature by or on behalf of Assignor
     
Authorized Officer
 
Signature Guaranteed
           
Name of Institution
 
NOTICE: The signature(s) of this assignment must correspond with the name(s) on
the face of this Certificate without alteration or any change whatsoever.  The
signature must be guaranteed by a participant in the Securities Transfer Agents
Medallion Program, the New York Stock Exchange Medallion Signature Program or
the Stock Exchanges Medallion Program.  Notarized or witnessed signatures are
not acceptable as guaranteed signatures.










 
A-76

--------------------------------------------------------------------------------

 

DISTRIBUTION INSTRUCTIONS
 
The assignee should include the following for the information of the Certificate
Registrar.  Distributions shall be made by wire transfer in immediately
available funds to
 
___________________________________________________________________________________________________________
 
for the account of ___________________________________  account
number ___________________________ or, if mailed by check,
 
to  ____________________________________
 
___________________________________________________________________________________________________________
 
Applicable reports and statements should be mailed
to  _________________________________________________________________
 
___________________________________________________________________________________________________________
 
This information is provided
by  ___________________________________________________________________________
 
the assignee named above, or ___________________________________________________
as its agent.
 

 
A-77

--------------------------------------------------------------------------------

 

THIS CERTIFICATE IS A REMIC RESIDUAL INTEREST CERTIFICATE. THIS CERTIFICATE DOES
NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST IN, AND IS NOT GUARANTEED BY, THE
DEPOSITOR, THE TRUSTEE, THE SECURITIES ADMINISTRATOR, THE MASTER SERVICER OR ANY
AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR GUARANTEED BY ANY GOVERNMENTAL
AGENCY OR PRIVATE INSURER.


THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "1933 ACT"), OR ANY STATE SECURITIES LAWS. NEITHER THIS CERTIFICATE
NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED, SOLD, ASSIGNED,
TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH
REGISTRATION, UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO,
REGISTRATION.


THE HOLDER OF THIS CERTIFICATE BY ITS ACCEPTANCE HEREOF AGREES TO OFFER, SELL OR
OTHERWISE TRANSFER SUCH CERTIFICATE ONLY (A) PURSUANT TO A REGISTRATION
STATEMENT WHICH HAS BEEN DECLARED EFFECTIVE UNDER THE 1933 ACT, (B) TO PERSON IT
REASONABLY BELIEVES IS A "QUALIFIED INSTITUTIONAL BUYER" AS DEFINED IN RULE 144A
UNDER THE 1933 ACT THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A
QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING
MADE IN RELIANCE ON RULE 144A, OR (C) TO AN INSTITUTIONAL "ACCREDITED INVESTOR"
WITHIN THE MEANING OF SUBPARAGRAPH (A)(1), (2), (3) OR (7) OF RULE 501 UNDER THE
1933 ACT THAT IS ACQUIRING THE CERTIFICATE FOR ITS OWN ACCOUNT, OR FOR THE
ACCOUNT OF SUCH AN INSTITUTIONAL "ACCREDITED INVESTOR," FOR INVESTMENT PURPOSES
AND NOT WITH A VIEW TO, OR FOR OFFER OR SALE IN CONNECTION WITH, ANY
DISTRIBUTION VIOLATION OF THE 1933 ACT, SUBJECT TO THE CERTIFICATE REGISTRAR'S
RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER TO REQUIRE THE DELIVERY OF A
CERTIFICATE OF TRANSFER IN THE FORM APPEARING IN THE POOLING AND SERVICING
AGREEMENT.


ANY RESALE, TRANSFER OR OTHER DISPOSITION OF THIS CERTIFICATE MAY BE MADE ONLY
IF THE PROPOSED TRANSFEREE PROVIDES A TRANSFER AFFIDAVIT TO THE DEPOSITOR AND
THE TRUSTEE THAT (1) SUCH TRANSFEREE IS NOT EITHER (A) THE UNITED STATES, ANY
STATE OR POLITICAL SUBDIVISION THEREOF, ANY FOREIGN GOVERNMENT, ANY
INTERNATIONAL ORGANIZATION, OR ANY AGENCY OR INSTRUMENTALITY OF ANY OF THE
FOREGOING, (B) ANY ORGANIZATION (OTHER THAN A COOPERATIVE DESCRIBED IN SECTION
521 OF THE CODE) WHICH IS EXEMPT FROM THE TAX IMPOSED BY CHAPTER 1 OF THE CODE
UNLESS SUCH ORGANIZATION IS SUBJECT TO THE TAX IMPOSED BY SECTION 511 OF THE
CODE, (C) ANY ORGANIZATION DESCRIBED IN SECTION 1381(a)(2)(C) OF THE CODE, (D)
AN ELECTING LARGE-PARTNERSHIP WITHIN THE MEANING OF SECTION 775 OF THE CODE (ANY
SUCH PERSON DESCRIBED IN THE FOREGOING CLAUSES (A), (B), (C) OR (D) BEING
HEREINAFTER REFERRED TO AS A “DISQUALIFIED ORGANIZATION”), OR (E) AN AGENT OF A
DISQUALIFIED

 
A-78

--------------------------------------------------------------------------------

 

ORGANIZATION AND (2) NO PURPOSE OF SUCH TRANSFER IS TO ENABLE THE TRANSFEROR TO
IMPEDE THE ASSESSMENT OR COLLECTION OF TAX. SUCH AFFIDAVIT SHALL INCLUDE CERTAIN
REPRESENTATIONS AS TO THE FINANCIAL CONDITION OF THE PROPOSED TRANSFEREE AND ITS
STATUS AS A NON-US PERSON (IF APPLICABLE). NOTWITHSTANDING THE REGISTRATION IN
THE CERTIFICATE REGISTER OF ANY TRANSFER, SALE OR OTHER DISPOSITION OF THIS
CLASS LT-R CERTIFICATE TO A DISQUALIFIED ORGANIZATION OR AN AGENT OF A
DISQUALIFIED ORGANIZATION, SUCH REGISTRATION SHALL BE DEEMED TO BE OF NO LEGAL
FORCE OR EFFECT WHATSOEVER AND SUCH PERSON SHALL NOT BE DEEMED TO BE A
CERTIFICATEHOLDER FOR ANY PURPOSE HEREUNDER, INCLUDING, BUT NOT LIMITED TO, THE
RECEIPT OF DISTRIBUTIONS ON THIS CERTIFICATE. EACH HOLDER OF THE CLASS LT-R
CERTIFICATE BY ACCEPTANCE OF THIS CERTIFICATE SHALL BE DEEMED TO HAVE CONSENTED
TO THE PROVISIONS OF THIS PARAGRAPH.


NO TRANSFER OF THIS CERTIFICATE OR ANY INTEREST THEREIN SHALL BE MADE TO ANY
EMPLOYEE BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO THE PROHIBITED
TRANSACTION PROVISIONS OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974,
AS AMENDED (“ERISA”), OR SECTION 4975 OF THE CODE, OR ANY PERSON (INCLUDING AN
INSURANCE COMPANY INVESTING ITS GENERAL ACCOUNT, AN INVESTMENT MANAGER, A NAMED
FIDUCIARY OR A TRUSTEE OF ANY SUCH PLAN) WHO IS USING “PLAN ASSETS” OF ANY SUCH
PLAN TO EFFECT SUCH ACQUISITION (EACH OF THE FOREGOING, A “PLAN INVESTOR”)
UNLESS THE CERTIFICATE REGISTRAR IS PROVIDED WITH EITHER (I) A CERTIFICATION
PURSUANT TO SECTION 3.03(d)(i) OF THE AGREEMENT OR (II) AN OPINION OF COUNSEL
ACCEPTABLE TO AND IN FORM AND SUBSTANCE SATISFACTORY TO THE CERTIFICATE
REGISTRAR TO THE EFFECT THAT THE PURCHASE OR HOLDING OF THIS CERTIFICATE IS
PERMISSIBLE UNDER APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN ANY
NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF
THE CODE (OR COMPARABLE PROVISIONS OF ANY SUBSEQUENT ENACTMENTS), AND WILL NOT
SUBJECT THE CERTIFICATE REGISTRAR, THE TRUSTEE  OR THE DEPOSITOR  TO ANY
OBLIGATION OR LIABILITY (INCLUDING OBLIGATIONS OR LIABILITIES UNDER ERISA OR
SECTION 4975 OF THE CODE) IN ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT,
WHICH OPINION OF COUNSEL SHALL NOT BE AN EXPENSE OF THE TRUST FUND, THE
CERTIFICATE REGISTRAR, THE TRUSTEE OR THE DEPOSITOR.  EACH INVESTOR IN THIS
CERTIFICATE WILL BE DEEMED TO REPRESENT THAT IT IS IN COMPLIANCE WITH THE
FOREGOING AND WILL BE FURTHER DEEMED TO REPRESENT, WARRANT AND COVENANT THAT IT
WILL NOT SELL, PLEDGE OR OTHERWISE TRANSFER SUCH ERISA-RESTRICTED CERTIFICATE IN
VIOLATION OF THE FOREGOING.


ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE AGREEMENT SHALL INDEMNIFY AND

 
A-79

--------------------------------------------------------------------------------

 

HOLD HARMLESS THE CERTIFICATE REGISTRAR, THE DEPOSITOR, THE TRUSTEE AND THE
TRUST FUND FROM AND AGAINST ANY AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES
INCURRED BY SUCH PARTIES AS A RESULT OF SUCH ACQUISITION OR HOLDING.




SEQUOIA MORTGAGE TRUST 2011-2
MORTGAGE PASS-THROUGH CERTIFICATES, CLASS LT-R


Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by


SEQUOIA RESIDENTIAL FUNDING, INC.


Percentage Interest of this
Certificate: 100%
 
Certificate Interest Rate: Adjustable
 
 
Final Scheduled Distribution
Date: September 2041
 
 
NUMBER 1
 
 
 
Cut-off Date: September 1, 2011
 
 
 
 
 
 
CUSIP: 81744Q AJ2








 
A-80

--------------------------------------------------------------------------------

 

THIS CERTIFIES THAT NIMER & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate in a Trust Fund, the assets of which
consist of the Mortgage Loans and all interest and principal received thereon
after the Cut-off Date (other than Scheduled Payments due on or prior to the
Cut-off Date), the rights of the Seller and the Depositor assigned to the
Trustee under each Purchase Agreement, each Servicing Agreement, the Mortgage
Loan Purchase and Sale Agreement, the Insurance Policies relating to the
Mortgage Loans, all cash, instruments or property held or required to be held in
the Custodial Accounts and the Distribution Account and property that secured a
Mortgage Loan; and certain other assets, if any, as described in the Pooling and
Servicing Agreement (the foregoing assets hereinafter collectively referred to
as the “Trust Fund”).


Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in October 2011 (each, a “Distribution Date”), to the Person in whose
name this Certificate is registered at the close of business on the last
Business Day preceding such Distribution Date (the “Record Date”), in an amount
equal to the product of the Percentage Interest evidenced by this Certificate
and the amount, if any, required to be distributed to all Certificates of the
Class represented by this Certificate. All sums distributable on this
Certificate are payable in the coin or currency of the United States of America
which at the time of payment is legal tender for the payment of public and
private debts.


Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.


Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose.

 
A-81

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, U.S. Bank National Association, as Trustee, has caused this
Certificate to be duly executed.


U.S. BANK NATIONAL ASSOCIATION,
as Trustee




By:                                                   
AUTHORIZED SIGNATORY


Dated:                                               






CERTIFICATE AUTHENTICATION


This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.


WELLS FARGO BANK, N.A.,
as Authenticating Agent




By:                                                   
AUTHORIZED SIGNATORY


Dated:                                               



 
A-82

--------------------------------------------------------------------------------

 

SEQUOIA MORTGAGE TRUST 2011-2
MORTGAGE PASS-THROUGH CERTIFICATE


This Certificate is one of a duly authorized issue of certificates designated as
Sequoia Mortgage Trust 2011-2 Mortgage Pass-Through Certificates (the
“Certificates”), representing all or part of a beneficial ownership interest in
a Trust Fund established pursuant to a Pooling and Servicing Agreement, dated as
of September 1, 2011 (the “Pooling and Servicing Agreement”), among Sequoia
Residential Funding, Inc., as depositor (the “Depositor”), Wells Fargo Bank,
N.A., as master servicer (in such capacity, the “Master Servicer”) and as
securities administrator (in such capacity, the “Securities Administrator”) and
U.S. Bank National Association, as trustee (the “Trustee”), to which terms,
provisions and conditions thereof the Holder of this Certificate by virtue of
the acceptance hereof assents, and by which such Holder is bound. Except as
otherwise defined herein, all capitalized terms used herein shall have the
meanings ascribed to them in the Pooling and Servicing Agreement. The
Certificates consist of the following Classes: Class A-1, Class R, Class LT-R,
Class A-IO, Class B-1, Class B-2, Class B-3, Class B-4, and Class B-5.


On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement.  All
distributions or allocations made with respect to each Class of Certificates on
each Distribution Date shall be allocated among the outstanding Certificates of
such Class based on the Certificate Principal Amount (or Notional Amount) of
each such Certificate.


Distributions on this Certificate will be made by check mailed to the Holder of
record of this Certificate on the immediately preceding Record Date at the
address of such Holder as its appears on the Certificate Register or, upon
written request made to the Securities Administrator at least five Business Days
prior to the related Record Date, by any Certificateholder owning an aggregate
initial Certificate Principal Amount of at least $1,000,000 or, in the case of a
Class of Interest-Only Certificates and any Residual Certificate, a Percentage
Interest of 100%, by wire transfer in immediately available funds to an account
specified in such request and at the expense of such Certificateholder
requesting such wire transfer by deducting a wire transfer fee from the related
distribution; provided, however, that the final distribution in respect of any
Certificate shall be made only upon presentation and surrender of such
Certificate at the Corporate Trust Office (as defined below); provided, further,
that the foregoing provisions shall not apply to any Certificate as long as such
Certificate remains a Book-Entry Certificate, in which case all payments made
shall be made through the Clearing Agency and its Clearing Agency
Participants.  Notwithstanding such final payment of principal of any of the
Certificates, each Residual Certificate will remain outstanding until the
termination of the related REMIC or REMICs and the payment in full of all other
amounts due with respects to the Residual Certificates and at such time such
final payment in retirement of any Residual Certificate will be made only upon
presentation and surrender of such Certificate at the Corporate Trust Office.


The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Sixth Street and Marquette Avenue, Minneapolis,
Minnesota 55479, Attention: Corporate Trust Services -- Sequoia Mortgage Trust
2011-2 or at such other address as the Securities Administrator may designate
from time to time.

 
A-83

--------------------------------------------------------------------------------

 



The Pooling and Servicing Agreement may be amended by the Trustee, the Master
Servicer, the Securities Administrator, and the Depositor with the consent of
the Holders of not less than 66-2/3% of the Class Principal Amount or Class
Notional Amount (or Percentage Interest) of each Class of Certificates affected
thereby for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event; and provided
further, that no such amendment may (i) reduce in any manner the amount of, or
delay the timing of, payments received on Mortgage Loans which are required to
be distributed on any Certificate, without the consent of the Holder of such
Certificate or (ii) reduce the aforesaid percentages of Class Principal Amount
or Class Notional Amount (or Percentage Interest) of Certificates of each Class,
the Holders of which are required to consent to any such amendment without the
consent of the Holders of 100% of the Class Principal Amount or Class Notional
Amount (or Percentage Interest) of each Class of Certificates affected
thereby.  For purposes of this paragraph, references to “Holder” or “Holders”
shall be deemed to include, in the case of any Class of Book-Entry Certificates,
the related Certificate Owners.  Any consent by the Holder of this Certificate
will be conclusive and binding upon all future Holders of this Certificate and
of any Certificate issued upon the transfer hereof or in exchange herefor or in
lieu hereof whether or not consent is made with respect to such
Certificate.  The Pooling and Servicing Agreement also permits the amendment
thereof in certain limited circumstances without the consent of the Holders.


As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to the Certificate Registrar
duly executed by the Holder thereof or such Holder’s attorney duly authorized in
writing, and thereupon one or more new Certificates of the same Class of
authorized denominations evidencing the same initial Certificate Principal
Amount (or Notional Amount) will be issued to the designated transferee or
transferees.  As provided in the Pooling and Servicing Agreement and subject to
certain limitations therein set forth, this Certificate is exchangeable for new
Certificates of the same Class evidencing the same aggregate initial Certificate
Principal Amount (or Notional Amount) as requested by the Holder surrendering
the same.  No service charge will be made for any such registration of transfer
or exchange, but the Certificate Registrar may require payment of a sum
sufficient to cover any tax or governmental charge that may be imposed in
connection with any exchange of Certificates.


The Class A-1, Class B-1, Class B-2, Class B-3, Class B-4, and Class B-5
Certificates are issuable only in registered form in minimum denominations of
$100,000 in initial Certificate Principal Amount and in integral multiples of $1
in excess thereof and, in the case of the A-1, Class B-1, Class B-2 and Class
B-3 Certificates, will be registered in the name of the nominee of the Clearing
Agency, which shall maintain such Certificates through its book-entry facilities
and, in the case of the Class B-4 and Class B-5 Certificates, will be maintained
in physical form.  The Class A-IO Certificate is issuable only in registered
form as a single Certificate representing the entire Percentage Interest in that
Class and will be registered in the name of the nominee of the Clearing Agency,
which shall maintain such Certificates through its book-entry facilities.  The
Class R, and Class LT-R Certificates will each be issued as a single Certificate
representing the entire Percentage Interest in that Class and will be maintained
in physical form. The Certificates shall remain outstanding until the final
Distribution Date for the Certificates.

 
A-84

--------------------------------------------------------------------------------

 



On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans has declined to less than 20% of the initial Aggregate Stated Principal
Balance of the Mortgage Loans as of the Cut-off Date, subject to satisfaction of
the conditions described in the Pooling and Servicing Agreement, the Holder of
the Class LT-R Certificate may purchase all of the Mortgage Loans from the Trust
Fund, thereby causing an early retirement of the Certificates.  If this right is
not exercised by the Holder of the Class LT-R Certificate, the Master Servicer
will have the option to purchase all of the Mortgage Loans from the Trust Fund
on any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans has declined to less than 5% of the initial Aggregate Stated Principal
Balance of the Mortgage Loans as of the Cut-off Date.


In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.


The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.


As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of New York without regard to the conflict of
laws principles applied in the State of New York.  In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.





 
A-85

--------------------------------------------------------------------------------

 

ASSIGNMENT
 
FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto

   

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)

 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint

 

to transfer such Certificate in such Certificate Register.
 
I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:

               
Dated:
         
Signature by or on behalf of Assignor
     
Authorized Officer
 
Signature Guaranteed
           
Name of Institution
 
NOTICE: The signature(s) of this assignment must correspond with the name(s) on
the face of this Certificate without alteration or any change whatsoever.  The
signature must be guaranteed by a participant in the Securities Transfer Agents
Medallion Program, the New York Stock Exchange Medallion Signature Program or
the Stock Exchanges Medallion Program.  Notarized or witnessed signatures are
not acceptable as guaranteed signatures.










 
A-86

--------------------------------------------------------------------------------

 

DISTRIBUTION INSTRUCTIONS
 
The assignee should include the following for the information of the Certificate
Registrar.  Distributions shall be made by wire transfer in immediately
available funds to
 
___________________________________________________________________________________________________________
 
for the account of ___________________________________  account
number ___________________________ or, if mailed by check,
 
to  ____________________________________
 
___________________________________________________________________________________________________________
 
Applicable reports and statements should be mailed
to  _________________________________________________________________
 
___________________________________________________________________________________________________________
 
This information is provided
by  ___________________________________________________________________________
 
the assignee named above, or ___________________________________________________
as its agent.
 
 
A-87

--------------------------------------------------------------------------------

 
 
EXHIBIT B


FORM OF RESIDUAL CERTIFICATE TRANSFER AFFIDAVIT (TRANSFEREE)
 
STATE OF
)
 
)           ss.:
COUNTY OF
)

 
[NAME OF OFFICER], _________________ being first duly sworn, deposes and says:
 
 
1.
That he [she] is [title of officer] ________________________ of [name of
Purchaser] _________________________________________ (the “Purchaser”), a
_______________________ [description of type of entity] duly organized and
existing under the laws of the [State of __________] [United States], on behalf
of which he [she] makes this affidavit.

 
 
2.
That the Purchaser’s Taxpayer Identification Number is [           ].

 
 
3.
That the Purchaser is not a “disqualified organization” within the meaning of
Section 860E(e)(5) of the Internal Revenue Code of 1986, as amended (the “Code”)
and will not be a “disqualified organization” as of [date of transfer], and that
the Purchaser is not acquiring a Residual Certificate (as defined in the
Agreement) for the account of, or as agent (including a broker, nominee, or
other middleman) for, any person or entity from which it has not received an
affidavit substantially in the form of this affidavit. For these purposes, a
“disqualified organization” means the United States, any state or political
subdivision thereof, any foreign government, any international organization, any
agency or instrumentality of any of the foregoing (other than an instrumentality
if all of its activities are subject to tax and a majority of its board of
directors is not selected by such governmental entity), any cooperative
organization furnishing electric energy or providing telephone service to
persons in rural areas as described in Code Section 1381(a)(2)(C), any “electing
large partnership” within the meaning of Section 775 of the Code, or any
organization (other than a farmers’ cooperative described in Code Section 521)
that is exempt from federal income tax unless such organization is subject to
the tax on unrelated business income imposed by Code Section 511.

 
 
4.
That the Purchaser either (x) is not, and on __________________ [date of
transfer] will not be, an employee benefit plan or other retirement arrangement
subject to Section 406 of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), or Section 4975 of the Code (“Code”), (collectively, a
“Plan”) or a person acting on behalf of any such Plan or investing the assets of
any such Plan to acquire a Residual Certificate; or (y) herewith delivers to the
Certificate Registrar an opinion of counsel (a “Benefit Plan Opinion”)
satisfactory to the Certificate Registrar, the Depositor and the Trustee, and
upon which the Certificate Registrar, the Trustee and the Depositor shall be
entitled to rely, to the effect that the purchase or holding of such Residual
Certificate by the Investor will not result in any non-exempt prohibited
transactions under Title I of ERISA or Section 4975 of the Code and will not
subject the Certificate Registrar, the Trustee or the Depositor to any
obligation in addition to those undertaken by such entities in the Agreement,
which opinion of counsel shall not be an expense of the Trust Fund or any of the
above parties.

 
 
B-1

--------------------------------------------------------------------------------

 
 
 
5.
That the Purchaser hereby acknowledges that under the terms of the Pooling and
Servicing Agreement, dated as of  September 1, 2011 (the “Agreement”), by and
among Sequoia Residential Funding, Inc., as Depositor, Wells Fargo Bank, N.A.,
as Master Servicer and Securities Administrator and U.S. Bank National
Association, as Trustee with respect to Sequoia Mortgage Trust 2011-2 Mortgage
Pass-Through Certificates, no transfer of the Residual Certificates shall be
permitted to be made to any person unless the Certificate Registrar has received
a certificate from such transferee containing the representations in paragraphs
3 and 4 hereof.

 

 
6.
That the Purchaser does not hold REMIC residual securities as nominee to
facilitate the clearance and settlement of such securities through electronic
book-entry changes in accounts of participating organizations (such entity, a
“Book-Entry Nominee”).




 
7.
That the Purchaser does not have the intention to impede the assessment or
collection of any federal, state or local taxes legally required to be paid with
respect to such Residual Certificate.




 
8.
That the Purchaser will not transfer a Residual Certificate to any person or
entity (i) as to which the Purchaser has actual knowledge that the requirements
set forth in paragraph 3, paragraph 6 or paragraph 10 hereof are not satisfied
or that the Purchaser has reason to believe does not satisfy the requirements
set forth in paragraph 7 hereof, and (ii) without obtaining from the prospective
Purchaser an affidavit substantially in this form and providing to the
Certificate Registrar a written statement substantially in the form of Exhibit C
to the Agreement.




 
9.
That the Purchaser understands that, as the holder of a Residual Certificate,
the Purchaser may incur tax liabilities in excess of any cash flows generated by
the interest and that the Purchaser has and expects to have sufficient net worth
and/or liquidity to pay in full any tax liabilities attributable to ownership of
a Residual Certificate and intends to pay taxes associated with holding such
Residual Certificate as they become due.




 
10.
That the Purchaser (i) is not a Non-U.S. Person or (ii) is a Non-U.S. Person
that holds a Residual Certificate in connection with the conduct of a trade or
business within the United States and has furnished the transferor and the
Certificate Registrar with an effective Internal Revenue Service Form W-8ECI
(Certificate of Foreign Person’s Claim for Exemption From Withholding on Income
Effectively Connected With the Conduct of a Trade or Business in the United
States) or successor form at the time and in the manner required by the Code or
(iii) is a Non-U.S. Person that has delivered to the transferor, the Depositor
and the Certificate Registrar an opinion of a nationally recognized tax counsel
to the effect that the transfer of such Residual Certificate to it is in
accordance with the requirements of the Code and the regulations promulgated
thereunder and that such transfer of a Residual Certificate will not be
disregarded for federal income tax purposes.  “Non-U.S. Person” means an
individual, corporation, partnership or other person other than (i) a citizen or
resident of the United States; (ii) a corporation, partnership or other entity
created or organized in or under the laws of the United States or any state
thereof, including for this purpose, the District of Columbia; (iii) an estate
that is subject to U.S. federal income tax regardless of the source of its
income; (iv) a trust if a court within the United States is able to exercise
primary supervision over the administration of the trust and one or more United
States trustees have authority to control all substantial decisions of the
trust; and, (v) to the extent provided in Treasury regulations, certain trusts
in existence on August 20, 1996 that are treated as United States persons prior
to such date and elect to continue to be treated as United States persons.




 
11.
The Purchaser will not cause income from the Residual Certificate to be
attributable to a foreign permanent establishment or fixed base of the Purchaser
or another U.S. taxpayer.


 
B-2

--------------------------------------------------------------------------------

 



 
12.
That the Purchaser agrees to such amendments of the Agreement as may be required
to further effectuate the restrictions on transfer of any Residual Certificate
to such a “disqualified organization,” an agent thereof, a Book-Entry Nominee,
or a person that does not satisfy the requirements of paragraph 7 and paragraph
10 hereof.

 

 
13.
That the Purchaser consents to the designation of the Securities Administrator
to act as agent for the “tax matters person” of each REMIC created by the Trust
Fund pursuant to the Agreement.


 
B-3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Purchaser has caused this instrument to be executed on
its behalf, pursuant to authority of its Board of Directors, by its [title of
officer] this _____ day of __________ 20__.
 

   
[name of Purchaser]
 



By:
   
Name:
 
Title:
 

 
Personally appeared before me the above-named [name of officer]
________________, known or proved to me to be the same person who executed the
foregoing instrument and to be the [title of officer] _________________ of the
Purchaser, and acknowledged to me that he [she] executed the same as his [her]
free act and deed and the free act and deed of the Purchaser.
 
Subscribed and sworn before me this _____ day of __________ 20__.
 
NOTARY PUBLIC
 
______________________________
 
COUNTY OF_____________________
 
STATE OF______________________
 
My commission expires the _____ day of __________ 20__.

 
B-4

--------------------------------------------------------------------------------

 

EXHIBIT C


RESIDUAL CERTIFICATE TRANSFER AFFIDAVIT (TRANSFEROR)
 
____________________________
Date
 
Re:          Sequoia Mortgage Trust 2011-2
Mortgage Pass-Through Certificates
 
_______________________ (the “Transferor”) has reviewed the attached affidavit
of _____________________________ (the “Transferee”), and has no actual knowledge
that such affidavit is not true and has no reason to believe that the
information contained in paragraph 7 thereof is not true, and has no reason to
believe that the Transferee has the intention to impede the assessment or
collection of any federal, state or local taxes legally required to be paid with
respect to a Residual Certificate. In addition, the Transferor has conducted a
reasonable investigation at the time of the transfer and found that the
Transferee had historically paid its debts as they came due and found no
significant evidence to indicate that the Transferee will not continue to pay
its debts as they become due.
 
Very truly yours,
 
 
       
Name:
 
Title:
 


 
C-1

--------------------------------------------------------------------------------

 

EXHIBIT D


FORM OF CUSTODIAL AGREEMENT
 
(Refer to Exhibit 10.20)

 
D-1

--------------------------------------------------------------------------------

 
 
EXHIBIT E-1


FORM OF RULE 144A TRANSFER CERTIFICATE
 
Re:
Sequoia Mortgage Trust 2011-2

Mortgage Pass-Through Certificates


Reference is hereby made to the Pooling and Servicing Agreement, dated as
of  September 1, 2011 (the “Pooling and Servicing Agreement”), by and among
Sequoia Residential Funding, Inc., as Depositor, Wells Fargo Bank, N.A., as
Master Servicer and Securities Administrator and U.S. Bank National Association,
as Trustee.  Capitalized terms used but not defined herein shall have the
meanings given to them in the Pooling and Servicing Agreement.
 
This letter relates to $__________ initial Certificate Principal Amount or Class
Notional Amount, as applicable, of Class _____ Certificates which are held in
the form of Definitive Certificates registered in the name of  ______________
(the “Transferor”). The Transferor has requested a transfer of such Definitive
Certificates for Definitive Certificates of such Class registered in the name of
[insert name of transferee].
 
In connection with such request, and in respect of such Certificates, the
Transferor hereby certifies that such Certificates are being transferred in
accordance with (i) the transfer restrictions set forth in the Pooling and
Servicing Agreement and the Certificates and (ii) Rule 144A under the Securities
Act to a purchaser that the Transferor reasonably believes is a “qualified
institutional buyer” within the meaning of Rule 144A purchasing for its own
account or for the account of a “qualified institutional buyer,” which purchaser
is aware that the sale to it is being made in reliance upon Rule 144A, in a
transaction meeting the requirements of Rule 144A and in accordance with any
applicable securities laws of any state of the United States or any other
applicable jurisdiction.
 
This certificate and the statements contained herein are made for your benefit
and the benefit of the Underwriters, the Depositor and the Certificate
Registrar.
 
       
[Name of Transferor]
 
By:
       
Name:  
 
Title:
   
Dated: ___________, ____


 
E-1-1

--------------------------------------------------------------------------------

 

EXHIBIT E-2


FORM OF PURCHASER’S LETTER FOR
QUALIFIED INSTITUTIONAL BUYER
 
Date
 
Ladies and Gentlemen:
 
In connection with our proposed purchase of $______________Class Principal
Amount or Class Notional Amount, as applicable, of Sequoia Mortgage Trust 2011-2
Mortgage Pass-Through Certificates, Class [___] (the “Restricted Certificates”),
we confirm that:
 
(1)
We understand that the Restricted Certificates have not been, and will not be,
registered under the Securities Act of 1933, as amended (the “Securities Act”),
and may not be sold except as permitted in the following sentence. We agree, on
our own behalf and on behalf of any accounts for which we are acting as
hereinafter stated, that if we should sell any Restricted Certificates we will
do so only (A) to the Depositor, (B) to “qualified institutional buyers” (within
the meaning of Rule 144A under the Securities Act) in accordance with Rule 144A
under the Securities Act (“QIBs”), (C) pursuant to the exemption from
registration provided by Rule 144 under the Securities Act, or (D) to an
institutional “accredited investor” within the meaning of Rule 501(a)(1), (2),
(3) or (7) of Regulation D under the Securities Act that is not a QIB (an
“Institutional Accredited Investor”) which, in the case of (B) or (D) above,
prior to such transfer, delivers to the Certificate Registrar under the Pooling
and Servicing Agreement, dated as of September 1, 2011 (the “Agreement”), by and
among Sequoia Residential Funding, Inc., as Depositor, Wells Fargo Bank, N.A.,
as Master Servicer and Securities Administrator and U.S. Bank National
Association, as Trustee, a signed letter in the form of this letter; and we
further agree, in the capacities stated above, to provide to any person
purchasing any of the Restricted Certificates from us a notice advising such
purchaser that resales of the Restricted Certificates are restricted as stated
herein.

 
 

(2)
We understand that, in connection with any proposed resale of any Restricted
Certificates to QIB, we will be required to furnish to the Certificate Registrar
a certification from such transferee in the form hereof to confirm that the
proposed sale is being made pursuant to an exemption from, or in a transaction
not subject to, the registration requirements of the Securities Act. We further
understand that the Restricted Certificates purchased by us will bear a legend
to the foregoing effect.

 
 

(3)
We are acquiring the Restricted Certificates for investment purposes and not
with a view to, or for offer or sale in connection with, any distribution in
violation of the Securities Act. We have such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of our investment in the Restricted Certificates, and we and any account
for which we are acting are each able to bear the economic risk of such
investment.

 
 

(4)
We are a QIB and we are acquiring the Restricted Certificates purchased by us
for our own account or for one or more accounts (each of which is a QIB) as to
each of which we exercise sole investment discretion.

 
 

(5)
We have received such information as we deem necessary in order to make our
investment decision.

 
 

(6)
If we are acquiring ERISA-Restricted Certificates, we understand that in
accordance with ERISA, the Code and the Underwriter's Exemption, no Plan and no
person acting on behalf of such a Plan may acquire such Certificate except in
accordance with Section 3.03(d) of the Agreement.


 
E-2-1

--------------------------------------------------------------------------------

 

Terms used in this letter which are not otherwise defined herein have the
respective meanings assigned thereto in the Agreement.
 
You are entitled to rely upon this letter and are irrevocably authorized to
produce this letter or a copy hereof to any interested party in any
administrative or legal proceeding or official inquiry with respect to the
matters covered hereby.
 
Very truly yours,
 
       
[Purchaser]
 
By:
       
Name:  
 
Title:
 


 
E-2-2

--------------------------------------------------------------------------------

 

EXHIBIT F


FORM OF PURCHASER’S LETTER FOR
INSTITUTIONAL ACCREDITED INVESTOR
 
Date
 
Ladies and Gentlemen:
 
In connection with our proposed purchase of $______________ Class Principal
Amount or Class Notional Amount, as applicable, of Sequoia Mortgage Trust 2011-2
Mortgage Pass-Through Certificates, Class [___], (the “Restricted
Certificates”), we confirm that:
 
(1)
We understand that the Restricted Certificates have not been, and will not be,
registered under the Securities Act of 1933, as amended (the “Securities Act”),
and may not be sold except as permitted in the following sentence. We agree, on
our own behalf and on behalf of any accounts for which we are acting as
hereinafter stated, that if we should sell any Restricted Certificates we will
do so only (A) to the Depositor, (B) to “qualified institutional buyers” (within
the meaning of Rule 144A under the Securities Act) in accordance with Rule 144A
under the Securities Act (“QIBs”), (C) pursuant to the exemption from
registration provided by Rule 144 under the Securities Act, or (D) to an
institutional “accredited investor” within the meaning of Rule 501(a)(1), (2),
(3) or (7) of Regulation D under the Securities Act that is not a QIB (an
“Institutional Accredited Investor”) which, prior to such transfer, delivers to
the Certificate Registrar under the Pooling and Servicing Agreement, dated as
of  September 1, 2011 (the “Agreement”), by and among Sequoia Residential
Funding, Inc., as Depositor, Wells Fargo Bank, N.A., as Master Servicer and
Securities Administrator, and U.S. Bank National Association as Trustee, a
signed letter in the form of this letter; and we further agree, in the
capacities stated above, to provide to any person purchasing any of the
Restricted Certificates from us a notice advising such purchaser that resales of
the Restricted Certificates are restricted as stated herein.



(2)
We understand that, in connection with any proposed resale of any Restricted
Certificates to an Institutional Accredited Investor, we will be required to
furnish to the Certificate Registrar a certification from such transferee in the
form hereof to confirm that the proposed sale is being made pursuant to an
exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act. We further understand that the Restricted
Certificates purchased by us will bear a legend to the foregoing effect.



(3)
We are acquiring the Restricted Certificates for investment purposes and not
with a view to, or for offer or sale in connection with, any distribution in
violation of the Securities Act. We have such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of our investment in the Restricted Certificates, and we and any account
for which we are acting are each able to bear the economic risk of such
investment.



(4)
We are an Institutional Accredited Investor and we are acquiring the Restricted
Certificates purchased by us for our own account or for one or more accounts
(each of which is an Institutional Accredited Investor) as to each of which we
exercise sole investment discretion.



(5)
We have received such information as we deem necessary in order to make our
investment decision.



(6)
If we are acquiring ERISA-Restricted Certificates, we understand that in
accordance with ERISA, the Code and the Underwriter's Exemption, no Plan and no
person acting on behalf of such a Plan may acquire such Certificate except in
accordance with Section 3.03(d) of the Agreement.


 
F-1

--------------------------------------------------------------------------------

 

Terms used in this letter which are not otherwise defined herein have the
respective meanings assigned thereto in the Agreement.
 
You are entitled to rely upon this letter and are irrevocably authorized to
produce this letter or a copy hereof to any interested party in any
administrative or legal proceeding or official inquiry with respect to the
matters covered hereby.
 
Very truly yours,
 
       
[Purchaser]
 
By:
       
Name:  
 
Title:
 


 
F-2

--------------------------------------------------------------------------------

 

EXHIBIT G


FORM OF ERISA TRANSFER AFFIDAVIT
  
STATE OF
NEW YORK
)
 
)           ss.:
COUNTY OF
NEW YORK 
)



The undersigned, being first duly sworn, deposes and says as follows:
 
1.      The undersigned is the ______________________ of ______________ (the
“Investor”), a [corporation duly organized] and existing under the laws of
__________, on behalf of which he makes this affidavit.
 
2.      The Investor either (x) is not, and on ___________ [date of transfer]
will not be, an employee benefit plan or other retirement arrangement subject to
Section 406 of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), or Section 4975 of the Internal Revenue Code of 1986, as amended (the
“Code”), (collectively, a “Plan”) or a person acting on behalf of any such Plan
or investing the assets of any such Plan; (y) if the Certificate has been the
subject of an ERISA-Qualifying Underwriting, is an insurance company that is
purchasing the Certificate with funds contained in an “insurance company general
account” as defined in Section V(e) of Prohibited Transaction Class Exemption
(“PTCE”) 95-60 and the purchase and holding of the Certificate are covered under
Sections I and III of PTCE 95-60; or (z) herewith delivers to the Certificate
Registrar an opinion of counsel (a “Benefit Plan Opinion”) satisfactory to the
Certificate Registrar, the Depositor and the Trustee, and upon which the
Certificate Registrar, the Trustee, the Master Servicer, the Depositor and the
Securities Administrator shall be entitled to rely, to the effect that the
purchase or holding of such Certificate by the Investor will not constitute or
result in any non-exempt prohibited transactions under Title I of ERISA or
Section 4975 of the Code and will not subject the Certificate Registrar or the
Trustee to any obligation in addition to those undertaken by such entities in
the Pooling and Servicing Agreement, dated as of September 1, 2011 (the
“Agreement”), by and among Sequoia Residential Funding, Inc., as Depositor,
Wells Fargo Bank, N.A., as Master Servicer and Securities Administrator and U.S.
Bank National Association, as Trustee, by which opinion of counsel shall not be
an expense of the Trust Fund or the above parties.
 
Capitalized terms used but not defined herein have the meanings given in the
Agreement.


IN WITNESS WHEREOF, the Investor has caused this instrument to be executed on
its behalf, pursuant to proper authority, by its duly authorized officer, duly
attested, this ____ day of _______________ 20___.
 
       
[Investor]
 
By:
       
Name:  
 
Title:
 

 
ATTEST:

 
G-1

--------------------------------------------------------------------------------

 


STATE OF
)
 
)           ss.:
COUNTY OF
)



Personally appeared before me the above-named ________________, known or proved
to me to be the same person who executed the foregoing instrument and to be the
____________________ of the Investor, and acknowledged that he executed the same
as his free act and deed and the free act and deed of the Investor.
 
Subscribed and sworn before me this _____ day of _________ 20___.
 
       
NOTARY PUBLIC
 
My commission expires the
_____ day of __________ 20___.


 
G-2

--------------------------------------------------------------------------------

 

EXHIBIT H-1


LIST OF PURCHASE AGREEMENTS


1.
Flow Mortgage Loan Sale and Servicing Agreement, dated as of July 1, 2010,
between Redwood Residential Acquisition Corporation (“RRAC”) and First Republic
Bank, as modified by the related Acknowledgement.



2.
Flow Mortgage Loan Sale and Servicing Agreement, dated as of April 8, 2011,
between DLJ Mortgage Capital, Inc. and First Republic Bank, as modified by the
related Acknowledgement.



3.
Mortgage Loan Flow Purchase, Sale & Servicing Agreement, dated as of July 21,
2010, between RRAC and PHH Mortgage Corporation, as modified by the related
Acknowledgement.



4.
Mortgage Loan Sale and Servicing Agreement, dated as of July 1, 2011, between
RRAC and Wells Fargo Bank, N.A., as modified by the related Acknowledgement.



5.
Flow Mortgage Loan Sale and Servicing Agreement, dated as of March 1, 2011,
between RRAC and SunTrust Mortgage Inc., as modified by the related
Acknowledgement.



6.
Flow Mortgage Loan Purchase and Sale Agreement, dated as of January 30, 2011,
between RRAC and PrimeLending, a PlainsCapital Company, as modified by the
related Acknowledgement.



7.
Flow Mortgage Loan Purchase and Sale Agreement, dated as of March 1, 2011,
between RRAC and Sterling Savings Bank, as modified by the related
Acknowledgement.


 
H-1

--------------------------------------------------------------------------------

 

EXHIBIT H-2


LIST OF SERVICING AGREEMENTS
 
1.
Flow Mortgage Loan Sale and Servicing Agreement, dated as of July 1, 2010,
between Redwood Residential Acquisition Corporation (“RRAC”) and First Republic
Bank, as modified by the related Acknowledgement.



2.
Flow Mortgage Loan Sale and Servicing Agreement, dated as of April 8, 2011,
between DLJ Mortgage Capital, Inc. and First Republic Bank, as modified by the
related Acknowledgement.



3.
Mortgage Loan Flow Purchase, Sale & Servicing Agreement, dated as of July 21,
2010, between RRAC and PHH Mortgage Corporation, as modified by the related
Acknowledgement.



4.
Mortgage Loan Sale and Servicing Agreement, dated as of July 1, 2011, between
RRAC and Wells Fargo Bank, N.A., as modified by the related Acknowledgement.



5.
Flow Mortgage Loan Sale and Servicing Agreement, dated as of March 1, 2011,
between RRAC and SunTrust Mortgage Inc., as modified by the related
Acknowledgement.



6.
Flow Mortgage Loan Servicing Rights Sale and Servicing Agreement, dated as of
May 5, 2011, among RRAC, Select Portfolio Servicing, Inc. and DLJ Mortgage
Capital, Inc., as modified by the related Acknowledgement.


 
H-2

--------------------------------------------------------------------------------

 

EXHIBIT I


ADDITIONAL DISCLOSURE NOTIFICATION


Additional Disclosure Notification


Wells Fargo Bank, N.A., as securities administrator
Fax:  443-367-3307
Email:  cts.sec.notifications@wellsfargo.com


Sequoia Residential Funding, Inc.
Fax:  415-381-1773
Email:  Sequoia.Notices@redwoodtrust.com


 
Attn:  Corporate Trust Services- Sequoia Mortgage Trust 2011-2, Mortgage
Pass-Through Certificates, Series 2011-2_—SEC REPORT PROCESSING

 
RE:  **Additional Form [10-D][10-K][8-K] Disclosure** Required
 
Ladies and Gentlemen:
 
In accordance with Section 6.21[(a)][(b)][(c)] of the Pooling and Servicing
Agreement, dated as of September 1, 2011 (the “Agreement”), by and among Sequoia
Residential Funding, Inc., as Depositor, Wells Fargo Bank, N.A., as Master
Servicer and Securities Administrator and U.S. Bank National Association, as
Trustee, with respect to Sequoia Mortgage Trust 2011-2 Mortgage Pass-Through
Certificate, the undersigned, as [          ], hereby notifies you that certain
events have come to our attention that [will] [may] need to be disclosed on Form
[10-D][10-K][8-K].
 
Description of Additional Form [10-D][10-K][8-K] Disclosure:
 
List of any Attachments hereto to be included in the Additional Form
[10-D][10-K][8-K] Disclosure:
 
Any inquiries related to this notification should be directed to
[                       ], phone number:  [         ]; email
address:  [                   ].
 
[NAME OF PARTY],
as [role]
 
By:
       
Name:  
 
Title:
 


 
I-1

--------------------------------------------------------------------------------

 

EXHIBIT J


BACK-UP CERTIFICATE TO FORM 10-K CERTIFICATE


Sequoia Mortgage Trust 2011-2 (the “Trust”)
Mortgage Pass-Through Certificates
 
Re:          The Pooling and Servicing Agreement, dated as of  September 1, 2011
(the “Pooling and Servicing Agreement”), by and among Sequoia Residential
Funding, Inc., as Depositor, Wells Fargo Bank, N.A., as Master Servicer and
Securities Administrator and U.S. Bank National Association, as Trustee with
respect to Sequoia Mortgage Trust 2011-2 Mortgage Pass-Through Certificates.


I, __________________________, the _________________________ of [NAME OF
COMPANY] (the “Company”) certify to the Depositor and its officers, directors
and affiliates, and with the knowledge and intent that they will rely upon this
certification, that:


(1)           I have reviewed the annual report on Form 10-K for the fiscal year
[____] (the “Annual Report”), and all reports on Form 10-D required to be filed
in respect of period covered by the Annual Report (collectively with the Annual
Report, the “Reports”), of the Trust Fund;


(2)           To my knowledge, (a) the Reports, taken as a whole, do not contain
any untrue statement of a material fact or omit to state a material fact
necessary to make the statements made, in light of the circumstances under which
such statements were made, not misleading with respect to the period covered by
the Annual Report, and (b) the Company’s assessment of compliance and related
attestation report referred to below, taken as a whole, do not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements made, in light of the circumstances under which such
statements were made, not misleading with respect to the period covered by such
assessment of compliance and attestation report;


(3)           To my knowledge, the distribution information required to be
provided by the Company under the Pooling and Servicing Agreement has been
provided to the Securities Administrator for inclusion in the Reports is
included in the Reports;


(4)           I am responsible for reviewing the activities performed by the
Company under the Pooling and Servicing Agreement, and based on my knowledge and
the compliance review conducted in preparing the assessment of compliance of the
Company required by the Pooling and Servicing Agreement, and except as disclosed
in the Reports, the Company has fulfilled its obligations under the Pooling and
Servicing Agreement in all material respects; and


(5)           The report on assessment of compliance with servicing criteria
applicable to the Company for asset-backed securities of the Company and each
Subcontractor utilized by the Company and the related attestation report on
assessment of compliance with servicing criteria applicable to it required to be
included in the Annual Report in accordance with Item 1122 of Regulation AB and
Exchange Act Rules 13a-18 and 15d-18 have been included as an exhibit to the
Annual Report.  Any material instances of non-compliance are described in such
report and have been disclosed in the Annual Report.


In giving the certifications above, the Company has reasonably relied on
information provided to it by the following unaffiliated parties: [names of
servicer(s), subservicer(s), custodian(s)]


Date:


By:  
       
 
[Signature]
[Title]


 
J-1

--------------------------------------------------------------------------------

 

EXHIBIT K


SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE


The Assessment of Compliance to be delivered by the parties listed in the table
below shall address, at a minimum, the criteria identified below as “Applicable
Servicing Criteria” for each such party:
 
Regulation
AB
Reference
Servicing Criteria
Master Servicer
Securities Administrator
Custodian
 




 
General Servicing Considerations
       



1122(d)(1)(i)
Policies and procedures are instituted to monitor any performance or other
triggers and events of default in accordance with the transaction agreements.
X
X
   
1122(d)(1)(ii)
If any material servicing activities are outsourced to third parties, policies
and procedures are instituted to monitor the third party’s performance and
compliance with such servicing activities.
X
     
1122(d)(1)(iii)
Any requirements in the transaction agreements to maintain a back-up servicer
for the pool assets are maintained.
N/A
N/A
N/A
 
1122(d)(1)(iv)
A fidelity bond and errors and omissions policy is in effect on the party
participating in the servicing function throughout the reporting period in the
amount of coverage required by and otherwise in accordance with the terms of the
transaction agreements.
X
       
Cash Collection and Administration
       
1122(d)(2)(i)
Payments on pool assets are deposited into the appropriate bank collection
accounts and related bank clearing accounts no more than two business days
following receipt, or such other number of days specified in the transaction
agreements.
X
X
   
1122(d)(2)(ii)
Disbursements made via wire transfer on behalf of an obligor or to an investor
are made only by authorized personnel.
X
X
   
1122(d)(2)(iii)
Advances of funds or guarantees regarding collections, cash flows or
distributions, and any interest or other fees charged for such advances, are
made, reviewed and approved as specified in the transaction agreements.
X
     


 
K-1

--------------------------------------------------------------------------------

 


1122(d)(2)(iv)
The related accounts for the transaction, such as cash reserve accounts or
accounts established as a form of over collateralization, are separately
maintained (e.g., with respect to commingling of cash) as set forth in the
transaction agreements.
X
X
   
1122(d)(2)(v)
Each collection account is maintained at a federally insured depository
institution as set forth in the transaction agreements. For purposes of this
criterion, “federally insured depository institution” with respect to a foreign
financial institution means a foreign financial institution that meets the
requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.
X
X
   
1122(d)(2)(vi)
Unissued checks are safeguarded so as to prevent unauthorized access.
X
     
1122(d)(2)(vii)
Reconciliations are prepared on a monthly basis for all asset-backed securities
related bank accounts, including collection accounts and related bank clearing
accounts. These reconciliations are (A) mathematically accurate; (B) prepared
within 30 calendar days after the bank statement cutoff date, or such other
number of days specified in the transaction agreements; (C) reviewed and
approved by someone other than the person who prepared the reconciliation; and
(D) contain explanations for reconciling items. These reconciling items are
resolved within 90 calendar days of their original identification, or such other
number of days specified in the transaction agreements.
X
     

  

 
Investor Remittances and Reporting
       
1122(d)(3)(i)
Reports to investors, including those to be filed with the Commission, are
maintained in accordance with the transaction agreements and applicable
Commission requirements. Specifically, such reports (A) are prepared in
accordance with timeframes and other terms set forth in the transaction
agreements; (B) provide information calculated in accordance with the terms
specified in the transaction agreements; (C) are filed with the Commission as
required by its rules and regulations; and (D) agree with investors’ or the
trustee’s records as to the total unpaid principal balance and number of pool
assets serviced by the Servicer.
X
     
1122(d)(3)(ii)
Amounts due to investors are allocated and remitted in accordance with
timeframes, distribution priority and other terms set forth in the transaction
agreements.
 
X
   


 
K-2

--------------------------------------------------------------------------------

 


1122(d)(3)(iii)
Disbursements made to an investor are posted within two business days to the
Servicer’s investor records, or such other number of days specified in the
transaction agreements.
X
     
1122(d)(3)(iv)
Amounts remitted to investors per the investor reports agree with cancelled
checks, or other form of payment, or custodial bank statements.
X
       
Pool Asset Administration
       
1122(d)(4)(i)
Collateral or security on pool assets is maintained as required by the
transaction agreements or related pool asset documents.
   
X
 
1122(d)(4)(ii)
Pool assets  and related documents are safeguarded as required by the
transaction agreements
   
X
 
1122(d)(4)(iii)
Any additions, removals or substitutions to the asset pool are made, reviewed
and approved in accordance with any conditions or requirements in the
transaction agreements.
N/A
N/A
N/A
 
1122(d)(4)(iv)
Payments on pool assets, including any payoffs, made in accordance with the
related pool asset documents are posted to the Servicer’s obligor records
maintained no more than two business days after receipt, or such other number of
days specified in the transaction agreements, and allocated to principal,
interest or other items (e.g., escrow) in accordance with the related pool asset
documents.
N/A
N/A
N/A
 
1122(d)(4)(v)
The Servicer’s records regarding the pool assets agree with the Servicer’s
records with respect to an obligor’s unpaid principal balance.
N/A
N/A
N/A
 
1122(d)(4)(vi)
Changes with respect to the terms or status of an obligor's pool assets (e.g.,
loan modifications or re-agings) are made, reviewed and approved by authorized
personnel in accordance with the transaction agreements and related pool asset
documents.
N/A
N/A
N/A
 
1122(d)(4)(vii)
Loss mitigation or recovery actions (e.g., forbearance plans, modifications and
deeds in lieu of foreclosure, foreclosures and repossessions, as applicable) are
initiated, conducted and concluded in accordance with the timeframes or other
requirements established by the transaction agreements.
N/A
N/A
N/A
 


 
K-3

--------------------------------------------------------------------------------

 


1122(d)(4)(viii)
Records documenting collection efforts are maintained during the period a pool
asset is delinquent in accordance with the transaction agreements. Such records
are maintained on at least a monthly basis, or such other period specified in
the transaction agreements, and describe the entity’s activities in monitoring
delinquent pool assets including, for example, phone calls, letters and payment
rescheduling plans in cases where delinquency is deemed temporary (e.g., illness
or unemployment).
N/A
N/A
N/A
 
1122(d)(4)(ix)
Adjustments to interest rates or rates of return for pool assets with variable
rates are computed based on the related pool asset documents.
N/A
N/A
N/A
 
1122(d)(4)(x)
Regarding any funds held in trust for an obligor (such as escrow accounts): (A)
such funds are analyzed, in accordance with the obligor’s pool asset documents,
on at least an annual basis, or such other period specified in the transaction
agreements; (B) interest on such funds is paid, or credited, to obligors in
accordance with applicable pool asset documents and state laws; and (C) such
funds are returned to the obligor within 30 calendar days of full repayment of
the related pool assets, or such other number of days specified in the
transaction agreements.
N/A
N/A
N/A
 
1122(d)(4)(xi)
Payments made on behalf of an obligor (such as tax or insurance payments) are
made on or before the related penalty or expiration dates, as indicated on the
appropriate bills or notices for such payments, provided that such support has
been received by the servicer at least 30 calendar days prior to these dates, or
such other number of days specified in the transaction agreements.
N/A
N/A
N/A
 
1122(d)(4)(xii)
Any late payment penalties in connection with any payment to be made on behalf
of an obligor are paid from the Servicer’s funds and not charged to the obligor,
unless the late payment was due to the obligor’s error or omission.
N/A
N/A
N/A
 
1122(d)(4)(xiii)
Disbursements made on behalf of an obligor are posted within two business days
to the obligor’s records maintained by the servicer, or such other number of
days specified in the transaction agreements.
N/A
N/A
N/A
 
1122(d)(4)(xiv)
Delinquencies, charge-offs and uncollectible accounts are recognized and
recorded in accordance with the transaction agreements.
X
     
1122(d)(4)(xv)
Any external enhancement or other support, identified in Item 1114(a)(1) through
(3) or Item 1115 of Regulation AB, is maintained as set forth in the transaction
agreements.
N/A
N/A
N/A
 


 
K-4

--------------------------------------------------------------------------------

 

EXHIBIT L


ADDITIONAL FORM 10-D DISCLOSURE
 
ADDITIONAL FORM 10-D DISCLOSURE
Item on Form 10-D
 
Party Responsible
Item 1: Distribution and Pool Performance Information
   
Information included in the Distribution Date Statement
 
Master Servicer
Securities Administrator
Any information required by 1121 which is NOT included on the Distribution Date
Statement
 
Depositor
Item 2: Legal Proceedings
 
Any legal proceeding pending against the following entities or their respective
property, that is material to Certificateholders, including any proceedings
known to be contemplated by governmental authorities:
   
▪ Issuing Entity (Trust Fund)
 
Trustee, Master Servicer, Securities Administrator and Depositor
▪ Sponsor (Seller)
 
Seller (if a party to the Pooling and Servicing Agreement) or Depositor
▪ Depositor
 
Depositor
▪ Trustee
 
Trustee
▪ Securities Administrator
 
Securities Administrator
▪ Master Servicer
 
Master Servicer
▪ Custodian
 
Custodian
▪ 1110(b) Originator
 
Depositor
▪ Any 1108(a)(2) Servicer (other than the Master Servicer or the Securities
Administrator)
 
Servicer (as to itself)
▪ Any other party contemplated by 1100(d)(1)
 
Depositor
Item 3:  Sale of Securities and Use of Proceeds
 
Information from Item 2(a) of Part II of Form 10-Q:
 
With respect to any sale of securities by the sponsor, depositor or issuing
entity, that are backed by the same asset pool or are otherwise issued by the
issuing entity, whether or not registered, provide the sales and use of proceeds
information in Item 701 of Regulation S-K.  Pricing information can be omitted
if securities were not registered.
 
Depositor


 
L-1

--------------------------------------------------------------------------------

 


ADDITIONAL FORM 10-D DISCLOSURE
Item on Form 10-D
 
Party Responsible
Item 4:  Defaults Upon Senior Securities
 
Information from Item 3 of Part II of Form 10-Q:
 
Report the occurrence of any Event of Default (after expiration of any grace
period and provision of any required notice)
 
Securities Administrator
Trustee
Item 5:  Submission of Matters to a Vote of Security Holders
 
Information from Item 4 of Part II of Form 10-Q
 
Securities Administrator
Trustee
Item 6:  Significant Obligors of Pool Assets
 
Item 1112(b) – Significant Obligor Financial Information*
 
Depositor
*This information need only be reported on the Form 10-D for the distribution
period in which updated information is required pursuant to the Item.
   
Item 7:  Significant Enhancement Provider Information
 
Item 1114(b)(2) – Credit Enhancement Provider Financial Information*
   
▪ Determining applicable disclosure threshold
 
Depositor
▪ Requesting required financial information (including any required accountants’
consent to the use thereof) or effecting incorporation by reference
 
Depositor
 
Item 1115(b) – Derivative Counterparty Financial Information*
   
▪ Determining current maximum probable exposure
 
Depositor
▪ Determining current significance percentage
 
Depositor
▪ Requesting required financial information (including any required accountants’
consent to the use thereof) or effecting incorporation by reference
 
Depositor
 
*This information need only be reported on the Form 10-D for the distribution
period in which updated information is required pursuant to the Items.
   


 
L-2

--------------------------------------------------------------------------------

 


ADDITIONAL FORM 10-D DISCLOSURE
Item on Form 10-D
 
Party Responsible
Item 8:  Other Information
 
Disclose any information required to be reported on Form 8-K during the period
covered by the Form 10-D but not reported
 
Any party responsible for the applicable Form 8-K Disclosure item
Item 9:  Exhibits
   
Distribution Date Statement to Certificate holders
 
Securities Administrator
Exhibits required by Item 601 of Regulation S-K, such as material agreements
 
Depositor


 
L-3

--------------------------------------------------------------------------------

 

EXHIBIT M


ADDITIONAL FORM 10-K DISCLOSURE
 
ADDITIONAL FORM 10-K DISCLOSURE
Item on Form 10-K
 
Party Responsible
Item 1B: Unresolved Staff Comments
 
Depositor
Item 9B:  Other Information
Disclose any information required to be reported on Form 8-K during the fourth
quarter covered by the Form 10-K but not reported
 
Any party responsible for disclosure items on Form 8-K
Item 15:  Exhibits, Financial Statement Schedules
 
Securities Administrator
Depositor
Reg AB Item 1112(b):  Significant Obligors of Pool Assets
   
Significant Obligor Financial Information*
 
Depositor
*This information need only be reported on the Form 10-D for the distribution
period in which updated information is required pursuant to the Item.
   
Reg AB Item 1114(b)(2):  Credit Enhancement Provider Financial Information
   
▪ Determining applicable disclosure threshold
 
Depositor
▪ Requesting required financial information (including any required accountants’
consent to the use thereof) or effecting incorporation by reference
 
Depositor
 
*This information need only be reported on the Form 10-D for the distribution
period in which updated information is required pursuant to the Items.
   
Reg AB Item 1115(b):  Derivative Counterparty Financial Information
   
▪ Determining current maximum probable exposure
 
Depositor
▪ Determining current significance percentage
 
Depositor
▪ Requesting required financial information (including any required accountants’
consent to the use thereof) or effecting incorporation by reference
 
Depositor
*This information need only be reported on the Form 10-D for the distribution
period in which updated information is required pursuant to the Items.
   


 
M-1

--------------------------------------------------------------------------------

 


ADDITIONAL FORM 10-K DISCLOSURE
Item on Form 10-K
 
Party Responsible
Reg AB Item 1117: Legal Proceedings
 
Any legal proceeding pending against the following entities or their respective
property, that is material to Certificateholders, including any proceedings
known to be contemplated by governmental authorities:
   
▪ Issuing Entity (Trust Fund)
 
Trustee, Master Servicer, Securities Administrator and Depositor
▪ Sponsor (Seller)
 
Seller (if a party to the Pooling and Servicing Agreement) or Depositor
▪ Depositor
 
Depositor
▪ Trustee
 
Trustee
▪ Securities Administrator
 
Securities Administrator
▪ Master Servicer
 
Master Servicer
▪ Custodian
 
Custodian
▪ 1110(b) Originator
 
Depositor
▪ Any 1108(a)(2) Servicer (other than the Master Servicer or the Securities
Administrator)
 
Servicer (as to itself)
▪ Any other party contemplated by 1100(d)(1)
 
Depositor
Reg AB Item 1119:  Affiliations and Relationships
   
Whether (a) the Sponsor (Seller), Depositor or Issuing Entity is an affiliate of
the following parties, and (b) to the extent known and material, any of the
following parties are affiliated with one another:
 
Depositor as to (a)
Sponsor/Seller as to (b)
▪ Master Servicer
 
Master Servicer
▪ Securities Administrator
 
Securities Administrator
▪ Trustee
 
Depositor/Sponsor as to (a)
Trustee as to (b)
▪ Any other 1108(a)(3) servicer
 
Servicer (as to itself)
▪ Any 1110 Originator
 
Depositor/Sponsor
▪ Any 1112(b) Significant Obligor
 
Depositor/Sponsor
▪ Any 1114 Credit Enhancement Provider
 
Depositor/Sponsor
▪ Any 1115 Derivative Counterparty Provider
 
Depositor/Sponsor
▪ Any other 1101(d)(1) material party
 
Depositor/Sponsor


 
M-2

--------------------------------------------------------------------------------

 


ADDITIONAL FORM 10-K DISCLOSURE
Item on Form 10-K
 
Party Responsible
Whether there are any “outside the ordinary course business arrangements” other
than would be obtained in an arm’s length transaction between (a) the Sponsor
(Seller), Depositor or Issuing Entity on the one hand, and (b) any of the
following parties (or their affiliates) on the other hand, that exist currently
or within the past two years and that are material to a Certificateholder’s
understanding of the Certificates:
 
Depositor as to (a)
Sponsor/Seller as to (b)
▪ Master Servicer
 
Master Servicer
▪ Securities Administrator
 
Securities Administrator
▪ Trustee
 
Depositor/Sponsor
▪ Any other 1108(a)(3) servicer
 
Servicer (as to itself)
▪ Any 1110 Originator
 
Depositor/Sponsor
▪ Any 1112(b) Significant Obligor
 
Depositor/Sponsor
▪ Any 1114 Credit Enhancement Provider
 
Depositor/Sponsor
▪ Any 1115 Derivative Counterparty Provider
 
Depositor/Sponsor
▪ Any other 1101(d)(1) material party
 
Depositor/Sponsor
Whether there are any specific relationships involving the transaction or the
pool assets between (a) the Sponsor (Seller), Depositor or Issuing Entity on the
one hand, and (b) any of the following parties (or their affiliates) on the
other hand, that exist currently or within the past two years and that are
material:
 
Depositor as to (a)
Sponsor/Seller as to (b)
▪ Master Servicer
 
Master Servicer
▪ Securities Administrator
 
Securities Administrator
▪ Trustee
 
Depositor/Sponsor
▪ Any other 1108(a)(3) servicer
 
Servicer (as to itself)
▪ Any 1110 Originator
 
Depositor/Sponsor
▪ Any 1112(b) Significant Obligor
 
Depositor/Sponsor
▪ Any 1114 Credit Enhancement Provider
 
Depositor/Sponsor
▪ Any 1115 Derivative Counterparty Provider
 
Depositor/Sponsor
▪ Any other 1101(d)(1) material party
 
Depositor/Sponsor


 
M-3

--------------------------------------------------------------------------------

 

EXHIBIT N


ADDITIONAL FORM 8-K DISCLOSURE
 
FORM 8-K DISCLOSURE INFORMATION
Item on Form 8-K
 
Party Responsible
Item 1.01- Entry into a Material Definitive Agreement
 
Disclosure is required regarding entry into or amendment of any definitive
agreement that is material to the securitization, even if depositor is not a
party.
 
Examples: servicing agreement, custody agreement.
 
Note: disclosure not required as to definitive agreements that are fully
disclosed in the prospectus
 
All parties (as to themselves)
Item 1.02- Termination of a Material Definitive Agreement
 
Disclosure is required regarding termination of  any definitive agreement that
is material to the securitization (other than expiration in accordance with its
terms), even if depositor is not a party.
 
Examples: servicing agreement, custody agreement.
 
All parties (as to themselves)
Item 1.03- Bankruptcy or Receivership
 
Disclosure is required regarding the bankruptcy or receivership, with respect to
any of the following:
 
Depositor
▪ Sponsor (Seller)
 
Depositor/Sponsor (Seller)
▪ Depositor
 
Depositor
▪ Master Servicer
 
Master Servicer
▪ Affiliated Servicer
 
Servicer (as to itself)
▪ Other Servicer servicing 20% or more of the pool assets at the time of the
report
 
Servicer (as to itself)
▪ Other material servicers
 
Servicer (as to itself)
▪ Trustee
 
Trustee
▪ Securities Administrator
 
Securities Administrator
▪ Significant Obligor
 
Depositor


 
N-1

--------------------------------------------------------------------------------

 


FORM 8-K DISCLOSURE INFORMATION
Item on Form 8-K
 
Party Responsible
▪ Credit Enhancer (10% or more)
 
Depositor
▪ Derivative Counterparty
 
Depositor
▪ Custodian
 
Custodian
Item 2.04- Triggering Events that Accelerate or Increase a Direct Financial
Obligation or an Obligation under an Off-Balance Sheet Arrangement
 
Includes an early amortization, performance trigger or other event, including
event of default, that would materially alter the payment priority/distribution
of cash flows/amortization schedule.
 
Disclosure will be made of events other than waterfall triggers which are
disclosed in the Distribution Date Statements to the certificateholders.
 
Depositor
Master Servicer
Securities Administrator
Item 3.03- Material Modification to Rights of Security Holders
 
Disclosure is required of any material modification to documents defining the
rights of Certificateholders, including the Pooling and Servicing Agreement.
 
Securities Administrator
Depositor
Item 5.03- Amendments of Articles of Incorporation or Bylaws; Change of Fiscal
Year
 
Disclosure is required of any amendment “to the governing documents of the
issuing entity”.
 
Depositor
Item 6.01- ABS Informational and Computational Material
 
Depositor
Item 6.02- Change of Servicer or Securities Administrator
 
Requires disclosure of any removal, replacement, substitution or addition of any
master servicer, affiliated servicer, other servicer servicing 10% or more of
pool assets at time of report, other material servicers or trustee.
 
Master Servicer/Securities Administrator/Depositor/
Servicer (as to itself)/Trustee
Reg AB disclosure about any new servicer or master servicer is also required.
 
Servicer (as to itself)/Master Servicer/Depositor
Reg AB disclosure about any new Trustee is also required.
 
Depositor/Securities Administrator


 
N-2

--------------------------------------------------------------------------------

 


FORM 8-K DISCLOSURE INFORMATION
Item on Form 8-K
 
Party Responsible
Item 6.03- Change in Credit Enhancement or External Support
 
Covers termination of any enhancement in manner other than by its terms, the
addition of an enhancement, or a material change in the enhancement provided. 
Applies to external credit enhancements as well as derivatives.
 
Depositor/Securities Administrator
Reg AB disclosure about any new enhancement provider is also required.
 
Depositor
Item 6.04- Failure to Make a Required Distribution
 
Securities Administrator
Item 6.05- Securities Act Updating Disclosure
 
If any material pool characteristic differs by 5% or more at the time of
issuance of the securities from the description in the final prospectus, provide
updated Reg AB disclosure about the actual asset pool.
 
Depositor
If there are any new servicers or originators required to be disclosed under
Regulation AB as a result of the foregoing, provide the information called for
in Items 1108 and 1110 respectively.
 
Depositor
Item 7.01- Reg FD Disclosure
 
All parties (as to themselves)
Item 8.01- Other Events
 
Any event, with respect to which information is not otherwise called for in Form
8-K, that the registrant deems of importance to certificateholders.
 
Depositor
Item 9.01- Financial Statements and Exhibits
 
Responsible party for reporting/disclosing the financial statement or exhibit


 
N-3

--------------------------------------------------------------------------------

 

EXHIBIT O


FORM OF CERTIFICATION FOR NRSROs AND DEPOSITOR
[Date]


Wells Fargo Bank, National Association
9062 Old Annapolis Road
Columbia, Maryland 21045
Attention: RMBS – SEMT 2011-2


Attention: 
Sequoia Mortgage Trust 2011-2,

Mortgage Pass-Through Certificates, Series 2011-2


In accordance with the requirements for obtaining certain information pursuant
to the Pooling and Servicing Agreement, dated as of September 1, 2011 (the
“Pooling and Servicing Agreement”), by and among Sequoia Residential Funding,
Inc., as Depositor, Wells Fargo Bank, N.A., as Master Servicer and Securities
Administrator, and U.S. Bank National Association, as Trustee with respect to
the above-referenced certificates (the “Certificates”), the undersigned hereby
certifies and agrees as follows:


With respect to any Nationally Recognized Statistical Rating Organization
(“NRSRO”):


 
1.
The undersigned, an NRSRO, has provided the Depositor with the appropriate
certifications under Exchange Act Rule 17g-5(e).

 
2.
The undersigned has access to the Depositor's 17g-5 website, and any
confidentiality agreement applicable to the undersigned with respect to
information obtained from the Depositor's 17g-5 website shall also be applicable
to information obtained from the Rule 17g-5 Website.

 
3.
The undersigned shall be deemed to have recertified to the provisions herein
each time it accesses any information on the Rule 17g-5 Website maintained by
the Securities Administrator.



With respect to the Depositor:


 
1.
The undersigned is the Depositor under the Pooling and Servicing Agreement.



Capitalized terms used but not defined herein shall have the respective meanings
assigned thereto in the Pooling and Servicing Agreement.


BY ITS CERTIFICATION HEREOF, the undersigned has made the representations above
and shall be deemed to have caused its name to be signed hereto by its duly
authorized signatory, as of the date certified.

 
O-1

--------------------------------------------------------------------------------

 

SCHEDULE A


MORTGAGE LOAN SCHEDULE
 
 
Schedule A-1

--------------------------------------------------------------------------------

 
 
KEY
Primary
Servicer
Servicing
Fee %
Servicing Fee—Flatdollar
Servicing
Advance Methodology
Originator
Loan
Group
Loan
Number
Amortization Type
Lien Position
HELOC Indicator
1
1002338
0.002500
   
1002338
 
909000169
1
1
0
2
1002338
0.002500
   
1002338
 
909000189
1
1
0
3
1002338
0.002500
   
1002338
 
909000012
1
1
0
4
1002338
0.002500
   
1002338
 
909000005
1
1
0
5
1002338
0.002500
   
1002338
 
909000022
1
1
0
6
1002338
0.002500
   
1002338
 
909000007
1
1
0
7
1002338
0.002500
   
1002338
 
909000013
1
1
0
8
1002338
0.002500
   
1002338
 
909000001
1
1
0
9
1002338
0.002500
   
1002338
 
909000004
1
1
0
10
1002338
0.002500
   
1002338
 
909000036
1
1
0
11
1002338
0.002500
   
1002338
 
909000028
1
1
0
12
1002338
0.002500
   
1002338
 
909000008
1
1
0
13
1002338
0.002500
   
1002338
 
909000011
1
1
0
14
1002338
0.002500
   
1002338
 
909000002
1
1
0
15
1002338
0.002500
   
1002338
 
909000029
1
1
0
16
1002338
0.002500
   
1002338
 
909000023
1
1
0
17
1002338
0.002500
   
1002338
 
909000003
1
1
0
18
1002338
0.002500
   
1002338
 
909000009
1
1
0
19
1002338
0.002500
   
1002338
 
909000016
1
1
0
20
1002338
0.002500
   
1002338
 
909000035
1
1
0
21
1002338
0.002500
   
1002338
 
909000027
1
1
0
22
1002338
0.002500
   
1002338
 
909000017
1
1
0
23
1002338
0.002500
   
1002338
 
909000018
1
1
0
24
1002338
0.002500
   
1002338
 
909000006
1
1
0
25
1002338
0.002500
   
1002338
 
909000015
1
1
0
26
1002338
0.002500
   
1002338
 
909000034
1
1
0
27
1002338
0.002500
   
1002338
 
909000045
1
1
0
28
1002338
0.002500
   
1002338
 
909000021
1
1
0
29
1002338
0.002500
   
1002338
 
909000031
1
1
0
30
1002338
0.002500
   
1002338
 
909000026
1
1
0
31
1002338
0.002500
   
1002338
 
909000030
1
1
0
32
1002338
0.002500
   
1002338
 
909000044
1
1
0
33
1002338
0.002500
   
1002338
 
909000038
1
1
0
34
1002338
0.002500
   
1002338
 
909000042
1
1
0
35
1002338
0.002500
   
1002338
 
909000048
1
1
0
36
1002338
0.002500
   
1002338
 
909000047
1
1
0
37
1002338
0.002500
   
1002338
 
909000051
1
1
0
38
1002338
0.002500
   
1002338
 
909000053
1
1
0
39
1002338
0.002500
   
1002338
 
909000052
1
1
0
40
1002338
0.002500
   
1002338
 
909000050
1
1
0
41
1002338
0.002500
   
1002338
 
909000062
1
1
0
42
1002338
0.002500
   
1002338
 
909000057
1
1
0
43
1002338
0.002500
   
1002338
 
909000055
1
1
0
44
1002338
0.002500
   
1002338
 
909000060
1
1
0
45
1002338
0.002500
   
1002338
 
909000061
1
1
0
46
1002338
0.002500
   
1002338
 
909000064
1
1
0
47
1002338
0.002500
   
1002338
 
909000063
1
1
0
48
1002338
0.002500
   
1002338
 
909000070
1
1
0
49
1002338
0.002500
   
1002338
 
909000067
1
1
0
50
1002338
0.002500
   
1002338
 
909000068
1
1
0
51
1002338
0.002500
   
1002338
 
909000164
1
1
0
52
1002338
0.002500
   
1002338
 
909000071
1
1
0
53
1002338
0.002500
   
1002338
 
909000092
1
1
0
54
1002338
0.002500
   
1002338
 
909000096
1
1
0
55
1002338
0.002500
   
1002338
 
909000078
1
1
0
56
1002338
0.002500
   
1002338
 
909000082
1
1
0
57
1002338
0.002500
   
1002338
 
909000110
1
1
0
58
1002338
0.002500
   
1002338
 
909000089
1
1
0
59
1002338
0.002500
   
1002338
 
909000083
1
1
0
60
1002338
0.002500
   
1002338
 
909000079
1
1
0
61
1002338
0.002500
   
1002338
 
909000074
1
1
0
62
1002338
0.002500
   
1002338
 
909000085
1
1
0
63
1002338
0.002500
   
1002338
 
909000094
1
1
0
64
1002338
0.002500
   
1002338
 
909000093
1
1
0
65
1002338
0.002500
   
1002338
 
909000084
1
1
0
66
1002338
0.002500
   
1002338
 
909000102
1
1
0
67
1002338
0.002500
   
1002338
 
909000081
1
1
0
68
1002338
0.002500
   
1002338
 
909000098
1
1
0
69
1002338
0.002500
   
1002338
 
909000099
1
1
0
70
1002338
0.002500
   
1002338
 
909000090
1
1
0
71
1002338
0.002500
   
1002338
 
909000087
1
1
0
72
1002338
0.002500
   
1002338
 
909000095
1
1
0
73
1002338
0.002500
   
1002338
 
909000101
1
1
0
74
1002338
0.002500
   
1002338
 
909000100
1
1
0
75
1002338
0.002500
   
1002338
 
909000200
1
1
0
76
1002338
0.002500
   
1002338
 
909000104
1
1
0
77
1002338
0.002500
   
1002338
 
909000124
1
1
0
78
1002338
0.002500
   
1002338
 
909000125
1
1
0
79
1002338
0.002500
   
1002338
 
909000117
1
1
0
80
1002338
0.002500
   
1002338
 
909000107
1
1
0
81
1002338
0.002500
   
1002338
 
909000097
1
1
0
82
1002338
0.002500
   
1002338
 
909000103
1
1
0
83
1002338
0.002500
   
1002338
 
909000112
1
1
0
84
1002338
0.002500
   
1002338
 
909000115
1
1
0
85
1002338
0.002500
   
1002338
 
909000114
1
1
0
86
1002338
0.002500
   
1002338
 
909000116
1
1
0
87
1002338
0.002500
   
1002338
 
909000122
1
1
0
88
1002338
0.002500
   
1002338
 
909000127
1
1
0
89
1002338
0.002500
   
1002338
 
909000138
1
1
0
90
1002338
0.002500
   
1002338
 
909000111
1
1
0
91
1002338
0.002500
   
1002338
 
909000105
1
1
0
92
1002338
0.002500
   
1002338
 
909000108
1
1
0
93
1002338
0.002500
   
1002338
 
909000129
1
1
0
94
1002338
0.002500
   
1002338
 
909000157
1
1
0
95
1002338
0.002500
   
1002338
 
909000137
1
1
0
96
1002338
0.002500
   
1002338
 
909000143
1
1
0
97
1002338
0.002500
   
1002338
 
909000201
1
1
0
98
1002338
0.002500
   
1002338
 
909000149
1
1
0
99
1002338
0.002500
   
1002338
 
909000131
1
1
0
100
1002338
0.002500
   
1002338
 
909000139
1
1
0
101
1002338
0.002500
   
1002338
 
909000167
1
1
0
102
1002338
0.002500
   
1002338
 
909000159
1
1
0
103
1002338
0.002500
   
1002338
 
909000188
1
1
0
104
1002338
0.002500
   
1002338
 
909000147
1
1
0
105
1002338
0.002500
   
1002338
 
909000202
1
1
0
106
1002338
0.002500
   
1002338
 
909000144
1
1
0
107
1002338
0.002500
   
1002338
 
909000171
1
1
0
108
1002338
0.002500
   
1002338
 
909000133
1
1
0
109
1002338
0.002500
   
1002338
 
909000152
1
1
0
110
1002338
0.002500
   
1002338
 
909000121
1
1
0
111
1002338
0.002500
   
1002338
 
909000186
1
1
0
112
1002338
0.002500
   
1002338
 
909000146
1
1
0
113
1002338
0.002500
   
1002338
 
909000168
1
1
0
114
1002338
0.002500
   
1002338
 
909000141
1
1
0
115
1002338
0.002500
   
1002338
 
909000176
1
1
0
116
1002338
0.002500
   
1002338
 
909000162
1
1
0
117
1002338
0.002500
   
1002338
 
909000174
1
1
0
118
1002338
0.002500
   
1002338
 
909000181
1
1
0
119
1002338
0.002500
   
1002338
 
909000175
1
1
0
120
1002338
0.002500
   
1002338
 
909000163
1
1
0
121
1002338
0.002500
   
1002338
 
909000161
1
1
0
122
1002338
0.002500
   
1002338
 
909000180
1
1
0
123
1002338
0.002500
   
1002338
 
909000182
1
1
0
124
1002338
0.002500
   
1002338
 
909000191
1
1
0
125
1002338
0.002500
   
1002338
 
909000185
1
1
0
126
1002338
0.002500
   
1002338
 
909000198
1
1
0
127
1002338
0.002500
   
1002338
 
909000170
1
1
0
128
1002338
0.002500
   
1002338
 
909000166
1
1
0
129
1002338
0.002500
   
1002338
 
909000184
1
1
0
130
1002338
0.002500
   
1002338
 
909000207
1
1
0
131
1002338
0.002500
   
1002338
 
909000196
1
1
0
132
1002338
0.002500
   
1002338
 
909000194
1
1
0
133
1002338
0.002500
   
1002338
 
909000120
1
1
0
134
1002338
0.002500
   
1002338
 
909000020
1
1
0
135
1002338
0.002500
   
1002338
 
909000032
1
1
0
136
1002338
0.002500
   
1002338
 
909000033
1
1
0
137
1002338
0.002500
   
1002338
 
909000037
1
1
0
138
1002338
0.002500
   
1002338
 
909000076
1
1
0
139
1002338
0.002500
   
1002338
 
909000109
1
1
0
140
1002338
0.002500
   
1002338
 
909000128
1
1
0
141
1002338
0.002500
   
1002338
 
909000118
1
1
0
142
1002338
0.002500
   
1002338
 
909000187
1
1
0
143
1000938
0.002500
   
1001863
 
1000000556
1
1
0
144
1000938
0.002500
   
1001863
 
1000000853
1
1
0
145
1000938
0.002500
   
1001863
 
1000000858
1
1
0
146
1000938
0.002500
   
1001863
 
1000000878
1
1
0
147
1000938
0.002500
   
1001863
 
1000000932
1
1
0
148
1000938
0.002500
   
1000536
 
1050000555
1
1
0
149
1000938
0.002500
   
1000536
 
1050000606
1
1
0
150
1000938
0.002500
   
1000536
 
1050000626
1
1
0
151
1000938
0.002500
   
1000536
 
1050000644
1
1
0
152
1000938
0.002500
   
1000536
 
1050000646
1
1
0
153
1000938
0.002500
   
1000536
 
1050000647
1
1
0
154
1000938
0.002500
   
1000536
 
1050000648
1
1
0
155
1000938
0.002500
   
1000536
 
1050000658
1
1
0
156
1000938
0.002500
   
1000536
 
1050000770
1
1
0
157
1000938
0.002500
   
1000536
 
1050000789
1
1
0
158
1000938
0.002500
   
1000536
 
1050000793
1
1
0
159
1000938
0.002500
   
1000536
 
1050000798
1
1
0
160
1000938
0.002500
   
1000536
 
1050000826
1
1
0
161
1000938
0.002500
   
1000536
 
1050000827
1
1
0
162
1000938
0.002500
   
1000536
 
1050000838
1
1
0
163
1000938
0.002500
   
1000536
 
1050000862
1
1
0
164
1000938
0.002500
   
1000536
 
1050000887
1
1
0
165
1000938
0.002500
   
1000536
 
1050000891
1
1
0
166
1002338
0.002500
   
1002338
 
909000025
1
1
0
167
1002338
0.002500
   
1002338
 
909000014
1
1
0
168
1002338
0.002500
   
1002338
 
909000024
1
1
0
169
1002338
0.002500
   
1002338
 
909000019
1
1
0
170
1002338
0.002500
   
1002338
 
909000010
1
1
0
171
1002338
0.002500
   
1002338
 
909000040
1
1
0
172
1002338
0.002500
   
1002338
 
909000041
1
1
0
173
1002338
0.002500
   
1002338
 
909000046
1
1
0
174
1002338
0.002500
   
1002338
 
909000043
1
1
0
175
1002338
0.002500
   
1002338
 
909000065
1
1
0
176
1002338
0.002500
   
1002338
 
909000056
1
1
0
177
1002338
0.002500
   
1002338
 
909000049
1
1
0
178
1002338
0.002500
   
1002338
 
909000054
1
1
0
179
1002338
0.002500
   
1002338
 
909000058
1
1
0
180
1002338
0.002500
   
1002338
 
909000066
1
1
0
181
1002338
0.002500
   
1002338
 
909000073
1
1
0
182
1002338
0.002500
   
1002338
 
909000075
1
1
0
183
1002338
0.002500
   
1002338
 
909000072
1
1
0
184
1002338
0.002500
   
1002338
 
909000088
1
1
0
185
1002338
0.002500
   
1002338
 
909000077
1
1
0
186
1002338
0.002500
   
1002338
 
909000151
1
1
0
187
1002338
0.002500
   
1002338
 
909000086
1
1
0
188
1002338
0.002500
   
1002338
 
909000179
1
1
0
189
1002338
0.002500
   
1002338
 
909000106
1
1
0
190
1002338
0.002500
   
1002338
 
909000123
1
1
0
191
1002338
0.002500
   
1002338
 
909000113
1
1
0
192
1002338
0.002500
   
1002338
 
909000150
1
1
0
193
1002338
0.002500
   
1002338
 
909000142
1
1
0
194
1002338
0.002500
   
1002338
 
909000148
1
1
0
195
1002338
0.002500
   
1002338
 
909000140
1
1
0
196
1002338
0.002500
   
1002338
 
909000160
1
1
0
197
1002338
0.002500
   
1002338
 
909000158
1
1
0
198
1002338
0.002500
   
1002338
 
909000193
1
1
0
199
1002338
0.002500
   
1002338
 
909000197
1
1
0
200
1002338
0.002500
   
1002338
 
909000173
1
1
0
201
1002338
0.002500
   
1002338
 
909000172
1
1
0
202
1002338
0.002500
   
1002338
 
909000183
1
1
0
203
1002338
0.002500
   
1002338
 
909000165
1
1
0
204
1002338
0.002500
   
1002338
 
909000190
1
1
0
205
1000200
0.002500
   
1000200
 
2000000032
1
1
0
206
1000200
0.002500
   
1000200
 
2000000156
1
1
0
207
1000200
0.002500
   
1000200
 
2000000301
1
1
0
208
1000200
0.002500
   
1000200
 
2000000371
1
1
0
209
1000200
0.002500
   
1000200
 
2000000389
1
1
0
210
1000200
0.002500
   
1000200
 
2000000393
1
1
0
211
1000200
0.002500
   
1000200
 
2000000397
1
1
0
212
1000200
0.002500
   
1000200
 
2000000426
1
1
0
213
1000200
0.002500
   
1000200
 
2000000427
1
1
0
214
1000200
0.002500
   
1000200
 
2000000437
1
1
0
215
1000200
0.002500
   
1000200
 
2000000442
1
1
0
216
1000200
0.002500
   
1000200
 
2000000443
1
1
0
217
1000200
0.002500
   
1000200
 
2000000447
1
1
0
218
1000200
0.002500
   
1000200
 
2000000451
1
1
0
219
1000200
0.002500
   
1000200
 
2000000454
1
1
0
220
1000200
0.002500
   
1000200
 
2000000456
1
1
0
221
1000200
0.002500
   
1000200
 
2000000458
1
1
0
222
1000200
0.002500
   
1000200
 
2000000464
1
1
0
223
1000200
0.002500
   
1000200
 
2000000474
1
1
0
224
1000200
0.002500
   
1000200
 
2000000479
1
1
0
225
1000200
0.002500
   
1000200
 
2000000481
1
1
0
226
1000200
0.002500
   
1000200
 
2000000485
1
1
0
227
1000200
0.002500
   
1000200
 
2000000496
1
1
0
228
1000200
0.002500
   
1000200
 
2000000500
1
1
0
229
1000200
0.002500
   
1000200
 
2000000506
1
1
0
230
1000200
0.002500
   
1000200
 
2000000507
1
1
0
231
1000200
0.002500
   
1000200
 
2000000513
1
1
0
232
1000200
0.002500
   
1000200
 
2000000528
1
1
0
233
1000200
0.002500
   
1000200
 
2000000537
1
1
0
234
1000200
0.002500
   
1000200
 
2000000569
1
1
0
235
1000200
0.002500
   
1000200
 
2000000570
1
1
0
236
1000200
0.002500
   
1000200
 
2000000595
1
1
0
237
1000200
0.002500
   
1000200
 
2000000611
1
1
0
238
1000200
0.002500
   
1000200
 
2000000655
1
1
0
239
1000200
0.002500
   
1000200
 
2000000723
1
1
0
240
1000200
0.002500
   
1000200
 
2000000771
1
1
0
241
1000200
0.002500
   
1000200
 
2000000785
1
1
0
242
1000200
0.002500
   
1000200
 
2000000823
1
1
0
243
1000200
0.002500
   
1000200
 
2000000843
1
1
0
244
1000200
0.002500
   
1000200
 
2000000849
1
1
0
245
1000200
0.002500
   
1000200
 
2000000855
1
1
0
246
1000200
0.002500
   
1000200
 
2000000860
1
1
0
247
1000200
0.002500
   
1000200
 
2000000879
1
1
0
248
1000200
0.002500
   
1000200
 
2000000880
1
1
0
249
1000200
0.002500
   
1000200
 
2000000881
1
1
0
250
1002338
0.002500
   
1002338
 
3000000209
1
1
0
251
1002338
0.002500
   
1002338
 
3000000260
1
1
0
252
1002338
0.002500
   
1002338
 
3000000331
1
1
0
253
1002338
0.002500
   
1002338
 
3000000377
1
1
0
254
1002338
0.002500
   
1002338
 
3000000400
1
1
0
255
1002338
0.002500
   
1002338
 
3000000412
1
1
0
256
1002338
0.002500
   
1002338
 
3000000417
1
1
0
257
1002338
0.002500
   
1002338
 
3000000440
1
1
0
258
1002338
0.002500
   
1002338
 
3000000448
1
1
0
259
1002338
0.002500
   
1002338
 
3000000478
1
1
0
260
1002338
0.002500
   
1002338
 
3000000482
1
1
0
261
1002338
0.002500
   
1002338
 
3000000487
1
1
0
262
1002338
0.002500
   
1002338
 
3000000488
1
1
0
263
1002338
0.002500
   
1002338
 
3000000489
1
1
0
264
1002338
0.002500
   
1002338
 
3000000490
1
1
0
265
1002338
0.002500
   
1002338
 
3000000491
1
1
0
266
1002338
0.002500
   
1002338
 
3000000497
1
1
0
267
1002338
0.002500
   
1002338
 
3000000499
1
1
0
268
1002338
0.002500
   
1002338
 
3000000503
1
1
0
269
1002338
0.002500
   
1002338
 
3000000510
1
1
0
270
1002338
0.002500
   
1002338
 
3000000516
1
1
0
271
1002338
0.002500
   
1002338
 
3000000520
1
1
0
272
1002338
0.002500
   
1002338
 
3000000530
1
1
0
273
1002338
0.002500
   
1002338
 
3000000568
1
1
0
274
1002338
0.002500
   
1002338
 
3000000579
1
1
0
275
1002338
0.002500
   
1002338
 
3000000582
1
1
0
276
1002338
0.002500
   
1002338
 
3000000596
1
1
0
277
1002338
0.002500
   
1002338
 
3000000608
1
1
0
278
1002338
0.002500
   
1002338
 
3000000629
1
1
0
279
1002338
0.002500
   
1002338
 
3000000633
1
1
0
280
1002338
0.002500
   
1002338
 
3000000665
1
1
0
281
1002338
0.002500
   
1002338
 
3000000670
1
1
0
282
1002338
0.002500
   
1002338
 
3000000674
1
1
0
283
1002338
0.002500
   
1002338
 
3000000716
1
1
0
284
1002338
0.002500
   
1002338
 
3000000717
1
1
0
285
1002338
0.002500
   
1002338
 
3000000778
1
1
0
286
1002338
0.002500
   
1002338
 
3000000783
1
1
0
287
1002338
0.002500
   
1002338
 
3000000794
1
1
0
288
1002338
0.002500
   
1002338
 
3000000811
1
1
0
289
1002338
0.002500
   
1002338
 
3000000813
1
1
0
290
1002338
0.002500
   
1002338
 
3000000814
1
1
0
291
1002338
0.002500
   
1002338
 
3000000815
1
1
0
292
1002338
0.002500
   
1002338
 
3000000818
1
1
0
293
1002338
0.002500
   
1002338
 
3000000820
1
1
0
294
1002338
0.002500
   
1002338
 
3000000828
1
1
0
295
1002338
0.002500
   
1002338
 
3000000829
1
1
0
296
1002338
0.002500
   
1002338
 
3000000840
1
1
0
297
1002338
0.002500
   
1002338
 
3000000863
1
1
0
298
1002338
0.002500
   
1002338
 
3000000869
1
1
0
299
1002338
0.002500
   
1002338
 
3000000870
1
1
0
300
1002338
0.002500
   
1002338
 
3000000894
1
1
0
301
1002338
0.002500
   
1002338
 
3000000895
1
1
0
302
1002338
0.002500
   
1002338
 
3000000937
1
1
0
303
1000200
0.002500
   
1000200
 
909000235
1
1
0
304
1000200
0.002500
   
1000200
 
909000215
1
1
0
305
1000200
0.002500
   
1000200
 
909000230
1
1
0
306
1000200
0.002500
   
1000200
 
909000237
1
1
0
307
1000200
0.002500
   
1000200
 
909000136
1
1
0
308
1000200
0.002500
   
1000200
 
854000018
1
1
0
309
1000200
0.002500
   
1000200
 
909000155
1
1
0
310
1000200
0.002500
   
1000200
 
909000145
1
1
0
311
1000200
0.002500
   
1000200
 
909000153
1
1
0
312
1000200
0.002500
   
1000200
 
909000222
1
1
0
313
1000200
0.002500
   
1000200
 
909000119
1
1
0
314
1000200
0.002500
   
1000200
 
909000195
1
1
0
315
1000200
0.002500
   
1000200
 
909000229
1
1
0
316
1000200
0.002500
   
1000200
 
909000156
1
1
0
317
1000200
0.002500
   
1000200
 
909000177
1
1
0
318
1000200
0.002500
   
1000200
 
909000204
1
1
0
319
1000200
0.002500
   
1000200
 
909000208
1
1
0
320
1000200
0.002500
   
1000200
 
909000206
1
1
0
321
1000200
0.002500
   
1000200
 
909000192
1
1
0
322
1000200
0.002500
   
1000200
 
909000203
1
1
0
323
1000200
0.002500
   
1000200
 
909000227
1
1
0
324
1000200
0.002500
   
1000200
 
909000221
1
1
0
325
1000200
0.002500
   
1000200
 
909000232
1
1
0
326
1000200
0.002500
   
1000200
 
909000214
1
1
0
327
1000200
0.002500
   
1000200
 
909000231
1
1
0
328
1000200
0.002500
   
1000200
 
909000216
1
1
0
329
1000200
0.002500
   
1000200
 
909000212
1
1
0
330
1000200
0.002500
   
1000200
 
909000210
1
1
0
331
1000200
0.002500
   
1000200
 
909000209
1
1
0
332
1000200
0.002500
   
1000200
 
909000234
1
1
0
333
1000200
0.002500
   
1000200
 
909000213
1
1
0
334
1000200
0.002500
   
1000200
 
909000225
1
1
0
335
1000200
0.002500
   
1000200
 
909000226
1
1
0
336
1000200
0.002500
   
1000200
 
909000220
1
1
0
337
1000200
0.002500
   
1000200
 
909000217
1
1
0
338
1000200
0.002500
   
1000200
 
909000223
1
1
0
339
1000200
0.002500
   
1000200
 
909000219
1
1
0
340
1000200
0.002500
   
1000200
 
909000238
1
1
0
341
1000200
0.002500
   
1000200
 
909000236
1
1
0
342
1000200
0.002500
   
1000200
 
909000233
1
1
0
343
1000200
0.002500
   
1000200
 
817000015
1
1
0
344
1000200
0.002500
   
1000200
 
817000018
1
1
0
345
1000200
0.002500
   
1000200
 
817000022
1
1
0
346
1000104
0.002500
   
1000104
 
836000006
1
1
0
347
1000104
0.002500
   
1000104
 
836000009
1
1
0
348
1000104
0.002500
   
1000104
 
836000010
1
1
0
349
1000104
0.002500
   
1000104
 
836000011
1
1
0
350
1000104
0.002500
   
1000104
 
836000020
1
1
0
351
1000104
0.002500
   
1000104
 
836000025
1
1
0
352
1000104
0.002500
   
1000104
 
836000028
1
1
0
353
1000104
0.002500
   
1000104
 
836000030
1
1
0
354
1000104
0.002500
   
1000104
 
836000031
1
1
0
355
1000104
0.002500
   
1000104
 
836000038
1
1
0
356
1000104
0.002500
   
1000104
 
836000039
1
1
0
357
1000104
0.002500
   
1000104
 
836000043
1
1
0
358
1000104
0.002500
   
1000104
 
836000047
1
1
0
359
1000104
0.002500
   
1000104
 
836000048
1
1
0
360
1000104
0.002500
   
1000104
 
836000050
1
1
0
361
1000104
0.002500
   
1000104
 
836000052
1
1
0
362
1000104
0.002500
   
1000104
 
836000053
1
1
0
363
1000104
0.002500
   
1000104
 
836000054
1
1
0
364
1000104
0.002500
   
1000104
 
836000055
1
1
0
365
1000104
0.002500
   
1000104
 
836000057
1
1
0
366
1000104
0.002500
   
1000104
 
836000059
1
1
0
367
1000104
0.002500
   
1000104
 
836000062
1
1
0
368
1000104
0.002500
   
1000104
 
836000063
1
1
0
369
1000104
0.002500
   
1000104
 
836000064
1
1
0
370
1000104
0.002500
   
1000104
 
836000065
1
1
0
371
1000104
0.002500
   
1000104
 
836000066
1
1
0
372
1000104
0.002500
   
1000104
 
836000067
1
1
0
373
1000104
0.002500
   
1000104
 
836000068
1
1
0
374
1000104
0.002500
   
1000104
 
836000069
1
1
0
375
1000104
0.002500
   
1000104
 
836000070
1
1
0
376
1000104
0.002500
   
1000104
 
836000071
1
1
0
377
1000104
0.002500
   
1000104
 
836000072
1
1
0
378
1000104
0.002500
   
1000104
 
836000073
1
1
0
379
1000104
0.002500
   
1000104
 
836000074
1
1
0
380
1000104
0.002500
   
1000104
 
836000075
1
1
0
381
1000104
0.002500
   
1000104
 
836000076
1
1
0
382
1000104
0.002500
   
1000104
 
836000077
1
1
0
383
1006404
0.002500
   
1006404
 
864000001
1
1
0
384
1006404
0.002500
   
1006404
 
864000002
1
1
0
385
1006404
0.002500
   
1006404
 
864000003
1
1
0
386
1006404
0.002500
   
1006404
 
864000004
1
1
0
387
1006404
0.002500
   
1006404
 
864000005
1
1
0
388
1006404
0.002500
   
1006404
 
864000006
1
1
0
389
1006404
0.002500
   
1006404
 
864000008
1
1
0
390
1006404
0.002500
   
1006404
 
864000009
1
1
0
391
1006404
0.002500
   
1006404
 
864000010
1
1
0
392
1006404
0.002500
   
1006404
 
864000011
1
1
0
393
1006404
0.002500
   
1006404
 
864000012
1
1
0
394
1006404
0.002500
   
1006404
 
864000013
1
1
0
395
1006404
0.002500
   
1006404
 
864000014
1
1
0
396
1006404
0.002500
   
1006404
 
864000015
1
1
0
397
1006404
0.002500
   
1006404
 
864000016
1
1
0
398
1006404
0.002500
   
1006404
 
864000017
1
1
0
399
1006404
0.002500
   
1006404
 
864000018
1
1
0
400
1006404
0.002500
   
1006404
 
864000019
1
1
0
401
1006404
0.002500
   
1006404
 
864000020
1
1
0
402
1006404
0.002500
   
1006404
 
864000021
1
1
0
403
1006404
0.002500
   
1006404
 
864000023
1
1
0
404
1006404
0.002500
   
1006404
 
864000025
1
1
0
405
1006404
0.002500
   
1006404
 
864000026
1
1
0
406
1006404
0.002500
   
1006404
 
864000027
1
1
0
407
1006404
0.002500
   
1006404
 
864000030
1
1
0
408
1006404
0.002500
   
1006404
 
864000031
1
1
0
409
1006404
0.002500
   
1006404
 
864000032
1
1
0
410
1006404
0.002500
   
1006404
 
864000033
1
1
0
411
1006404
0.002500
   
1006404
 
864000034
1
1
0
412
1006404
0.002500
   
1006404
 
864000035
1
1
0
413
1006404
0.002500
   
1006404
 
864000036
1
1
0
414
1006404
0.002500
   
1006404
 
864000037
1
1
0
415
1006404
0.002500
   
1006404
 
864000038
1
1
0
416
1006404
0.002500
   
1006404
 
864000039
1
1
0
417
1006404
0.002500
   
1006404
 
864000040
1
1
0
418
1002338
0.002500
   
1002338
 
909000132
1
1
0
419
1000200
0.002500
   
1000200
 
909000228
1
1
0
420
1000200
0.002500
   
1000200
 
909000199
1
1
0
421
1000200
0.002500
   
1000200
 
909000205
1
1
0
422
1000200
0.002500
   
1000200
 
909000239
1
1
0
423
1000200
0.002500
   
1000200
 
909000224
1
1
0
424
1000200
0.002500
   
1000200
 
909000218
1
1
0
425
1000200
0.002500
   
1000200
 
909000240
1
1
0
426
1000200
0.002500
   
1000200
 
854000001
1
1
0
427
1000200
0.002500
   
1000200
 
854000019
1
1
0
428
1000200
0.002500
   
1000200
 
854000020
1
1
0
429
1000200
0.002500
   
1000200
 
854000002
1
1
0
430
1000200
0.002500
   
1000200
 
854000003
1
1
0
431
1000200
0.002500
   
1000200
 
854000021
1
1
0
432
1000200
0.002500
   
1000200
 
854000004
1
1
0
433
1000200
0.002500
   
1000200
 
854000005
1
1
0
434
1000200
0.002500
   
1000200
 
854000006
1
1
0
435
1000200
0.002500
   
1000200
 
854000027
1
1
0
436
1000200
0.002500
   
1000200
 
854000007
1
1
0
437
1000200
0.002500
   
1000200
 
854000008
1
1
0
438
1000200
0.002500
   
1000200
 
854000009
1
1
0
439
1000200
0.002500
   
1000200
 
854000022
1
1
0
440
1000200
0.002500
   
1000200
 
854000010
1
1
0
441
1000200
0.002500
   
1000200
 
854000011
1
1
0
442
1000200
0.002500
   
1000200
 
854000028
1
1
0
443
1000200
0.002500
   
1000200
 
854000023
1
1
0
444
1000200
0.002500
   
1000200
 
854000012
1
1
0
445
1000200
0.002500
   
1000200
 
854000013
1
1
0
446
1000200
0.002500
   
1000200
 
854000014
1
1
0
447
1000200
0.002500
   
1000200
 
854000024
1
1
0
448
1000200
0.002500
   
1000200
 
854000025
1
1
0
449
1000200
0.002500
   
1000200
 
854000029
1
1
0
450
1000200
0.002500
   
1000200
 
854000026
1
1
0
451
1000200
0.002500
   
1000200
 
854000015
1
1
0
452
1000200
0.002500
   
1000200
 
854000030
1
1
0
453
1000200
0.002500
   
1000200
 
854000016
1
1
0
454
1000200
0.002500
   
1000200
 
854000031
1
1
0
455
1000200
0.002500
   
1000200
 
854000017
1
1
0
456
1000200
0.002500
   
1000200
 
854000032
1
1
0
457
1002338
0.002500
   
1002338
 
909000039
1
1
0
458
1002338
0.002500
   
1002338
 
909000080
1
1
0
459
1002338
0.002500
   
1002338
 
909000091
1
1
0
460
1002338
0.002500
   
1002338
 
909000178
1
1
0
461
1002338
0.002500
   
1002338
 
909000130
1
1
0
462
1002338
0.002500
   
1002338
 
909000154
1
1
0
463
1000200
0.002500
   
1000200
 
2000000429
1
1
0
464
1000200
0.002500
   
1000200
 
2000000476
1
1
0
465
1000200
0.002500
   
1000200
 
2000000617
1
1
0
466
1002338
0.002500
   
1002338
 
3000000462
1
1
0
467
1002338
0.002500
   
1002338
 
3000000583
1
1
0
468
1002338
0.002500
   
1002338
 
3000000588
1
1
0
469
1002338
0.002500
   
1002338
 
3000000649
1
1
0
470
1002338
0.002500
   
1002338
 
3000000656
1
1
0
471
1002338
0.002500
   
1002338
 
3000000671
1
1
0
472
1006404
0.002500
   
1006404
 
864000007
1
1
0
473
1006404
0.002500
   
1006404
 
864000022
1
1
0

 
 
 
 
 
KEY
Loan
Purpose
Cash Out Amount
Total Origination and Discount Points
Covered/High Cost Loan Indicator
Relocation Loan Indicator
Broker Indicator
Channel
Escrow Indicator
Senior Loan
Amount(s)
Loan Type of Most
Senior Lien
1
9
         
1
0
0
 
2
9
         
1
0
0
 
3
9
         
1
0
0
 
4
9
         
1
0
0
 
5
9
         
1
0
0
 
6
9
         
1
4
0
 
7
9
         
1
0
0
 
8
9
         
1
0
0
 
9
6
         
1
0
0
 
10
9
         
1
0
0
 
11
9
         
1
0
0
 
12
9
         
1
0
0
 
13
9
         
1
0
0
 
14
9
         
1
0
0
 
15
9
         
1
0
0
 
16
9
         
1
0
0
 
17
9
         
1
4
0
 
18
9
         
1
0
0
 
19
9
         
1
0
0
 
20
9
         
1
4
0
 
21
9
         
1
0
0
 
22
9
         
1
0
0
 
23
9
         
1
0
0
 
24
9
         
1
0
0
 
25
6
         
1
0
0
 
26
9
         
1
0
0
 
27
9
         
1
0
0
 
28
9
         
1
0
0
 
29
3
         
1
0
0
 
30
9
         
1
0
0
 
31
9
         
1
0
0
 
32
9
         
1
4
0
 
33
9
         
1
0
0
 
34
9
         
1
0
0
 
35
9
         
1
0
0
 
36
9
         
1
0
0
 
37
9
         
1
0
0
 
38
9
         
1
4
0
 
39
6
         
1
0
0
 
40
7
         
1
0
0
 
41
9
         
1
0
0
 
42
9
         
1
0
0
 
43
7
         
1
0
0
 
44
7
         
1
0
0
 
45
9
         
1
0
0
 
46
9
         
1
0
0
 
47
9
         
1
0
0
 
48
7
         
1
4
0
 
49
9
         
1
0
0
 
50
9
         
1
0
0
 
51
9
         
1
0
0
 
52
9
         
1
0
0
 
53
9
         
1
0
0
 
54
9
         
1
0
0
 
55
9
         
1
0
0
 
56
9
         
1
0
0
 
57
9
         
1
0
0
 
58
9
         
1
0
0
 
59
3
         
1
0
0
 
60
6
         
1
0
0
 
61
7
         
1
0
0
 
62
9
         
1
0
0
 
63
9
         
1
0
0
 
64
9
         
1
0
0
 
65
9
         
1
0
0
 
66
9
         
1
0
0
 
67
7
         
1
0
0
 
68
9
         
1
0
0
 
69
9
         
1
0
0
 
70
9
         
1
0
0
 
71
7
         
1
0
0
 
72
9
         
1
0
0
 
73
9
         
1
0
0
 
74
7
         
1
0
0
 
75
9
         
1
4
0
 
76
9
         
1
0
0
 
77
9
         
1
0
0
 
78
9
         
1
0
0
 
79
9
         
1
0
0
 
80
9
         
1
0
0
 
81
7
         
1
0
0
 
82
7
         
1
0
0
 
83
9
         
1
0
0
 
84
9
         
1
0
0
 
85
9
         
1
0
0
 
86
9
         
1
0
0
 
87
9
         
1
0
0
 
88
9
         
1
0
0
 
89
9
         
1
0
0
 
90
7
         
1
0
0
 
91
6
         
1
0
0
 
92
7
         
1
0
0
 
93
7
         
1
0
0
 
94
9
         
1
0
0
 
95
3
         
1
0
0
 
96
7
         
1
4
0
 
97
9
         
1
0
0
 
98
7
         
1
0
0
 
99
9
         
1
0
0
 
100
3
         
1
0
0
 
101
9
         
1
0
0
 
102
9
         
1
0
0
 
103
9
         
1
0
0
 
104
9
         
1
0
0
 
105
9
         
1
0
0
 
106
7
         
1
0
0
 
107
9
         
1
0
0
 
108
7
         
1
0
0
 
109
9
         
1
0
0
 
110
6
         
1
0
0
 
111
9
         
1
0
0
 
112
9
         
1
0
0
 
113
9
         
1
0
0
 
114
7
         
1
0
0
 
115
9
         
1
0
0
 
116
9
         
1
0
0
 
117
9
         
1
0
0
 
118
9
         
1
0
0
 
119
9
         
1
0
0
 
120
3
         
1
0
0
 
121
9
         
1
0
0
 
122
9
         
1
0
0
 
123
6
         
1
0
0
 
124
9
         
1
0
0
 
125
3
         
1
0
0
 
126
7
         
1
0
0
 
127
9
         
1
0
0
 
128
7
         
1
0
0
 
129
9
         
1
0
0
 
130
9
         
1
0
0
 
131
7
         
1
0
0
 
132
7
         
1
0
0
 
133
7
         
1
0
0
 
134
9
         
1
0
0
 
135
9
         
1
0
0
 
136
9
         
1
0
0
 
137
9
         
1
0
0
 
138
6
         
1
0
0
 
139
9
         
1
0
0
 
140
9
         
1
0
0
 
141
6
         
1
0
0
 
142
9
         
1
0
0
 
143
9
         
1
4
0
 
144
7
         
1
4
0
 
145
7
         
1
4
0
 
146
7
         
1
4
0
 
147
9
         
1
4
0
 
148
7
         
1
0
0
 
149
7
         
1
0
0
 
150
9
         
1
0
0
 
151
9
         
1
0
0
 
152
9
         
1
4
0
 
153
9
         
1
0
0
 
154
7
         
1
0
0
 
155
9
         
1
0
0
 
156
9
         
1
0
0
 
157
7
         
1
4
0
 
158
7
         
1
0
0
 
159
6
         
1
4
0
 
160
7
         
1
4
0
 
161
7
         
1
4
0
 
162
7
         
1
4
0
 
163
6
         
1
4
0
 
164
7
         
1
4
0
 
165
7
         
1
4
0
 
166
9
         
1
0
0
 
167
9
         
1
0
0
 
168
9
         
1
0
0
 
169
9
         
1
0
0
 
170
9
         
1
0
0
 
171
9
         
1
0
0
 
172
9
         
1
0
0
 
173
9
         
1
0
0
 
174
9
         
1
0
0
 
175
9
         
1
0
0
 
176
7
         
1
0
0
 
177
7
         
1
0
0
 
178
9
         
1
0
0
 
179
9
         
1
0
0
 
180
9
         
1
0
0
 
181
7
         
1
0
0
 
182
9
         
1
0
0
 
183
6
         
1
0
0
 
184
9
         
1
0
0
 
185
6
         
1
0
0
 
186
9
         
1
0
0
 
187
9
         
1
0
0
 
188
9
         
1
0
0
 
189
9
         
1
0
0
 
190
9
         
1
0
0
 
191
7
         
1
0
0
 
192
9
         
1
0
0
 
193
9
         
1
0
0
 
194
7
         
1
0
0
 
195
9
         
1
0
0
 
196
7
         
1
0
0
 
197
3
         
1
0
0
 
198
7
         
1
0
0
 
199
9
         
1
0
0
 
200
3
         
1
0
0
 
201
9
         
1
0
0
 
202
9
         
1
0
0
 
203
7
         
1
0
0
 
204
9
         
1
0
0
 
205
9
         
1
0
0
 
206
3
         
1
0
0
 
207
9
         
1
0
0
 
208
9
         
1
4
0
 
209
9
         
1
4
0
 
210
9
         
1
0
0
 
211
9
         
1
4
0
 
212
9
         
1
0
0
 
213
9
         
1
4
0
 
214
3
         
1
4
0
 
215
7
         
1
4
0
 
216
3
         
1
4
0
 
217
7
         
1
4
0
 
218
7
         
1
0
0
 
219
7
         
1
4
0
 
220
7
         
1
0
0
 
221
9
         
1
0
0
 
222
7
         
1
4
0
 
223
9
         
1
4
0
 
224
9
         
1
0
0
 
225
7
         
1
0
0
 
226
7
         
1
0
0
 
227
9
         
1
4
0
 
228
7
         
1
4
0
 
229
7
         
1
0
0
 
230
7
         
1
0
0
 
231
9
         
1
4
0
 
232
9
         
1
4
0
 
233
9
         
1
4
0
 
234
7
         
1
0
0
 
235
7
         
1
4
0
 
236
9
         
1
4
0
 
237
3
         
1
4
0
 
238
7
         
1
4
0
 
239
7
         
1
0
0
 
240
7
         
1
4
0
 
241
7
         
1
0
0
 
242
7
         
1
0
0
 
243
7
         
1
4
0
 
244
7
         
1
4
0
 
245
7
         
1
0
0
 
246
9
         
1
0
0
 
247
7
         
1
4
0
 
248
7
         
1
4
0
 
249
7
         
1
4
0
 
250
9
         
1
0
0
 
251
9
         
1
0
0
 
252
7
         
1
0
0
 
253
9
         
1
0
0
 
254
7
         
1
0
0
 
255
7
         
1
0
0
 
256
7
         
1
0
0
 
257
9
         
1
0
0
 
258
7
         
1
0
0
 
259
6
         
1
0
0
 
260
7
         
1
0
0
 
261
9
         
1
0
0
 
262
9
         
1
0
0
 
263
9
         
1
0
0
 
264
7
         
1
0
0
 
265
6
         
1
0
0
 
266
6
         
1
0
0
 
267
3
         
1
0
0
 
268
9
         
1
0
0
 
269
7
         
1
0
0
 
270
7
         
1
0
0
 
271
6
         
1
0
0
 
272
9
         
1
0
0
 
273
7
         
1
0
0
 
274
9
         
1
0
0
 
275
9
         
1
0
0
 
276
3
         
1
0
0
 
277
7
         
1
0
0
 
278
9
         
1
0
0
 
279
9
         
1
0
0
 
280
7
         
1
0
0
 
281
6
         
1
0
0
 
282
7
         
1
0
0
 
283
7
         
1
0
0
 
284
6
         
1
0
0
 
285
9
         
1
0
0
 
286
9
         
1
0
0
 
287
3
         
1
4
0
 
288
7
         
1
0
0
 
289
7
         
1
0
0
 
290
7
         
1
0
0
 
291
7
         
1
0
0
 
292
9
         
1
0
0
 
293
6
         
1
0
0
 
294
7
         
1
0
0
 
295
7
         
1
0
0
 
296
9
         
1
0
0
 
297
7
         
1
0
0
 
298
7
         
1
0
0
 
299
6
         
1
0
0
 
300
7
         
1
0
0
 
301
9
         
1
0
0
 
302
7
         
1
0
0
 
303
3
         
1
0
0
 
304
6
         
1
4
0
 
305
7
         
1
4
0
 
306
7
         
1
0
0
 
307
9
         
1
0
0
 
308
7
         
1
4
0
 
309
3
         
1
0
0
 
310
9
         
1
0
0
 
311
9
         
1
0
0
 
312
7
         
1
4
0
 
313
9
         
1
4
0
 
314
9
         
1
4
0
 
315
6
         
1
4
0
 
316
9
         
1
4
0
 
317
9
         
1
0
0
 
318
7
         
1
4
0
 
319
9
         
1
0
0
 
320
9
         
1
0
0
 
321
7
         
1
0
0
 
322
7
         
1
0
0
 
323
9
         
1
0
0
 
324
7
         
1
4
0
 
325
3
         
1
4
0
 
326
9
         
1
4
0
 
327
9
         
1
0
0
 
328
7
         
1
4
0
 
329
9
         
1
0
0
 
330
7
         
1
0
0
 
331
7
         
1
4
0
 
332
7
         
1
4
0
 
333
6
         
1
4
0
 
334
7
         
1
4
0
 
335
7
         
1
4
0
 
336
6
         
1
4
0
 
337
9
         
1
0
0
 
338
7
         
1
0
0
 
339
6
         
1
0
0
 
340
9
         
1
0
0
 
341
7
         
1
4
0
 
342
7
         
1
4
0
 
343
3
         
1
0
0
 
344
7
         
1
4
0
 
345
7
         
1
4
0
 
346
9
         
1
0
0
 
347
9
         
1
4
0
 
348
9
         
1
4
0
 
349
9
         
1
0
0
 
350
7
         
1
0
0
 
351
7
         
1
4
0
 
352
3
         
1
4
0
 
353
7
         
1
4
0
 
354
9
         
1
4
0
 
355
9
         
1
4
0
 
356
7
         
1
4
0
 
357
9
         
1
0
0
 
358
7
         
1
4
0
 
359
9
         
1
4
0
 
360
9
         
1
4
0
 
361
9
         
1
0
0
 
362
9
         
1
4
0
 
363
9
         
1
4
0
 
364
9
         
1
4
0
 
365
9
         
1
0
0
 
366
9
         
1
0
0
 
367
9
         
1
4
0
 
368
9
         
1
0
0
 
369
9
         
1
4
0
 
370
9
         
1
0
0
 
371
9
         
1
0
0
 
372
7
         
1
4
0
 
373
9
         
1
4
0
 
374
9
         
1
4
0
 
375
9
         
1
4
0
 
376
9
         
1
0
0
 
377
9
         
1
4
0
 
378
9
         
1
4
0
 
379
9
         
1
4
0
 
380
9
         
1
4
0
 
381
10
         
1
0
0
 
382
9
         
1
4
0
 
383
7
         
1
4
0
 
384
7
         
1
4
0
 
385
7
         
1
4
0
 
386
9
         
1
0
0
 
387
9
         
1
0
0
 
388
9
         
1
0
0
 
389
9
         
1
4
0
 
390
9
         
1
4
0
 
391
9
         
1
0
0
 
392
9
         
1
0
0
 
393
9
         
1
0
0
 
394
9
         
1
4
0
 
395
9
         
1
0
0
 
396
9
         
1
4
0
 
397
9
         
1
4
0
 
398
9
         
1
4
0
 
399
9
         
1
4
0
 
400
9
         
1
4
0
 
401
9
         
1
0
0
 
402
9
         
1
0
0
 
403
9
         
1
4
0
 
404
9
         
1
4
0
 
405
9
         
1
0
0
 
406
9
         
1
0
0
 
407
9
         
1
0
0
 
408
9
         
1
4
0
 
409
9
         
1
0
0
 
410
9
         
1
4
0
 
411
9
         
1
0
0
 
412
9
         
1
0
0
 
413
9
         
1
0
0
 
414
9
         
1
4
0
 
415
9
         
1
0
0
 
416
9
         
1
4
0
 
417
9
         
1
0
0
 
418
7
         
1
0
0
 
419
7
         
1
0
0
 
420
9
         
1
0
0
 
421
9
         
1
0
0
 
422
7
         
1
4
0
 
423
7
         
1
4
0
 
424
7
         
1
4
0
 
425
9
         
1
0
0
 
426
7
         
1
4
0
 
427
9
         
1
0
0
 
428
9
         
1
4
0
 
429
9
         
1
0
0
 
430
9
         
1
4
0
 
431
9
         
1
0
0
 
432
9
         
1
0
0
 
433
9
         
1
0
0
 
434
9
         
1
4
0
 
435
9
         
1
0
0
 
436
6
         
1
4
0
 
437
9
         
1
0
0
 
438
9
         
1
0
0
 
439
7
         
1
4
0
 
440
7
         
1
4
0
 
441
9
         
1
0
0
 
442
7
         
1
4
0
 
443
9
         
1
0
0
 
444
6
         
1
0
0
 
445
6
         
1
4
0
 
446
9
         
1
4
0
 
447
9
         
1
0
0
 
448
7
         
1
4
0
 
449
9
         
1
0
0
 
450
9
         
1
0
0
 
451
9
         
1
0
0
 
452
3
         
1
4
0
 
453
9
         
1
4
0
 
454
9
         
1
4
0
 
455
9
         
1
0
0
 
456
7
         
1
0
0
 
457
9
         
1
0
0
 
458
9
         
1
0
0
 
459
6
         
1
0
0
 
460
9
         
1
0
0
 
461
9
         
1
0
0
 
462
6
         
1
0
0
 
463
6
         
1
0
0
 
464
7
         
1
0
0
 
465
7
         
1
4
0
 
466
7
         
1
0
0
 
467
7
         
1
0
0
 
468
7
         
1
0
0
 
469
7
         
1
0
0
 
470
6
         
1
0
0
 
471
7
         
1
0
0
 
472
9
         
1
4
0
 
473
9
         
1
4
0
 

 
KEY
Hybrid Period
of Most
Senior
Lien (in months)
Neg Am
Limit of
Most Senior
Lien
Junior
Mortgage
Balance
Origination
Date of
Most Senior
Lien
Origination
Date
Original
Loan
Amount
Original
Interest
Rate
Original
Amortization
Term
Original
Term to
Maturity
First
Payment
Date
of Loan
1
   
228800.00
 
20101229
700000.00
0.041000
360
360
20110201
2
   
250000.00
 
20110120
283000.00
0.044000
360
360
20110301
3
   
0.00
 
20090113
625000.00
0.045000
360
360
20090301
4
   
50000.00
 
20090112
500000.00
0.048500
360
360
20090301
5
   
0.00
 
20090114
625500.00
0.042500
360
360
20090301
6
   
120000.00
 
20090112
625000.00
0.047500
360
360
20090301
7
   
346000.00
 
20090113
625000.00
0.048000
360
360
20090301
8
   
100000.00
 
20090105
520950.00
0.047500
360
360
20090301
9
   
237750.00
 
20090108
625500.00
0.042500
360
360
20090301
10
   
0.00
 
20090223
219000.00
0.048500
360
360
20090401
11
   
0.00
 
20090123
516000.00
0.048000
360
360
20090301
12
   
400000.00
 
20090112
529000.00
0.040000
360
360
20090301
13
   
50000.00
 
20090113
550000.00
0.045000
360
360
20090301
14
   
0.00
 
20090106
455000.00
0.041500
360
360
20090301
15
   
155000.00
 
20090126
625000.00
0.043000
360
360
20090301
16
   
258200.00
 
20090115
417000.00
0.041500
360
360
20090301
17
   
0.00
 
20090108
495000.00
0.044500
360
360
20090301
18
   
300000.00
 
20090112
625000.00
0.039500
360
360
20090301
19
   
42500.00
 
20090114
637500.00
0.046000
360
360
20090301
20
   
0.00
 
20090213
402000.00
0.043000
360
360
20090401
21
   
125000.00
 
20090121
392000.00
0.041500
360
360
20090301
22
   
0.00
 
20090114
625000.00
0.042500
360
360
20090301
23
   
74000.00
 
20090114
625000.00
0.047500
360
360
20090301
24
   
85000.00
 
20090112
625000.00
0.045500
360
360
20090301
25
   
0.00
 
20090114
604000.00
0.045500
360
360
20090301
26
   
500000.00
 
20090212
625250.00
0.044500
360
360
20090301
27
   
70000.00
 
20090422
417000.00
0.041500
360
360
20090601
28
   
0.00
 
20090114
625500.00
0.044500
360
360
20090301
29
   
0.00
 
20090202
275000.00
0.049000
360
360
20090301
30
   
170000.00
 
20090121
625000.00
0.043500
360
360
20090301
31
   
100000.00
 
20090128
246000.00
0.042500
360
360
20090301
32
   
0.00
 
20090417
417000.00
0.042500
360
360
20090601
33
   
0.00
 
20090227
400000.00
0.040500
360
360
20090401
34
   
0.00
 
20090406
417000.00
0.042500
360
360
20090601
35
   
100000.00
 
20090528
729250.00
0.044500
360
360
20090701
36
   
0.00
 
20090504
386830.00
0.041500
360
360
20090701
37
   
0.00
 
20090622
690000.00
0.039500
360
360
20090801
38
   
0.00
 
20090629
318200.00
0.051000
360
360
20090801
39
   
0.00
 
20090623
70768.00
0.050000
360
360
20090801
40
   
0.00
 
20090615
656250.00
0.053000
360
360
20090801
41
   
0.00
 
20091214
290000.00
0.046500
360
360
20100201
42
   
0.00
 
20090729
625000.00
0.048750
360
360
20090901
43
   
0.00
 
20090727
360000.00
0.039500
360
360
20090901
44
   
0.00
 
20090918
417000.00
0.058000
360
360
20091101
45
   
0.00
 
20091104
170000.00
0.045000
360
360
20100101
46
   
175000.00
 
20100112
729750.00
0.046000
360
360
20100301
47
   
250000.00
 
20091229
417000.00
0.045000
360
360
20100201
48
   
0.00
 
20100617
157500.00
0.057500
360
360
20100801
49
   
0.00
 
20100324
73000.00
0.048000
360
360
20100501
50
   
500000.00
 
20100420
500000.00
0.050500
360
360
20100601
51
   
150000.00
 
20101228
900000.00
0.047000
360
360
20110201
52
   
0.00
 
20100817
1150000.00
0.052500
360
360
20101001
53
   
0.00
 
20100930
438500.00
0.039500
360
360
20101101
54
   
500400.00
 
20101006
1100000.00
0.043750
360
360
20101101
55
   
0.00
 
20100907
960000.00
0.047000
360
360
20101101
56
   
0.00
 
20100915
2000000.00
0.049000
360
360
20101101
57
   
800000.00
 
20101108
729750.00
0.048000
360
360
20110101
58
   
100000.00
 
20100928
960000.00
0.047500
360
360
20101101
59
   
200000.00
 
20100915
417000.00
0.051500
360
360
20101101
60
   
0.00
 
20100907
697500.00
0.045000
360
360
20101101
61
   
700000.00
 
20100826
729750.00
0.045000
360
360
20101001
62
   
0.00
 
20100921
642000.00
0.046500
360
360
20101101
63
   
0.00
 
20101005
417000.00
0.043500
360
360
20101101
64
   
500000.00
 
20101004
685000.00
0.049000
360
360
20101201
65
   
235000.00
 
20100916
1200000.00
0.045500
360
360
20101101
66
   
0.00
 
20101019
1100000.00
0.047500
360
360
20101201
67
   
0.00
 
20100914
1072000.00
0.046500
360
360
20101101
68
   
70000.00
 
20101007
710000.00
0.043500
360
360
20101201
69
   
0.00
 
20101007
1600000.00
0.047500
360
360
20101201
70
   
500290.00
 
20100928
1090000.00
0.047500
360
360
20101101
71
   
0.00
 
20100922
1000000.00
0.044500
360
360
20101101
72
   
0.00
 
20101005
417000.00
0.037000
360
360
20101201
73
   
900000.00
 
20101015
690000.00
0.037000
360
360
20101201
74
   
34500.00
 
20101012
2000000.00
0.046000
360
360
20101201
75
   
0.00
 
20110201
708750.00
0.047500
360
360
20110401
76
   
0.00
 
20101026
1000000.00
0.047000
360
360
20101201
77
   
16500.00
 
20101124
729750.00
0.039500
360
360
20110101
78
   
0.00
 
20101124
168000.00
0.042000
360
360
20110101
79
   
0.00
 
20101117
252000.00
0.041500
360
360
20110101
80
   
500000.00
 
20101102
417000.00
0.037000
360
360
20101201
81
   
0.00
 
20101007
1800000.00
0.048500
360
360
20101201
82
   
0.00
 
20101020
1000000.00
0.044500
360
360
20101201
83
   
350000.00
 
20101109
417000.00
0.037500
360
360
20110101
84
   
0.00
 
20101116
566000.00
0.041500
360
360
20110101
85
   
0.00
 
20101116
775000.00
0.045000
360
360
20110101
86
   
1500000.00
 
20101116
712500.00
0.041000
360
360
20110101
87
   
500000.00
 
20101122
1500000.00
0.045500
360
360
20110101
88
   
0.00
 
20101124
705000.00
0.040500
360
360
20110101
89
   
0.00
 
20101206
417000.00
0.039500
360
360
20110101
90
   
0.00
 
20101109
1239910.00
0.047500
360
360
20110101
91
   
236000.00
 
20101028
1500000.00
0.046000
360
360
20101201
92
   
0.00
 
20101104
393750.00
0.048500
360
360
20110101
93
   
0.00
 
20101129
1204000.00
0.050500
360
360
20110101
94
   
50000.00
 
20101220
525000.00
0.041500
360
360
20110201
95
   
0.00
 
20101206
301000.00
0.039500
360
360
20110101
96
   
0.00
 
20101213
650000.00
0.038500
360
360
20110201
97
   
0.00
 
20110201
185000.00
0.047000
360
360
20110301
98
   
0.00
 
20101215
1450000.00
0.045000
360
360
20110201
99
   
1400000.00
 
20101129
715000.00
0.041500
360
360
20110101
100
   
0.00
 
20101208
523750.00
0.042000
360
360
20110201
101
   
60000.00
 
20101229
729000.00
0.040500
360
360
20110201
102
   
2000000.00
 
20101222
729750.00
0.040000
360
360
20110201
103
   
50000.00
 
20110120
379000.00
0.041000
360
360
20110301
104
   
500000.00
 
20101214
729750.00
0.040500
360
360
20110201
105
   
0.00
 
20110202
718000.00
0.045500
360
360
20110401
106
   
0.00
 
20101214
1361250.00
0.049000
360
360
20110201
107
   
0.00
 
20101231
800000.00
0.044500
360
360
20110201
108
   
0.00
 
20101201
825000.00
0.047000
360
360
20110201
109
   
500000.00
 
20101216
729750.00
0.041500
360
360
20110201
110
   
370250.00
 
20101119
729750.00
0.039500
360
360
20110101
111
   
100000.00
 
20110120
1000000.00
0.050500
360
360
20110301
112
   
39000.00
 
20101214
220000.00
0.040000
360
360
20110201
113
   
375000.00
 
20101229
410000.00
0.038500
360
360
20110201
114
   
0.00
 
20101210
765000.00
0.049000
360
360
20110201
115
   
95000.00
 
20110105
600000.00
0.047000
360
360
20110201
116
   
351000.00
 
20101227
412000.00
0.038500
360
360
20110201
117
   
0.00
 
20110104
729750.00
0.043000
360
360
20110301
118
   
0.00
 
20110112
729750.00
0.041500
360
360
20110301
119
   
423000.00
 
20110104
417000.00
0.038000
360
360
20110301
120
   
0.00
 
20101228
1500000.00
0.048000
360
360
20110201
121
   
0.00
 
20101227
397831.00
0.037500
360
360
20110201
122
   
1000000.00
 
20110112
870000.00
0.047500
360
360
20110301
123
   
0.00
 
20110113
1080000.00
0.051500
360
360
20110301
124
   
500000.00
 
20110125
1078230.00
0.042500
360
360
20110301
125
   
0.00
 
20110119
300000.00
0.041000
360
360
20110301
126
   
0.00
 
20110201
1156800.00
0.050500
360
360
20110401
127
   
0.00
 
20101229
165000.00
0.047500
360
360
20110201
128
   
0.00
 
20101229
2000000.00
0.049500
360
360
20110201
129
   
0.00
 
20110118
417000.00
0.041000
360
360
20110301
130
   
0.00
 
20110207
729750.00
0.047500
360
360
20110401
131
   
0.00
 
20110131
729750.00
0.043500
360
360
20110301
132
   
0.00
 
20110131
439000.00
0.051000
360
360
20110301
133
   
0.00
 
20101119
700000.00
0.040500
360
360
20110101
134
   
0.00
 
20090114
625500.00
0.041500
360
360
20090301
135
   
625000.00
 
20090206
625500.00
0.046500
360
360
20090401
136
   
330000.00
 
20090211
625500.00
0.042500
360
360
20090401
137
   
0.00
 
20090225
417000.00
0.041000
360
360
20090401
138
   
0.00
 
20100902
1242000.00
0.046000
360
360
20101101
139
   
0.00
 
20101108
1500000.00
0.045500
360
360
20110101
140
   
0.00
 
20101124
1920000.00
0.046500
360
360
20110101
141
   
0.00
 
20101117
1100000.00
0.044000
360
360
20110101
142
   
0.00
 
20110120
1100000.00
0.049000
360
360
20110301
143
   
207000.00
 
20110223
913000.00
0.052500
360
360
20110401
144
   
0.00
 
20110517
650000.00
0.052500
360
360
20110701
145
   
0.00
 
20110620
637500.00
0.053750
360
360
20110801
146
   
0.00
 
20110523
432000.00
0.052500
360
360
20110701
147
   
0.00
 
20110722
805000.00
0.052500
360
360
20110901
148
   
0.00
 
20110318
660000.00
0.055000
360
360
20110501
149
   
0.00
 
20110412
970000.00
0.052500
360
360
20110601
150
   
150000.00
 
20110524
770000.00
0.052500
360
360
20110701
151
   
0.00
 
20100826
524950.00
0.051250
360
360
20101001
152
   
0.00
 
20110126
767500.00
0.055000
360
360
20110301
153
   
0.00
 
20101221
705250.00
0.053750
360
360
20110201
154
   
0.00
 
20110523
763000.00
0.052500
360
360
20110701
155
   
0.00
 
20110504
1204000.00
0.053750
360
360
20110701
156
   
0.00
 
20110509
999650.00
0.053750
360
360
20110701
157
   
0.00
 
20110523
1650000.00
0.050000
360
360
20110701
158
   
0.00
 
20110502
938400.00
0.053750
360
360
20110701
159
   
0.00
 
20110517
999000.00
0.053750
360
360
20110701
160
   
0.00
 
20110612
848000.00
0.052500
360
360
20110801
161
   
0.00
 
20110526
496000.00
0.052500
360
360
20110701
162
   
0.00
 
20110518
551250.00
0.055000
360
360
20110701
163
   
0.00
 
20110524
1067500.00
0.053750
360
360
20110701
164
   
0.00
 
20110623
472000.00
0.052500
360
360
20110801
165
   
0.00
 
20110714
631200.00
0.052500
360
360
20110901
166
   
0.00
 
20090120
416000.00
0.041500
360
360
20090301
167
   
0.00
 
20090114
336000.00
0.042500
360
360
20090301
168
   
240000.00
 
20090120
600000.00
0.044500
360
360
20090301
169
   
0.00
 
20090114
335000.00
0.042500
360
360
20090301
170
   
0.00
 
20090113
465500.00
0.048500
360
360
20090301
171
   
375000.00
 
20090312
417000.00
0.041000
360
360
20090501
172
   
0.00
 
20090313
306000.00
0.040000
360
360
20090501
173
   
150000.00
 
20090429
417000.00
0.044000
360
360
20090601
174
   
0.00
 
20090407
96200.00
0.051500
360
360
20090601
175
   
0.00
 
20100112
417000.00
0.044000
360
360
20100201
176
   
0.00
 
20090727
229000.00
0.039500
360
360
20090901
177
   
0.00
 
20090603
934200.00
0.055500
360
360
20090801
178
   
392500.00
 
20090701
567500.00
0.050500
360
360
20090801
179
   
1000000.00
 
20090729
625000.00
0.045000
360
360
20090901
180
   
375000.00
 
20100224
729250.00
0.044500
360
360
20100401
181
   
0.00
 
20100825
1050000.00
0.047000
360
360
20101001
182
   
880000.00
 
20100830
1920000.00
0.048000
360
360
20101001
183
   
0.00
 
20100823
1000000.00
0.047000
360
360
20101001
184
   
0.00
 
20100928
582975.00
0.046000
360
360
20101101
185
   
0.00
 
20100902
1150000.00
0.046500
360
360
20101101
186
   
110250.00
 
20101216
724000.00
0.041000
360
360
20110201
187
   
750000.00
 
20100921
1100000.00
0.046500
360
360
20101101
188
   
250000.00
 
20110112
493229.00
0.042500
360
360
20110301
189
   
150000.00
 
20101102
2000000.00
0.046500
360
360
20110101
190
   
100000.00
 
20101122
600000.00
0.040500
360
360
20110101
191
   
0.00
 
20101110
729000.00
0.042000
360
360
20110101
192
   
250000.00
 
20101215
719000.00
0.039000
360
360
20110201
193
   
0.00
 
20101213
925000.00
0.044500
360
360
20110201
194
   
0.00
 
20101215
1295000.00
0.046500
360
360
20110201
195
   
370195.00
 
20101209
729750.00
0.040000
360
360
20110201
196
   
0.00
 
20101227
729750.00
0.041000
360
360
20110201
197
   
0.00
 
20101220
950000.00
0.046000
360
360
20110201
198
   
0.00
 
20110131
1120000.00
0.050500
360
360
20110201
199
   
0.00
 
20110131
729000.00
0.046500
360
360
20110301
200
   
0.00
 
20110104
350000.00
0.042000
360
360
20110301
201
   
0.00
 
20110103
650000.00
0.043000
360
360
20110201
202
   
0.00
 
20110118
455000.00
0.048000
360
360
20110301
203
   
0.00
 
20101229
320000.00
0.044500
360
360
20110201
204
   
0.00
 
20110125
265000.00
0.045000
360
360
20110301
205
   
0.00
 
20101218
861000.00
0.051250
360
360
20110201
206
   
137001.00
 
20101227
999999.00
0.052500
360
360
20110201
207
   
0.00
 
20110114
875000.00
0.048750
360
360
20110301
208
   
192000.00
 
20101217
595000.00
0.053750
360
360
20110201
209
   
0.00
 
20101210
593000.00
0.051250
360
360
20110201
210
   
0.00
 
20110121
975577.00
0.050000
360
360
20110301
211
   
245800.00
 
20110210
579000.00
0.051250
360
360
20110401
212
   
0.00
 
20110125
527000.00
0.051250
360
360
20110301
213
   
0.00
 
20110126
780000.00
0.048750
360
360
20110301
214
   
0.00
 
20101207
721355.00
0.051250
360
360
20110201
215
   
0.00
 
20110106
780000.00
0.050000
360
360
20110301
216
   
0.00
 
20110228
1090000.00
0.051250
360
360
20110401
217
   
0.00
 
20110104
577500.00
0.052500
360
360
20110301
218
   
0.00
 
20110124
709600.00
0.052500
360
360
20110301
219
   
0.00
 
20110112
764500.00
0.053750
360
360
20110301
220
   
0.00
 
20110202
1000000.00
0.053750
360
360
20110401
221
   
100000.00
 
20110324
717977.00
0.050000
360
360
20110501
222
   
0.00
 
20110214
625000.00
0.052500
360
360
20110401
223
   
0.00
 
20110225
520000.00
0.053750
360
360
20110401
224
   
246000.00
 
20110228
578058.00
0.051250
360
360
20110401
225
   
0.00
 
20110228
920000.00
0.052500
360
360
20110401
226
   
0.00
 
20110224
552930.00
0.052500
360
360
20110401
227
   
0.00
 
20110418
444000.00
0.058750
360
360
20110601
228
   
0.00
 
20110314
525000.00
0.053750
360
360
20110501
229
   
0.00
 
20110322
1435000.00
0.053750
360
360
20110501
230
   
0.00
 
20110406
608000.00
0.053750
360
360
20110601
231
   
0.00
 
20110325
719000.00
0.055000
360
360
20110501
232
   
0.00
 
20110408
683405.79
0.052500
360
360
20110601
233
   
0.00
 
20110516
805705.25
0.052500
360
360
20110701
234
   
0.00
 
20110422
546000.00
0.053750
360
360
20110601
235
   
0.00
 
20110425
504000.00
0.051250
360
360
20110601
236
   
200000.00
 
20110506
712300.00
0.053750
360
360
20110701
237
   
0.00
 
20110516
600000.00
0.052500
360
360
20110701
238
   
0.00
 
20110502
804000.00
0.051250
360
360
20110701
239
   
0.00
 
20110614
487500.00
0.053750
360
360
20110801
240
   
0.00
 
20110525
910000.00
0.053750
360
360
20110701
241
   
0.00
 
20110526
594965.00
0.052500
360
360
20110701
242
   
0.00
 
20110602
1260000.00
0.051250
360
360
20110801
243
   
0.00
 
20110531
585600.00
0.052500
360
360
20110701
244
   
0.00
 
20110630
1190000.00
0.050000
360
360
20110801
245
   
0.00
 
20110701
760000.00
0.048750
360
360
20110901
246
   
0.00
 
20110711
565000.00
0.052500
360
360
20110901
247
   
0.00
 
20110629
468000.00
0.046250
360
360
20110801
248
   
0.00
 
20110527
700000.00
0.048750
360
360
20110701
249
   
0.00
 
20110624
653600.00
0.051250
360
360
20110801
250
   
0.00
 
20100901
1791000.00
0.050500
360
360
20101101
251
   
0.00
 
20100913
1147000.00
0.047000
360
360
20101101
252
   
0.00
 
20100924
1225000.00
0.048000
360
360
20101101
253
   
13575.93
 
20101014
1038700.00
0.049000
360
360
20101201
254
   
0.00
 
20101021
1320000.00
0.049500
360
360
20101201
255
   
0.00
 
20101123
1100000.00
0.047500
360
360
20110201
256
   
0.00
 
20101110
1242500.00
0.051500
360
360
20110101
257
   
0.00
 
20101222
1049345.00
0.051000
360
360
20110201
258
   
0.00
 
20101221
1000000.00
0.049500
360
360
20110201
259
   
0.00
 
20110212
808000.00
0.049500
360
360
20110401
260
   
0.00
 
20110209
1000000.00
0.051500
360
360
20110401
261
   
100000.00
 
20110209
875000.00
0.052500
360
360
20110401
262
   
0.00
 
20110223
1000000.00
0.053000
360
360
20110501
263
   
0.00
 
20110302
1000000.00
0.052000
360
360
20110501
264
   
0.00
 
20110210
968000.00
0.050500
360
360
20110401
265
   
0.00
 
20110223
900000.00
0.051500
360
360
20110401
266
   
220000.00
 
20110222
800000.00
0.054000
360
360
20110501
267
   
0.00
 
20110322
2000000.00
0.056000
360
360
20110501
268
   
93250.00
 
20110224
938000.00
0.051500
360
360
20110501
269
   
0.00
 
20110323
1301250.00
0.053500
360
360
20110601
270
   
100000.00
 
20110318
1000000.00
0.050500
360
360
20110501
271
   
0.00
 
20110316
907500.00
0.051500
360
360
20110501
272
   
500000.00
 
20110414
2000000.00
0.050000
360
360
20110601
273
   
0.00
 
20110325
945000.00
0.049500
360
360
20110501
274
   
0.00
 
20110413
555000.00
0.052500
360
360
20110601
275
   
0.00
 
20110412
1415000.00
0.051000
360
360
20110601
276
   
0.00
 
20110426
1650000.00
0.052500
360
360
20110701
277
   
0.00
 
20110408
1288000.00
0.052000
360
360
20110601
278
   
0.00
 
20110503
1200000.00
0.050500
360
360
20110701
279
   
0.00
 
20110422
1100000.00
0.052000
360
360
20110601
280
   
0.00
 
20110502
1013600.00
0.051500
360
360
20110701
281
   
0.00
 
20110428
920000.00
0.052000
360
360
20110701
282
   
0.00
 
20110506
588000.00
0.052500
360
360
20110701
283
   
0.00
 
20110425
1725000.00
0.051500
360
360
20110701
284
   
462500.00
 
20110509
2500000.00
0.050000
360
360
20110701
285
   
0.00
 
20110502
1100000.00
0.052000
360
360
20110701
286
   
700000.00
 
20110525
806000.00
0.052000
360
360
20110801
287
   
200000.00
 
20110603
595000.00
0.052000
360
360
20110801
288
   
0.00
 
20110511
1300000.00
0.049000
360
360
20110701
289
   
0.00
 
20110517
1100000.00
0.048500
360
360
20110701
290
   
0.00
 
20110503
1700000.00
0.049000
360
360
20110701
291
   
0.00
 
20110509
770000.00
0.050500
360
360
20110701
292
   
0.00
 
20110609
1000000.00
0.050500
360
360
20110801
293
   
0.00
 
20110527
481080.00
0.051500
360
360
20110701
294
   
100000.00
 
20110509
775000.00
0.051000
360
360
20110701
295
   
0.00
 
20110516
500000.00
0.051000
360
360
20110701
296
   
750000.00
 
20110512
2500000.00
0.051000
360
360
20110701
297
   
0.00
 
20110516
1448000.00
0.050000
360
360
20110701
298
   
0.00
 
20110608
1580000.00
0.049000
360
360
20110801
299
   
0.00
 
20110531
1000000.00
0.049000
360
360
20110801
300
   
0.00
 
20110616
1462500.00
0.049000
360
360
20110801
301
   
0.00
 
20110621
1005000.00
0.048500
360
360
20110801
302
   
0.00
 
20110217
1100000.00
0.050000
360
360
20110501
303
   
0.00
 
20110506
999000.00
0.055000
360
360
20110701
304
   
0.00
 
20110323
860000.00
0.051250
360
360
20110501
305
   
0.00
 
20110418
952500.00
0.053750
360
360
20110601
306
   
0.00
 
20110513
888000.00
0.056250
360
360
20110701
307
   
0.00
 
20101203
1161100.00
0.047500
360
360
20110201
308
   
0.00
 
20100831
752263.20
0.051250
360
360
20101001
309
   
0.00
 
20101220
998040.00
0.051250
360
360
20110201
310
   
0.00
 
20101214
1452184.00
0.047500
360
360
20110201
311
   
0.00
 
20101217
780000.00
0.053750
360
360
20110201
312
   
0.00
 
20110329
617500.00
0.053750
360
360
20110501
313
   
0.00
 
20101119
940000.00
0.051250
360
360
20110101
314
   
0.00
 
20110131
897489.76
0.050000
360
360
20110301
315
   
0.00
 
20110415
500000.00
0.051250
360
360
20110601
316
   
0.00
 
20101220
618000.00
0.047500
360
360
20110201
317
   
0.00
 
20110110
634679.00
0.048750
360
360
20110301
318
   
0.00
 
20110203
1049250.00
0.048750
360
360
20110401
319
   
0.00
 
20110210
1390000.00
0.050000
360
360
20110401
320
   
0.00
 
20110207
619460.00
0.047500
360
360
20110401
321
   
0.00
 
20110128
760000.00
0.053750
360
360
20110301
322
   
0.00
 
20110202
500000.00
0.047500
360
360
20110401
323
   
0.00
 
20110407
1294766.00
0.047500
360
360
20110601
324
   
0.00
 
20110329
696000.00
0.053750
360
360
20110501
325
   
0.00
 
20110426
579382.00
0.053750
360
360
20110601
326
   
0.00
 
20110318
668000.00
0.052500
360
360
20110501
327
   
0.00
 
20110418
800000.00
0.053750
360
360
20110601
328
   
0.00
 
20110324
1800000.00
0.051250
360
360
20110501
329
   
0.00
 
20110310
666078.00
0.053750
360
360
20110501
330
   
0.00
 
20110224
980000.00
0.052500
360
360
20110401
331
   
0.00
 
20110217
450000.00
0.053750
360
360
20110401
332
   
0.00
 
20110429
875000.00
0.047500
360
360
20110601
333
   
0.00
 
20110311
1222500.00
0.052500
360
360
20110501
334
   
0.00
 
20110404
622000.00
0.050000
360
360
20110601
335
   
0.00
 
20110406
900000.00
0.052500
360
360
20110601
336
   
0.00
 
20110329
895200.00
0.052500
360
360
20110501
337
   
0.00
 
20110325
577000.00
0.051250
360
360
20110501
338
   
0.00
 
20110330
764000.00
0.053750
360
360
20110501
339
   
0.00
 
20110328
763000.00
0.048750
360
360
20110501
340
   
0.00
 
20110520
1494000.00
0.051250
360
360
20110701
341
   
0.00
 
20110512
620000.00
0.052500
360
360
20110701
342
   
0.00
 
20110427
572800.00
0.045000
360
360
20110601
343
   
0.00
 
20101004
528900.00
0.053750
360
360
20101201
344
   
0.00
 
20100930
553000.00
0.050000
360
360
20101101
345
   
0.00
 
20101004
456000.00
0.048750
360
360
20101201
346
   
146000.00
 
20101020
700000.00
0.049900
360
360
20101201
347
   
0.00
 
20101022
537000.00
0.049900
360
360
20101201
348
   
79000.00
 
20100923
521000.00
0.049900
360
360
20101101
349
   
170000.00
 
20100804
665665.00
0.053750
360
360
20100901
350
   
0.00
 
20100903
593000.00
0.049900
360
360
20101101
351
   
0.00
 
20101008
750000.00
0.049900
360
360
20101201
352
   
0.00
 
20101206
599000.00
0.049900
360
360
20110201
353
   
0.00
 
20100825
600000.00
0.051250
360
360
20101001
354
   
0.00
 
20101207
667500.00
0.051250
360
360
20110201
355
   
0.00
 
20101119
930000.00
0.049900
360
360
20110101
356
   
0.00
 
20101029
800000.00
0.049900
360
360
20101201
357
   
250000.00
 
20101105
752000.00
0.049900
360
360
20110101
358
   
0.00
 
20101130
650000.00
0.046250
360
360
20110101
359
   
0.00
 
20101213
745000.00
0.046250
360
360
20110201
360
   
0.00
 
20101025
615000.00
0.047500
360
360
20101201
361
   
500000.00
 
20101209
929000.00
0.047500
360
360
20110201
362
   
0.00
 
20101202
633750.00
0.047500
360
360
20110201
363
   
0.00
 
20101129
725000.00
0.048750
360
360
20110101
364
   
0.00
 
20101124
816000.00
0.048750
360
360
20110101
365
   
59000.00
 
20101123
540650.00
0.048750
360
360
20110101
366
   
0.00
 
20101122
980000.00
0.048750
360
360
20110101
367
   
0.00
 
20101118
833000.00
0.048750
360
360
20110101
368
   
400000.00
 
20101117
800000.00
0.048750
360
360
20110101
369
   
125000.00
 
20101117
545000.00
0.048750
360
360
20110101
370
   
250000.00
 
20101217
929500.00
0.048750
360
360
20110201
371
   
0.00
 
20100909
905000.00
0.048750
360
360
20101101
372
   
0.00
 
20101203
700000.00
0.048750
360
360
20110201
373
   
0.00
 
20101027
641500.00
0.048750
360
360
20110101
374
   
0.00
 
20101229
849000.00
0.049900
360
360
20110201
375
   
0.00
 
20101123
620000.00
0.049900
360
360
20110101
376
   
70000.00
 
20101025
849950.00
0.049900
360
360
20101201
377
   
0.00
 
20101025
650000.00
0.049900
360
360
20101201
378
   
0.00
 
20101020
585500.00
0.049900
360
360
20101201
379
   
0.00
 
20101019
975000.00
0.049900
360
360
20101201
380
   
0.00
 
20110107
1000000.00
0.049900
360
360
20110301
381
   
0.00
 
20100119
910000.00
0.051250
349
349
20110201
382
   
0.00
 
20101008
954700.00
0.051250
360
360
20101201
383
   
0.00
 
20110119
892500.00
0.050000
360
360
20110301
384
   
0.00
 
20110115
468000.00
0.052500
360
360
20110301
385
   
0.00
 
20110118
750000.00
0.051250
360
360
20110301
386
   
0.00
 
20110114
700000.00
0.051250
360
360
20110301
387
   
85000.00
 
20110114
875000.00
0.051250
360
360
20110301
388
   
0.00
 
20110113
941704.00
0.047500
360
360
20110301
389
   
0.00
 
20110112
601000.00
0.051250
360
360
20110301
390
   
250000.00
 
20110114
779600.00
0.048750
360
360
20110301
391
   
0.00
 
20110114
1000000.00
0.051250
360
360
20110301
392
   
0.00
 
20110113
960000.00
0.051250
360
360
20110301
393
   
394042.00
 
20110114
482000.00
0.048750
360
360
20110301
394
   
0.00
 
20110114
1025200.00
0.050000
360
360
20110301
395
   
0.00
 
20110113
938000.00
0.050000
360
360
20110301
396
   
250000.00
 
20110114
790000.00
0.047500
360
360
20110301
397
   
195000.00
 
20110114
992800.00
0.048750
360
360
20110301
398
   
0.00
 
20110113
498000.00
0.048750
360
360
20110301
399
   
500000.00
 
20110113
790000.00
0.048750
360
360
20110301
400
   
0.00
 
20110114
737500.00
0.050000
360
360
20110301
401
   
0.00
 
20110113
754000.00
0.050000
360
360
20110301
402
   
100000.00
 
20110114
920000.00
0.051250
360
360
20110301
403
   
0.00
 
20110113
760000.00
0.048750
360
360
20110301
404
   
38000.00
 
20110113
542900.00
0.048750
360
360
20110301
405
   
100000.00
 
20110113
686000.00
0.050000
360
360
20110301
406
   
0.00
 
20110110
920000.00
0.050000
360
360
20110301
407
   
165000.00
 
20110113
636700.00
0.048750
360
360
20110301
408
   
500000.00
 
20110112
996000.00
0.050000
360
360
20110301
409
   
0.00
 
20110111
1343000.00
0.053750
360
360
20110301
410
   
0.00
 
20110114
1100000.00
0.050000
360
360
20110301
411
   
0.00
 
20110114
735000.00
0.048750
360
360
20110301
412
   
0.00
 
20110118
546000.00
0.050000
360
360
20110301
413
   
0.00
 
20110111
895000.00
0.051250
360
360
20110301
414
   
0.00
 
20110114
669500.00
0.048750
360
360
20110301
415
   
0.00
 
20110114
608000.00
0.051250
360
360
20110301
416
   
100000.00
 
20110112
714270.00
0.048750
360
360
20110301
417
   
0.00
 
20110113
732000.00
0.051250
360
360
20110301
418
   
0.00
 
20101130
408000.00
0.052000
360
360
20110101
419
   
0.00
 
20110413
850000.00
0.053750
360
360
20110601
420
   
0.00
 
20110201
1000000.00
0.048750
360
360
20110401
421
   
0.00
 
20110204
498750.00
0.047500
360
360
20110401
422
   
0.00
 
20110307
550000.00
0.051250
360
360
20110501
423
   
0.00
 
20110331
848000.00
0.047500
360
360
20110501
424
   
0.00
 
20110328
910000.00
0.050000
360
360
20110501
425
   
0.00
 
20110524
509419.00
0.052500
360
360
20110701
426
   
0.00
 
20101207
479400.00
0.047500
360
360
20110201
427
   
0.00
 
20101223
1416440.00
0.051250
360
360
20110201
428
   
0.00
 
20101211
553900.00
0.052500
360
360
20110201
429
   
0.00
 
20101202
1025000.00
0.052500
360
360
20110201
430
   
0.00
 
20110104
615000.00
0.052500
360
360
20110301
431
   
0.00
 
20110121
880000.00
0.048750
360
360
20110301
432
   
0.00
 
20101220
820000.00
0.047500
360
360
20110201
433
   
0.00
 
20110118
997000.00
0.047500
360
360
20110301
434
   
0.00
 
20101220
572683.68
0.050000
360
360
20110201
435
   
0.00
 
20110119
742500.00
0.048750
360
360
20110301
436
   
0.00
 
20101228
664000.00
0.047500
360
360
20110201
437
   
0.00
 
20101227
1443750.00
0.047500
360
360
20110201
438
   
0.00
 
20101223
1105000.00
0.047500
360
360
20110201
439
   
0.00
 
20110106
647500.00
0.051250
360
360
20110301
440
   
0.00
 
20101215
552000.00
0.047500
360
360
20110201
441
   
0.00
 
20110117
811497.79
0.048750
360
360
20110301
442
   
0.00
 
20101209
548000.00
0.048750
360
360
20110201
443
   
0.00
 
20110121
846400.00
0.050000
360
360
20110301
444
   
0.00
 
20101202
928000.00
0.047500
360
360
20110201
445
   
0.00
 
20110105
560000.00
0.047500
360
360
20110301
446
   
0.00
 
20110120
1250000.00
0.048750
360
360
20110301
447
   
0.00
 
20101220
999999.00
0.048750
360
360
20110201
448
   
0.00
 
20110111
960000.00
0.047500
360
360
20110301
449
   
0.00
 
20110124
931000.00
0.047500
360
360
20110301
450
   
0.00
 
20101222
561000.00
0.053750
360
360
20110201
451
   
0.00
 
20110110
562721.31
0.048750
360
360
20110301
452
   
0.00
 
20110120
900000.00
0.050000
360
360
20110301
453
   
0.00
 
20110103
551866.00
0.048750
360
360
20110301
454
   
0.00
 
20110118
576000.00
0.050000
360
360
20110301
455
   
0.00
 
20110125
1098750.00
0.050000
360
360
20110301
456
   
0.00
 
20110112
744000.00
0.051250
360
360
20110301
457
   
0.00
 
20090303
350000.00
0.047500
360
360
20090501
458
   
0.00
 
20100913
955000.00
0.048500
360
360
20101101
459
   
0.00
 
20100930
1362500.00
0.044500
360
360
20101101
460
   
1000000.00
 
20110110
1497300.00
0.048000
360
360
20110301
461
   
0.00
 
20101129
729000.00
0.041000
360
360
20110101
462
   
0.00
 
20101217
1000000.00
0.044500
360
360
20110201
463
   
0.00
 
20110107
848250.00
0.046250
360
360
20110301
464
   
0.00
 
20110303
468000.00
0.053750
360
360
20110501
465
   
0.00
 
20110701
999999.00
0.050000
360
360
20110901
466
   
0.00
 
20110121
1137500.00
0.053500
360
360
20110301
467
   
0.00
 
20110421
850000.00
0.052000
360
360
20110601
468
   
0.00
 
20110415
1550000.00
0.049500
360
360
20110601
469
   
0.00
 
20110504
1000000.00
0.049000
360
360
20110701
470
   
0.00
 
20110606
1070000.00
0.051000
360
360
20110801
471
   
0.00
 
20110624
1000000.00
0.047000
360
360
20110801
472
   
0.00
 
20110114
999999.00
0.050000
360
360
20110301
473
   
0.00
 
20110114
1487000.00
0.048750
360
360
20110301

 
KEY
Interest Type
Indicator
Original Interest
Only Term
Buy Down Period
HELOC Draw Period
Current Loan
Amount
Current Interest
Rate
Current Payment
Amount Due
Interest Paid
Through Date
Current Payment
Status
Index Type
1
1
0
0
 
691978.80
0.041000
3382.39
20110901
0
0
2
1
0
0
 
280314.16
0.044000
1417.16
20110901
0
0
3
1
0
0
 
597997.17
0.045000
3166.79
20110901
0
0
4
1
0
0
 
479646.12
0.048500
2538.39
20110901
0
0
5
1
0
0
 
597315.86
0.042500
3077.09
20110901
0
0
6
1
0
0
 
522932.40
0.047500
3151.11
20110901
0
0
7
1
0
0
 
599339.16
0.048000
3154.11
20110901
0
0
8
1
0
0
 
497280.49
0.047500
2717.53
20110901
0
0
9
1
0
0
 
597315.86
0.042500
3077.09
20110901
0
0
10
1
0
0
 
210390.17
0.048500
1111.75
20110901
0
0
11
1
0
0
 
494814.21
0.048000
2604.04
20110901
0
0
12
1
0
0
 
504151.51
0.040000
2525.53
20110901
0
0
13
1
0
0
 
526237.68
0.045000
2786.77
20110901
0
0
14
1
0
0
 
434153.09
0.041500
2211.78
20110901
0
0
15
1
0
0
 
597073.22
0.043000
2968.36
20110901
0
0
16
1
0
0
 
397894.14
0.041500
1944.03
20110901
0
0
17
1
0
0
 
472828.21
0.044500
2394.71
20110901
0
0
18
1
0
0
 
595398.42
0.039500
2841.61
20110901
0
0
19
1
0
0
 
610419.50
0.046000
3268.11
20110901
0
0
20
1
0
0
 
384648.38
0.043000
1989.39
20110901
0
0
21
1
0
0
 
374039.21
0.041500
1827.48
20110901
0
0
22
1
0
0
 
596838.34
0.042500
2950.09
20110901
0
0
23
1
0
0
 
599119.08
0.047500
3135.30
20110901
0
0
24
1
0
0
 
598224.63
0.045500
3185.38
20110901
0
0
25
1
0
0
 
578124.34
0.045500
3078.35
20110901
0
0
26
1
0
0
 
598007.41
0.044500
3024.74
20110901
0
0
27
1
0
0
 
399833.74
0.041500
1943.63
20110901
0
0
28
1
0
0
 
598246.50
0.044500
3025.94
20110901
0
0
29
1
0
0
 
263900.91
0.049000
1459.50
20110901
0
0
30
1
0
0
 
597306.35
0.043500
3111.33
20110901
0
0
31
1
0
0
 
234915.42
0.042500
1161.16
20110901
0
0
32
1
0
0
 
400120.32
0.042500
1967.90
20110901
0
0
33
1
0
0
 
381998.06
0.040500
1921.21
20110901
0
0
34
1
0
0
 
400120.32
0.042500
2051.39
20110901
0
0
35
1
0
0
 
701783.98
0.044500
3673.37
20110901
0
0
36
1
0
0
 
371501.41
0.041500
1802.88
20110901
0
0
37
1
0
0
 
662818.60
0.039500
3274.31
20110901
0
0
38
1
0
0
 
307905.23
0.051000
1727.67
20110901
0
0
39
1
0
0
 
61609.58
0.050000
367.02
20110901
0
0
40
1
0
0
 
635751.18
0.053000
3644.19
20110901
0
0
41
1
0
0
 
282287.94
0.046500
1495.35
20110901
0
0
42
1
0
0
 
604821.13
0.048750
3307.56
20110901
0
0
43
1
0
0
 
346386.44
0.039500
1708.34
20110901
0
0
44
1
0
0
 
196299.63
0.058000
2403.48
20110901
0
0
45
1
0
0
 
165118.19
0.045000
826.92
20110901
0
0
46
1
0
0
 
711188.35
0.046000
3741.03
20110901
0
0
47
1
0
0
 
405617.22
0.045000
2112.88
20110901
0
0
48
1
0
0
 
155124.71
0.057500
919.13
20110901
0
0
49
1
0
0
 
71296.17
0.048000
368.14
20110901
0
0
50
1
0
0
 
490169.53
0.050500
2597.16
20110901
0
0
51
1
0
0
 
890731.69
0.047000
4481.94
20110901
0
0
52
1
0
0
 
1133784.29
0.052500
6350.35
20110901
0
0
53
1
0
0
 
431371.45
0.039500
1990.84
20110901
0
0
54
1
0
0
 
1083400.65
0.043750
5266.11
20110901
0
0
55
1
0
0
 
941003.41
0.047000
4978.93
20110901
0
0
56
1
0
0
 
1972516.86
0.049000
10614.54
20110901
0
0
57
1
0
0
 
721430.03
0.048000
3828.75
20110901
0
0
58
1
0
0
 
943957.60
0.047500
4810.80
20110901
0
0
59
1
0
0
 
411523.13
0.051500
2276.93
20110901
0
0
60
1
0
0
 
687204.74
0.045000
3390.78
20110901
0
0
61
1
0
0
 
717977.43
0.045000
3547.75
20110901
0
0
62
1
0
0
 
632773.57
0.046500
3310.39
20110901
0
0
63
1
0
0
 
410679.47
0.043500
2075.88
20110901
0
0
64
1
0
0
 
676460.28
0.049000
3635.48
20110901
0
0
65
1
0
0
 
1143002.20
0.045500
6115.93
20110901
0
0
66
1
0
0
 
1085911.24
0.047500
5511.59
20110901
0
0
67
1
0
0
 
1056593.88
0.046500
5307.21
20110901
0
0
68
1
0
0
 
700234.54
0.043500
3534.47
20110901
0
0
69
1
0
0
 
1579507.36
0.047500
8346.36
20110901
0
0
70
1
0
0
 
1074612.72
0.047500
5461.79
20110901
0
0
71
1
0
0
 
985108.50
0.044500
4831.68
20110901
0
0
72
1
0
0
 
410574.97
0.037000
1833.72
20110901
0
0
73
1
0
0
 
679368.72
0.037000
3034.20
20110901
0
0
74
1
0
0
 
1973687.05
0.046000
10252.89
20110901
0
0
75
1
0
0
 
703346.52
0.047500
3550.46
20110901
0
0
76
1
0
0
 
987076.72
0.047000
4980.47
20110901
0
0
77
1
0
0
 
720075.70
0.039500
3462.94
20110901
0
0
78
1
0
0
 
165868.37
0.042000
786.94
20110901
0
0
79
1
0
0
 
246221.90
0.041500
1224.99
20110901
0
0
80
1
0
0
 
410574.97
0.037000
1919.39
20110901
0
0
81
1
0
0
 
1775336.20
0.048500
9498.46
20110901
0
0
82
1
0
0
 
986487.47
0.044500
4831.38
20110901
0
0
83
1
0
0
 
411276.16
0.037500
1845.38
20110901
0
0
84
1
0
0
 
558754.96
0.041500
2634.78
20110901
0
0
85
1
0
0
 
765675.89
0.045000
3767.08
20110901
0
0
86
1
0
0
 
703299.24
0.041000
3296.05
20110901
0
0
87
1
0
0
 
1482113.74
0.045500
7644.91
20110901
0
0
88
1
0
0
 
695717.50
0.040500
3240.98
20110901
0
0
89
1
0
0
 
411471.77
0.039500
1892.97
20110901
0
0
90
1
0
0
 
1225645.80
0.047500
6212.28
20110901
0
0
91
1
0
0
 
1480265.27
0.046000
7689.67
20110901
0
0
92
1
0
0
 
389301.13
0.048500
2077.79
20110901
0
0
93
1
0
0
 
1190880.57
0.050500
6251.77
20110901
0
0
94
1
0
0
 
519036.79
0.041500
2443.76
20110901
0
0
95
1
0
0
 
297009.64
0.039500
1428.36
20110901
0
0
96
1
0
0
 
642218.29
0.038500
3047.26
20110901
0
0
97
1
0
0
 
183336.27
0.047000
921.23
20110901
0
0
98
1
0
0
 
1434522.48
0.045000
7346.94
20110901
0
0
99
1
0
0
 
705847.75
0.041500
3328.38
20110901
0
0
100
1
0
0
 
517853.31
0.042000
2561.23
20110901
0
0
101
1
0
0
 
720572.69
0.040500
3351.07
20110901
0
0
102
1
0
0
 
721239.70
0.040000
3483.94
20110901
0
0
103
1
0
0
 
373791.30
0.041000
1831.33
20110901
0
0
104
1
0
0
 
721314.03
0.040500
3505.01
20110901
0
0
105
1
0
0
 
712324.73
0.045500
3659.37
20110901
0
0
106
1
0
0
 
1347729.28
0.049000
6943.38
20110901
0
0
107
1
0
0
 
791384.05
0.044500
4029.76
20110901
0
0
108
1
0
0
 
816504.05
0.047000
4278.77
20110901
0
0
109
1
0
0
 
721461.23
0.041500
3396.82
20110901
0
0
110
1
0
0
 
720075.70
0.039500
3312.70
20110901
0
0
111
1
0
0
 
987900.05
0.050500
5192.62
20110901
0
0
112
1
0
0
 
217434.32
0.040000
1050.32
20110901
0
0
113
1
0
0
 
405091.52
0.038500
1922.12
20110901
0
0
114
1
0
0
 
757401.59
0.049000
3902.06
20110901
0
0
115
1
0
0
 
593821.15
0.047000
2987.95
20110901
0
0
116
1
0
0
 
407067.63
0.038500
1846.55
20110901
0
0
117
1
0
0
 
722699.83
0.043000
3611.33
20110901
0
0
118
1
0
0
 
722509.89
0.041500
3547.34
20110901
0
0
119
1
0
0
 
412600.54
0.038000
1943.05
20110901
0
0
120
1
0
0
 
1484828.96
0.048000
7869.99
20110901
0
0
121
1
0
0
 
392984.66
0.037500
1842.42
20110901
0
0
122
1
0
0
 
862246.28
0.047500
4358.48
20110901
0
0
123
1
0
0
 
1071050.79
0.051500
5897.09
20110901
0
0
124
1
0
0
 
1067720.22
0.042500
5081.50
20110901
0
0
125
1
0
0
 
296997.16
0.041000
1449.60
20110901
0
0
126
1
0
0
 
1148449.67
0.050500
6005.79
20110901
0
0
127
1
0
0
 
163316.05
0.047500
826.66
20110901
0
0
128
1
0
0
 
1980314.34
0.049500
10675.40
20110901
0
0
129
1
0
0
 
412826.08
0.041000
2014.94
20110901
0
0
130
1
0
0
 
724186.38
0.047500
3655.66
20110901
0
0
131
1
0
0
 
722762.25
0.043500
3632.79
20110901
0
0
132
1
0
0
 
435328.86
0.051000
2383.55
20110901
0
0
133
1
0
0
 
639710.68
0.040500
3228.60
20110901
0
0
134
1
0
0
 
596841.56
0.041500
2916.04
20110901
0
0
135
1
0
0
 
600053.90
0.046500
3100.12
20110901
0
0
136
1
0
0
 
598274.06
0.042500
2952.25
20110901
0
0
137
1
0
0
 
398388.52
0.041000
2014.94
20110901
0
0
138
1
0
0
 
1223990.91
0.046000
6111.71
20110901
0
0
139
1
0
0
 
1482113.74
0.045500
7335.72
20110901
0
0
140
1
0
0
 
1897511.61
0.046500
9504.39
20110901
0
0
141
1
0
0
 
1086528.19
0.044000
5508.38
20110901
0
0
142
1
0
0
 
1090459.43
0.049000
5610.54
20110901
0
0
143
1
0
0
 
906647.41
0.052500
5041.62
20110901
0
0
144
1
0
0
 
647753.49
0.052500
3589.32
20110901
0
0
145
1
0
0
 
636068.10
0.053750
3569.82
20110901
0
0
146
1
0
0
 
430506.91
0.052500
2385.52
20110901
0
0
147
1
0
0
 
804076.64
0.052500
4445.24
20110901
0
0
148
1
0
0
 
656100.94
0.055000
3747.41
20110901
0
0
149
1
0
0
 
965520.18
0.052500
5356.38
20110901
0
0
150
1
0
0
 
767338.73
0.052500
4251.97
20110901
0
0
151
1
0
0
 
517378.10
0.051250
2858.28
20110901
0
0
152
1
0
0
 
761538.02
0.055000
4357.78
20110901
0
0
153
1
0
0
 
696819.88
0.053750
3949.20
20110901
0
0
154
1
0
0
 
760362.94
0.052500
4213.31
20110901
0
0
155
1
0
0
 
1199934.44
0.053750
6742.05
20110901
0
0
156
1
0
0
 
996274.47
0.053750
5597.75
20110901
0
0
157
1
0
0
 
1644027.50
0.050000
8857.56
20110901
0
0
158
1
0
0
 
935231.29
0.053750
5254.77
20110901
0
0
159
1
0
0
 
995626.16
0.053750
5594.11
20110901
0
0
160
1
0
0
 
846050.36
0.052500
4682.69
20110901
0
0
161
1
0
0
 
494285.73
0.052500
2738.93
20110901
0
0
162
1
0
0
 
549431.56
0.055000
3129.94
20110901
0
0
163
1
0
0
 
1063895.36
0.053750
5977.69
20110901
0
0
164
1
0
0
 
470914.83
0.052500
2606.40
20110901
0
0
165
1
0
0
 
630475.99
0.052500
3485.51
20110901
0
0
166
1
0
0
 
396940.24
0.041500
2022.19
20110901
0
0
167
1
0
0
 
320860.34
0.042500
1585.97
20110901
0
0
168
1
0
0
 
573857.64
0.044500
3022.32
20110901
0
0
169
1
0
0
 
310304.66
0.042500
1648.00
20110901
0
0
170
1
0
0
 
434453.28
0.048500
2456.41
20110901
0
0
171
1
0
0
 
399040.07
0.041000
1931.67
20110901
0
0
172
1
0
0
 
264219.56
0.040000
1405.73
20110901
0
0
173
1
0
0
 
400542.71
0.044000
2088.18
20110901
0
0
174
1
0
0
 
92862.87
0.051500
525.28
20110901
0
0
175
1
0
0
 
405418.12
0.044000
2088.18
20110901
0
0
176
1
0
0
 
220340.10
0.039500
1086.70
20110901
0
0
177
1
0
0
 
906282.71
0.055500
5144.58
20110901
0
0
178
1
0
0
 
548978.46
0.050500
2949.31
20110901
0
0
179
1
0
0
 
603470.91
0.045000
3040.88
20110901
0
0
180
1
0
0
 
711245.94
0.044500
3673.37
20110901
0
0
181
1
0
0
 
1033652.43
0.047000
5230.07
20110901
0
0
182
1
0
0
 
1890636.62
0.048000
10073.58
20110901
0
0
183
1
0
0
 
991006.89
0.047000
4979.65
20110901
0
0
184
1
0
0
 
574521.86
0.046000
2988.59
20110901
0
0
185
1
0
0
 
1133472.89
0.046500
5693.37
20110901
0
0
186
1
0
0
 
715703.76
0.041000
3349.03
20110901
0
0
187
1
0
0
 
1084191.48
0.046500
5445.83
20110901
0
0
188
1
0
0
 
488421.32
0.042500
2324.50
20110901
0
0
189
1
0
0
 
1934349.75
0.046500
10312.74
20110901
0
0
190
1
0
0
 
592183.69
0.040500
2881.82
20110901
0
0
191
1
0
0
 
719750.29
0.042000
3564.94
20110901
0
0
192
1
0
0
 
710245.69
0.039000
3243.10
20110901
0
0
193
1
0
0
 
915037.87
0.044500
4468.51
20110901
0
0
194
1
0
0
 
1281543.55
0.046500
6410.15
20110901
0
0
195
1
0
0
 
721239.70
0.040000
3333.46
20110901
0
0
196
1
0
0
 
721387.81
0.041000
3375.64
20110901
0
0
197
1
0
0
 
940039.43
0.046000
4674.03
20110901
0
0
198
1
0
0
 
1110547.91
0.050500
6046.68
20110901
0
0
199
1
0
0
 
722384.63
0.046500
3608.30
20110901
0
0
200
1
0
0
 
346558.04
0.042000
1711.57
20110901
0
0
201
1
0
0
 
642810.28
0.043000
3082.57
20110901
0
0
202
1
0
0
 
450981.42
0.048000
2387.23
20110901
0
0
203
1
0
0
 
316553.57
0.044500
1611.91
20110901
0
0
204
1
0
0
 
262529.56
0.045000
1287.96
20110901
0
0
205
1
0
0
 
851063.09
0.051250
4688.04
20110901
0
0
206
1
0
0
 
990680.89
0.052500
5522.04
20110901
0
0
207
1
0
0
 
867376.35
0.048750
4630.58
20110901
0
0
208
1
0
0
 
589581.82
0.053750
3331.83
20110901
0
0
209
1
0
0
 
587346.37
0.051250
3228.81
20110901
0
0
210
1
0
0
 
959443.86
0.050000
5237.11
20110901
0
0
211
1
0
0
 
574877.60
0.051250
3152.58
20110901
0
0
212
1
0
0
 
522613.06
0.051250
2869.45
20110901
0
0
213
1
0
0
 
773203.75
0.048750
4127.83
20110901
0
0
214
1
0
0
 
714340.25
0.051250
3927.69
20110901
0
0
215
1
0
0
 
773356.94
0.050000
4187.21
20110901
0
0
216
1
0
0
 
1082239.34
0.051250
5934.91
20110901
0
0
217
1
0
0
 
572801.75
0.052500
3188.98
20110901
0
0
218
1
0
0
 
703827.09
0.052500
3918.44
20110901
0
0
219
1
0
0
 
758419.17
0.053750
4280.99
20110901
0
0
220
1
0
0
 
984704.62
0.053750
5599.72
20110901
0
0
221
1
0
0
 
712892.66
0.050000
3854.26
20110901
0
0
222
1
0
0
 
620651.25
0.052500
3451.28
20110901
0
0
223
1
0
0
 
512568.02
0.053750
2911.86
20110901
0
0
224
1
0
0
 
573942.25
0.051250
3147.46
20110901
0
0
225
1
0
0
 
913598.66
0.052500
5080.28
20110901
0
0
226
1
0
0
 
549082.75
0.052500
3053.30
20110901
0
0
227
1
0
0
 
442175.94
0.058750
2626.43
20110901
0
0
228
1
0
0
 
522032.09
0.053750
2939.85
20110901
0
0
229
1
0
0
 
1426887.72
0.053750
8035.59
20110901
0
0
230
1
0
0
 
605114.29
0.053750
3404.63
20110901
0
0
231
1
0
0
 
715024.01
0.055000
4082.41
20110901
0
0
232
1
0
0
 
680244.01
0.052500
3773.80
20110901
0
0
233
1
0
0
 
802920.57
0.052500
4449.14
20110901
0
0
234
1
0
0
 
543536.21
0.053750
3057.45
20110901
0
0
235
1
0
0
 
500208.93
0.051250
2744.22
20110901
0
0
236
1
0
0
 
709894.75
0.053750
3988.68
20110901
0
0
237
1
0
0
 
597926.26
0.052500
3313.23
20110901
0
0
238
1
0
0
 
801156.10
0.051250
4377.68
20110901
0
0
239
1
0
0
 
486133.81
0.053750
2729.86
20110901
0
0
240
1
0
0
 
906927.18
0.053750
5095.74
20110901
0
0
241
1
0
0
 
592908.69
0.052500
3285.42
20110901
0
0
242
1
0
0
 
1257035.10
0.051250
6860.54
20110901
0
0
243
1
0
0
 
583047.42
0.052500
3233.71
20110901
0
0
244
1
0
0
 
1187134.35
0.050000
6388.18
20110901
0
0
245
1
0
0
 
759065.51
0.048750
4021.99
20110901
0
0
246
1
0
0
 
564351.91
0.052500
3119.95
20110901
0
0
247
1
0
0
 
466792.82
0.046250
2406.18
20110901
0
0
248
1
0
0
 
697407.36
0.048750
3704.46
20110901
0
0
249
1
0
0
 
652062.02
0.051250
3558.77
20110901
0
0
250
1
0
0
 
1769270.12
0.050500
9669.28
20110901
0
0
251
1
0
0
 
1126058.57
0.047000
5948.78
20110901
0
0
252
1
0
0
 
1209450.55
0.048000
6427.16
20110901
0
0
253
1
0
0
 
1027069.61
0.049000
5512.66
20110901
0
0
254
1
0
0
 
1305353.06
0.049500
7045.77
20110901
0
0
255
1
0
0
 
1090196.46
0.047500
5738.13
20110901
0
0
256
1
0
0
 
1230708.14
0.051500
6784.38
20110901
0
0
257
1
0
0
 
1040569.83
0.051000
5697.42
20110901
0
0
258
1
0
0
 
991405.32
0.049500
5337.70
20110901
0
0
259
1
0
0
 
803060.06
0.049500
4312.87
20110901
0
0
260
1
0
0
 
994106.62
0.051500
5460.27
20110901
0
0
261
1
0
0
 
869937.57
0.052500
4831.79
20110901
0
0
262
1
0
0
 
995424.27
0.053000
5553.05
20110901
0
0
263
1
0
0
 
995338.71
0.052000
5491.11
20110901
0
0
264
1
0
0
 
962189.35
0.050500
5226.06
20110901
0
0
265
1
0
0
 
894695.97
0.051500
4914.24
20110901
0
0
266
1
0
0
 
796406.83
0.054000
4492.25
20110901
0
0
267
1
0
0
 
1938981.54
0.056000
11481.58
20110901
0
0
268
1
0
0
 
933587.10
0.051500
5121.73
20110901
0
0
269
1
0
0
 
1296835.52
0.053500
7266.36
20110901
0
0
270
1
0
0
 
995207.90
0.050500
5398.82
20110901
0
0
271
1
0
0
 
903230.61
0.051500
4955.19
20110901
0
0
272
1
0
0
 
1992760.60
0.050000
10736.44
20110901
0
0
273
1
0
0
 
940387.54
0.049500
5044.13
20110901
0
0
274
1
0
0
 
553081.79
0.052500
3064.74
20110901
0
0
275
1
0
0
 
1409971.72
0.051000
7682.74
20110901
0
0
276
1
0
0
 
1646206.48
0.052500
9111.37
20110901
0
0
277
1
0
0
 
1283506.93
0.052000
7072.55
20110901
0
0
278
1
0
0
 
1197136.83
0.050500
6478.58
20110901
0
0
279
1
0
0
 
1096162.77
0.052000
6040.22
20110901
0
0
280
1
0
0
 
1011225.92
0.051500
5534.53
20110901
0
0
281
1
0
0
 
917865.06
0.052000
5051.83
20110901
0
0
282
1
0
0
 
586648.13
0.052500
3246.96
20110901
0
0
283
1
0
0
 
1720959.68
0.051500
9418.96
20110901
0
0
284
1
0
0
 
2393563.05
0.050000
13420.55
20110901
0
0
285
1
0
0
 
1097447.38
0.052000
6040.22
20110901
0
0
286
1
0
0
 
805066.83
0.052000
4425.84
20110901
0
0
287
1
0
0
 
594311.12
0.052000
3267.21
20110901
0
0
288
1
0
0
 
1095174.60
0.049000
6899.45
20110901
0
0
289
1
0
0
 
1097276.93
0.048500
5804.62
20110901
0
0
290
1
0
0
 
1695830.12
0.049000
9022.36
20110901
0
0
291
1
0
0
 
768162.80
0.050500
4157.09
20110901
0
0
292
1
0
0
 
998809.51
0.050500
5398.82
20110901
0
0
293
1
0
0
 
479953.20
0.051500
2626.83
20110901
0
0
294
1
0
0
 
773167.87
0.051000
4207.87
20110901
0
0
295
1
0
0
 
498817.99
0.051000
2714.75
20110901
0
0
296
1
0
0
 
2494089.97
0.051000
13573.75
20110901
0
0
297
1
0
0
 
1444513.05
0.050000
7773.18
20110901
0
0
298
1
0
0
 
1578066.18
0.049000
8385.49
20110901
0
0
299
1
0
0
 
998776.06
0.049000
5307.27
20110901
0
0
300
1
120
0
 
1462500.00
0.049000
5971.87
20110901
0
0
301
1
0
0
 
1003758.57
0.048500
5303.31
20110901
0
0
302
1
0
0
 
1094680.04
0.050000
5905.04
20110901
0
0
303
1
0
0
 
995704.56
0.055000
5464.55
20110901
0
0
304
1
0
0
 
852895.47
0.051250
4504.59
20110901
0
0
305
1
0
0
 
948201.94
0.053750
5135.96
20110901
0
0
306
1
0
0
 
885138.64
0.056250
4927.23
20110901
0
0
307
1
0
0
 
1149250.16
0.047500
5817.11
20110901
0
0
308
1
0
0
 
741397.95
0.051250
4095.98
20110901
0
0
309
1
0
0
 
988524.78
0.051250
5228.01
20110901
0
0
310
1
0
0
 
1437363.49
0.047500
7275.44
20110901
0
0
311
1
0
0
 
772897.16
0.053750
4206.58
20110901
0
0
312
1
0
0
 
614009.15
0.053750
3329.77
20110901
0
0
313
1
0
0
 
929896.24
0.051250
4924.21
20110901
0
0
314
1
0
0
 
889846.11
0.050000
4632.30
20110901
0
0
315
1
0
0
 
497636.82
0.051250
2618.65
20110901
0
0
316
1
0
0
 
611692.82
0.047500
3096.19
20110901
0
0
317
1
0
0
 
628339.60
0.048750
3227.71
20110901
0
0
318
1
0
0
 
1041052.52
0.048750
5335.56
20110901
0
0
319
1
0
0
 
1379874.06
0.050000
7174.00
20110901
0
0
320
1
0
0
 
614737.26
0.047500
3103.17
20110901
0
0
321
1
0
0
 
748636.86
0.053750
4099.48
20110901
0
0
322
1
0
0
 
496188.03
0.047500
2504.73
20110901
0
0
323
1
0
0
 
1288211.19
0.047500
6485.40
20110901
0
0
324
1
0
0
 
692065.41
0.053750
3753.06
20110901
0
0
325
1
0
0
 
576767.58
0.053750
3124.08
20110901
0
0
326
1
0
0
 
664135.18
0.052500
3550.21
20110901
0
0
327
1
0
0
 
796390.08
0.053750
4313.67
20110901
0
0
328
1
0
0
 
1789343.01
0.051250
9427.54
20110901
0
0
329
1
0
0
 
662312.53
0.053750
3591.71
20110901
0
0
330
1
0
0
 
970200.38
0.052500
5209.11
20110901
0
0
331
1
0
0
 
446940.40
0.053750
2426.66
20110901
0
0
332
1
0
0
 
870570.27
0.047500
4382.82
20110901
0
0
333
1
0
0
 
1212679.58
0.052500
6497.65
20110901
0
0
334
1
0
0
 
618991.78
0.050000
3209.92
20110901
0
0
335
1
0
0
 
895843.46
0.052500
4782.99
20110901
0
0
336
1
0
0
 
890020.73
0.052500
4757.69
20110901
0
0
337
1
0
0
 
570298.95
0.051250
3022.74
20110901
0
0
338
1
0
0
 
759680.95
0.053750
4119.74
20110901
0
0
339
1
0
0
 
758270.88
0.048750
3879.69
20110901
0
0
340
1
0
0
 
1488715.44
0.051250
7824.12
20110901
0
0
341
1
0
0
 
617857.14
0.052500
3294.80
20110901
0
0
342
1
0
0
 
569765.78
0.045000
2783.44
20110901
0
0
343
1
0
0
 
522852.52
0.053750
2961.69
20110901
0
0
344
1
0
0
 
545536.72
0.050000
2968.63
20110901
0
0
345
1
0
0
 
450289.48
0.048750
2413.19
20110901
0
0
346
1
0
0
 
691414.10
0.049900
3753.48
20110901
0
0
347
1
0
0
 
530413.34
0.049900
2879.46
20110901
0
0
348
1
0
0
 
513955.89
0.049900
2793.66
20110901
0
0
349
1
0
0
 
655703.16
0.053750
3727.54
20110901
0
0
350
1
0
0
 
584982.46
0.049900
3179.73
20110901
0
0
351
1
0
0
 
740800.87
0.049900
4021.58
20110901
0
0
352
1
0
0
 
589920.22
0.049900
3211.91
20110901
0
0
353
1
0
0
 
591345.43
0.051250
3266.93
20110901
0
0
354
1
0
0
 
661136.04
0.051250
3634.46
20110901
0
0
355
1
0
0
 
919755.18
0.049900
4986.76
20110901
0
0
356
1
0
0
 
790187.55
0.049900
4289.69
20110901
0
0
357
1
0
0
 
743715.98
0.049900
4032.31
20110901
0
0
358
1
0
0
 
642352.54
0.046250
3341.91
20110901
0
0
359
1
0
0
 
732966.79
0.046250
3830.34
20110901
0
0
360
1
0
0
 
607123.06
0.047500
3208.14
20110901
0
0
361
1
0
0
 
919518.87
0.047500
4846.11
20110901
0
0
362
1
0
0
 
627282.08
0.047500
3305.95
20110901
0
0
363
1
0
0
 
716845.35
0.048750
3836.76
20110901
0
0
364
1
0
0
 
806821.79
0.048750
4318.34
20110901
0
0
365
1
0
0
 
534568.84
0.048750
2861.17
20110901
0
0
366
1
0
0
 
968977.08
0.048750
5186.25
20110901
0
0
367
1
0
0
 
823630.55
0.048750
4408.31
20110901
0
0
368
1
0
0
 
791001.73
0.048750
4233.67
20110901
0
0
369
1
0
0
 
538869.91
0.048750
2884.19
20110901
0
0
370
1
0
0
 
884652.29
0.048750
4919.00
20110901
0
0
371
1
0
0
 
890073.92
0.048750
4789.34
20110901
0
0
372
1
0
0
 
693015.61
0.048750
3704.46
20110901
0
0
373
1
0
0
 
631064.81
0.048750
3394.88
20110901
0
0
374
1
0
0
 
840703.96
0.049900
4552.43
20110901
0
0
375
1
0
0
 
613170.09
0.049900
3324.51
20110901
0
0
376
1
0
0
 
839524.86
0.049900
4557.53
20110901
0
0
377
1
0
0
 
642027.40
0.049900
3485.37
20110901
0
0
378
1
0
0
 
578318.46
0.049900
3139.52
20110901
0
0
379
1
0
0
 
963041.06
0.049900
5228.06
20110901
0
0
380
1
0
0
 
991467.70
0.049900
5362.11
20110901
0
0
381
1
0
0
 
900279.72
0.051250
5021.08
20110901
0
0
382
1
0
0
 
943273.54
0.051250
5198.22
20110901
0
0
383
1
0
0
 
884898.86
0.050000
4791.13
20110901
0
0
384
1
0
0
 
464192.63
0.052500
2584.31
20110901
0
0
385
1
0
0
 
743756.78
0.051250
4083.65
20110901
0
0
386
1
0
0
 
693024.39
0.051250
3811.41
20110901
0
0
387
1
0
0
 
863380.75
0.051250
4764.26
20110901
0
0
388
1
0
0
 
933311.32
0.047500
4912.37
20110901
0
0
389
1
0
0
 
595997.07
0.051250
3272.37
20110901
0
0
390
1
0
0
 
772807.56
0.048750
4125.71
20110901
0
0
391
1
0
0
 
983427.70
0.051250
5444.87
20110901
0
0
392
1
0
0
 
952008.64
0.051250
5227.08
20110901
0
0
393
1
0
0
 
477800.52
0.048750
2550.78
20110901
0
0
394
1
0
0
 
1013424.58
0.050000
5503.50
20110901
0
0
395
1
0
0
 
930011.30
0.050000
5035.39
20110901
0
0
396
1
0
0
 
782959.34
0.047500
4121.01
20110901
0
0
397
1
0
0
 
984150.03
0.048750
5253.98
20110901
0
0
398
1
0
0
 
493661.07
0.048750
2635.46
20110901
0
0
399
1
0
0
 
783117.02
0.048750
4180.74
20110901
0
0
400
1
0
0
 
728687.50
0.050000
3959.06
20110901
0
0
401
1
0
0
 
747578.43
0.050000
4047.63
20110901
0
0
402
1
0
0
 
906186.24
0.051250
5009.28
20110901
0
0
403
1
0
0
 
753378.36
0.048750
4021.98
20110901
0
0
404
1
0
0
 
538169.89
0.048750
2873.07
20110901
0
0
405
1
0
0
 
680157.51
0.050000
3682.60
20110901
0
0
406
1
0
0
 
879368.42
0.050000
4938.76
20110901
0
0
407
1
0
0
 
631152.61
0.048750
3369.47
20110901
0
0
408
1
0
0
 
987517.38
0.050000
5346.74
20110901
0
0
409
1
0
0
 
1332323.16
0.053750
7520.41
20110901
0
0
410
1
120
0
 
1100000.00
0.050000
4583.33
20110901
0
0
411
1
0
0
 
728596.18
0.048750
3889.68
20110901
0
0
412
1
0
0
 
541349.86
0.050000
2931.05
20110901
0
0
413
1
0
0
 
887549.75
0.051250
4873.16
20110901
0
0
414
1
0
0
 
663666.84
0.048750
3543.05
20110901
0
0
415
1
0
0
 
600930.29
0.051250
3310.48
20110901
0
0
416
1
0
0
 
702965.00
0.048750
3779.98
20110901
0
0
417
1
0
0
 
725906.63
0.051250
3985.64
20110901
0
0
418
1
0
0
 
403674.13
0.052000
2240.38
20110901
0
0
419
1
0
0
 
846164.46
0.053750
4583.27
20110901
0
0
420
1
0
0
 
992547.12
0.048750
5085.05
20110901
0
0
421
1
0
0
 
494947.53
0.047500
2498.47
20110901
0
0
422
1
0
0
 
546743.70
0.051250
2880.63
20110901
0
0
423
1
0
0
 
842488.32
0.047500
4247.83
20110901
0
0
424
1
0
0
 
904487.19
0.050000
4696.41
20110901
0
0
425
1
0
0
 
506560.06
0.052500
2707.38
20110901
0
0
426
1
0
0
 
474507.37
0.047500
2500.78
20110901
0
0
427
1
0
0
 
1397235.07
0.051250
7712.34
20110901
0
0
428
1
0
0
 
548738.70
0.052500
3058.66
20110901
0
0
429
1
0
0
 
1015448.99
0.052500
5660.09
20110901
0
0
430
1
0
0
 
609996.68
0.052500
3396.06
20110901
0
0
431
1
0
0
 
872332.78
0.048750
4657.04
20110901
0
0
432
1
0
0
 
811631.33
0.047500
4277.51
20110901
0
0
433
1
0
0
 
988114.43
0.047500
5200.83
20110901
0
0
434
1
0
0
 
567097.82
0.050000
3074.29
20110901
0
0
435
1
0
0
 
736030.77
0.048750
3929.38
20110901
0
0
436
1
0
0
 
655143.67
0.047500
3463.74
20110901
0
0
437
1
0
0
 
1429015.49
0.047500
7531.29
20110901
0
0
438
1
0
0
 
1093722.66
0.047500
5764.21
20110901
0
0
439
1
0
0
 
642109.96
0.051250
3525.56
20110901
0
0
440
1
0
0
 
546366.42
0.047500
2879.50
20110901
0
0
441
1
0
0
 
804427.43
0.048750
4294.52
20110901
0
0
442
1
0
0
 
542532.15
0.048750
2900.07
20110901
0
0
443
1
0
0
 
824062.23
0.050000
4543.66
20110901
0
0
444
1
0
0
 
917238.45
0.047500
4840.89
20110901
0
0
445
1
0
0
 
554666.58
0.047500
2921.23
20110901
0
0
446
1
0
0
 
1238281.66
0.048750
6615.11
20110901
0
0
447
1
0
0
 
990021.33
0.048750
5292.08
20110901
0
0
448
1
0
0
 
951444.20
0.047500
5007.82
20110901
0
0
449
1
0
0
 
922702.66
0.047500
4856.54
20110901
0
0
450
1
0
0
 
555891.44
0.053750
3141.44
20110901
0
0
451
1
0
0
 
550566.86
0.048750
2977.97
20110901
0
0
452
1
0
0
 
892334.91
0.050000
4831.40
20110901
0
0
453
1
0
0
 
547057.70
0.048750
2920.53
20110901
0
0
454
1
0
0
 
571094.32
0.050000
3092.10
20110901
0
0
455
1
0
0
 
1089392.23
0.050000
5898.33
20110901
0
0
456
1
0
0
 
737806.67
0.051250
4050.99
20110901
0
0
457
1
0
0
 
336496.18
0.047500
1755.57
20110901
0
0
458
1
0
0
 
941758.21
0.048500
4843.00
20110901
0
0
459
1
0
0
 
1342210.35
0.044500
6583.15
20110901
0
0
460
1
0
0
 
1484075.81
0.048000
7855.82
20110901
0
0
461
1
0
0
 
719586.15
0.041000
3522.52
20110901
0
0
462
1
0
0
 
989230.13
0.044500
4830.82
20110901
0
0
463
1
0
0
 
840236.61
0.046250
4361.19
20110901
0
0
464
1
0
0
 
460309.30
0.053750
2620.67
20110901
0
0
465
1
0
0
 
998797.44
0.050000
5368.22
20110901
0
0
466
1
0
0
 
1129730.20
0.053500
6351.96
20110901
0
0
467
1
0
0
 
847034.84
0.052000
4667.45
20110901
0
0
468
1
0
0
 
1544337.64
0.049500
8273.44
20110901
0
0
469
1
0
0
 
997547.13
0.049000
5307.27
20110901
0
0
470
1
0
0
 
1068737.93
0.051000
5809.57
20110901
0
0
471
1
0
0
 
998730.29
0.047000
5186.38
20110901
0
0
472
1
120
0
 
999999.00
0.050000
4166.66
20110901
0
0
473
1
0
0
 
1474044.21
0.048750
7869.33
20110901
0
0

 
KEY
ARM
Look-back
Days
Gross
Margin
ARM Round
Flag
ARM Round
Factor
Initial
Fixed Rate
Period
Initial
Interest
Rate Cap
(Change Up)
Initial
Interest
Rate Cap
(Change Down)
Subsequent Interest
Rate Reset Period
Subsequent Interest
Rate Cap (Change Down)
Subsequent Interest
Rate Cap (Change
Up)
1
                   
2
                   
3
                   
4
                   
5
                   
6
                   
7
                   
8
                   
9
                   
10
                   
11
                   
12
                   
13
                   
14
                   
15
                   
16
                   
17
                   
18
                   
19
                   
20
                   
21
                   
22
                   
23
                   
24
                   
25
                   
26
                   
27
                   
28
                   
29
                   
30
                   
31
                   
32
                   
33
                   
34
                   
35
                   
36
                   
37
                   
38
                   
39
                   
40
                   
41
                   
42
                   
43
                   
44
                   
45
                   
46
                   
47
                   
48
                   
49
                   
50
                   
51
                   
52
                   
53
                   
54
                   
55
                   
56
                   
57
                   
58
                   
59
                   
60
                   
61
                   
62
                   
63
                   
64
                   
65
                   
66
                   
67
                   
68
                   
69
                   
70
                   
71
                   
72
                   
73
                   
74
                   
75
                   
76
                   
77
                   
78
                   
79
                   
80
                   
81
                   
82
                   
83
                   
84
                   
85
                   
86
                   
87
                   
88
                   
89
                   
90
                   
91
                   
92
                   
93
                   
94
                   
95
                   
96
                   
97
                   
98
                   
99
                   
100
                   
101
                   
102
                   
103
                   
104
                   
105
                   
106
                   
107
                   
108
                   
109
                   
110
                   
111
                   
112
                   
113
                   
114
                   
115
                   
116
                   
117
                   
118
                   
119
                   
120
                   
121
                   
122
                   
123
                   
124
                   
125
                   
126
                   
127
                   
128
                   
129
                   
130
                   
131
                   
132
                   
133
                   
134
                   
135
                   
136
                   
137
                   
138
                   
139
                   
140
                   
141
                   
142
                   
143
                   
144
                   
145
                   
146
                   
147
                   
148
                   
149
                   
150
                   
151
                   
152
                   
153
                   
154
                   
155
                   
156
                   
157
                   
158
                   
159
                   
160
                   
161
                   
162
                   
163
                   
164
                   
165
                   
166
                   
167
                   
168
                   
169
                   
170
                   
171
                   
172
                   
173
                   
174
                   
175
                   
176
                   
177
                   
178
                   
179
                   
180
                   
181
                   
182
                   
183
                   
184
                   
185
                   
186
                   
187
                   
188
                   
189
                   
190
                   
191
                   
192
                   
193
                   
194
                   
195
                   
196
                   
197
                   
198
                   
199
                   
200
                   
201
                   
202
                   
203
                   
204
                   
205
                   
206
                   
207
                   
208
                   
209
                   
210
                   
211
                   
212
                   
213
                   
214
                   
215
                   
216
                   
217
                   
218
                   
219
                   
220
                   
221
                   
222
                   
223
                   
224
                   
225
                   
226
                   
227
                   
228
                   
229
                   
230
                   
231
                   
232
                   
233
                   
234
                   
235
                   
236
                   
237
                   
238
                   
239
                   
240
                   
241
                   
242
                   
243
                   
244
                   
245
                   
246
                   
247
                   
248
                   
249
                   
250
                   
251
                   
252
                   
253
                   
254
                   
255
                   
256
                   
257
                   
258
                   
259
                   
260
                   
261
                   
262
                   
263
                   
264
                   
265
                   
266
                   
267
                   
268
                   
269
                   
270
                   
271
                   
272
                   
273
                   
274
                   
275
                   
276
                   
277
                   
278
                   
279
                   
280
                   
281
                   
282
                   
283
                   
284
                   
285
                   
286
                   
287
                   
288
                   
289
                   
290
                   
291
                   
292
                   
293
                   
294
                   
295
                   
296
                   
297
                   
298
                   
299
                   
300
                   
301
                   
302
                   
303
                   
304
                   
305
                   
306
                   
307
                   
308
                   
309
                   
310
                   
311
                   
312
                   
313
                   
314
                   
315
                   
316
                   
317
                   
318
                   
319
                   
320
                   
321
                   
322
                   
323
                   
324
                   
325
                   
326
                   
327
                   
328
                   
329
                   
330
                   
331
                   
332
                   
333
                   
334
                   
335
                   
336
                   
337
                   
338
                   
339
                   
340
                   
341
                   
342
                   
343
                   
344
                   
345
                   
346
                   
347
                   
348
                   
349
                   
350
                   
351
                   
352
                   
353
                   
354
                   
355
                   
356
                   
357
                   
358
                   
359
                   
360
                   
361
                   
362
                   
363
                   
364
                   
365
                   
366
                   
367
                   
368
                   
369
                   
370
                   
371
                   
372
                   
373
                   
374
                   
375
                   
376
                   
377
                   
378
                   
379
                   
380
                   
381
                   
382
                   
383
                   
384
                   
385
                   
386
                   
387
                   
388
                   
389
                   
390
                   
391
                   
392
                   
393
                   
394
                   
395
                   
396
                   
397
                   
398
                   
399
                   
400
                   
401
                   
402
                   
403
                   
404
                   
405
                   
406
                   
407
                   
408
                   
409
                   
410
                   
411
                   
412
                   
413
                   
414
                   
415
                   
416
                   
417
                   
418
                   
419
                   
420
                   
421
                   
422
                   
423
                   
424
                   
425
                   
426
                   
427
                   
428
                   
429
                   
430
                   
431
                   
432
                   
433
                   
434
                   
435
                   
436
                   
437
                   
438
                   
439
                   
440
                   
441
                   
442
                   
443
                   
444
                   
445
                   
446
                   
447
                   
448
                   
449
                   
450
                   
451
                   
452
                   
453
                   
454
                   
455
                   
456
                   
457
                   
458
                   
459
                   
460
                   
461
                   
462
                   
463
                   
464
                   
465
                   
466
                   
467
                   
468
                   
469
                   
470
                   
471
                   
472
                   
473
                   

 
KEY
Lifetime Maximum
Rate (Ceiling)
Lifetime Minimum
Rate (Floor)
Negative
Amortization Limit
Initial Negative
Amortization Recast
Period
Subsequent
Negative
Amortization Recast
Period
Initial Fixed
Payment Period
Subsequent
Payment Reset
Period
Initial Periodic
Payment Cap
Subsequent
Periodic Payment
Cap
Initial Minimum
Payment Reset
Period
1
                   
2
                   
3
                   
4
                   
5
                   
6
                   
7
                   
8
                   
9
                   
10
                   
11
                   
12
                   
13
                   
14
                   
15
                   
16
                   
17
                   
18
                   
19
                   
20
                   
21
                   
22
                   
23
                   
24
                   
25
                   
26
                   
27
                   
28
                   
29
                   
30
                   
31
                   
32
                   
33
                   
34
                   
35
                   
36
                   
37
                   
38
                   
39
                   
40
                   
41
                   
42
                   
43
                   
44
                   
45
                   
46
                   
47
                   
48
                   
49
                   
50
                   
51
                   
52
                   
53
                   
54
                   
55
                   
56
                   
57
                   
58
                   
59
                   
60
                   
61
                   
62
                   
63
                   
64
                   
65
                   
66
                   
67
                   
68
                   
69
                   
70
                   
71
                   
72
                   
73
                   
74
                   
75
                   
76
                   
77
                   
78
                   
79
                   
80
                   
81
                   
82
                   
83
                   
84
                   
85
                   
86
                   
87
                   
88
                   
89
                   
90
                   
91
                   
92
                   
93
                   
94
                   
95
                   
96
                   
97
                   
98
                   
99
                   
100
                   
101
                   
102
                   
103
                   
104
                   
105
                   
106
                   
107
                   
108
                   
109
                   
110
                   
111
                   
112
                   
113
                   
114
                   
115
                   
116
                   
117
                   
118
                   
119
                   
120
                   
121
                   
122
                   
123
                   
124
                   
125
                   
126
                   
127
                   
128
                   
129
                   
130
                   
131
                   
132
                   
133
                   
134
                   
135
                   
136
                   
137
                   
138
                   
139
                   
140
                   
141
                   
142
                   
143
                   
144
                   
145
                   
146
                   
147
                   
148
                   
149
                   
150
                   
151
                   
152
                   
153
                   
154
                   
155
                   
156
                   
157
                   
158
                   
159
                   
160
                   
161
                   
162
                   
163
                   
164
                   
165
                   
166
                   
167
                   
168
                   
169
                   
170
                   
171
                   
172
                   
173
                   
174
                   
175
                   
176
                   
177
                   
178
                   
179
                   
180
                   
181
                   
182
                   
183
                   
184
                   
185
                   
186
                   
187
                   
188
                   
189
                   
190
                   
191
                   
192
                   
193
                   
194
                   
195
                   
196
                   
197
                   
198
                   
199
                   
200
                   
201
                   
202
                   
203
                   
204
                   
205
                   
206
                   
207
                   
208
                   
209
                   
210
                   
211
                   
212
                   
213
                   
214
                   
215
                   
216
                   
217
                   
218
                   
219
                   
220
                   
221
                   
222
                   
223
                   
224
                   
225
                   
226
                   
227
                   
228
                   
229
                   
230
                   
231
                   
232
                   
233
                   
234
                   
235
                   
236
                   
237
                   
238
                   
239
                   
240
                   
241
                   
242
                   
243
                   
244
                   
245
                   
246
                   
247
                   
248
                   
249
                   
250
                   
251
                   
252
                   
253
                   
254
                   
255
                   
256
                   
257
                   
258
                   
259
                   
260
                   
261
                   
262
                   
263
                   
264
                   
265
                   
266
                   
267
                   
268
                   
269
                   
270
                   
271
                   
272
                   
273
                   
274
                   
275
                   
276
                   
277
                   
278
                   
279
                   
280
                   
281
                   
282
                   
283
                   
284
                   
285
                   
286
                   
287
                   
288
                   
289
                   
290
                   
291
                   
292
                   
293
                   
294
                   
295
                   
296
                   
297
                   
298
                   
299
                   
300
                   
301
                   
302
                   
303
                   
304
                   
305
                   
306
                   
307
                   
308
                   
309
                   
310
                   
311
                   
312
                   
313
                   
314
                   
315
                   
316
                   
317
                   
318
                   
319
                   
320
                   
321
                   
322
                   
323
                   
324
                   
325
                   
326
                   
327
                   
328
                   
329
                   
330
                   
331
                   
332
                   
333
                   
334
                   
335
                   
336
                   
337
                   
338
                   
339
                   
340
                   
341
                   
342
                   
343
                   
344
                   
345
                   
346
                   
347
                   
348
                   
349
                   
350
                   
351
                   
352
                   
353
                   
354
                   
355
                   
356
                   
357
                   
358
                   
359
                   
360
                   
361
                   
362
                   
363
                   
364
                   
365
                   
366
                   
367
                   
368
                   
369
                   
370
                   
371
                   
372
                   
373
                   
374
                   
375
                   
376
                   
377
                   
378
                   
379
                   
380
                   
381
                   
382
                   
383
                   
384
                   
385
                   
386
                   
387
                   
388
                   
389
                   
390
                   
391
                   
392
                   
393
                   
394
                   
395
                   
396
                   
397
                   
398
                   
399
                   
400
                   
401
                   
402
                   
403
                   
404
                   
405
                   
406
                   
407
                   
408
                   
409
                   
410
                   
411
                   
412
                   
413
                   
414
                   
415
                   
416
                   
417
                   
418
                   
419
                   
420
                   
421
                   
422
                   
423
                   
424
                   
425
                   
426
                   
427
                   
428
                   
429
                   
430
                   
431
                   
432
                   
433
                   
434
                   
435
                   
436
                   
437
                   
438
                   
439
                   
440
                   
441
                   
442
                   
443
                   
444
                   
445
                   
446
                   
447
                   
448
                   
449
                   
450
                   
451
                   
452
                   
453
                   
454
                   
455
                   
456
                   
457
                   
458
                   
459
                   
460
                   
461
                   
462
                   
463
                   
464
                   
465
                   
466
                   
467
                   
468
                   
469
                   
470
                   
471
                   
472
                   
473
                   

 
 
 
KEY
Subsequent
Minimum Payment
Reset Period
Option ARM
Indicator
Options
at Recast
Initial
Minimum
Payment
Current
Minimum
Payment
Prepayment Penalty
Calculation
Prepayment Penalty
Type
Prepayment Penalty
Total Term
Prepayment Penalty
Hard Term
Primary Borrower ID
1
 
0
         
0
 
109
2
 
0
         
0
 
165
3
 
0
         
0
 
186
4
 
0
         
0
 
127
5
 
0
         
0
 
269
6
 
0
         
0
 
70
7
 
0
         
0
 
270
8
 
0
         
0
 
428
9
 
0
         
0
 
344
10
 
0
         
0
 
385
11
 
0
         
0
 
446
12
 
0
         
0
 
100
13
 
0
         
0
 
351
14
 
0
         
0
 
427
15
 
0
         
0
 
370
16
 
0
         
0
 
81
17
 
0
         
0
 
13
18
 
0
         
0
 
369
19
 
0
         
0
 
14
20
 
0
         
0
 
117
21
 
0
         
0
 
342
22
 
0
         
0
 
17
23
 
0
         
0
 
9
24
 
0
         
0
 
84
25
 
0
         
0
 
215
26
 
0
         
0
 
395
27
 
0
         
0
 
348
28
 
0
         
0
 
140
29
 
0
         
0
 
37
30
 
0
         
0
 
302
31
 
0
         
0
 
12
32
 
0
         
0
 
226
33
 
0
         
0
 
413
34
 
0
         
0
 
379
35
 
0
         
0
 
434
36
 
0
         
0
 
142
37
 
0
         
0
 
406
38
 
0
         
0
 
73
39
 
0
         
0
 
110
40
 
0
         
0
 
99
41
 
0
         
0
 
77
42
 
0
         
0
 
49
43
 
0
         
0
 
441
44
 
0
         
0
 
223
45
 
0
         
0
 
221
46
 
0
         
0
 
79
47
 
0
         
0
 
391
48
 
0
         
0
 
330
49
 
0
         
0
 
33
50
 
0
         
0
 
243
51
 
0
     
20
1
60
 
47
52
 
0
     
20
1
60
 
255
53
 
0
         
0
 
174
54
 
0
     
20
1
36
 
449
55
 
0
     
20
1
60
 
58
56
 
0
     
20
1
60
 
224
57
 
0
         
0
 
242
58
 
0
     
20
1
60
 
445
59
 
0
         
0
 
343
60
 
0
     
20
1
60
 
414
61
 
0
         
0
 
244
62
 
0
     
20
1
60
 
141
63
 
0
         
0
 
411
64
 
0
     
20
1
60
 
213
65
 
0
     
20
1
60
 
340
66
 
0
     
20
1
60
 
133
67
 
0
     
20
1
60
 
314
68
 
0
         
0
 
375
69
 
0
     
20
1
60
 
248
70
 
0
     
20
1
60
 
101
71
 
0
     
20
1
60
 
7
72
 
0
         
0
 
420
73
 
0
         
0
 
35
74
 
0
     
20
1
36
 
146
75
 
0
         
0
 
208
76
 
0
     
20
1
60
 
367
77
 
0
         
0
 
260
78
 
0
         
0
 
260
79
 
0
         
0
 
452
80
 
0
         
0
 
138
81
 
0
     
20
1
60
 
324
82
 
0
     
20
1
60
 
93
83
 
0
         
0
 
278
84
 
0
         
0
 
256
85
 
0
     
20
1
60
 
364
86
 
0
         
0
 
119
87
 
0
     
20
1
60
 
163
88
 
0
         
0
 
67
89
 
0
         
0
 
18
90
 
0
     
20
1
60
 
21
91
 
0
     
20
1
60
 
377
92
 
0
         
0
 
122
93
 
0
     
20
1
60
 
279
94
 
0
         
0
 
257
95
 
0
         
0
 
48
96
 
0
         
0
 
241
97
 
0
         
0
 
292
98
 
0
     
20
1
60
 
150
99
 
0
         
0
 
311
100
 
0
         
0
 
68
101
 
0
         
0
 
350
102
 
0
         
0
 
197
103
 
0
         
0
 
229
104
 
0
         
0
 
304
105
 
0
         
0
 
300
106
 
0
     
20
1
60
 
239
107
 
0
         
0
 
464
108
 
0
     
20
1
60
 
438
109
 
0
         
0
 
166
110
 
0
         
0
 
11
111
 
0
     
20
1
60
 
363
112
 
0
         
0
 
156
113
 
0
         
0
 
308
114
 
0
     
20
1
60
 
170
115
 
0
         
0
 
419
116
 
0
         
0
 
212
117
 
0
         
0
 
465
118
 
0
         
0
 
323
119
 
0
         
0
 
272
120
 
0
     
20
1
60
 
453
121
 
0
         
0
 
193
122
 
0
         
0
 
360
123
 
0
     
20
1
60
 
191
124
 
0
         
0
 
422
125
 
0
         
0
 
53
126
 
0
     
20
1
60
 
175
127
 
0
         
0
 
346
128
 
0
     
20
1
60
 
178
129
 
0
         
0
 
403
130
 
0
         
0
 
125
131
 
0
         
0
 
106
132
 
0
     
20
1
60
 
143
133
 
0
         
0
 
136
134
 
0
         
0
 
5
135
 
0
         
0
 
312
136
 
0
         
0
 
312
137
 
0
         
0
 
322
138
 
0
     
20
1
60
 
194
139
 
0
     
20
1
60
 
262
140
 
0
     
20
1
60
 
120
141
 
0
     
20
1
60
 
211
142
 
0
     
20
1
60
 
92
143
 
0
         
0
 
281
144
 
0
         
0
 
214
145
 
0
         
0
 
415
146
 
0
         
0
 
290
147
 
0
         
0
 
456
148
 
0
         
0
 
42
149
 
0
         
0
 
83
150
 
0
         
0
 
164
151
 
0
         
0
 
463
152
 
0
         
0
 
80
153
 
0
         
0
 
228
154
 
0
         
0
 
394
155
 
0
         
0
 
265
156
 
0
         
0
 
195
157
 
0
         
0
 
440
158
 
0
         
0
 
171
159
 
0
         
0
 
307
160
 
0
         
0
 
66
161
 
0
         
0
 
390
162
 
0
         
0
 
45
163
 
0
         
0
 
398
164
 
0
         
0
 
72
165
 
0
         
0
 
210
166
 
0
         
0
 
111
167
 
0
         
0
 
103
168
 
0
         
0
 
359
169
 
0
         
0
 
378
170
 
0
         
0
 
437
171
 
0
         
0
 
442
172
 
0
         
0
 
40
173
 
0
         
0
 
249
174
 
0
         
0
 
407
175
 
0
         
0
 
64
176
 
0
         
0
 
75
177
 
0
         
0
 
383
178
 
0
         
0
 
331
179
 
0
         
0
 
49
180
 
0
         
0
 
368
181
 
0
     
20
1
60
 
189
182
 
0
     
20
1
48
 
287
183
 
0
         
0
 
209
184
 
0
         
0
 
118
185
 
0
     
20
1
60
 
10
186
 
0
         
0
 
61
187
 
0
     
20
1
60
 
284
188
 
0
         
0
 
366
189
 
0
     
20
1
60
 
145
190
 
0
         
0
 
157
191
 
0
         
0
 
169
192
 
0
         
0
 
280
193
 
0
     
20
1
60
 
325
194
 
0
     
20
1
60
 
26
195
 
0
         
0
 
39
196
 
0
         
0
 
88
197
 
0
     
20
1
60
 
352
198
 
0
     
20
1
60
 
392
199
 
0
         
0
 
266
200
 
0
         
0
 
273
201
 
0
         
0
 
115
202
 
0
         
0
 
57
203
 
0
         
0
 
34
204
 
0
         
0
 
355
205
 
0
         
0
 
327
206
 
0
         
0
 
43
207
 
0
         
0
 
113
208
 
0
         
0
 
200
209
 
0
         
0
 
430
210
 
0
         
0
 
54
211
 
0
         
0
 
268
212
 
0
         
0
 
167
213
 
0
         
0
 
159
214
 
0
         
0
 
126
215
 
0
         
0
 
400
216
 
0
         
0
 
258
217
 
0
         
0
 
469
218
 
0
         
0
 
135
219
 
0
         
0
 
345
220
 
0
         
0
 
85
221
 
0
         
0
 
203
222
 
0
         
0
 
408
223
 
0
         
0
 
60
224
 
0
         
0
 
128
225
 
0
         
0
 
416
226
 
0
         
0
 
423
227
 
0
         
0
 
357
228
 
0
         
0
 
371
229
 
0
         
0
 
231
230
 
0
         
0
 
455
231
 
0
         
0
 
62
232
 
0
         
0
 
275
233
 
0
         
0
 
225
234
 
0
         
0
 
29
235
 
0
         
0
 
467
236
 
0
         
0
 
294
237
 
0
         
0
 
32
238
 
0
         
0
 
288
239
 
0
         
0
 
86
240
 
0
         
0
 
201
241
 
0
         
0
 
298
242
 
0
         
0
 
295
243
 
0
         
0
 
71
244
 
0
         
0
 
246
245
 
0
         
0
 
421
246
 
0
         
0
 
282
247
 
0
         
0
 
332
248
 
0
         
0
 
432
249
 
0
         
0
 
321
250
 
0
     
20
1
60
 
196
251
 
0
     
20
1
60
 
220
252
 
0
     
20
1
60
 
402
253
 
0
     
20
1
60
 
365
254
 
0
     
20
1
60
 
180
255
 
0
     
20
1
60
 
139
256
 
0
     
20
1
60
 
310
257
 
0
     
20
1
60
 
267
258
 
0
     
20
1
60
 
27
259
 
0
     
20
1
60
 
313
260
 
0
     
20
1
60
 
250
261
 
0
     
20
1
60
 
168
262
 
0
     
20
1
60
 
417
263
 
0
     
20
1
60
 
462
264
 
0
     
20
1
60
 
78
265
 
0
     
20
1
60
 
457
266
 
0
     
20
1
60
 
418
267
 
0
     
20
1
60
 
286
268
 
0
     
20
1
60
 
31
269
 
0
     
20
1
60
 
316
270
 
0
     
20
1
60
 
301
271
 
0
     
20
1
60
 
254
272
 
0
     
20
1
60
 
121
273
 
0
     
20
1
60
 
460
274
 
0
     
20
1
60
 
166
275
 
0
     
20
1
60
 
396
276
 
0
     
20
1
60
 
87
277
 
0
     
20
1
60
 
155
278
 
0
     
20
1
60
 
124
279
 
0
     
20
1
60
 
444
280
 
0
     
20
1
60
 
318
281
 
0
     
20
1
60
 
153
282
 
0
     
20
1
60
 
397
283
 
0
     
20
1
60
 
16
284
 
0
     
20
1
60
 
362
285
 
0
     
20
1
60
 
372
286
 
0
     
20
1
60
 
401
287
 
0
     
20
1
60
 
28
288
 
0
     
20
1
60
 
252
289
 
0
     
20
1
60
 
134
290
 
0
     
20
1
60
 
271
291
 
0
     
20
1
60
 
46
292
 
0
     
20
1
60
 
461
293
 
0
     
20
1
60
 
192
294
 
0
     
20
1
60
 
89
295
 
0
     
20
1
60
 
317
296
 
0
     
20
1
60
 
247
297
 
0
     
20
1
60
 
38
298
 
0
     
20
1
60
 
50
299
 
0
     
20
1
60
 
1
300
 
0
     
20
1
60
 
65
301
 
0
     
20
1
60
 
470
302
 
0
     
20
1
60
 
349
303
 
0
         
0
 
3
304
 
0
         
0
 
276
305
 
0
         
0
 
274
306
 
0
         
0
 
185
307
 
0
         
0
 
236
308
 
0
         
0
 
161
309
 
0
         
0
 
253
310
 
0
         
0
 
131
311
 
0
         
0
 
339
312
 
0
         
0
 
296
313
 
0
         
0
 
459
314
 
0
         
0
 
22
315
 
0
         
0
 
51
316
 
0
         
0
 
429
317
 
0
         
0
 
356
318
 
0
         
0
 
237
319
 
0
         
0
 
173
320
 
0
         
0
 
388
321
 
0
         
0
 
315
322
 
0
         
0
 
104
323
 
0
         
0
 
334
324
 
0
         
0
 
114
325
 
0
         
0
 
184
326
 
0
         
0
 
297
327
 
0
         
0
 
95
328
 
0
         
0
 
108
329
 
0
         
0
 
320
330
 
0
         
0
 
25
331
 
0
         
0
 
23
332
 
0
         
0
 
431
333
 
0
         
0
 
309
334
 
0
         
0
 
116
335
 
0
         
0
 
41
336
 
0
         
0
 
162
337
 
0
         
0
 
96
338
 
0
         
0
 
451
339
 
0
         
0
 
199
340
 
0
         
0
 
299
341
 
0
         
0
 
380
342
 
0
         
0
 
107
343
 
0
         
0
 
181
344
 
0
         
0
 
74
345
 
0
         
0
 
382
346
 
0
         
0
 
2
347
 
0
         
0
 
102
348
 
0
         
0
 
436
349
 
0
         
0
 
439
350
 
0
         
0
 
55
351
 
0
         
0
 
147
352
 
0
         
0
 
458
353
 
0
         
0
 
448
354
 
0
         
0
 
410
355
 
0
         
0
 
381
356
 
0
         
0
 
234
357
 
0
         
0
 
466
358
 
0
         
0
 
198
359
 
0
         
0
 
399
360
 
0
         
0
 
217
361
 
0
         
0
 
91
362
 
0
         
0
 
105
363
 
0
         
0
 
303
364
 
0
         
0
 
354
365
 
0
         
0
 
283
366
 
0
         
0
 
251
367
 
0
         
0
 
341
368
 
0
         
0
 
336
369
 
0
         
0
 
148
370
 
0
         
0
 
424
371
 
0
         
0
 
329
372
 
0
         
0
 
245
373
 
0
         
0
 
319
374
 
0
         
0
 
384
375
 
0
         
0
 
137
376
 
0
         
0
 
233
377
 
0
         
0
 
187
378
 
0
         
0
 
376
379
 
0
         
0
 
63
380
 
0
         
0
 
59
381
 
0
         
0
 
44
382
 
0
         
0
 
277
383
 
0
         
0
 
412
384
 
0
         
0
 
291
385
 
0
         
0
 
24
386
 
0
         
0
 
259
387
 
0
         
0
 
389
388
 
0
         
0
 
435
389
 
0
         
0
 
206
390
 
0
         
0
 
289
391
 
0
         
0
 
468
392
 
0
         
0
 
4
393
 
0
         
0
 
338
394
 
0
         
0
 
219
395
 
0
         
0
 
305
396
 
0
         
0
 
132
397
 
0
         
0
 
218
398
 
0
         
0
 
450
399
 
0
         
0
 
76
400
 
0
         
0
 
97
401
 
0
         
0
 
261
402
 
0
         
0
 
433
403
 
0
         
0
 
306
404
 
0
         
0
 
393
405
 
0
         
0
 
188
406
 
0
         
0
 
90
407
 
0
         
0
 
216
408
 
0
         
0
 
20
409
 
0
         
0
 
149
410
 
0
         
0
 
264
411
 
0
         
0
 
123
412
 
0
         
0
 
227
413
 
0
         
0
 
337
414
 
0
         
0
 
19
415
 
0
         
0
 
235
416
 
0
         
0
 
129
417
 
0
         
0
 
205
418
 
0
         
0
 
263
419
 
0
         
0
 
112
420
 
0
         
0
 
443
421
 
0
         
0
 
204
422
 
0
         
0
 
447
423
 
0
         
0
 
158
424
 
0
         
0
 
176
425
 
0
         
0
 
404
426
 
0
         
0
 
409
427
 
0
         
0
 
425
428
 
0
         
0
 
160
429
 
0
         
0
 
144
430
 
0
         
0
 
335
431
 
0
         
0
 
405
432
 
0
         
0
 
182
433
 
0
         
0
 
52
434
 
0
         
0
 
358
435
 
0
         
0
 
190
436
 
0
         
0
 
347
437
 
0
         
0
 
386
438
 
0
         
0
 
454
439
 
0
         
0
 
230
440
 
0
         
0
 
202
441
 
0
         
0
 
238
442
 
0
         
0
 
15
443
 
0
         
0
 
326
444
 
0
         
0
 
154
445
 
0
         
0
 
152
446
 
0
         
0
 
8
447
 
0
         
0
 
151
448
 
0
         
0
 
293
449
 
0
         
0
 
373
450
 
0
         
0
 
30
451
 
0
         
0
 
333
452
 
0
         
0
 
98
453
 
0
         
0
 
94
454
 
0
         
0
 
56
455
 
0
         
0
 
130
456
 
0
         
0
 
328
457
 
0
         
0
 
6
458
 
0
     
20
1
60
 
232
459
 
0
     
20
1
60
 
240
460
 
0
     
20
1
60
 
374
461
 
0
         
0
 
353
462
 
0
     
20
1
60
 
222
463
 
0
         
0
 
285
464
 
0
         
0
 
426
465
 
0
         
0
 
183
466
 
0
     
20
1
60
 
387
467
 
0
     
20
1
60
 
361
468
 
0
     
20
1
60
 
36
469
 
0
     
20
1
60
 
179
470
 
0
     
20
1
60
 
207
471
 
0
     
20
1
60
 
177
472
 
0
         
0
 
82
473
 
0
         
0
 
69

 
KEY
Number of
Mortgaged
Properties
Total Number of
Borrowers
Self-employment
Flag
Current
‘Other’
Monthly
Payment
Length of
Employment:
Borrower
Length of
Employment: Co-
Borrower
Years
in Home
FICO Model Used
Most
Recent FICO
Date
Primary Wage
Earner Original
FICO: Equifax
1
1
3
0
 
5
13
2
1
20110825
 
2
2
2
0
 
0
27
23
1
20110825
 
3
1
2
0
 
5
1
2
1
20110825
 
4
1
2
0
 
18
3
11
1
20110825
 
5
1
1
0
 
0
0
7
1
20110825
 
6
1
2
0
 
10
3
4
1
20110825
 
7
1
2
1
 
2
3
7
1
20110825
 
8
2
2
0
 
9
2
4
1
20110825
 
9
1
2
0
 
7
2
2
1
20110825
 
10
3
1
0
 
3
0
1
1
20110825
 
11
1
2
0
 
3
10
6
1
20110825
 
12
1
2
0
 
3
0
2
1
20110825
 
13
1
2
0
 
20
9
3
1
20110825
 
14
1
1
1
 
1
0
31
1
20110825
 
15
1
2
0
 
10
0
11
1
20110825
 
16
1
2
0
 
4
13
7
1
20110825
 
17
1
1
0
 
11
0
5
1
20110825
 
18
1
2
0
 
2
0
9
1
20110825
 
19
1
1
0
 
1
0
1
1
20110825
 
20
3
1
1
 
20
0
3
1
20110825
 
21
2
2
0
 
0
0
4
1
20110825
 
22
1
1
0
 
7
0
2
1
20110825
 
23
1
2
1
 
3
5
1
1
20110825
 
24
1
2
0
 
7
0
3
1
20110825
 
25
1
2
1
 
4
10
2
1
20110825
 
26
3
2
0
 
2
0
1
1
20110825
 
27
1
2
1
 
7
11
2
1
20110825
 
28
1
2
0
 
3
3
5
1
20110825
 
29
2
2
0
 
18
0
12
1
20110825
 
30
1
2
0
 
1
0
2
1
20110825
 
31
2
1
0
 
3
0
10
1
20110825
 
32
1
1
0
 
22
0
9
1
20110825
 
33
1
1
0
 
3
0
1
1
20110825
 
34
2
2
1
 
11
0
2
1
20110825
 
35
1
2
1
 
7
0
7
1
20110825
 
36
1
1
0
 
16
0
9
1
20110825
 
37
2
1
0
 
3
0
1
1
20110825
 
38
2
2
0
 
7
11
1
1
20110825
 
39
1
1
0
 
15
0
5
1
20110825
 
40
1
2
0
 
6
3
11
1
20110825
 
41
1
2
0
 
0
16
13
1
20110825
 
42
2
2
0
 
10
0
6
1
20110825
 
43
2
1
0
 
27
0
21
1
20110825
 
44
3
2
0
 
6
0
12
1
20110825
 
45
1
2
0
 
0
0
35
1
20110825
 
46
1
2
0
 
10
0
1
1
20110825
 
47
1
2
0
 
12
0
0
1
20110825
 
48
3
2
1
 
17
0
4
1
20110825
 
49
1
2
1
 
7
0
19
1
20110825
 
50
3
2
0
 
0
0
20
1
20110825
 
51
3
2
1
 
33
0
8
1
20110825
 
52
1
2
1
 
39
0
11
1
20110825
 
53
1
1
0
 
4
0
1
1
20110825
 
54
1
1
1
 
3
0
21
1
20110825
 
55
1
2
1
 
7
0
6
1
20110825
 
56
3
2
1
 
17
10
2
1
20110825
 
57
2
1
0
 
28
0
25
1
20110825
 
58
1
2
0
 
20
0
4
1
20110825
 
59
1
1
0
 
35
0
35
1
20110825
 
60
1
1
0
 
1
0
4
1
20110825
 
61
2
2
0
 
1
0
6
1
20110825
 
62
1
2
0
 
9
0
10
1
20110825
 
63
1
1
0
 
1
0
20
1
20110825
 
64
1
2
1
 
5
0
4
1
20110825
 
65
1
2
0
 
6
0
5
1
20110825
 
66
1
2
0
 
0
0
17
1
20110825
 
67
2
1
0
 
1
0
6
1
20110825
 
68
1
1
0
 
0
0
20
1
20110825
 
69
3
2
0
 
16
0
9
1
20110825
 
70
2
2
0
 
28
0
13
1
20110825
 
71
1
2
1
 
20
0
2
1
20110825
 
72
1
2
0
 
20
0
8
1
20110825
 
73
2
1
1
 
39
0
10
1
20110825
 
74
1
2
1
 
10
0
2
1
20110825
 
75
2
2
0
 
2
0
9
1
20110825
 
76
2
2
1
 
10
10
1
1
20110825
 
77
2
2
0
 
2
2
5
1
20110825
 
78
2
2
0
 
2
2
5
1
20110825
 
79
1
1
0
 
3
0
4
1
20110825
 
80
3
2
0
 
0
0
11
1
20110825
 
81
2
2
1
 
13
0
13
1
20110825
 
82
2
2
0
 
13
0
12
1
20110825
 
83
2
2
0
 
24
0
24
1
20110825
 
84
1
2
1
 
15
15
4
1
20110825
 
85
1
2
0
 
3
3
2
1
20110825
 
86
1
2
1
 
20
0
10
1
20110825
 
87
1
2
0
 
3
0
3
1
20110825
 
88
6
1
0
 
27
0
7
1
20110825
 
89
1
2
1
 
4
0
3
1
20110825
 
90
1
2
0
 
8
4
1
1
20110825
 
91
1
2
0
 
2
0
2
1
20110825
 
92
3
2
0
 
12
3
3
1
20110825
 
93
1
1
1
 
19
0
7
1
20110825
 
94
1
2
1
 
20
0
12
1
20110825
 
95
2
1
0
 
17
0
16
1
20110825
 
96
1
4
1
 
5
5
1
1
20110825
 
97
2
2
0
 
5
7
3
1
20110825
 
98
3
1
1
 
11
0
8
1
20110825
 
99
1
2
1
 
2
3
10
1
20110825
 
100
2
2
0
 
3
0
10
1
20110825
 
101
1
2
0
 
1
0
7
1
20110825
 
102
2
1
0
 
1
0
11
1
20110825
 
103
1
1
0
 
3
0
10
1
20110825
 
104
1
1
1
 
2
0
2
1
20110825
 
105
1
2
0
 
6
1
6
1
20110825
 
106
2
2
1
 
11
2
0
1
20110825
 
107
3
1
0
 
6
0
3
1
20110825
 
108
3
2
1
 
21
21
8
1
20110825
 
109
2
2
1
 
8
8
5
1
20110825
 
110
1
2
0
 
6
0
1
1
20110825
 
111
1
2
0
 
4
0
10
1
20110825
 
112
1
1
0
 
13
0
14
1
20110825
 
113
1
2
1
 
4
14
1
1
20110825
 
114
1
2
0
 
1
0
4
1
20110825
 
115
1
3
0
 
3
0
2
1
20110825
 
116
2
2
0
 
21
5
2
1
20110825
 
117
1
2
1
 
43
0
7
1
20110825
 
118
2
2
0
 
1
0
0
1
20110825
 
119
1
2
0
 
3
0
2
1
20110825
 
120
1
2
0
 
4
1
2
1
20110825
 
121
1
2
0
 
23
12
27
1
20110825
 
122
1
2
1
 
34
7
16
1
20110825
 
123
1
2
0
 
6
5
0
1
20110825
 
124
1
2
1
 
20
21
3
1
20110825
 
125
4
1
1
 
23
0
11
1
20110825
 
126
1
2
0
 
3
2
1
1
20110825
 
127
1
2
0
 
0
0
2
1
20110825
 
128
2
2
0
 
3
0
5
1
20110825
 
129
2
1
1
 
0
0
12
1
20110825
 
130
1
2
1
 
31
30
1
1
20110825
 
131
1
1
0
 
25
0
36
1
20110825
 
132
3
3
0
 
10
14
3
1
20110825
 
133
2
2
0
 
0
0
7
1
20110825
 
134
1
1
0
 
2
0
2
1
20110825
 
135
2
2
0
 
13
0
1
1
20110825
 
136
2
1
0
 
10
0
6
1
20110825
 
137
1
2
0
 
1
1
5
1
20110825
 
138
1
1
0
 
5
0
10
1
20110825
 
139
2
2
1
 
7
1
1
1
20110825
 
140
3
2
1
 
16
5
0
1
20110825
 
141
1
1
0
 
18
0
5
1
20110825
 
142
2
2
1
 
2
0
7
1
20110825
 
143
1
2
0
 
7
13
4
1
20110825
 
144
1
2
1
 
10
6
0
1
   
145
3
1
1
 
3
 
0
1
   
146
1
2
0
 
11
 
0
1
   
147
1
2
1
 
3
 
8
1
   
148
1
2
0
 
10
8
0
1
20110825
 
149
2
2
0
 
7
15
0
1
   
150
1
2
0
 
7
10
3
1
   
151
1
2
1
 
30
 
6
1
20110825
 
152
1
2
0
 
8
 
2
1
20110825
 
153
1
2
0
 
8
 
4
1
20110825
 
154
2
2
0
 
0
 
0
1
   
155
1
2
0
 
8
11
11
1
   
156
1
2
0
 
1
 
1
1
   
157
1
2
1
 
13
8
0
1
   
158
1
2
0
 
9
 
0
1
   
159
1
2
0
 
1
 
0
1
   
160
2
2
0
 
1
 
0
1
   
161
1
1
0
 
0
 
0
1
   
162
1
2
1
 
17
 
0
1
   
163
1
1
1
 
2
 
0
1
   
164
1
2
0
 
3
3
0
1
   
165
2
2
0
 
2
 
0
1
   
166
1
2
0
 
0
 
4
1
20110825
 
167
1
1
0
 
8
 
6
1
20110825
 
168
3
2
0
 
1
 
9
1
20110825
 
169
1
1
0
 
99
 
1
1
20110825
 
170
1
2
0
 
0
 
10
1
20110825
 
171
1
2
0
 
4
3
7
1
20110825
 
172
1
1
0
 
99
 
3
1
20110825
 
173
2
2
1
 
14
 
5
1
20110825
 
174
1
1
0
 
25
 
6
1
20110825
 
175
1
2
1
 
25
 
9
1
20110825
 
176
2
2
0
 
28
 
0
1
20110825
 
177
2
2
1
 
40
 
0
1
20110825
 
178
3
2
0
 
5
 
0
1
20110825
 
179
2
2
0
 
10
 
6
1
20110825
 
180
1
2
0
 
5
 
5
1
20110825
 
181
2
2
0
 
1
 
0
1
20110825
 
182
3
1
1
 
3
 
2
1
20110825
 
183
1
1
0
 
1
 
0
1
20110825
 
184
5
2
1
 
7
7
38
1
20110825
 
185
1
2
0
 
2
1
0
1
20110825
 
186
1
2
1
 
2
2
1
1
20110825
 
187
2
2
0
 
15
5
1
1
20110825
 
188
2
2
1
 
19
9
9
1
20110825
 
189
1
2
1
 
10
10
8
1
20110825
 
190
1
2
0
 
0
6
8
1
20110825
 
191
1
2
0
 
1
10
0
1
20110825
 
192
1
2
0
 
7
3
6
1
20110825
 
193
6
2
1
 
10
8
1
1
20110825
 
194
3
2
0
 
8
3
0
1
20110825
 
195
1
2
1
 
6
5
1
1
20110825
 
196
1
2
0
 
3
 
0
1
20110825
 
197
2
1
1
 
15
 
2
1
20110825
 
198
2
2
0
 
2
3
0
1
20110825
 
199
1
1
1
 
25
 
6
1
20110825
 
200
1
2
1
 
22
 
5
1
20110825
 
201
1
2
0
 
2
 
2
1
20110825
 
202
1
2
0
 
0
 
13
1
20110825
 
203
2
1
0
 
8
 
0
1
20110825
 
204
1
2
0
 
99
27
36
1
20110825
 
205
1
2
1
 
4
11
14
1
20110825
 
206
1
1
1
 
5
 
14
1
20110825
 
207
1
2
0
 
8
 
3
1
20110825
 
208
3
2
0
 
99
 
7
1
20110825
 
209
2
2
0
 
12
 
10
1
20110825
 
210
1
2
0
 
5
4
4
1
20110825
 
211
3
2
1
 
13
14
15
1
20110825
 
212
3
2
1
 
39
 
5
1
20110825
 
213
1
1
0
 
35
 
19
1
20110825
 
214
1
2
0
 
4
19
20
1
20110825
 
215
3
2
0
 
1
 
0
1
20110825
 
216
4
2
1
 
36
36
8
1
20110825
 
217
2
1
1
 
16
 
0
1
20110825
 
218
1
2
0
 
10
 
0
1
20110825
 
219
2
2
0
 
4
 
0
1
20110825
 
220
4
1
1
 
9
 
0
1
20110825
 
221
1
2
0
 
24
 
14
1
20110825
 
222
1
1
0
 
3
 
0
1
20110825
 
223
1
2
0
 
2
 
2
1
20110825
 
224
1
2
1
 
16
 
14
1
20110825
 
225
1
2
0
 
10
 
0
1
20110825
 
226
1
2
0
 
19
 
0
1
20110825
 
227
1
2
0
 
5
21
6
1
   
228
3
2
1
 
6
7
0
1
20110825
 
229
2
2
0
 
13
 
0
1
20110825
 
230
2
2
0
 
4
9
0
1
   
231
1
2
0
 
12
5
5
1
20110825
 
232
2
2
1
 
11
 
0
1
   
233
1
2
0
 
3
5
3
1
   
234
2
2
0
 
26
27
0
1
   
235
1
2
0
 
5
5
0
1
   
236
1
2
1
 
7
 
11
1
   
237
1
2
1
 
4
 
10
1
   
238
1
2
0
 
1
 
0
1
   
239
1
2
0
 
1
 
0
1
   
240
2
2
1
 
7
7
0
1
   
241
2
2
1
 
30
 
0
1
   
242
2
2
1
 
6
4
0
1
   
243
2
2
0
 
8
2
0
1
   
244
2
2
1
 
3
 
0
1
   
245
2
2
0
 
9
 
0
1
   
246
2
2
1
 
3
 
3
1
   
247
2
2
0
 
23
 
0
1
   
248
2
2
0
 
0
0
0
1
   
249
1
2
0
 
0
 
0
1
   
250
1
2
0
 
0
10
6
1
20110825
 
251
1
2
0
 
17
30
7
1
20110825
 
252
2
2
1
 
8
6
0
1
20110825
 
253
1
2
0
 
4
 
3
1
20110825
 
254
2
2
0
 
25
2
0
1
20110825
 
255
2
2
0
 
2
 
0
1
20110825
 
256
4
2
0
 
20
 
0
1
20110825
 
257
1
1
0
 
0
 
6
1
20110825
 
258
1
1
1
 
10
 
0
1
20110825
 
259
1
2
0
 
4
4
0
1
20110825
 
260
1
1
0
 
7
 
0
1
20110825
 
261
1
2
0
 
1
 
5
1
20110825
 
262
1
2
1
 
24
 
15
1
20110825
 
263
3
1
1
 
16
 
2
1
20110825
 
264
2
2
0
 
2
10
0
1
20110825
 
265
1
2
1
 
3
6
0
1
20110825
 
266
1
2
0
 
1
 
0
1
20110825
 
267
1
1
0
 
5
 
3
1
20110825
 
268
1
2
0
 
7
 
13
1
20110825
 
269
2
2
0
 
1
9
0
1
20110825
 
270
1
2
0
 
19
 
0
1
20110825
 
271
1
2
0
 
5
8
0
1
20110825
 
272
1
2
1
 
24
 
13
1
   
273
1
2
1
 
2
 
0
1
20110825
 
274
2
2
1
 
8
8
2
1
   
275
1
2
0
 
7
 
7
1
   
276
1
2
1
 
31
17
9
1
   
277
2
2
0
 
4
16
0
1
   
278
1
2
0
 
0
3
6
1
   
279
1
2
0
 
6
1
1
1
   
280
2
2
0
 
4
3
0
1
   
281
1
2
1
 
4
 
0
1
   
282
2
2
0
 
2
2
0
1
   
283
1
2
0
 
12
4
0
1
   
284
1
2
0
 
10
3
0
1
   
285
2
2
1
 
8
8
1
1
   
286
1
2
0
 
15
18
8
1
   
287
2
2
1
 
32
10
22
1
   
288
1
2
1
 
3
 
0
1
   
289
2
2
0
 
99
 
0
1
   
290
2
2
0
 
10
 
0
1
   
291
2
2
1
 
6
10
0
1
   
292
1
2
0
 
9
0
3
1
   
293
1
2
0
 
3
4
0
1
   
294
2
2
0
 
11
14
0
1
   
295
4
1
1
 
13
 
0
1
   
296
2
2
0
 
20
15
7
1
   
297
2
2
1
 
7
7
0
1
   
298
3
2
0
 
0
 
0
1
   
299
1
2
0
 
6
1
0
1
   
300
1
2
0
 
16
 
0
1
   
301
1
2
0
 
11
 
3
1
   
302
2
2
0
 
4
3
0
1
20110825
 
303
1
2
0
 
4
 
2
1
   
304
1
2
0
 
0
 
0
1
20110825
 
305
2
1
0
 
2
 
0
1
   
306
2
2
0
 
4
 
0
1
   
307
1
1
1
 
30
 
6
1
20110825
 
308
1
2
0
 
19
 
0
1
20110825
 
309
1
1
0
 
9
 
2
1
20110825
 
310
1
1
1
 
29
 
5
1
20110825
 
311
1
2
0
 
1
7
8
1
20110825
 
312
2
2
0
 
13
14
0
1
20110825
 
313
1
2
1
 
35
 
7
1
20110825
 
314
1
2
0
 
0
4
6
1
20110825
 
315
1
1
1
 
2
 
0
1
   
316
1
1
0
 
1
 
1
1
20110825
 
317
1
1
1
 
35
 
18
1
20110825
 
318
2
2
0
 
0
2
0
1
20110825
 
319
2
2
0
 
1
12
0
1
20110825
 
320
1
1
0
 
4
 
3
1
20110825
 
321
1
2
0
 
1
 
0
1
20110825
 
322
1
1
0
 
1
 
0
1
20110825
 
323
1
2
0
 
11
 
6
1
   
324
1
2
0
 
16
 
0
1
20110825
 
325
1
2
0
 
2
 
2
1
   
326
1
2
0
 
7
 
4
1
20110825
 
327
1
2
1
 
0
13
5
1
   
328
1
2
0
 
25
 
0
1
20110825
 
329
1
2
0
 
5
15
5
1
20110825
 
330
2
1
0
 
16
 
0
1
20110825
 
331
2
2
0
 
0
6
0
1
20110825
 
332
2
2
0
 
0
 
0
1
   
333
1
1
0
 
1
 
0
1
20110825
 
334
1
2
0
 
8
 
0
1
   
335
2
2
0
 
6
1
0
1
   
336
1
2
0
 
1
3
0
1
20110825
 
337
1
2
0
 
9
 
13
1
20110825
 
338
2
2
0
 
10
4
0
1
20110825
 
339
1
1
0
 
5
 
0
1
20110825
 
340
2
2
0
 
12
11
0
1
   
341
3
2
1
 
28
2
0
1
   
342
2
2
0
 
12
9
0
1
   
343
1
2
0
 
19
 
7
1
20110825
 
344
1
1
0
 
13
 
0
1
20110825
 
345
1
2
0
 
0
 
0
1
20110825
 
346
1
2
0
 
2
 
1
1
20110825
 
347
1
2
0
 
3
4
8
1
20110825
 
348
3
1
1
 
11
 
5
1
20110825
 
349
1
2
0
 
7
1
4
1
20110825
 
350
1
2
1
 
29
 
0
1
20110825
 
351
1
2
1
 
14
 
0
1
20110825
 
352
1
2
0
 
32
 
12
1
20110825
 
353
2
1
0
 
11
 
0
1
20110825
 
354
1
2
0
 
6
2
3
1
20110825
 
355
1
2
0
 
14
 
5
1
20110825
 
356
1
1
1
 
4
 
0
1
20110825
 
357
2
2
0
 
27
18
10
1
20110825
 
358
2
2
0
 
1
10
0
1
20110825
 
359
1
1
0
 
13
 
6
1
20110825
 
360
1
2
1
 
9
 
3
1
20110825
 
361
1
2
0
 
0
 
18
1
20110825
 
362
1
2
0
 
3
10
1
1
20110825
 
363
1
2
0
 
12
 
1
1
20110825
 
364
2
2
0
 
2
 
2
1
20110825
 
365
1
2
0
 
0
3
7
1
20110825
 
366
1
2
0
 
3
8
3
1
20110825
 
367
1
2
1
 
15
14
1
1
20110825
 
368
2
2
0
 
12
 
3
1
20110825
 
369
1
2
0
 
4
 
5
1
20110825
 
370
2
2
1
 
5
5
12
1
20110825
 
371
1
2
0
 
25
14
11
1
20110825
 
372
1
2
0
 
1
 
0
1
20110825
 
373
1
2
0
 
3
 
3
1
20110825
 
374
1
2
0
 
0
22
6
1
20110825
 
375
2
2
0
 
9
1
6
1
20110825
 
376
1
1
0
 
4
 
4
1
20110825
 
377
1
2
0
 
1
2
1
1
20110825
 
378
1
2
1
 
14
 
7
1
20110825
 
379
1
2
0
 
7
2
2
1
20110825
 
380
1
2
1
 
4
 
5
1
20110825
 
381
2
2
1
 
4
 
0
1
20110825
 
382
2
2
0
 
2
 
1
1
20110825
 
383
1
2
0
 
6
 
0
1
   
384
2
2
0
 
5
 
0
1
   
385
1
2
0
 
7
 
0
1
   
386
1
2
0
 
1
 
3
1
   
387
2
2
0
 
4
 
4
1
   
388
1
2
0
 
19
 
17
1
   
389
1
2
1
 
2
2
6
1
   
390
1
2
0
 
12
 
3
1
   
391
2
2
0
 
5
3
2
1
   
392
5
2
0
 
5
4
4
1
   
393
2
1
0
 
1
 
12
1
   
394
1
2
0
 
4
 
6
1
   
395
2
1
0
 
5
 
9
1
   
396
1
2
0
 
12
 
11
1
   
397
1
2
1
 
5
9
2
1
   
398
1
2
0
 
14
 
1
1
   
399
1
2
1
 
23
 
2
1
   
400
2
2
0
 
3
 
5
1
   
401
2
2
0
 
19
 
3
1
   
402
2
2
0
 
25
25
7
1
   
403
1
2
0
 
10
 
4
1
   
404
1
2
0
 
10
2
4
1
   
405
2
2
1
 
13
13
7
1
   
406
3
2
1
 
8
8
4
1
   
407
1
2
0
 
15
 
18
1
   
408
1
2
0
 
9
 
8
1
   
409
2
2
1
 
3
4
24
1
   
410
2
2
0
 
9
 
3
1
   
411
2
2
0
 
2
 
2
1
   
412
2
2
0
 
26
11
4
1
   
413
1
2
1
 
9
 
3
1
   
414
1
2
0
 
2
1
5
1
   
415
1
2
0
 
19
5
5
1
   
416
1
2
0
 
20
 
3
1
   
417
1
2
0
 
0
20
4
1
   
418
2
2
1
 
21
7
0
1
20110825
 
419
2
2
0
 
11
 
0
1
   
420
1
2
0
 
2
16
11
1
20110825
 
421
1
2
0
 
99
 
11
1
20110825
 
422
2
2
0
 
24
 
0
1
20110825
 
423
2
1
0
 
5
 
0
1
20110825
 
424
2
2
0
 
7
13
0
1
20110825
 
425
1
2
0
 
99
 
11
1
   
426
1
2
0
 
17
 
0
1
20110825
 
427
1
2
1
 
7
19
10
1
20110825
 
428
1
2
0
 
20
 
7
1
20110825
 
429
1
1
0
 
10
 
10
1
20110825
 
430
1
2
1
 
4
16
6
1
20110825
 
431
1
2
0
 
11
6
6
1
20110825
 
432
1
2
0
 
1
6
4
1
20110825
 
433
1
2
0
 
12
9
0
1
20110825
 
434
2
2
1
 
9
9
4
1
20110825
 
435
1
2
0
 
8
11
1
1
20110825
 
436
1
2
0
 
0
1
0
1
20110825
 
437
2
2
0
 
1
4
1
1
20110825
 
438
1
2
0
 
13
11
4
1
20110825
 
439
2
1
1
 
9
 
0
1
20110825
 
440
2
1
0
 
0
 
0
1
20110825
 
441
2
2
1
 
10
4
2
1
20110825
 
442
2
1
0
 
13
 
0
1
20110825
 
443
1
2
0
 
12
6
3
1
20110825
 
444
1
2
0
 
6
4
0
1
20110825
 
445
1
1
0
 
0
 
0
1
20110825
 
446
1
1
1
 
9
 
3
1
20110825
 
447
1
2
0
 
2
22
0
1
20110825
 
448
1
2
0
 
0
 
0
1
20110825
 
449
2
1
1
 
8
 
1
1
20110825
 
450
2
2
0
 
2
10
3
1
20110825
 
451
1
2
0
 
1
 
7
1
20110825
 
452
1
2
0
 
0
2
2
1
20110825
 
453
1
2
0
 
7
7
6
1
20110825
 
454
1
2
0
 
6
 
13
1
20110825
 
455
2
2
1
 
15
 
1
1
20110825
 
456
2
1
0
 
8
 
0
1
20110825
 
457
1
2
0
 
2
10
5
1
20110825
 
458
3
1
0
 
3
 
3
1
20110825
 
459
1
2
0
 
6
 
0
1
20110825
 
460
2
2
0
 
7
 
2
1
20110825
 
461
2
2
1
 
23
23
22
1
20110825
 
462
1
2
0
 
2
1
0
1
20110825
 
463
1
2
0
 
8
 
0
1
20110825
 
464
4
1
1
 
21
 
0
1
20110825
 
465
3
2
1
 
20
 
0
1
   
466
2
1
0
 
11
 
0
1
20110825
 
467
2
2
1
 
0
5
0
1
   
468
2
1
1
 
35
 
0
1
   
469
1
2
0
 
0
6
0
1
   
470
1
2
1
 
12
0
0
1
   
471
1
2
0
 
9
 
0
1
   
472
1
2
1
 
6
6
5
1
   
473
1
2
0
 
7
 
1
1
   

 
KEY
Primary Wage
Earner Original
FICO: Experian
Primary Wage
Earner Original
FICO: TransUnion
Secondary Wage
Earner Original
FICO: Equifax
Secondary Wage
Earner Original
FICO: Experian
Secondary Wage
Earner Original
FICO: TransUnion
Original
Primary Borrower
FICO
Most Recent
Primary Borrower
FICO
Most Recent Co-Borrower
FICO
Most Recent FICO
Method
VantageScore:
Primary Borrower
1
         
782
788
     
2
         
706
711
     
3
         
752
747
     
4
         
746
772
     
5
         
716
729
     
6
         
789
796
     
7
         
795
773
     
8
         
793
806
     
9
         
787
770
     
10
         
730
779
     
11
         
773
774
     
12
         
720
779
     
13
         
812
793
     
14
         
764
783
     
15
         
787
772
     
16
         
788
797
     
17
         
793
807
     
18
         
731
775
     
19
         
757
793
     
20
         
766
815
     
21
         
800
807
     
22
         
796
797
     
23
         
707
676
     
24
         
773
778
     
25
         
806
797
     
26
         
768
769
     
27
         
808
808
     
28
         
767
795
     
29
         
787
793
     
30
         
781
766
     
31
         
781
823
     
32
         
802
815
     
33
         
796
795
     
34
         
777
792
     
35
         
793
808
     
36
         
815
802
     
37
         
778
805
     
38
         
783
773
     
39
         
796
808
     
40
         
791
787
     
41
         
779
803
     
42
         
760
785
     
43
         
791
801
     
44
         
796
797
     
45
         
742
770
     
46
         
797
797
     
47
         
782
768
     
48
         
813
798
     
49
         
807
799
     
50
         
788
807
     
51
         
729
776
     
52
         
729
724
     
53
         
798
800
     
54
         
749
703
     
55
         
776
793
     
56
         
763
800
     
57
         
770
760
     
58
         
798
806
     
59
         
756
797
     
60
         
713
762
     
61
         
788
801
     
62
         
747
756
     
63
         
781
799
     
64
         
795
788
     
65
         
787
789
     
66
         
765
742
     
67
         
767
760
     
68
         
801
804
     
69
         
767
787
     
70
         
782
787
     
71
         
782
801
     
72
         
810
814
     
73
         
796
786
     
74
         
739
753
     
75
         
767
730
     
76
         
735
740
     
77
         
789
774
     
78
         
789
774
     
79
         
809
780
     
80
         
734
767
     
81
         
801
781
     
82
         
797
797
     
83
         
795
785
     
84
         
803
794
     
85
         
705
725
     
86
         
787
787
     
87
         
796
775
     
88
         
812
781
     
89
         
793
772
     
90
         
780
771
     
91
         
790
773
     
92
         
797
790
     
93
         
738
786
     
94
         
792
786
     
95
         
788
798
     
96
         
798
774
     
97
         
803
792
     
98
         
782
803
     
99
         
768
784
     
100
         
778
775
     
101
         
709
720
     
102
         
797
793
     
103
         
799
795
     
104
         
765
772
     
105
         
777
785
     
106
         
745
725
     
107
         
789
774
     
108
         
800
787
     
109
         
775
762
     
110
         
784
801
     
111
         
791
783
     
112
         
813
801
     
113
         
781
792
     
114
         
809
797
     
115
         
782
767
     
116
         
763
767
     
117
         
793
783
     
118
         
711
714
     
119
         
816
799
     
120
         
786
648
     
121
         
794
797
     
122
         
798
800
     
123
         
739
765
     
124
         
770
768
     
125
         
793
783
     
126
         
775
734
     
127
         
771
795
     
128
         
733
685
     
129
         
789
781
     
130
         
780
795
     
131
         
818
799
     
132
         
743
797
     
133
         
762
768
     
134
         
784
785
     
135
         
809
796
     
136
         
809
796
     
137
         
723
816
     
138
         
795
799
     
139
         
708
753
     
140
         
759
760
     
141
         
786
791
     
142
         
804
774
     
143
         
718
727
     
144
         
775
       
145
         
732
       
146
         
737
       
147
         
773
       
148
         
764
779
     
149
         
781
       
150
         
738
       
151
         
804
801
     
152
         
723
755
     
153
         
813
789
     
154
         
770
       
155
         
773
       
156
         
780
       
157
         
783
       
158
         
748
       
159
         
802
       
160
         
778
       
161
         
761
       
162
         
796
       
163
         
733
       
164
         
751
       
165
         
779
       
166
         
795
801
     
167
         
796
776
     
168
         
799
799
     
169
         
817
803
     
170
         
806
808
     
171
         
794
780
     
172
         
799
805
     
173
         
798
801
     
174
         
814
816
     
175
         
793
759
     
176
         
812
808
     
177
         
713
695
     
178
         
807
764
     
179
         
760
785
     
180
         
811
810
     
181
         
775
796
     
182
         
710
703
     
183
         
795
797
     
184
         
789
787
     
185
         
720
775
     
186
         
747
769
     
187
         
734
728
     
188
         
756
764
     
189
         
758
771
     
190
         
782
704
     
191
         
668
651
     
192
         
790
775
     
193
         
798
776
     
194
         
708
707
     
195
         
801
787
     
196
         
781
756
     
197
         
796
785
     
198
         
777
785
     
199
         
728
712
     
200
         
781
780
     
201
         
766
737
     
202
         
811
790
     
203
         
736
709
     
204
         
796
772
     
205
         
788
784
     
206
         
794
786
     
207
         
732
788
     
208
         
786
774
     
209
         
764
788
     
210
         
725
716
     
211
         
730
759
     
212
         
777
745
     
213
         
812
807
     
214
         
769
765
     
215
         
774
773
     
216
         
757
767
     
217
         
717
708
     
218
         
775
778
     
219
         
789
797
     
220
         
754
774
     
221
         
735
767
     
222
         
791
791
     
223
         
772
789
     
224
         
732
719
     
225
         
716
719
     
226
         
702
697
     
227
         
790
       
228
         
746
767
     
229
         
779
791
     
230
         
782
       
231
         
771
798
     
232
         
768
       
233
         
789
       
234
         
804
       
235
         
803
       
236
         
799
       
237
         
750
       
238
         
713
       
239
         
775
       
240
         
783
       
241
         
794
       
242
         
808
       
243
         
725
       
244
         
757
       
245
         
711
       
246
         
783
       
247
         
759
       
248
         
782
       
249
         
773
       
250
         
752
796
     
251
         
769
758
     
252
         
767
780
     
253
         
774
770
     
254
         
795
804
     
255
         
800
774
     
256
         
774
790
     
257
         
804
808
     
258
         
766
761
     
259
         
793
789
     
260
         
774
775
     
261
         
744
791
     
262
         
799
735
     
263
         
793
789
     
264
         
709
671
     
265
         
774
773
     
266
         
803
803
     
267
         
759
756
     
268
         
753
766
     
269
         
797
760
     
270
         
776
779
     
271
         
772
775
     
272
         
772
       
273
         
734
778
     
274
         
757
       
275
         
780
       
276
         
792
       
277
         
756
       
278
         
770
       
279
         
771
       
280
         
764
       
281
         
789
       
282
         
765
       
283
         
754
       
284
         
794
       
285
         
778
       
286
         
798
       
287
         
792
       
288
         
704
       
289
         
819
       
290
         
764
       
291
         
789
       
292
         
765
       
293
         
740
       
294
         
794
       
295
         
770
       
296
         
699
       
297
         
743
       
298
         
735
       
299
         
780
       
300
         
782
       
301
         
709
       
302
         
773
730
     
303
         
797
       
304
         
777
797
     
305
         
770
       
306
         
731
       
307
         
783
799
     
308
         
772
777
     
309
         
800
813
     
310
         
776
747
     
311
         
778
693
     
312
         
795
775
     
313
         
800
792
     
314
         
762
753
     
315
         
791
       
316
         
782
775
     
317
         
799
797
     
318
         
776
776
     
319
         
760
755
     
320
         
727
731
     
321
         
784
681
     
322
         
780
743
     
323
         
775
       
324
         
739
721
     
325
         
809
       
326
         
791
769
     
327
         
751
       
328
         
787
801
     
329
         
788
786
     
330
         
710
761
     
331
         
815
808
     
332
         
786
       
333
         
759
664
     
334
         
788
       
335
         
791
       
336
         
779
790
     
337
         
776
790
     
338
         
796
790
     
339
         
790
758
     
340
         
793
       
341
         
820
       
342
         
749
       
343
         
808
801
     
344
         
777
815
     
345
         
801
806
     
346
         
785
777
     
347
         
778
799
     
348
         
799
789
     
349
         
799
778
     
350
         
795
803
     
351
         
809
813
     
352
         
812
797
     
353
         
784
810
     
354
         
793
781
     
355
         
787
769
     
356
         
782
773
     
357
         
767
760
     
358
         
802
796
     
359
         
808
795
     
360
         
796
791
     
361
         
773
786
     
362
         
792
790
     
363
         
770
769
     
364
         
762
779
     
365
         
710
746
     
366
         
791
796
     
367
         
786
779
     
368
         
804
799
     
369
         
800
814
     
370
         
728
797
     
371
         
772
826
     
372
         
793
788
     
373
         
790
774
     
374
         
784
804
     
375
         
745
770
     
376
         
790
812
     
377
         
786
785
     
378
         
801
782
     
379
         
751
781
     
380
         
793
787
     
381
         
759
770
     
382
         
779
789
     
383
         
702
       
384
         
766
       
385
         
792
       
386
         
800
       
387
         
782
       
388
         
785
       
389
         
794
       
390
         
768
       
391
         
794
       
392
         
794
       
393
         
788
       
394
         
715
       
395
         
757
       
396
         
783
       
397
         
804
       
398
         
798
       
399
         
796
       
400
         
813
       
401
         
751
       
402
         
806
       
403
         
808
       
404
         
780
       
405
         
782
       
406
         
744
       
407
         
794
       
408
         
777
       
409
         
711
       
410
         
778
       
411
         
790
       
412
         
799
       
413
         
776
       
414
         
793
       
415
         
763
       
416
         
733
       
417
         
782
       
418
         
695
691
     
419
         
775
       
420
         
778
757
     
421
         
779
767
     
422
         
802
794
     
423
         
774
733
     
424
         
767
776
     
425
         
801
       
426
         
767
689
     
427
         
809
805
     
428
         
748
736
     
429
         
801
807
     
430
         
772
790
     
431
         
793
773
     
432
         
782
764
     
433
         
760
736
     
434
         
731
752
     
435
         
791
793
     
436
         
789
796
     
437
         
782
780
     
438
         
792
788
     
439
         
770
758
     
440
         
799
812
     
441
         
770
786
     
442
         
773
763
     
443
         
790
783
     
444
         
781
761
     
445
         
793
787
     
446
         
779
796
     
447
         
756
767
     
448
         
808
792
     
449
         
748
701
     
450
         
800
806
     
451
         
809
796
     
452
         
789
795
     
453
         
816
809
     
454
         
774
789
     
455
         
740
729
     
456
         
772
713
     
457
         
799
783
     
458
         
796
801
     
459
         
770
805
     
460
         
788
791
     
461
         
792
790
     
462
         
802
764
     
463
         
780
783
     
464
         
786
787
     
465
         
780
       
466
         
704
712
     
467
         
801
       
468
         
774
       
469
         
794
       
470
         
808
       
471
         
764
       
472
         
802
       
473
         
771
       

 
KEY
VantageScore:
Co-Borrower
Most Recent
VantageScore
Method
VantageScore
Date
Credit Report:
Longest Trade Line
Credit Report:
Maximum Trade
Line
Credit Report:
Number of Trade
Lines
Credit Line Usage
Ratio
Most
Recent 12-
month Pay History
Months Bankruptcy
Months Foreclosure
1
             
000000000000
   
2
             
000000000000
   
3
             
000000000000
   
4
             
000000000000
   
5
             
000000000000
   
6
             
000000000000
   
7
             
000000000000
   
8
             
000000000000
   
9
             
000000000000
   
10
             
000000000000
   
11
             
000000000000
   
12
             
000000000000
   
13
             
000000000000
   
14
             
000000000000
   
15
             
000000000000
   
16
             
000000000000
   
17
             
000000000000
   
18
             
000000000000
   
19
             
000000000000
   
20
             
000000000000
   
21
             
000000000000
   
22
             
000000000000
   
23
             
000000000000
   
24
             
000000000000
   
25
             
000000000000
   
26
             
000000000000
   
27
             
000000000000
   
28
             
000000000000
   
29
             
000000000000
   
30
             
000000000000
   
31
             
000000000000
   
32
             
000000000000
   
33
             
000000000000
   
34
             
000000000000
   
35
             
000000000000
   
36
             
000000000000
   
37
             
000000000000
   
38
             
000000000000
   
39
             
000000000000
   
40
             
000000000000
   
41
             
000000000000
   
42
             
000000000000
   
43
             
000000000000
   
44
             
000000000000
   
45
             
000000000000
   
46
             
000000000000
   
47
             
000000000000
   
48
             
000000000000
   
49
             
000000000000
   
50
             
000000000000
   
51
             
000000000000
   
52
             
000000000000
   
53
             
000000000000
   
54
             
000000000000
   
55
             
000000000000
   
56
             
000000000000
   
57
             
000000000000
   
58
             
000000000000
   
59
             
000000000000
   
60
             
000000000000
   
61
             
000000000000
   
62
             
000000000000
   
63
             
000000000000
   
64
             
000000000000
   
65
             
000000000000
   
66
             
000000000000
   
67
             
000000000000
   
68
             
000000000000
   
69
             
000000000000
   
70
             
000000000000
   
71
             
000000000000
   
72
             
000000000000
   
73
             
000000000000
   
74
             
000000000000
   
75
             
000000000000
   
76
             
000000000000
   
77
             
000000000000
   
78
             
000000000000
   
79
             
000000000000
   
80
             
000000000000
   
81
             
000000000000
   
82
             
000000000000
   
83
             
000000000000
   
84
             
000000000000
   
85
             
000000000000
   
86
             
000000000000
   
87
             
000000000000
   
88
             
000000000000
   
89
             
000000000000
   
90
             
000000000000
   
91
             
000000000000
   
92
             
000000000000
   
93
             
000000000000
   
94
             
000000000000
   
95
             
000000000000
   
96
             
000000000000
   
97
             
000000000000
   
98
             
000000000000
   
99
             
000000000000
   
100
             
000000000000
   
101
             
000000000000
   
102
             
000000000000
   
103
             
000000000000
   
104
             
000000000000
   
105
             
000000000000
   
106
             
000000000000
   
107
             
000000000000
   
108
             
000000000000
   
109
             
000000000000
   
110
             
000000000000
   
111
             
000000000000
   
112
             
000000000000
   
113
             
000000000000
   
114
             
000000000000
   
115
             
000000000000
   
116
             
000000000000
   
117
             
000000000000
   
118
             
000000000000
   
119
             
000000000000
   
120
             
000000000000
   
121
             
000000000000
   
122
             
000000000000
   
123
             
000000000000
   
124
             
000000000000
   
125
             
000000000000
   
126
             
000000000000
   
127
             
000000000000
   
128
             
000000000000
   
129
             
000000000000
   
130
             
000000000000
   
131
             
000000000000
   
132
             
000000000000
   
133
             
000000000000
   
134
             
000000000000
   
135
             
000000000000
   
136
             
000000000000
   
137
             
000000000000
   
138
             
000000000000
   
139
             
000000000000
   
140
             
000000000000
   
141
             
000000000000
   
142
             
000000000000
   
143
             
000000000000
   
144
             
000000000000
   
145
             
000000000000
   
146
             
000000000000
   
147
             
000000000000
   
148
             
000000000000
   
149
             
000000000000
   
150
             
000000000000
   
151
             
000000000000
   
152
             
000000000000
   
153
             
000000000000
   
154
             
000000000000
   
155
             
000000000000
   
156
             
000000000000
   
157
             
000000000000
   
158
             
000000000000
   
159
             
000000000000
   
160
             
000000000000
   
161
             
000000000000
   
162
             
000000000000
   
163
             
000000000000
   
164
             
000000000000
   
165
             
000000000000
   
166
             
000000000000
   
167
             
000000000000
   
168
             
000000000000
   
169
             
000000000000
   
170
             
000000000000
   
171
             
000000000000
   
172
             
000000000000
   
173
             
000000000000
   
174
             
000000000000
   
175
             
000000000000
   
176
             
000000000000
   
177
             
000000000000
   
178
             
000000000000
   
179
             
000000000000
   
180
             
000000000000
   
181
             
000000000000
   
182
             
000000000000
   
183
             
000000000000
   
184
             
000000000000
   
185
             
000000000000
   
186
             
000000000000
   
187
             
000000000000
   
188
             
000000000000
   
189
             
000000000000
   
190
             
000000000000
   
191
             
000000000000
   
192
             
000000000000
   
193
             
000000000000
   
194
             
000000000000
   
195
             
000000000000
   
196
             
000000000000
   
197
             
000000000000
   
198
             
000000000000
   
199
             
000000000000
   
200
             
000000000000
   
201
             
000000000000
   
202
             
000000000000
   
203
             
000000000000
   
204
             
000000000000
   
205
             
000000000000
   
206
             
000000000000
   
207
             
000000000000
   
208
             
000000000000
   
209
             
000000000000
   
210
             
000000000000
   
211
             
000000000000
   
212
             
000000000000
   
213
             
000000000000
   
214
             
000000000000
   
215
             
000000000000
   
216
             
000000000000
   
217
             
000000000000
   
218
             
000000000000
   
219
             
000000000000
   
220
             
000000000000
   
221
             
000000000000
   
222
             
000000000000
   
223
             
000000000000
   
224
             
000000000000
   
225
             
000000000000
   
226
             
000000000000
   
227
             
000000000000
   
228
             
000000000000
   
229
             
000000000000
   
230
             
000000000000
   
231
             
000000000000
   
232
             
000000000000
   
233
             
000000000000
   
234
             
000000000000
   
235
             
000000000000
   
236
             
000000000000
   
237
             
000000000000
   
238
             
000000000000
   
239
             
000000000000
   
240
             
000000000000
   
241
             
000000000000
   
242
             
000000000000
   
243
             
000000000000
   
244
             
000000000000
   
245
             
000000000000
   
246
             
000000000000
   
247
             
000000000000
   
248
             
000000000000
   
249
             
000000000000
   
250
             
000000000000
   
251
             
000000000000
   
252
             
000000000000
   
253
             
000000000000
   
254
             
000000000000
   
255
             
000000000000
   
256
             
000000000000
   
257
             
000000000000
   
258
             
000000000000
   
259
             
000000000000
   
260
             
000000000000
   
261
             
000000000000
   
262
             
000000000000
   
263
             
000000000000
   
264
             
000000000000
   
265
             
000000000000
   
266
             
000000000000
   
267
             
000000000000
   
268
             
000000000000
   
269
             
000000000000
   
270
             
000000000000
   
271
             
000000000000
   
272
             
000000000000
   
273
             
000000000000
   
274
             
000000000000
   
275
             
000000000000
   
276
             
000000000000
   
277
             
000000000000
   
278
             
000000000000
   
279
             
000000000000
   
280
             
000000000000
   
281
             
000000000000
   
282
             
000000000000
   
283
             
000000000000
   
284
             
000000000000
   
285
             
000000000000
   
286
             
000000000000
   
287
             
000000000000
   
288
             
000000000000
   
289
             
000000000000
   
290
             
000000000000
   
291
             
000000000000
   
292
             
000000000000
   
293
             
000000000000
   
294
             
000000000000
   
295
             
000000000000
   
296
             
000000000000
   
297
             
000000000000
   
298
             
000000000000
   
299
             
000000000000
   
300
             
000000000000
   
301
             
000000000000
   
302
             
000000000000
   
303
             
000000000000
   
304
             
000000000000
   
305
             
000000000000
   
306
             
000000000000
   
307
             
000000000000
   
308
             
000000000000
   
309
             
000000000000
   
310
             
000000000000
   
311
             
000000000000
   
312
             
000000000000
   
313
             
000000000000
   
314
             
000000000000
   
315
             
000000000000
   
316
             
000000000000
   
317
             
000000000000
   
318
             
000000000000
   
319
             
000000000000
   
320
             
000000000000
   
321
             
000000000000
   
322
             
000000000000
   
323
             
000000000000
   
324
             
000000000000
   
325
             
000000000000
   
326
             
000000000000
   
327
             
000000000000
   
328
             
000000000000
   
329
             
000000000000
   
330
             
000000000000
   
331
             
000000000000
   
332
             
000000000000
   
333
             
000000000000
   
334
             
000000000000
   
335
             
000000000000
   
336
             
000000000000
   
337
             
000000000000
   
338
             
000000000000
   
339
             
000000000000
   
340
             
000000000000
   
341
             
000000000000
   
342
             
000000000000
   
343
             
000000000000
   
344
             
000000000000
   
345
             
000000000000
   
346
             
000000000000
   
347
             
000000000000
   
348
             
000000000000
   
349
             
000000000000
   
350
             
000000000000
   
351
             
000000000000
   
352
             
000000000000
   
353
             
000000000000
   
354
             
000000000000
   
355
             
000000000000
   
356
             
000000000000
   
357
             
000000000000
   
358
             
000000000000
   
359
             
000000000000
   
360
             
000000000000
   
361
             
000000000000
   
362
             
000000000000
   
363
             
000000000000
   
364
             
000000000000
   
365
             
000000000000
   
366
             
000000000000
   
367
             
000000000000
   
368
             
000000000000
   
369
             
000000000000
   
370
             
000000000000
   
371
             
000000000000
   
372
             
000000000000
   
373
             
000000000000
   
374
             
000000000000
   
375
             
000000000000
   
376
             
000000000000
   
377
             
000000000000
   
378
             
000000000000
   
379
             
000000000000
   
380
             
000000000000
   
381
             
000000000000
   
382
             
000000000000
   
383
             
000000000000
   
384
             
000000000000
   
385
             
000000000000
   
386
             
000000000000
   
387
             
000000000000
   
388
             
000000000000
   
389
             
000000000000
   
390
             
000000000000
   
391
             
000000000000
   
392
             
000000000000
   
393
             
000000000000
   
394
             
000000000000
   
395
             
000000000000
   
396
             
000000000000
   
397
             
000000000000
   
398
             
000000000000
   
399
             
000000000000
   
400
             
000000000000
   
401
             
000000000000
   
402
             
000000000000
   
403
             
000000000000
   
404
             
000000000000
   
405
             
000000000000
   
406
             
000000000000
   
407
             
000000000000
   
408
             
000000000000
   
409
             
000000000000
   
410
             
000000000000
   
411
             
000000000000
   
412
             
000000000000
   
413
             
000000000000
   
414
             
000000000000
   
415
             
000000000000
   
416
             
000000000000
   
417
             
000000000000
   
418
             
000000000000
   
419
             
000000000000
   
420
             
000000000000
   
421
             
000000000000
   
422
             
000000000000
   
423
             
000000000000
   
424
             
000000000000
   
425
             
000000000000
   
426
             
000000000000
   
427
             
000000000000
   
428
             
000000000000
   
429
             
000000000000
   
430
             
000000000000
   
431
             
000000000000
   
432
             
000000000000
   
433
             
000000000000
   
434
             
000000000000
   
435
             
000000000000
   
436
             
000000000000
   
437
             
000000000000
   
438
             
000000000000
   
439
             
000000000000
   
440
             
000000000000
   
441
             
000000000000
   
442
             
000000000000
   
443
             
000000000000
   
444
             
000000000000
   
445
             
000000000000
   
446
             
000000000000
   
447
             
000000000000
   
448
             
000000000000
   
449
             
000000000000
   
450
             
000000000000
   
451
             
000000000000
   
452
             
000000000000
   
453
             
000000000000
   
454
             
000000000000
   
455
             
000000000000
   
456
             
000000000000
   
457
             
000000000000
   
458
             
000000000000
   
459
             
000000000000
   
460
             
000000000000
   
461
             
000000000000
   
462
             
000000000000
   
463
             
000000000000
   
464
             
000000000000
   
465
             
000000000000
   
466
             
000000000000
   
467
             
000000000000
   
468
             
000000000000
   
469
             
000000000000
   
470
             
000000000000
   
471
             
000000000000
   
472
             
000000000000
   
473
             
000000000000
   

 
KEY
Primary
Borrower
Wage
Income
Co-Borrower Wage
Income
Primary
Borrower
Other
Income
Co-Borrower
Other
Income
All Borrower Wage
Income
All Borrower Total
Income
4506-T Indicator
Borrower Income
Verification Level
Co-Borrower
Income Verification
Borrower
Employment
Verification
1
0.00
0.00
0.00
314750.33
0.00
314750.33
N
5
 
2
2
0.00
14415.01
1620.17
0.00
14415.01
16035.18
N
5
 
2
3
10000.00
13415.42
0.00
0.00
23415.42
23415.42
N
5
 
2
4
10308.96
1671.63
18.25
-27.25
10838.21
11971.59
N
5
 
2
5
0.00
0.00
35149.00
0.00
0.00
35149.00
N
5
 
2
6
25921.83
16869.33
181.33
0.00
42791.16
42972.49
N
5
 
2
7
19167.00
-1879.92
2368.00
0.00
17287.08
19655.08
N
4
 
2
8
11704.33
3942.17
0.00
0.00
15646.50
15646.50
N
5
 
2
9
9250.00
6250.00
753.35
0.00
15500.00
16253.35
N
5
 
2
10
619.83
0.00
4348.33
0.00
619.83
4968.16
N
5
 
2
11
16137.00
0.00
0.00
0.00
16137.00
16137.00
N
5
 
2
12
29166.67
0.00
0.00
0.00
25000.00
29166.67
N
5
 
2
13
21162.79
2885.55
0.00
0.00
24048.34
24048.34
N
5
 
2
14
2222.33
0.00
3727.92
0.00
2222.33
5950.25
N
4
 
2
15
16938.00
0.00
538.00
0.00
13213.00
17476.00
N
5
 
2
16
6548.00
3481.00
1866.00
0.00
10029.00
11895.00
N
5
 
2
17
7060.84
0.00
0.00
0.00
7060.84
7060.84
N
5
 
2
18
18403.68
0.00
0.00
0.00
15416.68
18403.68
N
5
 
2
19
14166.00
0.00
0.00
0.00
14166.00
14166.00
N
5
 
2
20
6877.80
0.00
3043.17
0.00
6877.80
9920.97
N
4
 
2
21
0.00
0.00
10290.63
0.00
0.00
10290.63
N
5
 
2
22
15000.00
0.00
0.00
0.00
15000.00
15000.00
N
5
 
2
23
7437.50
0.00
2565.33
4506.25
7437.50
14509.08
N
4
 
2
24
25418.67
0.00
0.00
0.00
25418.67
25418.67
N
5
 
2
25
12500.00
0.00
0.00
2786.92
12500.00
15286.92
N
4
 
2
26
27501.45
0.00
0.00
0.00
27501.45
27501.45
N
5
 
2
27
9516.00
7014.33
100.00
1767.00
11096.00
18397.33
N
4
 
2
28
8000.00
3500.00
6166.67
0.00
11500.00
17666.67
N
5
 
2
29
0.00
0.00
50377.67
0.00
0.00
50377.67
N
5
 
2
30
59242.29
0.00
0.00
0.00
59242.29
59242.29
N
5
 
2
31
10675.75
0.00
68.04
0.00
10675.75
10743.79
N
5
 
2
32
52117.25
0.00
0.00
0.00
52117.25
52117.25
N
5
 
2
33
0.00
0.00
51304.83
0.00
0.00
51304.83
N
5
 
2
34
7857.00
0.00
3536.17
0.00
7857.00
11393.17
N
4
 
2
35
0.00
0.00
41758.00
0.00
0.00
41758.00
N
4
 
2
36
16214.60
0.00
0.00
0.00
14973.60
16214.60
N
5
 
2
37
11603.73
0.00
0.00
0.00
11603.73
11603.73
N
5
 
2
38
8601.00
0.00
-1076.83
0.00
8601.00
7524.17
N
5
 
2
39
2942.27
0.00
0.00
0.00
2942.27
2942.27
N
5
 
2
40
10148.75
3416.00
16666.00
0.00
13564.75
30230.75
N
5
 
2
41
0.00
4325.00
4711.00
0.00
4325.00
9036.00
N
5
 
2
42
104166.00
0.00
0.00
0.00
104166.00
104166.00
N
5
 
2
43
7158.00
0.00
125.00
0.00
7158.00
7283.00
N
5
 
2
44
35952.10
0.00
0.00
0.00
23166.68
35952.10
N
5
 
2
45
0.00
0.00
3071.32
964.00
0.00
4035.32
N
5
 
2
46
22500.00
0.00
0.00
0.00
10500.00
22500.00
N
5
 
2
47
47197.13
0.00
2928.46
0.00
47197.13
50125.59
N
5
 
2
48
0.00
5319.00
22283.00
3820.00
5319.00
31422.00
N
4
 
2
49
0.00
0.00
3780.17
0.00
0.00
3780.17
N
4
 
2
50
0.00
0.00
27472.00
0.00
0.00
27472.00
N
5
 
2
51
0.00
0.00
20297.92
0.00
0.00
20297.92
N
4
 
2
52
0.00
0.00
22856.75
0.00
0.00
22856.75
N
4
 
2
53
6666.67
0.00
812.50
0.00
6666.67
7479.17
N
5
 
2
54
0.00
0.00
206384.04
0.00
0.00
206384.04
N
4
 
2
55
0.00
0.00
40898.08
0.00
0.00
40898.08
N
4
 
2
56
0.00
48613.00
13440.00
0.00
48613.00
62053.00
N
4
 
2
57
0.00
0.00
159441.42
0.00
0.00
159441.42
N
5
 
2
58
20545.19
0.00
0.00
0.00
20545.19
20545.19
N
5
 
2
59
0.00
0.00
2977.00
0.00
0.00
2977.00
N
5
 
2
60
166666.67
0.00
0.00
0.00
166666.67
166666.67
N
5
 
2
61
20833.34
0.00
3481.00
0.00
16666.67
24314.34
N
5
 
2
62
0.00
0.00
45786.38
0.00
0.00
45786.38
N
5
 
2
63
20833.00
0.00
0.00
0.00
20833.00
20833.00
N
5
 
2
64
0.00
0.00
23951.00
0.00
0.00
23951.00
N
4
 
2
65
27750.43
0.00
0.00
0.00
27750.43
27750.43
N
5
 
2
66
0.00
0.00
36788.00
0.00
0.00
36788.00
N
5
 
2
67
0.00
0.00
21744.67
0.00
0.00
21744.67
N
5
 
2
68
0.00
0.00
14975.25
0.00
0.00
14975.25
N
5
 
2
69
16667.00
0.00
17841.00
0.00
16667.00
34508.00
N
5
 
2
70
64129.58
0.00
0.00
0.00
64129.58
64129.58
N
5
 
2
71
18000.00
0.00
21658.01
0.00
18000.00
39658.01
N
4
 
2
72
44978.00
0.00
0.00
0.00
24187.00
44978.00
N
5
 
2
73
0.00
0.00
35354.10
0.00
0.00
35354.10
N
4
 
2
74
136939.00
0.00
0.00
0.00
25000.00
136939.00
N
4
 
2
75
37500.00
0.00
0.00
0.00
37500.00
37500.00
N
5
 
2
76
22375.00
2250.00
0.00
0.00
24625.00
24625.00
N
4
 
2
77
12180.00
8152.00
0.00
0.00
20332.00
20332.00
N
5
 
2
78
0.00
0.00
12180.00
8152.00
0.00
20332.00
N
5
 
2
79
6250.00
0.00
0.00
0.00
6250.00
6250.00
N
5
 
2
80
0.00
0.00
28904.08
0.00
0.00
28904.08
N
5
 
2
81
0.00
0.00
53266.58
0.00
0.00
53266.58
N
4
 
2
82
51960.92
0.00
0.00
0.00
21408.42
51960.92
N
5
 
2
83
40306.09
0.00
0.00
0.00
24162.34
40306.09
N
5
 
2
84
0.00
3333.00
11262.00
0.00
3333.00
14595.00
N
4
 
2
85
21016.00
0.00
801.83
0.00
21016.00
21817.83
N
5
 
2
86
0.00
0.00
47507.70
0.00
0.00
47507.70
N
4
 
2
87
44672.00
0.00
0.00
0.00
44672.00
44672.00
N
5
 
2
88
15487.00
0.00
1449.00
0.00
15487.00
16936.00
N
5
 
2
89
0.00
0.00
32862.08
0.00
0.00
32862.08
N
4
 
2
90
15000.00
0.00
0.00
11368.00
12500.00
26368.00
N
5
 
2
91
44469.16
0.00
0.00
0.00
29885.83
44469.16
N
5
 
2
92
6750.00
9231.00
1371.43
0.00
15981.00
17352.43
N
5
 
2
93
24948.00
0.00
13787.50
0.00
24948.00
38735.50
N
4
 
2
94
0.00
0.00
20128.00
0.00
0.00
20128.00
N
4
 
2
95
16666.00
0.00
27000.00
0.00
16666.00
43666.00
N
5
 
2
96
0.00
0.00
7066.79
3750.00
0.00
10816.79
N
4
 
2
97
39000.00
12065.00
0.00
479.75
51065.00
51544.75
N
5
 
2
98
88380.00
0.00
0.00
0.00
88380.00
88380.00
N
4
 
2
99
60387.34
0.00
0.00
0.00
60387.34
60387.34
N
4
 
2
100
32414.34
0.00
0.00
0.00
32414.34
32414.34
N
5
 
2
101
42308.00
0.00
458.84
0.00
42308.00
42766.84
N
5
 
2
102
0.00
0.00
36827.17
0.00
0.00
36827.17
N
5
 
2
103
5515.92
0.00
1152.61
0.00
5515.92
6668.53
N
5
 
2
104
0.00
0.00
30936.25
0.00
0.00
30936.25
N
4
 
2
105
7743.94
14583.34
0.00
0.00
22327.28
22327.28
N
5
 
2
106
19166.67
8952.42
9414.33
0.00
28119.09
37533.42
N
4
 
2
107
15000.00
3333.00
0.00
500.00
18333.00
18833.00
N
5
 
2
108
37916.67
10000.00
12916.67
0.00
47916.67
60833.34
N
4
 
2
109
7083.34
2916.67
5266.51
2644.83
10000.01
17911.35
N
4
 
2
110
14583.00
0.00
7019.00
0.00
14583.00
21602.00
N
5
 
2
111
41666.00
0.00
0.00
0.00
16666.00
41666.00
N
5
 
2
112
2515.75
0.00
1334.00
0.00
2515.75
3849.75
N
5
 
2
113
0.00
7583.34
9543.58
0.00
7583.34
17126.92
N
4
 
2
114
18750.00
0.00
0.00
0.00
18750.00
18750.00
N
5
 
2
115
22745.85
0.00
0.00
0.00
22745.85
22745.85
N
5
 
2
116
28023.50
0.00
0.00
0.00
28023.50
28023.50
N
5
 
2
117
0.00
0.00
15610.62
0.00
0.00
15610.62
N
4
 
2
118
0.00
0.00
64653.00
0.00
0.00
64653.00
N
5
 
2
119
0.00
0.00
14035.88
0.00
0.00
14035.88
N
5
 
2
120
19565.64
9166.68
2378.17
0.00
28732.32
31110.49
N
5
 
2
121
7083.34
3708.34
0.00
0.00
10791.68
10791.68
N
5
 
2
122
0.00
24884.09
36029.22
0.00
24884.09
60913.31
N
4
 
2
123
16916.67
17091.67
0.00
0.00
34008.34
34008.34
N
5
 
2
124
0.00
0.00
57213.42
0.00
0.00
57213.42
N
4
 
2
125
0.00
0.00
10311.33
0.00
0.00
10311.33
N
4
 
2
126
16667.00
12552.00
0.00
0.00
29219.00
29219.00
N
5
 
2
127
0.00
0.00
9161.61
0.00
0.00
9161.61
N
5
 
2
128
47500.00
0.00
0.00
0.00
37500.00
47500.00
N
5
 
2
129
0.00
0.00
45000.00
0.00
0.00
45000.00
N
4
 
2
130
0.00
0.00
26134.08
-3247.67
0.00
22886.41
N
4
 
2
131
0.00
0.00
39134.83
0.00
0.00
39134.83
N
5
 
2
132
0.00
6195.45
5261.75
0.00
6195.45
11457.20
N
5
 
2
133
25045.00
0.00
0.00
0.00
25045.00
25045.00
N
5
 
2
134
34541.00
0.00
0.00
0.00
34541.00
34541.00
N
5
 
2
135
100103.00
0.00
0.00
0.00
23958.00
100103.00
N
5
 
2
136
100103.34
0.00
0.00
0.00
23958.34
100103.34
N
5
 
2
137
11302.89
16962.17
945.64
0.00
28265.06
29210.70
N
5
 
2
138
36249.67
0.00
1756.14
0.00
16666.67
38005.81
N
5
 
2
139
75738.84
0.00
0.00
0.00
20833.34
75738.84
N
4
 
2
140
220775.17
0.00
0.00
0.00
24062.50
220775.17
N
4
 
2
141
92917.00
0.00
0.00
0.00
92917.00
92917.00
N
5
 
2
142
73155.35
0.00
0.00
0.00
73155.35
73155.35
N
4
 
2
143
10911.00
10433.00
0.00
15840.00
21344.00
37184.00
Y
5
 
3
144
20000.00
7466.55
0.00
0.00
27466.55
27466.55
Y
5
 
3
145
0.00
 
35615.00
 
0.00
35615.00
Y
5
 
3
146
9903.90
 
0.00
 
9903.90
9903.90
Y
5
 
3
147
19792.00
 
-742.00
 
19792.00
19050.00
Y
4
 
3
148
6667.00
7233.00
9776.00
0.00
13900.00
23676.00
Y
5
 
3
149
27228.00
1899.00
293.00
842.00
29127.00
30262.00
Y
5
 
3
150
0.00
19593.00
1957.00
-514.00
19593.00
21036.00
Y
5
 
3
151
24182.00
 
1355.00
 
24182.00
25537.00
Y
4
 
3
152
17250.00
 
13753.00
 
17250.00
31003.00
Y
5
 
3
153
33333.00
 
0.00
 
33333.00
33333.00
Y
5
 
3
154
33333.33
 
0.00
 
33333.33
33333.33
Y
5
 
3
155
6986.53
24150.00
0.00
0.00
31136.53
31136.53
Y
5
 
3
156
32924.00
 
-923.00
 
32924.00
32001.00
Y
5
 
3
157
40018.00
8571.00
0.00
0.00
48589.00
48589.00
Y
5
 
3
158
12500.00
 
12833.00
 
12500.00
25333.00
Y
5
 
3
159
31250.00
 
0.00
 
31250.00
31250.00
Y
5
 
3
160
18333.33
 
0.00
 
18333.33
18333.33
Y
5
 
3
161
15000.00
 
0.00
 
15000.00
15000.00
Y
5
 
3
162
36784.00
 
0.00
 
36784.00
36784.00
Y
5
 
3
163
0.00
 
40227.00
 
0.00
40227.00
Y
4
 
3
164
4555.03
10339.64
0.00
667.00
14894.67
15561.67
Y
5
 
3
165
17195.16
 
-112.46
 
17195.16
17082.70
Y
5
 
3
166
6666.00
 
5997.00
 
6666.00
12663.00
N
5
 
3
167
4973.24
 
0.00
 
4973.24
4973.24
N
5
 
3
168
19983.25
 
0.00
 
19983.25
19983.25
N
5
 
3
169
0.00
 
11192.42
 
0.00
11192.42
N
5
 
3
170
11666.67
 
0.00
 
11666.67
11666.67
N
5
 
2
171
11666.67
0.00
34160.83
3338.42
11666.67
49165.92
N
5
 
3
172
0.00
 
6978.57
 
0.00
6978.57
N
5
 
3
173
8754.08
 
18961.21
 
8754.08
27715.29
N
4
 
3
174
3786.46
 
0.00
 
3786.46
3786.46
N
5
 
3
175
0.00
 
23805.45
 
0.00
23805.45
N
4
 
3
176
11158.00
 
0.00
 
11158.00
11158.00
N
5
 
3
177
0.00
 
1411291.00
 
0.00
1411291.00
N
4
 
3
178
39583.33
 
6592.40
 
39583.33
46175.73
N
5
 
3
179
137307.31
 
0.00
 
137307.31
137307.31
N
5
 
3
180
17506.10
 
6770.92
 
17506.10
24277.02
N
5
 
3
181
18750.00
0.00
435.00
2104.42
18750.00
21289.42
N
5
 
3
182
0.00
 
86508.00
 
0.00
86508.00
N
4
 
3
183
29167.00
 
0.00
 
29167.00
29167.00
N
5
 
3
184
35188.88
 
3351.08
 
35188.88
38539.96
N
4
 
2
185
10150.00
8750.00
530.25
0.00
18900.00
19430.25
N
5
 
3
186
6250.00
6250.00
10747.04
0.00
12500.00
23247.04
N
4
 
2
187
93760.46
0.00
1767.25
0.00
93760.46
95527.71
N
5
 
3
188
30184.03
2315.14
14447.56
0.00
32499.17
46946.73
N
4
 
2
189
60562.00
6500.00
36881.00
0.00
67062.00
103943.00
N
4
 
2
190
0.00
12895.69
8313.93
0.00
12895.69
21209.62
N
5
 
3
191
0.00
29477.24
4372.46
0.00
29477.24
33849.70
N
5
 
3
192
25000.00
 
10047.45
 
25000.00
35047.45
N
5
 
3
193
0.00
0.00
28664.94
9180.66
0.00
37845.60
N
4
 
3
194
41290.00
8333.00
0.00
0.00
49623.00
49623.00
N
5
 
3
195
22231.92
11823.75
2119.07
0.00
34055.67
36174.74
N
4
 
2
196
9269.24
 
3098.25
 
9269.24
12367.49
N
5
 
3
197
8333.33
 
16394.51
 
8333.33
24727.84
N
4
 
2
198
13333.33
15369.54
1666.67
1666.67
28702.87
32036.21
N
5
 
3
199
0.00
 
40967.48
 
0.00
40967.48
N
4
 
3
200
23096.09
 
745.08
 
23096.09
23841.17
N
4
 
3
201
25000.00
 
0.00
 
25000.00
25000.00
N
5
 
3
202
19166.67
 
0.00
 
19166.67
19166.67
N
5
 
2
203
9696.00
 
0.00
 
9696.00
9696.00
N
5
 
3
204
0.00
2500.00
9334.48
1624.00
2500.00
13458.48
N
5
 
3
205
11169.00
11203.00
0.00
0.00
22372.00
22372.00
N
4
 
3
206
30158.00
 
0.00
 
30158.00
30158.00
N
5
 
3
207
20719.00
 
13673.00
 
20719.00
34392.00
N
5
 
3
208
0.00
0.00
22630.48
772.30
0.00
23402.78
N
5
 
3
209
41250.00
 
6781.00
 
41250.00
48031.00
N
5
 
3
210
25649.00
14583.00
0.00
0.00
40232.00
40232.00
N
5
 
3
211
 
22245.75
 
0.00
22245.75
22245.75
N
4
 
3
212
8888.00
 
4147.00
 
8888.00
13035.00
N
5
 
3
213
89166.70
 
0.00
 
89166.70
89166.70
N
5
 
3
214
22399.00
11115.00
-881.00
0.00
33514.00
32633.00
N
5
 
3
215
28333.32
 
0.00
 
28333.32
28333.32
N
5
 
3
216
31940.00
31940.00
16040.61
9576.00
63880.00
89496.61
N
4
 
3
217
28702.00
 
0.00
 
28702.00
28702.00
N
5
 
3
218
50000.00
 
0.00
 
50000.00
50000.00
N
5
 
3
219
21651.00
 
1308.00
 
21651.00
22959.00
N
5
 
3
220
80068.00
 
28770.00
 
80068.00
108838.00
N
5
 
3
221
14000.00
 
0.00
 
14000.00
14000.00
N
5
 
3
222
23750.00
 
0.00
 
23750.00
23750.00
N
5
 
3
223
31704.55
 
0.00
 
31704.55
31704.55
N
5
 
3
224
61043.00
0.00
2571.00
501.00
61043.00
64115.00
N
4
 
3
225
25944.00
 
0.00
 
25944.00
25944.00
N
5
 
3
226
21150.00
 
2695.97
 
21150.00
23845.97
N
5
 
3
227
7256.00
5580.00
0.00
0.00
12836.00
12836.00
N
5
 
3
228
0.00
9616.00
23160.00
0.00
9616.00
32776.00
N
5
 
3
229
52737.00
 
0.00
 
52737.00
52737.00
Y
5
 
3
230
12671.69
14583.33
0.00
0.00
27255.02
27255.02
Y
5
 
3
231
5122.00
13866.00
0.00
0.00
18988.00
18988.00
N
5
 
3
232
54000.00
 
0.00
 
54000.00
54000.00
Y
5
 
3
233
8166.67
12168.00
0.00
0.00
20334.67
20334.67
Y
5
 
3
234
11014.00
15900.00
0.00
0.00
26914.00
26914.00
N
5
 
3
235
10383.00
10325.00
0.00
0.00
20708.00
20708.00
N
5
 
3
236
18173.42
 
0.00
 
18173.42
18173.42
N
4
 
3
237
0.00
 
28827.42
 
0.00
28827.42
N
4
 
2
238
22916.68
 
0.00
 
22916.68
22916.68
N
5
 
3
239
13535.46
 
0.00
 
13535.46
13535.46
N
5
 
3
240
0.00
0.00
41718.00
46818.00
0.00
88536.00
N
5
 
3
241
46978.67
 
0.00
 
46978.67
46978.67
N
4
 
3
242
36937.50
7980.83
0.00
0.00
44918.33
44918.33
Y
4
 
3
243
12750.01
3427.92
0.00
0.00
16177.93
16177.93
N
5
 
3
244
166503.00
 
0.00
 
166503.00
166503.00
Y
4
 
3
245
18671.00
 
4515.00
 
18671.00
23186.00
N
5
 
3
246
32996.00
 
-58.00
 
32996.00
32938.00
N
5
 
3
247
25000.00
 
0.00
 
25000.00
25000.00
Y
5
 
3
248
19647.33
4357.00
0.00
0.00
24004.33
24004.33
N
5
 
3
249
26250.00
 
0.00
 
26250.00
26250.00
N
5
 
3
250
0.00
5913.12
29688.00
0.00
5913.12
36046.00
N
5
 
3
251
22230.60
14917.20
0.00
0.00
37147.80
37147.80
N
5
 
3
252
18422.00
2720.00
-819.00
1773.00
21142.00
22096.00
N
4
 
3
253
17503.00
 
13948.00
 
17503.00
31451.00
N
5
 
3
254
31193.00
0.00
-3753.00
10495.00
31193.00
37935.00
N
5
 
3
255
2917.00
 
21271.00
 
2917.00
24188.00
N
5
 
3
256
192276.00
 
0.00
 
192276.00
192276.00
N
5
 
3
257
0.00
 
30997.00
 
0.00
30997.00
N
5
 
2
258
0.00
 
31795.00
 
0.00
31795.00
N
4
 
2
259
31380.00
7930.00
2004.00
0.00
39310.00
41314.00
N
5
 
3
260
18750.00
 
1297.00
 
18750.00
20047.00
N
5
 
3
261
10417.00
 
15492.00
 
10417.00
25909.00
N
5
 
3
262
14055.00
 
1144.75
 
14055.00
15199.75
N
4
 
3
263
12.00
 
13544.00
 
12.00
13556.00
N
4
 
3
264
17606.00
7078.00
0.00
0.00
24684.00
24684.00
N
4
 
3
265
4796.00
12023.00
0.00
0.00
16819.00
16819.00
N
4
 
3
266
18750.00
 
8333.00
 
18750.00
27083.00
N
5
 
3
267
21667.00
 
29530.00
 
21667.00
51197.00
N
5
 
3
268
16883.00
 
6141.00
 
16883.00
23024.00
N
5
 
3
269
10000.00
12950.00
2983.00
0.00
22950.00
25933.00
N
5
 
3
270
16689.00
 
5241.00
 
16689.00
21930.00
N
5
 
3
271
11834.00
4833.00
0.00
6591.00
16667.00
23258.00
N
5
 
3
272
139830.00
 
-4830.00
 
139830.00
135000.00
N
4
 
3
273
762.00
0.00
15172.39
1389.38
762.00
17323.77
N
5
 
3
274
17418.00
2917.00
556.00
0.00
20335.00
20891.00
N
5
 
3
275
25000.00
 
0.00
 
25000.00
25000.00
N
5
 
3
276
25846.00
 
8988.00
 
25846.00
34834.00
N
5
 
3
277
20904.80
 
-200.00
 
20904.80
20704.80
N
5
 
3
278
13750.00
20111.00
-1487.00
0.00
33861.00
32374.00
N
5
 
3
279
20833.00
7083.00
39022.00
0.00
27916.00
66938.00
N
5
 
3
280
4000.00
5022.77
11084.06
191.00
9022.77
20297.83
N
5
 
3
281
33026.00
 
-1836.00
 
33026.00
31190.00
N
4
 
2
282
15251.80
10416.68
0.00
0.00
25668.48
25668.48
N
5
 
2
283
27083.34
23125.00
-6843.00
0.00
50208.34
43365.34
N
5
 
3
284
25000.00
 
57692.00
 
25000.00
82692.00
N
5
 
2
285
80481.00
2000.00
0.00
0.00
82481.00
82481.00
N
4
 
3
286
19500.00
10690.33
0.00
0.00
30190.33
30190.33
N
5
 
2
287
2958.00
9094.83
2409.00
0.00
12052.83
14461.83
N
4
 
2
288
52658.00
 
0.00
 
52658.00
52658.00
N
4
 
3
289
0.00
 
10321.00
 
0.00
10321.00
N
5
 
3
290
33333.33
 
11921.00
 
33333.33
45254.33
N
5
 
3
291
25292.00
 
8524.00
 
25292.00
33816.00
N
4
 
3
292
20833.33
10833.33
0.00
0.00
31666.66
31666.66
N
5
 
3
293
5111.00
7916.67
0.00
18181.98
13027.67
31209.65
N
5
 
3
294
12083.32
11440.18
5340.46
-54.17
23523.50
28809.79
N
5
 
3
295
14579.00
 
2624.32
 
14579.00
17203.32
N
4
 
3
296
335148.08
 
4001.00
 
335148.08
339149.08
N
5
 
3
297
18146.00
22044.00
231.00
0.00
40190.00
40421.00
N
4
 
3
298
66667.00
 
0.00
 
66667.00
66667.00
N
5
 
3
299
14392.00
5373.00
4167.00
0.00
19765.00
23932.00
N
5
 
3
300
16916.66
 
11570.00
 
16916.66
28486.66
N
5
 
3
301
0.00
 
37166.00
 
0.00
37166.00
N
5
 
3
302
18965.00
10416.66
0.00
0.00
29381.66
29381.66
N
5
 
3
303
35706.67
 
0.00
 
35706.67
35706.67
Y
5
 
2
304
17500.00
 
0.00
 
17500.00
17500.00
Y
5
 
3
305
25679.08
 
0.00
 
25679.08
25679.08
Y
5
 
3
306
11666.66
 
8705.00
 
11666.66
20371.66
Y
5
 
3
307
5713.70
 
11765.00
 
5713.70
17478.70
N
5
 
3
308
23750.00
 
0.00
 
23750.00
23750.00
N
5
 
3
309
14500.00
 
15791.67
 
14500.00
30291.67
N
5
 
3
310
42531.67
 
0.00
 
42531.67
42531.67
Y
5
 
3
311
16713.63
 
-250.00
 
16713.63
16463.63
N
5
 
3
312
13000.00
10230.65
-13.17
0.00
23230.65
23217.48
Y
5
 
3
313
9188.00
 
27578.00
 
9188.00
36766.00
Y
4
 
3
314
12500.00
11299.99
0.00
0.00
23799.99
23799.99
Y
5
 
3
315
12972.34
 
0.00
 
12972.34
12972.34
Y
5
 
2
316
21145.84
 
0.00
 
21145.84
21145.84
N
5
 
3
317
7411.00
 
3544.00
 
7411.00
10955.00
Y
4
 
3
318
13750.01
15944.35
0.00
0.00
29694.36
29694.36
Y
5
 
3
319
14583.33
14377.08
-1118.00
6086.67
28960.41
33929.08
Y
5
 
3
320
16270.52
 
0.00
 
16270.52
16270.52
Y
5
 
3
321
16250.00
 
0.00
 
16250.00
16250.00
Y
5
 
3
322
16666.66
 
0.00
 
16666.66
16666.66
Y
5
 
3
323
11380.74
0.00
15031.25
1047.00
11380.74
27458.99
Y
5
 
3
324
21666.68
 
0.00
 
21666.68
21666.68
Y
5
 
2
325
11147.59
 
0.00
 
11147.59
11147.59
Y
5
 
3
326
13211.96
 
0.00
 
13211.96
13211.96
Y
5
 
3
327
 
41666.67
 
-598.79
41666.67
41067.88
Y
5
 
2
328
67989.60
 
0.00
 
67989.60
67989.60
Y
5
 
3
329
14454.17
9479.17
0.00
0.00
23933.34
23933.34
Y
5
 
3
330
31250.00
 
52303.00
 
31250.00
83553.00
Y
5
 
3
331
 
13152.58
 
14953.40
13152.58
28105.98
N
5
 
3
332
16666.67
 
0.00
 
16666.67
16666.67
Y
5
 
3
333
41666.67
 
0.00
 
41666.67
41666.67
Y
5
 
3
334
12141.67
 
2470.11
 
12141.67
14611.78
Y
5
 
3
335
22085.35
9225.86
-1122.17
0.00
31311.21
30189.04
Y
5
 
3
336
5416.67
16681.34
0.00
0.00
22098.01
22098.01
Y
5
 
2
337
8583.34
0.00
5607.30
1009.40
8583.34
15200.04
Y
5
 
3
338
11351.44
11250.00
0.00
0.00
22601.44
22601.44
Y
5
 
3
339
20000.00
 
-2093.67
 
20000.00
17906.33
Y
5
 
3
340
3333.33
5897.42
15443.48
0.00
9230.75
24674.23
Y
5
 
3
341
38724.17
 
0.00
 
38724.17
38724.17
Y
4
 
2
342
11878.67
6707.50
0.00
0.00
18586.17
18586.17
Y
5
 
3
343
25000.00
 
-427.00
 
25000.00
24573.00
N
5
 
3
344
18334.00
 
-2187.00
 
18334.00
16147.00
N
5
 
3
345
13333.34
 
0.00
 
13333.34
13333.34
N
5
 
3
346
18750.00
 
0.00
 
18750.00
18750.00
Y
5
 
3
347
9583.34
8984.50
0.00
0.00
18567.84
18567.84
Y
5
 
3
348
0.00
 
31012.58
 
0.00
31012.58
Y
4
 
3
349
18333.34
10833.33
0.00
0.00
29166.67
29166.67
Y
5
 
3
350
11437.00
 
2097.46
 
11437.00
13534.46
N
5
 
3
351
0.00
 
17529.00
 
0.00
17529.00
Y
5
 
3
352
13347.00
0.00
0.00
2290.91
13347.00
15637.91
Y
5
 
3
353
0.00
 
55086.43
 
0.00
55086.43
Y
5
 
3
354
9800.00
4661.67
-48.00
0.00
14461.67
14413.67
Y
5
 
3
355
19698.00
 
0.00
 
19698.00
19698.00
Y
5
 
3
356
22059.00
 
14631.00
 
22059.00
36690.00
Y
4
 
3
357
30822.00
11207.00
0.00
0.00
42029.00
42029.00
Y
5
 
3
358
12211.00
13597.00
0.00
0.00
25808.00
25808.00
Y
5
 
3
359
13909.00
 
0.00
 
13909.00
13909.00
Y
5
 
3
360
794.00
 
12798.00
 
794.00
13592.00
Y
5
 
3
361
48130.00
 
0.00
 
48130.00
48130.00
Y
5
 
3
362
4274.33
26350.42
0.00
0.00
30624.75
30624.75
Y
5
 
3
363
39805.88
 
0.00
 
39805.88
39805.88
Y
5
 
3
364
37817.32
 
0.00
 
37817.32
37817.32
Y
5
 
3
365
 
23164.17
 
0.00
23164.17
23164.17
Y
5
 
3
366
17128.74
19650.00
0.00
0.00
36778.74
36778.74
Y
5
 
3
367
18712.67
1505.47
0.00
0.00
20218.14
20218.14
Y
5
 
3
368
0.00
 
40055.00
 
0.00
40055.00
Y
5
 
3
369
10417.66
0.00
6054.00
4609.00
10417.66
21080.66
Y
5
 
3
370
37937.00
31680.00
0.00
0.00
69617.00
69617.00
Y
4
 
3
371
20833.34
10666.67
0.00
0.00
31500.01
31500.01
Y
5
 
3
372
21666.66
 
0.00
 
21666.66
21666.66
Y
5
 
3
373
16666.67
 
0.00
 
16666.67
16666.67
Y
5
 
3
374
 
30832.00
 
0.00
30832.00
30832.00
N
5
 
3
375
11000.00
21666.67
0.00
0.00
32666.67
32666.67
Y
5
 
3
376
24583.33
 
0.00
 
24583.33
24583.33
Y
5
 
3
377
21787.52
9166.69
-221.00
-398.00
30954.21
30335.21
Y
5
 
3
378
8000.00
 
5511.00
 
8000.00
13511.00
Y
5
 
3
379
17916.66
0.00
0.00
0.00
17916.66
17916.66
Y
5
 
3
380
21584.00
 
9692.00
 
21584.00
31276.00
Y
4
 
3
381
23819.00
 
0.00
 
23819.00
23819.00
Y
4
 
3
382
20833.33
 
-227.25
 
20833.33
20606.08
Y
5
 
3
383
25611.73
 
0.00
 
25611.73
25611.73
N
5
 
3
384
26667.00
 
0.00
 
26667.00
26667.00
N
5
 
3
385
33999.98
 
0.00
 
33999.98
33999.98
Y
5
 
3
386
0.00
 
17600.00
 
0.00
17600.00
Y
5
 
3
387
49976.87
 
216.25
 
49976.87
50193.12
N
5
 
3
388
21666.66
 
34613.00
 
21666.66
56279.66
Y
5
 
3
389
1780.00
0.00
7974.67
7136.00
1780.00
16890.67
N
4
 
3
390
22303.00
 
0.00
 
22303.00
22303.00
N
5
 
3
391
30496.11
17500.00
0.00
0.00
47996.11
47996.11
N
5
 
3
392
3000.00
3000.00
11163.14
0.00
6000.00
17163.14
Y
5
 
3
393
26666.66
 
0.00
 
26666.66
26666.66
N
5
 
3
394
33333.00
 
0.00
 
33333.00
33333.00
Y
5
 
3
395
31250.00
 
0.00
 
31250.00
31250.00
Y
5
 
3
396
40912.80
 
-1563.83
 
40912.80
39348.97
Y
5
 
3
397
4839.75
12700.00
9582.58
0.00
17539.75
27122.33
N
4
 
3
398
14025.00
 
0.00
 
14025.00
14025.00
N
5
 
3
399
53655.00
 
0.00
 
53655.00
53655.00
N
4
 
3
400
27916.67
 
10416.67
 
27916.67
38333.34
Y
5
 
3
401
0.00
 
50598.00
 
0.00
50598.00
Y
5
 
3
402
49400.00
 
0.00
 
49400.00
49400.00
N
5
 
3
403
51166.72
 
0.00
 
51166.72
51166.72
Y
4
 
3
404
13991.00
1187.50
-691.00
0.00
15178.50
14487.50
Y
5
 
3
405
15376.41
6819.29
7830.67
0.00
22195.70
30026.37
N
4
 
3
406
24883.00
7391.00
-410.00
0.00
32274.00
31864.00
Y
5
 
3
407
19902.08
 
0.00
 
19902.08
19902.08
N
4
 
3
408
35261.00
 
0.00
 
35261.00
35261.00
N
5
 
3
409
638.00
21114.00
1571.00
13093.00
21752.00
36416.00
N
5
 
3
410
21542.00
 
11269.00
 
21542.00
32811.00
Y
5
 
3
411
26250.00
 
0.00
 
26250.00
26250.00
N
5
 
3
412
10503.00
6402.75
0.00
0.00
16905.75
16905.75
N
5
 
3
413
37599.00
 
0.00
 
37599.00
37599.00
N
4
 
3
414
10417.00
16588.00
0.00
0.00
27005.00
27005.00
N
5
 
3
415
15274.05
11461.00
0.00
0.00
26735.05
26735.05
N
4
 
3
416
17173.48
 
0.00
 
17173.48
17173.48
N
5
 
3
417
17917.00
4698.54
0.00
0.00
22615.54
22615.54
N
4
 
3
418
33333.34
 
18124.35
 
33333.34
51457.69
N
4
 
2
419
29166.67
 
16542.00
 
29166.67
45708.67
Y
5
 
3
420
0.00
15733.94
0.00
197.78
15733.94
15931.72
Y
5
 
3
421
0.00
0.00
16572.66
1050.40
0.00
17623.06
Y
5
 
3
422
17784.50
 
0.00
 
17784.50
17784.50
Y
5
 
3
423
20522.65
 
0.00
 
20522.65
20522.65
Y
5
 
3
424
21250.00
14583.34
0.00
0.00
35833.34
35833.34
Y
5
 
3
425
0.00
 
14968.90
 
0.00
14968.90
Y
5
 
3
426
18751.20
 
0.00
 
18751.20
18751.20
N
5
 
3
427
13333.33
33669.08
-89.00
0.00
47002.41
46913.41
N
4
 
2
428
18750.00
 
0.00
 
18750.00
18750.00
N
5
 
3
429
20000.07
 
0.00
 
20000.07
20000.07
N
5
 
3
430
14892.12
2164.34
4616.79
-279.63
17056.46
21393.62
N
4
 
3
431
4956.12
14875.00
2055.56
0.00
19831.12
21886.68
N
5
 
3
432
17230.43
10234.03
0.00
0.00
27464.46
27464.46
N
5
 
3
433
22229.35
9746.44
0.00
0.00
31975.79
31975.79
N
5
 
3
434
4500.00
6000.00
1503.00
994.16
10500.00
12997.16
Y
4
 
3
435
7698.14
12500.00
-478.50
0.00
20198.14
19719.64
N
5
 
3
436
 
13500.00
 
0.00
13500.00
13500.00
N
5
 
3
437
19166.67
16119.56
0.00
0.00
35286.23
35286.23
N
5
 
3
438
20833.33
 
8250.92
 
20833.33
29084.25
Y
5
 
3
439
20900.00
 
38790.58
 
20900.00
59690.58
Y
5
 
3
440
20416.68
 
0.00
 
20416.68
20416.68
N
5
 
3
441
28763.00
4645.67
0.00
0.00
33408.67
33408.67
Y
4
 
3
442
21363.88
 
0.00
 
21363.88
21363.88
N
5
 
3
443
11122.77
12313.71
3057.30
0.00
23436.48
26493.78
N
5
 
3
444
9066.21
16140.78
0.00
0.00
25206.99
25206.99
N
5
 
3
445
16666.67
 
0.00
 
16666.67
16666.67
N
4
 
3
446
23010.00
 
30408.00
 
23010.00
53418.00
Y
4
 
2
447
14916.66
9409.26
0.00
0.00
24325.92
24325.92
N
5
 
3
448
15833.33
0.00
0.00
10324.00
15833.33
26157.33
N
5
 
3
449
0.00
 
25455.00
 
0.00
25455.00
Y
4
 
3
450
10701.08
10106.26
0.00
0.00
20807.34
20807.34
N
5
 
3
451
17500.02
 
0.00
 
17500.02
17500.02
N
5
 
3
452
8750.00
12750.00
0.00
0.00
21500.00
21500.00
N
5
 
3
453
24064.81
14238.21
0.00
0.00
38303.02
38303.02
N
5
 
3
454
19583.33
 
0.00
 
19583.33
19583.33
N
5
 
3
455
42978.08
 
1133.75
 
42978.08
44111.83
Y
4
 
3
456
22947.58
 
12879.00
 
22947.58
35826.58
N
5
 
3
457
10356.67
11291.67
0.00
0.00
21648.34
21648.34
N
5
 
3
458
41905.68
 
0.00
 
41905.68
41905.68
N
5
 
3
459
33333.00
 
99709.00
 
33333.00
133042.00
N
5
 
2
460
20832.00
 
102320.29
 
20832.00
123152.29
N
5
 
2
461
59743.68
15833.34
0.00
0.00
75577.02
75577.02
N
5
 
3
462
35585.50
 
0.00
 
35585.50
35585.50
N
5
 
3
463
12774.00
 
3029.00
 
12774.00
15803.00
N
5
 
3
464
83380.00
 
-9686.00
 
83380.00
73694.00
N
4
 
3
465
0.00
 
71360.00
 
0.00
71360.00
N
5
 
3
466
16667.00
 
21285.00
 
16667.00
37952.00
N
5
 
3
467
8333.33
21517.00
12581.00
0.00
29850.33
42431.33
N
4
 
3
468
11485.00
 
34232.00
 
11485.00
45717.00
N
4
 
3
469
11833.00
19975.84
6671.00
0.00
31808.84
38479.84
Y
5
 
3
470
54882.00
 
0.00
 
54882.00
54882.00
N
4
 
3
471
17641.67
 
12714.00
 
17641.67
30355.67
N
5
 
3
472
17579.00
5018.00
0.00
0.00
22597.00
22597.00
N
5
 
3
473
20833.33
 
27068.00
 
20833.33
47901.33
N
5
 
3

 
KEY
Co-Borrower
Employment
Verification
Borrower Asset
Verification
Co-Borrower Asset
Verification
Liquid / Cash
Reserves
Monthly Debt All
Borrowers
Originator
DTI
Fully
Indexed Rate
Qualification
Method
Percentage of Down
Payment from
Borrower Own
Funds
1
 
4
 
1704908.99
15737.52
0.050000
 
1
 
2
 
4
 
1383182.00
4970.91
0.310000
 
1
 
3
 
4
 
215755.45
4683.08
0.200000
 
1
 
4
 
4
 
51191.89
4190.06
0.350000
 
1
 
5
 
4
 
7456519.70
9138.74
0.260000
 
1
 
6
 
4
 
280652.41
5156.70
0.120000
 
1
 
7
 
4
 
613663.00
7468.93
0.380000
 
1
 
8
 
4
 
199460.00
5632.74
0.360000
 
1
 
9
 
4
 
235183.49
5851.21
0.360000
 
1
100.000000
10
 
4
 
121256.63
1838.22
0.370000
 
1
 
11
 
4
 
61082.30
4679.73
0.290000
 
1
 
12
 
4
 
671025.53
9041.67
0.310000
 
1
 
13
 
4
 
513386.21
4569.18
0.190000
 
1
 
14
 
4
 
165203.74
1725.57
0.290000
 
1
 
15
 
4
 
223476.84
5767.08
0.330000
 
1
 
16
 
4
 
58751.65
4163.25
0.350000
 
1
 
17
 
4
 
44863.00
1694.60
0.240000
 
1
 
18
 
4
 
718645.50
6073.21
0.330000
 
1
 
19
 
4
 
22006.86
5383.08
0.380000
 
1
 
20
 
4
 
280732.65
4266.02
0.430000
 
1
 
21
 
4
 
520046.99
3807.53
0.370000
 
1
 
22
 
4
 
120509.43
4650.00
0.310000
 
1
 
23
 
4
 
330296.50
5513.45
0.380000
 
1
 
24
 
4
 
243581.97
5337.92
0.210000
 
1
 
25
 
4
 
2488.71
3974.60
0.260000
 
1
17.000000
26
 
4
 
1944005.29
9350.49
0.340000
 
1
 
27
 
4
 
462438.00
2943.57
0.160000
 
1
 
28
 
4
 
1854259.20
6006.67
0.340000
 
1
 
29
 
4
 
388136.59
7556.65
0.150000
 
1
 
30
 
4
 
2119187.40
6516.65
0.110000
 
1
 
31
 
4
 
58632.84
3652.89
0.340000
 
1
 
32
 
4
 
1296755.86
2605.86
0.050000
 
1
 
33
 
4
 
1125717.79
3078.29
0.060000
 
1
 
34
 
4
 
213515.93
3873.68
0.340000
 
1
 
35
 
4
 
616940.00
6263.70
0.150000
 
1
 
36
 
4
 
406800.69
2432.19
0.150000
 
1
 
37
 
4
 
105622.01
4525.45
0.390000
 
1
 
38
 
4
 
64373.50
2482.98
0.330000
 
1
 
39
 
4
 
4154.67
529.61
0.180000
 
1
30.000000
40
 
4
 
10531071.37
6348.46
0.210000
 
1
100.000000
41
 
4
 
1032295.21
2259.00
0.250000
 
1
 
42
 
4
 
1871603.71
19791.54
0.190000
 
1
 
43
 
4
 
260474.07
2403.39
0.330000
 
1
100.000000
44
 
4
 
2775302.54
10785.63
0.300000
 
1
25.540000
45
 
4
 
4014.34
1049.18
0.260000
 
1
 
46
 
4
 
421931.79
6750.00
0.300000
 
1
 
47
 
4
 
1232323.00
9523.86
0.190000
 
1
 
48
 
4
 
493437.66
6912.84
0.220000
 
1
25.000000
49
 
4
 
15432.31
831.64
0.220000
 
1
 
50
 
4
 
6336940.05
7417.44
0.270000
 
1
 
51
 
4
 
380492.25
8119.17
0.400000
 
1
 
52
 
4
 
890418.00
7771.30
0.340000
 
1
 
53
 
4
 
334447.14
3141.25
0.420000
 
1
 
54
 
4
 
9095423.97
20638.40
0.100000
 
1
 
55
 
4
 
679592.00
6952.67
0.170000
 
1
 
56
 
4
 
521808.41
24200.67
0.390000
 
1
 
57
 
4
 
4454011.00
17538.56
0.110000
 
1
 
58
 
4
 
259692.33
7807.17
0.380000
 
1
 
59
 
4
 
283631.00
1220.57
0.410000
 
1
 
60
 
4
 
2356236.42
6666.67
0.040000
 
1
100.000000
61
 
4
 
1090781.20
5106.01
0.210000
 
1
100.000000
62
 
4
 
914395.35
4120.77
0.090000
 
1
 
63
 
4
 
603195.54
3124.95
0.150000
 
1
 
64
 
4
 
881438.04
8382.85
0.350000
 
1
 
65
 
4
 
1042731.10
9712.65
0.350000
 
1
 
66
 
4
 
14804830.00
9197.00
0.250000
 
1
 
67
 
4
 
4882376.39
7610.63
0.350000
 
1
100.000000
68
 
4
 
985184.64
5540.84
0.370000
 
1
 
69
 
4
 
1729157.50
10697.48
0.310000
 
1
 
70
 
4
 
964561.09
16673.69
0.260000
 
1
 
71
 
4
 
405105.02
7535.02
0.190000
 
1
21.570000
72
 
4
 
2102437.22
3598.24
0.080000
 
1
 
73
 
4
 
852721.20
11666.85
0.330000
 
1
 
74
 
4
 
3162607.04
13693.90
0.100000
 
1
100.000000
75
 
4
 
82833.75
11625.00
0.310000
 
1
 
76
 
4
 
659376.51
8126.25
0.330000
 
1
 
77
 
4
 
164090.08
5489.64
0.270000
 
1
 
78
 
4
 
163814.00
5083.00
0.250000
 
1
 
79
 
4
 
116644.17
1875.00
0.300000
 
1
 
80
 
4
 
4233053.17
13006.84
0.450000
 
1
 
81
 
4
 
697254.71
15979.97
0.300000
 
1
25.000000
82
 
4
 
692869.22
6754.92
0.130000
 
1
100.000000
83
 
4
 
1239320.50
6852.04
0.170000
 
1
 
84
 
4
 
574182.87
4378.50
0.300000
 
1
 
85
 
4
 
414040.04
6545.35
0.300000
 
1
 
86
 
4
 
3272551.96
17577.85
0.370000
 
1
 
87
 
4
 
1096298.34
13848.32
0.310000
 
1
 
88
 
4
 
398719.00
7282.48
0.430000
 
1
 
89
 
4
 
1031271.60
2957.59
0.090000
 
1
 
90
 
4
 
193905.97
8965.12
0.340000
 
1
100.000000
91
 
4
 
260110.37
12451.36
0.280000
 
1
100.000000
92
 
4
 
260199.41
4685.16
0.270000
 
1
100.000000
93
 
4
 
346536.68
13944.78
0.360000
 
1
100.000000
94
 
4
 
293361.98
7044.80
0.350000
 
1
 
95
 
4
 
5188588.80
10479.84
0.240000
 
1
 
96
 
4
 
435272.72
540.84
0.050000
 
1
100.000000
97
 
4
 
1020052.20
6185.37
0.120000
 
1
 
98
 
4
 
2172092.70
15908.40
0.180000
 
1
100.000000
99
 
4
 
5473953.00
14492.96
0.240000
 
1
 
100
 
4
 
877358.55
11345.02
0.350000
 
1
 
101
 
4
 
423541.19
5987.36
0.140000
 
1
 
102
 
4
 
4016571.61
11784.69
0.320000
 
1
 
103
 
4
 
86407.00
2800.78
0.420000
 
1
 
104
 
4
 
207528.30
11755.78
0.380000
 
1
 
105
 
4
 
71838.71
7144.73
0.320000
 
1
 
106
 
4
 
413491.20
9383.36
0.250000
 
1
100.000000
107
 
4
 
30860.13
8286.52
0.440000
 
1
 
108
 
4
 
906953.35
21900.00
0.360000
 
1
100.000000
109
 
4
 
1354064.00
7880.99
0.440000
 
1
 
110
 
4
 
2864091.10
7776.72
0.360000
 
1
100.000000
111
 
4
 
15502275.00
8333.20
0.200000
 
1
 
112
 
4
 
12363.00
1462.91
0.380000
 
1
 
113
 
4
 
1649199.30
6165.69
0.360000
 
1
 
114
 
4
 
449029.10
7125.00
0.380000
 
1
100.000000
115
 
4
 
249173.06
4549.17
0.200000
 
1
 
116
 
4
 
1478247.60
11209.40
0.400000
 
1
 
117
 
4
 
1370671.60
5775.93
0.370000
 
1
 
118
 
4
 
19811261.00
15516.72
0.240000
 
1
 
119
 
4
 
653214.93
5614.35
0.400000
 
1
 
120
 
4
 
2338716.69
12444.20
0.400000
 
1
 
121
 
4
 
500989.60
2482.09
0.230000
 
1
 
122
 
4
 
1208567.10
14010.06
0.230000
 
1
 
123
 
4
 
367781.88
7821.92
0.230000
 
1
100.000000
124
 
4
 
7014578.00
17164.03
0.300000
 
1
 
125
 
4
 
1803712.23
2680.95
0.260000
 
1
 
126
 
4
 
363081.68
10518.84
0.360000
 
1
100.000000
127
 
4
 
115391.00
1649.09
0.180000
 
1
 
128
 
4
 
948341.69
19000.00
0.400000
 
1
100.000000
129
 
4
 
18010218.74
9450.00
0.210000
 
1
 
130
 
4
 
4456903.55
7781.38
0.340000
 
1
 
131
 
4
 
3003684.35
11349.10
0.290000
 
1
30.500000
132
 
4
 
94480.55
3666.30
0.320000
 
1
100.000000
133
 
4
 
1192554.15
10268.45
0.410000
 
1
100.000000
134
 
4
 
1262456.87
6562.79
0.190000
 
1
 
135
 
4
 
1753604.00
17017.51
0.170000
 
1
 
136
 
4
 
1437452.14
17017.57
0.170000
 
1
 
137
 
4
 
577171.14
2628.96
0.090000
 
1
 
138
 
4
 
2468108.94
9501.45
0.250000
 
1
100.000000
139
 
4
 
2842112.35
18934.71
0.250000
 
1
 
140
 
4
 
1670297.82
44155.03
0.200000
 
1
 
141
 
4
 
1503907.13
9291.70
0.100000
 
1
100.000000
142
 
4
 
2670458.50
12436.41
0.170000
 
1
 
143
 
4
 
521169.52
8771.85
0.235904
 
1
0.000000
144
 
4
 
192716.32
8214.08
0.299058
 
1
100.000000
145
 
4
 
73702.67
9324.26
0.261807
 
1
100.000000
146
 
4
 
69045.40
3916.82
0.395483
 
1
100.000000
147
 
4
 
58366.48
7217.50
0.378871
 
1
0.000000
148
 
4
 
149947.04
5847.75
0.246991
 
1
100.000000
149
 
4
 
233426.01
8637.59
0.285427
 
1
100.000000
150
 
4
 
166517.20
6957.61
0.330748
 
1
0.000000
151
 
4
 
52785.57
4396.51
0.172162
 
1
0.000000
152
 
4
 
153105.80
7612.74
0.245548
 
1
0.000000
153
 
4
 
40187.91
7693.96
0.230821
 
1
0.000000
154
 
4
 
331822.38
6666.00
0.199980
 
1
100.000000
155
 
4
 
315836.13
8917.80
0.286410
 
1
0.000000
156
 
4
 
1044175.26
8983.68
0.280731
 
1
0.000000
157
 
4
 
953142.53
14099.89
0.290187
 
1
100.000000
158
 
4
 
258242.43
10509.68
0.414861
 
1
100.000000
159
 
4
 
269618.20
10445.79
0.334265
 
1
100.000000
160
 
4
 
248958.37
8174.08
0.445859
 
1
100.000000
161
 
4
 
248074.72
5738.12
0.382541
 
1
100.000000
162
 
4
 
132126.37
8326.19
0.226354
 
1
100.000000
163
 
4
 
204147.86
8074.05
0.200712
 
1
100.000000
164
 
4
 
20586.11
6246.10
0.401377
 
1
100.000000
165
 
4
 
83042.53
5202.33
0.304538
 
1
40.520000
166
 
4
 
868839.41
3178.90
0.251038
 
1
0.000000
167
 
4
 
17295.24
2194.19
0.441199
 
1
0.000000
168
 
3
 
213864.80
6655.99
0.333078
 
1
0.000000
169
 
3
 
949589.13
2320.32
0.207312
 
1
 
170
 
3
 
379450.74
3771.06
0.323234
 
1
0.000000
171
 
4
 
514455.40
5165.82
0.105069
 
1
0.000000
172
 
3
 
280601.84
2451.23
0.351251
 
1
 
173
 
4
 
2331847.66
7878.70
0.284273
 
1
 
174
 
3
 
140169.17
1393.27
0.367961
 
1
0.000000
175
 
3
 
2814009.78
4007.87
0.168359
 
1
0.000000
176
 
3
 
661949.24
4126.36
0.369812
 
1
100.000000
177
 
3
 
3918104.70
24498.74
0.017359
 
1
100.000000
178
 
3
 
1336051.87
16900.73
0.366009
 
1
0.000000
179
 
3
 
1196760.41
20020.47
0.145808
 
1
0.000000
180
 
3
 
1102565.37
8657.11
0.356597
 
1
 
181
 
4
 
220427.09
8687.27
0.408056
 
1
100.000000
182
 
4
 
2362160.46
29173.46
0.337234
 
1
0.000000
183
 
4
 
759008.90
6790.76
0.232823
 
1
100.000000
184
 
3
 
311368.72
8533.61
0.221422
 
1
0.000000
185
 
4
 
253446.53
9098.64
0.468272
 
1
92.570000
186
 
4
 
1083262.31
6560.99
0.282229
 
1
0.000000
187
 
4
 
1536836.76
19906.93
0.208389
 
1
0.000000
188
 
3
 
378351.00
11977.99
0.255140
 
1
0.000000
189
 
4
 
2043574.14
18228.84
0.175373
 
1
0.000000
190
 
3
 
1724857.86
5914.75
0.278871
 
1
0.000000
191
 
4
 
153738.81
5751.94
0.169926
 
1
100.000000
192
 
3
 
1179158.82
7085.32
0.202164
 
1
0.000000
193
 
4
 
673357.60
8627.63
0.227969
 
1
0.000000
194
 
3
 
367843.87
14066.42
0.283466
 
1
100.000000
195
 
4
 
423439.24
7667.71
0.211963
 
1
0.000000
196
 
3
 
155628.41
5088.96
0.411479
 
1
100.000000
197
 
4
 
3071123.17
8721.13
0.352685
 
1
 
198
 
4
 
328209.45
11848.45
0.369846
 
1
100.000000
199
 
4
 
6345066.66
5784.42
0.141195
 
1
0.000000
200
 
4
 
478070.35
3735.90
0.156700
 
1
0.000000
201
 
3
 
4846308.94
6187.18
0.247487
 
1
0.000000
202
 
3
 
980584.79
4802.03
0.250541
 
1
0.000000
203
 
3
 
20664.91
4007.91
0.413357
 
1
100.000000
204
 
4
 
59659.20
1628.28
0.120985
 
1
0.000000
205
 
4
 
283503.04
6095.28
0.272451
 
1
0.000000
206
 
3
 
263421.97
6862.87
0.227564
 
1
0.000000
207
 
4
 
400691.12
6097.05
0.177281
 
1
0.000000
208
 
3
 
831460.55
9073.54
0.387712
 
1
0.000000
209
 
4
 
1421270.12
13866.24
0.288694
 
1
0.000000
210
 
3
 
112045.83
7968.78
0.198071
 
1
0.000000
211
 
3
 
143837.04
6415.99
0.288414
 
1
0.000000
212
 
4
 
92037.48
4684.63
0.359389
 
1
0.000000
213
 
4
 
1135400.19
13550.68
0.151970
 
1
0.000000
214
 
4
 
85575.09
7685.69
0.235519
 
1
0.000000
215
 
4
 
136717.06
10501.88
0.370655
 
1
100.000000
216
 
4
 
625678.54
26022.21
0.290762
 
1
0.000000
217
 
4
 
105323.66
8887.43
0.309645
 
1
100.000000
218
 
4
 
918918.16
6635.35
0.132707
 
1
100.000000
219
 
3
 
65544.76
5869.24
0.255640
 
1
100.000000
220
 
4
 
772204.15
8496.45
0.078065
 
1
100.000000
221
 
3
 
33984.97
5120.09
0.365721
 
1
 
222
 
4
 
192791.66
5299.57
0.223140
 
1
100.000000
223
 
4
 
942176.63
3985.30
0.125701
 
1
0.000000
224
 
3
 
32266.12
7892.21
0.123095
 
1
0.000000
225
 
4
 
78908.76
7504.48
0.289257
 
1
100.000000
226
 
4
 
74028.40
4992.77
0.209376
 
1
100.000000
227
 
4
 
107837.78
3473.48
0.270605
 
1
0.000000
228
 
4
 
127378.70
7462.88
0.227693
 
1
100.000000
229
 
4
 
214786.21
14986.12
0.284167
 
1
100.000000
230
 
4
 
142196.35
9231.44
0.338706
 
1
100.000000
231
 
4
 
73553.64
4839.05
0.254848
 
1
0.000000
232
 
4
 
694297.66
6551.69
0.121328
 
1
0.000000
233
 
4
 
243384.62
5515.18
0.271221
 
1
0.000000
234
 
4
 
624946.22
6944.70
0.258033
 
1
100.000000
235
 
4
 
295350.24
4041.64
0.195173
 
1
100.000000
236
 
4
 
990222.78
5788.62
0.318521
 
1
0.000000
237
 
4
 
11352093.87
6160.40
0.213699
 
1
0.000000
238
 
4
 
47225.73
7135.08
0.311349
 
1
100.000000
239
 
4
 
331839.26
4825.24
0.356489
 
1
100.000000
240
 
4
 
636972.82
12612.23
0.142453
 
1
100.000000
241
 
4
 
114318.87
7879.69
0.167729
 
1
100.000000
242
 
4
 
655844.79
11620.61
0.258705
 
1
100.000000
243
 
4
 
112900.06
6397.89
0.395470
 
1
49.400000
244
 
4
 
2787683.31
12782.75
0.076772
 
1
100.000000
245
 
4
 
264392.69
6308.35
0.272076
 
1
100.000000
246
 
4
 
119170.07
7570.39
0.229838
 
1
0.000000
247
 
4
 
191378.92
3844.36
0.153774
 
1
100.000000
248
 
4
 
1654939.96
5931.41
0.247098
 
1
100.000000
249
 
4
 
81868.83
5506.82
0.209784
 
1
100.000000
250
 
3
 
2578311.79
14493.40
0.402081
 
1
0.000000
251
 
3
 
713851.90
9054.70
0.243748
 
1
0.000000
252
 
4
 
308500.22
9344.75
0.422916
 
1
100.000000
253
 
3
 
127612.21
7776.63
0.247262
 
1
0.000000
254
 
4
 
2138130.07
13242.77
0.349091
 
1
100.000000
255
 
4
 
1066213.43
9492.50
0.392447
 
1
100.000000
256
 
4
 
2105651.36
37768.17
0.196427
 
1
100.000000
257
 
3
 
3287745.76
7702.35
0.248487
 
1
0.000000
258
 
3
 
237443.57
9919.62
0.311987
 
1
100.000000
259
 
3
 
2009311.96
5619.48
0.136019
 
1
100.000000
260
 
4
 
323464.80
8564.18
0.427205
 
1
100.000000
261
 
4
 
895140.83
7645.40
0.295087
 
1
0.000000
262
 
4
 
1271796.52
8463.36
0.556809
 
1
0.000000
263
 
4
 
321406.24
9025.16
0.665769
 
1
0.000000
264
 
3
 
452730.92
7671.65
0.310794
 
1
100.000000
265
 
3
 
419855.48
6298.99
0.374516
 
1
100.000000
266
 
4
 
231975.43
9218.71
0.340387
 
1
100.000000
267
 
4
 
371221.47
13831.92
0.270171
 
1
0.000000
268
 
3
 
154862.01
7843.28
0.340657
 
1
 
269
 
3
 
1656594.74
10756.26
0.414771
 
1
100.000000
270
 
3
 
2181359.29
9172.15
0.418247
 
1
100.000000
271
 
3
 
518605.81
7932.61
0.341070
 
1
100.000000
272
 
3
 
1305765.50
16099.98
0.119259
 
1
0.000000
273
 
3
 
2949450.89
8470.47
0.488951
 
1
100.000000
274
 
3
 
3393102.83
9770.40
0.467685
 
1
0.000000
275
 
3
 
633171.84
11244.65
0.449786
 
1
0.000000
276
 
3
 
3503557.96
12258.93
0.351924
 
1
0.000000
277
 
3
 
365234.29
9067.86
0.437959
 
1
100.000000
278
 
4
 
569407.58
9357.56
0.289046
 
1
0.000000
279
 
3
 
223015.72
8519.67
0.127277
 
1
0.000000
280
 
3
 
335913.79
9356.39
0.460955
 
1
100.000000
281
 
4
 
204511.30
7959.00
0.255178
 
1
100.000000
282
 
4
 
211046.75
7432.75
0.289567
 
1
100.000000
283
 
4
 
1465723.56
12707.92
0.293043
 
1
100.000000
284
 
3
 
998483.81
21739.88
0.262902
 
1
100.000000
285
 
4
 
1041454.33
10000.34
0.121244
 
1
0.000000
286
 
4
 
1259806.87
11042.59
0.365766
 
1
0.000000
287
 
4
 
557264.00
5266.46
0.364163
 
1
 
288
 
4
 
1174715.01
10728.97
0.203748
 
1
100.000000
289
 
3
 
1918646.08
5050.12
0.489305
 
1
100.000000
290
 
3
 
1139340.50
12857.15
0.284109
 
1
100.000000
291
 
3
 
733661.25
6942.17
0.205292
 
1
100.000000
292
 
4
 
187359.60
7200.45
0.227383
 
1
0.000000
293
 
3
 
63716.35
6702.29
0.214751
 
1
100.000000
294
 
3
 
230132.73
6430.49
0.223205
 
1
92.330000
295
 
4
 
543961.54
7004.75
0.407174
 
1
100.000000
296
 
4
 
1009426.47
40619.44
0.119769
 
1
0.000000
297
 
3
 
559956.22
16367.02
0.404914
 
1
100.000000
298
 
4
 
1411107.99
23540.61
0.353107
 
1
100.000000
299
 
4
 
895244.44
7149.23
0.298731
 
1
100.000000
300
 
4
 
1032049.58
9523.79
0.334325
 
1
100.000000
301
 
4
 
548268.90
6666.08
0.179360
 
1
0.000000
302
 
4
 
221712.30
12697.60
0.432161
 
1
100.000000
303
 
4
 
221626.12
8026.50
0.224790
 
1
0.000000
304
 
4
 
215668.52
6720.16
0.384009
 
1
100.000000
305
 
4
 
380884.93
9847.06
0.383466
 
1
100.000000
306
 
4
 
87447.39
7989.78
0.392201
 
1
100.000000
307
 
4
 
111229.09
6854.01
0.392135
 
1
0.000000
308
 
4
 
241174.61
7427.19
0.312724
 
1
100.000000
309
 
4
 
561811.50
7423.10
0.245054
 
1
0.000000
310
 
4
 
343036.35
12596.93
0.296178
 
1
0.000000
311
 
3
 
66748.05
6690.59
0.406386
 
1
0.000000
312
 
4
 
388157.64
6438.69
0.277321
 
1
100.000000
313
 
3
 
358273.27
7047.53
0.191686
 
1
0.000000
314
 
4
 
280556.84
6823.78
0.286714
 
1
0.000000
315
 
4
 
78931.67
4169.37
0.321405
 
1
100.000000
316
 
4
 
7727.85
5574.12
0.263604
 
1
0.000000
317
 
4
 
517443.08
4364.05
0.398361
 
1
0.000000
318
 
4
 
494888.09
11975.28
0.403285
 
1
100.000000
319
 
4
 
402654.46
14792.18
0.435974
 
1
0.000000
320
 
4
 
197527.92
6289.87
0.386581
 
1
 
321
 
4
 
36239.04
5614.67
0.345518
 
1
100.000000
322
 
4
 
655052.21
4598.41
0.275905
 
1
100.000000
323
 
4
 
188342.46
10841.20
0.394814
 
1
0.000000
324
 
4
 
377563.91
5830.26
0.269089
 
1
100.000000
325
 
4
 
132398.24
4102.32
0.368001
 
1
0.000000
326
 
4
 
124358.78
4229.86
0.320154
 
1
0.000000
327
 
3
 
145464.61
8494.51
0.206841
 
1
0.000000
328
 
4
 
4467838.72
17977.63
0.264417
 
1
100.000000
329
 
4
 
121352.30
5367.02
0.224249
 
1
0.000000
330
 
4
 
916526.64
15098.73
0.180708
 
1
100.000000
331
 
4
 
302194.55
5742.66
0.204322
 
1
100.000000
332
 
4
 
149271.85
6628.76
0.397726
 
1
91.870000
333
 
4
 
257930.95
14625.29
0.351007
 
1
100.000000
334
 
4
 
73579.79
4503.01
0.308177
 
1
99.990000
335
 
4
 
237672.60
7899.99
0.261684
 
1
100.000000
336
 
4
 
167470.57
7194.43
0.325569
 
1
100.000000
337
 
4
 
1363675.11
5616.27
0.369490
 
1
 
338
 
4
 
317710.37
8777.37
0.388354
 
1
94.980000
339
 
4
 
288935.18
6863.62
0.383307
 
1
79.980000
340
 
4
 
340897.55
10461.10
0.423969
 
1
0.000000
341
 
4
 
55517.18
6823.17
0.176199
 
1
100.000000
342
 
4
 
47490.78
6049.61
0.325490
 
1
4.100000
343
 
4
 
418251.19
3394.31
0.138132
 
1
0.000000
344
 
3
 
53900.45
4885.27
0.302550
 
1
100.000000
345
 
4
 
326264.22
3706.00
0.277950
 
1
100.000000
346
 
4
 
231339.98
6025.81
0.321377
 
1
0.000000
347
 
4
 
56307.32
4554.91
0.245312
 
1
0.000000
348
 
4
 
397184.07
10918.30
0.352060
 
1
0.000000
349
 
4
 
137243.68
5640.83
0.193400
 
1
0.000000
350
 
4
 
798294.64
5438.73
0.401843
 
1
100.000000
351
 
4
 
671770.71
6575.85
0.375141
 
1
6.830000
352
 
4
 
150177.84
4690.00
0.299912
 
1
0.000000
353
 
4
 
334160.42
11817.81
0.214532
 
1
100.000000
354
 
4
 
98639.87
4886.27
0.339002
 
1
0.000000
355
 
4
 
567443.70
6688.86
0.339571
 
1
0.000000
356
 
4
 
290851.15
8254.92
0.224991
 
1
100.000000
357
 
4
 
823526.85
13006.68
0.309469
 
1
0.000000
358
 
4
 
306762.25
9548.91
0.369998
 
1
100.000000
359
 
4
 
244542.00
4837.89
0.347824
 
1
0.000000
360
 
4
 
1969615.14
4079.95
0.300173
 
1
0.000000
361
 
4
 
343317.40
9072.44
0.188499
 
1
0.000000
362
 
4
 
132429.43
4541.35
0.148290
 
1
0.000000
363
 
4
 
347893.50
5540.67
0.139192
 
1
0.000000
364
 
4
 
108545.30
10072.97
0.266359
 
1
0.000000
365
 
4
 
405400.00
5359.34
0.231363
 
1
0.000000
366
 
4
 
199976.00
7299.78
0.198478
 
1
0.000000
367
 
4
 
241814.31
5431.07
0.268624
 
1
0.000000
368
 
4
 
92661.54
8077.94
0.201671
 
1
0.000000
369
 
4
 
434734.76
4312.73
0.204582
 
1
0.000000
370
 
4
 
1482043.67
14177.43
0.203649
 
1
0.000000
371
 
4
 
96013.14
8634.87
0.274123
 
1
0.000000
372
 
4
 
268057.89
5846.44
0.269836
 
1
100.000000
373
 
4
 
68245.93
4191.83
0.251510
 
1
0.000000
374
 
4
 
239891.60
6922.08
0.224510
 
1
0.000000
375
 
4
 
124965.00
8377.71
0.256460
 
1
0.000000
376
 
4
 
248041.47
7750.28
0.315266
 
1
0.000000
377
 
4
 
122227.93
5991.68
0.197516
 
1
0.000000
378
 
4
 
411710.46
4424.54
0.327477
 
1
0.000000
379
 
4
 
167262.06
6643.17
0.370782
 
1
0.000000
380
 
4
 
1483625.70
9461.12
0.302504
 
1
0.000000
381
 
4
 
227219.93
6918.86
0.290477
 
1
100.000000
382
 
4
 
100039.76
8033.90
0.389880
 
1
0.000000
383
 
4
 
640054.08
11375.11
0.444137
 
1
100.000000
384
 
4
 
117592.19
4178.52
0.156693
 
1
100.000000
385
 
4
 
724072.89
11008.24
0.323772
 
1
100.000000
386
 
4
 
2857212.42
5744.44
0.326389
 
1
0.000000
387
 
4
 
159349.93
11814.05
0.235372
 
1
0.000000
388
 
4
 
564284.49
7111.60
0.126362
 
1
0.000000
389
 
4
 
131898.46
4302.83
0.254746
 
1
0.000000
390
 
4
 
115607.62
7260.21
0.325526
 
1
0.000000
391
 
4
 
140326.55
10135.84
0.211180
 
1
0.000000
392
 
4
 
195547.54
7046.78
0.410576
 
1
0.000000
393
 
4
 
559179.69
9710.70
0.364151
 
1
0.000000
394
 
4
 
523563.52
8422.62
0.252681
 
1
0.000000
395
 
4
 
197812.74
10549.73
0.337591
 
1
0.000000
396
 
4
 
79112.25
5750.83
0.146149
 
1
0.000000
397
 
4
 
210490.14
7175.79
0.264571
 
1
0.000000
398
 
4
 
170718.45
3401.57
0.242536
 
1
0.000000
399
 
4
 
2914122.28
6548.47
0.122048
 
1
0.000000
400
 
4
 
387408.48
7910.41
0.206358
 
1
0.000000
401
 
4
 
122438.03
8701.07
0.171965
 
1
0.000000
402
 
4
 
621456.37
8769.95
0.177529
 
1
0.000000
403
 
4
 
165995.15
6624.76
0.129474
 
1
0.000000
404
 
4
 
146220.75
4074.90
0.281270
 
1
0.000000
405
 
4
 
276862.09
11853.21
0.394760
 
1
0.000000
406
 
4
 
1030137.33
9286.84
0.291452
 
1
0.000000
407
 
4
 
701597.47
5453.83
0.274033
 
1
0.000000
408
 
4
 
217806.47
10001.20
0.283633
 
1
0.000000
409
 
4
 
867338.13
13261.55
0.364168
 
1
0.000000
410
 
4
 
365477.96
9961.57
0.303605
 
1
0.000000
411
 
4
 
1514515.84
8911.72
0.339494
 
1
0.000000
412
 
4
 
75933.00
6291.29
0.372139
 
1
0.000000
413
 
4
 
131681.00
8879.38
0.236160
 
1
 
414
 
4
 
289438.21
7376.28
0.273145
 
1
0.000000
415
 
4
 
66209.99
5983.24
0.223798
 
1
0.000000
416
 
4
 
148997.76
4575.93
0.266453
 
1
0.000000
417
 
4
 
216088.00
6028.20
0.266551
 
1
0.000000
418
 
3
 
288277.59
9880.55
0.192013
 
1
100.000000
419
 
4
 
73380.88
12580.00
0.275221
 
1
100.000000
420
 
4
 
272325.86
7289.13
0.457523
 
1
0.000000
421
 
4
 
1805786.71
3902.69
0.221454
 
1
 
422
 
4
 
203052.61
5883.93
0.330846
 
1
100.000000
423
 
4
 
111019.94
6257.76
0.304920
 
1
100.000000
424
 
4
 
337621.08
7422.71
0.207145
 
1
100.000000
425
 
4
 
888451.20
3852.87
0.257392
 
1
0.000000
426
 
4
 
193118.10
4971.91
0.265152
 
1
100.000000
427
 
4
 
800982.75
10151.51
0.216388
 
1
0.000000
428
 
4
 
48886.55
5424.41
0.289302
 
1
0.000000
429
 
3
 
162810.52
7575.72
0.378785
 
1
0.000000
430
 
4
 
116258.46
6177.85
0.288771
 
1
0.000000
431
 
3
 
92654.34
7994.40
0.365263
 
1
0.000000
432
 
4
 
166916.23
6423.72
0.233892
 
1
0.000000
433
 
4
 
294377.97
6851.65
0.214276
 
1
0.000000
434
 
4
 
204206.55
4412.19
0.339473
 
1
0.000000
435
 
4
 
118189.55
5282.38
0.267874
 
1
0.000000
436
 
4
 
237911.45
5318.60
0.393970
 
1
100.000000
437
 
4
 
753308.26
11155.75
0.316150
 
1
0.000000
438
 
4
 
4643018.75
8471.65
0.291280
 
1
0.000000
439
 
4
 
517304.99
17025.63
0.285231
 
1
100.000000
440
 
4
 
824194.84
4380.14
0.214537
 
1
100.000000
441
 
4
 
77861.77
11041.48
0.330497
 
1
0.000000
442
 
4
 
138424.91
4401.60
0.206030
 
1
100.000000
443
 
4
 
4660.53
6085.62
0.229700
 
1
0.000000
444
 
4
 
56263.64
5863.21
0.232603
 
1
100.000000
445
 
4
 
171317.79
4865.24
0.291914
 
1
100.000000
446
 
4
 
251907.73
9070.95
0.169811
 
1
0.000000
447
 
4
 
354186.57
8820.10
0.362580
 
1
0.000000
448
 
4
 
213491.09
7290.56
0.278720
 
1
100.000000
449
 
4
 
9549.92
7818.76
0.307160
 
1
0.000000
450
 
4
 
20344.41
7090.81
0.340784
 
1
0.000000
451
 
3
 
63927.44
5026.58
0.287233
 
1
0.000000
452
 
3
 
104907.97
6401.72
0.297754
 
1
0.000000
453
 
4
 
124201.72
3756.98
0.098086
 
1
0.000000
454
 
4
 
240728.72
3925.74
0.200463
 
1
0.000000
455
 
4
 
135048.31
8903.33
0.201835
 
1
0.000000
456
 
4
 
115649.99
9306.88
0.259776
 
1
100.000000
457
 
4
 
681109.66
3482.94
0.160887
 
1
0.000000
458
 
4
 
843546.40
11048.46
0.263651
 
1
0.000000
459
 
4
 
3298909.65
12300.17
0.092453
 
1
100.000000
460
 
4
 
3107273.77
25510.32
0.207145
 
1
0.000000
461
 
4
 
765033.75
12748.52
0.168682
 
1
0.000000
462
 
4
 
444300.80
8032.19
0.225715
 
1
100.000000
463
 
4
 
402929.07
5979.19
0.378358
 
1
100.000000
464
 
4
 
122186.47
12962.89
0.175902
 
1
100.000000
465
 
4
 
2281505.11
15691.17
0.219887
 
1
100.000000
466
 
4
 
2597647.14
14186.36
0.373797
 
1
100.000000
467
 
3
 
1482360.77
7295.45
0.171935
 
1
100.000000
468
 
3
 
12907308.50
19992.44
0.437309
 
1
100.000000
469
 
4
 
986723.14
8383.15
0.217858
 
1
100.000000
470
 
4
 
853290.61
11100.57
0.202262
 
1
100.000000
471
 
4
 
4643054.50
11477.11
0.378088
 
1
100.000000
472
 
4
 
53101.95
7713.19
0.341337
 
1
0.000000
473
 
4
 
508319.22
13818.89
0.288487
 
1
0.000000

 
 
 
KEY
 
City
State
Postal Code
Property
Type
Occupancy
Sales Price
Original Appraised
Property
Value
Original Property
Valuation Type
Original Property
Valuation Date
1
 
GREENWICH
CT
06830
1
3
 
2400000.00
3
20101126
2
 
WALNUT CREEK
CA
94595
1
1
 
940000.00
3
20101222
3
 
SAN FRANCISCO
CA
94117
1
1
 
1700000.00
3
20081217
4
 
LOS ANGELES
CA
90045
1
1
 
775000.00
3
20081212
5
 
SAN FRANCISCO
CA
94115
1
1
 
7000000.00
3
20081217
6
 
SIERRA MADRE
CA
91024
1
1
 
1050000.00
3
20080303
7
 
HILLSBOROUGH
CA
94010
1
1
 
2750000.00
3
20081223
8
 
SANTA ROSA
CA
95404
6
1
 
1030000.00
3
20081215
9
 
PALO ALTO
CA
94306
1
1
1151000.00
1151000.00
3
20081219
10
 
PALO ALTO
CA
94306
4
1
 
277300.00
3
20090119
11
 
SOLANA BEACH
CA
92075
6
1
 
860000.00
3
20081216
12
 
VILLA PARK
CA
92861
1
1
 
1300000.00
3
20081219
13
 
MENLO PARK
CA
94025
6
1
 
1165000.00
3
20081218
14
 
SAN FRANCISCO
CA
94117
1
1
 
1525000.00
3
20081219
15
 
LAFAYETTE
CA
94549
1
1
 
1300000.00
3
20081223
16
 
ENCINITAS
CA
92024
1
1
 
845000.00
3
20081229
17
 
SAN FRANCISCO
CA
94112
15
1
 
750000.00
3
20081222
18
 
LOS ALTOS
CA
94022
1
1
 
1800000.00
3
20081219
19
 
SAN FRANCISCO
CA
94103
13
1
 
850000.00
3
20080902
20
 
SAN DIEGO
CA
92110
1
1
 
530000.00
3
20081224
21
 
SOLANA BEACH
CA
92075
6
1
 
1100000.00
3
20090102
22
 
SAN FRANCISCO
CA
94103
4
1
 
970000.00
3
20081220
23
 
MILL VALLEY
CA
94941
1
1
 
1000000.00
3
20081223
24
 
BERKELEY
CA
94707
1
1
 
1000000.00
3
20081219
25
 
MILL VALLEY
CA
94941
1
1
755000.00
755000.00
3
20081223
26
 
BURLINGAME
CA
94010
1
1
 
2350000.00
3
20081202
27
 
SANTA ROSA
CA
95401
1
1
 
775000.00
3
20090327
28
 
LOS ALTOS
CA
94024
1
1
 
2350000.00
3
20081219
29
 
SIMI VALLEY
CA
93063
1
3
 
438000.00
3
20081223
30
 
MORAGA
CA
94556
1
1
 
1225000.00
3
20090101
31
 
SAN FRANCISCO
CA
94127
6
1
 
1100000.00
3
20090109
32
 
REDWOOD CITY
CA
94065
4
1
 
745000.00
3
20090304
33
 
WASHINGTON
DC
20015
1
1
 
1175000.00
3
20090206
34
 
MILPITAS
CA
95035
6
1
 
565000.00
3
20090319
35
 
LOS ANGELES
CA
90272
1
1
 
2750000.00
3
20090422
36
 
SAN JOSE
CA
95125
1
1
 
650000.00
3
20090407
37
 
SAN FRANCISCO
CA
94131
1
1
 
1200000.00
3
20090526
38
 
PALO ALTO
CA
94303
3
1
 
407700.00
3
20090528
39
 
PALO ALTO
CA
94306
4
1
101098.00
101098.00
3
20090528
40
 
INVERNESS
CA
94937
6
2
875000.00
875000.00
3
20090515
41
 
CUPERTINO
CA
95014
6
1
 
970000.00
3
20091119
42
 
MALIBU
CA
90265
3
2
 
1250000.00
3
20090612
43
 
MARTINEZ
CA
94553
6
1
450000.00
450000.00
3
20090711
44
 
TORRANCE
CA
90503
4
3
560000.00
560000.00
3
20090819
45
 
SAN DIEGO
CA
92105
1
1
 
315000.00
3
20091013
46
 
ALAMO
CA
94507
1
1
 
1300000.00
3
20091210
47
 
LOS ANGELES
CA
91356
6
1
 
1825000.00
3
20091208
48
 
OAKLAND
CA
94607
13
3
225000.00
225000.00
3
20100520
49
 
SAN MATEO
CA
94401
1
1
 
510000.00
3
20100219
50
 
LOS ANGELES
CA
90020
1
1
 
2400000.00
3
20100315
51
 
SONOMA
CA
95476
1
1
 
1500000.00
3
20100928
52
 
BEND
OR
97701
1
1
 
2700000.00
3
20100713
53
 
CORTE MADERA
CA
94925
1
1
 
905000.00
3
20100907
54
 
SAN FRANCISCO
CA
94115
1
1
 
18000000.00
3
20100727
55
 
SAN FRANCISCO
CA
94121
1
1
 
1600000.00
3
20100722
56
 
ORINDA
CA
94563
1
1
 
3000000.00
3
20100730
57
 
SAN FRANCISCO
CA
94114
1
1
 
2050000.00
3
20100812
58
 
PLEASANTON
CA
94588
6
1
 
1415000.00
3
20100902
59
 
SAN FRANCISCO
CA
94118
13
3
 
1350000.00
3
20100806
60
 
SAN DIEGO
CA
92127
6
1
1240000.00
1240000.00
3
20100803
61
 
LOS ANGELES
CA
90004
1
1
2500000.00
2500000.00
3
20100810
62
 
KENSINGTON
CA
94708
1
1
 
1070000.00
3
20100817
63
 
LOS ANGELES
CA
90094
4
1
 
635000.00
3
20100831
64
 
LITCHFIELD
CT
06759
1
1
 
1650000.00
3
20100823
65
 
STANFORD
CA
94305
1
1
 
2200000.00
3
20100901
66
 
SAN FRANCISCO
CA
94133
1
1
 
4900000.00
3
20100927
67
 
OAK PARK AREA
CA
91377
6
1
1550000.00
1340000.00
3
20100830
68
 
CARPINTERIA AREA
CA
93013
3
1
 
1250000.00
3
20100910
69
 
SAN FRANCISCO
CA
94118
13
1
 
3600000.00
3
20100924
70
 
DANVILLE
CA
94526
1
1
 
2450000.00
3
20100816
71
 
GREENBRAE
CA
94904
1
1
1275000.00
1275000.00
3
20100901
72
 
MENLO PARK
CA
94025
1
1
 
1450000.00
3
20100917
73
 
PALO ALTO
CA
94301
1
1
 
3000000.00
3
20100916
74
 
BOSTON
MA
02116
12
1
3200000.00
3130000.00
3
20100909
75
 
STAMFORD
CT
06902
1
1
 
975000.00
3
20101018
76
 
LOS ANGELES
CA
91604
1
1
 
1750000.00
3
20100927
77
 
MENLO PARK
CA
94025
1
1
 
995000.00
3
20101006
78
 
SANTA CRUZ
CA
95062
4
3
 
240000.00
3
20100922
79
 
PALO ALTO
CA
94303
3
1
 
330000.00
3
20101013
80
 
LOS ALTOS
CA
94022
1
1
 
3250000.00
3
20100927
81
 
TIBURON
CA
94920
1
1
2400000.00
2400000.00
3
20100922
82
 
LOS GATOS
CA
95032
1
1
1825000.00
1700000.00
3
20100924
83
 
LOS ALTOS
CA
94024
1
1
 
1950000.00
3
20101015
84
 
LA JOLLA
CA
92037
1
1
 
1050000.00
3
20101022
85
 
LOS ANGELES
CA
91436
1
1
 
1175000.00
3
20101013
86
 
PORTOLA VALLEY
CA
94028
1
1
 
4600000.00
3
20101014
87
 
PALO ALTO
CA
94301
1
1
 
3000000.00
3
20101105
88
 
CUPERTINO
CA
95014
1
1
 
1450000.00
3
20101103
89
 
PLEASANTON
CA
94566
1
1
 
675000.00
3
20101104
90
 
LOS ALTOS
CA
94022
1
1
1549888.00
1550000.00
3
20101015
91
 
SAN FRANCISCO
CA
94114
1
1
2170000.00
2170000.00
3
20101018
92
 
SAN JOSE
CA
95116
13
3
562500.00
570000.00
3
20101015
93
 
ALAMO
CA
94507
1
1
1505000.00
1505000.00
3
20101103
94
 
WENHAM
MA
01984
1
1
 
860000.00
3
20101110
95
 
LAKE OSWEGO
OR
97035
6
1
 
430000.00
3
20101029
96
 
LOS ANGELES
CA
90036
1
1
1200000.00
1200000.00
3
20101025
97
 
SUNRIVER
OR
97707
4
3
 
310000.00
3
20101116
98
 
NEWTON
MA
02467
1
1
2300000.00
2300000.00
3
20101103
99
 
HILLSBOROUGH
CA
94010
1
1
 
3000000.00
3
20101114
100
 
WENHAM
MA
01984
1
1
 
1100000.00
3
20101109
101
 
PORTOLA VALLEY
CA
94028
1
1
 
1650000.00
3
20101210
102
 
ATHERTON
CA
94027
1
1
 
6000000.00
3
20101208
103
 
SAN FRANCISCO
CA
94118
1
1
 
1025000.00
3
20101118
104
 
MENLO PARK
CA
94025
1
1
 
2325000.00
3
20101112
105
 
KENSINGTON
CA
94708
1
1
 
1300000.00
3
20101117
106
 
OJAI
CA
93023
1
1
1815000.00
1815000.00
3
20101108
107
 
BOSTON
MA
02109
4
1
 
1000000.00
3
20101129
108
 
BOSTON
MA
02115
4
2
1100000.00
1100000.00
3
20101110
109
 
BURLINGAME
CA
94010
1
1
 
2200000.00
3
20101111
110
 
SAN CARLOS
CA
94070
1
1
1500000.00
1500000.00
3
20101106
111
 
MENLO PARK
CA
94025
1
1
 
2200000.00
3
20101222
112
 
FREMONT
CA
94538
1
1
 
390000.00
3
20101123
113
 
SANTA CRUZ
CA
95060
1
1
 
1400000.00
3
20101122
114
 
BOSTON
MA
02116
4
1
1365000.00
1375000.00
3
20101123
115
 
OAKLAND
CA
94602
1
1
 
975000.00
3
20101206
116
 
APTOS
CA
95003
1
2
 
1100000.00
3
20101130
117
 
BLAINE COUNTY
ID
83333
6
1
 
1200000.00
3
20101210
118
 
LAGUNA BEACH
CA
92651
6
1
 
10100000.00
3
20101130
119
 
PORTLAND
OR
97209
4
1
 
1050000.00
3
20101208
120
 
LOS ALTOS HILLS
CA
94022
1
1
 
2150000.00
3
20101203
121
 
REDWOOD CITY
CA
94065
1
1
 
920000.00
3
20101130
122
 
LOS ANGELES
CA
90077
1
1
 
3000000.00
3
20101210
123
 
WESTON
MA
02493
1
1
1350000.00
1350000.00
3
20101213
124
 
SAN FRANCISCO
CA
94123
1
1
 
7600000.00
3
20101229
125
 
SANTA BARBARA
CA
93108
1
1
 
1400000.00
3
20101218
126
 
WESTON
MA
02493
1
1
1446000.00
1500000.00
3
20110127
127
 
SAN FRANCISCO
CA
94132
1
1
 
800000.00
3
19000100
128
 
SANTA MONICA
CA
90402
1
1
3550000.00
3550000.00
3
20101217
129
 
SAN FRANCISCO
CA
94115
1
1
 
3700000.00
3
20101222
130
 
LOS ANGELES
CA
90272
1
1
 
7250000.00
3
20110107
131
 
WEST HOLLYWOOD
CA
90069
4
1
1050000.00
1225000.00
3
19000100
132
 
PACIFICA
CA
94044
1
1
549000.00
559000.00
3
20110103
133
 
UPPER SADDLE RIVER
NJ
07458
1
1
1025000.00
1050000.00
3
20101101
134
 
NEW YORK
NY
10075
2
1
 
1900000.00
3
20081223
135
 
SOUTHAMPTON
NY
11976
1
2
 
2750000.00
3
20081218
136
 
NEW YORK
NY
10010
2
1
 
2475000.00
3
20081219
137
 
NEW YORK
NY
10022
2
1
 
905000.00
3
20090113
138
 
NEW YORK
NY
10012
2
1
1775000.00
1775000.00
3
20100714
139
 
SAG HARBOR
NY
11963
1
1
 
4100000.00
3
20100927
140
 
NEW YORK
NY
10021
2
1
 
8800000.00
3
20100922
141
 
NEW YORK
NY
10065
2
1
2600000.00
2600000.00
3
20100922
142
 
NEW YORK
NY
10075
2
1
 
2900000.00
3
20101103
143
 
Mercer Island
WA
98040
7
1
 
1400000.00
3
20101229
144
 
Bainbridge Island
WA
98110
7
1
812500.00
900000.00
3
20110511
145
 
Spokane
WA
99206
1
1
850000.00
900000.00
3
20110517
146
 
Portland
OR
97229
1
1
540000.00
545000.00
3
20110513
147
 
Missoula
MT
59804
1
1
 
1015000.00
3
20110620
148
 
DALLAS
TX
75229
1
1
880000.00
880000.00
3
20110311
149
 
HUNTINGTON BEACH
CA
92648
7
1
1435000.00
1435000.00
3
20110404
150
 
CHICAGO
IL
60613
1
1
 
1150000.00
3
20110418
151
 
HEATH
TX
75032
7
1
 
715000.00
3
20100819
152
 
FUQUAY VARINA
NC
27526
1
1
 
1100000.00
3
20101210
153
 
ALLEN
TX
75013
7
1
 
895000.00
3
20101209
154
 
BATON ROUGE
LA
70808
1
1
1090000.00
1130000.00
3
20110427
155
 
ARCADIA
CA
91006
1
1
 
1720000.00
3
20110329
156
 
UNIVERSITY PARK
TX
75225
1
1
 
1560000.00
3
20110421
157
 
NEWPORT COAST
CA
92657
3
1
2200000.00
2200000.00
3
20110429
158
 
SAN ANTONIO
TX
78257
7
1
1173000.00
1250000.00
3
20110426
159
 
GLENCOE
IL
60022
1
1
1260000.00
1300000.00
3
20110428
160
 
TERRELL HILLS
TX
78209
1
1
1060000.00
1100000.00
3
20110426
161
 
DALLAS
TX
75287
7
1
620000.00
650000.00
3
20110511
162
 
DESTIN
FL
32541
7
2
735000.00
750000.00
3
20110507
163
 
PARADISE VALLEY
AZ
85253
7
1
1525000.00
1600000.00
3
20110512
164
 
AUSTIN
TX
78731
1
1
590000.00
610000.00
3
20110607
165
 
WINCHESTER
MA
1890
1
1
789000.00
790000.00
3
20110620
166
 
ENCINITAS
CA
92024
1
1
 
1210000.00
3
20081222
167
 
WAKEFIELD
MA
01880
1
1
 
420000.00
3
20081222
168
 
PLEASANTON
CA
94566
1
1
 
1285000.00
3
20081223
169
 
PORTLAND
OR
97225
1
1
 
540000.00
3
20090105
170
 
SAN MATEO
CA
94403
1
1
 
915000.00
3
20081223
171
 
PALO ALTO
CA
94303
1
1
 
1550000.00
3
20090211
172
 
IRVINE
CA
92603
4
1
 
650000.00
3
20090217
173
 
PORTLAND
OR
97225
1
1
 
1000000.00
3
20090328
174
 
PALO ALTO
CA
94303
3
1
 
130000.00
3
20090316
175
 
ORINDA
CA
94563
1
1
 
1440000.00
3
20091210
176
 
MARTINEZ
CA
94553
6
1
449000.00
449000.00
3
20090408
177
 
LOS ANGELES
CA
90036
15
3
1950000.00
1950000.00
3
20090506
178
 
SEATTLE
WA
98112
4
2
 
1300000.00
3
20090601
179
 
BEVERLY HILLS
CA
90210
1
1
 
4000000.00
3
20090619
180
 
LOS GATOS
CA
95030
1
1
 
2000000.00
3
20100126
181
 
BURLINGAME
CA
94010
1
1
1728000.00
1730000.00
3
20100805
182
 
LAKE OSWEGO
OR
97034
1
1
 
4500000.00
3
20100720
183
 
MOUNTAIN VIEW
CA
94040
1
1
1375000.00
1375000.00
3
20100805
184
 
TRUCKEE
CA
96161
6
2
 
740000.00
3
20100816
185
 
PIEDMONT
CA
94610
1
1
1670000.00
1670000.00
3
20100812
186
 
SAN FRANCISCO
CA
94116
1
1
 
1125000.00
3
20101012
187
 
HILLSBOROUGH
CA
94010
1
1
 
3600000.00
3
20100827
188
 
DISCOVERY BAY
CA
94505
6
1
 
930000.00
3
20101123
189
 
LOS ANGELES
CA
90024
1
1
 
4050000.00
3
20101004
190
 
MENLO PARK
CA
94025
1
1
 
2100000.00
3
20101027
191
 
LAFAYETTE
CA
94549
1
1
3000000.00
3000000.00
3
20101027
192
 
MENLO PARK
CA
94025
1
1
 
1703000.00
3
20101030
193
 
LOS ANGELES
CA
90024
1
1
 
1325000.00
3
20101102
194
 
BOSTON
MA
02118
1
1
1850000.00
1900000.00
3
20101113
195
 
HILLSBOROUGH
CA
94010
1
1
 
2100000.00
3
20101123
196
 
PALO ALTO
CA
94303
1
1
1630000.00
1630000.00
3
20101202
197
 
HILLSBOROUGH
CA
94010
1
1
 
2100000.00
3
20101116
198
 
ORINDA
CA
94563
1
1
1400000.00
1450000.00
3
20101120
199
 
SAN FRANCISCO
CA
94109
4
1
 
1775000.00
3
20101201
200
 
WEST HOLLYWOOD
CA
90069
4
2
 
570000.00
3
20101201
201
 
HILLSBOROUGH
CA
94010
1
1
 
2750000.00
3
20101209
202
 
GROTON
MA
01450
1
1
 
640000.00
3
20101209
203
 
SAN FRANCISCO
CA
94109
2
1
400000.00
450000.00
3
20101210
204
 
STUDIO CITY AREA LOS ANGE
CA
91604
1
1
 
800000.00
3
20101220
205
 
ARCADIA
CA
91007
1
1
 
1230000.00
3
20100608
206
 
SAN FRANCISCO
CA
94114
1
1
 
1895000.00
3
20101213
207
 
REDWOOD CITY
CA
94061
1
2
 
1250000.00
3
20100905
208
 
SEDONA
AZ
86351
7
1
 
1050000.00
3
20101022
209
 
GILFORD
NH
03249
7
2
 
1600000.00
3
20101018
210
 
BURLINGAME
CA
94010
1
1
 
2100000.00
3
20101019
211
 
DENVER
CO
80209
1
1
 
1100000.00
3
20101117
212
 
CAPE CORAL
FL
33990
1
1
 
800000.00
3
20101117
213
 
CINCINNATI
OH
45208
1
1
 
1300000.00
3
20101123
214
 
ATLANTA
GA
30309
1
1
 
1250000.00
3
20100907
215
 
RIVIERA BEACH
FL
33404
4
1
1040000.00
1050000.00
3
20101207
216
 
VANCOUVER
WA
98683
1
1
 
1700000.00
3
20101216
217
 
PHOENIX
AZ
85018
1
1
770000.00
770000.00
3
20101221
218
 
CARMEL
IN
46032
7
1
887000.00
896000.00
3
20101216
219
 
NEWCASTLE
WA
98059
7
1
1022000.00
1050000.00
3
20101218
220
 
BAKERSFIELD
CA
93311
7
1
1750000.00
1750000.00
3
20110113
221
 
WILMETTE
IL
60091
1
1
 
1035000.00
3
20101226
222
 
ATLANTA
GA
30324
1
1
912500.00
925000.00
3
20110106
223
 
COOPERSTOWN
NY
13326
1
1
 
650000.00
3
20101229
224
 
RIDGELAND
MS
39157
7
1
 
1100000.00
3
20101209
225
 
DEVON
PA
19333
1
1
1150000.00
1150000.00
3
20110119
226
 
ATLANTA
GA
30327
7
1
789900.00
911000.00
3
20110127
227
 
MAPLE GROVE
MN
55311
7
1
 
555000.00
3
20110215
228
 
YUMA
AZ
85364
7
1
700000.00
820000.00
3
20110217
229
 
NEWPORT COAST
CA
92657
7
1
2050000.00
2050000.00
3
20110311
230
 
LEWISVILLE
TX
75056
7
1
760000.00
760000.00
3
20110216
231
 
COLORADO SPRINGS
CO
80906
7
1
 
1025000.00
3
20110309
232
 
MEDFORD
OR
97504
7
1
 
1100000.00
3
20110327
233
 
HONOLULU
HI
96821
7
1
 
1300000.00
3
20110321
234
 
BOCA RATON
FL
33432
1
2
780000.00
850000.00
3
20110324
235
 
MILFORD
CT
06460
1
1
630000.00
650000.00
3
20110324
236
 
GREENWOOD VILLAGE
CO
80121
7
1
 
1540000.00
3
20110328
237
 
RICHMOND
VA
23226
1
1
 
1200000.00
3
20110329
238
 
NEWTOWN
CT
06470
1
1
1005000.00
1005000.00
3
20110411
239
 
COOPER CITY
FL
33330
7
1
650000.00
650000.00
3
20110420
240
 
FRIDAY HARBOR
WA
98250
1
2
1300000.00
1300000.00
3
20110427
241
 
EDMONDS
WA
98020
3
1
849950.00
850000.00
3
20110428
242
 
CARMEL
CA
93923
1
1
1800000.00
1800000.00
3
20110510
243
 
DAVIDSONVILLE
MD
21035
1
1
732000.00
785000.00
3
20110512
244
 
LEXINGTON
MA
02420
1
1
2380000.00
2380000.00
3
20110509
245
 
ACTON
MA
01720
1
1
950000.00
950000.00
3
20110513
246
 
BLOOMFIELD HILLS
MI
48304
1
1
 
880000.00
3
20110517
247
 
HIGHLANDS RANCH
CO
80126
6
1
585000.00
586000.00
3
20110601
248
 
TUCSON
AZ
85718
7
1
1237500.00
1250000.00
3
20110502
249
 
PRINCETON JCT
NJ
08550
1
1
817500.00
817000.00
3
20110523
250
 
SAN FRANCISCO
CA
94118
1
1
 
2700000.00
3
20100820
251
 
SAN FRANCISCO
CA
94118
1
1
 
1850000.00
3
20100819
252
 
SAN FRANCISCO
CA
94121
1
1
1750000.00
1775000.00
3
20100917
253
 
SAN FRANCISCO
CA
94122
1
1
 
1800000.00
3
20100930
254
 
SAN FRANCISCO
CA
94115
1
1
1650000.00
1650000.00
3
20101013
255
 
SAN FRANCISCO
CA
94115
3
1
1585000.00
1585000.00
3
20101026
256
 
SAN FRANCISCO
CA
94114
1
2
1775000.00
1775000.00
3
20101027
257
 
LARKSPUR
CA
94939
1
1
 
1550000.00
3
20101104
258
 
LONG BEACH
CA
90802
4
1
1800000.00
1800000.00
3
20101217
259
 
MONTEREY
MA
01245
1
1
1010000.00
1100000.00
3
20110120
260
 
SAN FRANCISCO
CA
94114
3
1
1250000.00
1250000.00
3
20101231
261
 
MANHATTAN BEACH
CA
90266
1
1
 
1500000.00
3
20110203
262
 
BEVERLY HILLS
CA
90210
1
1
 
4200000.00
3
20110215
263
 
SAN FRANCISCO
CA
94118
1
1
 
2800000.00
3
20110216
264
 
DANVILLE
CA
94526
1
1
1210000.00
1210000.00
3
20110201
265
 
SAN RAFAEL
CA
94901
1
1
1200000.00
1200000.00
3
20110215
266
 
MILL VALLEY
CA
94941
1
1
1275000.00
1275000.00
3
20110216
267
 
HILLSBOROUGH
CA
94010
1
1
 
4000000.00
3
20110222
268
 
SAN FRANCISCO
CA
94121
1
1
 
1375000.00
3
20110214
269
 
NEWPORT BEACH
CA
92657
6
1
1735000.00
1735000.00
3
20110310
270
 
BELVEDERE
CA
94920
1
1
2100000.00
2100000.00
3
20110222
271
 
SAN CARLOS
CA
94070
6
1
1210000.00
1210000.00
3
20110308
272
 
HILLSBOROUGH
CA
94010
1
1
 
3800000.00
3
20110323
273
 
MILL VALLEY
CA
94941
3
2
1350000.00
1275000.00
3
20110316
274
 
BURLINGAME
CA
94010
1
3
 
925000.00
3
20101116
275
 
TIBURON
CA
94920
1
1
 
2300000.00
3
20110304
276
 
SANTA BARBARA
CA
93103
1
1
 
3400000.00
3
20110407
277
 
PORTOLA VALLEY
CA
94028
1
1
1610000.00
1610000.00
3
20110404
278
 
SAN FRANCISCO
CA
94115
1
1
 
2000000.00
3
20110421
279
 
MILL VALLEY
CA
94941
1
1
 
2125000.00
3
20110118
280
 
ENCINITAS
CA
92024
1
1
1282500.00
1300000.00
3
20110404
281
 
TIBURON
CA
94920
1
1
1150000.00
1150000.00
3
20110425
282
 
NORTH ANDOVER
MA
01845
1
1
735000.00
735000.00
3
20110412
283
 
MENLO PARK
CA
94025
1
1
2300000.00
2300000.00
3
20110419
284
 
WELLESLEY
MA
02481
1
1
3950000.00
3950000.00
3
20110420
285
 
NEWPORT BEACH
CA
92660
6
1
 
2300000.00
3
20110426
286
 
SAN FRANCISCO
CA
94123
3
1
 
2200000.00
3
20110524
287
 
SAN FRANCISCO
CA
94107
13
1
 
1300000.00
3
20110513
288
 
MENLO PARK
CA
94025
1
1
2900000.00
2900000.00
3
20110505
289
 
SAN FRANCISCO
CA
94118
13
1
1800000.00
1800000.00
3
20110511
290
 
SAN ANSELMO
CA
94960
1
1
2125000.00
2125000.00
3
20110425
291
 
LOS ANGELES
CA
91423
1
1
990000.00
990000.00
3
20110503
292
 
MENLO PARK
CA
94025
6
1
 
1280000.00
3
20110516
293
 
WARWICK
NY
10990
1
1
601350.00
605000.00
3
20110518
294
 
ORINDA
CA
94563
1
1
1325000.00
1325000.00
3
20110429
295
 
SAN FRANCISCO
CA
94109
2
2
1200000.00
1200000.00
3
20110503
296
 
SAN RAFAEL
CA
94901
1
1
 
5400000.00
3
20110504
297
 
LOS ANGELES
CA
91436
1
1
1810000.00
1810000.00
3
20110502
298
 
ALAMO
CA
94507
1
1
1975000.00
1975000.00
3
20110525
299
 
SAN FRANCISCO
CA
94109
3
1
1329000.00
1330000.00
3
20110523
300
 
SAN FRANCISCO
CA
94123
1
1
1950000.00
1950000.00
3
20110613
301
 
ALAMO
CA
94507
1
1
 
1625000.00
3
20110617
302
 
SAN FRANCISCO
CA
94114
1
1
1950000.00
1950000.00
3
20110212
303
 
DANVILLE
CA
94526
1
1
 
1575000.00
3
20110405
304
 
DANVILLE
CA
94526
1
1
1075000.00
1100000.00
3
20110310
305
 
CARMEL
CA
93923
7
1
1300000.00
1270000.00
3
20110325
306
 
PLEASANTON
CA
94566
7
1
1110000.00
1110000.00
3
20110412
307
 
ORANGE
CA
92869
1
1
 
1665000.00
3
20101001
308
 
THE WOODLANDS
TX
77382
1
1
940329.00
965000.00
3
20100816
309
 
MONARCH BEACH
CA
92629
6
1
 
1375000.00
3
20100915
310
 
SCOTTSDALE
AZ
85262
6
1
 
2400000.00
3
20100917
311
 
BERKELEY
CA
94705
1
1
 
975000.00
3
20100917
312
 
WELLESLEY
MA
2481
1
1
862500.00
875000.00
3
20110328
313
 
MISSION HILLS
KS
66208
6
1
 
1175000.00
3
20101020
314
 
HOPKINTON
MA
1748
1
1
 
1265000.00
3
20101123
315
 
LAS VEGAS
NV
89117
7
1
628500.00
625000.00
3
20110317
316
 
MILTON
GA
30004
6
1
 
1070000.00
3
20101028
317
 
DENVER
CO
80209
1
1
 
925000.00
3
20101115
318
 
SAN RAMON
CA
94583
6
1
1399000.00
1400000.00
3
20101220
319
 
MENLO PARK
CA
94025
1
1
 
2000000.00
3
20101124
320
 
THE WOODLANDS
TX
77381
1
1
 
1000000.00
3
20101213
321
 
SEATTLE
WA
98115
1
1
950000.00
975000.00
3
20101214
322
 
BERWYN
PA
19312
6
1
917500.00
918000.00
3
20101214
323
 
BEVERLY HILLS
CA
90212
1
1
 
2525000.00
3
20110127
324
 
SAMMAMISH
WA
98075
1
1
870000.00
870000.00
3
20110216
325
 
SIGNAL MOUNTAIN
TN
37377
7
1
 
750000.00
3
20110323
326
 
LOUISVILLE
CO
80027
1
1
 
960000.00
3
20110128
327
 
SANTA ROSA
CA
95405
6
1
 
1150000.00
3
20110209
328
 
MENDHAM
NJ
7945
1
1
3000000.00
3000000.00
3
20110203
329
 
PORTLAND
OR
97229
6
1
 
875000.00
3
20110202
330
 
PALM SPRINGS
CA
92264
6
1
1400000.00
1400000.00
3
20110125
331
 
CHANDLER
AZ
85249
6
1
600000.00
625000.00
3
20110201
332
 
WELLESLEY
MA
2482
1
1
1235000.00
1235000.00
3
20110331
333
 
PARAMUS
NJ
7652
1
1
1630000.00
1630000.00
3
20110207
334
 
NORTHBROOK
IL
60062
1
1
835000.00
800000.00
3
20110207
335
 
HOLMDEL
NJ
7733
1
1
1155000.00
1155000.00
3
20110215
336
 
ARLINGTON
VA
22207
1
1
1119000.00
1120000.00
3
20110217
337
 
HOUSTON
TX
77007
6
1
 
960000.00
3
20110221
338
 
LA JOLLA
CA
92037
6
1
955000.00
955000.00
3
20110309
339
 
ENCINITAS
CA
92024
7
1
1525000.00
1525000.00
3
20110223
340
 
LOS ALTOS HILLS
CA
94022
1
1
 
2300000.00
3
20110330
341
 
PITTSBURGH
PA
15217
1
1
775000.00
777500.00
3
20110326
342
 
LITTLETON
CO
80127
7
1
716000.00
722000.00
3
20110405
343
 
SCOTTSDALE
AZ
85266
7
1
 
825000.00
3
20100817
344
 
GULF SHORES
AL
36542
1
2
790000.00
798000.00
3
20100915
345
 
MARS
PA
16046
1
1
570000.00
575000.00
3
20100913
346
 
PALM BEACH GARDENS
FL
33418
7
1
 
1125000.00
3
20100901
347
 
ATLANTA
GA
30319
1
1
 
802000.00
3
20100916
348
 
ALPHARETTA
GA
30005
7
1
 
750000.00
3
20100828
349
 
ATLANTA
GA
30319
1
1
 
1100000.00
3
20100714
350
 
DULUTH
GA
30097
1
1
930000.00
953000.00
3
20100821
351
 
MAITLAND
FL
32751
1
1
1250000.00
1500000.00
3
20100910
352
 
HAYES
VA
23072
1
1
 
925000.00
3
20101008
353
 
MILTON
GA
30004
7
1
945000.00
950000.00
3
20100804
354
 
CHARLOTTESVILLE
VA
22901
1
1
 
1140000.00
3
20101022
355
 
WASHINGTON
DC
20007
12
1
 
1650000.00
3
20100920
356
 
FT. LAUDERDALE
FL
33308
7
1
1250000.00
1250000.00
3
20100929
357
 
ATLANTA
GA
30327
1
1
 
1400000.00
3
20101012
358
 
ATLANTA
GA
30327
1
1
1250000.00
1300000.00
3
20101104
359
 
DECATUR
GA
30033
1
1
 
1082000.00
3
20101114
360
 
CHARLOTTE
NC
28209
1
1
 
850000.00
3
20100910
361
 
ATLANTA
GA
30327
1
1
 
1900000.00
3
20101105
362
 
ATLANTA
GA
30305
1
1
 
975000.00
3
20101108
363
 
BRENTWOOD
TN
37027
1
1
 
1550000.00
3
20101026
364
 
JOHNS ISLAND
SC
29455
1
1
 
2200000.00
3
20100614
365
 
CUMMING
GA
30041
7
1
 
800000.00
3
20101104
366
 
ATLANTA
GA
30306
1
1
 
1500000.00
3
20101027
367
 
MT PLEASANT
SC
29464
7
1
 
1200000.00
3
20101018
368
 
WRIGHTSVILLE BEACH
NC
28480
1
1
 
1850000.00
3
20101006
369
 
HILTON HEAD ISLAND
SC
29928
7
1
 
1400000.00
3
20101014
370
 
CHARLESTON
SC
29401
1
1
 
2500000.00
3
20101110
371
 
MIAMI SHORES
FL
33138
1
1
 
1570000.00
3
20100902
372
 
ELLICOTT CITY
MD
21042
1
1
950000.00
950000.00
3
20101118
373
 
YORKTOWN
VA
23693
7
1
 
885000.00
3
20100902
374
 
AMBLER
PA
19002
1
1
 
1600000.00
3
20101015
375
 
MONTVERDE
FL
34756
1
1
 
950000.00
3
20101005
376
 
ATLANTA
GA
30309
7
1
 
1150000.00
3
20100924
377
 
WINTER PARK
FL
32789
1
1
 
911000.00
3
20100914
378
 
HILTON HEAD ISLAND
SC
29926
7
1
 
800000.00
3
20100910
379
 
WASHINGTON
DC
20036
1
1
 
1400000.00
3
20100908
380
 
CORNELIUS
NC
28031
7
1
 
2645000.00
3
20101112
381
 
ATLANTA
GA
30342
1
1
1418993.00
1500000.00
3
20091215
382
 
ATHENS
GA
30606
1
1
 
1300000.00
3
20100831
383
 
BRENTWOOD
TN
37027
7
2
1190000.00
1200000.00
3
20101101
384
 
FAIRFIELD
CA
94534
1
1
600000.00
585000.00
3
20101027
385
 
RENO
NV
89519
1
1
1275000.00
1315000.00
3
20110115
386
 
LACONIA
NH
03246
1
1
 
1150000.00
3
20101207
387
 
CHESTER
NY
10950
1
1
 
1200000.00
3
20100830
388
 
DEEPHAVEN
MN
55331
1
1
 
1250000.00
3
20101014
389
 
SPOKANE
WA
99223
1
1
 
935000.00
3
20100928
390
 
NEWTON
MA
02459
1
1
 
1287000.00
3
20101009
391
 
CLAREMONT
CA
91711
1
1
 
1550000.00
3
20101105
392
 
ARCADIA
CA
91007
1
1
 
2190000.00
3
20101118
393
 
MOORESTOWN
NJ
08057
1
1
 
1125000.00
3
20101109
394
 
GREAT FALLS
VA
22066
1
1
 
1900000.00
3
20101111
395
 
WALNUT CREEK
CA
94598
1
1
 
1250000.00
3
20101124
396
 
NEWTON
MA
02465
1
1
 
1590000.00
3
20101102
397
 
EDINA
MN
55436
1
1
 
1580000.00
3
20101029
398
 
WAXHAW
NC
28173
1
1
 
680000.00
3
20101202
399
 
WASHINGTON
DC
20007
1
1
 
2100000.00
3
20110111
400
 
ORONO
MN
55356
1
1
 
1100000.00
3
20101116
401
 
SAINT CHARLE
IL
60175
1
1
 
1095000.00
3
20101026
402
 
EXCELSIOR
MN
55331
1
1
 
1275000.00
3
20101123
403
 
MEQUON
WI
53092
1
1
 
950000.00
3
20101114
404
 
WALLA WALLA
WA
99362
1
1
 
845000.00
3
20101119
405
 
EDINA
MN
55424
1
1
 
1475000.00
3
20101110
406
 
LOS ANGELES
CA
90068
1
1
 
1150000.00
3
20101215
407
 
EDINA
MN
55436
1
1
 
1200000.00
3
20101129
408
 
SCOTTSDALE
AZ
85266
1
1
 
2100000.00
3
20101207
409
 
LOS ALTOS
CA
94024
1
1
 
1975000.00
3
20101214
410
 
WESTFIELD
NJ
07090
1
1
 
1770000.00
3
20101207
411
 
BELMONT
MA
02478
1
1
 
1725000.00
3
20101222
412
 
GUALALA
CA
95445
1
2
 
745000.00
3
20101206
413
 
LADERA RANCH
CA
92694
1
1
 
1185000.00
3
20101202
414
 
HOUSTON
TX
77019
1
1
 
940000.00
3
20101201
415
 
BELLAIRE
TX
77401
1
1
 
760000.00
3
20101206
416
 
DENVER
CO
80220
1
1
 
1450000.00
3
20101215
417
 
ELLICOTT CIT
MD
21042
1
1
 
915000.00
3
20101210
418
 
BOSTON
MA
02130
4
1
510000.00
545000.00
3
20101112
419
 
HILLSBOROUGH
CA
94010
1
1
1950000.00
1950000.00
3
20110318
420
 
SAN MATEO
CA
94403
1
1
 
1275000.00
3
20101029
421
 
ASHLAND
OR
97520
1
1
 
660000.00
3
20101220
422
 
FAIRHOPE
AL
36532
1
1
1050000.00
1100000.00
3
20110204
423
 
LEXINGTON
MA
2421
1
1
1060000.00
1098000.00
3
20110209
424
 
FORT LAUDERDALE
FL
33308
1
1
1300000.00
1350000.00
3
20110222
425
 
OGUNQUIT
ME
03907
1
1
 
991000.00
3
20110406
426
 
NORTHBORO
MA
01532
1
1
599250.00
600000.00
3
20101104
427
 
LOS ANGELES
CA
90077
1
1
 
2600000.00
3
20101008
428
 
CHAPEL HILL
NC
27514
6
1
 
700000.00
3
20100910
429
 
SANTA MONICA
CA
90405
1
1
 
1550000.00
3
20100914
430
 
UPLAND
CA
91784
1
1
 
870000.00
3
20100930
431
 
BERKELEY
CA
94705
1
1
 
1100000.00
3
20101025
432
 
MILL VALLEY
CA
94941
1
1
 
1025000.00
3
20101103
433
 
BURLINGAME
CA
94010
1
1
 
1700000.00
3
20101028
434
 
ENGLEWOOD
CO
80111
6
1
 
730000.00
3
20101104
435
 
LA MESA
CA
91941
1
1
 
1063000.00
3
20101109
436
 
WEST WINDSOR
NJ
08550
1
1
830000.00
830000.00
3
20101106
437
 
SAN FRANCISCO
CA
94114
1
1
 
1925000.00
3
20101104
438
 
MILL VALLEY
CA
94941
1
1
 
1660000.00
3
20101111
439
 
ZEPHYR COVE
NV
89448
1
2
925000.00
925000.00
3
20101122
440
 
PROSPER
TX
75078
6
1
691396.00
720000.00
3
20101102
441
 
ATLANTA
GA
30327
1
1
 
1168000.00
3
20101123
442
 
WINDSOR
CO
80528
6
1
685000.00
690000.00
3
20101105
443
 
TORRANCE
CA
90505
1
1
 
1058000.00
3
20101118
444
 
SAN DIEGO
CA
92130
6
1
1160000.00
1160000.00
3
20101110
445
 
SCOTTSDALE
AZ
85262
6
1
700000.00
700000.00
3
20101108
446
 
CHERRY HILLS VILLAGE
CO
80113
6
1
 
2000000.00
3
20101208
447
 
SAN FRANCISCO
CA
94118
1
1
 
1900000.00
3
20101109
448
 
WEST PALM BEACH
FL
33405
1
1
1200000.00
1200000.00
3
20101120
449
 
HOUSTON
TX
77024
1
1
 
1285000.00
3
20101118
450
 
BELLAIRE
TX
77401
1
1
 
729000.00
3
20101118
451
 
WINTER PARK
FL
32792
6
1
 
835000.00
3
20101118
452
 
PIEDMONT
CA
94611
1
1
 
1125000.00
3
20101119
453
 
PORTLAND
OR
97210
1
1
 
1000000.00
3
20101122
454
 
RICHMOND
VA
23229
1
1
 
1050000.00
3
20101119
455
 
DANA POINT
CA
92629
1
1
 
1465000.00
3
20101122
456
 
PORTSMOUTH
RI
02871
1
1
930000.00
961000.00
3
20101213
457
 
NEW YORK
NY
10128
4
1
 
975000.00
3
20090114
458
 
NEW YORK
NY
10025
2
1
 
1385000.00
3
20100727
459
 
NEW YORK
NY
10021
2
1
2725000.00
2725000.00
3
20100831
460
 
NEW YORK
NY
10023
4
1
 
4550000.00
3
20101014
461
 
NEW YORK
NY
10023
2
1
 
2700000.00
3
20101013
462
 
NEW YORK
NY
10024
2
1
2325000.00
2325000.00
3
20101014
463
 
NEW YORK
NY
10010
2
1
1305000.00
1320000.00
3
20101117
464
 
KINGSTON
NY
12401
1
1
585000.00
585000.00
3
20110113
465
 
NEW ROCHELLE
NY
10804
1
1
1570000.00
1500000.00
3
20110303
466
 
EAST HAMPTON
NY
11937
1
2
1750010.00
1650000.00
3
20101226
467
 
NEW YORK
NY
10028
2
1
1700000.00
1750000.00
3
20110328
468
 
NEW YORK
NY
10022
2
1
3100000.00
3100000.00
3
20110128
469
 
GREAT NECK
NY
11021
1
1
1365000.00
1600000.00
3
20110325
470
 
New York
NY
10128
2
1
2140000.00
2150000.00
3
20110414
471
 
SHORT HILLS
NJ
07078
1
1
2500000.00
2500000.00
3
20110427
472
 
NEW YORK
NY
10023
4
1
 
2250000.00
3
20100928
473
 
GARDEN CITY
NY
11530
1
1
 
2300000.00
3
20101129

 
KEY
Original Automated
Valuation Model
(AVM) Model Name
Original AVM
Confidence Score
Most Recent
Property Value2
Most Recent
Property Valuation
Type
Most Recent
Property Valuation
Date
Most Recent AVM
Model Name
Most Recent AVM
Confidence Score
Original
CLTV
Original
LTV
Original Pledged
Assets
Mortgage Insurance
Company Name
1
             
0.387000
0.291667
0
 
2
             
0.567021
0.301064
0
 
3
             
0.367647
0.367647
0
 
4
   
633200.00
7
20110817
   
0.709677
0.645161
0
 
5
             
0.089357
0.089357
0
 
6
             
0.709524
0.595238
0
 
7
             
0.353091
0.227273
0
 
8
   
900000.00
5
20110912
   
0.602864
0.505777
0
 
9
   
1326500.00
7
20110817
   
0.750000
0.543440
0
 
10
   
465500.00
7
20110817
   
0.789758
0.789758
0
 
11
   
824500.00
7
20110817
   
0.600000
0.600000
0
 
12
   
1100000.00
10
20110829
   
0.714615
0.406923
0
 
13
   
1121082.00
10
20110829
   
0.515021
0.472103
0
 
14
             
0.298361
0.298361
0
 
15
   
1125000.00
5
20110912
   
0.600000
0.480769
0
 
16
   
750000.00
5
20110912
   
0.799053
0.493491
0
 
17
   
675000.00
10
20110829
   
0.660000
0.660000
0
 
18
   
1763900.00
7
20110817
   
0.513889
0.347222
0
 
19
   
950000.00
10
20110829
   
0.800000
0.750000
0
 
20
   
513500.00
7
20110817
   
0.758491
0.758491
0
 
21
   
997000.00
10
20110829
   
0.470000
0.356364
0
 
22
   
875000.00
10
20110829
   
0.644330
0.644330
0
 
23
   
900000.00
5
20110912
   
0.699000
0.625000
0
 
24
   
1009700.00
7
20110817
   
0.710000
0.625000
0
 
25
   
820900.00
10
20110829
   
0.800000
0.800000
0
 
26
             
0.478830
0.266064
0
 
27
   
660000.00
5
20110912
   
0.628387
0.538065
0
 
28
   
2450000.00
10
20110829
   
0.266170
0.266170
0
 
29
   
406100.00
7
20110817
   
0.627854
0.627854
0
 
30
   
1125000.00
10
20110829
   
0.648980
0.510204
0
 
31
             
0.314545
0.223636
0
 
32
   
679000.00
10
20110829
   
0.559732
0.559732
0
 
33
   
1100000.00
10
20110829
   
0.340426
0.340426
0
 
34
   
543900.00
7
20110817
   
0.738053
0.738053
0
 
35
   
2350000.00
10
20110829
   
0.301545
0.265182
0
 
36
   
650000.00
5
20110912
   
0.595123
0.595123
0
 
37
   
1043600.00
7
20110817
   
0.575000
0.575000
0
 
38
   
550200.00
7
20110817
   
0.780476
0.780476
0
 
39
   
123300.00
7
20110817
   
0.699994
0.699994
0
 
40
   
802300.00
7
20110817
   
0.750000
0.750000
0
 
41
             
0.298969
0.298969
0
 
42
   
1241000.00
7
20110817
   
0.500000
0.500000
0
 
43
   
445100.00
7
20110817
   
0.800000
0.800000
0
 
44
   
552500.00
7
20110817
   
0.744643
0.744643
0
 
45
             
0.539683
0.539683
0
 
46
             
0.695962
0.561346
0
 
47
             
0.365479
0.228493
0
 
48
             
0.700000
0.700000
0
 
49
             
0.143137
0.143137
0
 
50
             
0.416667
0.208333
0
 
51
             
0.700000
0.600000
0
 
52
             
0.425926
0.425926
0
 
53
             
0.484530
0.484530
0
 
54
             
0.088911
0.061111
0
 
55
             
0.600000
0.600000
0
 
56
             
0.666667
0.666667
0
 
57
             
0.746220
0.355976
0
 
58
             
0.749117
0.678445
0
 
59
             
0.457037
0.308889
0
 
60
             
0.562500
0.562500
0
 
61
             
0.571900
0.291900
0
 
62
             
0.600000
0.600000
0
 
63
             
0.656693
0.656693
0
 
64
             
0.718182
0.415152
0
 
65
             
0.652273
0.545455
0
 
66
             
0.224490
0.224490
0
 
67
             
0.800000
0.800000
0
 
68
             
0.624000
0.568000
0
 
69
             
0.444444
0.444444
0
 
70
             
0.649098
0.444898
0
 
71
             
0.784314
0.784314
0
 
72
             
0.287586
0.287586
0
 
73
             
0.530000
0.230000
0
 
74
             
0.650000
0.638978
0
 
75
             
0.726923
0.726923
0
 
76
             
0.571429
0.571429
0
 
77
             
0.750000
0.733417
0
 
78
             
0.700000
0.700000
0
 
79
             
0.763636
0.763636
0
 
80
             
0.282154
0.128308
0
 
81
             
0.750000
0.750000
0
 
82
             
0.588235
0.588235
0
 
83
             
0.393333
0.213846
0
 
84
             
0.539048
0.539048
0
 
85
             
0.659574
0.659574
0
 
86
             
0.480978
0.154891
0
 
87
             
0.666667
0.500000
0
 
88
             
0.486207
0.486207
0
 
89
             
0.617778
0.617778
0
 
90
             
0.800000
0.800000
0
 
91
             
0.800000
0.691244
0
 
92
             
0.700000
0.700000
0
 
93
             
0.800000
0.800000
0
 
94
             
0.668605
0.610465
0
 
95
             
0.700000
0.700000
0
 
96
             
0.541667
0.541667
0
 
97
             
0.596774
0.596774
0
 
98
             
0.630435
0.630435
0
 
99
             
0.705000
0.238333
0
 
100
             
0.476136
0.476136
0
 
101
             
0.478182
0.441818
0
 
102
             
0.454958
0.121625
0
 
103
             
0.418537
0.369756
0
 
104
             
0.528925
0.313871
0
 
105
             
0.552308
0.552308
0
 
106
             
0.750000
0.750000
0
 
107
             
0.800000
0.800000
0
 
108
             
0.750000
0.750000
0
 
109
             
0.558977
0.331705
0
 
110
             
0.733333
0.486500
0
 
111
             
0.500000
0.454545
0
 
112
             
0.664103
0.564103
0
 
113
             
0.560714
0.292857
0
 
114
             
0.560440
0.560440
0
 
115
             
0.712821
0.615385
0
 
116
             
0.693636
0.374545
0
 
117
             
0.608125
0.608125
0
 
118
             
0.072252
0.072252
0
 
119
             
0.800000
0.397143
0
 
120
             
0.697674
0.697674
0
 
121
             
0.432425
0.432425
0
 
122
             
0.623333
0.290000
0
 
123
             
0.800000
0.800000
0
 
124
             
0.207662
0.141872
0
 
125
             
0.214286
0.214286
0
 
126
             
0.800000
0.800000
0
 
127
             
0.206250
0.206250
0
 
128
             
0.563380
0.563380
0
 
129
             
0.112703
0.112703
0
 
130
             
0.100655
0.100655
0
 
131
             
0.695000
0.695000
0
 
132
             
0.799636
0.799636
0
 
133
             
0.682927
0.682927
0
 
134
   
2500000.00
10
20110829
   
0.329211
0.329211
0
 
135
   
4404900.00
7
20110817
   
0.454727
0.227455
0
 
136
   
2700000.00
5
20110912
   
0.386061
0.252727
0
 
137
   
875000.00
5
20110912
   
0.460773
0.460773
0
 
138
             
0.699718
0.699718
0
 
139
             
0.365854
0.365854
0
 
140
             
0.218182
0.218182
0
 
141
             
0.423077
0.423077
0
 
142
             
0.379310
0.379310
0
 
143
             
0.800000
0.652143
0
 
144
             
0.800000
0.800000
0
 
145
             
0.750000
0.750000
0
 
146
             
0.800000
0.800000
0
 
147
             
0.793103
0.793103
0
 
148
             
0.750000
0.750000
0
 
149
             
0.675958
0.675958
0
 
150
             
0.800000
0.669565
0
 
151
             
0.734196
0.734196
0
 
152
             
0.697727
0.697727
0
 
153
             
0.787989
0.787989
0
 
154
             
0.700000
0.700000
0
 
155
             
0.700000
0.700000
0
 
156
             
0.640801
0.640801
0
 
157
             
0.750000
0.750000
0
 
158
             
0.800000
0.800000
0
 
159
             
0.792857
0.792857
0
 
160
             
0.800000
0.800000
0
 
161
             
0.800000
0.800000
0
 
162
             
0.750000
0.750000
0
 
163
             
0.700000
0.700000
0
 
164
             
0.800000
0.800000
0
 
165
             
0.800000
0.800000
0
 
166
             
0.343802
0.343802
0
 
167
   
381200.00
7
20110817
   
0.800000
0.800000
0
 
168
   
1156700.00
7
20110817
   
0.653696
0.466926
0
 
169
   
510000.00
5
20110912
   
0.620370
0.620370
0
 
170
   
827600.00
7
20110817
   
0.508743
0.508743
0
 
171
   
1528100.00
7
20110817
   
0.510968
0.269032
0
 
172
   
555000.00
5
20110912
   
0.470769
0.470769
0
 
173
             
0.567000
0.417000
0
 
174
   
373200.00
7
20110817
   
0.740000
0.740000
0
 
175
             
0.289583
0.289583
0
 
176
   
444100.00
7
20110817
   
0.510022
0.510022
0
 
177
   
1557000.00
7
20110817
   
0.479077
0.479077
0
 
178
             
0.738462
0.436538
0
 
179
   
3823300.00
7
20110817
   
0.406250
0.156250
0
 
180
             
0.552125
0.364625
0
 
181
             
0.607639
0.607639
0
 
182
             
0.622222
0.426667
0
 
183
             
0.727273
0.727273
0
 
184
             
0.787804
0.787804
0
 
185
             
0.688623
0.688623
0
 
186
             
0.741556
0.643556
0
 
187
             
0.513889
0.305556
0
 
188
             
0.799171
0.530354
0
 
189
             
0.530864
0.493827
0
 
190
             
0.333333
0.285714
0
 
191
             
0.243000
0.243000
0
 
192
             
0.568996
0.422196
0
 
193
             
0.698113
0.698113
0
 
194
             
0.700000
0.700000
0
 
195
             
0.523783
0.347500
0
 
196
             
0.447699
0.447699
0
 
197
             
0.452381
0.452381
0
 
198
             
0.800000
0.800000
0
 
199
             
0.410704
0.410704
0
 
200
             
0.614035
0.614035
0
 
201
             
0.236364
0.236364
0
 
202
             
0.710938
0.710938
0
 
203
             
0.800000
0.800000
0
 
204
             
0.331250
0.331250
0
 
205
             
0.700000
0.700000
0
 
206
             
0.600000
0.527704
0
 
207
             
0.700000
0.700000
0
 
208
             
0.749524
0.566667
0
 
209
             
0.370625
0.370625
0
 
210
             
0.464560
0.464560
0
 
211
             
0.749818
0.526364
0
 
212
             
0.658750
0.658750
0
 
213
             
0.600000
0.600000
0
 
214
             
0.577084
0.577084
0
 
215
             
0.750000
0.750000
0
 
216
             
0.641176
0.641176
0
 
217
             
0.750000
0.750000
0
 
218
             
0.800000
0.800000
0
 
219
             
0.748043
0.748043
0
 
220
             
0.571429
0.571429
0
 
221
             
0.790316
0.693698
0
 
222
             
0.684932
0.684932
0
 
223
             
0.800000
0.800000
0
 
224
             
0.749144
0.525507
0
 
225
             
0.800000
0.800000
0
 
226
             
0.700000
0.700000
0
 
227
             
0.800000
0.800000
0
 
228
             
0.750000
0.750000
0
 
229
             
0.700000
0.700000
0
 
230
             
0.800000
0.800000
0
 
231
             
0.701463
0.701463
0
 
232
             
0.621278
0.621278
0
 
233
             
0.619773
0.619773
0
 
234
             
0.700000
0.700000
0
 
235
             
0.800000
0.800000
0
 
236
             
0.592403
0.462532
0
 
237
             
0.500000
0.500000
0
 
238
             
0.800000
0.800000
0
 
239
             
0.750000
0.750000
0
 
240
             
0.700000
0.700000
0
 
241
             
0.700000
0.700000
0
 
242
             
0.700000
0.700000
0
 
243
             
0.800000
0.800000
0
 
244
             
0.500000
0.500000
0
 
245
             
0.800000
0.800000
0
 
246
             
0.642045
0.642045
0
 
247
             
0.800000
0.800000
0
 
248
             
0.565657
0.565657
0
 
249
             
0.800000
0.800000
0
 
250
             
0.663333
0.663333
0
 
251
             
0.620000
0.620000
0
 
252
             
0.700000
0.700000
0
 
253
             
0.584598
0.577056
0
 
254
             
0.800000
0.800000
0
 
255
             
0.694006
0.694006
0
 
256
             
0.700000
0.700000
0
 
257
             
0.676997
0.676997
0
 
258
             
0.555556
0.555556
0
 
259
             
0.800000
0.800000
0
 
260
             
0.800000
0.800000
0
 
261
             
0.650000
0.583333
0
 
262
             
0.238095
0.238095
0
 
263
             
0.357143
0.357143
0
 
264
             
0.800000
0.800000
0
 
265
             
0.750000
0.750000
0
 
266
             
0.800000
0.627451
0
 
267
             
0.500000
0.500000
0
 
268
             
0.750000
0.682182
0
 
269
             
0.750000
0.750000
0
 
270
             
0.523810
0.476190
0
 
271
             
0.750000
0.750000
0
 
272
             
0.657895
0.526316
0
 
273
             
0.741176
0.741176
0
 
274
             
0.600000
0.600000
0
 
275
             
0.615217
0.615217
0
 
276
             
0.485294
0.485294
0
 
277
             
0.800000
0.800000
0
 
278
             
0.600000
0.600000
0
 
279
             
0.517647
0.517647
0
 
280
             
0.790331
0.790331
0
 
281
             
0.800000
0.800000
0
 
282
             
0.800000
0.800000
0
 
283
             
0.750000
0.750000
0
 
284
             
0.750000
0.632911
0
 
285
             
0.478261
0.478261
0
 
286
             
0.684545
0.366364
0
 
287
             
0.611538
0.457692
0
 
288
             
0.448276
0.448276
0
 
289
             
0.611111
0.611111
0
 
290
             
0.800000
0.800000
0
 
291
             
0.777778
0.777778
0
 
292
             
0.781250
0.781250
0
 
293
             
0.800000
0.800000
0
 
294
             
0.660377
0.584906
0
 
295
             
0.416667
0.416667
0
 
296
             
0.601852
0.462963
0
 
297
             
0.800000
0.800000
0
 
298
             
0.800000
0.800000
0
 
299
             
0.752445
0.752445
0
 
300
             
0.750000
0.750000
0
 
301
             
0.618462
0.618462
0
 
302
             
0.564103
0.564103
0
 
303
             
0.634286
0.634286
0
 
304
             
0.800000
0.800000
0
 
305
             
0.750000
0.750000
0
 
306
             
0.800000
0.800000
0
 
307
             
0.697357
0.697357
0
 
308
             
0.800000
0.800000
0
 
309
             
0.725847
0.725847
0
 
310
             
0.605077
0.605077
0
 
311
             
0.800000
0.800000
0
 
312
             
0.715942
0.715942
0
 
313
             
0.800000
0.800000
0
 
314
             
0.709478
0.709478
0
 
315
             
0.800000
0.800000
0
 
316
             
0.577570
0.577570
0
 
317
             
0.686139
0.686139
0
 
318
             
0.750000
0.750000
0
 
319
             
0.695000
0.695000
0
 
320
             
0.619460
0.619460
0
 
321
             
0.800000
0.800000
0
 
322
             
0.544959
0.544959
0
 
323
             
0.512779
0.512779
0
 
324
             
0.800000
0.800000
0
 
325
             
0.772509
0.772509
0
 
326
             
0.695833
0.695833
0
 
327
             
0.695652
0.695652
0
 
328
             
0.600000
0.600000
0
 
329
             
0.761232
0.761232
0
 
330
             
0.700000
0.700000
0
 
331
             
0.750000
0.750000
0
 
332
             
0.708502
0.708502
0
 
333
             
0.750000
0.750000
0
 
334
             
0.777500
0.777500
0
 
335
             
0.779221
0.779221
0
 
336
             
0.800000
0.800000
0
 
337
             
0.601042
0.601042
0
 
338
             
0.800000
0.800000
0
 
339
             
0.500328
0.500328
0
 
340
             
0.649565
0.649565
0
 
341
             
0.800000
0.800000
0
 
342
             
0.800000
0.800000
0
 
343
             
0.641091
0.641091
0
 
344
             
0.700000
0.700000
0
 
345
             
0.800000
0.800000
0
 
346
             
0.752000
0.622222
0
 
347
             
0.669576
0.669576
0
 
348
             
0.800000
0.694667
0
 
349
             
0.759695
0.605150
0
 
350
             
0.637634
0.637634
0
 
351
             
0.600000
0.600000
0
 
352
             
0.647568
0.647568
0
 
353
             
0.634921
0.634921
0
 
354
             
0.585526
0.585526
0
 
355
             
0.563636
0.563636
0
 
356
             
0.640000
0.640000
0
 
357
             
0.715714
0.537143
0
 
358
             
0.520000
0.520000
0
 
359
             
0.688540
0.688540
0
 
360
             
0.723529
0.723529
0
 
361
             
0.752105
0.488947
0
 
362
             
0.650000
0.650000
0
 
363
             
0.467742
0.467742
0
 
364
             
0.370909
0.370909
0
 
365
             
0.749563
0.675813
0
 
366
             
0.653333
0.653333
0
 
367
             
0.694167
0.694167
0
 
368
             
0.648649
0.432432
0
 
369
             
0.478571
0.389286
0
 
370
             
0.471800
0.371800
0
 
371
             
0.576433
0.576433
0
 
372
             
0.736842
0.736842
0
 
373
             
0.724859
0.724859
0
 
374
             
0.530625
0.530625
0
 
375
             
0.652632
0.652632
0
 
376
             
0.799957
0.739087
0
 
377
             
0.713502
0.713502
0
 
378
             
0.731875
0.731875
0
 
379
             
0.696429
0.696429
0
 
380
             
0.378072
0.378072
0
 
381
             
0.641300
0.641300
0
 
382
             
0.734385
0.734385
0
 
383
             
0.750000
0.750000
0
 
384
             
0.800000
0.800000
0
 
385
             
0.588235
0.588235
0
 
386
             
0.608696
0.608696
0
 
387
             
0.800000
0.729167
0
 
388
             
0.753363
0.753363
0
 
389
             
0.642781
0.642781
0
 
390
             
0.800000
0.605750
0
 
391
             
0.645161
0.645161
0
 
392
             
0.438356
0.438356
0
 
393
             
0.778704
0.428444
0
 
394
             
0.539579
0.539579
0
 
395
             
0.750400
0.750400
0
 
396
             
0.654088
0.496855
0
 
397
             
0.751772
0.628354
0
 
398
             
0.732353
0.732353
0
 
399
             
0.614286
0.376190
0
 
400
             
0.670455
0.670455
0
 
401
             
0.688584
0.688584
0
 
402
             
0.800000
0.721569
0
 
403
             
0.800000
0.800000
0
 
404
             
0.687456
0.642485
0
 
405
             
0.532881
0.465085
0
 
406
             
0.800000
0.800000
0
 
407
             
0.668083
0.530583
0
 
408
             
0.712381
0.474286
0
 
409
             
0.680000
0.680000
0
 
410
             
0.621469
0.621469
0
 
411
             
0.426087
0.426087
0
 
412
             
0.732886
0.732886
0
 
413
             
0.755274
0.755274
0
 
414
             
0.712234
0.712234
0
 
415
             
0.800000
0.800000
0
 
416
             
0.561566
0.492600
0
 
417
             
0.800000
0.800000
0
 
418
             
0.800000
0.800000
0
 
419
             
0.435897
0.435897
0
 
420
             
0.784314
0.784314
0
 
421
             
0.755682
0.755682
0
 
422
             
0.523810
0.523810
0
 
423
             
0.800000
0.800000
0
 
424
             
0.700000
0.700000
0
 
425
             
0.514045
0.514045
0
 
426
             
0.800000
0.800000
0
 
427
             
0.544785
0.544785
0
 
428
             
0.791286
0.791286
0
 
429
             
0.661290
0.661290
0
 
430
             
0.706897
0.706897
0
 
431
             
0.800000
0.800000
0
 
432
             
0.800000
0.800000
0
 
433
             
0.586471
0.586471
0
 
434
             
0.784498
0.784498
0
 
435
             
0.698495
0.698495
0
 
436
             
0.800000
0.800000
0
 
437
             
0.750000
0.750000
0
 
438
             
0.665663
0.665663
0
 
439
             
0.700000
0.700000
0
 
440
             
0.798385
0.798385
0
 
441
             
0.694776
0.694776
0
 
442
             
0.800000
0.800000
0
 
443
             
0.800000
0.800000
0
 
444
             
0.800000
0.800000
0
 
445
             
0.800000
0.800000
0
 
446
             
0.625000
0.625000
0
 
447
             
0.526315
0.526315
0
 
448
             
0.800000
0.800000
0
 
449
             
0.724514
0.724514
0
 
450
             
0.769547
0.769547
0
 
451
             
0.673918
0.673918
0
 
452
             
0.800000
0.800000
0
 
453
             
0.551866
0.551866
0
 
454
             
0.548571
0.548571
0
 
455
             
0.750000
0.750000
0
 
456
             
0.800000
0.800000
0
 
457
   
941100.00
7
20110817
   
0.358974
0.358974
0
 
458
             
0.689531
0.689531
0
 
459
             
0.500000
0.500000
0
 
460
             
0.548857
0.329077
0
 
461
             
0.270000
0.270000
0
 
462
             
0.430108
0.430108
0
 
463
             
0.650000
0.650000
0
 
464
             
0.800000
0.800000
0
 
465
             
0.666666
0.666666
0
 
466
             
0.689394
0.689394
0
 
467
             
0.500000
0.500000
0
 
468
             
0.500000
0.500000
0
 
469
             
0.732601
0.732601
0
 
470
             
0.500000
0.500000
0
 
471
             
0.400000
0.400000
0
 
472
             
0.444444
0.444444
0
 
473
             
0.646522
0.646522
0
 

 
KEY
Mortgage Insurance
Percent
MI: Lender or
Borrower Paid?
Pool
Insurance Co.
Name
Pool
Insurance
Stop
Loss %
MI Certificate
Number
Updated DTI
(Front-end)
Updated DTI
(Back-end)
Modification
Effective Payment
Date
Total Capitalized
Amount
Total Deferred
Amount
Pre-Modification
Interest (Note) Rate
1
0
                   
2
0
                   
3
0
                   
4
0
                   
5
0
                   
6
0
                   
7
0
                   
8
0
                   
9
0
                   
10
0
                   
11
0
                   
12
0
                   
13
0
                   
14
0
                   
15
0
                   
16
0
                   
17
0
                   
18
0
                   
19
0
                   
20
0
                   
21
0
                   
22
0
                   
23
0
                   
24
0
                   
25
0
                   
26
0
                   
27
0
                   
28
0
                   
29
0
                   
30
0
                   
31
0
                   
32
0
                   
33
0
                   
34
0
                   
35
0
                   
36
0
                   
37
0
                   
38
0
                   
39
0
                   
40
0
                   
41
0
                   
42
0
                   
43
0
                   
44
0
                   
45
0
                   
46
0
                   
47
0
                   
48
0
                   
49
0
                   
50
0
                   
51
0
                   
52
0
                   
53
0
                   
54
0
                   
55
0
                   
56
0
                   
57
0
                   
58
0
                   
59
0
                   
60
0
                   
61
0
                   
62
0
                   
63
0
                   
64
0
                   
65
0
                   
66
0
                   
67
0
                   
68
0
                   
69
0
                   
70
0
                   
71
0
                   
72
0
                   
73
0
                   
74
0
                   
75
0
                   
76
0
                   
77
0
                   
78
0
                   
79
0
                   
80
0
                   
81
0
                   
82
0
                   
83
0
                   
84
0
                   
85
0
                   
86
0
                   
87
0
                   
88
0
                   
89
0
                   
90
0
                   
91
0
                   
92
0
                   
93
0
                   
94
0
                   
95
0
                   
96
0
                   
97
0
                   
98
0
                   
99
0
                   
100
0
                   
101
0
                   
102
0
                   
103
0
                   
104
0
                   
105
0
                   
106
0
                   
107
0
                   
108
0
                   
109
0
                   
110
0
                   
111
0
                   
112
0
                   
113
0
                   
114
0
                   
115
0
                   
116
0
                   
117
0
                   
118
0
                   
119
0
                   
120
0
                   
121
0
                   
122
0
                   
123
0
                   
124
0
                   
125
0
                   
126
0
                   
127
0
                   
128
0
                   
129
0
                   
130
0
                   
131
0
                   
132
0
                   
133
0
                   
134
0
                   
135
0
                   
136
0
                   
137
0
                   
138
0
                   
139
0
                   
140
0
                   
141
0
                   
142
0
                   
143
0
                   
144
0
                   
145
0
                   
146
0
                   
147
0
                   
148
0
                   
149
0
                   
150
0
                   
151
0
                   
152
0
                   
153
0
                   
154
0
                   
155
0
                   
156
0
                   
157
0
                   
158
0
                   
159
0
                   
160
0
                   
161
0
                   
162
0
                   
163
0
                   
164
0
                   
165
0
                   
166
0
                   
167
0
                   
168
0
                   
169
0
                   
170
0
                   
171
0
                   
172
0
                   
173
0
                   
174
0
                   
175
0
                   
176
0
                   
177
0
                   
178
0
                   
179
0
                   
180
0
                   
181
0
                   
182
0
                   
183
0
                   
184
0
                   
185
0
                   
186
0
                   
187
0
                   
188
0
                   
189
0
                   
190
0
                   
191
0
                   
192
0
                   
193
0
                   
194
0
                   
195
0
                   
196
0
                   
197
0
                   
198
0
                   
199
0
                   
200
0
                   
201
0
                   
202
0
                   
203
0
                   
204
0
                   
205
0
                   
206
0
                   
207
0
                   
208
0
                   
209
0
                   
210
0
                   
211
0
                   
212
0
                   
213
0
                   
214
0
                   
215
0
                   
216
0
                   
217
0
                   
218
0
                   
219
0
                   
220
0
                   
221
0
                   
222
0
                   
223
0
                   
224
0
                   
225
0
                   
226
0
                   
227
0
                   
228
0
                   
229
0
                   
230
0
                   
231
0
                   
232
0
                   
233
0
                   
234
0
                   
235
0
                   
236
0
                   
237
0
                   
238
0
                   
239
0
                   
240
0
                   
241
0
                   
242
0
                   
243
0
                   
244
0
                   
245
0
                   
246
0
                   
247
0
                   
248
0
                   
249
0
                   
250
0
                   
251
0
                   
252
0
                   
253
0
                   
254
0
                   
255
0
                   
256
0
                   
257
0
                   
258
0
                   
259
0
                   
260
0
                   
261
0
                   
262
0
                   
263
0
                   
264
0
                   
265
0
                   
266
0
                   
267
0
                   
268
0
                   
269
0
                   
270
0
                   
271
0
                   
272
0
                   
273
0
                   
274
0
                   
275
0
                   
276
0
                   
277
0
                   
278
0
                   
279
0
                   
280
0
                   
281
0
                   
282
0
                   
283
0
                   
284
0
                   
285
0
                   
286
0
                   
287
0
                   
288
0
                   
289
0
                   
290
0
                   
291
0
                   
292
0
                   
293
0
                   
294
0
                   
295
0
                   
296
0
                   
297
0
                   
298
0
                   
299
0
                   
300
0
                   
301
0
                   
302
0
                   
303
0
                   
304
0
                   
305
0
                   
306
0
                   
307
0
                   
308
0
                   
309
0
                   
310
0
                   
311
0
                   
312
0
                   
313
0
                   
314
0
                   
315
0
                   
316
0
                   
317
0
                   
318
0
                   
319
0
                   
320
0
                   
321
0
                   
322
0
                   
323
0
                   
324
0
                   
325
0
                   
326
0
                   
327
0
                   
328
0
                   
329
0
                   
330
0
                   
331
0
                   
332
0
                   
333
0
                   
334
0
                   
335
0
                   
336
0
                   
337
0
                   
338
0
                   
339
0
                   
340
0
                   
341
0
                   
342
0
                   
343
0
                   
344
0
                   
345
0
                   
346
0
                   
347
0
                   
348
0
                   
349
0
                   
350
0
                   
351
0
                   
352
0
                   
353
0
                   
354
0
                   
355
0
                   
356
0
                   
357
0
                   
358
0
                   
359
0
                   
360
0
                   
361
0
                   
362
0
                   
363
0
                   
364
0
                   
365
0
                   
366
0
                   
367
0
                   
368
0
                   
369
0
                   
370
0
                   
371
0
                   
372
0
                   
373
0
                   
374
0
                   
375
0
                   
376
0
                   
377
0
                   
378
0
                   
379
0
                   
380
0
                   
381
0
                   
382
0
                   
383
0
                   
384
0
                   
385
0
                   
386
0
                   
387
0
                   
388
0
                   
389
0
                   
390
0
                   
391
0
                   
392
0
                   
393
0
                   
394
0
                   
395
0
                   
396
0
                   
397
0
                   
398
0
                   
399
0
                   
400
0
                   
401
0
                   
402
0
                   
403
0
                   
404
0
                   
405
0
                   
406
0
                   
407
0
                   
408
0
                   
409
0
                   
410
0
                   
411
0
                   
412
0
                   
413
0
                   
414
0
                   
415
0
                   
416
0
                   
417
0
                   
418
0
                   
419
0
                   
420
0
                   
421
0
                   
422
0
                   
423
0
                   
424
0
                   
425
0
                   
426
0
                   
427
0
                   
428
0
                   
429
0
                   
430
0
                   
431
0
                   
432
0
                   
433
0
                   
434
0
                   
435
0
                   
436
0
                   
437
0
                   
438
0
                   
439
0
                   
440
0
                   
441
0
                   
442
0
                   
443
0
                   
444
0
                   
445
0
                   
446
0
                   
447
0
                   
448
0
                   
449
0
                   
450
0
                   
451
0
                   
452
0
                   
453
0
                   
454
0
                   
455
0
                   
456
0
                   
457
0
                   
458
0
                   
459
0
                   
460
0
                   
461
0
                   
462
0
                   
463
0
                   
464
0
                   
465
0
                   
466
0
                   
467
0
                   
468
0
                   
469
0
                   
470
0
                   
471
0
                   
472
0
                   
473
0
                   

 
KEY
Pre-Modification P&I
Payment
Pre-Modification
Initial Interest Rate
Change Downward
Cap
Pre-Modification
Subsequent Interest
Rate Cap
Pre-Modification
Next Interest Rate
Change Date
Pre-Modification I/O
Term
Forgiven Principal
Amount
Forgiven Interest
Amount
Number of
Modifications
Cash To/From Brrw at Closing
Brrw - Yrs at in Industry
1
                 
14
2
                 
0
3
                 
8
4
                 
20
5
                 
0
6
                 
10
7
                 
21
8
                 
9
9
                 
7
10
                 
30
11
                 
10
12
                 
35
13
                 
34
14
                 
20
15
                 
21
16
                 
4
17
                 
11
18
                 
16
19
                 
2
20
                 
20
21
                 
0
22
                 
13
23
                 
8
24
                 
11
25
                 
9
26
                 
2
27
                 
7
28
                 
13
29
                 
20
30
                 
12
31
                 
18
32
                 
39
33
                 
30
34
                 
12
35
                 
7
36
                 
16
37
                 
12
38
                 
7
39
                 
15
40
                 
7
41
                 
0
42
                 
30
43
                 
27
44
                 
26
45
                 
0
46
                 
10
47
                 
12
48
                 
17
49
                 
7
50
                 
0
51
                 
37
52
                 
41
53
                 
4
54
                 
14
55
                 
7
56
                 
17
57
                 
34
58
                 
20
59
                 
35
60
                 
1
61
                 
10
62
                 
15
63
                 
23
64
                 
5
65
                 
35
66
                 
0
67
                 
1
68
                 
0
69
                 
16
70
                 
31
71
                 
35
72
                 
20
73
                 
39
74
                 
16
75
                 
10
76
                 
15
77
                 
22
78
                 
22
79
                 
25
80
                 
0
81
                 
27
82
                 
28
83
                 
24
84
                 
15
85
                 
9
86
                 
20
87
                 
15
88
                 
27
89
                 
16
90
                 
20
91
                 
4
92
                 
18
93
                 
19
94
                 
20
95
                 
17
96
                 
5
97
                 
36
98
                 
13
99
                 
15
100
                 
15
101
                 
27
102
                 
5
103
                 
21
104
                 
8
105
                 
24
106
                 
11
107
                 
15
108
                 
26
109
                 
15
110
                 
10
111
                 
20
112
                 
13
113
                 
4
114
                 
5
115
                 
21
116
                 
27
117
                 
43
118
                 
3
119
                 
3
120
                 
20
121
                 
40
122
                 
34
123
                 
12
124
                 
20
125
                 
23
126
                 
6
127
                 
0
128
                 
3
129
                 
0
130
                 
31
131
                 
25
132
                 
10
133
                 
15
134
                 
19
135
                 
13
136
                 
10
137
                 
20
138
                 
14
139
                 
7
140
                 
27
141
                 
18
142
                 
23
143
                 
8
144
                 
10
145
                 
3
146
                 
11
147
                 
20
148
                 
10
149
                 
14
150
                 
15
151
                 
30
152
                 
10
153
                 
8
154
                 
23
155
                 
15
156
                 
15
157
                 
14
158
                 
10
159
                 
4
160
                 
7
161
                 
5
162
                 
20
163
                 
11
164
                 
12
165
                 
2
166
                 
38
167
                 
8
168
                 
10
169
                 
0
170
                 
20
171
                 
10
172
                 
0
173
                 
14
174
                 
25
175
                 
25
176
                 
28
177
                 
40
178
                 
40
179
                 
30
180
                 
35
181
                 
12
182
                 
12
183
                 
11
184
                 
32
185
                 
4
186
                 
2
187
                 
15
188
                 
19
189
                 
18
190
                 
0
191
                 
1
192
                 
19
193
                 
14
194
                 
10
195
                 
10
196
                 
27
197
                 
15
198
                 
10
199
                 
25
200
               